Case 1:20-mc-00212-AJN Document 31-3 Filed 06/26/20 Page 1 of 282




                Exhibit 3
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page 2 of2282
                                                                   of 282
AWARD 4 APRIL 2019


               LONDON COURT OF INTERNATIONAL ARBITRATION

                      IN THE MATTER OF AN ARBITRATION



                                    between



                                   VALE S.A.

                                                                     . .. Claimant

                                      and



                           BSG RESOURCES LIMITED

                                                                  ... Respondent



                         LCIA ARBITRATION N0.142683




                                   AWARD




                           Members of the Tribunal:
                           Sir David AR. Williams, QC
                              Dr Michael Hwang, SC
                         Professor Filip De Ly, Chairman

                                  4 April 2019
           Case 1:20-mc-00212-AJN
              Case                Document
                   1:19-cv-03619 Document 4-131-3  Filed
                                               Filed     06/26/20
                                                     04/24/19      Page
                                                                Page 3 of3282
                                                                           of 282




                                                TABLE OF CONTENTS

List of Abbreviations ........................................................................................................... 7
DRAMATIS PERSONAE ..................................................................................................... 11
I.             INTRODUCTION - NATURE OF THE DISPUTE ...................................................... 17
11.            PARTIES, ARBITRATION AGREEMENT AND PROCEDURAL HISTORY.............. 21
     A         The Parties and their Representatives ...................................................................... 21
          1.         The Claimant...................................................................................................... 21
          2.         The Respondent................................................................................................. 22
     B.        The Arbitration Agreement........................................................................................ 22
 C.             Procedural History of the Arbitration ......................................................................... 24
          1.         The initial phase of the arbitral procedure........................................................... 24
          2.         Procedural Order No. 1 and Procedural Order No. 2 .......................................... 24
          3.         Respondent's Stay Application and Procedural Order No. 3............................... 24
          4.         Procedural Order No. 4 ...................................................................................... 25
          5.         Procedural Order No. 5 and U.S. Discovery ....................................................... 25
          6.         Second Stay Application .................................................................................... 25
          7.         BSGR's Statement of Defence ........................................................................... 26
          8.         Procedural Order No. 6 ...................................................................................... 26
          9.         Procedural Order No. 7 ...................................................................................... 26
          10.        Document Production and U.S. Discovery .......................................................... 27
          11.        Procedural Order No. 8 ...................................................................................... 27
          12.        Procedural Order No. 9 and Second Decision on Document Production ............ 27
          13.        Procedural Order No. 10 .................................................................................... 28
          14.        Third Decision on Document Production ............................................................ 28
          15.       Vale's Statement of Reply and Procedural Order No. 11 .................................... 28
          16.        Further Document Production Issues ................................................................. 29
          17.       The Respondent's First Challenge against all three Tribunal members in May 2016
                     .......................................................................................................................... 30
          18.        Procedural Order No. 12 and Procedural Order No. 13 ...................................... 30
          19.        Fourth Decision on Document Production .......................................................... 31
          20.       BSGR's Statement of Rejoinder ......................................................................... 31
          21.       Procedural Order No. 14 .................................................................................... 31
          22.       LCIA Decision on the First Challenge ................................................................. 33
          23.       The Appointment of a New Chair by the Parties ................................................. 33
          24.       The Appointment of a New Chair of the Tribunal ................................................ 33
          25.       Vale's Rejoinder on Counterclaims ..................................................................... 34


                                                                         2
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 4 of4282
                                                                       of 282




       26.     The Appointment of a New Chair by the LCIA .................................................... 35
       27.     Respondent's Second Challenge to co-arbitrators Hwang and Williams and
               Procedural Order No. 16 .................................................................................... 35
       28.     Procedural Order No. 15, cancellation of hearing scheduled for 29 August - 16
               September, and establishment of educational hearing for 5 - 9 September 201636
       29.     Respondent announces it will not attend the Educatory Hearing until its Second
               Challenge was decided by the LCIA .................................................................. 36
       30.     Respondent announces it will not appear at the Educatory Hearing ................... 36
       31.     The 5-8 September 2016 Educatory Hearing .................................................... 37
       32.     Respondent announces High Court Proceedings for removal of co-arbitrators
               Hwang and Williams .......................................................................................... 37
       33.     Procedural Order No. 17 - Procedural Order following reconstitution of the Tribunal
               ·························································································································· 38
       34.     Procedural Order No. 18 .................................................................................... 39
       35.     The Challenge to the ICSID Tribunal is denied ................................................... 39
       36.     The LCIA Division dismisses the Second Challenge .......................................... 39
       37.     Procedural Order No. 19 .................................................................................... 40
       38.     Respondent advises that it will not participate in the merits hearing ................... 40
       39.     Procedural Order No. 20 .................................................................................... 40
       40.     English High Court dismisses BSGR application to remove arbitrators and for a
               document disclosure order. ................................................................................ 41
       41.     Procedural Order No. 21 .................................................................................... 41
       42.     Merits Hearing 20 - 22 February 2017 ............................................................... 42
       43.     Procedural Order No. 23 .................................................................................... 42
       44.     Respondent's non-payment of deposit ............................................................... 42
       45.    Corrections to transcript ..................................................................................... 43
       46.    Claimant's application to introduce new exhibits and to amend its costs
              submissions ....................................................................................................... 43
       47.     Procedural Order No. 24 .................................................................................... 44
       48.     Procedural Order No. 25 .................................................................................... 44
       49.    Administration Order and Procedural Order No. 26 ............................................ 44
       50.     Payment of further deposits................................................................................ 45
       51.     Procedural Order No. 27 .................................................................................... 45
       52.    Concluding Comment of the Tribunal ................................................................. 46
111.     RELEVANT FACTUAL BACKGROUND .................................................................. 52
  A.     Introduction............................................................................................................... 52
  B.     BSGR in Africa ......................................................................................................... 52
  C.     Background 1997-2005 ............................................................................................ 53
  D.     BSGR enters Guinea ................................................................................................ 54


                                                                   3
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 5 of5282
                                                                       of 282




 E.        Exploration Permits in Simandou North and South and the contractual relationship
           with Pentler............................................................................................................... 55
      1.         BSGR-Pentler Milestone Agreement .................................................................. 57
      2.         Services Agreement........................................................................................... 58
      3.         Pentler-Bah Milestone Agreement.. .................................................................... 58
      4.         Pentler-Daou Milestone Agreement.................................................................... 58
      5.         Toure MoU ......................................................................................................... 59
      6.         MoU between BSGR Guinea BVI and the GoG.................................................. 59
      7.         First payment under BSGR-Pentler Milestone Agreement. ................................. 59
 F.        Shareholding in BSGR Guinea BVI provided to Pentler and Mme. Toure ................. 61
 G.        BSGR commences work in Guinea .......................................................................... 62
 H.        Simandou Blocks 1 and 2 ......................................................................................... 63
 I.        Share Buyback - Pentler .......................................................................................... 64
 J.        GoG revokes Rio Tinto's mining concessions and grants exploration permits to
           BSGR ....................................................................................................................... 65
 K.        The death of President Conte ................................................................................... 66
 L.        Renewal of Exploration Permits for Simandou North and South ............................... 66
 M.        Restructure by BSGR ............................................................................................... 67
 N.        Dispute between Pentler and BSGR ......................................................................... 68
 0.        Payments to Mme. Toure ......................................................................................... 69
 P.        Base Convention ...................................................................................................... 70
 Q.        The Joint Venture - Due Diligence and Negotiations................................................. 70
 R.        BSGR, Pentler and Various Contractors ................................................................... 73
 S.        President Conde and the Revocation of Mining Rights ............................................. 75
 T.        Frederic Cilins in the United States........................................................................... 77
IV.        SUMMARY OF THE PARTIES' POSITIONS ............................................................ 78
 A.        Claimant's Position ................................................................................................... 78
      1.        Vale's Allegations ............................................................................................... 78
      2.        Fraudulent misrepresentation ............................................................................. 80
      3.        Breach of Warranty ............................................................................................ 82
      4.        Frustration .......................................................................................................... 83
      5.        Response to BSGR's Defences ......................................................................... 83
      6.        Quantum ............................................................................................................ 84
 8.        Respondent's Position .............................................................................................. 84
      1.        Response to Vale's Allegations .......................................................................... 85
      2.        Response to allegation of fraudulent misrepresentation ..................................... 87
      3.        Vale's Requests for Relief .................................................................................. 89
      4.        Warranties.......................................................................................................... 89

                                                                    4
                Case
             Case    1:19-cv-03619 Document
                  1:20-mc-00212-AJN Document4-131-3
                                                 Filed 04/24/19
                                                     Filed        Page
                                                           06/26/20    6 of6282
                                                                     Page    of 282




        5.          Frustration .......................................................................................................... 90
        6.          BSGR's Counterclaims....................................................................................... 90
V.           PRELIMINARY JURISDICTION ISSUE .................................................................... 93
VI.          FRAUDULENT MISREPRESENTATION .................................................................. 98
  A.          Standard of proof ...................................................................................................... 98
        1.         The appropriate standard of proof is the "balance of probabilities test", albeit there
                   should be a high evidentiary threshold before the Tribunal finds that BSGR had
                   committed fraudulent activities ........................................................................... 98
        2.         The burden of proof may be shifted in "special circumstances" where appropriate
                   ·························································································································· 99
        3.         The Tribunal is not precluded from drawing adverse inferences ......................... 99
  8.          Elements of the tort of deceit .................................................................................. 102
        1.         The allegation that BSGR made numerous false representations to Vale ......... 103
        2.         BSGR made representations that were false.................................................... 106
        3.         BSGR knew that its representations were false ................................................ 187
        4.         BSGR intended that Vale should act in reliance on its representation .............. 196
        5.         Vale acted in reliance on the representations and suffered loss ....................... 197
  C.          BSGR's contractual estoppel defence .................................................................... 202
VII.         BREACH OF WARRANTIES .................................................................................. 207
 A.          Analysis of applicable legal principles ..................................................................... 207
        1.         Liability for breach of warranty.......................................................................... 207
        2.         BSGR's interpretation of "knowledge" as referring to "actual knowledge (or the
                   equivalent) by a defined group of BSGR people" is wrong ............................... 207
 B.           Has there been a breach of warranty? .................................................................... 208
        1.         Section 2.1 of Schedule 4 ................................................................................ 208
        2.         Section 3.1 of Schedule 4 ................................................................................ 209
        3.         Section 3.2 of Schedule 4 ................................................................................ 210
        4.         Section 3.5 of Schedule 4 ................................................................................ 211
        5.         Section 3.6 of Schedule 4 ................................................................................ 211
        6.         Section 4.2 of Schedule 4 ................................................................................ 212
        7.         Section 16.1 and Schedule 3 of the SHA. ......................................................... 213
VIII.        FRUSTRATION ...................................................................................................... 221
 A.          Introduction............................................................................................................. 221
 B.          Preliminary Issue: whether frustration is "parasitic" on other heads of claim ........... 222
 C.           Bar I: Force majeure clause .................................................................................... 223
  D.          Bar II: Foreseeability ............................................................................................... 229
  E.         Application of the doctrine of frustration .................................................................. 232
IX.          REFLECTIVE LOSS ............................................................................................... 235


                                                                        5
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 7 of7282
                                                                         of 282




  A.         The Parties' Positions ............................................................................................. 235
  B.         The Rule Against Reflective Loss ........................................................................... 238
  C.         Was the burden on BSGR to raise the issue of reflective loss? .............................. 240
  D.         Application of the Rule Against Reflective Loss to the Facts - the Effect of the
             Share Purchase Deed of 13 March 2015 on any Application of the Rule Against
             Reflective Loss ....................................................................................................... 24 1
  E.         Tribunal's Conclusion ............................................................................................. 244
X.           REMEDIES ............................................................................................................. 245
 A.          Cumulative remedies ................................................ .............................. ................ 245
        1.         Chronological history of pleadings ...................... .............................................. 245
        2.         Tribunal's decision ........................................................................................... 246
 B.          Remedies for Fraudulent Misrepresentation ........................................................... 249
        1.         Rescission ........................................................................................................ 250
        2.         Damages.......................................................................................................... 259
        3.         Conclusion ....................................................................................................... 271
 C.          Remedies for Breach of Warranty........................................................................... 272
 D.          Remedies for Frustration ........................................................................................ 272
 E.          Interest ................................................................................................................... 272
XI.          COSTS.................................................................................................................... 275
XII.         SUMMARY OF FINDINGS ...................................................................................... 277
XIII.        DISPOSITIF ............................................................................................................ 279
APPENDIX - CHART OF KEY INDIVIDUALS .................................................................. 281




                                                                       6
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    8 of8282
                                                              Page    of 282




                         List of Abbreviations


ABL Solution              Anti-Bribery Laws Solution

Administration Order      The Administration Order issued by the Royal Court of
                          Guernsey dated 6 March 2018 placing BSGR into voluntary
                          administration

Base Convention           Basic Agreement between the Republic of Guinea and BSG
                          Resources for the Exploitation of the Zogota I N'zerekore Iron
                          Ore Deposits, between BSGR Guernsey, BSGR Guinea and the
                         GoG, dated 16 December 2009

Boutros Contract          Subcontracting and Service Provision Agreement between LMS
                         and BSGR Guinea

BSG Group                 BSGR and related companies (unless otherwise defined)

BSG Metals and Mining    BSG Metals and Mining Limited

BSGR or Respondent       BSG Resources Limited

BSGR Guernsey            BSGR Resources (Guinea) Limited (incorporated in Guernsey)

BSGR Guinea               BSG Resources (Guinea) S.a.r.l

BSGR Guinea BVI           BSGR Resources (Guinea) Limited (incorporated in the British
                         Virgin Islands)

BSGR-Pentler Milestone    Milestone Agreement between Pentler and BSGR Guinea BVI,
Agreement                dated 14 February 2006

BSGR Steel               BSGR Steel Holdings Limited

BVI                      British Virgin Islands

Claimant                 Vale S.A.

Commission Contract      Commission Contract allegedly concluded between Matinda
                         and BSGR Guinea BVI dated 27 February 2008

Concession Areas         Simandou Blocks 1 and 2 and Zogota

CPDM                     Centre de Promotion et de Developpement Miniers

DOI                      Descriptive Declaration of Importation dated 17 August 2009

FBI                       United States' Federal Bureau of Investigations




                                            7
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 9 of9282
                                                                        of 282




FCPA                       Foreign Corrupt Practices Act (US)

February 2008 MoU          Memorandum of Understanding allegedly concluded between
                           BSGR Guinea BV I and Matinda, dated 28 February 2008

Framework Agreement        Joint Venture Framework Agreement dated 30 April 2010
                           between the Claimant Vale and the Respondent BSG
                           Resources Limited

GoG                        Government of Guinea

IBA Rules on Evidence      IBA Rules on the Taking of Evidence in International Arbitration
                           (2010, International Bar Association)

ICSID Proceedings          ICSID Arbitration Proceedings between BSGR and the Republic
                           of Guinea registered as ICSID case no. ARB/14/22

I.S. Toure                 lbrahima Sory Toure

Joint Venture Agreements   The Framework Agreement and the Shareholders Agreement

LCIA Rules                 1998 Rules of Arbitration of the London Court of International
                           Arbitration

LTS                        Liberian Transport Solution

LMS                        Logistics & Maintenance Services Sari

Matinda                    Matinda and Co. Limited

Mme. Toure                 Mamadie Toure

MoU                        Memorandum of Understanding between BSGR Guinea BVI
                           and the GoG, dated 20 February 2006

NMC                        National Mining Commission

Nysco                      Nysco Management Corporation Limited

Onyx                       Onyx Financial Advisors Limited

Parties                    Vale and BSGR

Pentler                    Pentler Holdings Limited

Pentler-Bah Milestone      Milestone Agreement between Pentler, I.S. Toure and Bah,
Agreement                  dated 20 February 2006

Pentler-Daou Milestone     Milestone Agreement between Pentler and lsmaila Daou, dated
Agreement                  20 February 2006



                                              8
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    10282
                                                                10 of of 282




Pentler-Daou Shareholding   Shareholding Agreement between Pentler and lsmaila Daou,
Agreement                   dated 20 February 2006

Pentler Shareholders        Shareholders Agreement between BSGR Steel, Pentler and
Agreement                   BSGR Guinea BVI, backdated to 10 March 2006

Project Hills               The Project which was the subject of the Joint Venture
                            Agreements

Respondent                  BSGR

Rio Tinto                   Rio Tinto pie

Rio Tinto Proceedings       Proceedings brought by Rio Tinto pie against Vale, VBG and
                            BSGR and other defendants on 30 April 2014 in the Southern
                            District of New York, docket no. 14-cv-3042

Services Agreement          Services and Co-operation Agreement between Pentler and
                            BSG Metals a nd Mining L imite d , backdated to 1 5 October
                            2005

Settlement Agreement        Settlement Agreement between Pentler and BSGR Steel, dated
                            25 July 2009

SHA                         Shareholders' Agreement between Vale, BSGR and BSGR
                            Guernsey dated 30 April 2010

Share Purchase Agreement    Share Purchase Agreement of Shares in BSG Resources
                            (Guinea) Ltd between BSGR Steel and Pentler, dated 24 March
                            2008

Simandou Blocks 1 and 2     Blocks 1 and 2 of the Simandou iron ore deposit

Toure MoU                   The Memorandum of U nderstanding signed by Pentler and
                            Mme. Toure, d ated 20 February 2006

UBO                         Ultimate Beneficial Owner

USO                         United States dollar

U.S. DOJ                    United States Department of Justice

Vale or Claimant            Vale S.A.

Vale GmbH                   Vale International Holdings GmbH

Vale International          Vale International S.A.

VBG                         Vale BSGR Guinea Limited (Guernsey incorporated)



                                              9
     Case 1:20-mc-00212-AJN
        Case                Document
             1:19-cv-03619 Document 4-131-3  Filed
                                         Filed     06/26/20
                                               04/24/19      Page
                                                          Page    11282
                                                               11 of of 282




Zogota Feasibility Study   BSGR's Feasibility Study for Zogota, completed at the end of
                           October 2009 and submitted to the Ministry of Mines on 16
                           November 2009




                                           10
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    12282
                                                                 12 of of 282




                                DRAMATIS PERS0NAE 1


                                          I. INDIVIDUALS 2

    Name                               Position


    Agnelli, Roger                     Chief Executive Officer, Vale, 200 1 to 201 1

    Antaki, Paul                       New Business Development Manager, Vale

    Avidan, Asher                      Chief Executive Officer, BSGR Guinea; President, BSGR,
                                       May 20 1 0 to present

    Bah, Aboubacar                     Businessman froin Mali who resided in Guinea

    Bangoura, Issiaga                  Security Director, BSGR

    Barnett, David                     Internal Counsel, BSGR

    Boutros, Ghassan                   Lebanese businessman; BSGR equipment supplier and
                                       alleged consultant operations

    Camara, M'Bemba                    Security Agent for the company "Fist Interim"


    Camara, Moussa Dadis               President of the Republic of Guinea from 23 December
                                       2008 to 3 December 2009

    Cilins, Frederic                   Principal of Pentler

    Clark, David                       Director, BSGR; Director and Group Treasurer, BSGR
                                       Guinea

    Conde, Alpha                       President of the Republic of Guinea from 2 1 December
                                       20 1 0 to present

    Conte, Lansana                     President of the Republic of Guinea from 26 March 1 984 to
                                       22 December 2008

    Cramer, Dag                        Director, BSGR; Chief Executive Officer, Onyx Financial
                                       Advisors



1
  Based on the Dramatis Personae provided by the Claimant in its Statement of Reply, Appendix A.
2
  Unless specified otherwise, this appendix - pursuant to footnote 1 a bove - sets out the role of the
individual at the time of the events des c ribed in the Statement of Case and Statement of Reply.

                                                  11
      Case
   Case    1:19-cv-03619 Document
        1:20-mc-00212-AJN Document4-131-3
                                       Filed 04/24/19
                                           Filed        Page
                                                 06/26/20    13 of
                                                           Page 13282
                                                                   of 282




Daou, Ismaila                Malian businessman


Doumbia, Mohammed L.         BSGR's local Guinean counsel

Etchart, Eduardo            General Manager for Exploration in Africa, Vale; presently
                            Manager for the Evaluation of Mineral Resources, Vale
                            Mozambique

Fofana, Ibrahima Kassory    Economy and Finance Minister of the Republic of Guinea
                            from 1 997 to 2000; principal of IF Global LLC; consultant
                            to BSGR

Freeh, Louis                Attorney commissioned by the Balda Foundation to
                            conduct an internal investigation into BSGR' s acquisition
                            of mining rights in Guinea

Hennig, Walter               South African businessman
                            Allegedly attempted to "blackmail" BSGR

Kante, Ahmed                Minister of Mines of the Republic of Guinea from March
                            2007 to August 2008

Kleinfeld, George           Partner, Clifford Chance
                            Advised Vale during the Project Hills negotiations
Konate, Sekouba             President of the Republic of Guinea from 3 December 2009
                            to 2 1 December 20 1 0

Kouyate, Lansana            Prime Minister of the Republic of Guinea from March 2007
                            to May 2008

Ledsham, Eduardo            Exploration Department Executive Director, Vale from
                            20 1 0-20 1 1

Lev Ran, Avraham            Principal of Pentler

Lieberman, Joseph           Attorney commissioned by the Balda Foundation to
                            conduct an internal investigation into BSGR's acquisition
                            of mining rights in Guinea

Mebiame, Samuel             Gabonese businessman; alleged associate of Walter
                            Hennig

Merloni-Horemans, Sandra    Director, BSGR and Onyx Financial Advisors ·




                                      12
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page    14282
                                                             14 of of 282




Monteiro, Alex                 General Manager of Corporate Mergers & Acquisitions
                               Department, Vale from 201 0-20 1 1 ; Director of Mergers &
                               Acquisitions Department, Vale from 201 1-20 1 4;
                               presently Director of Production, Planning, Governance
                               and Operational Excellence for Base Metals, Vale Canada

Nabe, Dr Lounceny              Minister of Mines of the Republic of Guinea between
                               August and December 2008

Noy, Michael                   Principal of Pentler

Oran, Roy                      Chief Executive Officer, BSGR until April 2007

Pollak, Daniel                 Business Development Manager and Consultant, BSGR;
                               Country Manager, VBG Logistics


Saad, Ricardo                  Director and CEO, VBG Guinea from 20 1 0 to 201 2

Saada, Patrick                 Director, Steinmetz Diamonds Group from 1 990 to 2007;
                               Vice Chairman and Chief Marketing Officer of Octea Ltd
                               from 2007 to 201 3 ; Director of Koidu Holdings

Sidibe, Adama                  Business associate of Ghassan Boutros

Souare, Dr. Ahmed Tidiane      Minister of Mines of the Republic of Guinea from 2005 to
                               2006 under President Lansana Conte; Prime Minister from
                               May 2008 to December 2008

Soumah, Fode                   Minister of Youth and Sports of the Republic of Guinea
                               under President Lansana Conte

Soumah, Mamady Sam             Secretary General to the President of the Republic of
                               Guinea under President Lansana Conte


Steinmetz, Benjamin ("Beny")   Beneficial owner of BSGR


Struik, Marc                   Director, BSGR Guernsey, BSGR Guinea/VBG Guinea and
                               BSGR BVI; CEO of BSG Metals and Mining from May
                               2007 to present

Tchelet, Y ossie               Chief Financial Officer, BSGR




                                        13
      Case
   Case    1:19-cv-03619 Document
        1:20-mc-00212-AJN Document4-131-3
                                       Filed 04/24/19
                                           Filed        Page
                                                 06/26/20    15 of
                                                           Page 15282
                                                                   of 282




Teles, Leandro                     Simandou Finance Manager and Project Leader for VBG
                                   Guinea from August 20 1 0 to June 201 5


Thiam, Mahmoud                     Minister of Mines of the Republic of Guinea from 2009 to
                                   20 1 0 under President Moussa Dadis Camara


Toure, lbrahima Sory (L S.)        Half-brother of Mamadie Toure

                                   Pentler's local partner; Director of External Relations,
                                   BSGR Guinea S.a.r.l, from 2007 to 20 1 0; Vice-President,
                                   BSGR Guinea S.a.r.l from 20 1 0 to 20 1 1

Toure, Mamadie                     Fourth wife of President Conte; owner of Matinda & Co.
                                   Ltd; "Confidential Witness" in FBI investigation


Toure, Sekou                       President of Guinea from 1 95 8 until 1 984




                                     II.      ENTITI ES


Name                               Position

Balda Foundation                   Liechtenstein trust and B SGR' s ultimate holding company,
                                   of which Steinmetz and his family are the sole beneficiaries

BSG Resources Limited              Respondent in this arbitration; wholly owned by Nysco;
                                   1 00% owner of BSGR Guernsey, B SGR Guinea BVI,
                                   BSGR Guinea, B SGR Liberia, and BSGR Liberia BVI

BSG Resources (Guinea) Limited BSGR subsidiary registered in the BVI
                                   Party to the Shareholders Agreement with Pentler

BSG Resources (Guinea) Limited BSGR subsidiary registered in Guernsey; 1 00% owner of
                               B SGR Guinea as of 2009

BSG Resources (Guinea) S .a.r.l.   B SGR subsidiary registered in Guinea; wholly owned by
                                   B SGR Guernsey as of 2009
                                   Permit-holder of BSGR' s Guinean mining rights



                                               14
      Case
   Case    1:19-cv-03619 Document
        1:20-mc-00212-AJN Document4-131-3
                                       Filed 04/24/19
                                           Filed        Page
                                                 06/26/20    16 of
                                                           Page 16282
                                                                   of 282




BSG Resources (Liberia) Limited BSGR subsidiary registered in Liberia; wholly owned by
(Liberia) ("BSGR Liberia")      B SGR Liberia BVI
                                  Permit holder of BSGR's Liberian mining rights

BSG Resources (Liberia) Limited BSGR subsidiary registered in Liberia
(BVI) ("BSGR Liberia BVI")

BSGR Treasury Services Limited BSGR subsidiary
(BVI)

BSGR Steel Holdings Limited       BSGR subsidiary; co-shareholder and party to Shareholders
                                  Agreement in BSGR Guinea BVI alongside Pender; party
                                  �o Share Purchase Agreement with Pender regarding the
                                  buyback of its stake in B SGR Guinea BVI; party to
                                  Settlement Agreement with Pender

CW France                         Pender affiliate

FMA International Trading (Pty)   Pender affiliate
Ltd.

Koidu Holdings                    BSGR subsidiary; diamond mining operation based in
                                  Sierra Leone

Logistic and Maintenance Services Company owned by Boutros; service and equipment
SARL                              provider to BSGR

Margali Management Corporation Onyx subsidiary; sole director of BSGR Steel; sole director
                               of Pender until 1 5 February 2006

Matinda & Co. Ltd.                Company owned by Mamadie Toure

Matinda & Co. LLC                 Limited liability company owned by Mamadie Toure

Nysco Management Corp.            Holding company registered in the BVI wholly owned by
                                  Balda; wholly owns BSGR

Onyx Financial Advisors S .A.     BSGR's English agent and management company; includes
                                  companies incorporated in the British Virgin Islands,
                                  Switzerland and the U.K.

Pentler Holdings                  BVI shelf company sold by Onyx to Cilins, Lev Ran, and
                                  Noy in February 2006

Resources Advisory Services       BSGR subsidiary used to procure advisory and consulting
(BVI)                             services for BSGR' s operations in Guinea



                                            15
      Case
   Case    1:19-cv-03619 Document
        1:20-mc-00212-AJN Document4-131-3
                                       Filed 04/24/19
                                           Filed        Page
                                                 06/26/20    17 of
                                                           Page 17282
                                                                   of 282




Thiam & Co.                   Company owned by former Minister of Mines Mahmoud
                              Thiam

Vale BSGR Guinea Limited      Joint Venture company and owner of mining rights -
                              formerly BSG Resources (Guinea) S.a.r.l.

Vale International Holdings   Wholly owned subsidiary of Vale, registered in Austria
GmbH


Vale International S.A.       Wholly owned subsidiary of Vale, registered in
                              Switzerland

Vale S.A.                     A publicly limited company registered in Brazil


Windpoint Overseas Limited    BSGR affiliate
("Windpoint")




                                        16
          Case 1:20-mc-00212-AJN
             Case                Document
                  1:19-cv-03619 Document 4-131-3  Filed
                                              Filed     06/26/20
                                                    04/24/19      Page
                                                               Page    18282
                                                                    18 of of 282




     I.     I NTRODUCTION - NATURE OF T H E DIS PUTE

1.         This arbitration was commenced by the Claimant, Vale S.A., on 28 April 201 4 pursuant to
           the Joint Venture Framework Agreement dated 30 April 201 0 between Vale S.A. and the
           Respondent, BSG Resources Limited (the "Framework Agreement").3 In accordance with
           the Framework Agreement, the arbitration is conducted under the 1 998 version of the LCIA
           Rules of Arbitration (the "LCIA Rules").

2.         Vale S.A. ("Vale" or the "Claimant") is a public limited company registered under the laws
           of Brazil. Vale's principal lines of business are mining and related logistics. It is the world's
           largest producer of iron ore, and also produces nickel, manganese ore, ferroalloys, coal,
           coppe r, platinum group metals, gold, silver, cobalt and potash, phosphates, and other
           fertilizer nutrients. Vale's securities are traded on the stock exchanges of Sao Paulo, New
           York, Hong Kong, Madrid, and Indonesia, as well as on Euronext, and are included in the
           lndice Bovespa benchmark index of the Sao Paulo Stock Exchange.

3.         BSG Resources Limited ("BSGR" or the "Respondent") is a company registered under the
           laws of Guernsey. In this Award, a reference to BSGR refers to BSG Resources Limited
           but may also (depending on its context) refer to BSGR and its subsidiaries or to any of its
           affiliates. BSGR is principally engaged in mining operations in Africa and Eastern Europe,
           and also engages in power generation and oil and gas exploration and production. The
           company is wholly owned by Nysco Management Corporation Limited ("Nysco"}, a
           company incorporated in the British Virgin Islands, which is in tu rn wholly owned by the
           Balda Foundation, an irrevocable trust established in the Principality of Liechtenstein
           whose beneficiaries are Beny Steinmetz ("Steinmetz") , an Israeli businessman domiciled
           in Switzerland, and members of his family. During the arbitration proceedings, BSGR - as
           further discussed below - was put into administration by an order dated 6 March 201 8 of
           the Royal Court of Guernsey.

4.         Vale brings this arbitration against BSGR (collectively, the "Parties") in connection with (i)
           the Framework Agreement (defined above), and (ii) a Shareholders' Agreement between
           Vale, BSGR and BSGR Resources (Guinea) Limited ("BSGR Guernsey") dated 30 April
           20 1 0 (the "SHA") 4 (collectively, the "Joint Venture Ag reements").

5.         The Agreements followed the Government of Guinea in West Africa (the "GoG") granting to
           BSGR on 1 9 March 20 1 0 concessions to exploit Blocks 1 and 2 of the Simandou iron ore
           deposit ("Simandou Blocks 1 and 2") and the Zogota iron ore deposit, all of which are
           located in the far east of Guinea (collectively, the "Concessions" or the "Concession
           Areas"). The Simandou deposit was widely acknowledged to be one of the largest, if not
           the largest, remaining unexploited iron ore deposits in the world. A map outlining the
           geography of the Concession Areas taken from Appendix D of Vale's Statement of Case is
           reproduced below:




3
    Framework Agreement, 30 April 201 0, C-1 .
4
    SHA, 30 April 20 1 0, C-2.

                                                     17
     Case 1:20-mc-00212-AJN
        Case                Document
             1:19-cv-03619 Document 4-131-3  Filed
                                         Filed     06/26/20
                                               04/24/19      Page
                                                          Page    19282
                                                               19 of of 282




                                                              111111111




                                   Sietli Leone




                                                                                       Cote D'i'loire
                                                                                                        i
     Leglncl
           City



6.      BSGR approached Vale with the possibility of selling Vale an interest in the Concessions
        as BSGR needed a partner that could both invest capital and offer technical expertise for
        the development of the Concession Areas. BSGR and Vale negotiated and signed the Joint
        Venture Agreements. The project was known as "Project Hills".

7.      Vale now claims that BSGR obtained those Concessions by bribery and corruption of
        Guinean government officials. It notes that the GoG revoked the Concessions on 1 7 April
        201 4 after the GoG's formal investigation into how BSGR obtained the Concessions
        uncovered what the investigating committee found to be the bribery and corruption
        committed by BSGR. BSGR has since initiated ICSID proceedings against the Republic of
        Guinea in which it challenges the bribery and corruption findings and the revocation of its
        Concessions. 5 In a 25 February 201 9 statement reported by the financial press, BSGR
        indicated that its dispute with the GoG has been settled and that pending suits will be
        withdrawn.

8.      Vale contends in this case that it was induced to enter into the Joint Venture Agreements
        with BSGR on the basis of extensive representations by BSGR and its representatives first,
        during an intensive due diligence process undertaken by an international law firm, Clifford
        Chance LLP ("Clifford Chance"), on behalf of Vale, and secondly, as warranties in the
        Framework Agreement itself. These representations covered a wide range of subjects.
        Some questions posed by Clifford Chance were addressed directly and specifically to
        bribery and corruption, whereas others were designed to uncover indicia or red flags of
        bribery. Vale's position is that, either individually or taken as a collective representation
        (that BSGR had obtained the mining rights lawfully and without engaging in any bribery or
        corruption), BSGR had made false representations to Vale and violated the warranties of
        the Joint Venture Agreements.


5
 BSG Resources Limited, BSG Resources (Guinea) Limited and BSG Resources (Guinea) SARL v.
Republic of Guinea, ICSID Case No. ARB/1 4/22.

                                                  18
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    20282
                                                                 20 of of 282




9.      In asserting that the representations were false, Vale r.elies in part on the fact that one of
        BSGR's alleged agents (or intermediaries}, who was involved in BSGR's efforts in Guinea
        to obtain the Concessions, has pleaded guilty in the United States to criminal acts that he
        committed in an unsuccessful effort to destroy documentary evidence of the bribery in
        which BSGR was alleged to have engaged.

1 O.    Vale contends that BSGR's corrupt activities all occurred prior to Vale's investment and
        were completely contrary to the representations and warranties made by BSGR to Vale
        that neither BSGR nor its agents had engaged in any such conduct. Vale further contends
        that the GoG's revocation of the Concessions due to BSGR's corrupt activities resulted in
        Vale losing its entire USO 750 million investment in the mining operations under the
        Concessions, as well as the USD 500 million that it initially paid to BSGR when it entered
        into the Joint Venture Agreements. Vale therefore seeks the return of the money that it
        contends BSGR fraudulently obtained from Vale, rescission of the Joint Venture
        Agreements and (if and to the extent necessary) a declaration that the Joint Venture
        Agreements have been frustrated, relieving Vale of any further obligations it would have
        under the Joint Venture Agreements.

1 1.    BSGR contests Vale's allegations vigorously. It denies that BSGR deceived Vale when
        entering into the Joint Venture Agreements or that it misrepresented facts and breached
        any of its representations and warranties. It disputes that Vale may declare the
        Agreements frustrated. For BSGR, the crux of the matter is that the new government of the
        Republic of Guinea resulting from President Conde's election in 201 O chose to cancel the
        Concessions awarded to BSGR so that it could re-issue the Concessions to other mining
        companies that had assisted it during the election. BSGR contends that the Republic did so
        for improper reasons (i.e., to pay for the new President's election campaign and other
        commitments made to obtain support for that campaign). Hence, the GoG invoked fake
        pretexts related to alleged corruption by BSGR in obtaining the Simandou mining rights
        and Concessions.

12.     The ICSID arbitration referred to above has in this respect been instituted by BSGR to seek
        relief against the Republic's alleged expropriation and unfair and inequitable treatment of
        BSGR's investment in the Republic. In sum, BSGR contends that the Republic is liable
        under international law for the divesture of BSGR's investment in Simandou as its
        investment was lawfully obtained. Consequently, BSGR asserts that Vale's claims in this
        LCIA arbitration should also be dismissed, as they are based on the assumption that the
        mining rights and the Concessions were procured in an illegal manner. That assumption
        being false, BSGR alleges that it did not deceive Vale, that it did not breach the Joint
        Venture Agreements' representations and warranties and that the Agreements have not
        been frustrated. In addition, BSGR has instituted counterclaims against Vale. However, as
        will be discussed below, these counterclaims are deemed, in accordance with the LCIA
        Rules, to have been withdrawn as a result of BSGR's failure to pay requested deposits to
        fund this arbitration.

13.     The Tribunal notes that this arbitration has been procedurally complex, as detailed in the
        following section. The reasons for this complexity include: (a) managing parallel ICSID
        proceedings, with three stay applications; (b) multiple document production issues; (c)
        parallel criminal proceedings with subsequent applications to submit documents to this
        Tribunal; (d) two arbitral challenge proceedings; (e) the removal and replacement of the
        Chairman of the Tribunal; (f) ancillary proceedings in the English High Court, as well as


                                                 19
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    21282
                                                                21 of of 282




       disclosure requests in the LCIA, English and US Courts; (g) BSGR's voluntary
       administration in Guernsey; and (h) the proceedings by and large being conducted as of
       September 2016 by default without the benefit of BSGR's oral hearing submissions, the
       presentation of its witness and expert evidence and its examination of Claimant's
       witnesses and expert.

14.    Two hearings were held, although the case was not bifurcated. The first hearing was held
       in September 2016, using some of the time that had initially been allocated for the merits
       hearing. This was an "educatory hearing" for the new Chairman of the Tribunal. The
       second hearing was the merits hearing and was held in February 2017. BSGR did not
       participate in either hearing.

15.    The arbitration took more than four and a half years to complete as a result of the complex
       nature of the dispute and the various complexities described above.




                                               20
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    22282
                                                                  22 of of 282




  II.        PARTIES, ARBITRATION AGREEMENT AND PROCEDURAL HISTORY

16.      By and large, arbitral awards can be short as to describing the history of the arbitration
         proceedings. It is usual to summarise the major milestones of the arbitration proceedings,
         without a lengthy discussion of minor procedural incidents that arose during the
         proceedings and how these were resolved by the parties or by the tribunal. This Award is
         an exception and - in the opinion of the Tribunal - requires a much longer section on
         procedural issues as the arbitration proceedings since September 2016 have largely been
         conducted ex parte due to BSGR's failure to participate in two hearings, as described in
         more detail below. In addition, there have been other procedural complications such as
         challenges against the arbitrators before the LCIA Court and the High Court in London,
         discovery requests in the U.S.A., issues regarding the relationship between the present
         arbitration and the pending ICSID arbitration between BSGR and the Republic of Guinea
         and the 6 March 2018 order of the Royal Court of Guernsey putting BSGR in administration.
         These and other elements will be elaborated upon below. From the outset, the Tribunal
         emphasises that it considers that - notwithstanding the issues identified above - its duty at
         all times is to conduct these arbitration proceedings in an independent and impartial way in
         compliance with the LCIA Rules and the English Arbitration Act as the law of the place of
         arbitration agreed upon by the Parties. In discharging its duty, the Tribunal has sought to
         balance at all times both Parties' due process rights, the equality of the Parties and the
         fairness and efficiency of the proceedings.

 A.       The Parties and their Representatives

        1.     The Claimant

17.      Vale is a public limited company (Pr. Sociedade An6nima) registered under the laws of
         Brazil, with its principal office at Av. Graca Aranha, 26, 20.300-900, Rio de Janerio, RJ,
         Brazil.

18.      Vale is represented in this arbitration by Jonathan Blackman, Joaquin Tercefio and Esti
         Tambay of:

                 Cleary Gottlieb Steen & Hamilton LLP
                 One Liberty Plaza
                 NY 10006 New York
                 U.S.A.

         And by Mr. J onathan Kelly of:

                 Cleary Gottlieb Steen & Hamilton LLP
                 City Place House
                 55 Basinghall Street
                 London EC2V 5EH
                 United Kingdom



                                                 21
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    23 of
                                                               Page 23282
                                                                       of 282




       2.   The Respondent

1 9.    BSGR is a company registered u nder the laws of Guernsey with registered number 46565,
        with its registered office at West Wing, Frances House, Sir William Place, St Peter Port,
        Guernsey, GY1 1 GX.

20.     BSGR is represented in this arbitration by Karel Daele, Jam es Lisbon and Heidrun Walsh
        of:

                  Mishco n de Reya LLP
                  Summit House
                  1 2 Red Lion Square
                  London WC1 R 4QD
                  United Kingdom

21 .    BSGR is also represented by David Wolfson QC of One Essex Court.

22.     For part of this arbitration, BSGR was also represented by Messrs. Asserson and Baigel of:

                  Asserson Law Offices
                  38 Wigmore Street
                  London W 1 U 2RU
                  United Kingdom

 B.     The Arbitration Agreement

23.     The g overning law of the Joint Venture Agreements is English law and the place of
        arbitration is London , England.

24.     Section 1 6. 1 0 of the Framework Agreement provides:

              1 6. 1 0 Govern ing Law; Arbitration

              a)    This Agreement is governed by English law. The Parties agree that all
                    disputes arising out of or in connection with this Agreement, or with its
                    negotiation , legal validity or enforceability, or with its consequences, whether
                    the alleged liability shall be said to arise under the law of England or under the
                    law of some other country, and whether the same shall be regarded as
                    contractual claims or not, shall be exclusively governed by and determined
                    only in accordance with English law.

             b)     Any dispute, controversy or claim arising between any of the Parties to this
                    Agreement out of or in connection with this Agreement, including any question
                    regarding the existence, validity, or termination of this Agreement, shall be
                    referred to and finally resolved by arbitration under the Rules of Arbitration of
                    the London Court of International Arbitration (the "LCIA Rules"), which Ru les
                    are deemed to be incorporated by reference into this Section 16. 1 0. There
                    shall be three arbitrators, and the Parties agree that one arbitrator shall be
                    nominated by each Party to the arbitration for appointment by the LCIA Court
                    in accordance with the LCIA Rules. The third arbitrator, who shall act as the
                    chairman of the tribunal, shall be nominated by agreement of the two Party
                    nominated arbitrators with in 14 days of the confirmation of the appointment of
                    the second arbitrator, or in default of such agreement, appointed by the LCIA
                    Court. The seat or place of arbitration shall be London, England. The language
                    to be used in the arbitral proceedings shall be English. The award shall be
                    final and binding on the parties to the arbitration and may be entered and
                    enforced in any court having jurisdiction. Any request for arbitration shall be

                                                     22
   Case
Case    1:19-cv-03619 Document
     1:20-mc-00212-AJN Document4-131-3
                                    Filed 04/24/19
                                        Filed        Page
                                              06/26/20    24 of
                                                        Page 24282
                                                                of 282




           served on the other party pursuant to the notice provision in Section 1 6.2 of
           this Agreement.

      c)    In order to facilitate the comprehensive resolution of related disputes, and
            upon request of any party to an arbitration pursuant to this Section 1 6 . 1 0, an
           arbitral tribunal may, within 90 days of its appointment, consolidate the
           arbitration proceedings before it with any other arbitration proceedings or
           proposed arbitration proceedings involving the Parties. An arbitral tribunal
           shall not consolidate such arbitration proceedings unless it determines that (i)
           there are issues of fact or law common to the arbitrations in question so that a
           consolidated proceeding would be more efficient than separate proceedi ngs
           and (ii) no party to the proceedings sought to be consolidated would be
           materially prejudiced as a result of such consolidation for any reason,
           including (a) a failure to have an equal say in the formation of the arbitral
           tribunal which wou ld hear the consolidated proceedings, (b) a failure to be
           heard on the issue of consolidation or (c) undue delay. U nless the parties to
           the proceeding sought to be consolidated agree otherwise, the arbitral tribunal
           first formed shall determine the disputes arising i n the consolidated
           proceedings. I n the event of different rulings on the question of consolidation
           by d ifferently constituted arbitral tribunals formed pursuant to this Section
           1 6. 1 0, there shall be no consolidation of proceedings unless all of the parties
           to the proceedings sought to be consolidated agree otherwise.

      d)   By agreein g to arbitration in accordance with this Section 1 6. 1 0, the Parties do
           not intend to deprive any competent court of its jurisdiction to issue a pre­
           arbitral injunction, pre-arbitral attachment or other order in aid of the arbitration
           proceedings or the enforcement of any award. The arbitral tribunal shall have
           full authority to order a Party to seek modification or vacation of any order
           issued by a national court, and to award damages or give other appropriate
           relief for the failure of any Party to respect the arbitral tribu nal's orders to that
           effect.

      e)   The Parties hereby waive their rights to apply or appeal under Sections 45 and
           69 of the Arbitration Act 1 996.

      f)   To the extent that any Party hereto (including permitted assignees of any
           Party's rights or obligations under the Agreement) may be entitled , in any
           jurisdiction , to claim for itself or its revenues, assets or properties, sovereign
           immunity from service of process, from suit, from the jurisdiction of any court,
           from attachment prior to judgment, from attachment in aid of execution of an
           arbitral award or judgment (interlocutory or final), or from any other legal
           process, and to the extent that, in any such jurisdiction there may be.
           attributed such a sovereign immunity (whether claimed or not), each Party
           hereto hereby irrevocably agrees, to the extent permitted by law, not to claim,
           and hereby i rrevocably waives generally, to the extent permitted by law, such
           sovereign immunity.

      g)   Vale hereby confirms that it has irrevocably appointed TMF Corporate
           Services Limited at its registered office for the time being, being at the date
           hereof Pellipar House, 1 st floor, 9 Cloak Lane, London, EC4R 2RU as its
           authorized agent for service of process in England of the kind described in
           Section 1 6 . 1 O(b) above. If for any reason Vale does not have such an agent in
           England, it will promptly appoint a substitute process agent and notify BSGR
           of such appointment. Nothing herein shall affect the right to serve process in
           any other manner permitted by law.

      h)   BSGR hereby confirms that it has irrevocably appointed BSG Management
           Services Limited , a company reg istered in England and Wales with registered
           no. 05459227 at its registered office for the time being, being at the date
           hereof Level 3, 7 Old Park Lane, London, W1 K 1 QR as its authorized agent

                                             23
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    25282
                                                                25 of of 282




                    for service of process in England of the kind described in Section 1 6. 1 0(b)
                    above. If for any reason BSGR does not have such an agent in Eng land, it will
                    promptly appoint a substitute process agent and notify Vale of such
                    appointment. Nothing herein shall affect the right to serve process in any other
                    manner permitted by law.

25.     Section 1 7. 1 0 of the SHA contains a substantially identical clause to that a bove, other than
        in respect of provisions concerni ng m u ltiparty arbitration and joinder, which a re not relevant
        to this arbitration.

 C.        Procedural History of the Arbitration

      1.       The initial phase of the arbitral procedure

26.     Vale filed its Request for Arbitration with the LCI A on 28 April 2 0 1 4 , in which it nominated
        David Williams QC as its arbitrator. On 29 May 2 0 1 4 , BSGR filed its Response, including
        Counterclaims, with the LCIA and nominated Michael Hwang SC as its a rbitrator.

27.    Following a list procedure whereby the Parties ran ked their preferred candidates for
       Chairman, the co-arbitrators nominated the Hon. J udge Charles Brower as the Chairman of
       the Tribunal. The Tribunal was constituted on 1 August 201 4.

      2.      Procedural Order No. 1 and Procedural Order No. 2

28.    On 22 August 201 4, the Tribunal issued Procedural Order No. 1 in which it appointed
       Michael Daly as S ecretary to the Tribunal with the consent of the Parties and scheduled an
       I n itial Session. On 6 October 201 4, the Chairman of the Tribunal, with the consent of his
       co-arbitrators and the Parties, presided alone over the I n itial Session, which was held in­
       person in London. Following the I nitial S ession and a further d iscussio n with the Parties,
       the Tribunal issued Procedura l Order No. 2 on 5 November 2 0 1 4 , reflecting the procedural
       aspects of this arbitration that were agreed on by the Parties, recording the expedited
       schedule agreed on by the Parties in respect of a stay application that BSGR intended to
       file, and deciding on a procedural schedule to take effect should the proposed stay
       application be denied. Paragraph 1 2 of Procedural Order No. 2 records the agreement that
       the I nternational Bar Association's I BA Rules on the Taking of Evidence in I nternational
       Arbitration (201 0) (the "IBA Rules on Evidence") may be referred to by the Tribunal as
       guidelines.

      3.      Respondent's Stay Application and Procedural Order No. 3

29.    On 20 October 20 1 4 , BSGR filed its stay application (the "First Stay Application")
       pursuant to Procedural Order No. 1 , seeking an order staying this arbitration in favour of a
       separate arbitration betwee n BSGR and the Republic of Guinea registered with the
       I nternational Centre for the Settlement of I nvestment Disputes on 8 September 201 4 (the
       "ICSID proceedings"). The parties filed two rounds of written submissions, followed by a
       hearing on 1 December 201 4 in Paris (attended by Michael Hwang SC by telephone). On
       1 0 Decembe r 20 1 4, the Tribunal issued Procedural Order No. 3, i n which the Tribunal
       stated that it had concluded its deliberations on the First Stay Application and was actively
       embarking on drafting the accompanying decision. The Tribunal also fixed the merits
       hearing on 4-8 April 20 1 6 and 1 1 -1 5 April 2 0 1 6 , with a further week ( 1 8-22 April) held in
       reserve should the Parties require it to present their cases.



                                                   24
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    26 of
                                                              Page 26282
                                                                      of 282




30.     On 16 December 2014, the Tribunal issued its Decision on Respondent's Application to
        Stay the Arbitration, dismissing the First Stay Application on the basis that it was too early
        to know how the ICSID dispute would develop, and whether there would be unnecessary
        delay and expense in allowing parallel proceedings to continue. The Tribunal stated that
        BSGR could renew its First Stay Application in the future based on new developments in
        the ICSID proceedings or otherwise and ordered BSGR to submit to the Tribunal a short
        report each month concerning the status of the ICSID proceedings. The full procedural
        history of that Decision, as set out in section I I of the Decision , is incorporated by reference
        into this Award.

31.    On 4 February 2015, Vale submitted its Statement of Case, appendices, consolidated
       indices of factual exhibits and legal authorities and its factual exhibits and legal authorities.
       Vale filed four factual witness statements in support of its case from : Eduardo Etchart;
       George Kleinfeld; Alex Monteiro; and Ricardo Saad.

      4.    Procedural Order No. 4

32.    On 1 2 February 2015, after consulting the Parties, the Tribunal issued Procedural Order
        No. 4 where it amended the dates of the merits hearing in the light of a potential scheduling
       conflict faced by the Chairman. The hearing was to take place on 29 August to 2
       September 20 16, and 5-9 September 2016, with the week of 12-16 September 2016 held
       in reserve should the Parties require it.

      5.    Procedural Order No. 5 and U.S. Discovery

33.    On 20 February 20 15 , Vale sent the Tribunal a proposed amended procedural schedule
       which was represented to have been agreed to by both Parties. BSGR did not object to this
       schedule. On 3 March 2015, the Tribunal issued Procedural Order No. 5 where it adopted
       the procedural schedule proposed by Vale in its letter dated 20 February 2015.

34.    On 2 April 2015, Vale wrote to the Tribunal seeking permission to produce documents from
       these proceedings to Rio Tinto pie ("Rio Tinto") as part of an ongoing litigation taking place
       in the United States District Court for the Southern District of New York between Rio Tinto
       and Vale, BSGR and VBG (the "Rio Tinto proceedings"). BSGR objected to this request.

35.    On 30 April 2015, the Tribunal issued its "Decision on Claimant's Request Concerning U.S.
       Discovery". The full procedural history of this decision, as set out in section I of the
       Decision, is incorporated by reference into this Award. The Tribunal ruled that Vale's
       request should be denied as it could not point to any existing legal requirement to produce
       the documents in issue. The decision prohibited Vale from disclosing documents in the Rio
       Tinto proceedings, and held that, in the event that the US court rendered a decision that
       Vale considered constituted a "legal duty" to compel it to produce documents from this
       arbitration in the Rio Tinto proceedings, Vale should not disclose such documents before
       securing an additional written authorisation from the Tribunal.

      6.    Second Stay Application

36.    On 20 May 20 15, BSGR renewed its application to stay the arbitration (the "Second Stay
       Application"), which was opposed by Vale.




                                                   25
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    27 of
                                                              Page 27282
                                                                      of 282




37.    On 28 June 20 1 5, the Tribunal issued its "Decision on Claimant's Request to Share LCIA
       Record with the Republic of Guinea and the ICSID Tribunal". The procedural history of the
       Decision, set out at paragraphs 1 -9 of the Decision, is incorporated by reference into this
       Award. The Tribunal ruled that BSGR should disclose, on an ongoing basis, all documents
       from the ICSID proceedings to Vale and the Tribunal, and that the Parties were authorised
       to provide to the Republic of Guinea and to the ICSID Tribunal all documents produced or
       rendered in the LCIA arbitration with the exception of witness statements and documents
       over which BSGR claimed confidentiality, reserving a right for Vale to respond to BSGR's
       alleged confidentiality grounds.

38.    On 24 July 20 1 5, the Tribunal issued its "Decision on Respondent's Renewed Application
       to Stay the Arbitration", denying BSGR's Second Stay Application. The procedural history
       of the decision, as set out in section I of the Decision, is incorporated by reference into this
       Award.

      7.   BSGR's Statement of Defence

39.    Shortly before this Decision was issued, on 1 July 20 1 5, BSGR filed its Statement of
       Defence (corrected on 7 July 20 1 5). The Statement of Defence was filed together with
       consolidated indices of factual exhibits and legal authorities and its factual exhibits and
       legal authorities. BSGR filed 1 4 factual witness statements in support of its case from:
       Beny Steinmetz; Marc Struik; Asher Avidan; Michael Noy; Frederic Cilins; Avraham Lev
       Ran; Mahmoud Thiam; Patrick Saada; David Barnett; Yossie Tchelet; David Clark; Daniel
       Pollak; Dag Cramer; and Sandra Merloni-Horemans.

      8.   Procedural Order No. 6

40.    On 1 4 August 20 1 5, BSGR sent the Tribunal a proposed amended procedural schedule
       agreed to by both Parties. On 1 5 August 201 5, the Chairman of the Tribunal made two
       requests to the Parties arising out of BSGR's letter. The first sought confirmation of Vale's
       agreement to the proposed amended procedural schedule. The second sought the Parties'
       confirmation that they no longer wished for the Tribunal to hold a third week, 1 2-16
       September 201 6, in reserve for the hearing.

41.    On 1 7 August 20 1 5, Vale confirmed its agreement t o the proposed amendments to the
       procedural timetable, and reaffirmed the view that two weeks for the merits hearing were
       sufficient. BSGR remained of the view that a third week for the hearing should be held in
       reserve.

42.    On 1 9 August 20 1 5, the Tribunal issued Procedural Order No. 6, adopting the amended
       procedural schedule, and ruled that it continued to hold the week of 1 2-1 6 September
       201 6 in reserve for the merits hearing.

      9.   Procedural Order No. 7

43.    On 1 September 20 1 5, the United States Department of Justice (the "U.S. DOJ") served a
       subpoena on Vale as part of a Grand Jury proceeding, commanding Vale to produce any
       and all documents and records related to this arbitration.

44.    On 3 September 20 1 5, Vale wrote to the Tribunal requesting authorisation for Vale to make
       legally required disclosures pursuant to the subpoena. The Tribunal invited BSGR to


                                                 26
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    28282
                                                                 28 of of 282




         respond to the request by 9 September 2015. On 14 September 2015, BSGR informed the
         Tribunal that it had no objections to Vale's request. The Tribunal issued Procedural Order
         No. 7 on the same day, granting Vale's application to make document disclosures in
         accordance with the subpoena.

       1 0.   Document Production and U.S. Discovery

45.     In accordance with the agreed timetable, the Parties submitted Redfern Schedules
        (accompanied by exhibits and legal authorities) to the Tribunal on 11 September 2015. On
        24 September 2015, BSGR wrote to the Tribunal raising additional comments regarding
        the Redfern Schedules. Vale requested that the Tribunal disregard BSGR's additional
        comments, or permit Vale to submit a response by 28 September 2015. On 25 September
        2015, the Tribunal authorised Vale to submit a response in accordance with the Tribunal's
        instructions. In accordance with the Tribunal's instructions, Vale submitted its response
        requesting that the Tribunal order BSGR to produce certain documents requested by Vale.

46.     On 28 September 2015, Vale informed the Tribunal that the U.S. Court in the Rio Tinto
        proceedings had ordered that Vale disclose the Parties' documents from this arbitration
        pursuant to an order from Judge Andrew J. Peck. Based on the attached transcript from
        the hearing before Judge Peck, Vale renewed its request that the Tribunal grant permission
        for the production of documents from this arbitration iri the Rio Tinto proceedings. BSGR
        was invited to comment on Vale's request by 30 September 2015. BSGR stated that it had
        no further comments on Vale's request, noting that the documents were covered by the
        protective order in force in relation to the U.S. proceedings.

4 7.    On 1 October 2015, the Tribunal issued its "Second Decision on Claimant's Request
        Concerning U.S. Discovery", granting Vale's application in relation to Judge Peck's order,
        permitting Vale to produce Vale's and BSGR's documents in the Rio Tinto proceedings.

48.     On 17 October 2015, the Tribunal issued its "Decision on Document Production", together
        with the Parties' Redfern Schedules, containing orders granting or denying production for
        each specific request. The Decision on Document Production included an order directing
        BSGR to make a good faith effort at obtaining and producing documents held by third
        parties and directing the Parties to produce privilege logs detailing any documents over
        which privilege was claimed,

       1 1.   Procedural Order No. 8

49.     On 2 November 2015, BSGR sent the Tribunal a proposed amended procedural schedule
        agreed on by both Parties. Vale confirmed its agreement to the proposed schedule. The
        schedule was adopted by the Tribunal on 4 November 2015 in Procedural Order No. 8.
        Accordingly, the amended deadline for the Parties to make the required document
        productions along with any corresponding privilege logs was 18 November 2015 for
        document production, and 3 December 2015 for privilege logs respectively.

       1 2.   Procedural Order No. 9 and Second Decision on Document Production

50.     On 23 November 2015, the Tribunal issued Procedural Order No. 9, ordering BSGR to
        submit a report concerning the status of the ICSID proceedings, and all documents from
        the ICSID proceedings that had been filed in such proceedings or become available in it.
        The Tribunal also ordered BSGR to meticulously comply with both of these obligations that


                                                27
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    29282
                                                                29 of of 282




       were initially set out in the Tribunal's "Decision on Respondent's Application to Stay the
       Arbitration" and "Decision on Claimant's Request to Share LCIA Record with the Republic
       of Guinea and the ICSID Tribunal". For a period, BSGR provided these monthly updates.

51.    On 1 4 December 20 1 5, Vale sent a letter to the Tribunal alleging deficiencies in BSGR's
       document production that breached the Tribunal's "Decision on Document Production".
       Following instructions from the Tribunal, both Parties filed further correspondence and
       submissions on this matter. The Chairman heard oral arguments from the Parties via
       teleconference on 4 February 20 1 6, with a copy of the transcript provided to the co­
       arbitrators. The Tribunal issued its "Second Decision on Document Production" on 1 5
       February 201 6. A more detailed procedural history for this decision, principally set out at
       paragraphs 1 -3 of the Decision, is incorporated by reference into this Award.

52.    On 1 7 February 20 16, Vale advised the Tribunal that Mahmoud Thiam ("Thiam") (Minister
       of Mines of the Republic of Guinea from 2009 to 20 1 0) had filed an objection to the U.S.
       Court's order granting Vale the right to use 83 documents produced in the Rio Tinto
       proceedings in the present arbitration.

      1 3.   Procedural Order No. 1 0

53.    On 24 February 201 6, Vale sent the Tribunal a proposed amended procedural schedule
       represented to have been agreed on by both Parties. BSGR provided confirmation on 26
       February 20 1 6, as requested by the Tribunal. On 27 February 20 1 6, the Tribunal issued
       Procedural Order No. 1 0, adopting the amended schedule.

      1 4.   Third Decision on Document Prod uction

54.    On 1 8 March 20 1 6, the Tribunal issued its "Third Decision on Document Production",
       denying Vale's further request for relief. The procedural history of the Third Decision, set
       out at paragraphs 1 -8 of the Third Decision, is incorporated by reference into this Award.
       Subject to any substantiated objections from BSGR, the Tribunal directed BSGR to
       produce all remaining documents pursuant to the Tribunal's "First Decision on Document
       Production" and "Second Decision on Document Production" and to submit any necessary
       privilege logs to Vale on or before 24 March 201 6.

55.    On 24 March 201 6, BSGR confirmed to the Tribunal that it had complied with the Tribunal's
       "Second Decision on Document Production" and "Third Decision on Document Production"
       subject to four outstanding points, which it stated it would complete as soon as possible.

      1 5. Vale's Statement of Reply and Procedural Order No. 1 1

56.    On 24 March 20 1 6, Vale submitted its Statement of Reply and attachments. Vale filed eight
       factual witness statements in support of its case from: Eduardo Etchart; Roger Agnelli; Alex
       Monteiro; Ahmed Kante; Lounceny Nabe; Ricardo Saad; Ahmed Tidiane Souare; and
       Leandro Teles. Vale also filed an Expert Report from Dr Min Shi.

57.    On 28 March 201 6, Vale requested the Tribunal's permission to submit a revised
       Statement of Reply incorporating the 83 documents produced by Thiam (or his banks) in
       the Rio Tinto proceedings following a ruling from the U.S. Court on 25 March 20 16. Vale
       also sought an extension to the deadline for it to submit USS drives and hyperlinked copies



                                                28
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    30 of
                                                              Page 30282
                                                                      of 282




       of its submission from 31 March 201 6 to 4 April 201 6. The Tribunal invited BSGR to
       provide its view on the request by 29 March 201 6.

58.    On 29 March 201 6, BSGR conveyed to the Tribunal that it was not in a position to deal with
       Vale's request regarding the Thiam documents, and proposed an extension to respond by
       3 1 March 201 6. On 31 March 201 6, BSGR expressed the view that it was unnecessary to
       respond until Vale substantiated its request in accordance with Article 22.1 of the 1 998
       LCIA Rules and paragraphs 1 1 and 1 2(c) of Procedural Order No. 2. Vale responded that it
       had fully substantiated its request and submitted its Statement of Reply submission from
       24 March 201 6 with minor typographical corrections on 3 1 March 201 6. The Parties
       subsequently provided additional comments on the request.

59.    On 29 March 20 1 6, BSGR wrote to the Tribunal requesting clarification and disclosure
       regarding the Tribunal Secretary's role, following a misdirected email sent by the Chairman
       of the Tribunal dated 23 March 201 6. The Tribunal responded on 8 April 201 6 . BSGR
       subsequently wrote to the Tribunal on 1 2 April 201 6 expressing its view that the Tribunal's
       response was inadequate and incomplete. BSGR repeated its initial requests (subject to an
       amendment to its fifth request) and conveyed additional requests to the Tribunal.

60.    On 3 1 March 201 6, BSGR wrote to Vale enclosing its updated privilege fog and requesting
       confirmation that a specific privileged communication identified in Exhibit C-542 would be
       redacted or deleted from Vale's storage system. Vale proposed substituting the document
       with a redacted version along with its submission of a revised Statement of Reply
       incorporating Thiam's documents, should the Tribunal grant Vale's request of 28 March
       201 6.

61.    On 1 1 April 201 6, the Tribunal issued Procedural Order No. 1 1 , permitting Vale's request to
       submit an amended Statement of Reply to incorporate references to the 83 Thiam
       documents from the Rio Tinto proceedings and to substitute a redacted version of Exhibit
       C-542 within three business days.

      16.   Further Document Production Issues

62.    On 1 9 April 201 6 , BSGR wrote to the Tribunal, expressing no objection to Vale's request to
       submit a further revision to the Statement of Reply, but reserving its right to apply for an
       extension of time to serve its Second Memorial and evidence in support should the need
       arise. It additionally requested that the Tribunal require Vale to provide a redfine version of
       its amended submission to reflect any changes made to the original version dated 24
       March 201 6. BSGR informed the Tribunal, in relation to Vale's second request, that it
       would endeavour to provide the certifications in accordance with the Tribunal's "Second
       Decision on Document Production" by 27 April 201 6. The Tribunal was subsequently
       notified on 27 April 201 6 that BSGR would only be in a position to submit the certifications
       by 28 April 201 6.

63.    On 28 April 201 6, BSGR provided the three separate certifications regarding the disclosure
       process in accordance with the Tribunal's "Second Decision on Document Production".
       BSGR reserved the right to make further submissions on the Tribunal's decision in relation
       to the provision of certificates. The supporting documents to the certifications were
       provided on 5 May 201 6.




                                                 29
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    31282
                                                                31 of of 282




64.     On 3 May 2016, BSGR applied to the Tribunal for an order that Vale produce the "Nardella
        Report" and any other documents responsive to Respondent's Request No. 19(b). By
        separate letter on the same date, BSGR also informed the Tribunal that BSGR would be
        represented by an additional firm, Asserson Law Offices, and requested that any future
        communications reflect this appointment.

      17.   The Respondent's First Challenge against all three Tribunal members in May
            2016

65.    On 5 May 2016, BSGR filed a challenge in the LCIA Court against all three members of the
       Tribunal seeking to revoke their appointment in accordance with Article 10(4) of the LCIA
       Rules (the "First Challenge"). The Court appointed Dr. lnka Hanefield, Professor Luca
       Radicati di Brozolo and Peter J. Rees QC to be the Division of the LCIA Court to determine
       the challenge, with Peter J. Rees QC presiding.

66.     BSGR's challenge was based on five grounds.

       66.1.    Ground 1: The Tribunal improperly delegated its role to the Secretary by
                systematically entrusting the Secretary with a number of tasks beyond what was
                permissible under the LCIA Rules and the LCIA Policy on the use of arbitral
                secretaries;

       66.2.    Ground 2: The Chairman breached his mandate as an arbitrator and his duty not
                to delegate by seeking the views of a person who was neither a party to the
                arbitration nor a member of the tribunal on substantial procedural issues (i.e. the
                Secretary) ;

       66.3.    Ground 3: The other members of the Tribunal equally breached their mandate as
                arbitrators and their duty not to delegate by not sufficiently participating in the
                arbitration proceedings and the decision-making process;

       66.4.    Ground 4: Circumstances existed which gave rise to justifiable doubts as to the
                Chairman's independence or impartiality; these arose out of comments the
                Chairman had made at an international conference;

       66.5.    Ground 5: The Chairman breached his duty to maintain the confidentiality of the
                arbitral proceedings.

67.    On 10 May 2016 , Vale wrote to the Tribunal regarding alleged alterations made to the
       language of the certifications that BSGR's counsel had provided on 28 April 2016. Vale
       requested the Tribunal to direct BSGR's counsel to answer certain questions regarding the
       certifications and further requested that the Tribunal should draw the appropriate adverse
       inference if BSGR's counsel fail to comply. The Parties provided further comments on
       Vale's letter of 10 May 2016 on 20 and 23 May 2016, culminating in Vale renewing its
       request that the Tribunal hold BSGR to its original order and require it to explain any
       rewording of the certifications.

      18.   Procedural Order No. 12 and Procedural Order No. 13

68.    On 2 June 2016, the Tribunal issued Procedural Order No. 12, directing the Parties to
       respond to each other's arguments of privilege raised in an exchange of correspondence


                                               30
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    32282
                                                                32 of of 282




        beginning 3 May 2016 in respect to the production of the "Nardella Report" and certain
        other documents. The Tribunal also expressed its willingness to give BSGR additional time
        to file its Rejoinder Submission and Reply on Counterclaims and proposed a revised
        procedural schedule. Vale wrote to the Tribunal on the same day, contending that the
        proposed revised schedule was unnecessary and unfair. Following further correspondence
        from BSGR, the Tribunal issued Procedural Order No. 13 on 4 June 2016, adopting the
        procedural schedule annexed to Procedural Order No. 12. The Tribunal directed the
        Parties to make their further submissions in accordance with the new schedule.

69.     On 7 June 2016, Vale wrote to the Tribunal, requesting its intervention as BSGR had
        allegedly failed to engage with Vale regarding the organisation of hearing logistics. The
        request was withdrawn on the same day.

       19.   Fourth Decision on Document Production

70.     On 13 July 2016, the Tribunal issued its "Fourth Decision on Document Production",
        addressing all remaining document production issues that had been raised by the Parties
        in an extensive exchange of correspondence. The procedural history detailed throughout
        that Decision is incorporated by reference into this Award.

      20.    BSGR's Statement of Rejoinder

71.     On 15 July 2016, BSGR informed the Tribunal that it did not anticipate being able to finalise
        and serve its Statement of Rejoinder and supporting evidence by 15 July 2016, and
        requested an extension of the deadline to 18 July 2016. Vale opposed the extension, but
        requested that, if the Tribunal accepted the extension, it orders that no further delay would
        be tolerated , and to expressly reserve the right to refuse to admit into the record any
        submission by BSGR made after that date. Vale also reserved the right to file its Rejoinder
        on Counterclaims on 15 August 2016, being four weeks after BSGR contended it would file
        its Statement of Rejoinder.

72.     The extension was granted, and BSGR filed its Statement of Rejoinder on 18 July 2016
        with supporting exhibits and legal authorities. BSGR filed 15 factual witness statements in
        support of its case. Second witness statements were given by: Beny Steinmetz; Marc
        Struik; Asher Avidan; Michael Noy; Mahmoud Thiam; Patrick Saada; David Barnett; Yossie
        Tchelet; David Clark; Daniel Pollak; Dag Cramer; a nd Sandra Merloni-Horemans. First
        witness statements were also given by Cesare Morelli, Yuval Sasson and Arieh Ovadia.
        BSGR filed an Expert Witness Report from Francois Ferreira.

      21.    Procedural Order No. 14

73.     On 21 July 2016, Vale wrote to the Tribunal expressing its concerns regarding BSGR's
        allegedly delayed compliance with the Tribunal's "Fourth Decision on Document Production"
        and requested that the Tribunal mandate BSGR's full compliance with the decision no later
        than 26 July 2016. Vale further requested that the Tribunal order a specific schedule for
        compliance with the decision. Following the Tribunal's invitation to respond, BSGR
        accepted Vale's proposed schedule in relation to documents referred to in paragraphs 154,
        166 and 182 of the "Fourth Decision on Document Production", but requested an extension
        to 28 July 2016 in order to amend the privilege log and consider whether additional
        production would be required. Vale opposed the extension, and made further requests of
        BSGR by the same deadline proposed in its 21 July 2016 letter.

                                                 31
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    33282
                                                                33 of of 282




74.    On 22 July 2016, the Tribunal issued Procedural Order No. 14, o rdering BSGR to produce
       all documents pursuant to the Tribunal's "Fourth Decision on Document Production" by the
       close of business on 25 July 2016. To the extent BSGR contended that any document it
       was directed to either produce or log was not within its possession or control, BSGR was
       directed to identify those documents and provide an explanation as to why it did not have
       possession or control over said documents by close of business on 25 July 2016
       (subsequently corrected to 27 July 2016 in Revised Procedural O rder No. 14 issued on 24
       July 2016). BSGR was additionally ordered to provide revised privilege log entries (or else
       produce the withheld documents) by the close of business on 27 July 2016. The Tribunal
       additionally invited BSGR to respond to Vale concerning paragraph 121 of the Tribunal's
       "Fourth Decision on Document P roduction".

75.    Vale wrote to the Tribunal on 26 July 2016 stating that BSGR had failed to comply with the
       order in Procedural O rder No. 14 to produce all documents it was ordered to produce
       under the Tribunal's "Fourth Decision on Document Production" by close of business on 25
       July 2016. Vale requested that the Tribunal order BSGR to produce the two 19 February
       2014 Crowe Horwath reports and the 8 December 2014 Crowe Horwath report immediately.

76.    Additionally, Vale wrote to the Tribunal on 27 July 2016 alleging that BSGR had violated
       P rocedural Order No. 14 by failing to produce its revised privilege log or to identify any
       documents it claimed were not in its possession or control by the deadline given. Vale
       contended that BSGR had therefore failed to substantiate its privilege claims, or to
       establish that it was not in control of any document it had been ordered to produce. Vale
       requested the Tribunal to direct BSGR to produce all documents covered by Procedural
       Order No. 14.

77.    BSGR produced its revised privilege log later that day.

78.    On 28 July 2016, Vale wrote again to the Tribunal to request an order enforcing the
       Tribunal's "Fourth Decision on Document Production" as well as Procedural Order No. 14.
       Vale requested the Tribunal to direct BSGR to produce all documents covered by
       Procedural Order No. 14 forthwith, including (without limitation), documents contained in
       BSGR's privilege log produced on 27 July 2016.

79.    On 28 July 2016, BSGR wrote to the Tribunal regarding Vale's assertion in its letter of the
       same date that no further production by Vale was required under paragraph 121 of the
       Tribunal's "Fourth Decision on Document Production". BSGR invited the Tribunal to order
       Vale to comply with paragraph 121 of that decision by close of business on 1 August 2016.
       Vale responded on 5 August 2016, contending that it had no further obligation to produce
       documents or information in response to paragraph 121 of that decision.

80.    On 1 August 2016, BSGR provided a response by letter to Vale's assertion that it should
       produce all documents, including those on its privilege log. By letter of the same date, Vale
       responded by requesting that the Tribunal find that BSGR had not substantiated its
       privilege claims and that it direct that BSGR produce all of those documents within 48
       hours of the Tribunal's decision on the issue.

81.    On 4 August 2016, BSGR wrote to the Tribunal requesting partial reconsideration of the
       Tribunal's "Fourth Decision on Document Production" in relation to the passage regarding
       production of reports generated by Ernst & Young that post-dated 30 April 2010. BSGR


                                                32
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    34 of
                                                              Page 34282
                                                                      of 282




       requested that Vale be required to produce reports and other documents generated by
       Ernst & Young up to the end of June 2010. Vale opposed the request on 8 August 2016.

      22.   LCIA Decision on the First Challenge

82.    On 4 August 2016, the Division of the LCIA Court issued its Decision on the First
       Challenge (referred to in paragraph 65 above). The "Decision of the Division of the LCIA
       Court on Respondent's Challenge to the Tribunal" revoked the a ppointment of Hon. Judge
       Charles N. Brower as Chairman of the Tribunal in this arbitration on the basis that his
       remarks concerning this arbitration at an ITA-ASIL conference gave rise to justifiable
       doubts as to his independence or impartiality , but denied the application to revoke the
       appointment of the two co-arbitrators, finding that there had been no inappropriate use of
       an arbitral secretary as regards Ground 1, and that there had been no improper delegation
       of their duty not to delegate by leaving it to the Chairman and the Tribunal Secretary to
       make decisions as regards Ground 2. As to costs, the Division said at paragraph 343 that
       "the issue of costs and expenses generated by this challenge should be treated as costs in
       the arbitration, and determined as part of the arbitral award". The procedural history set out
       at Section l(C) of that Decision is incorporated by reference into this Award.

      23.   The Appointment of a New Chair by the Parties

83.    On 5 August 2016, Vale wrote to the LCIA, requesting that the LCIA Court decide that the
       new Chairman of the Tribunal be appointed in accordance with the original nominating
       process and invite the co-arbitrators to nominate the new Chair by 18 August 2016.

84.     On 5 August 20 16, BSGR wrote to the co-arbitrators, confirming that both Parties endorsed
       the use of the original nominating process to select a new Chairman of the Tribunal. BSGR
       additionally requested to stay proceedings pending appointment of a new Chairman and to
       release the hearing dates of 29 August to 18 September 2016. BSGR contended that all
       decisions already made by the Tribunal would need to be re-examined, and that any future
       involvement of the Tribunal Secretary would be inappropriate.

85.    On 5 August 20 16, Vale responded that it was premature to release the existing hearing
       dates and that, if it became necessary to release those dates, the hearing should be
       rescheduled to the nearest available dates. Vale further contended that there was no basis
       for altering the other dates in the existing procedural timetable, disagreed that the Tribunal
       decisions would need to be re-examined, and pointed out that there was no suggestion that
       the Tribunal Secretary engaged in any impropriety.

86.    On 6 August 2016, Vale wrote to the Division of the LCIA Court requesting reconsideration
       of its "Decision of the Division of the LCIA Court on Respondent's Challenge to the Tribunal"
       with respect to the decision whether BSGR met its burden of proof that Ground 4 was
       raised on a timely basis and the decision revoking the appointment of the Chair of the
       Tribunal. On 8 August 20 16, the LCIA replied that the LCIA Court's decisions were not
       subject to reconsideration.

      24.   The Appointment of a New Chair of the Tribunal

87.    On 8 August 20 16, BSGR wrote to the co-arbitrators rejecting the co-arbitrators' proposal
       sent earlier that day to use the original list of candidates as ranked by the parties in July
       2014 in the selection process of a new Chair of the Tribunal. BSGR contended that there


                                                33
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    35282
                                                                35 of of 282




       should be a new list procedure, conducted de novo. Vale disagreed and expressed the
       view that an extension in respect of the nomination process would not be appropriate. Vale
       agreed with the co-arbitrators' proposal to approach Professor William Park to check his
       availability and conflicts on the basis of his ranking in the original list of candidates.

88.    On 9 August 2016, Michael Hwang SC wrote to the LCIA on behalf of the co-arbitrators,
       formally nominating Professor Park as Chairman of the Tribunal.

89.    On 9 August 2016, BSGR wrote to the LCIA requesting that the co-arbitrators' nomination
       of Professor Park as Chairman of the Tribunal should be rejected. BSGR requested the
       LCIA Court to order the co-arbitrators to withdraw their nomination of Professor Park and to
       nominate a new Chairman in accordance with the original nominating process. Vale, in
       response, expressed the view that the LCIA Court should appoint the co-arbitrators' choice
       of a new Chairman and let the reconstituted Tribunal deal with any complaints that BSGR
       may raise about maintaining the long-agreed schedule.

90.    On 10 August 2016, BSGR wrote to the LCIA repeating its request that the LCIA order the
       co-arbitrators to withdraw their nomination of Professor Park and nominate a new Chair of
       the Tribunal in accordance with the original nominating process, including a consultation
       and ranking process. Vale wrote to the LCIA in response requesting the LCIA Court to
       reject BSGR's protestations as to the nomination process. The Parties provided further
       comments to the LCIA on 1 1 August 2016.

91.    On 12 August 2016, Vale wrote to the LCIA requesting confirmation of the appointment of
       Professor Park , who had been nominated by the co-arbitrators.

92.    On 15 August 2016, Michael Hwang SC wrote to the Parties, on behalf of the co-arbitrators,
       advising that the "Fourth Decision on Document Production" had been decided and could
       not be revisited until the Tribunal had been reconstituted.

93.    On 15 August 2016, BSGR wrote to the co-arbitrators stating that BSGR no longer had
       confidence in the co-arbitrators' ability properly to conduct the proceedings. It expressed
       the view that the fairest outcome was for the co-arbitrators to revoke their appointments as
       arbitrators of this arbitration. BSGR reserved its rights in relation to further challenges.

94.    On 15 August 2016, BSGR repeated its request to the LCIA Court to confirm the LCIA
       Court's previous decision that the original nominating process must be followed, to confirm
       that the co-arbitrators' nomination of Professor Park was not made in accordance with the
       original nominating process, and to reject the nomination of Professor Park on that basis.
       On the same date, Vale wrote to the LCIA requesting prompt confirmation of the
       appointment of Professor Park.

      25.   Vale's Rejoinder on Counterclaims

95.    On 15 August 2016, Vale filed its Statement of Rejoinder on Counterclaims with supporting
       documents (including witness statements from Elizia Boechat, Ricardo Saad and Leandro
       Teles). Vale wrote to BSGR identifying the witnesses it wished to cross-examine at the
       hearing.




                                               34
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    36 of
                                                               Page 36282
                                                                       of 282




       26.   The Appointment of a New Chair by the LCIA

96.     On 1 7 August 20 1 6 , the LCIA notified the Parties that, pursuant to Article 10.1 of the LCIA
        Rules, the LCIA Court formally revoked the appointment of the Hon. Judge Charles N.
        Brower and, pursuant to Articles 5.5 and 1 1 of the LCIA Rules, the LCIA Court appointed
        Professor Dr. Filip De Ly as the replacement Chair of the Tribunal in this arbitration.

97.     On 1 7 August 201 6, Vale wrote to the new Chairman of the Tribunal regarding the
        provision of copies of submissions and other documents. On the same day, BSGR wrote to
        the Chairman requesting confirmation that the Chairman would not read any material sent
        by Vale without BSGR's agreement. After receiving Vale's reply, Professor De Ly
        responded that he would refrain from reading such material until the matter had been
        discussed with counsel and a determination made. The Parties were also requested to
        provide an indication of any objection to the Chairman reading documents sent by the LCIA.
        The Parties confirmed that there were no objections.

98.     On 1 7 August 2016, Vale requested that the Tribunal enforce the procedural timetable, and
        order that BSGR promptly identif y Vale's witnesses it wished to cross-examine at the
        hearing, no later than close of business on 1 8 August 201 6. Vale also requested
        confirmation that the telephone conference scheduled for 1 9 August 20 1 6 would proceed
        as previously scheduled, or an indication, if that time was no longer available, when the
        Tribunal wished to conduct it.

99.     On 1 8 August 2016, Vale wrote to the Tribunal to identify and summarise its position as to
        the issues to be discussed during the 1 9 August 2016 pre-hearing conference call. The
        Tribunal confirmed that the pre-hearing conference call would proceed with an open
        agenda at 9 a.m. EST, subject to the availability of the Parties. Both Parties confirmed their
        availability.

       27.   Respondent's Second Challenge to co-arbitrators Hwang and Williams and
             Procedural Order No. 16

100.    On 23 August 2016, BSGR submitted a second challenge to the co-arbitrators to the LCIA
        Court (the "Second Challenge") and on the same day filed another application for a stay of
        the arbitral proceedings pending determination of the Second Cha!lenge. Vale opposed the
        stay application on 24 August 201 6 . The Second Challenge asserted that the co-arbitrators
        had failed, inter alia, to act fairly and impartially on several grounds, including nominating
        Professor Park as the replacement Chair instead of conducting the whole appointment
        process again. Professor Park had been the equal favourite for appointment with Judge
        Brower under the list procedure which the Tribunal had utilised in the initial appointment
        process. BSGR subsequently sought the Tribunal's consent to reply to Vale's letter of
        opposition. Vale opposed the request. The Tribunal decided to authorise a brief further
        submission by BSGR and a further reply by Vale. Following an exchange of further
        submissions by the Parties, the Tribunal dismissed the stay application on 29 August 20 1 6
        in Procedural Order No. 1 6.




                                                 35
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    37 of
                                                               Page 37282
                                                                       of 282




        28.   Procedural Order No. 1 5. cancellation of hearing scheduled for 29 August -
              16 September. and establishment of educational hearing for 5 - 9 September
              201 6

101.      Following the conference call with the Parties on 19 August 2016 , the Tribunal issued
         Procedural Order No. 15 on 24 August 2016 in which it cancelled the evidentiary hearing
         scheduled for the period from 29 August to 16 September 2016 in view of the removal of
         the previous Chairman and his replacement by a new Chairman. The Tribunal directed
         instead that a hearing dealing with procedural issues and during which the Parties would
         make oral submissions for the purpose of educating the Tribunal be held on 5-9
         September 2016, with 12 September 2016 as a reserve day (the "Educatory Hearing").
         The Parties were requested to make appropriate modifications as to the organisation of the
         Educatory Hearing including the reservations with the International Dispute Resolution
         Centre as to the hearing room facilities and the bookings with court reporters.

102.     On 25 August 2016, BSGR wrote to the Tribunal proposing an alternative procedural
         timetable. Vale opposed the alternative timetable on 29 August 2016, and requested that
         the Tribunal direct the Parties and counsel to be prepared at the upcoming Educatory
         Hearing to provide their availability for the next six months.

       29.    Respondent announces it will not attend the Educatory Hearing until its
              Second Challenge was decided by the LCIA

103.    On 25 August 2016, BSGR wrote to the Tribunal, indicating that it would not participate in
        the Educatory Hearing, nor would it provide written submissions on various procedural
        issues set out in Procedural Order No. 15 (including the issue of reviewing the Tribunal's
        previous decisions in accordance with Section 27(4) of the English Arbitration Act). It
        expressed the view that the Educatory Hearing must be held after a determination had
        been made on the Section 27(4) issues, which itself could not be made until its Second
        Challenge had been decided. BSGR indicated that, in any event, it would only attend under
        strict conditions including that the co-arbitrators not be present at the hearing and that no
        documents exhibited in the Parties' second or third round of submissions be shown to, or
        discussed with, the Chairman.

104.    On 28 August 2016, having received BSGR's Second Challenge against the co-arbitrators
        dated 23 August 2016, the Tribunal wrote to the Parties and to the LCIA declaring that the
        co-arbitrators had decided not to withdraw from their appointed function as members of the
        Tribunal.

105.    On 30 August 2016, BSGR wrote to the Tribunal stating that it had not submitted a brief on
        the Section 27(4) issue, nor would it be responding to Vale's brief on the matter. BSGR
        indicated that it would not be attending the Educatory Hearing before the Tribunal until the
        Second Challenge had been decided and until the Tribunal was properly reconstituted.
        BSGR repeated its position that it would attend an educatory hearing, but only on the
        conditions set out in section 4 of its letter of 25 August 2016.

       30.    Respondent announces it will not appear at the Educatory Hearing

106.    On 1 September 2016, BSGR wrote to the Tribunal indicating that it would not be filing
        written submissions, nor a bundle of documents, for the forthcoming Educatory Hearing.
        BSGR also indicated that it would not be attending the Educatory Hearing. Vale filed its

                                                 36
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    38 of
                                                                 Page 38282
                                                                         of 282




          Pre-Hearing Written Submissions and wrote to the Tribunal in response to BSGR,
          expressing the view that the Tribunal should proceed with the Hearing to resolve any
          outstanding procedural issues, and to schedule a merits hearing.

         31 .   The 5-8 September 2016 Educatory Hearing

1 07.     Over the course of 5-8 September 2 0 1 6 , the Educatory Hearing - being a hearing to
          educate the Chairman as to the issues in the case generally, resolve outstanding
          procedural issues and schedule a merits hearing - took place in London. Attending the
          Educatory Hearing on behalf of Vale were Jonathan Blackman, Jeffrey Rosenthal,
          Jonathan Kelly, Joaquin Tercerio, Emily Balter and Rikki Stern, all from Cleary Gottlieb
          Steen & Hamilton. It is important to record that, while BSGR did not attend the Educatory
          Hearing, it was sent a copy of the transcript from the hearing at the end of each hearing
          day.

1 08.     On 6 September 201 6, BSGR made three applications to the Tribunal in case it chose to
          determine the outstanding procedural issues before the pending challenges against the co­
          arbitrators were determined by the LCIA. First, BSGR applied to fix the hearing on the
          merits only in a period in which BSGR's counsel, David Wolfson QC, had sufficient
          availability to prepare and attend such hearing (this would not be before May 201 7).
          Second, BSGR applied for leave to file additional submissions in response to Vale's
          Rejoinder on Counterclaims and new evidence adduced therein. Third, BSGR applied for
          leave to file additional submissions in relation to a criminal complaint filed in the U.S. on 1 2
          August 201 6 against Samuel Mebiame ("Mebiame"), a Gabonese businessman, for bribing
          Guinean government officials in 201 0-20 1 2 in exchange for "an opportunity to be partners
          with a Guinean state-owned mining company", 6 and its relevance to the issues in this
          arbitration. BSGR proposed to incorporate the latter submissions in its reply to Vale's
          Rejoinder on Counterclaims.

1 09.     By email dated 7 September 201 6, the Tribunal proposed that BSGR attend .the Educatory
          Hearing the following day (8 September) to discuss the matters referred to by BSGR in its
          three letters of 6 September 2 0 1 6 . Later that day, BSGR notified the Tribunal that it would
          not be attending the Hearing scheduled for 8 September to discuss the procedural matters
          referred to above.

1 1 0.    On 1 2 September 2 0 1 6 , David Wolfson QC (lead counsel for BSGR) wrote to the Tribunal
          commenting on the transcript from the Educatory Hearing on 8 September 20 1 6 and, in
          particular, his availability for a merits hearing. Vale wrote to the Tribunal in response later
          that day.

111.      On 1 5 September 201 6, BSGR wrote to the Tribunal providing observations in relation to
          the transcripts from the Educatory Hearing dated 5-8 September 20 1 6. Vale provided a
          response to the Tribunal (copied to BSGR) later that day.

         32.    Respondent announces High Court Proceedings for removal of co­
                arbitrators Hwang and Williams

1 1 2.    On 7 October 201 6, BSGR informed the Tribunal and Vale of its intent to issue a claim
          pursuant to Section 24( 1 ) of the Arbitration Act in the English High Court for the removal of

6
    USA v. Samuel Mebiame, Complaint, 0kt. No. 1 , 1 2 August 2016, R-403.

                                                    37
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    39 of
                                                                 Page 39282
                                                                         of 282




           the co-arbitrators. On 21 October 201 6, BSGR commenced removal proceedings in
           respect of its challenge before the High Court in London seeking removal of Sir David A.R.
           Williams QC and Dr Michael Hwang SC (the "Hig h Court Challenge"). BSGR also made
           an interim application for disclosure of the Tribunal's internal correspondence.

         33. Procedural Order No. 17 - Procedural Order following reconstitution of the
             Tribunal

1 1 3.    On 1 7 October 201 6 , the Tribunal issued Procedural Order No. 17, addressing a number of
          procedural issues identified following the reconstitution of the Tribunal. It confirmed
          previous Procedural Orders issued by it and further confirmed its "Decision on
          Respondent's Application to Stay the Arbitration" dated 1 6 December 20 1 4 and "Decision
          on Respondent's Renewed Application to Stay the Arbitration" dated 24 July 2015. In
          addition, it ( 1 ) authorised BSGR to brief the Tribunal on the relevance of the U.S. criminal
          complaint against Mebiame (as referred to in paragraph 1 08 above), giving Vale a right of
          reply; (2) adopted a provisional timetable for the arbitral proceedings, (3) adopted a formula
          for determining the activities of the Tribunal Secretary and (4) provided further notice that
          the current Tribunal Secretary would continue to provide services as defined in the formula
          to the Tribunal for the remainder of the arbitration unless his services were terminated at
          an earlier date.

1 1 4.    In relation to the provisional timetable, Procedural Order No.17 records in detail the issues
          around the availability of BSGR's counsel (including Mr Wolfson QC and Mishcon de Reya)
          which, in effect, meant that BSGR did not want to proceed with a merits hearing until June
          20 1 7. Mr Wolfson had previously indicated that he had a three-week trial commencing on
          30 January 20 1 7 and scheduled to last until 23 February 20 1 7.7 As the provisional dates
          for the merits hearing commenced on 20 February 20 1 7, Mr Wolfson would be unavailable
          for the first few days of the hearing (assuming all three weeks were required).

1 1 5.    However, having concluded in Procedural Order No.1 7 that the "Arbitral Tribunal is
          insufficiently convinced that Mr. Wolfson has no capacity in the next nine months to
          conduct a trial for which he was fully prepared in August 201 6," the Tribunal provisionally
          reserved the relevant dates in February and April 20 1 7 for the hearing. The Tribunal
          further observed that, should those dates prove impossible for Mr Wolfson QC, "there is a
          vast pool of excellent professionals with unquestionable reputation in the London market
          and elsewhere to perform arbitration advocacy, which can take over the tasks of Mr.
          Wolfson if he were to be unavailable."8

1 16.     On 18 October 20 1 6, BSGR wrote to the Tribunal applying for a three-week extension until
          21 November 20 1 6 to file the additional memorial addressing the Mebiame investigation.
          Vale opposed the extension.

1 1 7.    On 9 November 201 6, BSGR wrote to the Tribunal expressing concern that proceeding
          with the provisional hearing dates would lead to an unfair handling of the case. BSGR
          proposed that the first week of a split hearing be held in the first week of April 2017, with



7
  See Letter from Mr Wolfson to the Tribunal, 1 2 September 2016. It transpired that Mr Wolfson's trial
finished early and he would have been available to appear on 20 February 201 7 (see Transcript, Merits
Hearing, Day 1 : p. 239, lines 6-1 4).
8
   Proced ural Order No. 1 7, paragraph 47.

                                                   38
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    40282
                                                                   40 of of 282




          the second and potential third week to be fixed after the dates fixed for the ICSI D hearing.
          Vale opposed the proposal.

         34.   Procedural Order No. 1 8

118.      On 7 December 201 6, the Tribunal issued Procedural Order No. 1 8 , confirming Procedural
          Order No. 1 7 and dismissing BSGR's request to amend the provisional timetable of the
          arbitration proceedings, subject to three qualifications. The Tribunal repeated its offer in
          paragraph 46 of Procedural Order No. 17 that BSGR was free to indicate alternative merits
          hearing dates for consideration, if Mr Wolfson QC remained unable to make the dates
          provisionally reserved for the hearing. The Tribunal vacated two hearing days and invited
          the Parties, within a period of five working days, to comment on its suggestion to sit on two
          additional proposed reserve days. The Tribunal also invited the Parties, within a period of
          five working days, to comment on the possibility of using the three weeks commencing 1 O
          May 201 7 , in whole or in part, for the merits hearing if the ICSID hearing dates were to be
          vacated (due to a challenge against the Tribunal that was in the process of being
          determined by ICSID).

         35.   The Challenge to the ICSID Tribunal is denied

1 19.     On 1 4 December 201 6, Vale wrote to the Tribunal reiterating its availability for the hearing
          dates originally scheduled by the Tribunal. It also informed the Tribunal that, to the extent
          that additional hearing dates were deemed necessary, it would be available on the
          proposed reserve dates of 1-2 April 2017. Additionally, it expressed an intention to oppose,
          even on a conditional basis, abandonment of the current schedule in favour of holding the
          hearing in this matter in May 2017. BSGR responded on 29 December 201 6 noting that,
          subject to the ICSID hearing dates in May 2017 becoming available, BSGR would be
          available as well as its counsel of choice, David Wolfson QC. Vale then informed the
          Tribunal that, on 28 December 2016, ICSID had denied BSGR's challenge to the ICSID
          Tribunal and the I CS I D proceedings had resumed.

         36.   The LCIA Division dismisses the Second Challenge

1 20.     On 1 6 December 201 6, the Division of the LCIA Court issued its "Decision of the Division
          of the LCIA Court on Respondent's Challenge to the Tribunal", dismissing BSGR's Second
          Challenge application dated 23 August 201 6 against the co-arbitrators. The procedural
          history set out at section l(C) of the Decision is incorporated by reference into this Award.
          The LCIA Division found, in paragraph 203 of its Decision, that there was nothing to
          support the BSGR claim that the co-arbitrators were acting in any way unfairly between the
          parties in nominating Professor Park as replacement Chairman, nor were any other of the
          complaints made against the co-arbitrators valid. As to costs, and as with the first LCIA
          Decision, costs were to be treated as costs in the arbitration and determined as part of the
          Final Award.

1 21 .    On 2 1 December 201 6, BSGR filed a petition in the United States District Court for the
          District of Columbia against the former Chairman of the Tribunal, the Hon. Judge Charles N.
          Brower, and the Tribunal Secretary, Michael Daly, to produce documents and appear for
          depositions under 28 U.S.C. § 1782, compelling discovery in aid of the pending judicial
          proceedings in the English High Court seeking the removal of the co-arbitrators.




                                                   39
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    41 of
                                                               Page 41282
                                                                       of 282




122.    On 9 January 2017, Asserson Law Offices informed the Tribunal that it was no longer
        instructed by BSGR in relation to this arbitration.

123.    On 5 and 20 January 2017, Vale wrote to the Tribunal, seeking to supplement the record
        with additional exhibits which became available to Vale after it had filed its Statement of
        Rejoinder on Counterclaims. BSGR responded on 26 January 2017, questioning the
        relevance of the proposed exhibits.

124.    On 13 January 2017, Vale wrote to the Tribunal proposing a procedural timetable and
        requesting the Tribunal to direct BSGR to co-operate with Vale in making the necessary
        logistical arrangements for the hearing. Vale sought identification of BSGR's appropriate
        contact person for this purpose.

125.    On 13 January 2017, BSGR updated the Tribunal on the status of the ICSID proceedings,
        and informed the Tribunal that a hearing was scheduled for 22 May to 2 June 2017.

126.    On 17 January 2017, BSGR wrote to the Tribunal urging it to set aside the provisional
        hearing dates for the merits hearing and put in place a new procedural timetable. Vale
        wrote to the Tribunal in response on 19 January 2017.

127.    On 24 January 2017, the Tribunal Secretary, Michael Daly, tendered his resignation for
        personal reasons. No replacement has since been appointed by the Tribunal.

       37.   Procedural Order No. 19

128.    On 26 January 2017, the Tribunal issued Procedural Order No. 19, dealing with several
        outstanding issues, including the remaining procedural issues identified by the Parties
        which were not the subject of Procedural Order No. 17, the detailed hearing timetable, and
        the Tribunal Secretary.

129.    On 27 January 2017, Vale provided the Chair of the Tribunal with its Statement of Reply,
        BSGR's Statement of Rejoinder and Vale's pre-hearing written submissions.

       38.   Respondent advises that it will not participate in the merits hearing

130.    On 31 January 2017 , BSGR wrote to Vale indicating that it would not be participating in the
        forthcoming merits hearing. Vale wrote to the Tribunal on the same day, requesting for an
        acceleration of the pre-hearing conference call to discuss hearing issues.

131.    On 2 February 2017, BSGR wrote to the Tribunal in relation to Procedural Order No. 19.
        BSGR disagreed with various determinations of the Tribunal, refused to disclose certain
        documents and recorded its intention to file a response to Vale's Statement of Rejoinder on
        Counterclaims on 9 February 2017. Vale wrote to the Tribunal in response on the same
        day and requested the Tribunal to draw appropriate adverse inferences against BSGR for
        refusing to comply with its document production obligations. Vale reserved the right to
        request further relief as appropriate.

       39.   Procedural Order No. 20

132.    On 3 February 2017, the Tribunal issued Procedural Order No. 20. The Tribunal interpreted
        BSGR's letter of 3 1 January 2017 as expressing an intention not to participate in the
        hearing on the hearing dates indicated. The Tribunal decided to proceed with the hearing

                                                40
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    42 of
                                                                Page 42282
                                                                        of 282




         as scheduled, but invited BSGR to correct the Tribunal's interpretation or to cure BSGR's
         default regarding the preparation and organisation of the hearing before 7 February 20 1 7.
         The Tribunal again confirmed the hearing dates and directed Vale to proceed with various
         aspects for the hearing arrangements. BSGR was ordered to produce any witnesses for
         the purposes of Vale's cross-examination and was further directed, within five working days,
         to communicate a list of the witnesses to be produced and the dates and times at which
         they could be examined at the hearing. The Tribunal cancelled the pre-hearing conference
         call scheduled for 1 O February 201 7 and dismissed Vale's request for the rescheduling of
         the call.

        40.   English High Court dismisses BSGR application to remove arbitrators and
              for a document disclosure order

1 33.    On 3 February 201 7, Popplewell J in the English High Court dismissed BSGR's High Court
         Challenge application to remove the co-arbitrators as well as its application seeking
         disclosure of documents from the Tribunal, which documents it had proposed to use in its
         second application for removal of the co-arbitrators. Popplewell J held, at paragraph 22 of
         his judgment, that it is only in the very rarest cases, if ever, that arbitrators should be
         required to give disclosure of internal documents of the Tribunal. On 9 February 20 1 7,
         Popplewell J delivered his reasons for his dismissal of both applications in P v Q and Ors
         [20 1 7] EWHC 1 48 (Comm) and P v Q and Ors [201 7] EWHC 1 94 (Comm). Permission to
         appeal the application for a disclosure order was refused by the Court of Appeal on 22
         February 20 1 7.

1 34.    On 6 February 20 1 7, Vale wrote to the Tribunal, reporting back in relation to the Tribunal's
         directions in Procedural Order No. 20 at paragraph 20.

1 35.    On 9 February 20 1 7, BSGR filed its Reply to Vale's Statement of Rejoinder on
         Counterclaims. On 1 3 February 20 1 7, Vale wrote to the Tribunal expressing concern about
         BSGR's alleged non-compliance with Procedural Order No. 1 9 in its latest submissions.
         BSGR wrote to the Tribunal in response on 1 6 February 201 7 requesting the Tribunal to
         confirm that its submissions were compliant, that the submissions would be admitted into
         the record, and that they would be afforded the same weight as Vale's and BSGR's earlier
         substantive submissions.

1 36.    On 8 February 20 1 7, the LCIA acknowledged receipt of Vale's payment of the further
         advance on fees that had been requested by the LCIA on 26 January 20 1 7.0n 1 0 February
         201 7, the LCIA wrote to the Parties, advising that BSGR had not paid its share of the
         advance and requesting BSGR to confirm whether it had made arrangements for payment.

1 37.    On 1 3 February 201 7, Vale requested that the LCIA treat BSGR's non-payment of the
         required advance as a withdrawal of its counterclaims in the proceeding and to notify the
         Tribunal and the Parties of its decision as a matter of urgency and in advance of the
         upcoming merits hearing scheduled to begin on 20 February 20 1 7.

        41.   Procedural Order No. 21

1 38.    On 1 4 February 201 7, the Tribunal issued Procedural Order No. 2 1 , noting that BSGR
         failed to cure its default regarding hearing preparation (as indicated in Procedural Order No.
         20) or provide any other explanation for the default. The Tribunal thus confirmed that it
         would proceed to a hearing on the basis that there was actual default of BSGR in preparing

                                                  41
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    43282
                                                                 43 of of 282




        and assisting regarding the organisation of the hearing. The Tribunal noted that BSGR had
        failed to comply with Procedural Order No. 20 ordering that BSGR communicate a list of
        witnesses to be produced or otherwise to have the witnesses called by Vale produced for
        examination. The Tribunal made requests in relation to the hearing bundle availability and
        adopted a modified version of Vale's draft hearing schedule. The Tribunal gave notice to
        the Parties that the hearing would take place at the International Dispute Resolution Centre,
        70 Fleet Street, London.

       42.   Merits Hearing 20 - 22 February 2017

139.    Over the course of 20-22 February 2017, the merits hearing took place in London (the
        "Merits Hearing"). Vale was represented by the same counsel as in the Educatory Hearing,
        with the addition of Jean Yves Garaud, Elizabeth lung and Matt Karlan, all of Cleary
        Gottlieb. Ten witnesses gave oral evidence on behalf of Vale at the hearing. They were:
        Ahmed Tidiane Souare; Ahmed Kante; Lounceny Nabe; George Kleinfeld ; Eduardo Etchart;
        Alex Monteiro; Ricardo Saad ; Elizia Boechat; Leandro Teles; and Dr Min Shi.

140.    BSGR and its witnesses did not attend the hearing, but, at the direction of the Tribunal, a
        copy of the transcript from each day's proceedings was provided to BSGR by email each
        evening.

       43.   Procedural Order No. 23

141.    On 21 February 2017, the Tribunal issued Procedural Order No. 22, noting that BSGR
        failed to appear at the start of the hearing on 20 February 20 17 at 10 a.m. at the notified
        venue and failed to cure that default during the first hearing day.

142.    On 21 February 2017, BSGR wrote to the Tribunal seeking confirmation of the company
        providing translation services and the names of the qualified interpreters. Vale confirmed
        that Elizabeth Zendle and Corrine Kennedy, both of whom are professional interpreters
        engaged through Geotext Translations, conducted the simultaneous interpretation during
        the examination of Vale's francophone witnesses during the hearing.

143.    On 3 March 2017, the Tribunal issued Procedural Order No. 23, noting that BSGR also
        failed to appear at, and did not participate in, Days 2 and 3 of the hearing on 21 and 22
        February 2017. The Tribunal vacated all unused hearing days and closed the proceedings.
        The Parties were directed, within two weeks, to present to the Tribunal, the other party and
        the court reporter a list of any corrections to the hearing transcript. Vale was also directed
        to present a separate list of its suggestions for corrections to the transcript related to the
        simultaneous interpretation where Vale, at the end of the hearing , indicated that there were
        discrepancies between the testimony in French and its interpretation into English. The
        Parties were also directed, within three weeks, to simultaneously file short costs
        submissions with a summary overview of the various heads of costs that were claimed.

       44.   Respondent's non-payment of deposit

144.    On 8 March 20 17, the LCIA wrote to the Parties, noting that BSGR had not paid its
        outstanding deposit and setting a final deadline for payment of 15 March 2017. The LCIA
        reminded BSGR of the provisions of Article 24.4 of the LCIA Rules, in that failure by a
        counterclaiming party to provide promptly and in full the required deposit may be treated by
        the LCIA Court and the Tribunal as a withdrawal of the counterclaim. On 16 March 2017,


                                                 42
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    44 of
                                                                Page 44282
                                                                        of 282




          the LCIA further wrote to BSGR , noting its failure to pay the outstanding advance by the
          final deadline and stating that, accordingly, "the LCIA Court and the Arbitral Tribunal have
          decided to treat BSGR's counterclaim as withdrawn pursuant to Article 24.4 of the Rules."

         45.   Corrections to transcript

1 45.     Pursuant to Procedural Order No. 23, Vale submitted corrections to the transcript on 1 7
          March 2017, including some corrections related to the simultaneous interpretation into
          English of the examinations of the witnesses who testified in French. On the same date,
          BSGR wrote to the Tribunal regarding the Tribunal's direction to the Parties to present a list
          of corrections to the transcripts. BSGR agreed that it was unnecessary for it to send
          separate typographical error corrections to the transcripts. BSGR urged the Tribunal to
          proceed with caution in respect of Vale's corrections to the translation of witness testimony
          and to take care to verify the statements of Vale against the submissions on the record.
          BSGR noted some additional information concerning David Wolfson QC's calendar which it
          said was in aid of ensuring that the "record in the case be correct". Vale wrote to the
          Tribunal in response on 21 March 201 7 taking issue with the "gratuitous submission"
          regarding David Wolfson QC.

1 46.     Both Parties filed Submissions on Costs on 24 March 20 1 7.

         46.   Claimant's application to introduce new exhibits and to amend its costs
               submissions

1 47.     On 26 May 2017, Vale wrote to the Tribunal , requesting leave to update the record with
          respect to two recent developments. The first development concerned three additional
          exhibits that Vale wished to introduce into the record related to the recent criminal
          conviction of Thiam (former Minister of Mines for the GoG) in the United States District
          Court for the Southern District of New York on charges related to his acceptance of bribes.
          The second concerned a requested amendment to Vale's Submission on Costs.

1 48.     On 29 May 20 17, BSGR wrote to the Tribunal requesting a one-week extension of time to
          respond to Vale's letter of 26 May 201 6. Vale objected to the requested extension.
          Alternatively, Vale requested the Tribunal to clearly direct BSGR to limit its response to the
          two subjects of Vale's letter.

1 49.     On 9 June 201 7, BSGR wrote to the Tribunal agreeing to Vale's request to amend its
          Submission on Costs and to submit three exhibits from Thiam's trial. BSGR requested
          leave to reopen the record and add the following documents: (i) the transcript of a United
          States' Federal Bureau of Investigations (the "FBI"), Interview with Thiam dated 1 3
          December 201 6 (as Exhibit R-524); (ii) the transcripts from the ICSID hearing; and (iii) the
          forensic expert report to be produced in the ICSID proceedings regarding the authenticity
          of certain "Mamadie Toure contracts". BSGR also requested that it be allowed to provide
          an explanation of the relevance of the evidence heard in the ICSID proceedings to the
          current proceedings and permission for the Parties to comment on the forensic expert
          report.

1 50.     On 16 June 201 7, Vale objected to the application in relation to the ICSID transcripts and
          the forensic expert report from the ICSID proceedings, but did not object to the FBI
          interview being accepted into the record. On 23 June 201 7, BSGR repeated its request in
          relation to the ICSID documents, and conveyed a proposal in order to improve the

                                                   43
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    45 of
                                                                 Page 45282
                                                                         of 282




           efficiency of the process. Vale again objected to the application. On 30 J u ne 2017, BSGR
           wrote to the Tribunal, proposing that its application in relation to addition of the forensic
           examination be stayed pending the establishment of a schedule by the ICSID Tribunal in
           relation to the forensic examination of the "Mamadie Toure contracts", but that, in the
           interim, the Tribunal should deliver its decision on the addition of the ICSID hearing
           transcripts. Vale again requested that the Tribunal reject BSGR's application. On 27 July
           2017, BSGR updated the Tribunal regarding the ICSID forensic examination process.

15 1 .     O n 1 4 July 2017, BSGR notified the Tribunal that the date for the agreement of the parties
           to the ICSI D proceedings regarding the transcripts from the ICSID hearing had been
           amended from 1 2 July 2017 to 26 July 2017.

         47.   Procedural Order No. 24

152.       On 6 September 2017, the Tribunal issued Procedural Order No. 24 in which it confirmed
           that it would accept:

               (a) Vale's proposed amendment to its Submission on Costs; and

               (b) The three Thiam documents it sought to admit into the record, as was the transcript
                   of the FBI interview of Thiam that BSGR requested be admitted.

          The Tribunal stayed the application to admit the ICSID transcript pending the Tribunal's
          deliberations and preparation of the Award. The application to admit the forensic report to
          be provided in the ICSID case was dismissed as premature , but BSGR was granted leave
          to apply to admit the report into the record if and when it became available.

         48.   Procedural Order No. 25

153.      On 26 November 2017, the Tribunal issued Procedural Order No. 25 in response to a letter
          from BSGR dated 18 October 2017 regarding the alleged unfairness of Procedural Order
          No. 24. Following a reply from Vale and a further letter from BSGR , the Tribunal confirmed
          that it was not the appropriate time for a final decision on BSGR's requests to admit the
          documents detailed in Procedural Order No. 24.

         49.   Administration Order and Procedural Order No. 26

154.      On 7 March 2018, counsel for BSGR informed the Tribunal that BSGR had been placed
          into voluntary administration in Guernsey and provided a copy of the Administration Order
          issued by the Royal Court of Guernsey dated 6 March 2018 ("Administration Order").
          Counsel for BSGR asserted that the Tribunal, during the administration , could not continue
          the proceedings against BSGR except with the consent of the administrators or leave of
          the Court. No such consent had been given.

155.      After receiving submissions from Vale and further submissions from BSGR, the Tribunal
          sent the Parties an email on 23 March 2018 which:

          155.1.   acknowledged receipt of the Administration Order;

          155.2.   acknowledged BSGR's counsel's right to continue to represent BSGR based on
                   Mishcon de Reya's representation that it continued to represent BSGR and


                                                   44
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    46282
                                                                  46 of of 282




                     without prejudice to the Tribunal's decision as to the effects of the 6 March 20 1 8
                     Order on the arbitration proceedings; and

          1 55.3;    requested the parties to comment further on the effect of the Administration Order
                     on proceedings in this arbitration.

1 56.     Following receipt of those additional submissions, the Tribunal issued Procedural Order No.
          26 on 17 April 20 1 8. The Tribunal noted that, in their further submissions on the effect of
          the Administration Order, the Parties came to a common ground that the Order did not
          automatically suspend the present arbitration, seated in London. However, BSGR in its
          submission of 30 March 20 1 8, applied for a stay of proceedings for the sake of efficiency.
          The Tribunal considered this request, but denied the application for a stay because:

          1 56.1 .   the Tribunal was not convinced that recognition of the Order in the UK could be
                     obtained in a matter of weeks, as suggested by BSGR; and

          1 56.2.    it was unclear whether recognition would be granted by the English High Court.

157.      Up to and including the date of this Award, the Tribunal has not been informed about
          recognition proceedings in the United Kingdom regarding the Administration Order.

         50.   Payment of further deposits

1 58.     On 22 June 201 8, the LCIA requested a further deposit from both Parties of £150,000 each.
          On 1 0 July 20 1 8, Vale wrote to the LCIA reciting BSGR's failure to pay certain previous
          deposits requested and stating that, on the presumption that BSGR would once again
          default on payment, Vale would make a substitute payment of BSGR's outstanding balance.
          The payment was made without prejudice to Vale's ability to recover the sum in the final
          costs award.

159.      On 1 1 March 201 9 , the LCIA requested a deposit from Claimant of GBP 1 31 ,623.29. On 1 5
          March 201 9, Vale wrote to the LCIA reciting BSGR's failure to pay certain previous
          deposits requested and stating that, on the presumption that the requested deposit
          includes BSGR's share of remaining costs of the arbitration, Vale would pay the requested
          deposit without prejudice to Vale's ability to recover the sum from BSGR under Article 24.3
          of the LCIA Rules and its position that BSGR is responsible for this sum, and others, in the
          final cost award. On that same day, the LCIA acknowledged receipt of the deposit of GBP
          131 ,623.29.

        51.    Procedural Order No. 27

1 60.     On 25 October 2018, the Tribunal issued Procedural Order No. 27 in which it dismissed
          BSGR's application to introduce its Post-Hearing Brief from the ICSID proceedings,
          consistent with its ruling in Procedural Order No. 24.

161.      On 1 2 March 20 1 9, BSGR wrote to the Tribunal referring to the accommodation that the
          parties to the ICSID proceedings had reached in those proceedings. BSGR reiterated its
          request that the materials and evidence in the ICSID proceedings be considered in the
          present arbitration in view of any such evidence being clearly exculpatory of BSGR and, if it
          were to be ignored, would give rise to a potential miscarriage of justice. At the request of
          the Tribunal, Vale replied by letter of 1 3 March 20 1 9 requesting the Tribunal to reject


                                                    45
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    47 of
                                                               Page 47282
                                                                       of 282




         BSGR's request and to proceed to an award. Vale considered that the accommodation in
         the ICSID proceedings was irrelevant to the present arbitration and that the Tribunal in the
         present proceedings properly rejected BSGR's attempts to re-open the record on a number
         of occasions. On 20 March 2019, the Arbitral Tribunal acknowledged receipt of Vale's letter
         and indicated that it would address any issues raised by the Parties' respective letters of 12
         and 13 March in further directions or in an award (as to which par. 164-169 below).

        52.   Concluding Comment of the Tribunal

162.     As indicated above, the Tribunal - notwithstanding the procedural complexities above - at
         all times intended and attempted to conduct the arbitral proceedings in an independent,
         impartial and fair way respecting the Parties' rights to natural justice and equality of
         treatment. It did so, notwithstanding the challenges to the co-arbitrators and criticisms as to
         the way the Tribunal conducted the proceedings, including regarding the role of the
         Tribunal Secretary, the alleged delegation of powers by the co-arbitrators to the Chairman
         and the Tribunal Secretary, and the alleged deficiencies regarding the appointment
         process leading to the nomination of a replacement Chair.

163.      In relation to other matters, the Tribunal had the duty to take the proceedings forward and
         had to rule on numerous procedural issues, such as the production of documents, the
         relationship between the current arbitration proceedings and the ICSID proceedings, the
         effects of the Administration Order on the arbitration and its role in conducting the
         arbitration proceedings as of the September 2016 Hearing on a - by and large - default
         basis. Absent agreement between the Parties, the Tribunal in discharging its duties
         progressed the proceedings and, in that process, may have taken decisions that were
         unfavourable or unsatisfactory to one of the Parties. The consensual nature of arbitration
         proceedings in this respect stops where the Parties cannot find common ground and put
         the Tribunal in the role of a final decision maker regarding procedural issues subject to
         overriding considerations of natural justice and procedural fairness. The Tribunal has taken
         care to ensure that, in discharging its duties, it has complied with these basic propositions
         and refers in this respect to the reasoning of its numerous procedural orders detailed
         above. In this respect, three issues deserve some further comments: (1) the ICSID
         proceedings; (2) the default nature of a significant part of the current arbitration
         proceedings; and (3) the assessment of hearsay evidence.

         JCSID Proceedings

164.    The Tribunal considers that specific mention should be made of the parallel ICSID arbitration
        (ICSID Case No. Arb/14/22) that is ongoing between BSGR, BSGR Guinea and the
        Republic of Guinea. In particular, the Tribunal wishe� to record (in addition to what is said
        at paragraph 1001 of this Award) the reasons that it has decided not to admit as evidence in
        this arbitration the transcripts from the ICS I D proceedings, as well as the Post Hearing
        Briefs from those proceedings. It has also declined to receive further submissions
        regarding the suggested impact of the ICSI D proceedings on the current arbitration.

165.    At the outset, the Tribunal refers to Procedural Orders Nos. 24, 25 and 27 which are
        summarised at paragraphs 152, 153 and 160 above. In these Procedural Orders, the
        Tribunal made it clear that, although its proceedings were closed in accordance with
        Procedural Order No. 23, additional evidence could still be admitted with agreement of the
        Parties or permission from the Tribunal. Hence, new evidence could be accepted up until
        the rendering of this Award. However, the Tribunal has also sought to manage the

                                                  46
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    48 of
                                                                Page 48282
                                                                        of 282




         proceedings efficiently so that its deliberations on and preparation of an award were not
         disturbed whenever new evidence arose in the ICSID proceedings. A case in point is the
         forensic report prepared in the ICSID proceedings as to BSGR's allegations that some
         contracts were forgeries. In Procedural Order No. 24, the Tribunal dismissed the request for
         submission of this report into these proceedings as being premature as no forensic report
         was yet available. However, the Tribunal authorised BSGR to seek leave to submit that
         report when it became available. In the event, BSGR never sought such permission.

1 66.     As noted above, these proceedings were closed by Procedural Order No. 23, which stated
         at paragraph 1 3 that no further submissions, correspondence or evidence were to be filed
         without the consent of the other side or the prior authorisation of the Tribunal upon a reasoned
         application of any Party. Paragraph 1 0 of Procedural Order No. 24 then clarified that any
         evidence or other documents related to the ICSID proceedings were no longer governed by
         the Record Sharing Decision or the First or Second Stay Decisions but by paragraph 1 3 of
         Procedural Order No. 23. Paragraph 9.3 of Procedural Order No. 24 then indicated that, if
         and to the extent necessary or proper, the Tribunal would reopen the proceedings, or
         alternatively deal with the issue of the ICSID hearing transcript in any other appropriate way
         in its Award. Such language was repeated at paragraph 4.1 of Procedural Order No. 25
         and at paragraph 8 of Procedural Order No. 27.

1 67.    This Award now records that the Tribunal did not consider it necessary or proper to reopen the
         proceedings in relation to the ICSID transcripts or other documents or to deal with this
         issue in any other way other than in this Award. The reasons for this decision are as
         follows.

         1 67.1 .   First, the ICSID proceedings are separate proceedings with different substantive
                    principles and procedural rules as compared to this arbitration. Whether a
                    particular conduct involves breach of a treaty (as alleged in the ICSID
                    proceedings) is not determined by asking whether there has been a breach of
                    contract or the commission of a tort, which are the key issues in this arbitration.
                    As a result, it is difficult to know what, if any, weight could be given in this
                    arbitration to evidence received from that proceeding. This is particularly so in
                    relation to the transcripts of witness evidence where neither the Tribunal nor the
                    Claimant in this arbitration had any opportunity to observe and evaluate the
                    relevance of such evidence or assess the credibility of the witnesses or ask
                    questions of them.

         1 67.2.    Secondly, BSGR - in the Tribunal's opinion- failed, save for the forensic report, to
                    specifically indicate what precise evidence from the ICSID proceedings it sought
                    to submit. Instead, BSGR sought to submit the full ICSID hearing transcript
                    without any sufficient precision as to what material was relevant and why. To have
                    accepted this evidence would have risked reopening the full LCIA arbitration or
                    major parts of it. The same holds true for BSGR's request to submit the ICSID
                    hearing transcripts in relation to six Guinean fact witnesses, three of whom were
                    heard by this Tribunal. Although the latter three are easily identifiable by the
                    Tribunal , the identity of the other three Guinean fact witnesses heard by the ICSID
                    Tribunal but not by this Tribunal, was not disclosed nor was the precise scope of
                    their witness evidence in the ICSID proceedings explained to this Tribunal. Indeed,
                    as a matter of principle, the Tribunal would, absent exceptional circumstances,
                    take the view that the findings of another tribunal between different parties on


                                                   47
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    49 of
                                                                Page 49282
                                                                        of 282




                   different issues would not be binding on this Tribunal or even relevant to its
                   inquiry. And if the findings of such other tribunal are not relevant, it follows that,
                   again subject to exceptional circumstances, the evidence in support of such
                   findings would be equally irrelevant.

         167.3.    Thirdly, leaving aside the issue of specificity just discussed, the Tribunal
                   considers that BSGR did not make a sufficiently compelling case that the
                   evidence from the ICSID proceedings it intended to submit in these proceedings
                   was sufficiently relevant to this case or material to its outcome. For example, with
                   regard to the six Guinean fact witnesses, BSGR failed to indicate to what extent
                   the witness evidence of the three Guinean witnesses heard in these proceedings,
                   Ahmed Kante ("Kante"), Dr. Lounceny Nabe ("Nabe") and Dr. Ahmed Tidiane
                   Souare ("Souare") (all former Minister of Mines), was identical, similar or
                   contradictory to their evidence in the ICSID proceedings and whether that was
                   relevant or material in this case. Similarly, the Tribunal is not convinced that the
                   evidence of the three other Guinean fact witnesses before the ICSID Tribunal
                   would be relevant or material to the issues to be decided by this Tribunal, which
                   differ considerably from those at issue in the ICSID proceedings. Moreover, it was
                   never suggested by BSGR that these witnesses were to be called before this
                   Tribunal for examination and without hearing these witnesses it would of course
                   be difficult, if not impossible, to assess their veracity. This is particularly so in light
                   of the fact that the corruption issues addressed by this Tribunal as part of the
                   misrepresentation and warranty allegations primarily concern the interaction
                   between Mamadie Toure ("Mme. Toure") (fourth wife of President Conte) and
                   Pentler Holdings Limited ("Pentler") as to which other members of the GoG did
                   not have first-hand knowledge.

         167.4.    Fourthly, in relation to Kante, Nabe and Souare, BSGR chose not to appear at the
                   Merits Hearing and thus not to cross examine these witnesses produced by
                   Claimant.

         167.5.    Fifthly, regarding the forensic expert report, BSGR did not apply for leave to
                   submit the actual forensic report, if any, produced in the ICSID proceedings. The
                   Tribunal would have considered this request on its merits, had BSGR decided to
                   make such a request when the report became available.

         1 67.6.   Finally, regarding the Post-Hearing Briefs, the Tribunal considers that a request
                   for submission of evidence from other proceedings does not extend to pleadings
                   and submissions in these other proceedings. The Post-Hearing Briefs merely
                   contain the submissions of BSGR, which would presumably make reference to
                   the evidence of certain witnesses but would not contain the actual testimony of
                   such witnesses (except possibly on a selective basis) nor the context in which
                   selected extracts of such testimony was given. There can be no evidential value
                   in submissions, as opposed to testimonial evidence, which has already been
                   discussed in paragraphs 1 67.2 and 1 67.3 above. Consequently, there is no sound
                   basis upon which the Briefs should have been admitted in these proceedings.

1 68.    Apart from the reasons set out above, the Tribunal has been and remains, reluctant to
         accept new evidence on the record after the closure of proceedings, given that the Parties
         in this case have already had the benefit of a full opportunity to be heard. This opportunity
         has included written submissions, document production and an evidentiary hearing. There

                                                     48
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    50 of
                                                                Page 50282
                                                                        of 282




          is certainly no obligation or compulsion on a tribunal to receive new evidence from a
          parallel arbitration after the proceedings have closed, especially where the evidence is not
          material to the outcome of the case. Indeed, to do so would run the risk of creating
          u nfairness to Vale that was not a party to the parallel arbitration.

1 69.      Furthermore, the Tribunal notes that, in its deliberations and preparation of the Award, the
          Tribunal has meticulously reviewed the record and has come to the conclusion that the
          evidence sought to be submitted from the ICSID proceedings regarding forged documents,
          the cooperation of Mme. Toure with the FBI investigations regarding bribery in relation to
          the procurement of the mining rights or the examination of six Guinean fact witnesses in
          the ICSID arbitration regarding the alleged fraudulent procurement of the mining rights is
          highly unlikely to change the conclusions of the Tribunal set out in this Award. In addition,
          the Tribunal is convinced that the overall outcome of the arbitration as expressed in the
          dispositif would not be altered by the ICSID evidence, given that the Tribunal has found
          multiple misrepresentations by BSGR during the pre-contractual due diligence process,
          other than the misrepresentation as to the absence of corruption (to which BSGR suggests
          the ICSID transcripts relate). Consequently, even absent a finding of corruption, the
          multiple remaining misrepresentations would warrant the Tribunal's conclusions and its
          decisions as to Vale's primary prayer for relief regarding fraudulent misrepresentation.
          Therefore, the evidence BSGR seeks to admit would have ultimately no bearing on the
          relief to be awarded in this arbitration. This is yet another reason why the Tribunal has
          decided not to accept the ICSID transcripts and post-hearing briefs into the record. Finally,
          the settlement and any withdrawal of the ICSID proceedings - in the opinion of the Tribunal
          - does not have a material bearing on the issues discussed above.

          Hearsay Evidence

1 70.    Another general evidentiary matter which has often arisen in this arbitration is the Parties'
         reliance on hearsay evidence, i.e. oral and written statements made by persons who are
         not called as witnesses that are tendered as evidence of the matters stated. This includes
         sworn testimony in other proceedings by persons who are not called as witnesses in the
         present proceedings. Because of the frequency of the Parties' reliance on such evidence in
         respect of a variety of factual issues, the Tribunal will now explain its approach to hearsay
         evidence at the outset. One would then be able to appreciate the consistency of the
         Tribunal's approach when reading the Tribunal's analysis of the various forms of hearsay
         evidence in this Award.

          1 70.1 .   The rule under English common law was that hearsay evidence is generally
                     inadmissible, subject to certain limited exceptions. The orthodox justification for
                     this rule is that hearsay evidence is not the "best evidence". However, while the
                     rule may sometimes serve to promote accurate truth-finding, the rule has been
                     criticised on the basis that hearsay evidence in certain cases may well be highly
                     reliable (and sometimes the only available) evidence. In recognition of these
                     criticisms, the U.K. Parliament passed the Civil Evidence Act 1 995 which virtually
                     abolished the rule in civil proceedings.

          1 70.2.    Another rule in English common law was that a judgment in personam delivered
                     in civil or criminal proceedings is generally inadmissible against a stranger as
                     evidence of the facts found or legal conclusions drawn in that judgment.



                                                    49
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    51 of
                                                               Page 51282
                                                                       of 282




         170.3.   The governing law of the dispute in this arbitration is English law and the
                  arbitration is seated in London. However, the Tribunal is not bound to apply the
                  strict rules of evidence at common law, because it is empowered by section
                  34(2)(f) of the English Arbitration Act 1996 and Article 22(f) of the LCIA Rules
                  1998 to decide "whether to apply strict rules of evidence (or any other rules) as to
                  the admissibility, relevance or weight of any material (oral, written or other) sought
                  to be tendered on any matters of fact or opinion" (subject to the Parties' right to
                  agree otherwise). This is consistent with Article 9(1) of the IBA Rules on
                  Evidence9 , which requires the Tribunal to "determine the admissibility, relevance,
                  materiality and weight of evidence" without specifying the rules to be applied to
                  make that determination. This effectively confers upon the Tribunal a discretion to
                  decide these issues.

         170.4.   In the experience of all members of the Tribunal, the general practice in
                  international arbitration is that arbitral tribunals would (in the absence of special
                  circumstances) refrain from excluding evidence on technical grounds of
                  inadmissibility, and evaluate the relevance, credibility, and weight of the evidence
                  instead. The Tribunal's settled approach to hearsay evidence and earlier
                  judgments tendered in this arbitration is therefore to regard them as admissible,
                  but to assess their weight individually, having regard to the surrounding
                  circumstances that would shed light on their reliability. For example, in respect of
                  witness testimony in other proceedings by persons who are not called as
                  witnesses in this arbitration, such as Mme. Toure's written statement to the U.S.
                  authorities (which the Technical Committee relied on in its Report) 1 0 and Ghassan
                  Boutros' oral testimony in Guinean and Swiss proceedings, 1 1 the Tribunal
                  considers that the accuracy of these testimony and the credibility of the persons
                  giving these testimony are particularly vital, because they bear upon critical (and
                  deeply contested) factual issues in this arbitration. These are qualities which can
                  only be tested in cross-examination, and the Tribunal would ascribe little, if any
                  weight to such testimony if the persons giving such testimony have not been
                  called as witnesses in this arbitration.

        Default Arbitration Proceedings

171.    As a final observation, the Tribunal considers it appropriate to explain its role regarding the
        conduct of the hearings and the preparation of the Award in view of BSGR's default. As this
        arbitration (governed by English law and the LCIA Rules) could proceed notwithstanding
        BSGR's refusal to participate in the hearings and the examination of evidence at those
        hearings, the question arose as to how the Tribunal was obliged to conduct the hearings
        and to prepare the Award in view of the proceedings having lost their adversarial character
        as to oral submissions and evidence at and after the September 2016 hearing. In this
        respect, the Tribunal - absent much guidance under English law and the LCIA Rules - has
        taken the approach that the oral submissions and the evidence presented at the hearings
        by Claimant were not to be taken as granted and that Claimant's claims should not be
        awarded automatically, but needed to be tested separately by the Tribunal as to the weight

9
  As noted in paragraph 28, Procedural Order No.2 stated that the I BA Rules on Evidence could be
referenced as guidelines by the Tribunal.
10
   Recommendation and Report of the Technical Committee, 21 March 20 14, pp. 36-41, C-6.
11
   Report of q uestioning for Ghassan Boutros, 29 August 2013, R-1 32; Proces verbal of G. Boutros, 7
July 2015, C-278.

                                                  50
   Case
Case    1:19-cv-03619 Document
     1:20-mc-00212-AJN Document4-131-3
                                    Filed 04/24/19
                                        Filed        Page
                                              06/26/20    52 of
                                                        Page 52282
                                                                of 282




  to be given to the Claimant's evidence and the strength of Claimant's arguments. The
  Tribunal considered Claimant's evidence against the evidence in writing produced by
  BSGR in its factual exhibits, its witness statements and its expert report, taking into
  account that such evidence had not been subject to cross-examination by reason of
  BSGR's default. Likewise, the Tribunal sought to test the Claimant's arguments against
  those of BSGR, given that BSGR did not appear and therefore did not directly challenge
  the Claimant's arguments at the hearings. Although a full adversarial hearing is, of course,
  preferable, the Tribunal confirms that it has considered BSGR's position, arguments and
  evidence as much as possible within the confines mentioned above.




                                          51
               Case
            Case    1:19-cv-03619 Document
                 1:20-mc-00212-AJN Document4-131-3
                                                Filed 04/24/19
                                                    Filed        Page
                                                          06/26/20    53 of
                                                                    Page 53282
                                                                            of 282




     Ill.     RELEVANT FACTUAL BAC KGROUND

     A.       Introduction

172.         I n this section of the Award, the Tribunal outlines the evidence and its findings concerning
             the largely undisputed factual background relating to this dispute which it has drawn from
             the factual exhibits, the signed witness statements of both sides and the Parties'
             submissions.1 2 Where facts are disputed by a Party, that dispute has been indicated in the
             text.

1 73.        This Section includes a number of structural diagrams drawn from the evidence provided
             by the Parties, demonstrating the ownership of relevant companies at different points in
             time. A chart in the Appendix to this Award also provides further information regarding a
             number of key people involved in the factual narrative. This chart was supplied by Vale at
             the Educatory Hearing. Additionally, a full dramatis personae is included at pages 1 1 -16 of
             this Award.

     B.      BSGR in Africa

1 74 .       BSGR had mining operations i n Africa prior to entering Guinea i n 2005, including diamond
             mining in Sierra Leone, copper and cobalt production in Zambia and the Democratic
             Republic of Congo and an alumina smelting project in South Africa. It also had exploration
             projects in iron ore , coal and other commodities.1 3 BSGR ran these operations through
             local subsidiaries, supported by various entities within the wider BSG group of companies
             (the "BSG Group").

1 75.        Onyx Financial Advisors Limited ("Onyx") was a company incorporated in the British Virgin
             Islands (the "BVI") to provide management services a nd other business support functions
             to the Balda Foundation , a Liechtenstein trust, of which Beny Steinmetz and members of
             his family were the sole beneficiaries. The Balda Foundation was the 1 00% beneficial
             owner of BSGR through Nysco.

1 76.        The relationship between Onyx and the BSG companies owned by the Balda Foundation is
             not clear to the Tribunal, although it is evident that the companies were related. Vale
             submitted that:

                   [Onyx is] an ostensibly "independent" company that is the financial arm of the Beny
                   Steinmetz Group. BSGR has admitted that Onyx is related to BSGR. The Onyx
                   name has been used by the Beny Steinmetz Group in several jurisdictions. Indeed,
                   "Onyx's former name was BSG Management Services Limited, which was changed
                   to Onyx on 7 March 201 1 ." There are clear ties between the two companies,
                   including an overlap in directors and officers, such as Dag Cramer and Sandra
                   Merloni-Horemans. Onyx Financial Advisors even shares an address with BSGR. 14

1 77.        As a convenient point of reference, the Tribunal has, based o n uncontroversial facts in the
             record, prepared the following diagram showing the management structure of relevant
             companies within the Steinmetz group.



12
   See paragraphs 31 , I.A.7, I.A.1 5, 72 and I.A.25 for the list of witnesses relied upon by the Parties.
13
   BSGR's Statement of Defence, paragraph 22.
14
   Vale's Statement of Case, paragraph 1 49.

                                                       52
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    54 of
                                                               Page 54282
                                                                       of 282




                    Beny Steinmetz and
                          family


                                beneficiaries
                                                                   -
                                                                        Onyx Financial Advisors

                  Balda Foundation Trust        - - - - - - --- --               ( BVI)

                       (Liechtenstein)                                                    1 00% (indirect)

                                    1 00%                                   BSGR Advisory
                                                                             Services Ltd
                    Nysco Management
                       Corporation                                          (South Africa)

                            (BVI)
                                                        1 00%
                                     1 00%

                            BSGR                                       BSG Metals and Mining
                                                                             Limited
                         (Guernsey)
                                                                               (BVI)


 C.      Background 1 997-2005

178.    As described in the introductory paragraphs of this Award (see paragraphs 1 to 15), this
        dispute arose as a result of the GoG's revocation of BSGR's exploration and mining
        concessions in the Simandou area, following allegations of bribery by BSGR in obtaining
        those concessions.

179.    In 1997, a local subsidiary of Rio Tinto, a large multinational mining company, was granted
        four exploration permits to explore iron ore deposits around Mount Simandou in Guinea. In
        May 2000, the permits were renewed by the GoG, but the area covered by the renewed
        permits was half of the original total surface area. The areas covered by the renewed
        permits became known as Simandou Blocks 1, 2, 3, and 4.

180.    During this period, the president of Guinea was Lansana Conte who came to power in
        1984 and remained in power until his death in 2008. The passport of Mme. Toure indicates
        that she was the spouse of President Conte.1 5 Vale alleges that she was his fourth wife.

181.    In 2005, Michael Noy ("Noy") and his business partners, Frederic Cilins ("Cilins") and
        Avraham Lev Ran ("Lev Ran") (all serving as principals of Pentler), began working in
        Guinea to explore business opportunities, including mining opportunities. Lev Ran was
        from South Africa. Noy and Cilins lived in France. Through their company, FMA Trading
        International, they had substantial business interests across Africa, particularly in the
        pharmaceutical industry. However, none of the men lived in Guinea or had any experience
        in the mining sector.



15 Diplomatic Passport of M. Toure, C-75.

                                                   53
          Case 1:20-mc-00212-AJN
             Case                Document
                  1:19-cv-03619 Document 4-131-3  Filed
                                              Filed     06/26/20
                                                    04/24/19      Page
                                                               Page    55282
                                                                    55 of of 282




1 82.      The local contacts who introduced various business opportunities in Guinea to Noy and his
           colleagues (including in the mining sector) were lsmaila Daou ("Daou") and Aboubacar Bah
           ("Bah") (both Malian businessman) and lbrahima Sary Toure ("I.S. Toure"). 1 6

183.       I.S. Toure was the half-brother of Mme. Toure and was later employed as BSGR's public
           relations officer in Guinea.

     D.    BSGR enters G uinea

1 84.      Noy and his associates did not have the experience to develop the mining opportunities
           themselves but decided to introduce these opportunities to someone in the mining sector
           who could develop them. Their intention was to make a return through the introduction.1 7

185.       At a chance meeting in an airport in South Africa, Noy told Roy Oran ("Oron"), then CEO of
           BSGR, about various mining opportunities in Africa, including an opportunity in Guinea
           regarding iron ore. 1 8 Following this conversation, on 1 4 July 2005, Oron wrote to Cilins
           asking him to introduce BSGR to mining opportunities in Guinea.1 9 Cilins then arranged for
           Oron to visit Guinea and meet with Guinea's Minister of Mines. 20 This meeting took place
           sometime on or about 20 July 2005. 2 1

186.       In November 2005, Oron and Marc Struik ("Struik") (CEO of BSG Metals and Mining
           Limited) embarked on a five-day trip to Guinea, including meeting Cilins and I.S. Toure.
           Struik also spent time at the Centre de Promotion et de Developpement Miniers ("CPDM")
           - the government agency where information about mining opportunities was stored.

1 87.      According to Struik, during his discussions with the CPDM, it became clear that (a)
           Simandou North and Simandou South were available for exploration, (b) the Government
           was eager to grant these licences, but (c) BSGR was not the only interested party.22 North
           and South Simandou are separate and distinct areas from Simandou Blocks 1 , 2, 3 and 4
           over which Rio Tinto held exploration permits.

1 88.      On 24 November 2005, BSGR submitted the first draft of a Memorandum of Understanding
           (the "MoU") to the GoG. The MoU covered a large area of Simandou, including Simandou
           North and South and Simandou Blocks 1 and 2, which were already subject to licences
           granted to Rio Tinto at the time.

1 89.      The Minister of Mines at this time was Souare. Souare described a short meeting that he
           had with President Conte and two representatives from BSGR (possibly Cilins and
           Steinmetz) in late November or early December 2005 at the Palais des Nations.23 Also
           present was Mme. Toure and (possibly) I.S. Toure. Souare was told by the President "to
           facilitate [BSGR's] investment in the country". 24 It is alleged that at one of BSGR's

16
   Noy First WS, paragraph 23.
17
   Noy First WS, paragraphs 6, 25 and 28.
18
   Noy First WS, paragraphs 29-30.
19
   Letter from BSGR to the Ministry of Mines, 25 October 201 0, R-43.
20
   Noy First WS, paragraph 34.
21
   Letter from BSGR to A. Souare, 2 August 2005, R-1 44; Email from C. Swart to F. Cilins, 30 August
2005, R-145 (Noy First WS, paragraph 34). See also Letter from Minister of Mines to BSGR, 1
November 2010, R-44.
22
   Struik First WS, paragraph 23.
23
   Souare WS, paragraph 9.
24
   Souare WS, paragraph 1 O; Transcript, Merits Hearing, Day 1 , p. 2 1 3, lines 1 2-1 8.

                                                   54
             Case
          Case    1:19-cv-03619 Document
               1:20-mc-00212-AJN Document4-131-3
                                              Filed 04/24/19
                                                  Filed        Page
                                                        06/26/20    56 of
                                                                  Page 56282
                                                                          of 282




           meetings with the President in 2005, Oron gave President Conte a gold watch inlaid with
           Steinmetz diamonds, with an approximate value of USO 60,000. 25 BSGR denies ever
           gifting such a watch to President Conte and denies that a meeting in late 2005 took place
           or, at least, that any representatives from BSGR attended any such meeting.26

190.       Souare said that the following day, the presidential helicopter containing representatives
           from BSGR and the assistant director of the CPDM landed in the Mount Simandou area. A
           later report by the CPDM confirmed the visit. This was an area over which Rio Tinto held
           permits.27 Struik confirmed that BSGR did borrow a government helicopter but said that
           was later in 2006 and the helicopter did not land on areas subject to Rio Tinto permits.28

     E.    Exploration Permits in Simandou North and South and the contractual
           relationship with Pentler

191.       Struik again travelled to Guinea in mid-January 2006 to meet with Government officials and
           negotiate the MoU for the Simandou area on behalf of BSGR.29

192.       Around this time, on 16 January 2006, Onyx transferred the shares in BSG Resources
           (Guinea) Limited ("BSGR Guinea BVI"), a subsidiary of BSGR incorporated in the BVI , to
           BSGR Steel Holdings Limited ("BSGR Steel'') , also a subsidiary of BSGR incorporated in
           the BVI.30 BSGR Guinea BVI was the parent company of BSG Resources (Guinea) S.a.r.l.
           ("BSGR Gui nea") - the local Guinean subsidiary that would eventually be granted the
           mining concessions in Simandou. As a convenient point of reference, the Tribunal has,
           based on uncontroversial facts in the record, prepared the following diagram setting out the
           holding structure as at February 2006. The structure is relevant as it was later amended by
           BSGR, as described in paragraph 256 of this Award.




25
   Vale's Statement of Case, paragraph 144.
26
   BSGR's Statement of Rejoinder, paragraphs 99-1 00 and footnote 145.
27
   Souare WS, paragraphs 11-1 9.
28
   Struik Second WS, paragraph 19.
29
   Struik First WS, paragraph 29.
30
   Merloni-Horemans First WS, paragraph 28.

                                                   55
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    57 of
                                                               Page 57282
                                                                       of 282




                            Balda

                                    1 00%


                            Nysco



                              l     1 00%

                                                             BSG Metals and M ining
                            BSGR                                   Limited


                                     1 00%


                    BSG Resources Steel


                                   1 00%

                      BSGR Guinea BVI



                              ,,   1 00%

                        BSGR Guinea



193.    On 6 February 2006, GoG granted BSGR Guinea four exploration permits over specified
        areas in Simandou South, and three exploration permits over specified areas in Simandou
        North. 31 These permits enabled BSGR to begin exploration for iron ore deposits in the
        specified area but did not amount to a concession for mining iron ore for which a separate
        exploitation permit was required.

194.    Around this time, BSGR met with President Conte. BSGR was represented by Cilins, Noy,
         I.S. Toure, Oran and Patrick Saada ("Saada") (the Director of Steinmetz Diamond Group).
        Vale asserts that Steinmetz and Struik also attended the meeting, which was arranged by
        Mme. Toure.32 The meeting took place in a courtyard of the presidential palace. According
        to Vale, Steinmetz offered Mme. Toure a 5% interest in BSGR Guinea in exchange for
        further assistance to obtain mining concessions over Simandou Blocks 1 and 2.33 BSGR
        disputes Vale's account of the meeting, stating that the purpose of the meeting was to
        introduce BSGR to President Conte, given that it had just been granted exploration
        permits.34

195.    As their work in Guinea was increasing, Noy, Cilins and Lev Ran wanted a company
        through which to conduct their affairs. At BSGR's suggestion, Noy contacted Sandra
        Merloni-Horemans ("Merlon i-Horemans") (Director of Onyx and BSGR) and requested

31
   Ministerial Order No. A 2006/706/MMG/SGG, 6 February 2006, C·2 1 ; Ministerial Order No. A
2006/707/MMG/SGG, 6 February 2006, C-22.
32
   Vale's Statement of Reply, paragraph 353.
33
   Vale's Statement of Case, paragraph 145.
34
   Noy First WS, paragraphs44-46; Saada First WS, paragraph 6.

                                                56
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    58282
                                                                  58 of of 282




         that Onyx sell them one of its BVI shelf companies. Merloni-Horemans agreed to sell
         Pentler Holdings Limited to Noy, Cilins and Lev Ran for USO 1,500.35 Pentler was a shelf
         company that had been incorporated by Onyx in October 2005.

196.     Noy asked Merloni-Horemans if Onyx would continue to hold the shares in Pentler as
         trustee for the three men until further notice.36 Consequently, Onyx (as trustee) remained
         the formal shareholder of Pentler until November 2006. A power of attorney was issued to
         Noy and Lev Ran. From this time onwards, Pentler became the vehicle through which Noy,
         Cilins and Lev Ran operated in Guinea.

1 97.    Over the course of the next few months, Pentler entered into a number of agreements with
         BSG companies and with various other contacts in Guinea. These agreements form the
         basis of Pentler's role in assisting BSGR to exploit mining opportunities in Guinea.

        1.    BSGR-Pentler Milestone Agreement

1 98.    On 1 4 February 2006, Pentler and BSGR Guinea BVI entered into a Milestone Agreement
         (the "BSGR-Pentler M ilestone Agreement"). 37 This Agreement took the form of a letter
         from Struik to Pentler which provided Pentler a shareholding in BSGR Guinea BVI (the
         parent of the local subsidiary company) and set out various milestones and success fees
         that related to the Simandou project.

1 99.    The letter stated :

               This letter serves to clarify the relationship between BSGR (Guinea) and Pentler
               with regards to the Simandou iron ore project, located in the Republic of Guinea.

               BSGR (Guinea) affords Pentler an interest of 1 5% (free carry) in the Simandou iron
               ore project. In order to effect this interest, the 1 7.65% shareholding in BSGR
               Guinea will be made available to Pentler.

               Further details of the relationship will be formulated in a Shareholders' Agreement.

               With specific regard to the Simandou iron ore project, success fees are based on
               the mutually agreed milestones as shown in the table overleaf.

               Pentler has agreed to continue its efforts to reach an agreement for Blocks 1 and 2,
               and assist in acquiring these blocks for the Simandou iron ore project and assist in
               any possible manner with the Simandou iron ore project.

200.     As can be seen from the text above, the BSGR-Pentler Milestone Agreement related to the
         Simandou project generally, but also specifically required Pentler to "continue its efforts to
         reach an agreement for Blocks 1 and 2". Simandou Blocks 1 and 2 were part of the area
         over which Rio Tinto held permits. Under this Agreement, if BSGR acquired a mining
         concession over Simandou Blocks 1 and 2, Pentler would receive a "success fee" of up to
         USO 4.5 million. In total, up to USO 1 9.5 million in success fees were potentially payable to
         Pentler under this Agreement.



35
   Emails between S. Merloni-Horemans and M. Noy, 1 3-14 February 2006, R-146.
36
   Merloni-Horemans First WS, paragraph 1 8; Email from S. Merloni-Horemans to M. Noy, 1 5 February
2006, C-333.
37
   Letter from BSGR Guinea BVI to Pentler, 14 February 2006, R-1 1 7.

                                                   57
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    59282
                                                                  59 of of 282




        2.     Services Agreement

201 .    A Services and Co-operation Agreement was also signed by Pentler and BSG Metals and
         Mining Limited ("BSG Metals and Mining"), a company incorporated in the BVI , (the
         "Services Agreement"). 38 The Services Agreement specified that the parties were
         "independent contractors" and stated that:

         201 . 1 .   Pentler "agrees to offer its deal flow i n the mining sector to BSGR" (clause 3.1 ) ;
                     and

         201 .2.     the Parties "hereby agree to provide consideration to the other Party for their
                     respective cooperation as they may agree upon from time to time on a case by
                     case basis" (clause .4.1 ).

202.     Although it was signed in 2006, the Services Agreement was backdated to 1 5 October
         2005.

        3.     Pentler-Bah Milestone Agreement

203.     Sometime in January 2006, BSGR prepared a draft of a milestone agreement to be signed
         with I.S. Toure and Bah - two of the local Guinean contacts (the "Pentler-Bah Milestone
         Agreement"). The counterparty for this agreement was not specified in BSGR's draft.
         According to Vale, the draft was disclosed by BSGR from the files of Struik and had been
         prepared within the BSG Group.39

204.     On 1 5 February 2006, the day after the BSGR-Pentler Milestone Agreement was signed,
         Noy sent Merloni-Horemans a draft of the Pentler-Bah Milestone Agreement with Pentler
         as the counterparty. Merloni-Horemans reviewed and commented on the Agreement.40

205.     Pentler, I.S. Toure and Bah signed the Pentler- Bah Milestone Agreement on 20 February
         2006.41 The milestones in that Agreement mirrored the milestones contained in the BSGR­
         Pentler Milestone Agreement. Under the Pentler-Bah Milestone Agreement, I.S. Toure and
         Bah would be remunerated for their "services, counsel, assistance and development of a
         project for the exploration and exploitation of the Simandou iron ore deposit."

        4.     Pentler-Daou Milestone Agreement

206.     Also on 20 February 2006, Pentler and Daou (another local contact) entered into a
         separate milestone agreement (the "Pentler-Daou Milestone Agreement") and a
         shareholding agreement (the "Pentler-Daou Shareholding Agreement").42 Like the Bah
         Milestone Agreement, the Pentler-Daou Milestone Agreement was based on the terms of
         the original Milestone Agreement between Pentler and BSGR.

38
    Services and Co-operation Agreement between BSG Metals and Mining and Pentler, 1 5 October
2005, R- 23.
39
    Letter of Commitment from Pentler to I.S. Toure & A. Bah, 1 7 January 2006, C-652.
40
    Emails between S. Merloni-Horemans & Karine (Nay's assistant), 1 5 February 2006, C-341 ; Email
from Karine (Nay's assistant) to S. Merloni-Horemans, 1 5 February 2006, C-343; and Email from Karine
i Noy's  assistant) to S. Merloni-Horemans, 15 February 2006, C-344.
  1
    Memorandum of Understanding between Pentler, A. Bah and I.S. Toure, 20 February 2006, C-96.
42
    Memorandum of Understanding between Pentler and I. Daou, 20 February 2006, C-602. A copy of
the Shareholding Agreement has not been provided in the arbitration but Noy refers to it in his evidence
(see Noy First WS, paragraph 60.3.1 ; Vale's Statement of Reply, paragraph 388).

                                                     58
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    60 of
                                                                 Page 60282
                                                                         of 282




207.      The success fees that Pentler agreed to pay to I.S. Toure, Bah and Daou under the
          Pentler-Bah and Pentler-Daou Milestone Agreements added up to the same total success
          fee as BSGR Guinea BVI had agreed to pay to Pentler under the BSGR-Pentler Milestone
          Agreement. In other words, the money received by Pentler from BSGR Guinea BVI under
          the BSGR-Pentler Milestone Agreement would be paid to the three local contacts assisting
          with arrangements in Guinea while Pentler would obtain a shareholding in BSGR Guinea
          BVI.

         5.   Toure MoU

208.      Again, on that same day (20 February 2006), Pentler entered into a Memorandum of
          Understanding with Mme. Toure (the "Toure MoU").43 According to this MoU , Mme. Toure
          (as a "local partner") would acquire a 5% interest in the local Guinean subsidiary (BSGR
          Guinea) that would ultimately own and operate the mining rights in Simandou. To facilitate
          this interest, Pentler agreed to transfer to Mme. Toure, free of charge, a 33.3% interest in
          Pentler. As a result of Pentler's 1 7.65% interest in BSGR Guinea BVI, Mme. Toure would
          ultimately own a 5% interest in the local Guinean operator. Noy gave evidence that this
          interest was granted to Mme. Toure "following our local partners' agreement with her."44

209.      Both the Pentler-Bah Milestone Agreement and the Toure MoU were reviewed by Merloni­
          Horemans (Director of BSGR) before they were entered into by Pentler.45

         6.   MoU between BSGR Guinea BVI and the GoG

2 1 0.    Finally, also on 20 February 2006, BSGR Guinea BVI and the GoG signed the MoU for the
          Simandou project, which "set the legal, economic, .technical and financial conditions
          governing the relations between the parties for the development of a part of the iron ore
          deposits in Simandou." 46 The area covered by the MoU included Simandou North and
          South, as well as Simandou Blocks 1 and 2, as described in Appendix 1 to the MoU. The
          MoU granted BSGR's local subsidiary, BSGR Guinea, exclusive right to the relevant mining
          concessions for the agreed areas for the duration of the MoU.

21 1 .    A model miniature car plated in gold and diamonds was presented to the GoG by BSGR at
          the signing ceremony for the Mou as a "symbolic gift".47

         7.   First payment under BSGR-Pentler Milestone Agreement

2 1 2.    The first payment under the BSGR-Pentler Milestone Agreement (and under the Pentler­
          Bah and Pentler-Daou Milestone Agreements) was triggered by the signing of the MoU
          between BSGR Guinea BVI and the GoG. As noted above, the signing of these three
          agreements all occurred on the same day (20 February 2006), and it was on this day that
          the first success fee of USO 500,000 became due and payable by BSGR Guinea BVI to
          Pentler under the BSGR-Pentler Milestone Agreement. The signing of the MoU with the


43
   Toure MoU, 20 February 2006, pp. 223-224, C-6.
44
   Noy First WS, paragraph 8.
45
   Emails between S. Merloni-Horemans & Karine (Nay's assistant), 1 5 February 2006, C-341 ; Email
from Karine (Nay's assistant) to S. Merloni-Horemans, 1 5 February 2006, C-343; Email from Karine
l6Noy's assistant) to S. Merloni-Horemans, 1 5 February 2006, C-344.
   Memorandum of Understanding between the Republic of Guinea and BSGR Guinea BVI , 20
February 2006, R-25.
47
   Souare First WS, paragraph 28; Transcript, Merits Hearing, Day 1, p. 227, lines 3-21 .

                                                  59
                Case 1:20-mc-00212-AJN
                   Case                Document
                        1:19-cv-03619 Document 4-131-3  Filed
                                                    Filed     06/26/20
                                                          04/24/19      Page
                                                                     Page    61282
                                                                          61 of of 282




                 GoG also triggered payments of USD 425,000 from Pentler to I.S. Toure and Bah under
                 the Pentler-Bah Milestone Agreement, and of USD 75,000 from Pentler to Daou under the
                 Pentler-Daou Milestone Agreement.

       2 1 3.    As it happened, Pentler did not receive the money at all. BSG R Guinea BVI paid the
                 money directly (in cash} to Bah, I.S. Toure and Daou.48

       2 1 4.    BSGR compensated the owners of Pentler (i.e. Noy, Lev Ran and Cilins) separately for the
                 provision of services. On 27 February 2006, the owners of Pentler sent invoices to BSGR
                 to pay a total of USD 1 25,000 for assistance in signing the 2006 MoU with the GoG.49 The
                 invoices were made payable to CW France and FMA International Trading Pty (companies
                 owned by Noy, Cilins and Lev Ran). BSGR paid these invoices on 6 March 2006.

   2 1 5.        To summarize, the Tribunal has, based on uncontroversial facts in the record, prepared a
                 diagram showing the agreements in place as of 27 February 2006:


                                                                                                            Nysco

                BSGR Steel
                                                             .. .. '
                                                                       '
                                                                           ..                                                                                                --
                                                                           \
                                                                                                                                                                                                         BSG Metals &

                                         _ + Shareholders Agreement
                                                                                                                                                                         -                                 Mining
                                                                                                                                                                    ,,
                                       /           1 0 Mar ' 06                                                                                            ,   " ,,
                            -- -                                                                                                                   ,,
                                                                                                                                                 ,' Services and Co-operation
                                                                                                                                                           Agreement
BSGR Guinea BVI                                                                /J,,.

                                                                                                                                              ,'
                                                                                       '
                           .. .. .. .. ..                                                                   -                                ,
                                                                                 \

                                                                                                        _              ''                                   1 5 Oct '05
                                            ..
                                                                                                .....           ....




                                                                                                                                                               l
                                                                                                                                            I



                           Milestone, ' ' , ,
                                                                                                                            \               I
                                                 '
                                                                                                                            I


                           Agreement          'l
                           14 Feb '06
                                                          Pen tier
                                                     ------ ------' , ,                                                                                                               Toure MoU
                                                ...._              �
                                                                   \    ',,                                                                                                           20 Feb '06
                                                       I
                                                        I
                                                                                                                                                                             .. ..
          MOU
                                                                                                                                \
                                                                                            I                                                                                        ....
                                                                                                                                                                                            ',
                                                                                                                                    \



        20 Feb '06
                                                                                           I


                                                     Bah Milestone ,'
                                                                                                                                        \
                                                                                                                                                                                                               Mamadie
                                                                                                                                        \
                                                                                                                                                , Daou Milestone
                                                                                       I
                                                                                                                                                                                                 .... ......
                                                      Agreement ,
                                                                                       I
                                                                                                                                                                                                                Toure
                                                                                                                                                   , Agreement
                                                                                                                                            \



                                                      20 Feb '06 ,'
                                                                                                                                                    \ 20 Feb '06
                                                                                                                                                 \




  ..
                                                                     I
                                                                    I                                                                              \



                                                                J,
                                                                   I                                                                                   \
                                                                  I                                                                                        \
                                                                                                                                                           1
 Government of                                          I.S. Toure /                                                                               Daou
    Guinea                                                  Bah




   48
         Letter from A. Bah to M. Struik, 1 9 August 201 0, C-337.
   49
         Payments to CW France and FMA International Trading (Pty) Ltd, 27 February 2006, R-178.

                                                                                                            60
          Case 1:20-mc-00212-AJN
             Case                Document
                  1:19-cv-03619 Document 4-131-3  Filed
                                              Filed     06/26/20
                                                    04/24/19      Page
                                                               Page    62282
                                                                    62 of of 282




2 16.      According to BSGR, Bah and I.S. Toure later assigned their rights under the Pentler-Bah
           Milestone Agreement to Mme. Toure's company, Matinda and Co. Limited ("Matinda").50
           Pentler was allegedly a party to this assignment agreement, although Noy stated that he
           did not know why or when the rights were assigned.51

     F.    Shareholding in BSGR Guinea BVI provided to Pentler and Mme. Toure

2 17.      In accordance with the BSGR-Pentler Milestone Agreement, on 1 O March 2006, BSGR
           Steel transferred 8,825 shares in BSGR Guinea BVI to Pentler - constituting a 17.65%
           shareholding in BSGR Guinea BVl.52 The shares were held by Oynx "on trust" for Pentler.53

2 18.      Pursuant to the Toure MoU, Pentler was obliged to transfer 5% of this interest to Mme.
           Toure by granting her a 33.3% shareholding in Pentler. Noy gave evidence that this MoU
           was signed but that Pentler "never formalised the transfer of shares to Mamadie Toure." 54
           Nonetheless, Noy said that Mme. Toure was a considered to be a "stakeholder" in Pentler,
           "although, we never formally transferred 33% of Pentler to Mamadie Toure".
                                                                                     55


219.       Pentler had also agreed to transfer a small interest to Daou under the Daou Shareholding
           Agreement, which was conditional on obtaining the mining rights. Pentler apparently
           repurchased these shares in September 2007.56

220.       In addition to these contracts, there was also a Shareholders Agreement between BSGR
           Steel, Pentler and BSGR Guinea BVI (the "Pentler Shareholders Ag reement").57 Under
           section 2.2.2 of that Agreement, Pentler had a 17.65% interest in shares of BSGR Guinea
           BVI. Of an initial Board of three directors, Pentler was entitled to appoint one director, while
           BSGR Steel was entitled to appoint the remaining two directors. 58 The Shareholders
           Agreement was signed on 19 July 2007 but backdated to 1O March 2006 (the date that
           Pentler received the shares).

221.       At this time, the relevant corporate structure was as follows in the diagram below. Again,
           this diagram was prepared based on uncontroversial facts in the record.




50
     Amendment to the Agreement Protocol of 20 February 2006 between Pentler, A. Bah and I.S. Toure,
R-1 50 (the assignment agreement is signed, but undated).
51
   Noy First WS, paragraph 60.2.3. See also Email from M. Noy to D. Barnett, 7 June 2009, R-1 53.
52
   Emails between M. Struik & S. Merloni-Horemans, 1-2 March 2006, C-236; Shareholding Certificate
in BSGR Guinea BVI issued to Pentler, 10 March 2006 R-149 .
53
   Merloni-Horemans First WS, paragraphs 1 8-19.
54
   Noy First WS, paragraph 60.1 .4.
55
   Noy First WS, paragraph 72.
56
   Noy First WS, paragraph 60.3.1.
57
   Shareholders Agreement between BSGR Steel, Pentler and BSGR, 1 9 July 2007, R-24
58
   Shareholders Agreement between BSGR Steel, Pentler and BSGR, 19 July 2007, clause 4.3.2, R-24.

                                                     61
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    63 of
                                                               Page 63282
                                                                       of 282




                     Balda

                      l   1 00%
                                            1 00%           BSG Metals and
                    Nysco
                                                            Mining Limited

                          1 00%


                    BSGR


                      l   1 00%
                                                     Noy; Cilins; Lev Ran
                 BSGR Steel


                             82.35%

              BSGR Guinea BVI         - - -- �---���-----...._--���-�
                                       1 7.65%             Pentler                                �


                     l     1 00%                                     ........ ..              33.3%
                                                                                   ·- . ...
                BSGR Guinea                                     [    Mamadie Toure                    ]


 G.     BSGR commences work in Guinea

222.    On 30 March 2006, the GoG, by Presidential Decree, granted Rio Tinto's local subsidiary a
        mining concession for Simandou Blocks 1 , 2, 3 and 4 for 25 years. 59

223.    Around the same time (April 2006), BSGR established an office in Conakry (Guinea's
        capital city), although it was not officially opened until September 2006.60 In June, BSGR
        informed the Minister of Mines of its exploration plan for Simandou North and South. Struik,
        with the help of Cilins, ran the business during this period.6 1 BSGR also employed I.S.
        Toure from this time (eventually making him its public relations officer).

224.    On 9 May 2006, the GoG also granted BSGR (upon BSGR's application) a number of
        exploration licences for areas containing bauxite deposits on the Guinean border with Mali
        in the North. Just after this, Pentler entered into two further "engagement letters" with Mme.
        Toure which confirmed the terms of the Toure MoU in relation to Mme. Toure's 33.3%
        interest in Pentler, but also referenced her assistance in obtaining the bauxite permits.
        They were signed by Lev Ran and are dated 2 1 July 2006.62

225.    Asher Avidan ("Avidan") (Chief Executive Officer of BSGR Guinea and now President of
        BSGR) arrived in Guinea to take up the role of "Country Manager" in June 2006. On the

59
   BSGR's Statement of Defence, paragraph 60.
60
   Struik First WS, paragraph 40.
61
   Struik First WS, paragraph 41.
62
   Engagement Letter, 21 July 2006, pp. 226-229, C-6; Engagement Letter, 21 July 2006, pp. 23 1 -232,
C-6.

                                                    62
          Case 1:20-mc-00212-AJN
             Case                Document
                  1:19-cv-03619 Document 4-131-3  Filed
                                              Filed     06/26/20
                                                    04/24/19      Page
                                                               Page    64282
                                                                    64 of of 282




           day of the official office opening in September 2006, Oron, Avidan, Cilins and I.S. Toure
           held a presentation attended by the press, where they presented BSGR's exploration plan
           on the Simandou project.63

226.       Avidan met with Mme. Toure at her house in Dubreka a few months later (around
           September) to discuss the Simandou mining venture - wh ich she referred to as "her
           project". She told Avidan that she thought Cilins should be run ning things for BSGR, rather
           than Avidan.64

227.       On 28 February 2007, BSGR obtained uranium permits, allegedly with the assistance of
           Mme. Toure. O n 20 June 2007, BSGR Guinea and Matinda allegedly entered into an
           agreement whereby Matinda was promised a 5% direct shareholding in BSGR Guinea as a
           reward for Mme. Toure's assistance in obtaining these permits. 65 The contract was
           legalized by a Greffier of the Conakry Court of First Instance on 20 July 2007.66 BSGR has
           submitted that this agreement is a forgery.67

     H.    Simandou Blocks 1 and 2

228.       In July 2007, BSGR Guinea applied for exploration permits for Simandou Blocks 1 and 2.68
           At the time, Rio Tinto held mining concessions over these areas. Kante (who was then
           Minister of Mines) gave evidence that he was not receptive to BSGR's approaches with
           regard to Blocks 1 and 2.69

229.       As noted above, BSGR Steel, Pentler and BSGR Guinea BVI entered into the Pentler
           Shareholders Agreement on 1 9 July 2007, although it was backdated to 1 0 March 2006.70
           BSGR Steel and BSGR Guinea BVI also entered into a management agreement granting
           BSGR Steel the authority to manage the business on behalf of BSGR Guinea BVl.71

230.       Over the course of 2007, BSGR continued with the exploration of Simandou North and
           South. BSGR initially concentrated on Simandou North. However, around mid-2007, BSGR
           discovered deposits of iron ore around the Zogota area in Simandou South and thereafter
           concentrated its exploration on Zogota.

231 .      In August 2007 , Avidan and I.S. Toure met with Kante to make known BSGR's interest in
           Simandou Blocks 1 and 2. This was followed by a further meeting in late September 2007
           with President Conte and Kante, where - once again - BSGR's interest in Blocks 1 and 2
           was discussed, but no orders were given to grant concessions over Simandou Blocks 1
           and 2.7 2 Kante said he had a further meeting with BSGR at the Ministry of Mines about an
           hour later where he reiterated he had been given no orders in relation to Blocks 1 and 2

63
    Struik First WS, paragraph 5 1 ; BSGR's Chronicle of Events and Overview of BSGR's Iron Ore
I nvestment in Guinea in Response to the Technical Committee, 26 December 201 2, C-23.
64
   Avidan First WS, paragraph 37.
65
    Memorandum of U nderstanding between BSGR and Matinda, 20 September 2007, R-234.
66
   Attestation of Lansana Tinkiano, 9 January 20 1 5, C-98.
67
    BSGR's Statement of Defence, paragraphs 1 1 and 21 8; BSGR's Statement of Rejoinder, paragraph
1 21 .
68
    BSGR Application for Exploration Permits for Simandou Blocks 1 and 2 (ICSI D Ex. R-2 1 4), 12 July
2007, C-694.
69
    Kante WS, paragraphs 12-1 9.
70
   Shareholders Agreement between BSGR Steel, Pentler and BSGR, 1 9 July 2007, R-24.
71
   Management Agreement between BSGR Steel and BSGR Guinea BVI, 1 9 July 2007, R-202.
72
   Kante WS, paragraphs 22-29; Avidan First WS, paragraph 63.

                                                   63
             Case
          Case    1:19-cv-03619 Document
               1:20-mc-00212-AJN Document4-131-3
                                              Filed 04/24/19
                                                  Filed        Page
                                                        06/26/20    65 of
                                                                  Page 65282
                                                                          of 282



           which still belonged to Rio Tinto.7 3 Another meeting between Avidan, Struik, Mme. Toure
           and President Conte occurred sometime in 2007 or 2008 (accounts are inconsistent) late at
           night, where the President asked for a progress update from BSGR and allegedly became
           angry at Mme. Toure's interruptions.74

232.       A third meeting took place around December 2007 between President Conte, Prime
           Minister Lansana Kouyate ("Kouyate") (then Prime Minister of the Republic of Guinea) ,
           Kante and Mme. Toure at which Kante voiced objections to granting BSGR further permits
           until they had proven their abilities.75

233.       It is alleged that a further meeting took place between Avidan, lssiaga Bangoura
           ("Bangoura") (Security Director for BSGR) and Mme. Toure (with Steinmetz joining by
           phone) at the President's house in early 2008. Avidan said that BSGR wanted Mme.
           Toure's assistance to secure Blocks 1 and 2. BSGR denies that this meeting occurred.76
           Shortly after this meeting allegedly occurred, it is alleged that BSGR Guinea BVI entered
           into two contracts with Matinda. The first Agreement (entitled a "Commission Contract")
           was dated 27 February 2008 and provided for a USO 4 million commission to be paid to
           Matinda for assistance in obtaining permits for Simandou Blocks 1 and 2. Of this USO 4
           million, USO 2 million was to be paid to Matinda and the remaining USO 2 million was to be
           "distributed among the people of goodwill who would have contributed to the facilitation of
           the granting of said blocks."77

234.       The second agreement, dated 28 February 2008, was a Memorandum of Understanding
           which provided Matinda with a 5% interest in Blocks 1 and 2 (the "February 2008 MoU"). 78
           Both Agreements bore BSGR's stamp and were allegedly signed by Avidan.79

235.       BSGR has alleged that both of these agreements are forgeries.80

236.       Around this time, Steinmetz visited Guinea and met with the President to discuss
           Simandou Blocks 1 and 2 . 8 1 Also present at the meeting were Cilins, Mme. Toure and
           Struik. It is alleged that Steinmetz gave the President a small model car encrusted with
           diamonds as a gift. Steinmetz denies this.82

     I.    Share Buyback - Pentler

237.       On 24 March 2008, BSGR Steel and Pentler entered into a Share Purchase Agreement of
           Shares in BSG Resources (Guinea) Ltd (the "Share Purc hase Ag reement"), 83 under
           which BSGR Steel purchased Pentler's 17.65% holding in BSGR Guinea BVI for a total
           payment of USO 22 million (to be paid in four instalments). ln addition, the parties agreed

73
   Kante WS, paragraphs 27-29.
74
   Avidan First WS, paragraph 1 0 1 ; Struik First WS, paragraph 1 1 2.
75
   Kante WS, paragraphs 30-34.
76
   Avidan First WS, paragraph 97.
77 Commission Agreement between BSGR Guinea BVl and Matinda, 27 February 2008, R-1 28.
78
   Memorandum of Understanding between BSGR Guinea BVI and Matinda, 28 February 2008, R-1 29
�see also p. 221, C-6).
 9
   Commission Agreement between BSGR Guinea BVl and Matinda, 27 February 2008, R-1 28.
80
   BSGR's Statement of Defence, paragraphs 1 1 and 21 8; BSGR's Statement of Rejoinder, paragraph
121.
81
   Steinmetz First WS, paragraph 28.
82
   Steinmetz First WS, paragraph 61.
83
   Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.

                                                   64
             Case
          Case    1:19-cv-03619 Document
               1:20-mc-00212-AJN Document4-131-3
                                              Filed 04/24/19
                                                  Filed        Page
                                                        06/26/20    66 of
                                                                  Page 66282
                                                                          of 282




           on a potential further payment of USO 8 m illion if BSG R Steel realised a profit in excess of
           USO 1 billion. Pursuant to clause 6 of the Share Purchase Agreement, "[t]he Consultant
           (Pentler's shareholders) will continue to advise and act as consultant for the period of 5
           yea rs from signing date hereof to the best interest of the Company". In 2 0 1 0, following a
           renegotiation , the Parties agreed to i ncrease the payment for the share purchase to USO
           30 million. 84 Vale claims that Pentler received USO 34 .5 million in payments from BSGR in
           total. 85

238.       Mme. Toure held a 33.3% interest i n Pentler, which effectively g ave her a 5% interest in
           BSGR Guinea BVI . As Pentler was to sell its shares i n BSG R G uinea BVI back to BSGR
           Steel, Vale alleges that BSGR offered Mme. Toure a direct 5% interest i n Simandou Blocks
           1 and 2 pursuant to the February 2008 MoU (discussed above).

     J.    GoG revokes Rio Tinto's mining concessions and grants exploration permits to
           BSGR

239.       A series of meetings took place i n April 2008 between BSGR and the GoG to discuss the
           revocation of Rio Tinto's rights to Blocks 1 and 2. Avidan attended these meetings, with
           Steinmetz also attending two of the meetings. 86 Mme. Toure also attended this meeting.
           Steinmetz then returned to Guinea in May 2008 for a two-day visit. During this time, Prime
           Minister Kouyate, who opposed the revocation of Rio Tinto's rig hts, was removed from
           office. 87

240.       Rio Tinto's mining concession g ranted in 2006 was revoked by the GoG on 28 July 2008.
           According to the GoG, the concession was revoked because of Rio Tinto's prolonged
           failure to conduct exploration activities. 88 While Rio Tinto was allowed to retain some
           exploration licences in the area, it was required to retrocede half of its permit area back to
           the GoG. Consequently, on 4 December 2008, the Council of Ministers ordered the
           Ministry of Mines to withdraw h alf of the concession, corresponding to Simandou Blocks 1
           and 2 . 89 Rio Tinto retained exploration permits over Simandou Blocks 3 and 4 .

241 .      After the July 2008 decree, the GoG publicly announced that S i mandou Blocks 1 and 2
           were available for exploration and asked for applications from interested parties. BSGR
                                                     °
           submitted an application in August 2008. 9 Following these events, sometime in September
           or October 2008, Avidan, Steinmetz, Mme. Toure, and President Conte met to d iscuss
           BSGR's application. 9 1 lbrahima Kassory Fofana ("Fofana") (allegedly working as a
           consultant for BSG R) also met with the new Minister of Mines , Nabe, to d iscuss the
           application . 92


84
   See Noy First WS, paragraph 97.
85
   Vale's Pre-Hearing Written Submissions, paragraph 40.
86
   Avidan First WS, paragraphs 9 1 -94.
87
   Vale's Pre-Hearing Written Submissions, paragraph 98(c); Guinee Information, "Ahmed Tidiane
Souare, le dernier premier ministre du General Lansana Conte repond aux accusations de son
�8redecesseur Lansana Kouyate", 1 5 May 201 4, C-77.
   Decree No. 0/2008/04 1 /PRG/SGG, 28 J uly 2008, C-27.
89
   Email from M. Berkner of Skadden to M. Gordon of Clifford Chance, 9 April 201 O, C-47.
90
   Letter from A. Avidan to Minister of Mines L. Nabe, 5 August 2008, C-29.
91
   Avidan First WS, paragraph 95.
92
   Nabe WS, paragraph 20; Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame,
C-8 1 . See also N abe WS, paragraphs 8-9 where Nabe said he felt pressured to retrocede the Blocks to
BSGR.

                                                    65
          Case 1:20-mc-00212-AJN
             Case                Document
                  1:19-cv-03619 Document 4-131-3  Filed
                                              Filed     06/26/20
                                                    04/24/19      Page
                                                               Page    67282
                                                                    67 of of 282




242.       On 9 December 2008, the GoG granted BSGR Guinea an exploration licence covering the
           area of Simandou Blocks 1 and 2. This permit was valid for three years and renewable for
           another two years.93

     K.    The death of President Conte

243.       President Conte died on 22 December 2008, following a long illness. Following his death,
           Captain Moussa Dadis Camara seized power in Guinea through a military coup until he
           was exiled in late 2009. General Konate Sekouba then served as interim President. Finally,
           Alpha Conde was elected as President of Guinea in December 2010.

244.       After the death of President Conte, Mme. Toure was exiled to Sierra Leone. While living in
           Sierra Leone, Vale has alleged that Mme. Toure received from BSGR:

           244.1.   a payment of USO 50,000 in early 2009; and

           244.2.   a payment of USO 998,000 on 3 September 2009 from Ghassan Boutros
                    ("Boutros") (Lebanese businessman and allegedly BSGR's agent/consultant),
                    plus an additional $2,000 from Boutros in December 2009.

245.       In addition, Mme. Toure allegedly signed a contract with BSGR under which she would
           receive USO 4 million in instalments. BSGR alleges that this contract is a forgery.94

246.        During the interim period from January 2009 to December 20 1 0, Thiam served as the
           Minister of Mines. Thiam was later convicted in the United States of corruption and money
           laundering charges in relation to certain mining rights granted to Chinese interests.95 These
           charges were not related to BSGR.

247.       On 5 May 2009, Minister Thiam confirmed the validity of BSGR's exploration permit for
           Simandou Blocks 1 and 2. As noted below, Thiam also granted BSGR's request to renew
           the exploration permits for Simandou North and South on 1 O June 2009.

248.       The Technical Committee (discussed below) would later allege that Minister Thiam worked
           aggressively to promote the interests of BSGR during this time, in return for travel benefits
           (including use of BSGR's airplane) and other gifts. 96 Vale has alleged that BSGR's
           payments to Thiam also enabled him to purchase USO 5.27 million worth of real estate in
           the United States.97

 L.        Renewal of Exploration Permits for Simandou North and South

249.       In January 2009, the three-year initial term for BSGR's exploration permits in Simandou
           North and South was about to expire. Avidan filed a request on behalf of BSGR for the
           renewal of the exploration permits to the CPDM together with a proposal to retrocede half
           of the area covered under the permits.98 BSGR wanted to retain permits for the Zogota
           area in the South (around Mount Younan) which had yielded promising results and which

93
   Ministerial Order No. A 2008/1-4980/MMG/SGG, 9 December 2008, C-31 .
94
   BSGR's Statement of Defence, paragraphs 1 1 and 21 8; BSGR's Statement of Rejoinder, paragraph
1 21.
95
   USA v. Thiam, Criminal Complaint, Dkt. No. 1 , 12 December 20 1 6 , C-828.
96
   Letter from the Technical Committee to BSGR, 30 October 20 1 2, pp. 6-7, C-5.
97
   Vale's Statement of Case, paragraph 1 72.
98
   Struik First WS, paragraph 59.

                                                    66
             Case
          Case    1:19-cv-03619 Document
               1:20-mc-00212-AJN Document4-131-3
                                              Filed 04/24/19
                                                  Filed        Page
                                                        06/26/20    68 of
                                                                  Page 68282
                                                                          of 282




           became known as the "Zogota Project". It therefore proposed to retrocede 50% of
           Simandou North and part of Simandou South that did not include Zogota.

250.       In June 2009, the Minister of Mines granted the request as recommended by the CPDM.99
           As a result, BSGR reassigned 50% of Simandou North and 50% of Simandou South back
           to the GoG in accordance with the requirements of the 1995 Mining Code, leaving BSGR
           with exploration rights over the remaining area.

251.       Therefore, as of June 2009, BSGR held exploration permits for Zogota in Simandou South,
           part of Simandou North and Simandou Blocks 1 and 2.

     M.    Restructure by BSGR

252.       On 10 February 2009, BSGR incorporated BSGR Guernsey. This new Guernsey­
           registered entity had the same corporate name, BSG Resources (Guinea) Limited, as the
           existing BVI entity referred to here as BSGR Guinea BVI, whose full corporate name was
           also BSG Resources (Guinea) Limited.

253.       BSGR Guernsey was 100% owned directly by BSGR. It would later become the joint
           venture entity.

254.       One week after incorporating BSGR Guernsey, on 17 February 2009, BSGR Guinea (the
           local Guinean subsidiary which held the mining rights) was transferred from BSGR Guinea
           BVI to BSGR Guernsey. As BSGR directly owned BSGR Guernsey, BSGR Steel and
           BSGR Guinea BVI (the two companies that had interacted with Pentler) were no longer
           part of the corporate structure involved in the Simandou project.

255.       At that time, BSGR Steel and BSGR Guinea BVI were still owned by BSGR. However, in
           late March 2010, BSGR sold these two companies to BSG Metals and Mining which was
           owned by Nysco. As a result, these two companies were no longer within BSGR's
           corporate group - in other words, they had been completely separated from the entities
           involved in any future joint venture.

256.       A comparison of the various corporate structures between February 2009 and March 201 o
           is shown below. These diagrams were prepared by the Tribunal as a convenient point of
           reference, based on uncontroversial facts in the record.




99
     Ministerial Order No. A 2009/1327/PR/MMEH/SGG, 1 0 J une 2009, C-25.

                                                 67
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    69282
                                                                   69 of of 282



           1 0 February 2009:


                                      BSGR
                                                      �00%
                                              1 00%
                                                             BSGR Guernsey
                           BSG Resources Steel             (newly incorporated)


                                           1 00%

                            BSGR Guinea BVI


                                           1 00%

                                 BSGR Guinea




M id-February 2009:                                          Late March 201 0 :

                         Nysco                                                    Nysco


                                                                                          �0%

             BSGR                                                     BSGR                BSGR Steel


                100%
                        I�%                                                                   1 100%

            BSGR
           Guernsey
                100%
                                 I   BSGR Steel


                                         i 100%
                                                                     BSGR
                                                                    Guernsey
                                                                         1 00%
                                                                                            BSGR
                                                                                          Guinea BVI



            BSGR                       BSGR                          BSGR
            Guinea                   Guinea BVI                      Guinea




   N.      Dispute between Pentler and BSGR

257.       On 15 April 2009, BSGR failed to pay Pentler one of the instalments that was due under
           the Share Purchase Agreement. Having made an initial demand for payment, several
           contentious letters were exchanged between Pentler and BSGR during May 2009. 1 00
           These letters included allegations of breach of obligations by both sides. 1 01 On 8 June
           2009, Noy wrote to David Barnett ("Barnett") (BSGR's internal legal counsel) noting that
           BSGR was two months late on the latest instalment and was therefore in default under

1 00
       Letters between A. Lev Ran, S. Merloni-Horemans, & M. Struik, 8 May - 5 October 2009, C-552.
1 01
       Letters between A. Lev Ran, S. Merloni-Horemans, & M. Struik, 8 May - 5 October 2009, C-552.

                                                      68
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    70282
                                                                  70 of of 282




         the Agreement. Pentler demanded payment of the entire amount due (not just the
         instalment) and said that it would not accept a settlement.1 02 Three days later, Lev Ran
         wrote another letter to BSGR threatening to "properly ventilate[]" the communications of
         Steinmetz before the relevant court if payment was not made.1 0 3

258.     On 17 June 2009, Lev Ran again wrote to BSGR saying that Pentler elected to cancel
         the Share Purchase Agreement and would seek to sell its shares in BSGR Guinea BVI to
         a third party.1 04 He also demanded payment of the USO 1 .5 million success fee Pentler
         claimed was due under the BSGR-Pentler Milestone Agreement in relation to Blocks 1
         and 2.1 05

259.     Skadden, Arps, Slate, Meagher & Flom L LP ("Skadden Arps") (BSGR's then external
         legal counsel) responded to Pentler on behalf of BSGR. 1 06 Skadden Arps rejected
         Pentler's ability to cancel the Share Purchase Agreement or sell the shares to a third
         party. Skadden Arps referred to Pentler's alleged breaches of its obligations to BSGR
         and also to "third parties that are causing our client loss." 1 07 This appears to be a
         reference to Bah who was threatening BSGR at the time (discussed at paragraph 26 1
         below). Pentler's lawyers responded by providing notice that they intended to commence
         arbitration proceedings over the matter.1 08

260.     Following settlement discussions, Pentler and BSGR Steel reached a Settlement
         Agreement on 25 July 2009 (the "Settlement Agreement") which set out a renewed
         payment schedule for the outstanding monies owed under the Share Purchase
         Agreement. On the same day, Pentler provided an indemnity to BSGR for any claims
         against BSGR made by Bah.

261 .    The reference to indemnifying BSGR against claims by Bah (one of the local contacts
         who had initially assisted BSGR in 2005-2006) relates to demands made by Bah for
         payments outstanding under the P entler-Bah Milestone Agreement. Bah made a further
         demand for this money on 30 November 2009, when he wrote to BSGR demanding
         payment of USO 1 5.2 million pursuant to the Pentler-Bah Milestone Agreement. 1 09 BSGR
         threatened litigation in response, but Bah made a further demand in March 201 0.1 1 0

  0.     Payments to Mme. Toure

262.     As noted in paragraph 208 above, in the Toure MoU, Pentler agreed to give Mme. Toure
         a 5% interest in BSGR Guinea in return for her assistance in gaining the mining rights.
         This interest was achieved by granting Mme. Toure a 33% interest in Pentler. After
         Pentler sold its interest in BSGR Guinea back to BSGR, Mme. Toure has alleged that


1 02
     Emails between M. Noy & D. Barnett, 8 June 2009, C-294.
1 03
     Letters between A. Lev Ran, S. Merloni-Horemans, & M. Struik , 8 May - 5 October 2009, C-552.
1 04
     Emails between M. Struik, B. Steinmetz, & M. Noy, 1 7 June 2009, C-296 and Email from M. Struik
to B. Steinmetz, enclosing Letter from A. Lev Ran to M. Struik, 1 7 June 2009, C-297.
1 05
     Email from M. Struik to B. Steinmetz, enclosing Letter from A. Lev Ran to M. Struik, 1 7 June 2009,
C-298.
1 06
     Letter from Skadden Arps, 23 June 2009, p. 19, C-552.
1 07
     Letter from Skadden Arps, 23 June 2009, p. 19, C-552.
1 08
     Letter from John Walker Attorneys, 25 June 2009, p. 21, C-552.
1 09
     Letter from A. Bah to BSGR, 30 November 2009, R-1 25.
1 10
     See Letter from BSGR to A. Bah, 3 December 2009, R-1 73; Letter from A. Bah to M. Struik, 5 May
201 0, C-337.

                                                  69
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    71282
                                                                 71 of of 282




        BSGR agreed to pay her USO 4 million, which represented the value of her 5% interest in
        BSGR Guinea and the assistance she provided in obtaining the mining titles for BSGR.1 1 1

263.    It is alleged that the first payment under this arrangement came through the BSGR
        consultant named Boutros. On 1 8 August 2009, BSGR transferred USO 1 .3 million to
        Boutros's bank account.1 1 2 Boutros then transferred USO 998,000 to Mme. Toure on 3
        September 2009 pursuant to an invoice from her company for heavy machinery.1 1 3

264.    A further payment of USO 1 00,000 was transferred to Boutros on 1 2 November 2009. 1 1 4
        Vale has alleged that the heavy machinery was never delivered, b ut BSGR maintains that
        the purchases were legitimate and the machinery was delivered.

  P.    Base Convention

265.    BSGR completed its Feasibility Study for Zogota (the "Zogota Feasibility Study") at the
        end of October 2009. On 1 6 November 2009, BSGR submitted the Zogota Feasibility
        Study to the Ministry of Mines, which approved it in early December.

266.    On 1 6 December 2009, BSGR Guernsey, BSGR Guinea and the GoG entered into a
        "Basic Agreement between the Republic of Guinea and BSG Resources for the
        Exploitation of the Zogota I N'zerekore Iron Ore Deposits" (the "Base Convention"). 1 1 5
        The Base Convention defined "the rights and obligations of the Parties and the general
        economic, legal, administrative, financial, fiscal, customs and excise, mining,
        environmental, social, transport and shipping conditions according to which the Parties
        undertake to carry out the Project for working the iron deposits at Zogota" (clause 4). The
        "project" that was subject to the Base Convention was (i) the working, transportation,
        exporting and marketing of iron ore; and (ii) the rebuilding of a railway line from Conakry
        to Kankan.1 1 6 The project had two phases - the first concerned the Zogota deposit and
        the second concerned Blocks 1 and 2.1 1 7 B SGR was to present a feasibility study for
        Blocks 1 and 2 within 24 months of the date of the Base Convention.

  Q.    The Joint Venture - Due Diligence and Negotiations

267.    BSGR began looking for a joint venture partner in April 2009. It undertook initial
        discussions with a number of entities, all of which ultimately failed. 1 1 8 In July 2009, Struik
        and Paul Antaki (New Business Development Manager for Vale) had a preliminary
        discussion regarding BSGR's activities in Guinea. H owever, it was not until February
        201 0 that serious discussions between BSGR and Vale regarding a possible joint venture
        began. The joint venture negotiation was called "Project Hills". The Parties signed a non-



111
     Affidavit of M. Toure, 2 August 2009, C-690.
112
     Payment from BSGR Treasury Services to LMS, 18 August 2009, R-1 87.
113
     Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 1 95, C-6.
1 14
     Payment from BSGR Treasury Services to LMS, 1 2 November 2009, R-1 88.
115
     Basic Agreement among BSGR Guernsey, BSGR Guinea, and the Republic of Guinea, 16 August
2009, C-34; Report from Committee Analyzing BSGR's Feasibility Study, 1 4 December 2009, C-696.
116
     Basic Agreement among BSGR Guernsey, BSGR Guinea, and the Republic of Guinea, 16 August
2009, clause 1 0, C-34.
1 17
     Basic Agreement among BSGR Guernsey, BSGR Guinea, and the Republic of Guinea, 16 August
2009, clauses 1 0.1 -1 0.2, C-34.
118
     BSGR's Statement of Defence, paragraphs 91-94.

                                                  70
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    72282
                                                                  72 of of 282



                                                              119
         disclosure agreement on 22 February 20 1 0                 and Vale con d ucted its due diligence
         d u ring March and early April 20 1 0.

268.     During this time, BSGR and Vale held exploratory meetings at Vale's offices in Rio de
         Janeiro to discuss the joint venture. Steinmetz, Avidan, Tchelet and Barnett attended
         these meetings on behalf of BSGR. BSGR gave assurances that its mining permits and
         concessions had been obtained lawfu l ly. 1 20 During the joint venture negotiations Skadden
         Arps acted for BSGR and Clifford Chance ( London) acted for Vale.

269.     Technical due diligence was com pleted by Clifford Chance and Vale during this time. As
         Vale was listed on the N ew York Stock Exchange, Clifford Chance used its Washington
         DC office to conduct a separate due diligence exercise on compliance with the U S
         Foreign Corrupt Practices Act (the "FCPA").

270.     The FCPA com pliance due diligence process included the followin g elements:

         270. 1 .   review of documents provided by BSGR in an electronic data room;

         270.2.     separate review of the principal entities and persons connected with Project
                    H ills;

         270.3.     legal advice from local counsel in Guinea reg arding compliance with local law;

         270.4.     two compliance due diligence questionnaires addressed to BSGR; 1 21

         270.5.     a legal d ue diligence questionnaire and a financial due diligence questionnaire
                    which included questions related to anti-bribery and corruption issues; 1 22

         270.6.     a follow-up due diligence request l ist dated 4 A pril 20 1 0; 123

         270.7.     anti-bribery certifications by BSGR as an entity given by David Clark ("Clark")
                    (Director of BSGR) and an additional certification g iven by Steinmetz personally;

         270.8.     interview of BSGR's principals in London (Avidan, Tchelet, Struik and
                    Cramer) ; 1 24 and

         270.9.     FCPA contractual protections, incl uding several representations and warranties.

271 .    In the meantime, on 1 9 March 201 0, the GoG granted BSGR Guinea mining concessions
         over the Zogota area and ratified the Base Convention. 1 25 On the same day, Thiam wrote




1 19
     Confidentiality Agreement, 1 March 201 0, C-42.
120
     Monteiro First WS, paragraphs 1 1 -1 5; Vale's Statement of Case, paragraph 53.
1 21
     Compliance Due Diligence Questionnaire for Project Hills, 29 March 20 1 0, C-30; Supplemental
Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 0, C-43.
1 22
     Project Hills Legal Due Diligence Questionnaire, 29 March 201 0, C-233; Project Hills C lifford
Chance Due Diligence Request List, 29 March 201 0, C-235.
1 23
     Project Hills Follow U p Diligence Request List, 4 April 20 1 0, C-44.
1 24
     Kleinfeld WS, paragraph 20.
1 25
       Ordinance No. 003/PRG/CN DD/SGG/201 0, 19 March 20 1 0, C-35; Decree No.
D201 0/024/PRG/CN DD/SGG, 19 March 201 0, C-36.

                                                      71
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    73282
                                                                 73 of of 282




        to Vale to confirm BSGR's mining rights were valid and to express his support of the joint
        venture.1 26

272.    On 15 April 2010, BSGR and Liberia entered into a Memorandum of Understanding for
        the exportation of iron ore through Liberia as the distance from Simandou to the Liberian
        coast for exportation of the iron ore was substantially shorter than through a trans­
        Guinean railroad to the port of Conakry, the capital of Guinea.1 27 This was known as the
        Liberian Transport Solution ("LTS"). Vale BSGR Guinea Limited ("VBG") , referred to in
        the following paragraph, and the Government of Liberia then began to negotiate the
        terms of the commercial agreement. Under the Framework Agreement, Vale would pay a
        further USD 500 million into the joint venture once agreement- had been reached on the
        LTS.

273.    Following the conclusion of the due diligence process and commercial negotiations, the
        GoG approved the joint venture.1 28 On 30 April 2010, Vale and BSGR entered into the
        Framework Agreement and the Shareholders' Agreement.1 29 Through these Agreements,
        Vale purchased a 5 1 % share of BSGR Guernsey which owned BSG Guinea - the local
        company that held the mining rights. BSGR Guernsey was renamed "VBG - Vale BSGR
        Guinea" on 14 June 2010. 1 30 Vale's shareholding in V BG was held through Vale
        International Holdings GmbH ("Vale GmbH"), a wholly owned subsidiary registered and
        with its principal office in Austria.

274.    Under the joint venture arrangements, Vale paid an initial sum of USD 500 million upon
        formation of the joint venture. Vale was due to pay a further USD 2 billion upon the
        achievement of specified milestones in the development of the project. 1 3 1 Vale's
        obligations under the joint venture were in part performed by subsidiaries, notably Vale
        International S.A. ("Vale International"), a wholly owned subsidiary registered and with
        principal office in Switzerland.

275.    Over the course of 2010, VBG continued its work on the feasibility studies for Blocks 1
        and 2 and for the Trans-Guinean Railway. Construction also commenced on part of the
        Conakry to Kankan railway, with authorisation from the Ministry of Mines. VBG conducted
        other environmental and social studies and began constructing camps and paving roads
        around Zogota and Blocks 1 and 2. During this time, Vale alleges that it invested a further
        USD 945 million in the development of the mining area and associated activities.1 32 Vale
        also assumed full control of the joint venture in Guinea - BSGR was not involved in the
        day-to-day operations at this time. 1 33 By late 2011, the joint venture began to hit
        obstacles as described further in paragraphs 282 to 289 below.




1 26
     Letter from M. Thiam to E. Ledsham of Vale, 1 9 March 201 0, C -49.
1 27
     Memorandum of Understanding between the Republic of Liberia, BSGR Guernsey, BSGR Guinea,
BSG Resources (Liberia) Limited, and BSGR (Liberia) Limited, 15 April 201 0, C-6 1 .
1 28
     Letter from A. Avidan to M. Thiam with Endorsement from Thiam, 1 6 April 20 1 0, C-50.
1 29
     Framework Agreement, 30 April 201 0, C-1 ; SHA, 30 April 201 0 , C-2.
1 30
     Ministry of Justice Tribunal of the first instance, 1 4 J une 201 0, R-42.
131
     Framework Agreement, 30 April 20 1 0, section 3, C-1 .
1 32
     Vale's Statement of Case, paragraph 99.
1 33
     SHA, 30 April 201 0, section 5.1, C-2; Saad First WS, paragraphs 10-1 2.

                                                72
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    74282
                                                                   74 of of 282



   R.       BSGR, Pentler and Various Contractors

276.       The involvement of Mme. Toure with Pentler continued when, sometime in 20 10, Mme.
           Toure moved to the United States. She remarried and had a child. While in the United
           States, Mme. Toure continued to receive payments from Pentler. The evidence in the
           case USA v Ci/ins established the following payments: 1 34

           276.1.    USO 149,970 on 21 July 2010;

           276.2.    USO 100,000 on 27 July 20 10; and

           276.3.    USO 50,000 and USO 99,970 on 5 August 20 10.

277.        In total, it is alleged that Mme. Toure received USO 2, 136,39 1.02 from Pentler between
           20 10 and May 20 12.1 35 This amount does not include separate payments made by Cilins
           to a title company in the United States allegedly to make more payments to Mme.
           Toure.1 36 It also excludes payments made pursuant to the agreements described in the
           following paragraphs.

278.       On 8 June 2010, Mme. Toure (in the name of Matinda) demanded that BSG R honour the
           contracts of 27 and 28 February 2008 which included the payment of USO 4 million and
           the transfer of 5% of shares in Blocks 1 and 2.1 37 She denounced an attestation dated 2
           August 2009 which stated that she had received USO 4 million for her 5% interest. BSGR
           claimed that this was an extortion attempt using forged contracts.1 3 6 BSG R threatened to
           bring criminal and civil proceedings against her.1 39 Mme. Toure withdrew the claims on
           23 June 20 10 1 4 0 and once again on 30 July 20 10.1 4 1

279.       The 30 July withdrawal may have been linked to a series of agreements signed in July
           and August 2010 between Pentler and Mme. Toure:

           279. 1.   Pentler and Mme. Toure allegedly signed an agreement on 8 July 20 1 O whereby
                     Mme. Toure would receive USO 5 million from Pentler. The payment was
                     subject to the "proper implementation and functioning and the next stages of the
                     operation conducted by our partners on the Simandou project in Guinea."1 42 Of
                     the five agreements detailed in this paragraph , there are two agreements that
                     reference the Simandou project by name: the one referred to in this
                     subparagraph and the one referred to in the following subparagraph. BSGR




1 34
     Cheque number 96 dated 27 J uly 2010, p. 191, C-6; Cheque n umber 97 dated 5 August 20 10, p.
192, C-6; see also USA v. Ci/ins, Government's Sentencing Mem., Dkt. No. 69, 18 J uly 2014, p. 3, C-
1 1 1 ; USA v. Toure Properties, Complaint ,r 25, Dkt. No. 1, 21 November 2014, C-76.
1 35
     USA v. Ci/ins, Government's Sentencing Mem., Dkt. No. 69, dated 18 J u ly 20 14, p. 4, C-1 1 1 .
136
     Vale's Statement of Case, paragraph 187.
1 37
     BSGR's Statement of Defence, paragraph 115; Document invalidating the claimed attestation of 2
Aug ust 2009, 8 J une 2010, R-55.
1 38
     BSGR's Statement of Defence, paragraph 116.
1 39
     Letter from BSGR G uinea to N . Moussi, 20 J u ne 2010, R-56.
140
     Letter from N. Moussi to BSGR, 23 J une 2010, R-57.
141
     Annulment of the Document Invalidating the Claimed Attestation of 2 August 2009, 30 J uly 20 10,
R-130.
142
       Untitled Agreement between Mme. Toure and Pentler, 8 J uly 2010, p. 234, C-6.

                                                    73
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    75282
                                                                75 of of 282



                 alleges (based on Nay's written evidence) that the agreement referred to in this
                 subparagraph is a forgery.1 43

        279.2.   On the same date, Mme. Toure and Pentler appear to have entered into another
                 contract. The Tribunal has been provided with a translation of this contract
                 (which was disclosed by BSGR during the arbitration) but it has not seen the
                 original. 1 44 Its terms are similar to those in the undated agreement described
                 below at paragraph 279.5, but the amount to be paid was USO 5.5 million. The
                 contract also specifically states that Mme. Toure "agree to delivery [sic] all the
                 originals & copies of the documents and agreements signed with the company
                 Pentler Holdings Ltd. & its partners with regard to the SIMONDOU project in
                 Guinea".

       279.3.    On 3 August 201 0, Mme. Toure and Pentler signed an agreement under which
                 she would receive an "extra sum" of USD 5 million over the next four years
                 following the successful completion of the next stages of Pentler's activities in
                 Guinea. 1 45 Malinda agreed to "refrain from making use of this document ...
                 against company Pentler and/or its partners and/or its associates in Guinea."
                 Mme. Toure agreed to take responsibility for "all actions taken in Guinea by any
                 third party against Pentler and/or its associates".

       279.4.    Yet another agreement, also signed on 3 August 2010, provided that Mme
                 Toure would receive the sum of USD 5.5 million for her "participation in all
                 activities conducted in Guinea." 1 46 Noy gave evidence that the two agreements
                 of 3 August 201 0 (which totalled USD 10.5 million) provided Mme. Toure with
                 her share of the buyback money paid to Pentler by BSGR for the shares in
                 BSGR Guinea BVI (i.e., 33% of USD 30 million).1 47

       279.5.    An undated "Agreement" references Pentler's role in Guinea as "advisor and
                 business provider" in the commercial, mining and medical fields and the
                 contribution Matinda had made to Pentler's success in those areas. Under that
                 agreement, in recognition of that contribution, Matinda would receive USD 3.1
                 million.1 48 Noy has explained that this was the balance of the 5.5 million initially
                 promised (2.4 million of which had already been paid). 1 49 This agreement also
                 guaranteed the "absolute confidentiality" of all common business conducted in
                 Guinea and that Matinda would not contact any of the Guinean companies with
                 which they had collaborated. The agreement also formally terminated all
                 previous contracts and obligations between the two parties. Finally, Matinda
                 undertook responsibility for any "complaints, actions, concerns or any other
                 requests" filed by Guinean institutions against Pentler.




143
     Noy First WS, paragraph 80.
144
     Contract between Matinda & Co. Ltd and Pentler, 8 J uly 201 0, C-563.
145
     Untitled Agreement between Mme. Toure and Pentler, 3 August 201 0, pp. 236-237, C-6.
1 46
     Contract between Pentler and Mme. Toure I Matinda, 3 August 20 1 0, R-1 51 .
147
     Noy First WS, paragraph 74.
1 48
     Undated Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6.
1 49
     Noy First WS, paragraph 77.

                                                 74
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    76 of
                                                                 Page 76282
                                                                         of 282




          279.6.   There is also a statement confirming that Matinda had received USO 2.4 million
                   from Pentler pursuant to a "collaboration agreement" signed in 2005.1 50

280.      By May 201 O, BSGR had paid Pentler a total of approximately USO 30 million for its
          shares in BSGR Guinea BVI. 1 51 Two further payments totalling USD 4.5 million were
          made in August 201 0 and March 201 1 which were success fees due under the BSGR­
          Pentler Milestone Agreement.1 52 Noy said in his First Witness Statement in this arbitration
          that: 1 53

              Although we never formally transferred 33% of Pentler to Mamadie Toure, we
              felt we had entered into an agreement with her and therefore it was right to pay
              her. We had just received most of the $30 million agreed with BSGR for our
              share in BSGR (Guinea). I therefore calculated that a fair sum to pay Mamadie
              Toure for her share was around $ 1 0 million.

28 1 .    It is also alleged that Mme. Toure received other payments from BSGR's consultants or
          intermediaries during 2009-201 0, in particular from Boutros.

   S.     President Conde and the Revocation of Mining Rights

282.      During the second half of 201 0, national elections were held to elect the President of
          Guinea. Following some controversy and a decision from the Supreme Court as to the
          result of the elections, Alpha Conde became the President of Guinea on 2 1 December
          201 O ("Conde" or "President Conde"). In February 201 1 , President Conde decided that
          all iron ore from Simandou should be exported through Guinea. 1 54 Consequently, the
          GoG directed VBG to cease work on constructing the Conakry-Kankan passenger railway
          and refused to sign the Protocole d'Accord regarding that railway. The GoG also
          signalled its intention to reform mining practices so that the State would take a profit from
          all phases of mining activity.1 55

283.      In August 201 1 , the GoG established a new company called Societe Guineenne du
          Patrimoine Minier ("SOGUIPAMI") to hold the State's interests in mining projects and on
          9 September 201 1 a new Mining Code was introduced. 1 56

284.      In October 201 1 , further to its earlier announcements that all ore should be exported
          through Guinea, the GoG formally advised VBG that it was not able to export iron ore
          extracted from Simandou Blocks 1 and 2 through Liberia.1 57 Following this, on 4 October
          20 1 1 , the GoG ordered VBG to stop all work in Guinea due to lack of proper
          authorisations and to produce its official documents and agreements with the GoG. 1 58
          BSGR requested that the order to stop work be delayed by three months so that the
          relevant information and documents could be gathered. The GoG granted this request. 1 59
          However, it also provided a long list of information and documents that BSGR was
1 50
     Undated Statement of Mme. Toure, p. 244, C-6.
1 51
     Tchelet First WS, paragraphs 61 -62.
1 52
     Tchelet First WS, paragraph 62; BSGR's Statement of Rejoinder, paragraph 39.
1 53
     Noy First WS, paragraph 72.
1 54
     Vale Weekly Guinean Press Review, 28 February 200 1 , C-214.
1 55
     Policy Information for the Guinean Mining Sector, 1 0 February 201 1 , R-67.
1 56
     Mining Code 201 1 , 9 September 201 1 , R-7 1 .
1 57
     Saad First WS, paragraph 20; Letter from Ministry of Mines to R . Saad , 1 1 October 201 2, R-68.
1 58
     Letter from Minster of Mines to BSGR, 4 October 201 1 , R-74.
1 59
     Letter from Minster of Mines to BSGR, 31 October 201 1 , R-75.

                                                   75
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    77 of
                                                               Page 77282
                                                                       of 282




        required to produce within 30 days. 1 6 0 After further correspondence, BSGR responded in
        detail on 3 February 2012. 1 6 1

285.    On 26 March 2012, a National Mining Commission ("NMC") with responsibility for mining
        titles was established by Presidential decree.1 62 Two sub-committees were established
        by a further Presidential decree, dated 29 March 2012 1 6 3 - the Strategic Committee and
        the Technical Committee. The Technical Committee was the operational arm of the NMC,
        responsible for daily activities concerning issuance and withdrawal of mining permits.

286.    On 30 October 2012, the Technical Committee wrote to BSGR notifying it that it had
        learned of "several serious allegations concerning the manner in which BSGR obtained
        its Guinean mining titles" and that it had "decided to collect from [BSGR], in an
        adversarial proceeding, the information relevant to these allegations." 1 64 BSGR denied
        the allegations. 1 65

287.    Following a further exchange of letters in May-June 2013, 1 66 the Technical Committee
        wrote to BSGR on 1 November 2013 repeating its allegations of bribery and
        misconduct. 1 67 Skadden Arps responded on behalf of BSGR on 8 December 2013
        denying the allegations in detail. 1 68 Following previous requests from BSGR and Skadden
        Arps, the Technical Committee had provided some further documentation upon which it
        relied when making the allegations. 189

288.    The Technical Committee held a hearing on 16 December 2013, which BSGR did not
        attend as it said it was concerned for the safety for its representatives. 1 70 Mme. Toure
        provided a written statement which formed part of the evidence relied upon by the
        Technical Committee, 1 7 1 but she was not called for oral questioning. On 21 March 2014,
        the Technical Committee recommended that VBG's rights be revoked. 1 72 The GoG
        consequently revoked VBG's mining rights on 19 April 2014.

289.    BSGR has alleged that the motivation for revoking BSGR's rights stems from President
        Conde's need to repay certain "backers" who provided logistical and financial assistance
        during the election.1 73 BSGR has also alleged that other mining companies in Guinea that
        agreed to pay large sums to the GoG were exempted from the review process that
        stripped BSGR of its mining rights. 1 74 The Tribunal understands that the legality of the
        revocation of the mining rights, which according to BSGR was based on false allegations



160
     Letter from Minster of Mines to VBG, 17 November 2011 , R-76.
161
     Letter from Veil Jourde to the Minister of Mines, 3 February 2012, R-80.
1 62
     Decree D/20 12/041/PRG/SGG, 26 March 2012, R-83.
1 63
     Decree D/20 12/045/PRG/SGG, 29 March 2012, R-84.
1 64
     Letter from the Technical Committee to BSGR, 30 October 2012, p. 1, C-5.
1 65
     Letter from BSGR to Technical Committee, 26 December 20 1 2 , C-74.
1 66
     Letter from Technical Committee to VBG Guinea, 7 May 2013, C-1 94; Letter from Skadden Arps to
Technical Committee, 4 June 2013, C-1 1 5.
167
     Letter from Technical Committee to VBG Guinea, 1 November 20 13, C-1 96.
1 68
     Letter from BSGR to Technical Committee, 8 December 2013, C-206.
169
     Letter from Technical Committee to VBG Guinea, 4 December 20 1 3, C-203.
1 70
     BSGR's Statement of Defence, paragraph 1 60.
1 71
     Mme. Toure's Written Statement to the U.S. authorities, 2 December 2013, pp. 36-41, C-6
1 72
     Recommendation and Report of the Technical Committee, 21 March 2014, p. 5, C-6.
173
     BSGR's Statement of Defence, paragraph 170(iii).
174
     BSGR's Statement of Defence, paragraph 171.

                                                76
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    78282
                                                                   78 of of 282




          of corruption in obtaining these rights, is the subject of its ICSID proceedings against the
          Republic of Guinea , which proceedings Vale refused to join.

   T.     Frederic Cilins in the United States

290.      During the investigation by the Technical Committee described above, Cilins travelled to
          the United States to visit Mme. Toure. Cilins' first visit was in 20 1 2 and this was followed
          by visits in March/April 201 3. The purpose of these visits was allegedly to convince Mme.
          Toure to destroy certain incriminating documents (including the allegedly forged contracts
          between Mme. Toure and BSGR) in return for payment and to sign allegedly false
          affidavits regarding her dealings with BSGR.

29 1 .    Mme. Toure was, by this stage, co-operating with the FBI, which launched a criminal
          investigation into BSGR's activities in January 201 3. Several phone calls and meetings in
          March - April 20 1 3 between Cilins and Mme. Toure were recorded and transcribed by
          the FBl . 1 7 5

292.      Cilins was arrested and charged with obstruction of justice in April 201 3. He pleaded
          guilty and was sentenced to 24 months imprisonment with three years' supervised
          release. He was also fined USO 75,000.

293.      The revocation of VBG's mining rights by the GoG on 1 9 April 201 4 has put an end to
          VBG's mining operations in Guinea and led to the dispute between the Parties. As Vale
          refused to join BSGR and BSGR Guinea in the ICSI D proceedings against the Republic
          of Guinea relating to the alleged unlawful revocation of BSGR Guinea's mining rights, the
          Parties concluded a share purchase agreement dated 1 3 March 201 5 under which Vale
          exited from the joint venture. 1 76 Vale's shares in VBG were sold to BSGR for USD 1 and
          the Framework Agreement and SHA were terminated by mutual agreement of the parties,
          without prejudice to any disputes being arbitrated in the present arbitration which had
          been instituted by Vale on 28 April 201 4. Allegedly, the share purchase agreement
          enabled BSGR Guinea to join the ICSID proceedings as BSGR Guinea, by virtue of that
          agreement, became a (directly or indirectly held) wholly owned subsidiary. Prior to the
          share purchase agreement, it was majority controlled by Vale which had 5 1 % of its share
          capital.




1 75
     See Transcripts contained in Recommendation and Report of the Technical Committee, 21 March
2014, Exhibit 3, C-6.
1 76
     Share Purchase Deed between Vale S.A., BSG Resources Limited & VBG - Vale BSGR Limited,
1 3March 201 5, C -487.

                                                   77
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    79 of
                                                               Page 79282
                                                                       of 282



IV.     SUMMARY OF THE PARTIES' POSITIONS

 A.     Claimant's Position

       1.    Vale's Allegations

294.    Vale's makes three alternative claims in this arbitration:

        294. 1 .     Vale claims that BSGR made fraudulent m isrepresentations during the due
                     diligence phase of contractual negotiations which induced Vale to enter i nto the
                     joint venture with BSGR. Vale seeks relief in the form of rescission of the
                     Framework Agreement and the S HA and damages in the amount of USO 1 .45
                     billion (plus interest); or

        294.2.       Vale claims that BSGR breached certain warranties provided in the joint venture
                     agreements. Vale claim s damages of USO 1 .45 million (plus interest) for this
                     b reach ; or

        294.3.       Vale seeks a declaration that the Fram ework Agreement and the SHA are
                     discharged by frustration, with restitution in the amount of USO 1 .45 billion (plus
                     interest).

295.    In addition , Vale seeks an order for costs (plus interest) and any other relief that the
        Tribunal deems just and proper.

296.    At the September 20 1 6 Hearing, the Chairman sought clarificatio n from Vale's Counsel
        as to the relationship between the three a lternative claims described a bove. The Tribunal
        sets out the relevant extract from the transcript:

                   THE CHAIRMAN:      Before you continue, if I may i nterrupt, can you explain to us
                                      what the relationship is between these three different
                                      freestanding causes of action? Is one an alternative cause of
                                      action, an alternative prayer for relief, as to the former one?
                                      You want us first to rule on fraudulent misrepresentation. If
                                      the end result is, d ismissed, then we go to breach of
                                      warranty. If the end result is, dismissed, then we go to
                                      frustration? Is that how we have to see that relationship?

                   MR KELLY:          Yes, Mr Chairman, that certainly may be one way of
                                      approaching the legal analysis. In practice, you will be
                                      looking at the same facts with each of those different legal
                                      cloaks on on those facts. So the fraudulent
                                      misrepresentation, if we cannot prove that BSGR was
                                      dishonest, that cause of action falls away. I nto its place
                                      steps breach of warranty, which doesn't require dishonesty
                                      for these purposes. That requires an objective assessment
                                      of what the contract meant and what in fact happened. If that
                                      falls away, you look at frustration. Then you look at what
                                      were the circumstances and events surrounding the
                                      frustrating event, the revocation of the licences, and, to an
                                      extent, you then may have to look back at the involvement of
                                      one or other of the parties and whether they provided for it in
                                      their contract.

                   TH E CHAI RMAN:    It is the same question again, so to clarify, the road map for
                                      the Tribunal requested by Claimant is: first look into our

                                                    78
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    80282
                                                                 80 of of 282



                                       fraudulent misrepresentation cause of action, then look into
                                       breach of warranties, and then only then look to frustration.
                                       Is that how we need to understand the relationship between
                                       the three causes of action?

                  MR KELLY:            Correct.1 77

297.    The factual basis upon which Vale makes the above claims is that, from 2005 onwards,
        BSGR directly and indirectly engaged in bribery and corruption to obtain mining rights in
        the Simandou area of Guinea. BSGR then lied repeatedly to Vale during the joint venture
        due diligence process so as to hide all indications of such conduct, thereby inducing Vale
        to enter into the joint venture and invest significant amounts of money to buy a
        participation and to fund the joint venture's operations. As a result of the alleged
        misconduct, BSGR also breached warranties given in the joint venture agreements.

298.    Vale alleges - with the help of evidence uncovered during this case - that it has been
        able to trace illicit payments from BSGR to Pentler and its principals, and through them to
        other agents of corruption, including Mme. Toure and the former Minister of Mines,
        Mahmoud Thiam. 1 78

299.    Specifically, Vale claims that BSGR (either itself or through intermediaries, agents or
        consultants) bribed these individuals, and the President himself, in order to gain their
        assistance in obtaining mining concessions in Simandou North and South and Simandou
        Blocks 1 and 2, as follows:

        299.1 .    Mme. Toure, the fourth wife of President Conte, who influenced her husband to
                   award mining rights to BSGR. Vale alleges that Mme. Toure received millions of
                   dollars in illicit payments in return for exercising her influence over the President
                   and other officials in BSGR's favour. She also provided access to the President
                   for BSGR. In addition to the payments, she allegedly received a 5.88% indirect
                   interest in BSGR Guinea through Pentler and other gifts, such as two Land
                   Cruisers in July 2008.1 79

        299.2.     Mohammed Thiam, Minister of Mines from 2009-201 0. Vale submits that Thiam
                   oversaw key steps in confirming BSGR's rights prior to the signing of the Base
                   Convention granting BSGR the right to exploit Zogota (Simandou South). Vale
                   contends that BSGR bribed Thiam to help "fend off Rio Tinto's challenges to
                   BSGR's newly-acquired rights" 1 80 and to assist in attracting potential joint
                   venture partners (including Vale). Vale alleges that Thiam helped to induce it to
                   enter into the Framework Agreement and Shareholders Agreement with BSGR
                   by providing assurances that the mining rights had been legally obtained. Vale
                   submitted evidence that BSGR rewarded Thiam for his assistance through (a)
                   the purchase of real estate in the US (funds to acquire a USO 3.75 million
                   property at 771 Duell Road in Dutchess County, New York 1 81 ) , (b)
                   reimbursement for travel and (c) payments totalling approximately USO 23,000.
                   According to BSGR's own witnesses these payments "would have been


1 77 Transcript, Educatory Hearing, Day 2, p. 1 6 1 , line 1 8 - p. 1 62, line 25.
1 78
     Vale's Statement of Reply, paragraph 4.
   9 Vale's Statement of Reply, paragraphs 594 and 877.
17
1 80
     Vale's Statement of Reply, paragraph 878.
1 81
     Vale's Statement of Reply, paragraph 879.

                                                       79
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    81282
                                                                  81 of of 282




                   connected to work that BSGR was doing with Mr Thiam" and indeed "likely"
                   related to BSGR's mining rights; 182 and

         299.3.    President Conte was given gifts by BSGR, including:

                   299.3.1 .   a gold watch presented by Oran inlaid with Steinmetz diamonds,
                               which had an approximate value of USD 60,000; 1 83

                   299.3.2.    a miniature Formula 1 car plated in gold and diamonds was
                               presented to President Conte by Struik and another such car had
                               been previously given to Souare (Minister of Mines) who also gave
                               the car to the President. 1 84

        2.    Fraudulent misrepresentation

300.     According to Vale, much of the alleged corruption was facilitated through intermediaries
         such as Pentler (a BVI company) sold by Onyx to Noy, Cilins and Lev Ran in 2006. Vale
         alleges that, during the joint venture due diligence phase, BSGR should have disclosed
         the role that Pentler and its principals played in obtaining the mining rights but did not do
         so. In particular:

         300.1.    Pentler and its principals should have been disclosed as BSGR's consultants,
                   agents and/or intermediaries.

         300.2.    Contracts between BSG entities and Pentler should have been included in the
                   data room. These include the BSGR-Pentler Milestone Agreement, the
                   Shareholders Agreement, the Share Purchase Agreement and the Settlement
                   Agreement.

         300.3.    Pentler should have been revealed as the "minority shareholder" of the BSGR
                   Guinea BVI shares that were the subject of the USD 22 million buyback.

         300.4.    The assistance Pentler provided in obtaining the mining rights should have been
                   revealed.

301 .    Vale alleges that BSGR deliberately hid the role of Pentler b y restructuring the BSG
         Group so as to remove entities from the group that had contracted directly with Pentler.
         However, Vale contends that the due diligence questions were broad enough to have
         required BSGR to disclose Pentler's interest in the mining rights (through its shareholding
         in BSGR Guinea BVI) and the role it played in securing those rights.

302.     Vale also relies on BSGR's direct relationship with Mme. Toure, which it says is
         evidenced as follows:

         302.1 .   Avidan stated in his written evidence in this case that he made a point of
                   meeting with M me Toure on many occasions and contemporaneous emails from
                   Avidan described her as one of the "key people" in Guinea for advancing
                   BSGR's plan to obtain mining rights. This is supported by Mme. Toure's

182
    Vale's Statement of Reply, paragraph 878.
183
    Vale's Statement of Reply, paragraphs 351 and 632.
184
    Vale's Statement of Reply, paragraphs 357 and 632.

                                                  80
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    82282
                                                                 82 of of 282



                  attendance at many of the key meetings between BSGR and the President of
                  the Republic of Guinea. Vale alleges that Mme. Toure was responsible for
                  arranging many of these meetings.1 85

        302.2.    Three contracts between BSGR and Mme. Toure (dated 20 June 2007, 27 and
                  28 February 2008 respectively) which Cilins attempted to get Mme. Toure to
                  destroy in 201 3. Vale rejects BSGR's assertions that these contracts were
                  forgeries, and notes that BSGR's records show that it produced company
                  stamps around the time the February 2008 contracts were signed. 1 86 Vale points
                  out that the contracts were signed in duplicate, which accounts for any
                  discrepancies in the place and date of signing, 1 87 and that Cilins' efforts to get
                  the contracts destroyed also supports the conclusion that they were genuine. 1 88

303.    According to Vale, other consultants involved in the alleged corruption included Fofana 1 89
        and Boutros 1 90 . Vale alleges that both gentlemen assisted in making payments to Mme.
        Toure for her services in assisting BSGR to gain mining rights in the Simandou. Neither
        the roles played by these men nor any contracts between them and BSGR entities were
        disclosed by BSGR during the due diligence phase.

304.    Vale submits that other misrepresentations made by BSGR during the due diligence
        phase included representing that:

        304.1 .   all relevant consulting agreements had been disclosed;

        304 .2.   all relevant documents and information relating to the share capital and
                  ownership had been disclosed;

        304.3.    all requested contracts, including those incapable of performance within six
                  months of date of entry and contracts otherwise than at arm's length had been
                  disclosed;

        304.4.    all material settlements and potential litigation had been disclosed;

        304.5.    no BSGR personnel/shareholder or their families were Government Officials;

        304.6.    BSGR was not involved in the Government's decision to revoke Rio Tinto's
                  mining rights;

        304.7.    BSGR had no financial or business relationship with any Government Official or
                  spouse;

        304.8.    BSGR had not made any payments to Government Officials in connection with
                  obtaining the mining rights; and


1 85
     Vale's Statement of Reply, paragraph 8.
186
     Vale's Pre-Hearing Written Submissions, paragraph 97.
1 87
     Vale's Statement of Reply, paragraphs 4 1 8 and 428.
188
     Vale's Statement of Reply, paragraph 484.
1 89
     See paragraphs 461 -467 for the discussion on whether Fofana provided consulting services to
BGSR.
1 90
     See paragraphs 429-458 for the discussion on whether Boutros provided consulting services to
BGSR.

                                                 81
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    83 of
                                                                 Page 83282
                                                                         of 282



              304.9.   BSGR had not engaged in bribery or corruption.

305.       Vale sets out the legal test for fraudulent misrepresentation and addresses each element
           in turn. Vale emphasises that these misrepresentations were made by BSGR deliberately
           to hide its corruption and to induce Vale to enter into the joint venture. Vale asserts that it
           relied on the statements and would not have entered into the joint venture had the
           relevant information been disclosed. Vale's witnesses confirm that, had the company
           been made aware of the "red flags" or indicia of corruption that existed, Vale would not
           have entered into the joint venture regardless of whether corruption had been proven. In
           this regard, Vale's counsel argued that the Tribunal was not required to make a positive
           finding of corruption in order for Vale to succeed on its fraudulent misrepresentation claim,
           1 91
                it was sufficient that the disclosure of the information would have caused Vale not to
           enter the joint venture due to heightened risk.

306.       In support of its position, Vale emphasises the importance of the due diligence exercise
           during the contract negotiation phase of Project Hills. It says that Vale's due diligence
           was designed to uncover red flags or indicia of bribery and corruption and that Vale
           insisted that BSGR represent, certify, warrant, and covenant that it had not engaged in
           bribery or corruption.

307.       Although Vale contends that the Tribunal is not required to make a finding of corruption in
           order to uphold its causes of action, Vale nonetheless submits that the evidence it has
           produced is sufficient to satisfy its burden of proving that corruption did occur. In
           particular:

           307. 1 .    Cilins' conviction in the United States for obstruction o f justice, based on
                       recorded conversations with Mme. Toure, where she was asked to destroy
                       incriminating documents and to lie about her association with BSGR.

           307.2.      Contracts between Pentler and Mme. Toure and between BSGR and Mme.
                       Toure for the payment of substantial sums of money in return for her assistance
                       in obtaining the mining rights.

           307.3.      Witness accounts of Mme. Toure's attendance at meetings regarding the mining
                       rights and her influence over her ailing husband.

           307.4.      Records of payments made to Mme. Toure, Pentler and others for which BSGR
                       has provided no plausible explanation. For example, Pentler received around
                       USO 34.5 million from BSGR, which cannot be explained by the limited role
                       BSGR suggests Pentler played in introducing BSGR to the initial opportunity.

308.      Vale requests that, as a result of these fraudulent misrepresentations, the Tribunal
          rescinds the Joint Venture Agreements and upholds its damages claims.

         3.      Breach of Warranty

309.      BSGR ·also gave a number of warranties in the Framework Agreement and the SHA
          which Vale alleges were breached, based on the same facts as those supporting the
          misrepresentation allegations above. The warranties include:


191
      Transcript, Educatory Hearing, Day 2, pp. 1 45-1 48.

                                                     82
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    84282
                                                                   84 of of 282




               309.1 .   Section 2.1 of Schedule 4 to the Framework Agreement: 'The information in [the]
                         [Framework] Agreement, Disclosure Bundle and Disclosure Letter is accurate in
                         all material respects".

            309.2.       Section 3.1 of Schedule 4 to the Framework Agreement: "The business of each
                         BSGR Guinea Group Company has been carried out in compliance with all
                         Applicable Law".

            309.3.       Section 3.2 of Schedule 4 to the Framework Agreement: "no BSGR Guinea
                         Group Company is aware of the existence of circumstances which represent a
                         real threat that any Relevant Permit [ ...] is likely to be revoked".

            309.4.       Section 3.5 of Schedule 4 to the Framework Agreement: No corrupt payment
                         was made to a Government Official.

            309.5.       Section 3.6 of Schedule 4 to the Framework Agreement: No violation of the
                         OECD Convention on Bribery of Foreign Public Officials in International
                         Business Transactions was committed.

           309.6.        Section 4.2 of Schedule 4 to the Framework Agreement: "No litigation [or other
                         proceedings] are threatened or pending by or against any BSGR Guinea Group
                         Company [... ] which would adversely affect any BSGR Guinea Group Company
                         in the performance of its obligations under [the] [Framework] Agreement".

           309.7.        Anti-corruption warranties contained in Section 1 6.1 of the SHA.

          4.       Frustration

310.       Finally, Vale submits it is entitled to a declaration that the joint venture agreements have
           been frustrated because of the revocation of VBG Guinea's mining rights, and that it is
           entitled to recovery from BSGR of monies paid under those arrangements. Vale argues
           that since the mining rights have been revoked , it is no longer possible for the joint
           venture agreements to be fulfilled, through no fault whatsoever of Vale. It suggests those
           agreements are therefore frustrated, relieving Vale of any further obligations it would
           have under them and entitling Vale to recovery of monies paid to date by Vale thereunder.

          5.       Response to BSGR's Defences

31 1 .     Vale makes a number of submissions in relation to BSGR's defences:

           31 1 . 1 .    Vale addresses BSGR's submission that it was under no duty to disclose
                         Pentler because of the limited scope of Vale's due diligence requests, that it
                         was indeed advised not do so to by its legal counsel (Skadden Arps) and that in
                         any case Pentler was implicitly disclosed. Vale asserts that BSGR not only
                         failed to disclose the existence of Pentler, but also took affirmative steps to hide
                         any connection between itself and Pentler or its principals.1 92 Vale also submits
                         that BSGR's reliance on Skadden Arps' alleged advice was not credible. 1 93 It



1 92
       Vale's Pre-Hearing Written Submissions, paragraphs 1 43-1 55.
1 93
       Vale's Pre-Hearing Written Submissions, paragraphs 1 56-1 57 .

                                                        83
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    85 of
                                                                 Page 85282
                                                                         of 282



                       suggests BSGR's claim that Pentler was "disclosed" implicitly further evidences
                       BSGR's obfuscation . 1 94

          3 1 1 .2.    Vale submits that BSGR failed to produce any evidence suggesting a legitimate
                       reason for granting Pentler a 1 7.65% interest in the mining rights, let alone
                       making a payment of such a large sum for that interest.1 95

          3 1 1 .3.    Vale submits that BSGR's arguments regarding Mme. Toure's lack of credibility
                       are meritless. Vale has provided evidence in support of its assertion that Mme.
                       Toure has not profited from testifying in the U S Department of Justice criminal
                       investigation.

          3 1 1 .4.    Vale asserts that BSGR's "internal investigations" expose rather than disprove
                       BSGR's involvement in corruption. The investigations were "deeply flawed" as
                       they were commissioned by BSGR and the investigators were on BSGR's
                       payroll.1 96

         6.      Quantum

3 1 2.    Vale's claim for the recovery of USO 1 .45 billion is based on the following breakdown of
          costs and monies paid: 1 97

          3 1 2. 1 .   USO 500 million paid for a 5 1 % participation in the joint venture;

          3 1 2.2.     U SO 781 million in loans provided to VGB as operating funds (this includes
                       loans totalling approximately USO 58 1 million, plus interest of USO 1 99 million
                       as at 29 April 201 4);

          31 2.3.      USO 85.4 million to fund the feasibility study;

          31 2.4.      USO 80.5 million costs relating to personnel, travel, services, and other costs
                       incurred by Vale to support the joint venture's operations outside of Guinea in
                       201 0-201 3.

3 1 3.    Vale provided the above funding through its indirect subsidiary company Vale
          International SA incorporated in Switzerland. The shares in VBG were held by Vale's
          direct subsidiary, Vale GmbH. Vale provided the funding pursuant to its obligations under
          the Framework Agreement which specifically authorised Vale to provide the funds
          through a subsidiary if it so chose.

  B.      Respondent's Position
3 1 4.    BSGR refutes Vale's allegation that it engaged in bribery or corruption, or any
          wrongdoing whatsoever, in connection with obtaining the Simandou mining rights. BSGR
          asserts that the Republic of Guinea lawfully granted BSGR mining rights to Simandou
          North and South and Blocks 1 and 2. The withdrawal of these rights was brought about
          by the establishment of a new Mining Code introduced by the newly elected President

1 94
     Vale's Pre-Hearing Written S ubmissions, paragraphs 1 58-1 62.
1 95
     Vale's Pre-Hearing Written Submissions, paragraphs 1 63-1 67.
1 96
     Vale's Pre-Hearing Written Submissions, paragraphs 1 71 -1 75.
1 97
     Vale's Statement of Reply, paragraph 3 1 8.

                                                       84
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page    86282
                                                                   86 of of 282




          Conde and facilitated in part by extortion attempts launched against BSG R , as well as
          Vale's decision to back out of the joint venture at a critical moment.

         1.    Response to Vale's Allegations

31 5.      In response to Vale's claim of fraudulent misrepresentation, BSGR denies that its
          responses during the due diligence phase of Project Hills were inadequate, stating that
          there is no basis for the allegation that its representations were false, let alone
          fraudulently so. BSGR denies any ill-motive in selling a participation in its mining rights to
          Vale, instead claiming that, as a small entity, it was in need of funding, and Vale was
          incentivised to buy in order to challenge Rio Tinto's holdings at the time.

3 1 6.    BSGR sets out its reasons for not disclosing Pentler, or the roles played by Cilins, Noy,
          Lev Ran and Boutros, of whom BSGR argues were not "intermediaries", "agents" or
          "consultants" to BSG Group companies, as defined in the relevant questionnaires. 1 98
          BSGR acknowledges that Fofana was a consultant and should have been disclosed, but
          says that the non-disclosure was inadvertent.

3 1 7.    BSGR also asserts that it did not take steps to hide Pentler's shareholding (as Vale
          suggests) , and that its changes to the ownership structure had nothing to do with
          concealing Pentler.1 99 BSGR argues that the questions put to it during the due diligence
          phase did not require it to disclose Pentler's former shareholding in BSGR Guinea BVI or
          the various agreements between BSGR Steel and BSGR Guinea BVI and Pentler.200
          BSGR notes that it did reveal the $22 million payment to Pentler as minority
          shareholder.201 Lastly, BSGR asserts that, contrary to Vale's submissions, the award and
          buyback of Pentler's shareholding in BSGR Guinea BVI was commercially reasonable.
          According to BSGR, the allegation that the award of the shareholding and its subsequent
          buyback made no commercial sense is contradicted by expert evidence, and that the
          factual evidence shows that the buyback of Pentler's shareholding was reasonable -
          hence, Vale had originally expressed no concerns when it first discovered the
          payment.202

3 1 8.    BSGR disputes Vale's account of the factual background. In particular, it denies any
          significant association with Mme. Toure and asserts that the affidavit she provided to the
          Technical Committee was false.203 BSGR categorically denies bribing Mme. Toure either
          directly or through Pentler.204 BSGR distances itself from any relationship that Pentler
          may have had with Mme. Toure, stating that this involved other business interests quite
          separate from BSGR. It similarly distances itself from Pentler's MoU with Bah and I.S.
          Toure and Pentler's MoU with Daou.205 Finally, BSGR alleges that the three contracts
          between BSGR and Mme. Toure's company (Matinda), adduced as evidence of bribery



1 98
    See BSGR's Statement of Rejoinder, paragraphs 32-6 1.
1 99
    See BSGR's Statement of Rejoinder, paragraphs 62-70.
200
    BSGR's Statement of Rejoinder, paragraph 7 1 .
201
    BSGR argues that Vale's characterisation of Pentler as a minority shareholder to be disclosed is
inaccurate (BSGR's Statement of Rejoinder, paragraph 74).
202
    BSGR's Statement of Rejoinder, paragraphs 75-86.
203
    BSGR's Statement of Rejoinder, paragraph 245.
204
    For a summary of BSGR's submissions on Vale's bribery case, see BSGR's Statement of
Rejoinder, paragraphs 205-209.
205
    BSGR's Statement of Rejoinder, paragraphs 1 1 5- 1 1 6.

                                                   85
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    87 of
                                                                Page 87282
                                                                        of 282




         before the Technical Committee, were forgeries and that it had never entered into any
         such contracts.206

319.     On BSGR's case, it had direct access to President Conte and did not need the
         assistance of Mme. Toure or I.S. Toure in this regard. BSGR asserts that it obtained
                                                                207

         the mining rights in the Simandou area on its own merit, and its small size meant it could
         act quickly and decisively in developing the mining sites. 208 BSGR's commitment to
         building a trans-Guinean railway (from Conakry to the Eastern Guinean city of Kankan)
         also served as valuable consideration and made it an attractive proposition for the
         GoG.209 It was for these reasons that the GoG decided to award BSGR the mining rights
         in the Simandou - not because of any misconduct.

320.      BSGR contends that Vale exaggerated the importance of the due diligence and other
         steps it allegedly took to ensure the mining rights in question had been obtained lawfully,
         and that in any event BSGR was obliging and honest in regard to these processes
         because it felt it had nothing to hide. BSGR conducted the due diligence process in good
         faith. BSGR also submits that documents were provided quickly and that Yossie Tchelet
         ("Tch elet") (Chief Financial Officer of BSGR) ensured Vale had unfettered access to all
         documentation in the BSGR Guernsey office (the agreed u pon scope of the due
         diligence), which included documents relating to Pentler.2 1 0 BSGR says that it relied on
         its legal advisers, Skadden Arps, who advised that Pentler did not have to be
         disclosed.21 1

321 .    BSGR's position is that the GoG's withdrawal of BSGR Guinea's Simandou mining rights
         was without foundation. Because of BSGR's refusal to agree to the President's demand
         that it pay the Government USO 1.25 billion, the GoG decided to expel BSGR from the
         Simandou area.2 1 2 BSGR points out that other companies paid the "bribe" and were not
         expelled. In addition, President Conde had promised to grant lucrative mining rights to his
         political backers in return for their assistance in rigging the 201O President election.
         BSGR surmises that President Conde needed assets with which to reward these political
         backers.2 1 3

322.     According to BSGR, Vale used BSGR to gain access to Simandou and then tried to
         shake off the joint venture. BSGR submits that there is a strong body of evidence from
         Vale's disclosure demonstrating that Vale treated the joint venture as a last resort, having
         tried and failed "to get a slice of the Simandou action through other means".2 1 4 BSGR
         suggests that it was always Vale's intention to enter into the arrangement to secure rights
         in Simandou, and then push BSGR out.




206
     BSGR's Statement of Defence, paragraphs 1 1 and 21 8; BSGR's Statement of Rejoinder,
  aragraph
�0 7        1 21.
     Although BSGR states that I.S. Toure was "of occasional assistance in arranging meetings with
  overnment officials" (BSGR's Statement of Rejoinder, paragraph 95).
�08
     BSGR's Statement of Defence, paragraph 25.
209
     BSGR's Statement of Defence, paragraph 87.
210
     BSGR's Statement of Rejoinder, paragraphs 3-5.
21 1
     BSGR's Statement of Rejoinder, paragraphs 25-28.
212
     BSGR's Statement of Defence, paragraphs 9 and 1 30.
213
     BSGR's Statement of Rejoinder, paragraph 246.
214
     BSGR's Statement of Rejoinder, paragraph 1 8.

                                                 86
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    88 of
                                                               Page 88282
                                                                       of 282




323.    With regard to the Pentler contracts, BSGR submits that Pentler was a legitimate
        shareholder in BSGR Guinea BVI between 2006 and 2008. BSGR submits that its role
        was a valuable one, and thus it was paid a fair sum for its shares when it was inevitably
        bought out by BSGR.2 1 5

324.    BSGR denies any corruption, and asserts that Mme. Toure's affidavit is "demonstrably
        false", 2 1 6 that she had motivation to lie about her encounters with Cilins, and that, in any
        case, Mr Cilins acted on his own accord. According to BSGR, its inability to cross­
                                                        217

        examine Mme. Toure is a serious impediment to the persuasiveness of her evidence and
        indicative of Vale's own mistrust of her as a reliable witness.

325.    BSGR refutes the allegation that it bribed Thiam (Minister of Mines in 2009-2010). It
        contends that Vale's evidence relating to the bribery of Thiam is speculative, and that
        evidence adduced from Government officials on the part of Vale is both irrelevant and
        biased (because such individuals are likely linked to President Conde's Government,
        BSGR's opponent in the ICSID proceedings).2 1 8 BSGR states that Thiam acted properly
        in upholding BSGR's rights to Blocks 1 and 2 and that Thiam did not make payments on
        behalf of BSGR.2 1 9 Thiam's limited involvement with BSGR (namely, his involvement in
        the joint venture negotiations and in BSGR's defence strategy) was in his own interests
        or in the interests of Guinea. BSGR says that it did not reward him in any way and that its
        continuing relationship with Thiam after his tenure as Minister of Mines ended is not
        evidence of any misconduct.

326.    BSGR asserts that it always followed appropriate payment approval processes. The
        gifting of a miniature Formula 1 car in a very public setting to Souare (Minister of Mines
        2006) provides no basis for Vale's allegation of BSGR's "broader pattern of bribery".2 20
        BSGR's investigations (namely, Daniel Pollak's 201 2 review and the Freeh-Lieberman
        Report) were instigated in good faith, and not, as Vale alleges, mere "whitewash". 221

327.    BSGR refutes Vale's submission that Steinmetz had ultimate control over BSGR and
        knew of the alleged corruption. BSGR states that Steinmetz was an advisor to BSGR, but
        was not an employee or director and had no control over the entity. 222 Steinmetz says
        that he did not travel to Guinea until 2008.223

       2.    Response to allegation of fraud ulent misrepresentation

328.    In relation to th.e Vale's claim for rescission and damages as a result of fraudulent
        misrepresentation, BSGR denies that any such misrepresentations were made:

        328.1.   BSGR provides analysis for each representation made by BSGR, arguing that,
                 when read in context, many of the statements are far from fraudulent, or even
                 false. In cases where incorrect statements were provided, for example the


215
    BSGR's Statement of Defence, paragraphs 33-34.
216
    BSGR's Statement of Defence, paragraph 21 5.
217
    BSGR's Statement of Defence, paragraph 223.
218
    BSGR's Statement of Rejoinder, paragraphs 9-1 0.
219
    BSGR's Statement of Rejoinder, paragraphs 1 59-1 6 1 .
220
    BSGR's Statement of Rejoinder, paragraph 1 97.
221
    BSGR's Statement of Rejoinder, paragraph 1 98.
222
    BSGR's Statement of Rejoinder, paragraphs 1 81 - 1 87.
223
    BSGR's Statement of Rejoinder, paragraph 1 91 .

                                                  87
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    89 of
                                                              Page 89282
                                                                      of 282



                failure to disclose Fofana's role as a consultant, this was an inadvertent mistake
                and not sufficient to constitute a fraudulent misrepresentation. BSGR honestly
                believed that what it asserted was true. 224

       328.2.   BSGR reiterates that what is being represented must be fact, and not belief or
                opinion. BSGR provides legal authorities confirming that silence will not support
                an action for deceit and that the alleged representations must be precisely
                identified. 225

       328.3.   BSGR submits that Vale has failed to establish that BSGR knew the
                representations were false. Vale cannot simply assert that BSGR's "dishonesty
                is self-evident". BSGR asserts, with legal authorities, that:

                328.3.1 .   there is no liability where an agent did not have knowledge that the
                            statement was false (but does not state which misrepresentations this
                            assertion would be applicable to);

                328.3.2.    a higher standard of proof than the normal "balance of probabilities"
                            needs to be met. There is no English authority to support Vale's
                            suggestion that this standard should shift from Vale to BSGR; and

                328.3.3.    adverse inferences should not be drawn in favour of Vale.226

       328.4.   BSGR submits in any case that Vale did not rely to the necessary degree on the
                representations. Even if the representations were shown to be false, Vale would
                have gone ahead with the joint venture anyway because it wanted access to the
                Simandou deposits.227 BSGR refutes the legal authorities provided by Vale on
                this point, saying that Vale has misconstrued the cases, which suggest that the
                defendant's intention is relevant (and that in a ny case BSGR's intent to deceive
                has not been made out). BSGR contends that actual reliance must be shown by
                Vale and it is not sufficient for Vale to assert that, had it known the truth it would
                not have entered into the contracts.228

       328.5.   To show reliance, BSGR asserts that Vale must prove that the representations
                played a causative part in inducing the contract - "the question of reliance is to
                be decided by asking whether the Claimant would have entered into the contract
                but for the misrepresentation being made, not but for the misrepresentation
                having been false".229 BSGR also argues that Vale is contractually estopped
                from arguing actual reliance on BSGR's alleged misrepresentations, because s
                1 7.3(b) of the SHA holds that "representations" made by either party were
                superseded by the Agreement.230

       328.6.   Finally, BSGR submits that Vale's loss was not caused by its reliance on the
                alleged misrepresentations, but by the GoG's political investigation and

224
    BSGR's Statement of Defence, paragraph 245.
225
    BSGR's Statement of Rejoinder, paragraph 273.
226
    BSGR's Statement of Rejoinder, paragraphs 308-363.
227
    BSGR's Statement of Defence, paragraph 251.
228
    BSGR's Statement of Rejoinder, paragraph 388.
229
    BSGR's Statement of Rejoinder, paragraph 393.
230
    BSGR's Statement of Rejoinder, paragraph 41 7.

                                                88
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    90 of
                                                               Page 90282
                                                                       of 282



                  revocation of the rights, which had nothing to do with whether Vale relied on the
                  representations or not.231

       3.    Vale's Requests for Relief

329.    In terms of remedies for misrepresentation , BSGR submits that Vale must elect either
        rescission and damages for fraudulent misrepresentation, or damages for breach of
        warranty.232 In respect of Vale's claim for rescission, BSGR suggests such a remedy
        cannot be ordered because it is not possible to restore the parties to the position that
        they were in prior to the joint venture. BSGR would be unjustifiably worse off if the
        Agreements were rescinded because it no longer holds the mining rights.233

330.     In respect to Vale's claim for damages, BSGR contends that the correct measure of
        damages is the loss directly flowing from the representee's reliance on the allegedly false
        statements. Vale's claim is therefore inappropriate, as the losses claimed by Vale were
        not directly caused by the transaction, but by the GoG's decision to withdraw its mining
        rights.234 As to Vale's wasted costs claim (to the amount of USO 779 , 1 84,38 1 .2 1 ) , BSGR
        says that to grant this sum would be premature because Vale may still seek to be further
        involved in mining activities in Guinea, in which case funding spent on the Feasibility
        Study will not have gone to waste.235

331.    Finally, BSGR contends that Vale failed to mitigate its losses.236

332.    In relation to specific amounts claimed, BSGR disputes the amounts as follows:

        332.1 .   Regarding capital equipment, BSGR says that Vale has failed to prove exactly
                  what capital equipment was purchased. BSGR makes a similar evidentiary
                  objection in relation to Vale's claim for personnel costs it says it incurred in
                  Brazil.237 These costs included those relating to a Swiss-based employee that
                  Vale made available to the joint venture through a subsidiary - Vale
                  International SA.

        332.2.    BSGR asserts that Vale's compound interest claim "is wrong as a matter of
                  English law".238

       4.   Warranties

333.    BSGR refutes Vale's claim that the warranties provided in the Framework Agreement
        were untrue:

        333.1.    BSGR says that Vale "goes on" at length to explain why the warranties were
                  "untrue", yet it is unable to demonstrate, beyond broad unsupported assertions,


231
    BSGR's Statement of Defence, paragraph 252.
232
    BSGR's Statement of Defence, paragraph 255.
233
    BSGR's Statement of Defence, paragraph 257; BSGR's Statement of Rejoinder, paragraph 428.
234
    BSGR's Statement of Defence, paragraph 265.
235
    BSGR's Statement of Defence, paragraphs 266-267.
236
    BSGR's Statement of Defence, paragraph 269.
237
    BSGR's Statement of Rejoinder, paragraphs 458-459; BSGR's Statement of Defence, paragraphs
266-268.
238
    BSGR's Statement of Rejoinder, paragraph 464.

                                                 89
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    91 of
                                                               Page 91282
                                                                       of 282




                  that BSGR was aware that any such matters were false, and that this is a
                  "glaring omission in its case". 2 39

        333.2.    BSGR considers each warranty in its context and interprets the wording
                  differently from Vale in order to refute Vale's allegations of breach. For instance,
                  BSGR notes that some warranties went to future conduct (and that Vale's
                  allegations are historical in nature), or that the warranty included the phrase "as
                  far as BSGR is aware" and therefore the warranty was true at the time it was
                  made.240

334.    Regardin9 remedies, BSGR submits that the purpose of damages in this instance would
        be to put Vale in the position it would have been in had the warranty been true, a notion
        that does not support Vale's claim for "lost expenditures" amounting to USO 1 .45 billion.
        BSGR says that Vale cannot recover damages for wasted expenditure because these
        amounts would not have been recouped had the contract been performed given Vale's
        conduct which BSGR alleges led to all Liberian Transport Solution prospects being cut
        off.24 1 BSGR also argues that Vale failed to mitigate its losses. 242

       5.    Frustration

335.     Finally, BSGR argues that a declaration of frustration is not an available remedy in this
        case. BSGR contends that the joint venture agreements were not frustrated because
        Vale has failed to make out bribery 243 and because, in any case, the force majeure
        clause in the Framework Agreement clearly anticipated present events.244 BSGR also
        contends that it was foreseeable that a subsequent Guinean President might expropriate
        the mining rights - this being a risk that both parties took in contracting for those rights.245
        BSGR argues that any remedy under this head should be limited to the consideration
        paid directly to BSGR under the joint venture agreement.246

336.    Ultimately, BSG R requests the Tribunal to dismiss Vale's claims and award BSGR all
        costs, plus interest in BSGR's favour.

       6.   BSGR's Counterclaims

337.    BSGR advances a number of counterclaims pursuant to which BSGR claims damages
        flowing from Vale's numerous alleged breaches of the joint venture agreements.

        337.1 .   Vale failed to take steps to resist the GoG's withdrawal of the mining rights247
                  and failed to join the ICSI D action against the GoG. More specifically, BSGR
                  alleges that Vale breached its contractual obligations when it (i) failed to act in
                  good faith and to promote the best interests of VBG; (ii) failed to exercise Vale's
                  powers so as to give effect to the provisions of the joint venture agreements; (iii)

239
    BSGR's Statement of Rejoinder, paragraph 465.
240
    BSGR's Statement of Rejoinder, paragraphs 466-485.
241
    BSGR's Statement of Defence, paragraph 306.
242
    BSGR's Statement of Rejoinder, paragraphs 504-51 1 .
243
    BSGR's Statement of Defence, paragraph 319. See also BSGR's Statement of Rejoinder,
 aragraphs
�44        51 2-5 1 9.
    BSGR's Statement of Defence, paragraph 320.
245
    BSGR's Statement of Defence, paragraph 32 1 .
246
    BSGR's Statement of Rejoinder, paragraph 525.
247
    BSGR's Statement of Defence, paragraphs 326-343.

                                                  90
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page    92282
                                                                 92 of of 282



                  failed to take reasonable and necessary steps to carry out the intended purpose
                  of the joint venture agreements; and (iv) failed to enforce Vale's rights against a
                  third party.

        337.2.   Vale refused to pursue the Liberian Transport Solution, which was obviously i n
                 the best i nterests o f VBG and necessary for the joint venture to succeed. 248
                 Refuting Vale's assertion that there is no causal con nection between the LTS
                 and the revocation of mining rights, BSGR asserts that it need not show that the
                 GoG would not have revoked the mining rights but for Vale's breach of contract,
                 because the GoG was acting as a third party when it made this decision. It is
                 sufficient to show that there was a chance that the rights would not have been
                 revoked had Vale's breach of contract not occurred. BSGR submits that, had
                 the LTS been approved, the GoG would have been under sign ificant diplomatic
                 pressure not to i nterfere with VBG's mining rights as they were to allow profits to
                 flow to Liberia as agreed.249

        337.3.   Vale failed to comply with the Anti-Bribery Laws Solution ("ABL Solution") , a
                 contractual mechanism i ntended to bri ng the parties together to f i nd answers in
                 the event of problems arising.2 50 BSGR says that the ASL Solution was more
                 comprehensive and even-handed than simply provid i ng a right for Vale to
                 dispose of its shares.2 5 1

        337.4.   Finally, Vale failed to comply with notice provisions and i nstead commenced
                 proceedings just five days after the min i ng rights were revoked.252 In response
                 to Vale's suggestion that BSGR had waived a ny right to object, BSGR contends
                 that it did object at the first reasonable opportunity and therefore that it did not
                 waive the provision.2 53

338.    BSGR also asks the Tribunal to declare that Vale is prohibited from participating in a ny
        tender for Simandou Blocks 1 and 2 because, amongst other reasons, English law
        prevents third parties to proceedings (in this case the ICSID proceedings) from taking
        action that would destroy the subject matter of the proceedi ngs.254

339.    As noted i n paragraph 1 44 above, BSGR did not pay its share of the deposit funds for the
        arbitration to the LCIA. The LCIA wrote to BSGR on 1 6 March 201 7 stati ng that, i n
        accordance with Article 24.4 of the LCIA Rules, BSGR's counterclaims would be treated
        as withdrawn. For this reason, the Tribunal does not need to address the Counterclaims
        i n this Award.

340.    After a review of the Parties' respective positions, the Tribunal now moves to its
        discussion and analysis regarding Vale's claims. As indicated i n paragraph 296 above,
        Vale indicated at the September 201 6 Hearing that its prayers for relief were alternative
        to each other and suggested that the Tribunal first deal with its prayers for relief regarding
        fraudulent misrepresentation, then, if necessary, those regarding breach of warranty and,

248
     BSGR's Statement of   Defence, paragraphs 344-348.
249
     BSGR's Statement of   Rejoinder, paragraphs 581-598.
250
     BSGR's Statement of   Defence, paragraphs 349-359.
25 1
     BSGR's Statement of   Rejoinder, paragraphs 599-61 5.
252
     BSGR's Statement of   Defence, paragraphs 370-373.
253
     BSGR's Statement of   Rejoinder, paragraphs 625-636.
2 54
     BSGR's Statement of   Rejoinder, paragraphs 61 6-623.

                                                  91
Case 1:20-mc-00212-AJN
   Case                Document
        1:19-cv-03619 Document 4-131-3  Filed
                                    Filed     06/26/20
                                          04/24/19      Page
                                                     Page    93282
                                                          93 of of 282




 finally (but again, only if necessary), those based on frustration. The Tribunal will follow
 the ranking of Claimant's prayers for relief and, after discussing a preliminary
 jurisdictional issue (section V) below, in section V I of this Award deal with fraudulent
 misrepresentation, in part VII with breach of warranty and in section VIII with frustration.




                                         92
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    94282
                                                                  94 of of 282




  V.      PRELIMINARY J U RISDICTION ISSUE

341 .    Before turning to consider Vale's claims in this arbitration, the Tribunal addresses a
         preliminary jurisdictional point raised by BSGR in its counterclaims. Although BSGR's
         counterclaims have been treated as withdrawn (see paragraph 1 44 above) , the Tribunal
         considers that it should nonetheless address this particular claim as it goes to the
         Tribunal's jurisdiction.

342.     BSGR has alleged that Vale failed to comply with the notice p rovisions in the SHA by
         commencing proceedings just five days after the mining rights were revoked.255 Section
         1 2 of the SHA states as follows.

               Section 12. D ispute Resolution

               In the event that either Party, acting reasonably, forms the view that the
               other Party has caused a material breach of the terms of any of the
               Ancillary Agreements or a breach of this Agreement or the Framework
               Agreement, then the Party that forms such a view shall serve notice of the
               alleged breach on the other Party and both Parties shall work together in
               good faith to resolve any s uch alleged breach within 30 Business Days of
               such notice and if any such alleged breach is not so resolved. then a senior
               executive of each Party shall in good faith attempt to resolve any such
               alleged breach within the following 20 Business Days of the referral of the
               matter to the senior executives. If no resolution is reached with respect to
               any such alleged breach in accordance with the procedures contained in
               this Section 1 2, then such matter will be referred to arbitration in
               accordance with Section 1 7.10. [emphasis added]

343.     At the outset, it is noted that the requirement to negotiate before commencing arbitration
         is found only in the SHA. It is not part of the arbitration clause which is contained in
         Section 1 7 of the SHA, but nonetheless features in the Section 1 2 "Dispute Resolution"
         clause and is therefore applicable to the Parties. The same provision has not been
         included in Section 1 6.1 O of the Framework Agreement (as set out in paragraph 24
         above). However, the clause states that it applies to disputes arising under the
         Framework Agreement as well as the SHA, therefore the Tribunal will consider the issue.

344.     Vale contended that BSGR had waived any right to object to jurisdiction by failing to
         object promptly and by participating in the proceedings. 2 56 BSGR maintained that it
         raised its objection at the first reasonable opportunity (in its response to the request for
         arbitration) and therefore that it did not waive its right to object on the ground of non­
         compliance with Section 1 2.2 57

345.     Vale also initially argued that Section 1 2 was unenforceable for lack of certainty.2 58 Vale
         did not pursue that argument in its Rejoinder to the Counterclaims, b ut reiterated that it




255
    BSGR's Statement of Defence. paragraphs 370-373.
256
    Vale's Statement of Reply, paragraphs 1 095- 1 096.
257
    BSGR's Statement of Rejoinder, paragraph 636.
258
    Vale's Statement of Reply, paragraph 1092.

                                                  93
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page    95282
                                                                95 of of 282




        complied with the clause. 259 The Tribunal has reviewed the evidence which Vale relies
        on in support of its submission and sets out its own analysis below.

        345. 1 . During the early stages of the Technical Committee's i nvestigation, there was a
                 series of letters between the parties u rging co-operation and discussing the way
                 forward. 260 However, the Tribunal notes that no forma l allegation of breach of
                 contract was conta ined in these com munications.

       345.2. However, by April 20 1 3, both parties had involved lawyers and a further series of
              letters were exchanged between April and July 20 1 3 which contained allegations
              of breach. Vale repeatedly asks BSGR to explain what hap pened in relation to the
              corruption allegations that had been raised by the Technical Committee and in
              the US proceedings against Cilins. BSGR's response was general denials that it
              had done anything wrong, but it did not address the s pecific issues raised by Vale.

       345.3. Specific details of these letters are set out below.

               345.3. 1 .         A letter from Cleary Gottlieb, on behalf of Vale, d ated 1 9 April
                        201 3 , states: 261

                           "BSGR has repeatedly assured our client Vale, both in representations
                           and warranties in the Framework Agreement and since that time . . . that
                           BSGR did not engage in any bribery . . . The statements in the criminal
                           complaint [against Cilins] are directly at odds with these representations
                           and assurances.

                            It is essential . . . that BSGR promptly provide Vale with answers to the
                            following questions regarding its activities . . . [4 questions posed]

                            The matters alleged in the criminal complaint, if accurate, would
                            constitute breaches inter alia, of the representations made by BSGR
                            in . . . the Framework Agreement and . . . would constitute fraudulent
                            misrepresentation and deceit by BSGR. It is therefore necessary that
                            BSGR promptly address these matters, or Vale may be constrained to
                            take action to protect its legal rights . . . "

               345.3.2.        Skadden Arps responded on behalf of BSGR on 22 April 201 3
                      with a short two paragraph letter stating that BSGR acknowledges the
                      seriousness of the allegations against Cilins and that it has "stated
                      publicly and to Vale that allegations of fraud . . . are entirely baseless . . .
                      Accordingly, any action b y Vale to protect its legal rights would be
                      unnecessary and unfounded ."262 The letter did not refer or respond to any
                      of the specific q uestions posed by Vale in its previous letter.

               345.3.3.       Cleary Gottlieb replied on 23 April 20 1 3 notifying BSGR that it had
                      received a g rand jury subpoena in the Cilins case and to formally notify
                      BSGR "of potential Third P arty Claims . . . that will or are likely to result in


259
    Vale's Statement of Rejoinder on Counterclaims, paragraphs 1 48-1 49 .
260
    Email from P. Rodrigues to A. Avidan et al. , 26 November 20 12, C-1 88; Letter from G. Chaim
(Vale) to BSGR & VBG G uinea, 27 December 201 2 , C-190; Emails between A Avidan, P. Rodrigues
and C. Torres, 1 4-22 November 2012, C-676.
261
    Letter from Cleary Gottlieb to Skadden, 1 9 April 201 3, C-154.
262
    Letter from Skadden to Cleary Gottlieb, 22 April 201 3, C-155.

                                                 94
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    96 of
                                                              Page 96282
                                                                      of 282




                        claims for breach of warranties under ... the Framework Agreement, and
                        related claims".263

                345.3.4.        Cleary Gottlieb wrote again on 7 June 2013 referring to BSGR's
                       statements to the Technical Committee that certain documents were
                       forgeries and of past attempts to blackmail BSGR. 264 The letter stated
                       that it was "inexplicable" that BSGR had not previously informed Vale of
                       these matters (including in response to Vale's 19 April letter) or raised
                       them with the Technical Committee earlier, so as to dispel the allegations
                       of corruption. Cleary Gottlieb reasserted the potential breach of warranty
                       claims and reserved all Vale's rights.

                345.3.5.        On 18 June 20 13, Skadden Arps responded noting that Vale was
                       "setting up a position for dispute" and defended its previous actions before
                       the Technical Committee and in relation to Vale. It stated "BSGR has
                       made (and continues to make) every effort to cooperate with your client...
                       we would urge you to adopt a more constructive approach".265

                345.3.6.       By letter dated 20 June 2013, Cleary Gottlieb reiterated Vale's
                       "deep concern" that BSGR had never informed it of the allegedly
                       fraudulent documents. 266 The letter stated that BSGR had still not
                       responded to the questions posed in its letter of 19 April 2013 and that
                       "Vale is entitled to specific answers to its q uestions", not just broad
                       denials of wrongdoing. The letter concluded that "BSRG's response to
                       Vale and its treatment of this matter remain highly unsatisfactory. Vale
                       continues to reserve all of its rights ... "

                345. 3.7.          Skadden Arps responded on 4 July 2013 stating at the end of its
                        letter: 267

                             "Our client has sought to create an open and constructive dialogue with
                             you in order to keep you informed of the CTRTCM's "review process".
                             You have simply frustrated that and, given your stance, we do not see
                             the utility of corresponding further on these issues."

                345.3.8.       Finally, on 21 February 2014 , Cleary Gottlieb wrote to Skadden
                       Arps with reference to the proceedings against Cilins and the clear link to
                       BSGR that has emerged from that evidence.268 The letter states:

                            "Despite many months of asking, we have yet to receive any convincing
                            explanation on this subject. Accordingly, our client continues to reserve
                            all of its rights with respect to potential breaches of the Framework
                            Agreement and the Shareholders Agreement and fraudulent
                            misrepresentations by BSGR in connection with its entry into those
                            agreements."



263
    Letter from Cleary Gottlieb to Skadden, 23 April 2013, C-1 56.
264
    Letter from Cleary Gottlieb to Skadden, 6 J une 2013, C-1 57.
265
    Letter from Skadden to Cleary Gottlieb, 18 June 2013, C-1 58.
266
    Letter from Cleary Gottlieb to Skadden, 20 June 2013, C-1 59.
267
    Letter from Skadden to Cleary Gottlieb, 4 J uly 2013, C-1 60.
268
    Letter from Cleary Gottlieb to Skadden, 21 February 2014, C-1 64.

                                                 95
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page    97282
                                                                  97 of of 282




346.       There are a number of other instances where the Parties and their related entities
           correspond on these matters, but the sequence of letters detailed above is the most
           directly relevant to whether the Section 12 obligation has been clearly fulfilled.

347.       Based on these letters, the Tribunal finds that:

           347.1. Although Section 12 of the SHA was not specifically referenced in any of these
                  letters, the sequence of letters between the Parties (through their lawyers) fulfil
                  Vale's obligation under Section 12 of the SHA to "serve notice of the alleged
                  breach" and to "work together in good faith to resolve" the dispute.

           347.2. Vale's letters expressly state the alleged breaches giving rise to the potential
                  dispute, as required by Section 12.

           347.3. Through these letters, the Parties engaged in discussion to try to resolve the
                  dispute and put forward their own respective positions in relation to the dispute
                  (including requests for more information). Both Parties eventually alleged that the
                  other did not participate in the process in a satisfactory manner (while defending
                  their own conduct). BSGR eventually abandoned the discussions.

          347.4. Although both Parties alleged at the time that the other Party was not engaging in
                 the process satisfactorily, there is nothing in the letters that would justify a finding
                 that Vale did not engage in discussions in "good faith" and was therefore in
                 breach of the Section 12 requirements (and not entitled to commence the
                 arbitration). The Tribunal considers that Vale's request for more specific
                 information was a genuine attempt to resolve the concerns that had arisen
                 regarding corruption. In its Rejoinder on the Counterclaims , Vale stated: 269

                        "BSGR complains that this correspondence did not "resolve" the
                        dispute. If that is its concern, the point is acknowledged - Vale
                        could do nothing further to "work together, " much less "resolve" this
                        dispute with BSGR given the extensive evidence of its corruption,
                        combined with BSGR's blanket denials of those facts without any
                        attempt to provide explanations."

          347.5. The letters described in paragraph 345 above were exchanged over a period of
                 1 1 weeks. The Tribunal is therefore satisfied that they fulfil the requirement of
                 engaging in discussion for 50 working days (being 30 working days, plus 20
                 working days at senior executive level).

          347.6. Given the gravity of the allegations and the vast amounts of money which were at
                 stake (which Vale had paid and BSGR received), as well as the fact that the
                 letters were being written by partners in top international law firms, the Tribunal is
                 satisfied that senior executives from both sides would have been involved in this
                 process for the entire duration. Thus, the requirement to escalate the dispute to
                 senior executives after 30 days was met. Failing an amicable settlement at
                 executive level though the Parties' lawyers, Vale was entitled to institute
                 arbitration proceedings immediately after the revocation of the mining rights by
                 the GoG.


269
      Vale's Statement of Rejoinder on Counterclaims, paragraph 148.

                                                    96
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    98 of
                                                               Page 98282
                                                                       of 282




348.    Finally, the Arbitral Tribunal does not read the language of Section 12 of the SHA as
        constituting a condition precedent preventing the institution of arbitration proceedings if
        the various steps of the multitier clause are not met. Rather, it interprets Section 12 as a
        roadmap for the Parties in case of a dispute outlining the steps to be followed to manage
        a dispute without elevating this dispute management technique to the level of a legally
        binding condition precedent affecting the admissibility of a claim or the jurisdiction of the
        Tribunal. This view is supported by the fact that Section 12 sits outside of the Arbitration
        Agreement found in Section 1 6 of the Framework Agreement and Section 17 of the SHA.
        In addition, Section 12 refers only to breach of contract and does not encompass Vale's
        causes of action based on fraudulent misrepresentation and frustration.

349.    Based on the above analysis, the Tribunal finds that Vale complied with the requirements
        of Section 1 2 of the SHA and dismisses BSGR's allegation in this regard.




                                                97
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    99 of
                                                                Page 99282
                                                                        of 282




 VI.       FRAUDULENT MISREPRESENTATION

  A.       Standard of proof

350.       Before considering the individual legal components of the fraudulent misrepresentation,
           deceit and non-disclosure causes of action , it is appropriate to start by considering the
           appropriate standard of proof that Vale has to meet in order to succeed in its claims of
           fraudulent misrepresentation and non-disclosure.

         1.    The appropriate standard of proof is the "balance of probabilities test",
               albeit there should be a high evidentiary threshold before the Tribunal
               finds that BSGR had committed fraudulent activities

351 .     Vale submits that the Parties are "agree[d]" that the "standard of proof applied by
          international arbitral tribunals when evaluating allegations of fraud and corruption is the
          "balance of probabilities" standard"270 citing paragraph 346 of BSGR's Rejoinder.

352.      However, having read BSGR's Rejoin der, it is not clear to the Tribunal that agreement
          has been reached. In paragraph 346, BSGR states that "it is clear that the standard of
          proof to be applied to deceit claims, in English law, is the balance of probabilities".
          However, BSGR then goes on to state that "it is the common practice of arbitral tribunals
          to apply a higher standard of proof than the normal "balance of probabilities" in claims
          concerning fraud and other dishonesty".271 The Tribunal considers this to be incorrect.
          While there is controversy as to a higher standard of proof in investment arbitrations, the
          standard of proof in English law in comparable cases involving serious allegations is that
          set out by the House of Lords in Re H [1 996] AC 563. I n the judgment of Lord Nicolls:

                 Where the matters in issue are facts that standard of proof required in non­
                 criminal proceedings is the preponderance of probability, usually referred to as
                 the balance of probability. This is the established general principle. [... ]. The
                 balance of probability standard means that a court is satisfied that an event
                 occurred if the court considers that, on the evidence, the occurrence of the event
                 was more likely than not. When assessing the probabilities the court will have in
                 mind as a factor, to whatever extent is appropriate in the particular case, that the
                 more serious the allegation the less likely it is that the event occurred and, hence,
                 the stronger should the evidence before the court concludes that the allegation is
                 established in the balance of probability [...]. Built into the preponderance of
                 probability standard is a generous degree of flexibility in respect of the
                 seriousness of the allegation. Although the result is much the same, this does not
                 mean that where a serious allegation is an issue the standard of proof required is
                 higher. It means only that the inherent probability or improbability of an event is
                 itself a matter to be taken into account when weig hing the probabilities and
                 deciding whether, on balance, the event occurred. The more improbable the
                 event, the stronger must be the evidence before, on the balance of probability, its
                 occurrence will be established.272

353.      Whilst subsequent decisions have on occasions added a slight gloss to the Re H test, the
          general trend of subsequent authorities is to apply the Re H test as expressed in the
          opinions.

270
   Vale's Pre-Hearing Written Submissions, paragraph 278.
271
   BSGR's Statement of Rejoinder, paragraphs 357-358 citing Waughih Elie George Siag and
Clorinda Vecchi v The Arab Republic of Egypt, ICSID Case No. ARB/05/1 5, Award (4 May 2009), RL-
143.
272
      In Re H. and Others (Minors) (Sexual Abuse: Standard of Proof) [1 996] AC 563, 586, RL-1 21 .

                                                     98
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 100100  of 282
                                                                     of 282



354.        Re H establishes that where the allegation is a serious one, the standard remains at all
            times the civil standard.

355.        However, given the gravity of the allegations raised (in Re H, allegations of sexual abuse,
            or, in the present case, allegations of fraudulent misrepresentation or non-disclosure), the
            Tribunal requires to be satisfied in accordance with the available evidence that it is
            cogent and commensurate with the gravity of the allegations.

356.     Put another way, is it more likely or probable than not that the defendant was guilty of
         fraud in its dealings with Vale and during the Clifford Chance interrogations? As the Court
         will be more likely than not to find no fraud, the evidence it expects to support a finding of
         fraud must therefore be somewhat stronger or more cogent - i.e. sufficient to tip the
         balance from being unlikely in the ordinary course of events to likely, or more probable
         than not probable.

357.     Although some later House of Lords decisions do put a slight gloss on Re H and express
         the test a little differently, it was made clear by Lord Hoffmann in Home Secretary v
         Rehman [2001 ] U KHL 47 [55] that the test is as set out in Re H that "cogent evidence is
         generally required to satisfy a civil tribunal that a person has been fraudulent or behaved
         in some other reprehensible manner. But the question is always whether the Tribunal
         thinks it more probable than not".273

358.    Given the ambiguity and the absence of any confirmation from BSGR, it would be
        inappropriate for the Tribunal to conclude that the Parties were ad idem. Nevertheless,
        having considered the parties' submissions, it is clear that the applicable standard should
        be the "balance of probabilities", albeit that "the fact that fraud is a very serious allegation
        may be relevant to the inherent probabilities of its occurrence, [though] it does not affect
        the standard of proof'.274 The Parties' dispute is governed by English law, which should
        inform the applicable standard, particularly in international commercial arbitrations with a
        London seat. In any event, it makes no difference. After careful examination of the
        Parties' positions [and the drawing of appropriate adverse inferences (see below)], the
        Tribunal is satisfied - as set forth below - that the evidence put forth by Vale is sufficient
        to meet even the "heightened evidential standard" put forth by BSGR.

       2.       The burden of proof may be shifted in "special circumstances" where
                appropri ate

359.    Since the Tribunal has found - as to which further below - that Vale has satisfied its
        burden of proof in making good its claims, there is no need to consider whether this is an
        appropriate situation for shifting the burden of proof.

       3.       The Tribunal is not precluded from drawing adverse inferences

360.    Given that the allegations of civil fraud and corruption (which are notoriously difficult to
        prove) are at the heart of the Parties' dispute, it is unsurprising that Vale has sought to
        rely on numerous adverse inferences which it has requested that the Tribunal order.
        BSGR resists the drawing of adverse inferences, arguing that adverse references should


273
   Secretary of State for the Home Department v Rehman (AP) [2001 ] UKHL 47 (55], CL-43.
274
   Lord Mackay of Clashfern (ed), Halsbury's Laws of England, vol 76 (51h edn, LexisNexis 201 3)
[757], RL-75.

                                                    99
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    101101
                                                                 Page  of 282
                                                                           of 282




           not be drawn without "strong or [ ... ] more cogent evidence". Each adverse inference
                                                                          275

           that Vale has argued for has been dealt with individually in the following sections as and
           when they arose. In this section, the Tribunal will simply deal with the Parties' dispute
           over the principles for drawing adverse inferences.

36 1 .     As a general starting point, it cannot be doubted that the Tribunal has the power to draw
           adverse inferences wherever appropriate - this is a function of the broad discretion which
           the Tribunal possesses by virtue of the LCIA Rules 1 998, the English Arbitration Act and
           the IBA Rules on Evidence.

           36 1 . 1 .   Article 1 4.2 of the LCIA Rules 1 998 states: "Unless otherwise agreed by the
                        parties under Article 1 4.1 , the Arbitral Tribunal shall have the widest discretion
                        to discharge its duties allowed under such law(s) or rules of law as the Arbitral
                        Tribunal may determine to be applicable; and at all times the parties shall do
                        everything necessary for the fair, efficient and expeditious conduct of the
                        arbitration."

           361 .2.      Article 34( 1 ) of the English Arbitration Act 1 996 states: "It shall be for the
                        tribunal to decide all procedural and evidential matters, subject to the right of the
                        parties to agree any matter".

           361 .3.      Article 9.1 of the IBA Rules on Evidence states: "The Arbitral Tribunal shall
                        determine the admissibility, relevance, materiality and weight of evidence."276

           36 1 .4.     Article 9.6 of the IBA Rules on Evidence states: "If a Party fails without
                        satisfactory explanation to make available any other relevant evidence,
                        including testimony, sought by one Party to which the Party to whom the request
                        was addressed has not objected in due time or fails to make available any
                        evidence, including testimony, ordered by the Arbitral Tribunal to be produced,
                        the Arbitral Tribunal may infer that such evidence would be adverse to the
                        interests of that Party ."

362.       The question therefore is solely a matter of how this discretion should be exercised.

           362.1 .      Vale argues that the Tribunal's drawing of adverse inferences against BSGR is
                        justified in light of BSGR's failure to adduce counter evidence where prima facie
                        evidence of its involvement in corruption has been produced.277

           362.2.       BSGR, on the other hand, argues that these adverse inferences should not be
                        drawn for the following reasons.

                        362.2.1 .   Since the gravity of a claim in fraud requires stronger or more cogent
                                    evidence than would usually be sufficient to satisfy the burden of
                                    proof, "[t]he drawing of adverse inferences is not available where




275
     BSGR's Statement of Rejoinder, paragraph 361 .
276
     Note that paragraph 1 2 of Procedural Order No. 2 states: "The I BA Rules on the Taking of
Evidence in International Arbitration (20 1 0) may be referred to by the Tribunal as guidelines."
2 77 Vale's Pre-Hearing Written Submissions, paragraph 284.


                                                       1 00
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 102102  of 282
                                                                     of 282




                                such evidence is not put before the tribunal",       278
                                                                                           otherwise the
                                requirement would be undermined.

                    362.2.2.    Vale cites no English law which would allow the drawing of inferences
                                in a fraudulent misrepresentation claim.279

                    362.2.3.    Adverse inferences must be specific inferences to specifically
                                pleaded issues whereas Vale's sought-after inferences are of a
                                general nature.280

         362.3.     Vale makes the following points in response.

                    362.3.1 .   BSGR's argument that adverse inferences should not be drawn
                                without the Claimant first having provided strong and cogent
                                evidence is "counter-intuitive to the rationale behind the drawing of
                                adverse inferences."281

                    362.3.2.    It is clear from The Commissioners of HMRC v Sunico A!S (HC)
                                (which was cited by BSGR) that English law allows for the drawing of
                                adverse inferences.282 There are also numerous arbitral cases where
                                corruption has been found on the basis of "red flags" where direct
                                exculpatory evidence was lacking, such as ICC Case No. 13914,
                                Award of 2008, and Metal- Tech Ltd v. Republic of Uzbekistan, ICSID
                                Case No. A RB/1 0/3 (2013).

                    362.3.3.    Vale is indeed requesting the Tribunal to draw adverse inferences in
                                relation to specific issues.

363.    Having carefully considered the Parties' submissions, the Tribunal disagrees with
        BSG R's suggestion that Vale has to present strong and cogent evidence first before
        adverse inferences can be drawn in its favour. If Vale were able to compile such
        evidence then it would already have satisfied its burden of proof and would not need to
        rely on adverse inferences. Such a requirement would therefore defeat the purpose of
        adverse inferences altogether. To be clear, this does not mean that Vale is relieved from
        its evidential burden completely. While adverse inferences may be used to strengthen a
        party's case, they must build on a foundation of existing evidence which may not quite
        get the party over the line. This in line with the English Court's approach in Wisniewski v
        Central Manchester Health Authority [1 998] PIQR 324 (CA), cited in The Commissioners
        of HMRC v Sunico AIS (HC):

              (1)     In certain circumstances, a court may be entitled to draw adverse
                      inferences from the absence or silence of a witness who might be expected
                      to have material evidence to give on an issue in an action.

              (2)     If a court is willing to draw such inferences, they may go to strengthen the
                      evidence adduced on that issue by the other party or to weaken the

276
    BSGR's Statement of Rejoinder, paragraph 36 1 .
279
    BSGR's Statement of Rejoinder, paragraph 362.
280
    BSGR's Statement of Rejoinder, citing The Commissioners of HMRC v Sunico A/S [201 3) EWHC
941 [98), RL-46 (emphasis added).
281
    Vale's Pre-Hearing Written Submissions, paragraph 286.
262
    Vale's Pre-Hearing Written S ubmissions, paragraph 286.

                                                  101
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    103103
                                                               Page  of 282
                                                                         of 282




                     evidence, if any, adduced by the party who might reason�bly have been
                     expected to call the witness.

               (3)   There must, however, have been some evidence, however weak,
                     adduced by the former on the matter in question before the court is
                     entitled to draw the desired inference: in other words, there must be a
                     case to answer on that issue.

               (4)   If the reason for the witness's absence or silence satisfies the court then no
                                                            283
                     such adverse inference may be drawn.

364.     I n other words, a case cannot be built solely on adverse inferences. However, in the
         Tribunal's view, where the body of evidence adduced by Vale is sufficient to establish a
         prima facie evidence of BSGR's corruption, then appropriate adverse inferences may be
         d rawn to strengthen Vale's case. Whether or not this condition has been met has been
         considered below in the context of the specific adverse i nference that is sought.

365.     A feature of these arbitratio n proceedi ng s is that they have been conducted largely by
         defa ult since September 201 6 heari n g . I n the absence of the BSGR's full participation,
         the Tribunal h as carefully reviewed , as d iscussed below, any adverse i nferences to be
         drawn from BSGR's failure to cross-examine Claimant's witnesses and expert at the
         evidentiary hearing of February 20 1 7.

366.    Further, the Tribunal also finds that adverse inferences may be d rawn in fraudulent
        misrepresentation claims. This was accepted by Proudman J in The Commissioners of
        HMRC v Sunico AIS (HC) when she stated that "[i]f I do accept HMRC has shown a
        prima facie case to answer, the effect of adverse infe rences can be to strengthen that
        case." 284 In fact, she holds that "[the principles in Wisniewski v Central Manchester
        Health Authority] are especially applicable in cases which raise serious allegations of
        wrongpoing against a defendant." 285 This approach has been adopted i n international
        arbitrations, as seen in Metal-Tech Ltd. v. Republic of Uzbekistan. 286

367.    Finally, the Tribunal notes that the parties are agreed on the existence of a specificity
        requirement in d rawing adverse i nferences. 287 H aving carefully considered each of the
        adverse inferences requested by Vale, the Tribunal is satisfied that they h ave been
        framed with s ufficient detail except as discussed below.

  B.     Elements of the tort of deceit

368.     Having dealt with the appropriate standard of proof that Vale has to meet, the Tribunal
         now turns to consider the individual elements of the tort of deceit.

369.    The elements of the tort of deceit were summarised by Lord Justice Jackson in the
        English Court of Appeal:

283
    Wisniewski v Central Manchester Health Authority [1 998] PIQR 324, 340, in The Commissioners of
HMRC v Sunico AIS [20 1 3] EWHC 941 [91 ] (emphasis added}, RL-46.
284
    The Commissioners of HMRC v Sunico AIS [20 1 3) EWHC 941 [99], RL-46.
285
    The Commissioners of HMRC v Sunico AIS [20 1 3) EWHC 941 [92], RL-46.
286
    Metal-Tech Ltd v. Republic of Uzbekistan, ICSID Case No. ARB/1 0/3, Award (4 October 201 3) ,
C L-44.
287
    Vale does not dispute BSGR's argument that adverse inferences must be specific inferences in
relation to specific pleaded issues but merely responds that this is "precisely" what Vale is requesting
the Tribunal to do (Vale's Pre-Hearing Written Submissions, paragraph 287).

                                                 1 02
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    104104
                                                                Page  of 282
                                                                          of 282



                       What the cases show is that the tort of deceit contains four ingredients, namely:

                       (i)        The defendant makes a false representation to the claimant.

                       (ii)       The defendant knows that the representation is false, alternatively he is
                                  reckless as to whether it is true or false.

                       (iii)      The defendant intends that the claimant should act in reliance on it.

                       (iv)       The claimant does act in reliance on the representation and in
                                  consequence suffers loss.

                       Ingredient (i) describes what the defendant does. Ingredients (ii) and (iii)
                       describe the defendant's state of mind. Ingredient (iv) describes what the
                       claimant does. 288

370.       In its Statement of Case, Vale argues that, so long as the Tribunal finds that "bribery or
           corruption by or on behalf of BSGR occurred (as the evidence shows it did) the legal
           dominoes fall inexorably in Vale's favour". 2 8 9 However, BSGR disputes each of the
           elements, and so they will have to be taken in turn.

         1.      The allegation that BSGR made numerous false representations to Vale

371 .      During the negotiations prior to the formation of the joint venture, BSGR, at Vale's
           insistence, provided Vale with multiple representations via eight principal means:

           371 . 1 .           BSGR's responses to the Compliance Due Diligence Questionnaire;

           37 1 .2 .           BSGR's responses        to   the      Supplemental   Com pliance     Due   Diligence
                               Questionnaire;

          37 1 .3.             BSGR's responses to the Follow U p Due Diligence Request List;

          371 .4.              BSGR's responses to the Legal Due Diligence Questionnaire;

          37 1 .5.             BSGR's responses to the Financial Due Diligence Questionnaire;

          37 1 .6.             Certifications provided by David Clark on behalf of BSGR and by Steinmetz;

          371 .7.              I nterviews with BSGR principals conducted by Clifford Chance; and

          371 .8.              Pre-contractua l discussions between the parties (e.g. betwee n Alex Monteiro
                               and Tchelet).

372 .     These representations covered a wide range of subjects. Some were addressed directly
          and specifically to bribery and corruption , whereas others were designed to uncover
          ind icia or red flags of bribery. Vale's position is that, either individually or taken as a
          col lective representation (that BSGR had obta ined the mining rights lawfully and without
          engaging in any bri bery or corruption), BSGR had made false representation(s) to Vale.




288
      Eco3 Capital Ltd and others v Ludsin Overseas Ltd [201 3] EWCA Civ 4 1 3 [77], CL-8.
289
      Vale's Statement of Case, paragraph 269.

                                                              1 03
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 105105  of 282
                                                                     of 282



373.     BSGR's main defence is a factual one - it asserts that its representations were true.
         However, BSGR also raises arguments which seek to characterise its representations as
         ones that are incapable of grounding a fraudulent misrepresentation claim, namely:

         373.1.     a statement of belief or opinion cannot constitute a misrepresentation;

         373.2.     silence cannot found an action in the tort of deceit; and

         373.3.     the representations pleaded by Vale are insufficiently precise to ground a
                    fraudulent misrepresentation claim.

374.     If BSGR is correct, these arguments would have a significant impact on how each
         representation is viewed, and so it is here that the analysis of those arguments proceeds.

             ( a)    A statement of belief or opinion can constitute a misrepresentation

375.     It is trite law that a representation must be one of fact. As Clerk & Lindse/1 note, "a mere
         statement that one thinks a given state of affairs exists is not a statement that it does in
         fact exists: it follows that it cannot engender liability in deceit on that basis".290

376.     However, it is also settled law that a statement of opinion may still be sufficient to found a
         tort of deceit, provided that "the deceit is in the fact that the opinion was not, or not
         honestly, held or in some further implicit dishonest misrepresentation of fact to be derived
         from the statement of opinion".291 Both Parties accept this.292

377.    The dispute between the Parties as to whether a statement of opinion can found a
        misrepresentation appears to have been caused by ambiguity in Vale's Statement of
        Reply, where it argued that "it was reasonable for Vale to understand and proceed on the
        basis that the opinion [Avidan's statement that Steinmetz and Balda were so focused on
        reputational risk that they would not allow improper activities to take place] was based on
        factual knowledge that no improper activities had taken place." BSGR argues that Vale
        has not made any attempt to justify its position that it should be inferred that Avidan's
        statement of opinion contained an implied assertion of fact that there had been no
        "improper activities".293 BSGR then says that "Avidan's statement of opinion [could at
        most be said to contain] an implied assertion that he knew of no improper activities
        [which] is a much more limited representation."294

378.    Vale, in its Pre-Hearing Written Submissions, clarified that its position is indeed that
        Avidan's statement "contained an implied representation of fact that he knew of no
        improper activities", and so this dispute has now fallen away.




290
    M Jones, A Dugdale and M Simpson (eds), Clerk & Lindse/1 on Torts (2 1 51 edn, Sweet & Maxwell
2014) [ 1 8- 1 3], RL-38, cited by BSGR's Statement of Rejoinder, paragraph 274.
291
    A/C Testing Services (UK) Ltd (The Kriti Palm) [2006] EWCA Civ 1 601 [255], RL-3.
292
    BSGR's Statement of Rejoinder, paragraph 284; Vale's Pre-Hearing Written Submissions,
  aragraph
g93           256.
    BSGR's Statement of Rejoinder, paragraph 284.
294
    BSGR's Statement of Rejoinder, paragraph 284.

                                                  104
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 106106  of 282
                                                                      of 282




               (b)   Silence as compared to omission

379.      In paragraphs 286 to 293 of its Statement of Rejoinder, BSGR asserts that silence will
          not support an action in deceit, citing Clerk & Lindse/1, 295 Cartwright, 296 and Peek v
          Gurney (HL).297 It then equates BSGR's "omissions" to silence, 298 concluding that Vale's
          case on BSGR's alleged "omissions" must fail.

380.      Vale agrees that silence, as a general rule, may not found an action in deceit. However,
          Vale submits that there are several recognised qualifications to that principle. The key
          exception that Vale seeks to rely on pertains to half-truths, where a fragmentary or partial
          statement together with an omission conceals the truth. 299

381 .     The Tribunal agrees with Vale. In Peek v Gurney ( 1 873) LR 6 H L 377, 390 (HL), it was
          held that a representation could be founded on "a partial and fragmentary statement of
          fact, [if] the withholding of that which is not stated makes that which is stated absolutely
          false". 300 Vale says that it "does not allege that mere silence on the part of BSGR
          constitutes a representation of fact. Vale refers to "omissions" where specific enquiries
          were made of BSGR and BSGR made a representation of fact in response, but omitted to
          disclose certain information".30 1 To the extent that BSGR has omitted to disclose certain
          information in response to specific enquiries, the Tribunal considers that there can be no
          doubt that such omissions can found the basis of a representation. Therefore, BSGR has
          misconstrued Vale's terminology. This distinction between silence and omission has been
          borne in mind by the Tribunal when reaching factual findings.

              ( c)   Are the representations pleaded bv Vale sufficiently precise to ground a
                     fraudulent misrepresentation claim ?

382.     BSGR, in its Statement of Defence, argued that the alleged representations by BSGR
         that Vale sought to rely on in its Statement of Case were too vague to ground a
         fraudulent misrepresentation claim.3 02

383.     Vale, in its Statement of Reply, did not disagree that the representations had to be
         sufficiently clear and precise, 30 3 but cited /FE Fund v Goldman Sachs International [2006]
         EWHC 2887 (QB) (Comm) for the proposition that "[i]n determining whether there has
         been an express representation, and to what effect, the court has to consider what a
         reasonable person would have understood from the words used in the context in which
         they were used." 304 Judged in that manner, Vale submitted that BSGR's central
         misrepresentation was that BSGR had not committed bribery or corruption in obtaining
         the mining rights, and this is what BSGR's statement would objectively have meant to


295
     M Jones, A Dugdale and M Simpson (eds), Clerk & Lindse/1 on Torls (21 51 edn, Sweet & Maxwell
2014) [1 8-06], RL-43.
     J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3 edn , Sweet & Maxwell 20 1 2) [3-
296                                                                rd

03], RL-21 .
297
     Peek v Gurney (1 873) LR 6 HL 377, 390, RL-1 1 5.
298
     BSGR's Statement of Rejoinder, paragraph 286.
299
     Vale's Pre-Hearing Written Submissions, paragraph 258.
300
     Peek v Gurney (1 873) LR 6 HL 377, 403, RL-1 1 5.
30 1
     Vale's Pre-Hearing Written Submissions, paragraph 260.
302
     BSGR's Statement of Defence, paragraph 235.
303
     Vale's Statement of Reply, paragraph 897.
304
     /FE Fund v Goldman Sachs International [2006] EWHC 2887 (QB) (Comm) [50], C L-55.

                                                  1 05
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 107107  of 282
                                                                     of 282



         Vale at the time. Vale also set out a l ist of specific statements that it relied on to
         constitute misrepresentations.305

384.      In response, BSGR asserted that there was nothing in /FE Fund v Goldman Sachs
         International that suggested that, in deciding what an express representation means, one
         should depart from the actual words used and look to the general gist or the "central
         misrepresentation". BSGR also argued that the fact that all the alleged
         misrepresentations were made in a commercial context, at arm's length, and with the
         significant involvement of lawyers, meant that BSGR's representations must be strictly
         confined to the words used, and more general implications should not be drawn from
         them. 306 In addition, BSGR noted that Vale had only set out a list of the specific
         statements that it was relying on in the Statement of Reply, which is said begged the
         question of why, "if they were as important to Vale's decision to enter into the agreements
         with BSGR as Vale says, and if they were so obviously untrue [ ... ] they were overlooked
         in the initial pleadings."307

385.     Vale did not see the need to make a further response in its Pre-Hearing Written
         Statement and chose to simply rely on its list of representations, which it contended
         would make it evident that its pleadings were sufficiently clear.

386.     From the above narration of the Parties' arguments, it is clear that the Parties do not
         disagree over the need for specificity in defining the representations and merely contest
         whether or not this requirement has been satisfied. The Tribunal has already found that
         Vale has defined the representations it is relying on in sufficient detail during its
         discussion on adverse inferences at paragraphs 360 to 367 above. This is equally
         applicable to this section.

387.     The Tribunal does not accept that BSGR intended to p lace much weight on its rhetorical
         question doubting (a) the importance placed by Vale on the alleged misrepresentations;
         and (b) Vale's current belief in their untruthfulness. At best, this constitutes a passing
         comment to be taken into consideration in ascertaining Vale's reliance on BSGR's
         representations, but, even in that context, it is hard to see how the mere fact that Vale did
         not explicitly mention certain representations in its Statement of Case can be given much
         weight.

       2.    BSGR made representations that were false

388.     Having rejected each of BSGR's legal arguments, the Tribunal now turns to consider the
         nub of the Parties' disagreement - the alleged truthfulness or falsity of BSGR's
         representations. Given the numerous misrepresentations Vale has alleged, these have to
         be considered individually and in the light of the factual background that the Tribunal has
         set out in Section I l l above and further in this section below.

BSGR's representation that it had not used any agents, intermediaries and consultants in
the process of obtaining the mining rights

389.     During the due diligence phase, BSGR represented that it had notused any consultants,
         agents or intermediaries in obtaining the mining rights (other than those specifically
305
    Vale's Statement of Reply, paragraphs 820-883.
306
    BSGR's Statement of Rejoinder, paragraph 304.
307
    BSGR's Statement of Rejoinder, paragraph 306.

                                                 1 06
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 108108  of 282
                                                                      of 282




          referenced). Vale submits that BSGR knowingly and deliberately failed to disclose the
          roles of certain persons whom it says were consultants, intermediaries and/or agents
          assisting BSGR to obtain the mining rights in Guinea. The Tribunal analyses the relevant
          evidence below and sets out its conclusions.

                          i.    The representations made by BSGR as to the non-use of
                                consultants and agents

390.      In the First Compliance Due Diligence Questionnaire, Vale requested the following
          information: "[p]lease indicate if the BSG Group used any intermediaries to interact with
          the Government of Guinea in relation to BSG Group's efforts to obtain the
          Concessions. "308

391 .     "BSG Group" was defined as BSGR Guernsey, BSGR Guinea (the local subsidiary that
          owned the mining rights) and two Liberian companies, BSGR (Liberia) Ltd and BSG
          Resources (Liberia) Ltd, which were involved in the Liberian element of the project. It
          excluded BSGR itself as well as the - at the time - former subsidiaries of BSGR that had
          contracted with Pentler (BSGR Steel and BSGR Guinea BVI) , as indicated by the red
          circle in the diagram below. This diagram represents a convenient point of reference,
          prepared by the Tribunal, based on uncontroversial facts in the record showing the BSGR
          structure.


                                                          Nysco

                                    100%
                                                                                   BSGR Steel
                                    BSGR


                                        •       0%                                      100%


                                    BSGR                                             BSGR
                                   Guernsey                                        Guinea BVI
                                                          �%
                                        I 100%
                                        .
                                                                  �
                               �    -       -        -�
                                   BSGR                           BSG Resources
                                   Guinea                          (Liberia) Ltd




392.      In response, BSGR stated that all concessions were gained through "formal application in
          writing" and that "BSGR Guinea did not use any intermediary in its application process
          nor during any further discussions with the CPDM."309 BSGR specifically referenced the


308 Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, p. 5 (Question 111.F), C-
30.
309 Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, p. 5 (Question 111.F), C-
30.

                                                           1 07
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    109109
                                                                Page  of 282
                                                                          of 282



           exploration licences for Simandou North and South, Simandou Blocks 1 and 2 and the
           bauxite permits.

393.       The First Compliance Due Diligence Questionnaire also asked BSGR to "identify any
           consultants, representatives, agents, brokers, or other intermediaries (collectively,
           "Consultants") retained by or acting on behalf of the BSG Group (directly or indirectly) in
           connection with the Simandou project or Project Hills."3 1 0 In response, BSGR disclosed
           three names (Ian Cope, WSP and Bateman Engineering), followed by "etc." and referred
           Vale to the Section 1 K contracts in the data room.

394.       In the Supplemental Compliance Due Diligence Questionnaire, BSGR was asked to
           "identify the entire local advisory team, including counsel, public relations advisors and
           lobbyists, retained by or acting on behalf of the BSG Group (directly or indirectly) in
           connection with the Simandou project, Project Hills or the Liberian project (collectively
           "Consultants") ."3 1 1 In response, BSGR named Mohammed Doumbia (local counsel) and
           some labour brokers who acted on behalf of the Guinean subsidiary. It did not name
           Cilins, Noy, Lev Ran, Fofana and Boutros.

                             ii.    Who were the alleged consultants?

395.       Vale alleges that the following people were consultants, intermediaries or agents acting
           on behalf of BSGR: Cilins, Noy, Lev Ran (who were the main shareholders of Pentler} , as
           well as Fofana and Boutros. The relationship between BSGR or any BSG Group
           company and these individuals (or Pentler) was not disclosed at any stage during the due
           diligence process.

396.       Vale states that it deliberately defined the term "Consultant" broadly in its Questionnaires,
           using it as a "catch-all term for all [ ... ] third parties" that "directly or indirectly, were used
           by BSGR in connection with its mining activities in Guinea." 3 1 2 The term included
           consultants, representatives, agents, brokers, or intermediaries acting directly or
           indirectly in connection to Project Hills.

397.       This definition was further broadened in Vale's Supplemental Compliance Due Diligence
           Questionnaire to include "the entire local advisory team, including counsel, public
           relations advisors and lobbyists, retained by or acting on behalf of the BSG Group."

                             iii.   Contracts between BSGR and Pent/er

398.       In order to assess whether Pentler or any of its principals (Cilins, Noy or Lev Ran) was a
           consultant, intermediary or agent for BSGR, the Tribunal first considers the content of the
           various agreements between BSG entities and Pentler (or its principals). The following
           extracts from contracts between Pentler and BSGR entities refer to the services that
           Pentler would provide to BSG Group companies:




31
     ° Compliance Due Diligence Questionnaire for Project Hills, 29 March 20 1 0, p. 6 (Question IV.A), C-
30.
311
     Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 0, p. 6
 Question
�1           IV.A), C-43.
   2 Kleinfeld WS, paragraph 33; Vale's Statement of Reply, paragraphs 93-94.


                                                      1 08
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 110110  of 282
                                                                     of 282



                    Milestone Agreement

                    "Pentler has agreed to continue its efforts to reach an agreement for Blocks 1 and
                    2 and assist in acquiring these blocks for the Simandou I ron Ore Project, and
                    assist in any possible manner with the Simandou Iron Ore Project"

                    Share Purchase Agreement (clause 6)

                    "The Consultant (Pentler's shareholders) will continue to advise and act as
                    consultant for the period of 5 years from signing date hereof to the best interest of
                    [BSGR Guinea BVI)"

                    Shareholders Agreement (clause 4.2.2)

                    "BSGR Steel shall be entitled to call upon Pentler to provide such services and to
                    assist BSGR Steel in its functions from time to time and Pentler undertakes to
                    provide any such assistance to BSGR Steel as and when reasonably required by
                    BSGR Steel and always on the basis that Pentler shall be entitled to
                    remuneration in respect of any such services provided on a cost recovery basis
                    only, (i.e. Pentler shall be entitled to be reimbursed all direct costs incurred by
                    Pentler in providing any such services)"

399.     In the Tribunal's view, the a bove extracts suggest, at first glance, that Pentler and its
         shareholders agreed to provide consultancy services to BSGR in G uinea.

400.     BSGR defends its n on-disclosure of the above agreements (or the role played by Pentler
         and its shareholders) by stating that

         400. 1 .      The BSG companies that were party to these agreements were not included
                       withi n the definition of "BSG G roup" as contained i n the due diligence
                       questionnaires.

         400.2.        I n any case, none of the services provided by Pentler o r its principals were
                       consulting services, 3 1 3 nor did Pentler (or any of the named individuals) act as
                       an intermediary for BSGR. 3 1 4

        400.3.        Neither Pentler nor any of its principals was involved in BSGR's applications for
                      exploration permits. 31 5 While Pentler's principals made initial i ntroductions, they
                      were not i nvolved in the application process (either for Simandou North and
                                                            316
                      South or Simandou Blocks I and 2).

         400.4.        The clause in the S hare Purchase Agreement that referred to consulting
                                                                                       317
                       services was "intended as a form of restrictive covenant"            and Pentler's
                       shareholders did not actually provide any services purs uant to this ciause.




313
     BSGR's Statement of Defence, paragraph 58.
314
     BSGR's Statement of Defence, paragraph 1 02.
31 5
     BSGR's Statement of Rejoinder, paragraph 34.
316
     BSGR's Statement of Defence, paragraphs 1 02 and 237(ii).
317
     BSGR's Statement of Defence, paragraph 58.

                                                       109
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    111111
                                                                 Page  of 282
                                                                           of 282




                            iv.    Did Pent/er, Ci/ins, Noy and Lev Ran provide consulting services
                                   to BSGR?

40 1 .     Having identified the contractual framework between Pentler and BSGR , the Tribunal
           now records its findings as to the role played by Pentler and its principals - Noy, Cilins
           and Lev Ran - in applying for the relevant mining concessions included within Project
           Hills.

402.       It is generally agreed by the Parties that Noy and Lev Ran initially introduced BSGR to
           opportunities in Guinea for mining iron ore (and other minerals). However, it was Cilins
           that provided the main assistance "on the ground" in the initial stages of the project. The
           nature and extent of this assistance is not agreed by the Parties.

403.       The Tribunal observes that Cilins spent time in Guinea forming n etworks and
           relationships that he was then able to exploit to assist BSGR in obtaining the mining
           rights.

           403.1 .   In 2005, Cilins introduced BSGR to Bah and I.S. Toure, who became BSGR's
                     local contacts.

           403.2.    Cilins and Pentler cultivated a relationship with Mme. Toure. One of the issues
                     in contention in this arbitration is whether Mme. Toure used her influence over
                     the President to assist BSGR in obtaining the mining rights. There is no dispute,
                     however, that Pentler and its principals had a relationship with her. Noy gave
                     evidence that "Pentler had business relations with Mamadie Toure and later with
                     her company, Matinda, in consumer goods, foods, pharmaceuticals and
                     mining."3 1 8

404.      As set out in Section Ill above, the Tribunal finds that the actual assistance provided by
          Pentler and its principals to BSGR included the following.

          404.1.     Noy introduced Oran to the Simandou opportunity in early-mid 2005.

          404.2.     Cilins arranged and attended a meeting between Oran and the Minister of Mines
                     in July 2005.

          404.3.     Cilins, together with I.S. Toure, undertook research at the CPDM for BSGR in
                     relation to the mining opportunities in Simandou (including the process for
                     applying for permits). Noy stated at paragraph 39 of his First Witness Statement:

                          At the time, BSGR did not have a presence in Guinea and so Mr Oran
                          used Mr Cilins to get essential information from the CPDM and the
                          Ministry of Mines. When Mr Cilins was not in Guinea, he would in turn
                          ask Mr Toure to assist. A lot of this assistance comprised Mr Cilins or
                          Mr Toure visiting the Ministry of Mines or CPDM to request geological
                          information, such as maps of available deposits or geological studies,
                          which they would in turn pass on to Mr Oron or to BSGR's geologists.

          404.4.     Cilins also attended a meeting with the Minister of Mines, P resident Conte and
                     BSGR in December 2005. It is noted that, through to at least mid-2006, Cilins
                     appeared to attend every meeting that BSGR had with Guinean officials with

318
      Noy First WS, paragraph 8.

                                                   1 10
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    112112
                                                              Page  of 282
                                                                        of 282



                 regard to mining opportunities. While BSGR has explained his attendance as
                 being required for translation purposes (Struik did not speak French), it is clear
                 that Cilins arranged these meetings and that he had the primary relationship
                 with the Guinean officials attending such meetings. Struik described him as
                 BSGR's "eyes and ears on the ground".3 1 9

        404.5.   In early 2006, Noy and Cilins accompanied Oran to Guinea to assist him in
                 finalising the MoU with the Government. All three men attended a meeting with
                 representatives from the Ministry of Mines (and a lawyer from each side). Later
                 that day, Noy and Cilins accompanied Oran to the Presidential palace to meet
                 President Conte. 320 I.S. Toure and Mme. Toure were also present at this
                 meeting.

        404.6.   Cilins assisted in the negotiations of the 2006 MoU with the Government,
                 including arranging and attending meetings and arranging BSGR's local legal
                 counsel.321 Noy gave evidence that he was also involved in assisting BSGR at
                 this time and that he and Cilins paid local counsel on behalf of BSGR :

                       Following the signing of the MO U, we requested the repayment of Mr
                       Cilins' and my direct expenses relating to the MOU from BSGR. This
                       related to local lawyer fees and other expenses incurred in the lead up
                       to the signing of the agreement.322

        404.7.   Cilins provided logistical advice and assistance, including sourcing and
                 establishing a local office for BSGR in Conakry, Guinea.323 He also assisted in
                 hiring local staff for the office. 324

       404.8.    Cilins and I.S. Toure arranged for BSGR's geologists to visit the potential sites
                 for which BSGR might apply for a permit. This included hiring helicopters to
                 transport them to the field.325 It appears that they may have used the President's
                 helicopter for this purpose.326

       404.9.    Together with Avidan, Oran and I.S. Toure, Cilins presented BSGR's mining
                 plans for the Simandou project at a press conference held in conjunction with
                 the official opening of the Conakry office in September 2006.

       404.1 0. For his work with BSGR, BSGR paid Cilins a monthly stipend of USO 1 0,000
                from January 2006 to June 2006, 327 together with other payments described at
                paragraphs 41 0 and 41 3 below.328 Noy also confirmed that BSGR paid Cilins a
                "consultancy fee" and reimbursed his expenses.329



319
     Struik First WS, paragraph 1 7.
320
     Noy First WS, paragraph 44.
321
     Noy First WS, paragraph 4 1 .
322
     Noy First WS, paragraph 4 1 .
323
     Noy First WS, paragraph 39.
324
     Avidan First WS, paragraph 1 3.
325
     Noy First WS, paragraph 39.
326
     See paragraph 1 90 above.
32 7
     Tchelet First WS, paragraph 3 1 .
328
     See also Selected BSG Resources Guinea SARL Payments, 2006, C-666.
329
     Noy First WS, paragraph 42.3.

                                                111
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    113113
                                                               Page  of 282
                                                                         of 282




         404. 11. While it is clear that Pentler and its principals played less of a role in BSGR's
                  Guinea operations from 2007 onwards, Vale alleges that the role of Pentler and
                  its principals did not cease at this time. For example, when BSGR was
                  preparing to apply for its exploration permits for Simandou Blocks 1 and 2 in
                  2008, Cilins (along with I.S. Toure) helped to present BSGR's progress at
                  Zogota (Simandou South) to the Ministry of Mines.330 Vale also highlighted that,
                  during 2008, BSGR made a number of payments to Pentler for which it has
                  offered no invoices or explanations whatsoever. 33 1

         404.12. Vale notes that:

                        BSGR's entry into the joint venture with Vale did not mark the end of its
                        close relationship with Pentler. BSGR continued to involve Pentler in its
                        affairs; Pentler and Cilins worked on BSGR's behalf to broker a
                        settlement with the GoG and to eradicate all evidence of their prior acts
                        of corruption. BSGR's own witnesses confirm that Pentler lived up to its
                        commitments "to continue to advise and act as consultant for the period
                        of 5 years" under the Share Purchase Agreement by continuing to work
                        closely with BSGR through April 2013, when Cilins was arrested in the
                        United States.332

        404.13. In April 2012, Cilins travelled to Florida to visit Mme. Toure. The purpose of this
                visit was to convince her to sign a declaration denying that she ever received
                bribes or entered into illegal contracts regarding BSGR's activities.333

        404.14. Cilins travelled to Florida again in 2013 to meet Mme. Toure and offer her
                money in return for destroying documents related to BSGR. His conversations
                with her were recorded by the FBI (with Mme. Toure's co-operation).334 As a
                result of these conversations, on 10 March 2014, Cilins pleaded guilty to
                obstructing a criminal investigation (being the investigation of BSGR). He was
                sentenced to two years' imprisonment and three years' supervised release.335

405.    Despite this long list of activities and the intensity with which Cilins worked on BSGR's
        project, BSGR has maintained throughout these proceedings that:

              Cilins was not involved in the application for exploration permits over Simandou
              North and Simandou South. He provided basic services to Struik such as
              delivering letters or documents and helping to find a house in Conakry. He
              assisted Struik with communication, as Struik had only a basic level of French.
              Cilins took no part in mining discussions.336

406.    BSGR also maintains that Cilins .ceased to provide any assistance in Guinea at the end
        of 2006, and that Pentler played no part in the application for exploration permits over
        Blocks 1 and 2 in 2008.337


330
    Noy First WS paragraph 56.2; Vale's Statement of Reply, paragraph 9 1 .
331
    Vale's Pre-Hearing Written Submissions, paragraph 50.
332
    Vale's Statement of Reply, paragraph 154.
333
    Affidavit of M. Toure, 27 April 2012, R-1 1 4 (Vale disputes the authenticity of this document).
334
    Transcripts of recorded phone calls between Cilins and Mme. Toure, pp.71-188, C-6.
335
    USA v. Ci/ins, Su perseding Information, Dkt. No. 60, 10 March 2014, C-1 0; USA v. Ci/ins, Plea
Hr'g Tr., Dkt. No. 62, 10 March 2014, C-1 50.
336
    BSGR's Statement of Rejoinder, paragraph 34(2).
337
    BSGR's Statement of Rejoinder, paragraph 34(3).

                                                 1 12
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    114114
                                                                 Page  of 282
                                                                           of 282




407.       The Tribunal disagrees with BSGR's interpretatio n of the role p l ayed by Cilins and by
           Pentler more generally. The facts that the Tribunal has just set out in the preceding
           paragraphs belie BSGR's minimisation of Cilins' role, at least during the first 18 months of
           BSGR's venture into Guinea. I ndeed, Avidan said i n his First Witness Statement that

                 Mr Cilins told me that he had introduced BSGR to Guinea and he had assisted Mr
                 Struik in establishing contacts and in dealing with a range of planning
                 practicalities for the setting up of BSGR's offices. I think Mr Cilins had been in
                 Guinea since the beg inning of 2005. [ . . . ]: Mr Cilins kept talking about "his project"
                 and that "he brought us over". 338

408.       Others involved in the Project shared this perception. As n oted a bove, Struik considered
           Cilins to be his eyes and ears on the ground in Guinea. Avidan gave evidence that the
           first time he m et Mme. Toure she had told him that he "should n ot be there because Mr
           Cilins should be running things for BSGR."339

409.       The Tribunal considers that the importance of Cilins and Noy is further supported by an
           email from Struik to Oron dated 1 O May 2006 in which Struik said:

                 The Lady phoned Fred [Cilins] today (he is back in France) asking him whether I
                 was happy now with these permits. Michael [Noy] a lso phoned me saying that we
                 need to process the "first payment" now, hence the invoice attached (which I
                             340
                 asked for).

4 1 0.     The sam e email chain authorised a payment of USO 250 , 000 to FMA (a company owned
           by Cilins and Noy) in payment for "Fred [Cilins'] services and success fees". 341 The
           invoice itself indicated that the payment was for "Ou r assistan ce and consulting for
           acceptance of bauxite permits in Republic of Guinea." 342

41 1 .    The Tribunal notes that Cilin s' role representin g BSG R i n 2006 extended to making
          payments on behalf of BSG R . Noy confirmed that

                Mr Cilins offered to use his local bank account to cover some of BSGR's local
                expenses either before BSGR had its own local account or at times when BSGR
                personnel were not available to sign off on payments from BSGR's local company
                account. I believe that Mr Cilins also gave Mr I . S. Toure signing powers over his
                account for these purposes. When money needed to be transferred in this way,
                either BSGR would transfer money into Mr Cilins' account or Mr Cilins would lay
                out funds which would then be reimbursed by BSGR. 343

412.      The evidence demonstrates that Cilins was integral to BSGR's operations in Guinea
          d uring the i nitial phase. Avidan's First Witness Statement confirms this conclusion:

                After Mr Cilins had left Guinea, I developed a closer relationship with Mr Toure. It
                took a while to gain his trust because he had been working closely with Mr Cilins
                until I asked Mr Cilins to leave, and I think he struggled to adjust to working with
                me at the beginning. He used to call Mr Cilins every time he felt he had an issue;



338
    Avidan First WS, paragraph 1 2.
339
    Avidan First WS, paragraph 37.
340
    Email chain between Y. Tchelet, R . Oron et al re: I nvoice, 1 0-1 5 May 2006, p. 3, R-1 79.
341
    Email chain between Y. Tchelet, R. Oran et al re: I nvoice, 1 0-1 5 May 2006, p. 2, R-179.
342
    Email chain between Y. Tchelet, R. Oran et al re: I nvoice, 1 0-1 5 May 2006, p. 6, R-179.
343
    Noy Second WS, paragraph 6.

                                                      1 13
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 115115  of 282
                                                                       of 282



                 for example, if he felt he was not being paid enough he would complain to Mr
                 Cilins about that. 344

4 1 3.     Noy confirmed that Cilins was compensated by BSG R . 345 Aside from the m onthly stipend
           paid to Cilins of USO 1 0,000, the evidence shows that payments of a pproximately USO
           66 1 ,000 in consulting fees were paid to Cilins or to his associated com panies - i ncluding
           Pentler. 346 This level of compensation does not accord with Nay's d escription of the
           l imited role played by h imself and h is colleagues in BSGR's activities - "[o]ur role was
           limited to providing the initial information and logistical assistance required to put BSGR
           in a position where it could apply for exploration permits." 347

4 1 4.     Noy further confirmed that, u p until May 2007, Pentler paid for much of BSGR's local
           expenditure and then sought reimbursement from BSG R . For exam ple, Pentler (or Cilins)
           paid for geologists, local lawyers, all work relating to renovatin g and equipping BSGR's
           offices in Conakry, helicopter h ire, car purchases, travel expenses, security and costs
           relating to the camps set u p on site. 348 These expenses were considerable.

4 1 5.     The Tribunal finds that the above evidence establishes that Pentler and, in particular,
           Cilins provided consultancy services to BSGR in relatio n to the application for exploration
           rights in the Simandou area.

4 1 6.     The role of Noy and Lev Ran was more limited, albeit that Noy was clearly the initial
           i ntroducer of the mining opportunities in G uinea. The Tribunal considers that d isclosure of
           the consulting role played by Pentler would have been sufficient to encompass the
           activities of Noy and Lev Ran undertaken in Pentler's name.

                            v.     Were Pent/er, Ci/ins, Noy or Lev Ran BSGR's agents?

4 1 7.    The Tribunal n ow turns to consider whether Pentler and/or Cilins were also "agents" of
          BSGR whom BSGR ought to have disclosed in the d ue diligence question naires (since
          BSGR was asked not only to disclose its consultants but also its agents: see paragraph
          393 above). The Parties not having argued otherwise, the Tribunal notes that the
          following statement on the English law of agency should be u ncontroversial:

                 whenever one person, called the 'agent,' has authority to act on behalf of another,
                 called the 'principal, ' and consents so to act. Whether that relation exists in any
                 situation depends not on the precise terminology employed by the parties to
                 describe their relationship, but on the true nature of the agreement or the exact
                 circumstances of the relationship between the alleged principal and agent. 349

4 1 8.    I n the Tribunal's view, the collective weight of the facts described above (in paragraphs
          401 to 4 1 6) also justifies a finding of agency between BSG entities and Pentler (with
          Pentler's principals, in particular Cilins, as subagents). Pentler and Cilins were certainly
          a uthorised to d o more tha n simply i ntroduce opportunities to BSGR. They were
          a uthorised to comm u nicate (speak and listen) on behalf of BSG parties with the GoG, to


344
    Avidan First WS, paragraph 22.
345
    Noy Second WS, paragraph 39.
346
    Crowe Howarth Agreed-Upon Procedures, 20 March 2016, p. 32, R-367; Crowe Horwath, " BSG R
Resources Ltd . : Report on Agreed Upon Procedures", 29 January 2014, pp. 24-25, C-81 2.
347
    Noy First WS, paragraph 40.
348
    Noy Second WS, paragraph 38.
349
    Lord Mackay of Clashfern (ed), Halsbury's Laws of England, vol 1 (Lexis Nexis 2008) p. 1 , CL-90.

                                                    114
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    116116
                                                                 Page  of 282
                                                                           of 282




           organise and attend meetings, and to represent BSGR, if not negotiate the terms of the
           agreements. The role was more than being simply "eyes and ears", but Pentler was also
           to some extent a mouthpiece for BSGR during the early months of establishing the
           projects and obtaining the mining permits.

4 1 9.     The Tribunal reiterates once again the following facts which strongly support a finding of
           an agency relationship in the present case.

           4 1 9.1.   The BSGR-Pentler Milestone Agreement effectively appointed Pentler as a
                      negotiating - or at least communicating - agent for BSGR Guinea BVI. In return
                      for a 1 7 .65% interest in the mining concessions, Pentler agreed to "continue its
                      efforts to reach an agreement for Blocks 1 and 2, and assist in acquiring these
                      blocks for the Simandou iron ore project and assist in any possible manner with
                      the Simandou iron ore project."

           419.2.     According to BSGR's witnesses, Cilins "acted as the project liaison person on
                      the ground in Conakry." 350 He was effectively BSGR's "eyes and ears on the
                      ground" in Guinea351 - he attended all meetings at which BSGR was present
                      and made all pertinent introductions. BSGR used Pentler, and Cilins specifically,
                      to "build relationships"352 with the Ministry of Mines and CPDM and to assist in
                      its applications for mining licences. The fact that Cilins fronted the relationship
                      with the Government on behalf of BSGR meant that he was not just BSGR's
                      "eyes and ears", but effectively also BSGR's "mouthpiece" in Guinea.

          419.3.      Cilins was part of the BSGR delegation sent to meet the President in February
                      2006 when - according to BSGR's account - the President wanted to be
                      introduced to BSGR. Cilins was also part of the BSGR team that presented
                      BSGR's mining plans to the media in September 2006. Indeed, Cilins was
                      present at all important events in Guinea involving BSGR during 2005 and the
                      first half of 2006.

          4 1 9.4.    Pentler / Cilins performed a number of tasks on behalf of BSGR. As described in
                      paragraph 414 above, they engaged and paid subcontractors on behalf of
                      BSGR.353 Struik also used Cilins to "open bank accounts with local banks, to
                      buy cars, to get insurance".354 BSGR gave Cilins money for this purpose as is
                      demonstrated by the email below.3 55




350
     Tchelet First WS, paragraph 31 .
3 51
     Struik First WS, paragraph 1 7.
352
     BSGR's Statement of Defence, paragraph 31 .
3 53
     BSGR Guinea, Copies of Emails and Correspondence in Respect of Payments, 2006-2007, C-526.
354
     Struik First WS, paragraph 4 1 .
355
     Emails between F. Cilins, M. Struik, R. Oran e t al. , 1 9 June 2006, C-240.

                                                    1 15
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 117117  of 282
                                                                     of 282




        -- Original Message --­
        From: cw@cwfr. net
        To· rnarc@.bsgre§pur�com
        Cc: CQY.@.Q§�.§Q..lJJ9.§§.J:_Q.fi
        Sent: Monday, June 1 9, 2006 2:44 PM
      , Subject: Following Michael's meeting

       Dear Marc,
      Following Michael's meeting with Roy and Beny I would like you please to clarify to Roy that all the money that you are
      sending to my account in Conakry is destined for your needs and has nothing to do with g0y of my expenses, personal or
      professional.

      All the money is used by you or I brahim and this account was created just to make life easier for 'iill!­

      Best regards,
      Fred




          4 1 9.5.    Pentler / Cilins sourced BSGR's office in Conakry and facilitated the hiring of
                      local staff on behalf of BSGR (for example, I . S . Toure). Cilins had the primary
                      relationship with BSGR's local staff, as attested to by Avidan. 356 Cilins
                      purchased equipment for BSGR. 357

          4 1 9.6.    During a brief encounter with Eduardo Etchart ("Etchart") (Vale's then-General
                      Manager for Exploration in Africa) and Marco Monteiro (Vale's then-Country
                      Manager for G uinea) , Cilins represented that he was working for BSGR. 358

          4 1 9.7.    While Pentler entered into the Pentler-Bah and Pentler-Daou Milestone
                      Agreements, it was BSGR that paid the success fees due under those Milestone
                      Agreements directly to Bah, I . S. Toure and Daou. Merloni-Horemans (Director
                      of BSGR) approved the Pentler-Bah and Pentler-Daou Milestone Agreements
                      before they were signed by Pentler. The evidence suggests that Pentler was
                      inserted as the signatory company, rather than a BSGR entity. 359

          4 1 9.8.    Devel opments that occurred after the mining rights were g ra nted as set out
                      below, although not necessary for the Tribunal's findings, corroborate the
                      existence of an agency relationship with BSGR. According to Noy, when the
                      GoG and President Conde were having d ifficulties with BSGR in 201 2,
                      representatives from Guinea came to Cilins (not to BSGR itself) to attempt to
                      resolve the issues. Noy said:

                             we arranged for [Mr. de Combret - representing the GoG] to meet with
                             BSGR, in the presence of Mr Cilins. Following this first meeting, Mr de
                             Combret exchanged numerous emails and phone calls with Mr Cilins.
                             Mr de Combret suggested a range of proposals to resolve the dispute,
                             including BSGR agreeing to give its entire 49% shareholding in VBG to
                             the GoG; BSGR staying in the project and paying a settlement fee to


356
    Avidan First WS, paragraph 22.
357
    See Vale's Statement of Reply, paragraphs 1 05-1 07.
358
    Etchart First WS, paragraph 1 4 .
359
    Vale's Statement of Reply, paragraphs 408-41 0. See Letter o f Commitment, last modified o n 1 7
January 2006, C-652; Sale and Purchase Agreement for Monital Investments Limited , 1 6 January
2006, pp. 207-2 1 0, C-244; Written Memorandum of the Sole Director of Monital Investments Limited,
1 7 January 2006, p. 2 1 2, C-244.

                                                            1 16
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 118118  of 282
                                                                      of 282




                             the GoG; and VBG granting the GoG a larger free carry in the
                             Simandou project. 360

                      Once again, Cilins appears to be placed in the role of communicating with others
                      on behalf of BSGR.

           4 1 9.9.    Cilins interacted with Mme. Toure in 201 2-20 1 3 o n behalf of BSGR. The
                       documents he was seeking to have destroyed included the contracts between
                       Matinda and BSGR signed in February and July 2008. He tol d her that he was
                                                                361
                       instructed - indeed had "strict orders"      - to witness the destruction of the

                       documents in person and that he would have to report back on this. 362 She
                       asked if "Beny" wanted them to meet and whether he a greed with g iving her the
                                                             363
                       money. Cilins answered "of course".       The conversation makes it clear that
                       Cilins was acting on behalf of Steinmetz:

                             Cilins: There will be the 5 [million dollars] and there will be the 800
                             [thousand dollars] . . . Depending on how it ends. If it's good for him, if we
                             don't cut too right, left, I don't know, there will be more. I don't know
                             how much. There will be 3, 4, 5 [million] more, I don't know. B ut there
                             will be more. And that's the communication I was given directly by
                             number 1 , I don't even want to mention his name . . .

                             Toure: Number one? Michael [Noy]?

                             Cilins: No, no . . . Beny [Steinmetz] [whispering].

                             Toure: Ok.

                             Cilins: O k? Everything I tell you is directly from Beny. 364

                       Although Cilins "fronted" all of the interactions with Mme. Toure, the Tribunal
                       finds that he was clearly doing so on behalf of BSGR - again as BSGR's
                       representative .

           4 1 9. 1 0. A recorded conversation between Thiam and Mebiame ( a businessman from
                       Gabon) also strongly suggests that Cilins was acting on behalf of BSGR in the
                       United States :

                             [Mebiame:] [ . . . ] BSGR sent me a delegation to Miami with a certain
                             Frederic, who came to see me in Miami. "Listen, Samy, we know that
                             you have some very interesting things that could help us, because we
                             know that Conde is making life hard for you too, and let's try to put what
                             we have together to fight back. But he was very clumsy . . .

                             [Thiam:] This Frederic, is he French?

                             [Mebiame:] Yes. He's French -one of their emissaries apparently



360
      Noy First WS, paragraph 1 06.
361
      USA v. Ci/ins, Complaint, Dkt. No. 1 , 1 5 April 20 1 3, paragraph 20( o}, C-8.
362
      USA v. Ci/ins, Complaint, Dkt. No. 1 , 1 5 April 20 1 3, paragraph 20(k}, C-8.
363
   Recommendation and Report of the Technical Committee, 21 March 2014, p. 87, C-6.
364
   Recommendation and Report of the Technical Committee, 21 March 20 14, p. 21 3, paragraph 22(a)
and p. 1 34, C-6.

                                                        1 17
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 119119  of 282
                                                                      of 282




                         [Thiam:] Was he really sent by DSGR [sic]? Because . .

                         [Mebiame:] N o idea.

                         [. . . ]

                         [Thiam:] [ . . . ] So, it interests me to know if it's the m who sent him.
                         Because if that is the case, it means that the connections are still there,
                         contrary to what they say.

                         [Mebiame:] Yes. Because - you see, it's very interesting . . . But they
                         were coordinated .

                         [Thiam : ] Who and who? Frederic and . . .

                         [Mebiame:] ( . . . ] Asher [Avidan].

                         [Thiam:] OK.

                         [Mebiame:] They a lways knew what Walter had said to . . .

                         [Thiam:] To Frederic?

                         [Mebiame:] To Asher. Frederic knew everything we had said to Asher in
                         London in our offices. So I understood that they were connected and
                         that the company- in my opinion, as far as I can tell- is called Pentler:
                         Pentler Holdings Limited. It's the company that started to . . . to negotiate
                         with . . . with Mamadi. 365

420.      The Tribunal recalls that some documents between Pentler and BSGR contain specific
          references that no agency relationship has been created. For example, the Pentler
          Shareholders Agreement states that it does not "make[] a Party the agent of another
          Party for any purpose. A Party has no authority or power to bind, to contract in the name
          of, or to create a liability for another Party in any way or for any purpose." 366

421 .    The Services and Cooperation Agreement (backdated to 1 5 October 2005 between
         Pentler and BSG Metals and Mining) calls the parties "independent contractors" and
         states that "[n]othing contained in this Agreement shall authorise or e mpower either Party
         to enter i nto any contracts or other commitments on behalf of the other." 367

422.     Vale discounts these Agreements saying that both Agreements were backdated for
         convenience and notes that the S ervices Agreement offers no tan gi ble benefit to either
         party. Vale calls the Agreements "meaningless "paper trail" documents that are devoid of
         any true substance, as a pparent from the fact that they are both backdated by
         conspicuously long periods of time." 368 I n the Tribunal's view, whether an agency
         relationship existed must be assessed on the facts of the case. Statements such as those
         found in the Pentler Shareholders' Agreement and the Services Agreement form part of
         the factual matrix, but cannot override or alter the actual relationship that existed on the
         facts. The Tribunal finds s uch agreements (especially when backdated) are not
         determinative as to whether an agency relationship existed.


365
    Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame, p. 1 0, C-81 .
366
    Pentler Shareholders Agreement, 1 9 July 2007, section 1 2 , R-24.
367
    Services Agreement, 1 5 October 2005, section 5.2, R-23.
368
    Vale's Statement of Reply, paragraph 1 35.

                                                     118
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 120120  of 282
                                                                     of 282



         Finding that Pentler and Cilins were agents of BSGR

423.     Based on the facts the Tribunal has just set out, and for the reasons set out in paragraph
         4 18 above, the Tribunal finds that the communication role played by Pentler, its principals
         and, in particular, by Cilins, is amply sufficient to demonstrate an agency relationship
         under English law. The surrounding factual circumstances strongly support this
         conclusion.

                          vi.   Did either of BSGR's agents/consultants (namely Pent/er and
                                Ci/ins) perform these services for a "BSG Group" Company?

424.     BSGR states that any services provided by Pentler and its principals were not provided to
         a BSG Group company as defined in the various Due Diligence Questionnaires. As noted
         above, the companies included in the definition of BSG Group were BSGR Guernsey
         (established in 2009), BSGR Guinea (the local subsidiary that owned the mining rights)
         and certain Liberian entities.

425.     Pentler primarily dealt with BSGR Guinea BVI (in whom it held shares) and BSGR Steel.
         Both of these companies were removed from the Project Hills structure in 2009, prior to
         the commencement of the due diligence process.

426.    Vale contends that this restructure was deliberately undertaken to enable BSGR to hide
        the role of Pentler and its principals. When Vale broadened the Questionnaires to include
        BSGR itself and its subsidiaries (which at the time included BSGR Guinea BVI and
        BSGR Steel}, BSGR undertook a further restructuring whereby BSGR Guinea BVI and
        BSGR Steel were transferred to a related company, and therefore were no longer direct
        subsidiaries of BSGR. According to Vale, this was to ensure that BSGR could avoid
        making any disclosures about BSGR Steel and BSGR Guinea BVI, or their relationship
        with Pentler. The sale of these entities in 201O to BSG Metals and Mining occurred on the
        same day that BSGR received the Supplemental Questionnaire from Vale with the
        broadened definition.369

427.    Vale contends that neither the 2009 nor the 201 0 restructure altered BSGR's obligation to
        disclose the consultancy / agency services provided by Pentler and Cilins.

428.    The Tribunal notes that the due diligence questions relating to consultants and agents
        are broadly framed. They require disclosure of any consultants and agents acting "on
        behalf of the BSG Group (directly or indirectly)."370 In this respect, the word "indirectly" is
        relevant as it implies that consultants and agents retained by affiliates of BSGR other
        than those which were the subject of the BSG Group definition, would fall within the
        scope of the disclosure obligations and could not be avoided by the restructurings.
        Because of the word "indirectly", no finding is necessary to pierce the corporate veil of
        any of the entities outside the BSG Group.

429.    Moreover, the assistance provided by Pentler and Cilins was for the purpose of obtaining
        mining rights in Simandou, as stated in the Milestone Agreement between Pentler and
        BSGR Guinea BVI. It was BSGR Guinea - the local subsidiary company - that applied
        for and eventually obtained the mining licences. BSGR Guinea was a member of the

369
     Vale Pre-Hearing Written Submissions, paragraph 152; Emails between D. Cramer & S. Merloni­
Horemans, 9-12 November 20 12, C-664.
37
   ° Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, p. 6, C-30.
                                                 119
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 121121  of 282
                                                                       of 282



           BSG Group, as defined in the due diligence questionnaires. Given that Pentler and Cilins
           were working primarily to assist BSGR Guinea to obtain the mining rights, the fact that
           the BSGR-Pentler Milestone Agreement was with BSGR Guinea's (then) parent company
           does not preclude a finding that their "indirect" role should have been disclosed in
           response to the broadly framed questions.

430.       To conclude, the Tribunal finds that Pentler and Cilins rendered services for the primary
           benefit of BSGR Guinea and its parent companies, BSGR and (from 2009) BSGR
           Guernsey, on whose behalf they were acting. The Tribunal is satisfied that these services
           were provided - if not directly then at the very least "indirectly" - to BSGR Guinea, BSGR
           Guernsey and BSGR. It was BSGR Guinea that would ultimately benefit from the
           services provided by Pentler and Cilins by being granted the mining rights in the
           Simandou area. Similarly, Pentler and, in particular Cilins, acted as the agent for BSGR
           and its subsidiaries operating in Guinea. The role played by Pentler and Cilins should
           therefore have been disclosed by BSGR in response to the due diligence questionnaires.

                           vii.   Did Ghassan Boutros provide consulting services to BSGR?

431 .      Boutros was an engineer, originally from Lebanon. Boutros' company, Logistics &
           Maintenance Services S.a.r.l ("LMS"), specialised in services relating to
           telecommunications, electrical work, infrastructure, and equipment. Avidan described
            Boutros as BSGR's "main supplier in Guinea for machinery and various other equipment,
           including communications equipment".371 Avidan also said he was a friend.37 2

432.       LMS was contracted by BSGR Guinea to provide certain services pursuant to a
           "Subcontracting and Service Provision Agreement" (the "Boutros Contract"). 373 Under
           the Boutros Contract, LMS agreed to the following:

                LMS undertakes to provide all equipment, replacement parts and materials
                necessary to carry out the works.

                 LMS has representatives throughout Guinea and shall provide technical
                 intervention at any time and as quickly as possible in all BSG Resources camps.

                LMS shall maintain all electrical equipment, household appliances, IT hardware,
                VSAT installations and generating sets that have already been sold to BSG
                Resources, under its responsibility.

433.      The term of the Contract was one year. The "Payment" provision for the Boutros Contract
          was unusually vague for a services agreement. There was no mention of rates or
          payment amounts. It simply stated:

                Payment shall be made a maximum of 30 days after receipt of invoice, proven by
                acknowledgement of receipt, and after confirmation of the camp leaders, to the
                following bank account

                 LMS

                Banque populaire maroco guineen - Account 2 1 20 1 7 1 400 1 -81

3 71
    Avidan First WS, paragraph 1 2 1 .
3
    Avidan First WS, paragraph 1 22.
    72
373
    Subcontract and Service Provision Agreement between LMS and BSG, R-1 80. The Contract is
dated 2008, but no specific date is provided.

                                                   1 20
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 122122  of 282
                                                                     of 282




         Payments to Boutros

434.     In 2009 and 201 0, BSGR made several payments to Boutros. The details of these
         payments are set out below.

435.     A series of payments were made between 1 8 February 2009 and July 2009 totalling over
         USD 630,000: 374

         435. 1 .   These payments were made to the bank account at Banque Populaire 21 1 O
                    1 524 802 (not the account specified in the Boutros Contract).

         435.2.     The payments were primarily for technical equipment, generator costs and
                    siteworks. One invoice included a fee for "study complete / planning".375

         435.3.     The invoices provided little detail of the breakdown of costs and were generally
                    for rounded amounts - USD 1 00,000, USD 200,000 etc.

436.     On 1 8 August 2009, BSGR paid USD 1 .3 million to Boutros which was described in
         BSGR's internal payment form as a "consulting fee". 376 Notable details about this
         payment include:

         436.1 .    It was paid into a different bank account number from the payments above (and
                    different again from the account specified in the Boutros Contract).

         436.2.     The fee was paid pursuant to an email instruction from Tchelet to Clark (Director
                    of BSGR) and Helen Nicolle ("Nicolle") dated 1 7 August 2009 which stated:

                          Hi-these are the banking details to be used for the USD1 .3million
                          consulting fee payment to Ghassan.

                          You must enter these details NOT the regular ones-code to
                          R 1 029/North/Consulting.377

         436.3.     The invoice from LMS for this payment appears to have been rendered the
                    following day ( 1 8 August) - the same day on which the payment was made. The
                    invoice refers to two Caterpillar pieces of equipment and a USD 40,000 charge
                    for generator running costs.378

         436.4.     A hand-written note on the payment instruction directs that the fee should be
                    removed from the "consulting" code and distributed amongst other codes.

437.     Another payment for USD 1 00,000 was made to LMS on 1 2 November 2009 pursuant to
         an invoice which listed a range of items, but provided no breakdown of costs Oust a total
         of USD 1 00,000).379 The invoice was dated 23 November 2009 - nine days after the
         payment was made.380 Once again, the payment was initially labelled "consulting fees"


374
     See Tchelet First WS, paragraph 37 for detail. See also R-1 81 to R-1 86 for evidence of payments.
375
     Payment from BSGR Treasury Services to G. Boutros, 6 April 2009, R-1 83.
376
     Payment from BSGR Treasury Services to LMS, 1 8 August 2009, R-1 87.
3 77
     Payment from BSGR Treasury Services to LMS, 18 August 2009, R-1 87.
3 78
     Payment from BSGR Treasury Services to LMS, 18 August 2009, R-1 87.
379
     Payment from BSGR Treasury Services to LMS, 12 November 2009, R-1 88.
380
     Payment from BSGR Treasury Services to LMS, 1 2 November 2009, R-1 88.

                                                  1 21
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    123123
                                                               Page  of 282
                                                                         of 282




         but a handwritten instruction on the payment form directed that it should be allocated to
         other codes instead.

438.     Three months later, on 16 February 2010, an urgent "consulting fee" of USO 1 million
         was paid to Boutros.38 1 The details of the payment are as follows.

         438.1.   The payment was made on 16 February 2010, pursuant to an email on 14
                  February from Tchelet to Clark which stated :

                        Hi Dave,

                        BSGR Guinea needs to make payment tomorrow morning amounting to
                        USD 1 ,000,000 (One Million United States Dollars) as consulting fees in
                        respect of Ghassan Boutros.

                        Please note that payment is extremely urgent.

                        I suggest that you arrange the necessary funding.

                        Please note that payment needs to be made to the banking details
                        below.

                        Regards

                        Yossie382

        438.2.    The payment was made into a different bank account to the previous payments,
                  but once again, not the bank account contained in the Boutros Contract. It was
                  made into a Belgian account bearing the name "Adama Sidibe" (Fortis Bank).

        438.3.    An email dated 24 February 2010 from Tchelet to Clark and others attaches an
                  invoice from LMS dated 18 January 2010 and states "Hi-attached is the
                  supporting invoice relating to the recent payment to Ghassan as consulting fees
                  last week, slight difference due to bank charges etc, for your records."383

        438.4.    The invoice rendered by LMS was for USO 998,870. As indicated by Tchelet's
                  email, this is slightly less than the $1 million that was paid. A hand-written note
                  on the invoice (which appears to be from someone in BSG R) states "$1, 130
                  Bank Charges".

        438.5.    The invoice stated that the fee was for certain equipment, generator running
                  costs and "works" completed at Zogota.

        438.6.    As with the previous invoices, a hand-written instruction on the payment
                  instruction sheet directs that the payment should be re-allocated from
                  "consulting fees" to certain other codes.

439.    On 1 March 2010, a further payment was made to LMS for USO 300,000.384 In a series of
        emails on 1 March, Clark insisted that the payment be made immediately to the Belgian

38 1
    Payment from BSGR Treasury Services to A. Sidibe,   16 February 20 1 0, R-1 89.
382
    Payment from BSGR Treasury Services to A. Sidibe,   16 February 20 1 0, R-1 89.
383
    Payment from BSGR Treasury Services to A. Sidibe,   16 February 20 1 0, R-1 89.
384
    Payment from BSGR Treasury Services to A. Sidibe,   1 March 2010, R-190.

                                                 122
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 124124  of 282
                                                                      of 282




          a ccount named "Adama Sidibe" - describing it as "very urgent". 385 A week later, on 8
          March 20 1 0, a further payment of $550,000 was made to the same Belgian bank account
          for consultation services. The payment was m ade pursuant to an email d i rection from
          Tchelet which stated:

                I have been informed this afternoon of a requirement to pay an amount of
                USD550, 000 as RAS consulting fees in respect of services rendered by
                Ghassan. Invoice to follow.

                Please load to same Fortis Bank Belgian banking details as last time. 386

          Vale contends that R.A.S. in this email refers to Resources Advisory Services - a BSGR
          entity. 387
                                                                              388
440.      Further payments followed on 24 March 2 0 1 0 (USD 300,000) ,          29 March 201 0 (USD
                    38 9
          250,000), 9 April 20 1 0 (USO 2 1 2 , 000), 390
                                                          12 April 20 1 0 (USD 325,000), 391 and 21 A pril
          20 1 0 (USD 200, 000). 392 All payments were to the same Belgian account at Fortis Bank
          and Tchelet instructed that they be paid i mmediately with an invoice to follow. The invoice
          for the USD 300,000 payment referred to consultatio n services for an environmental
          study and solution, whereas the other invoices referred to certain costs (transport, solar
          panels, parts etc) and the completion of road and drainage works.

441 .     In relation to these payments, Tchelet said in a message to Clark:

                all payments to Ghassan relate to transport, electrical, site preparation etc-Sarah
                has the allocations, we are missing the last 3-4 invoices but they are en route
                from Guinea. all allocated to Simandou Blocks 1 & 2 -none of it is anything
                remotely resembling consulting but actual work as per the descriptions previously,
                I am pushing constantly on the outstanding invoices. 393

          Payments to Mme. Toure


442.     Vale alleges that, in addition to providing consultancy services, Boutros also was used as
         an intermediary to make payments to Mme. Toure on behalf of BSGR. The basis for this
         allegation is as follows.

443.     In 2009, BSGR allegedly asked Boutros to p u rchase two Caterpillar machines o n its
         behalf for site works, 394 although it d id not produce any contemporaneous documentary
         evidence of this request. Avidan said in his First Witness Statement: 395

                The transaction Ms Toure refers to was one in wh ich BSGR asked Mr Boutros
                (through his company, Log istics and Maintenance Services SARL) to obtain two

3 85
    Payment from BSGR Treasury Services to A. Sidibe, 1 March 20 1 0, R-1 90.
386
    Payment from BSG R Treasury Services to A. Sidibe, 8 March 20 1 0, R-1 9 1 .
387
    Vale's Statement o f Reply, paragraph 233.
388
    Payment from BSGR Treasury Services to A. Sid ibe, 24 March 20 1 0, R-1 92.
389
    Payment from BSGR Treasury Services to A. Sid ibe, 29 March 20 1 0, R-1 93.
390
    Payment from BSGR Treasury Services to A. Sidibe, 9 April 20 1 0, R-1 94.
391
    Payment from BSGR Treasury Services to A. Sidibe, 12 April 2 0 1 0 , R-1 95.
392
    Payment from BSGR to A. Sidibe, 2 1 April 20 1 0, R-1 96.
393
    Payment from BSGR Treasury Services to A. Sidibe, 29 March 20 1 0, R-1 93.
394
    Avidan First WS, paragraph 1 2 1 .
395
    Avidan First WS, paragraph 1 2 1 .

                                                   1 23
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    125125
                                                               Page  of 282
                                                                         of 282



               Caterpillars for us. We had many of them in the field and needed two more for our
               exploration work. Mr Boutros obtained the Caterpillars for us, and we duly paid
               him the amount he invoiced for them. I did not know, and I am not aware that
               anyone else from BSGR knew, that Mr Boutros had used Ms Toure to obtain this
               equipment. It was certainly not a backhanded way of BSGR paying Ms Toure.

444.     Also i n 2009, Mme. Toure allegedly demanded money from BSGR, although Avidan said
         that he now cannot locate the letters containing such demands. 396 Avidan also said that
         he was briefly detained by a General acting on M me. Toure's behalf in relation to these
         demands. 397

445.     Vale claims that the purchase of Caterpillar machines by Boutros was a ruse to a llow
         BSGR to meet Mme. Toure's payment demands. 398 Circum stantial evidence that
         supports Vale's assertion includes:

         445. 1 . Vale states that the payments coincided with demands for payments made by
                  Mme. Toure for amounts she claimed were owed p u rs uant to contracts with
                  Pentler. 399 Vale also says that the payment was consistent with an affidavit
                  signed by Mme. Toure on 2 August 2009 in front of Bangoura (BSGR's Security
                  Director) which states that she and BSGR agreed :

                      on the payment of the sum of four million U.S. dollars (USO 4, 000,000),
                      representing the total value of all of my shares of stock (a 5% interest), as
                      well as of my services provided for obtaining the mining titles for the
                      benefit of the company BSGR in Guinean territory.

                      Said amounts shall be paid to me in full in instalments payable over four
                      quarters, that is, one million dollars (USO 1 , 000,000) per quarter. 400

        445.2. No correspondence has been provided evidencing BSGR's i nstruction to Boutros
               to purchase the Caterpillar machines.

        445.3. The initial invoice provided for the machines came from the unknown "Matilda &
               Co. Ltd ." (not Matinda & Co). 40 1 The invoice itself does n ot specify the date on
               which it was generated, but the signature inside the company stamp appears to
               be dated 7 J uly 2009.

        445.4. On 1 7 August 2009, Tchelet instructed BSGR to pay Boutros the sum of USO 1 .3
               millio n . The payment was made to Boutros on 1 8 August 2009. 402

        445.5. Boutros did not i nvoice BSGR for the Caterpillar machines until 1 8 August 2009,
               the day after the payment instruction had been issued . Boutros did not i nclude
               with his invoice to BSGR any proof of purchase for the Caterpillar machines. The
               amount charged for the machines is different to the cost of the machines as
               specified in the "Matilda" invoice.


396
    Avidan First WS, paragraph 1 05.
397
    Avidan First WS, paragraph 1 05.
398
    Vale's Statement of Reply, paragraphs 445-449.
399
    Vale's Statement of Reply, paragraphs 452-454.
400
    Affidavit of M. Toure, 2 August 2009, C-690; see Vale's Statement of Rejoinder on Counterclaims,
1 5 August 20 1 6 , paragraphs 73-75.
401
    Guinean Import Declaration, 1 7 August 2009, R-259.
402
    Payment from BSGR Treasury Services to LMS, 1 8 August 2009, R-1 87

                                                 1 24
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 126126  of 282
                                                                     of 282




         445.6. Boutros issued a transfer order to his bank on 20 August 2009 for the payment of
                USO 998,000 to Matilda Ltd which appears to have failed.403

         445.7. A second invoice was generated for the machinery on 28 August 2009, this time
                the correct company - Matinda & Co - is used on the invoice. 404 The bank
                account for payment of the second invoice is different to the bank account in the
                original "Matilda" invoice.

         445.8. Boutros then sent a message to his bank entitled "Request to change the name of
                the recipient of a transfer order" on 3 September 2009. He instructed his bank to
                make the payment of USO 998,000 to "Mamadie Toure" personally, rather than
                Matilda Ltd. 405 He did not, however, change the bank account number to
                correspond with the second invoice. The payment appears to have been made to
                Mme. Toure personally at the bank account specified on the original "Matilda"
                invoice.

         445.9. Boutros made a further payment to Mme. Toure's personal account of USO 2,000
                in December 2009.406

         445.1 0.Vale contends that the Caterpillar machinery never arrived.

446.     Conversely, BSGR states that the equipment was in fact delivered as evidenced by an
         import declaration dated 1 7 August 2009.407

447.     As to this latter claim, Vale notes that:

               the Customs Invoice, on its face, does not confirm that the equipment was in fact
               delivered� but rather that it could be sent through customs for a period of 6
               months.4u8

448.     Vale also notes that BSG R attempted to keep Boutros' name out of the records provided
         to local BSG R contacts. Emails from Tchelet to Nicolle state: 409

               What is sensitive is the names in respect of consulting fees paid - please always
               check with me first before sending reports which include those details to her or
               anyone inside Guinea ...

               I am referring to cases where BSGR TS pay on behalf of newco consulting fees
               to for eg Ghassan or others - those are the type of consulting fees that you
               should check with me first before sending the details automatically to Guinea
               local.

449.    A previous email from Tchelet to Nicolle included a hand-written note which said "remove
        Ghassan Boutros' name from Guinea spreadsheef'.4 1 0


403 Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 1 95, C-6.
404 Invoice from Matinda dated 28 August 2009, p. 1 94, C-6.
405
    Email from G. Boutros to the Managing Director of the F.I.B., 3 September 2009, p. 1 95, C-6.
406 Invoice 489 to LMS dated 20 December 2009, p. 1 96, C-6.
407 Guinean Import Declaration, 1 7 August 2009, R-259.
408 Vale's Pre-Hearing Written Submissions, note 316 (referencing C-799; C-800; C-801 ).
409 Emails between Y Tchelet, D Clark, & H Nicolle of BSGR, 26-27 April 2009, C-540.
410 Emails between Y Tchelet & H Nicolle of BSGR, 20-2 1 April 2009, C-650.

                                                     1 25
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 127127  of 282
                                                                     of 282




450.     Finally, Vale claims that Boutros also assisted in making a USD 2 million cash deposit
         into Mme. Toure's bank account in May 20 1 0. This payment, Vale submits, was a reward
         for completion of the joint venture contracts.41 1 BSGR rejects this argument, saying that
         no such payment occurred.

45 1 .   In support of its claims, Vale has placed before this Tribunal transcripts of oral evidence
         provided by Boutros as part of court proceedings in Switzerland and Guinea regarding
         alleged corruption.4 1 2 As Boutros has not appeared as a witness in the current arbitration
         and there has been no opportunity for the Tribunal or the parties to test his evidence, the
         Tribunal has placed no weight on these transcripts.

         Tribunal's analysis of Boutros' role

452.     The Tribunal makes the following findings based on the evidence and submissions before
         it.

         452.1 . In and around the time of the Project Hills due diligence, BSGR in its internal
                 correspondence repeatedly referred to the services provided by Boutros as
                 "consultancy services" and his invoices as being for "consultancy fees". At least
                 three of Boutros' invoices specifically refer to "consultation services" or studies
                 carried out by Boutros for BSGR (see payments of 6 April 2009, 8 March 20 1 O
                 and 24 March 201 0).

         452.2. In the Tribunal's view, it is clear that BSGR considered that Boutros was receiving
                consulting fees for providing consulting services (including of a technical nature).

         452.3. Tchelet's email to Nicolle on 26-27 April 2009 confirms BSGR's view of Boutros
                as a consultant, but also demonstrates BSGR's desire to keep his role secret.

                       I am referring to cases where BSGR TS pay on behalf of newco
                       consulting fees to for eg Ghassan or others - those are the type of
                       consulting fees that you should check with me first before sending the
                       details automatically to Guinea local41 3

         452.4. A previous email from Tchelet to Nicolle included a hand-written note which said
                "remove Ghassan Boutros' name from Guinea spreadsheet".4 1 4

         452.5. It is also clear that Boutros (through LMS) paid Mme. Toure USD 1 million in 2009,
                purportedly for two Caterpillar machines. The Tribunal notes that this payment
                was made at around the time that Mme. Toure was demanding money from
                BSGR and just after Mme. Toure had signed a document stating she would
                receive USD 4 million from BSGR in USO 1 million instalments.41 5

         452.6. The Tribunal has not been provided with any evidence that the Caterpillar
                machines actually arrived. As noted by Vale, the "Descriptive Declaration of
                Importation" ("DOI") exhibited by BSGR appears to provide a delivery window for

411
     Vale's Statement of Reply, paragraphs 10 and 450-45 1 .
412
     See Report of questioning for Ghassan Boutros, 29 August 201 3, R-1 32; Proces verbal of G.
Boutros, 7 July 20 1 5, C-278.
413
     Emails between Y Tchelet, D Clark, & H Nicolle of BSGR, 26-27 April 2009, C-540.
414
     Emails between Y Tchelet & H Nicolle of BSGR, 20-21 April 2009, C-650.
41 5
     Affidavit of M. Toure, 2 August 2009, C-690.

                                                 1 26
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 128128  of 282
                                                                       of 282




                   the machines between 17 August 2009 and 17 February 2010 but does not
                   confirm whether they were actually delivered within this timeframe.4 1 6

           452.7. The invoices for the Caterpillar machines support Vale's argument that the
                  transaction was a sham :

                    452.7.1.   The invoice attached to the DOI bore the wrong company name and
                               stamp - "Matilda & Co."

                    452.7.2.   After Boutros first attempted - but failed - to transfer the money to
                               Matinda, a new invoice in the correct name was issued.

                    452.7.3.   The bank account into which the fees were paid belonged to Mme.
                               Toure.

           452.8. Further supportive of Vale's position is that:

                    452.8.1.   BSGR had many Caterpillar and other work machines at their sites, it
                               is unclear why Boutros was requested to purchase additional
                               machinery for BSGR, rather than BSGR sourcing the machines from
                               its usual supplier.

                    452.8.2.   Other contractors appeared to use their own machinery, not
                               machinery purchased by BSGR.4 1 7

                    452.8.3.   The evidence before the Tribunal suggests that the business
                               interests of Mme. Toure (and by extension, Matinda) while she
                               resided in Guinea primarily involved distributing pharmaceuticals,
                               food, and consumer goods.4 1 8 None of these activities suggest that
                               Matinda or Mme. Toure (who was by 2009 living in exile in Sierra
                               Leone 4 1 9 ) would be a natural supplier of heavy construction
                               machinery into Guinea.

                    452.8.4. Throughout the course of the relationship between BSGR and
                             Boutros, it appears that these two Caterpillar machines were the only
                             heavy construction machinery Boutros was asked to purchase for
                             BSGR. All other invoices related to site works, consultations,
                             generator costs and electrical and telecommunications equipment.

453.      Based on the evidence above, the Tribunal considers that BSGR's version of events
          whereby Boutros sourced these machines from Matinda in Sierra Leone without the
          knowledge of BSGR is improbable.

454.      Tchelet's desire to keep Boutros' name off the Guinea spreadsheets and effectively
          "secret" reinforces the Tribunal's view that the relationship between BSGR and Boutros
          was not a standard contracting relationship.

416
    Guinean Import Declaration, 17 August 2009, R-259.
4
    See Sub-Contract Agreement between Bassad-Guinee S.A. and BSG Resources (Guinea) Limited
    17
- S.A.R.L., 2 January 2010, clause 3(1)(b), C-799.
418
    See Noy First WS, paragraph 8; Avidan First WS, paragraph 45; Stru ik First WS, paragraph 4 1 .
419
    Vale's Statement of Case, paragraph 170.

                                                   127
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    129129
                                                               Page  of 282
                                                                         of 282




455.     The unusual nature of the relationship between Boutros and BSG R is further confirmed
         by the curious payment process for Boutros' (forthcoming) invoices:

         455.1 . BSGR generally paid LMS on an "urgent" basis in round figures and before any
                 invoice was actually rendered. The contemporaneous correspondence indicates
                 that many invoices were backdated. No explanation has been provided as to why
                 these payments were urgent, particularly when the Boutros Contract provided
                 BSG R with 20 days to pay any such invoices. BSG R's practice of simply paying
                 Boutros any amount requested without first having received invoices or receipts,
                 has not been adequately explained by BSG R.

         455.2. Vale argues that:

                    These "consulting fee" payments are also notable because they were all
                    approved and dispensed before BSGR had received any supporting
                    invoices or documentation. In one instance, just a couple of weeks before
                    Vale sent BSGR its compliance due diligence questionnaire, Clark emailed
                    Tchelet and others at BSGR: "I have been informed this afternoon of a
                    requirement to pay an amount of USDSS0,000 as R.A.S[.J [Resources
                    Advisory Services, a BSGR affiliate] consulting fees in respect of services
                    rendered by Ghassan. Invoice to follow." [R- 1 891 This shows that Tchelet
                    and Clark were instructing BSGR to make payments to Boutros,
                    unsubstantiated by invoices, simply because Avidan or others on the
                    ground in Guinea were demanding that these payments be made.420

        455.3. The invoices themselves - including those for large sums of money - contain
               scant detail as to how these amounts were derived. For example, there is no
               breakdown of rates for services and no invoices for fixed costs were provided.
               Most invoices were also for "round numbers". On one occasion where the invoice
               was not a round number and did not match the amount that had already been
               paid, a hand-written note on the invoice stated that the difference was made up in
               "bank charges" which happened to bring the total to exactly USO 1 million. The
               urgency of payment and the scant detail provided in the invoices can be
               contrasted with other contractors who specified hours and rates and whose
               invoices appear to have been scrutinised in detail before payment approved.421

        455.4. Overall, BSG R paid Boutros a total of over USO 5 million pursuant to these
               invoices during 2009-201 0.

456.    Vale also makes allegations about an alleged USO 2 million cash deposit made by
        Boutros to Mme. Toure's account. However, this payment occurred in May 201 0 and is
        not relevant for the purposes of assessing whether the due diligence responses were
        accurate.

457.    The Tribunal concludes, based on the above analysis , that Boutros' consultancy role is
        clear from the contemporaneous documents. There is also significant evidence which
        establishes, at least in relation to the USO 1 million allegedly paid for machinery, that
        Boutros was acting as an intermediary for BSGR. The apparent secrecy around Boutros'
        role; the urgent nature of payments without invoices; the timing of the payment just after

420
   Vale's Statement of Reply, paragraph 233.
421
   See, for example, Payment from BSGR to K. Amir of Bassad, 1 5 April 201 0, C-800 and Payment
from BSGR Treasury to Global Travaux Publics Constructions, 28 July 2009, C-801 .

                                                1 28
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 130130  of 282
                                                                      of 282



          Mme. Toure had demanded money from BSGR; the lack of evidence that the machines
          were delivered; and the unlikely coincidence that Boutros would have sourced heavy
          machinery from Mme. Toure after she was exiled (especially when sourcing such
          machinery does not appear to have been her core business) suggest that Vale's version
          of events are more likely accurate than BSGR's protestations that Boutros' dealings with
          Mme. Toure were unknown to it.

          Tribunal's findings on whether Boutros provided consulting or agency services

458.      The Tribunal therefore finds that the arrangement with Boutros involved at least some
          consultancy services and indeed was viewed as such by BSGR. The Tribunal also
          considers that Vale has shown that, on the balance of probabilities, Boutros acted as an
          intermediary for BSGR. There is no evidence to suggest Boutros was BSGR's agent.

459.     Therefore, BSGR should have disclosed the role of Boutros in response to Vale's due
         diligence questions regarding consultants and intermediaries. BSGR's failure to do so
         meant that its responses to those questions were false.

460.     Moreover, even if the Tribunal were wrong in its conclusions above, BSGR · still should
         have disclosed the Subcontracting and Service Provision Agreement with LMS in the
         "Third Party Service and Supply Agreements" in Section 1 K of the due diligence data
         room, especially as this Agreement was with BSGR Guinea - one of the "BSG Group"
         companies.

                          viii. lbrahima Kassory Fofana

461 .    Vale alleges that BSGR also retained Fofana, Guinea's former Economy and Finance
         Minister, as a consultant. Vale points to the fact that BSGR admitted that Fofana provided
         "high level strategic advice" in relation to BSGR's acquisition of the Simandou mining
         rights as evidence of his role as a consultant.

462.     In July 2008, Fofana met with the Minister of Mines, Dr. Nabe, to discuss BSGR's
         application for Blocks 1 and 2.422 Vale also noted the close relationship between Fofana
         and Mahmoud Thiam, the Minister of Mines in 2009-20 1 0. Indeed, Thiam referred to the
         important role that Fofana played on behalf of BSGR several times in a recorded
         conversation with Mebiame. 423 Consequently, according to Vale, BSGR should have
         disclosed Fofana's consultancy role during the due diligence process.

463.     BSGR accepts that Fofana was a consultant and should have been disclosed in its
         responses to the due diligence questionnaires.424 BSGR agrees that Fofana provided
         consultancy services in relation to Blocks 1 and 2, but said that the failure to disclose
         Fofana's role was an oversight. BSGR has pointed out that the wire transfers to Fofana
         were included in the disclosures, which belies Vale's contention that BSGR deliberately
         concealed his role.425


422
    Nabe WS, paragraph 20.
423
    Transcript of Meeting between Minister of Mines M. Thiam and S. Mebiame, C-81 . For example,
Thiam says at p. 9 "And BSGR can say to you: 'Yes, we used Kassory as a 'lobbyist' to help us' and
Kassory does not keep this fact a secret."
424
    BSGR's Statement of Rejoinder, paragraph 5 1 .
425
    BSGR's Statement of Rejoinder, paragraph 52.

                                                1 29
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    131131
                                                               Page  of 282
                                                                         of 282




464.     Avidan stated in his First Witness Statement that Fofana's advice was "primarily in
         relation to a potential issue with the I FC and the World Bank, which had a share in Rio
         Tinto's rights over blocks 1 to 4 in Simandou."426

465.     During the period from 2008 to 201 4 , BSGR made the followin g payments to Fofana:

         465. 1 .   BSGR paid Fofana USO 1 00 ,000 in consulting fees o n 1 5 Decembe r 2008;

         465.2.     BSGR paid USO 23,592 . 1 0 for travel by Fofana             and   h is family in
                    November/December 2008;427

         465.3.     BSGR paid Fofana EUR 80,000 in consulting fees on 5 February 2009;

         465.4.     BSGR reimbursed Fofana (or paid) for certai n travel costs between April 2009
                    and February 2 0 1 0 , to a total sum of USO 1 8,536.76. 428

466.     I n view of BSGR's admission that Fofana was a consultant, the Tribunal finds that Fofana
         was a consultant to BSGR, and that his role should have been d isclosed in response to
         the due diligence questionnaires.

                          ix.   Conclusion on representation that BSGR had not used any agents,
                                intermediaries and consultants in the process of obtaining the
                                mining rights

467.     I n response to Vale's due d iligence questions about the use of agents, i ntermediaries and
         consultants i n the Compliance Due Diligence Questionnaire and the S upplemental
         Compliance Due Diligence Q uestionnaire, BSGR disclosed only "Ian Cope, WSP ,
         Bateman Engineering, Mohammed Doumbia, Fist Interim" a n d referred Vale to the
         contracts in Section 1 K of the d ata room.

468.     BSGR has admitted that it should have included Fofana in its list of consultants.

469.     The Tribunal has found that BSGR should also have disclosed a s consultants Pentler,
         Cilins and Boutros. In addition, P entler and Cilins acted as BSG R's agents in Guinea
         during the process of obtaining the mining rights for BSGR Guinea. This agency role
         should also have been disclosed by BSGR in its response to the due diligence questions.



BSGR's representation that it had disclosed all agreements with Consultants

470.     I n response to the due diligence questions outlined a bove with regard to consultants,
         BSGR represented that all agreements with consultants were d isclosed in Section 1 K of
         the data room . 429




426
    Avidan First WS, paragraph 1 50.
4 27
    Diesenhaus-Unitours Spreadsheet of 2008 BSGR Travel, C-539.
428
    Payment from BSGR Treasury to Diesenhaus-Unitours, 7 May 2009, C-268; Payment from BSGR
Treasury to Diesenhaus-U nitours, 7 January 201 0, C-269; see also footnote 498 of Vale's Statement
of Reply.
429
    Compliance Due Diligence Questionnaire for Project Hills, 29 March 20 1 0, Question IV, C-30.

                                                 1 30
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 132132  of 282
                                                                       of 282




47 1 .         Section 1 K of the d ata room contained the following documents: 430




                  K                  Third Partv Service and S111111Iv Agreements
          1.                 1       BSG Resources Guinee S.A.R.L/Foraco SAS Drilling    Legal/
                                     Ag;reement 29/10/07                                 Tech      LK
          2.                 2       Energold Drilling                                   Legall
                                                                                         Tech      lK
          3.                3        Geoprospect Drilling                                Legal/

                            4
                                                                                         Tech
         4.                          Fugro Airborne Surveys                              Legal/
                                                                                         Tech      lK
          5.                5        KPMG Conabv                                         Finance   lK
         6.                 6        UIBG                                                Aclmin    lK
         7.                 7        Probiz Guinea (hire of air transport services)      Aclmin    lK
         8.                 8        Total                                               Aclmin    lK

                            10
         9.                 9        DHL                                                 Admin     lK
         1 0.                        Contract Poubelles de Conakry (Bin hire and waste
                                     removal)                                            Admin     lK
          11.               11       1 1 . 1 GTC: (Bulldozers)                           Admin     IK

                                                                                                   LK
          12.                        1 1 .2 GTC (Fuel Tank)                              Achnin    lK
          13.                        1 1 .3 GTC (Water Tank)                             Aclmin
          14.                        Technical Advisorv and Royaltv Agreement



472.       Vale alleges that, in response to these d ue diligence questions, BSGR should have
           d isclosed the following agreements:

           472. 1 .     Milestone Agreement between BSGR Guinea BVI and Pentler dated 20
                                       431
                        February 2006;


                        2008 '.432
           472.2.       Share Purchase Agreement between BSGR Steel and Pentler, dated 24 March


           472.3.       Settlement Agreement between BSGR Steel and Pentler, d ated 25 J u ly 2009; 433

           472.4.      Shareholders Agreement between BSGR Steel, Pentler and BSGR G uinea,
                       d ated 1 9 July 2007; 434 and

           472.5.      The Agreements with LMS (Boutros) and with Fofana.

473.       I n paragraph 458 above, the Tribunal has found that Boutros (through LMS) provided
           services to BSGR Guinea (a BSG Gro u p Company), including consultancy services. The
           Tribunal has already found that the Boutros Contract should have been disclosed in

430
    Project H ills: FTP/Data Room Index, R-216.
431
    Letter from BSGR Guinea BVI to Pentler, 1 4 February 2006, R-1 17.
432
    Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
433
    Settlement Agreement between BSGR Steel and Pentler, 25 J u ly 2009, R-33.
434
    Shareholders Agreement between BSGR Steel, Pentler and BSGR, 1 9 July 2007, R-24.

                                                            1 31
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    133133
                                                                Page  of 282
                                                                          of 282




          Section 1 K of the data room, both as a third-party service and supply agreement as well
          as an agreement with a Consultant. BSGR provided no satisfactory explanation as to why
          the agreement was omitted from Section 1 K, especially as Boutros was allegedly
          supplying these services over the very period that the due diligence was being conducted.

474.     The Tribunal has also found that Cilins and Pentler were consultants to BSGR Guinea
         within the definition provided in the due diligence questionnaires (see paragraph 4 1 5
         above). The BSGR-Pentler Milestone Agreement, the Share Purchase Agreement and
         the Pentler Shareholders Agreement all make references to the provision of services by
         Pentler, and specifically to Pentler (or its shareholders) as "consultants".435 None of these
         Agreements was disclosed.

475.     The Settlement Agreement does not contain any reference to the provision of services,
         so it is not discussed further here.

476.     The Tribunal finds that, even if BSGR mistakenly considered that Cilins or Pentler were
         not "consultants", they provided services to BSGR and, on that basis, the agreements
         should still have been included in Section 1 K of the data room.

477.     BSGR contends that the various agreements with Pentler were not entered into directly
         by a BSG Group company (as defined in the due diligence questionnaires). This is true.
         The BSGR entities that signed these agreements were BSGR Guinea BV I and BSGR
         Steel, which had been removed from the BSG Group during the 2009 restructuring
         (described at paragraph 256 above). This restructure meant that, while BSGR Guinea
         BVI and BSGR Steel were no longer part of the ownership chain of BSGR Guinea, they
         were still wholly owned subsidiaries of BSGR.

478.     The Tribunal considers that, although the definition of BSG Group was limited initially to
         BSGR Guernsey and BSGR Guinea, plus certain Liberian companies, the question
         regarding consultants and agents in each Questionnaire was broader. As described at
         paragraph 428 above, the question asked BSGR to identify all consultants / agents
         "retained by or acting on behalf of the BSG Group (directly or indirectly)." 436 The
         Questionnaires asked for copies of any agreements with such consultants which were not
         already included in Section 1 K of the data room.437 None of the agreements with Pentler,
         Cilins, Boutros or Fofana438 was provided.

479.     In the Tribunal's view, the breadth of this question means that the fact that the signatory
         companies to these agreements fell outside of the narrow definition of a "Group company"
         did not exempt these agreements from being disclosed. The consultants performed




435
    Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
436
    Compliance Due Diligence Q uestionnaire for Project Hills, 29 March 201 0, Question IV.A, C -30,
and Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 2010, Question
IV.A, C-43.
437
    Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, Question V.B, C-30;
Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 0, Question V.A,
C-43.
  The Tribunal is aware of BSGR's assertion that no written agreement with Fofana existed, see
43 8

BSGR's Statement of Rejoinder, paragraph 54( 1 ).

                                                 1 32
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 134134  of 282
                                                                     of 282




         services on behalf of BSGR Guinea to assist it in gaining the mining rights included within
         Project Hills (that is, "Simandou Blocks 1 and 2, North Block and Zogota in Guinea"439) .

480.     BSGR submits that it did not disclose the Pentler agreements as its lawyers, Skadden
         Arps, told BSGR that it did not have to disclose this information. Steinmetz gave evidence
         of this advice in his First Witness Statement, stating:

              The only other aspect of the negotiations that related to the FCPA issues that I
              recall was a short deliberation that I participated in about whether the Pentler
              relationship should be disclosed. I cannot remember if it was someone from the
              BSGR side or Skadden themselves who mentioned it first. Skadden knew the
              relationship we had with Pentler because they had advised on the dispute I refer
              to above. I was ambivalent as to whether Pentler should be disclosed and
              listened to the advice that was given. The advice was that we did not have to
              disclose the relationship. They were our former partner and shareholder in the
              business and the existence of a minority shareholder in the business was a
              matter of record from the accounts and elsewhere.440

481.    Unfortunately, however, Steinmetz did not attend the hearing (either in person or b y
        videolink). Avidan who also mentioned the Skadden Arps advice in his second witness
        statement also failed to attend the hearing (Avidan stated that "Mr Hatchard" was the
        lawyer who gave the advice441 ) . Therefore, this evidence was unable to be tested under
        cross-examination.

482.    Vale requested copies of any such advice during the document production phase of
        these proceedings, but BSGR stated that no written advice from Skadden Arps was ever
        received and it did not possess any documents on this topic. Vale repeated its request on
        the basis that BSGR's efforts to locate responsive documents had been inadequate. Vale
        also requested an order from the Tribunal that BSGR disclose who gave the advice and
        when it was provided and noted that it would seek an adverse inference at the
        appropriate time. 442 BSGR objected to this request and said that the matter could be
        addressed at the evidentiary hearing and that the drawing of adverse inferences would
        be the appropriate remedy if necessary.443

483.    The Tribunal requested a certification from BSGR's Counsel detailing efforts made to find
        responsive documents and identifying the Skadden lawyer who provided the advice and
        to whom it was provided. Certifications were provided by BSGR's Counsel on 28 April
        20 1 6 detailing efforts made to search for responsive documents for outstanding requests
        and specifically, in relation to the alleged advice provided by Skadden Arps, the
        certifications stated that "the identity of the Skadden lawyer who gave the advice
        concerning Pentler is Michael Hatchard and the persons receiving the advice on behalf of
        BSGR were Mr Cramer, Mr Barnett and Mr Steinmetz."444 The Tribunal notes that Avidan
        claims he was also at this meeting although this was not recorded in the certification.445

484.    In his second witness statement dated 14 July 201 6, Mr Barnett described the extensive
        advisory role that Skadden Arps had in relation to BSGR's activities in Guinea. He also

439
    Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 0, note 1 , C-43.
440
    Steinmetz First WS, paragraph 78.
441
    Avidan Second WS, paragraph 24.
442
    See Second Decision on Document Production, paragraphs 1 48-1 53.
443
    Second Decision on Document Production, paragraph 1 55.
444
    Mishcon de Reya Certification on " BSGR/Onyx/Mr Steinmetz", 28 April 2016.
445
    See Avidan Second WS, paragraph 24.

                                                  1 33
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 135135  of 282
                                                                      of 282




          described the advice provided by Mr Hatchard in relation to the Pentler disclosure issue.
          Mr Barnett said that "BSGR's lawyers have approached Skadden in relation to this
          arbitration. As it currently stands, Skadden has said that it is not now prepared to engage
          with BSGR's lawyers in relation to this arbitration. I assume that they have concerns
          about their own position."446

485.      Given the close relationship that BSGR appeared to have with Skadden Arps throughout
          the relevant time, the fact that no witness from Skadden Arps (in particular, Mr Hatchard)
          was willing to provide evidence on behalf of BSGR to verify that the advice was provided
          or corroborate Steinmetz's account is most surprising indeed.

486.      The Tribunal observes that, in addition to the surprising unwillingness of Skadden Arps to
          cooperate, even the evidence of BSGR's witnesses on this alleged advice would have
          been insufficient to support a finding that no reliance was intended. While Steinmetz
          asserted that Skadden Arps was well aware of the Pentler relationship because it had
          advised on BSGR's dispute with Pentler, he did not clearly set out the basis for the
          purported view that the Pentler relationship need not be disclosed to Clifford Chance.
          Taken at face value, the rationale set out in Steinmetz's statement that Pentler was
          BSGR's "former partner and shareholder in the business and the existence of a minority
          shareholder in the business was a matter of record from the accounts and elsewhere"447
          is unpersuasive and the Tribunal doubts that this statement could really have been
          Skadden Arps' expressed views.

487.      In addition to the inherent improbability of Skadden Arps genuinely holding the view
          expressed by Steinmetz in his statement, BSGR cannot have its cake and eat it too. It
          cannot, on the one hand, assert that it took legal advice on whether or not to disclose the
          Pentler relationship, but, then, on the other hand, fail to produce any written record of
          such advice or to even proffer the lawyer who allegedly gave the advice (no privilege
          having been claimed).

488.      And finally, BSGR's witnesses (Steinmetz, Avidan and Barnett), having referred to and
          supposedly relied upon the alleged advice, chose not to appear in person to answer
          questions on their respective testimonies.

489.      In short, no corroborative documentary evidence has been adduced by BSGR (including
          meeting notes which the Tribunal would expect to exist} and Skadden Arps has allegedly
          refused to provide witness evidence in support of BSGR's assertions. As a result, the
          Tribunal simply cannot accept a bare statement by Steinmetz and his colleagues to this
          effect without more conclusive proof. All of the above circumstances lead the Tribunal to
          the conclusion that these allegations must be rejected.

490.      Vale submits that:

                BSGR's claim that - in the midst of an FCPA due diligence exercise, and all of
                the associated questions, certificates, representations, warranties, meetings and
                other antibribery inquiries made to Vale, and the numerous red flags that Pentler
                would have suggested - Skadden provided unwritten advice on which BSGR
                relied (i) to withhold agreements to pay a minority shareholder more than USD 30
                million, (ii) to withhold all its other agreements with Pentler that were responsive

446
      Barnett Second WS, paragraph 1 2.
447
      Steinmetz First WS, paragraph 78.

                                                   1 34
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    136136
                                                                Page  of 282
                                                                          of 282




                     to due diligence inquires, and (iii) to nonetheless represent to Vale that it had
                     produced all documents involving the shareholders in BSGR Guernsey and all of
                     its subsidiaries, is not credible. Either BSGR never was given any such advice or
                     it never revealed to Skadden the extent of its relationship with Pentler. It is
                     inconceivable that, if the facts had been fully disclosed to it, a law firm of
                     Skadden's stature would have told BSGR that it did not need to disclose its
                     relationship with Pentler or any of the associated documents. It is striking in this
                     regard that to date BSGR has not produced or identified the mysterious Skadden
                     lawyer who supposedly gave this advice

                     [. . . ]

                     Even on the doubtful assumption that BSGR did receive this purported advice
                     from Skadden, that there is not a single record of the request for or contents of
                     this alleged advice - no emails, no meeting notes, no research or analysis, no
                     memoranda - suggests that BSGR recognized its relationship with Pentler was
                     so problematic that - if it disclosed it to Skadden at all - it instructed its lawyers
                     not to put anything in writing. 448

491 .      The Tribunal accepts these submissions and considers that the lack of a ny written record
           of or related to Skadden Arps' alleged advice is surprising and telling. Even if the advice
           was provided o rally at a meeting, as described by Steinmetz, it is standard practice to
           make file notes of such meetings and any advice provided . It would be u nusual not to
           have had a junior lawyer or administrative assistant taking notes, which cou ld have been
           produced in sup port of BSGR's account.

492.      The fact that:

          492. 1 .         no corroborating evidence whatsoever (either in documentary form or from a
                           witness from Skadden Arps) was provided by BSGR in circumstances where
                           corroborating evidence should have been ava ilable; a nd

          492.2.           Steinmetz did not present himself for cross-examination (nor did Avidan or
                           Barnett who gave evidence o n this issue),

          leads the Tribunal to find it appropriate to attach n o weight to this unsupported evidence
          regarding S kadden's alleged oral advice. Applying the principles on adverse inferences
          discussed at paragraphs 360 - 367 above and contained in the I BA Rules on Evidence,
          the Tribunal draws the i nference that any evidence that does exist and that BSGR has
          failed to produce (including evidence from Mr H atchard) m ust h ave been adverse to
          BSGR's interests. The Tribunal accordingly finds that no such advice was g iven by
          Skadden Arps to BSGR .

493.      Based on the above analysis, the i mportance of the due diligence process and BSGR's
          assertion that all relevant agreements were i ncluded in the data room , the Tribun a l finds
          that BSGR should have disclosed the Boutros Contract, any agreements with Fofana, as
          wel l as the BSGR-Pentler Milestone Agreement, the Pentler Shareholders Agreement
          and the Share Purchase Agreement. All of these agreements should have been included
          i n Section 1 K of the data room.




448
      Vale's Statement of Reply, paragraphs 253-254.

                                                         1 35
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    137137
                                                                Page  of 282
                                                                          of 282




494.       BSGR's confirmation that it had disclosed all relevant agreements in the data room,
           despite having failed to disclose the documents just described, constituted a misleading
           and false statement.

BSGR's representation that it had disclosed all relevant documents and information
relating to the shareholder structure of BSGR Guernsey and its subsidiaries

495.       In the Legal Due Diligence Questionnaire, Vale asked BSGR to disclose copies of any of
           the following types of agreements entered into between any of the shareholders of any
           Group Company as follows: 449

           495. 1 .   Any shareholders' agreements (and any other agreements between
                      shareholders of a Group Company relating to their shareholding in such Group
                      Company).

           495.2.     Agreements to transfer or to call for the transfers of any shares in the share
                      capital of any Group Company, whether on a change of control or otherwise.

           495.3.     Agreements relating to the share capital or ownership, control, management or
                      operation of a Group Company.

           495.4.     Copies of any such agreements between any Group Company and any third
                      party.

496.      Vale also requested : 450

          496.1 .     Any agreements dealing with the acquisition o r disposal of shares in any Group
                      Company entered into during the last 3 years or currently proposed, including
                      the acquisition or disposal of shares in any company that was a Group
                      Company during that 3-year period but that is no longer a Group Company.

          496.2.      All agreements relating to the acquisition or disposal of the business of any
                      Group Company or a significant asset of any Group Company (such as shares
                      in another company or fixed assets) entered into in the last 3 years or currently
                      proposed.

497.      BSGR represented that all such agreements were contained in Section 1A of the data
          room.

498.      The definition of "Group Company" in the Legal Due Diligence Questionnaire was
          amended by BSGR to reduce its scope. Clifford Chance's Questionnaire had
          encompassed BSGR and all associated or subsidiary companies (which would have
          included BSGR Guinea BVI of which Pentler had been a shareholder). BSGR amended
          the definition to a much narrower group of companies under BSGR Guernsey. As a result
          of this amendment, BSGR Guinea BVI did not fall within the definition of "Group
          Company".




449
      Project Hills Legal Due Diligence Questionnaire, 29 March 201 0 , Requests 1.5 and 1 .7, C-233.
450
      Project Hills Legal Due Diligence Questionnaire, 29 March 201 0 , Requests 3.1 4 and 3.1 5, C-233.

                                                    1 36
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 138138  of 282
                                                                      of 282




499.      In its Financial Due Diligence Questionnaire, Vale asked for all a greements relating to the
          acquisition or sale of shares in BSGR and BSGR G uernsey, or any of their subsidiaries,
          the business or a significant asset of such entities. 45 1

500.      I n its response to the Financial Due Diligence Questionnaire, BSGR crossed out the
          reference to itself (which would have required it to disclose documents related to
          Pentler's interest in BSGR G uinea BVI) and answered that all agreements were
          contained in Section 1 A of the d ata room.

501 .     Vale contends that, in response to these questions:

                BSGR should have disclosed - but did not - the existence of Pentler, including by
                providing to Vale all of the relevant documents evidencing Pentler's shareholding
                relationship with BSGR, such as the Shareholders Agreement dated 19 July 2007,
                Share Purchase Agreement dated 24 March 2008, and Pentler and BSGR's
                Settlement Agreement dated 25 July 2009, all of which relate to the acquisition or
                disposal of shares in a Group Company within the last three years prior to April
                20 1 0 (i.e. , going back to April 2007). 452

502.     However, the Tribunal n otes that Vale does not explain why these agreements - which
         relate to the transfer of shares in BSGR Guinea BVI - should have been disclosed, given
         that BSGR G uinea BVI was not a "Group Company" u nder the amended definition
         inserted by BSGR. While Vale may have argued that BSGR deliberately amended the
         definition so as to avoid having to disclose these agreements (which would have been
         d isclosable under the o riginal definition in the Legal Due Diligence Questionnaire) , this
         alone does not mean BSGR's disclosures under the a mended d efinition constituted a
         misrepresentation.

503.     In contrast, the Tri bunal considers that documentation relating to the transfer of BSG
         Group entities should have been disclosed . For exa m ple, BSGR Guinea was transferred
         from BSGR G uinea BVI to BSGR Guernsey on 1 7 February 2009 but this transfer was
         not d isclosed . 453 Agreements documenting this transfer should have been provided to
         Vale, as they a re "agreements dealing with the [ . . . ] disposal of shares in any company
         that was a Group Company d uring [the last 3 years] but that is no longer a Group
         Company". 454

504.     The Index to the d ata room indicates that the existing and proposed corporate structure
         charts were d i sclosed as well as a "Status Modification" which refers to "New BSG
         Resources (Guinea) Limited share certificates totalling 1 00 shares (see tab 1 7)". 455 It is
         not clear to the Tribunal exactly what this document refers to and whether it showed the
         transfer from the BVI company to the newly i ncorporated BSGR G uernsey. In any case,
         at the very least, the share purchase agreement dated 1 7 February 2009 between BSGR
         G uinea BVI and BSGR G uernsey should have been disclosed by BSGR in the d ata
         room . 456 This agreement detailed the transfer of BSGR G u i nea BVl's shares in BSGR


451
    Project Hills Clifford Chance Due Diligence Request List, 29 March 20 1 0, p. 2 , C-235.
452
    Vale's Statement of Reply, paragraph 59.
453
    Emails between D. C ramer & S. Merloni-Horemans, 9-1 2 November 20 1 2, p. 6, C-664.
454
    Project Hills Legal Due Diligence Questionnaire, 29 March 20 1 0, Request 3. 1 4, C-233; Vale's Pre­
Hearing Written Submissions, paragraph 230.
455
    Project Hills: FTP/Data Room I ndex, R-216.
456
    Sale of BSG Resources Guinee S.A. R.L. from BSGR Guinea BVI to BSG Resources (Guinea)
Limited (Guernsey), 25 February 2009, C-285.

                                                  1 37
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    139139
                                                                 Page  of 282
                                                                           of 282




           Guinea to BSGR Guernsey, and clearly fell within this due diligence request. The
           Tribunal has no hesitation in finding that this agreement ought to have been disclosed by
           BSGR.

505.       On the basis of the above evidence, the Tribunal finds that BSGR was not compelled to
           disclose the agreements relating to Pentler's shareholding in BSGR Guinea BVI.
           However, BSGR was required to disclose the agreement relating to the sale of BSGR
           Guinea to BSGR Guernsey in February 2009. BSGR having failed to disclose this
           agreement despite its representation that all documents that had been requested by Vale
           had been disclosed in Section 1 A of the data room, the Tribunal finds that BSGR made a
           false representation in this regard.

BSGR's representation that it had disclosed to Vale all agreements between the
shareholders of BSGR Guernsey and any of its subsidiaries, as well as all agreements
relating to the share capital or ownership, control, management or operation of a Group
Company

506.      Unlike BSGR's other representations, the Parties' dispute over this representation is not
          factual (i.e. whether the facts represented were true) but legal (concerning the scope of
          BSGR's representation).

507.      Vale argues that BSGR should have disclosed the agreements between BSGR Steel and
          BSGR Guinea BVI either in response to (a) due diligence request 1 .5 for "all agreements
          between the shareholders of BSGR Guernsey and any of its subsidiaries, as well as all
          agreements relating to the share capital or ownership, control, management or operation
          of a Group Company"; 457 or (b) due diligence request 1 .7 for "all agreements relating to
          the acquisition or sale of shares in the Holdco, or any of their subsidiaries, the business
          or a significant asset of such entities".458

508.      BSGR accepts that it did not disclose the agreements between BSGR Steel and BSGR
          Guinea BVI , but argues that there had been no misrepresentation as those agreements
          did not fall within the agreed scope of due diligence request 1 .5 and 1 .7. This argument is
          founded on the definition of "BSG Group" in the Compliance Due Diligence Questionnaire,
          which is reproduced below.

                BSG Resources (Guinea) Limited and BSGR Guinea SARL, BSG Resources
                (Liberia) Limited and BSGR (Liberia) Limited (collectively the "BSG Group"). For
                purposes of this questionnaire BSG Resources Limited (Guernsey) is excluded
                from scope.

509.      Since none of the Group Companies (as defined in the Compliance Due Diligence
          Questionnaire) was a party to the Pentler Shareholders Agreement, the Share Purchase
          Agreement or the Settlement Agreement, BSGR says that it was "not required to disclose
          its shareholding/settlement agreements with Pentler".459

5 1 0.    In reply, Vale alleges that the narrowing of the definition of a "Group Company" was
          proposed by BSGR "precisely to hide the existence of BSGR Steel and BSGR BVI".460

457
    Project Hills Legal Due Diligence Questionnaire, 29 March 2010, Requests 1 .5 and 1 .7, C-233.
458
    Project Hills Clifford Chance Due Diligence Request List, 29 March 201 0, p. 2, C-235.
459
    BSGR's Statement of Rejoinder, Section header to paragraphs 71 -73.
460
    BSGR's Statement of Rejoinder, paragraph 230.

                                                  1 38
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 140140  of 282
                                                                       of 282



           Further, Vale argues that, even on BSGR's interpretation of the due diligence request,
           BSGR was still obliged to at least disclose any share purchase agreement or other
           similar documentation related to the transfer of the shares in BSGR Guinea from BSGR
           Guinea BVI to BSGR Guernsey, as BSGR Guinea falls squarely within the definition of a
           "Group Company".

51 1.     After carefully considering the Parties' submissions, the Tribunal is of the view that BSGR
          - pursuant to request 1 .5 for all agreements relating to the share capital or ownership,
          control, management or operation of a Group Company - should have disclosed all
          documents relating to the transfer of the shares in BSGR Guinea from BSGR Guinea BVI
          to BSGR Guernsey. As noted in paragraph 504 above, BSGR did not disclose the share
          purchase agreement that existed between BSGR Guinea BVI and BSGR Guernsey for
          the transfer of the shares in BSGR Guinea, 461 BSGR's failure to disclose this document,
          and any others that may have existed in relation to this transfer, constituted a breach of
          due diligence request 1 . 5.

5 1 2.    Since BSGR Guinea BVI and BSGR Steel do not fall within the definition of "Group
          Company", the Tribunal accepts BSGR's position that no "Group Companies" were
          involved in the Pentler Shareholders Agreement, Share Purchase Agreement, and the
          Settlement Agreement. Consequently, BSGR did not have to disclose those agreements
          simply because BSGR Guinea BVI and BSGR Steel were a party to them.

5 1 3.    The Tribunal also finds that BSGR's failure to disclose the Pentler Shareholders
          Agreement, Share Purchase Agreement and Settlement Agreement does not constitute
          an omission which "makes that which is stated absolutely false"462 and which makes the
          representation false. Leaving aside BSGR's failure to disclose the share purchase
          agreement regarding shares in BSGR Guinea, BSGR's representation in response to due
          diligence request 1 .5 is otherwise true, and BSGR' s failure to disclose the Pentler
          Shareholders Agreement, Share Purchase Agreement and Settlement Agreement does
          not make that representation any less true.

5 1 4.    Against Vale's accusations that BSGR had deliberately narrowed the definition of "Group
          Company", BSGR explains via Tchelet's first witness statement that the evolution of
          BSGR's corporate organisation of companies was in furtherance of the aim of improving
          its corporate governance by simplifying the corporate structure. Further, BSGR also
          points out Tchelet had revealed the corporate reorganisation to Alex Monteiro
          ("Monteiro") (of Vale), 463 which militates against the idea that the restructuring was
          intended to deceive. The Tribunal makes no comment on this matter here.

5 1 5.    In any event, even if BSGR had deliberately moved to conceal BSGR Guinea BVI and
          BSGR Steel, this would not have changed the Tribunal's conclusion that BSGR's failure
          to disclose the Pentler Shareholders Agreement, Share Purchase Agreement and
          Settlement Agreement did not constitute a misrepresentation. Given the fact that both
          Parties are sophisticated commercial parties with legal representation, the Tribunal
          agrees with BSGR that its response to due diligence request 1.5 has to be taken literally,
          which thus omits BSGR Steel and BSGR Guinea BVI from its ambit. However, the

461
    Sale of BSG Resources Guinee S.A.R.L. from BSGR Guinea BVI to BSG Resources (Guinea)
Limited (Guernsey), 25 February 2009, C-285.
462
    Peek v Gurney (1 873) LR 6 HL 377, 403, RL-1 1 5.
463
    Tchelet First WS, paragraph 86; Monteiro Second WS, paragraph 1 1 .

                                                 1 39
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    141141
                                                                 Page  of 282
                                                                           of 282




           Tribunal accepts Vale's more limited arg ument that BSGR should still have d isclosed the
           share purchase agreement regarding shares i n BSGR G uinea for the reasons stated in
           paragraphs 493 and 504 above, and thus finds BSGR's representation to have been
           false to that extent.

BSGR's representation that it had disclosed all contracts incapable of performance in full
within six months of the date of entry, all contracts that were outside the ordinary course
of business and all contracts that were entered into otherwise than at arm 's length

5 1 6.    Request 3 . 1 3 of the Legal Due Diligence Due Diligence Questionnaire requested "[a]II
          contracts or arrangements entered into by any G ro u p Company which [ . . . ] are outside
          the ordinary course of the relevant Group Company' s business; [or] are i ncapable of
          performance in ful l withi n 6 months of the d ate being entered into."464

5 1 7.     BSGR responded "n/a".

5 1 8.    The same Request also asked for "[a]II contracts or a rrangements entered i nto by any
          Group Company which [ . . . ] are entered into otherwise than at arm's length."

5 1 9.    In its answer, BSGR referred to a contract with a nother BSG group company -
          Resources Advisory Services - which had been d isclosed in Section 1 Q of the d ue
          diligence d ata room . Vale notes that this contract d id n ot raise any red flags. 465

520.      Vale alleges that BSGR's representations in response to these questions were false. It
          submits that the BSGR-Pentler Milestone Agreement, the Share Purchase Agreement
          and the Settlement Agreement should have been d isclosed in response to these
          q uestions as these Agreements were not capable of performance within six months. 466
          Vale also alleges that the Agreements with Boutros and with Fofana were not in the
          ordinary course of business or at arm's length and therefore should have been d isclosed .

521 .     Vale contends that:

                The Share Purchase Agreement specifically contemplated that Pentler would act
                as a consultant "for the period of 5 years from signing date hereof," and all three
                agreements set forth a payment schedule that required performance extending
                well beyond six months from the date of entry. 467

522.      BSGR rejects the contention that these Agreements should have been disclosed , stating
          that they fell outside the scope of the questions as they were not entered into by a Group
          Company, o r a Shareholder of a Group Company at the time of the due diligence. 468

523.      As noted above, Pentler signed the Milestone Agreement with BSGR Guinea BVI . Pentler
          entered into the Share Purchase Agreement and the S ettlement Agreement with BSGR
          Steel.

524.      Leaving aside Vale's contentions that


464
    Project H ills Legal Due Diligence Questionnaire, 29 March 201 0, C-233.
465
    Vale's Statement of Reply, paragraph 55.
466
    Vale's Pre-Hearing Written Submissions, paragraph 233.
467
    Vale's Statement of Reply, paragraph 1 39.
468
    BSGR's Statement of Rejoinder, paragraph 71 .

                                                   1 40
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    142142
                                                                Page  of 282
                                                                          of 282



           524.1 .   BSGR deliberately restructured the group, so as to remove all companies that
                     had a connection to Pentler (and thus hide the relationship with Pentler); and

           524.2.    BSGR unilaterally amended the definition of "Group Company" in the Legal Due
                     Diligence Questionnaire so as to exclude BSGR Guinea BVI and BSGR Steel,

           it is clear to the Tribunal that neither BSGR Guinea BVI nor BSGR Steel were included
           within the definition of Group Company for the purposes of the Legal Due Diligence
           Questionnaire.

525.      The Tribunal finds that BSGR is therefore correct that these Agreements were beyond
          the scope of the questions asked, and it was not required to disclose them. The Tribunal
          finds that there was no misrepresentation by BSGR on this ground.

BSGR's representation that it had disclosed all material settlements and potential
litigation

526.      Vale alleges that BSGR should have disclosed the Settlement Agreement between
          BSGR Steel and Pentler dated 25 July 2009, 469 whereby BSGR Steel and Pentler agreed
          amended payment terms for the share buyback arrangement previously agreed under the
          Share Purchase Agreement.

527.      In the Legal Due Diligence Questionnaire, Vale asked BSGR to disclose all "[d]etails of all
          prior litigation, arbitrations, investigations or settlement agreements as a result of which
          any Group Company has been materially affected, either financially or by adverse
          publicity or in any other way."470 BSGR responded "none whatsoever".

528.      The circumstances surrounding the Settlement Agreement between BSGR Steel and
          Pentler are set out at paragraphs 257 to 26 1 above. The Tribunal observes that:

          528.1 .    Because of the restructure that occurred in 2009, BSGR Steel was not a "Group
                     Company" at the time the Legal Due Diligence questionnaire was answered.

          528.2.     The Settlement Agreement was not a public document and no suggestion has
                     been made that the Agreement resulted in adverse publicity for a Group
                     Company.

          528.3.     The Settlement Agreement set a new timetable for payment obligations that
                     were already owed under the Share Purchase Agreement. No additional
                     financial obligations were included in the Agreement, so it did not have a
                     financial impact on any Group Company.

529.      The Tribunal observes that BSGR Steel (the BSG party to the Settlement Agreement) did
          not fall within the definition of a "Group Company" under that amended definition in the
          Legal Due Diligence Questionnaire. Vale therefore must demonstrate that one of the
          companies that did fall within that definition was "materially affected, either financially or
          by adverse publicity or in any other way" by the Settlement Agreement. Vale has not
          provided any submissions on how a "Group Company" was materially affected by the
          Settlement Agreement. Given the Settlement Agreement did not impose any additional

469
      Settlement Agreement between BSGR Steel and Pentler, 25 July 2009, R-33.
470
      Project Hills Legal Due Diligence Questionnaire, 29 March 201 0, Request 9.7, C-233.

                                                   141
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    143143
                                                                Page  of 282
                                                                          of 282




         financial liability on BSGR Steel (just a revised timetable for the payment of previously
         agreed financial commitments) , it is difficult to see how it might have had any adverse
         impact on the wider BSG Group. The Tribunal therefore finds that there was no
         misrepresentation in this regard.

530.      Further disputes information was provided as follows:

         530.1 .     The Legal Due Diligence Questionnaire asked BSGR to disclose details of any
                     current, pending, threatened or reasonably foreseeable disputes "in which any
                     Group Company or any of its directors, employees, or officers are presently or
                     may become involved".471 BSGR responded "n/a".

         530.2.      The Financial Due Diligence Questionnaire asked BSGR to disclose "current or
                     anticipated litigation/claims/court proceedings."472 Holdco was defined as BSGR
                     Guernsey. BSGR responded "n/a".

531 .    Vale submits that BSGR should have disclosed (either in response to the Financial or the
         Legal Due Diligence questions) pending disputes with Bah, Pentler, Mme. Toure and
         M'Bemba Camara ("Cam a ra ") (security agent).473 A brief description of each of these
         disputes is set out below.

         53 1 .1 .   The Bah dispute arose out of demands for payment made by Bah against
                     BSGR pursuant to the Pentler-Bah Milestone Agreement of February 2006.474
                     Pursuant to that Agreement, Pentler had agreed to pay Bah and I.S. Toure a
                     total of USO 1 5.2 million based on the achievement of specified milestones. In a
                     letter dated 30 November 2009 to Struik, 475 Bah demanded implementation of
                     the Pentler-Bah Milestone Agreement and full payment of the sum allegedly
                     owed (USO 1 5.2m). BSGR states that Bah had made previous demands for
                     payment earlier in 2009, although no documentary evidence is provided of these
                     demands.476 A flurry of activity47 7 in mid-2009 resulted in Pentler indemnifying
                     BSGR for any claims made by Bah. BSGR responded to Bah on 3 December
                     2009 disclaiming responsibility and threatening litigation. 47 8 The letter came
                     from David Clark on behalf of BSGR. Bah made a further demand addressed to
                     Pentler, but copied to BSGR, on 1 5 March 20 1 0 47 9 - a few days before the
                     Legal and Financial Due Diligence Questionnaires were answered by BSGR.

         53 1 .2.    The Pentler dispute relates to BSGR's failure to pay instalments due under the
                     Share Purchase Agreement, resulting in the Settlement Agreement (as
                     described above).




47 1
     Project Hills Legal Due Diligence Questionnaire, 29 March 20 1 0, Request 9. 1 , C-233.
4 72
     Project Hills Clifford Chance Due Diligence Request List, 29 March 201 0, p. 2, C-235.
47 3
     Vale's Statement of Reply, paragraph 863.
4 74
     Memorandum of Understanding between Pentler, Bah and I.S. Toure, 20 February 2006, C-96.
47 5
     Letter from A. Bah to BSGR, 30 November 2009 R-1 25.
476
     See Barnett First WS, paragraph 25; Noy First WS, paragraph 89; and Struik First WS, paragraph
124.
477
     This is described in Vale's Statement of Reply, paragraphs 644-648.
478
     Letter from D. Clark to A. Bah, 3 December 2009, R-1 73.
47 9
     Letter from A. Bah to A. Lev Ran & F. Cilins (copy BSGR), 15 March 20 1 0, R-51 .

                                                   1 42
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 144144  of 282
                                                                     of 282




         531 .3.   The detail around a potential dispute with Mme. Toure is vague. BSGR alleges
                   that Mme. Toure demanded money in 2009, but no documentary evidence
                   exists of any such demands. Avidan said in his First Witness Statement that:

                         Ms Toure had also tried to demand money from BSGR in 2009,
                         although I do not remember that she used the February 2008 Contracts
                         then. I cannot now remember exactly what happened, and it seems that
                         we no longer have the paperwork from this incident, but I believe a
                         lawyer acting on behalf of Ms Toure sent a letter to me at our office in
                         Guinea and demanded payment. I cannot now remember how much
                         they demanded. I believe I asked Mr Toure to deal with it with our
                         lawyers.480

                   Avidan described being arrested by a General on (he believes) Mme. Toure's
                   instruction. Avidan said he reported the incident to Thiam - the Minister of
                   Mines - who told him not to worry.481

         531 .4.   The Camara dispute involved an alleged blackmail attempt by Camara, who
                   was a security agent for Fist Interim - a firm that consulted for BSGR. Camara
                   sent a letter to the Ministry of Mines on 25 February 20 1 O alleging that he was a
                   founding member of BSGR Guinea who had initially assisted the company in
                   obtaining its mining rights, and that he had been appointed Director of
                   Logistics.482 Camara's letter referred specifically to Cilins and others who were
                   involved in obtaining the mining rights for BSGR Guinea. He said that he had
                   been denied the privileges of this position and demanded backpay of
                   92,224,000 Guinean Francs, as well as reinstatement of his position as Director
                   of Logistics. BSGR denied Camara's claims and demanded that Fist Interim
                   terminate his employment ("Camara Dispute").

532.     BSGR asserts that Skadden Arps was aware of the correspondence with Bah, but did not
         advise BSGR that it should be disclosed.483

533.     The Tribunal notes that the dispute with Bah did not directly involve BSGR Guernsey or
         its subsidiaries and would not have resulted in any direct financial liability for these
         companies. There was however a publicity exposure for BSGR and its subsidiaries
         (including BSGR Guernsey and BSGR Guinea). In an email dated 26 March 20 1 0
         referring to Bah's demands for money, Struik said to Clark "This "schmuck" from Mali [i.e.,
         Bah] has sent again an email to all and sundry and you should have received it as
         well."484 The exposure that BSGR may have faced if Bah went public with his complaints
         is obvious from Bah's 1 5 March 201 O letter to Cilins and Lev Ran:

               Mr. Frederic Cilins. this game must stop. You have played with everyone and
               deceived everyone. [...]

               I agreed to sign this contract between Pentler Holding and myself because of the
               relations between BSGR and Pentler Holding.



480
    Avid an First WS, paragraph 1 05.
48 1
    Avidan First WS, paragraph 1 08.
482
    Letter from M. Camara to the Minister of Mines, 25 February 20 1 0, p. 258, C-244.
483
    BSGR's Statement of Rejoinder, paragraph 26.
484
    Email from M. Struik to D. Clark & S. Bryce, 26 March 201 0, C-592.

                                                  1 43
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 145145  of 282
                                                                     of 282



                 Mr. Frederic Cilins, do you recall that you came to see me in my office in Bamako
                 with Mr. Dao Ismael? You begged me to do everything I could to help you by
                 making it possible for BSGR to secure a contract in Guinea. All this in spite of the
                 unsuccessful efforts you made in Guinea alongside Mr. Dao Ismael.

                 I have called the former minister, Mr. El hadj Fode Soumah, who introduced you
                 to Ms. Mamady Toure and Mr. Sory Toure.

                 As a result, it was thanks to my network and contacts that you met them, and this
                 is how you established BSGR's activities.

                 Mr. Frederic Cilins, for 7 years. you have played with everyone and have involved
                 everyone. You should remember that I am Guinean and Guinea is not l ike it was
                 before. It is no longer a Guinea of injustice. The country will return to its values
                                                      48
                 and rediscover its rights very soon. 5

534.      On this basis, the Tribunal considers that there was significant risk to BSG R and its
          subsidiaries - particularly BSGR Guinea - of adverse publicity res ulting from any claims
          Bah may have made public. However, the question in the Legal Due Diligence
          Questionnaire that directly referred to adverse publ icity related to previous litigation,
          rather than a nticipated disputes. The anticipated disputes question relates to disputes in
          which any Group company or its d irectors, employees or officers may become involved.
          Even if BSGR Guernsey or BSGR Guinea were not direct parties to any proceedings
          against Bah, it is likely that the companies and/or their d irectors (being Clark, Merloni­
          Horemans, Struik and Avidan486) woul d have been involved. This is not least because the
          contract at the centre of the dispute was also signed by I .S. Toure - an employee of
          BSGR in G uinea.

535.      Those involved in answering the Questionnaire were clearly aware of the Bah dispute as
          it was active at the time. In the Tribunal's view, the Bah dispute should h ave been
          disclosed in response to q uestion 9 . 1 of the Legal Due Diligence Questionnaire and the
          failure to do so renders BSGR's response to that q uestion misleading.

536.      The potential dispute between BSGR and Mme. Tou re may well have involved BSGR
          G u i nea (who signed the alleged 2007 Agreement with Mme. Toure) or directors and
          officers of BSGR Guernsey. However, the evidence surrounding these allegations is
          simply too vague to m ake any assessment as to whether disclosure was required under
          the Due Diligence Q uestion naires. The Tribunal finds that evidence does not support a
          finding of fal se representation in this regard .

537.      The Pentler dispute has already been d iscussed a bove. The dispute had been settled
          and the Tribunal is not aware of any financial or other impact on BSGR Guernsey or its
          subsidiaries. It therefore was not captured within the due diligence q uestions d iscussed
          above.

538.      However, the Tribunal considers that the Camara Dispute is relevant. The allegations in
          Camara's letter to the Minister of Mines i n February 201 0 (the month before the d ue
          diligence commenced) were directed at BSGR G uinea - the local s ubsidiary that was
          included within the definition of BSG Group. While BSGR denies that Camara's
          allegations a re true (and pointed to them as a n example of blackmail typically


485
      Letter from A. Bah to A. Lev Ran & F. Cilins (copy BSGR), 1 5 March 2010, R-51 .
486
      Project Hills Follow Up Diligence Request List, 4 April 201 0, p. 4, C-44.

                                                    1 44
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    146146
                                                               Page  of 282
                                                                         of 282




          encountered in Guinea 487 ) , it does not explain why the attempted extortion was not
          disclosed in response to the Legal Due Diligence Questionnaire. As Vale notes:

                The Camara incident thus presented potential litigation in three respects: ( 1 )
                BSGR could bring an action against Camara for his alleged blackmail, (2)
                Camara could bring an action against BSGR for his claimed back wages, and (3)
                Camara could bring an employment action against BSGR. Camara's claims, even
                if frivolous, triggered BSGR's disclosure requirements, as the Legal Due
                Diligence Questionnaire called for the disclosure of any threatened lawsuit or, at
                a minimum, an "active dispute".488

539.      The Tribunal agrees with Vale and finds that BSGR should have disclosed the Camara
          dispute which directly involved BSGR Guinea.

540.      In summary, the Tribunal finds that BSGR should have disclosed the potential disputes
          with Camara and Bah in its answers to the Legal Due Diligence Questionnaire.
          Consequently, BSGR's response to Question 9.1 that there were no pending, threatened
          or reasonably foreseeable proceedings was false and misleading.

BSGR's representation that no personnel or shareholders of BSGR or their immediate
family were Government Officials

541 .     The Compliance Due Diligence Questionnaire and Supplemental Compliance Due
          Diligence Questionnaire asked BSGR to disclose the names of any employees who were
          also "Government Officials" (as defined in the Questionnaires} , and also to identify any
          family members of BSG employees who were Government Officials.

542.      In its responses to the Compliance Due Diligence Questionnaire and the Supplemental
          Due Diligence Questionnaire, BSGR represented to Vale that no personnel, shareholders,
          or ultimate beneficial owners of the BSG Group (the "UBO"), or their spouses, siblings, or
          children, were Government Officials.489

543.      Vale alleges that this response constituted a misrepresentation because Mme. Toure fell
          within the definition of "Government Official" in the Questionnaires and should have been
          disclosed, as she was the half-sister of I.S. Toure (a BSG employee).

544.      The Tribunal is satisfied on the evidence that Mme. Toure was the President's fourth
          wife490 and that she was also the half-sister of I.S. Toure. It is common ground that I.S.
          Toure was an employee of the BSG group. 491 Therefore, if Mme. Toure was a
          "Government Official", this fact should have been disclosed by BSGR.

545.      The term "Government Official" is defined in the relevant Due Diligence Questionnaires in
          the following manner.

                For purposes of this questionnaire, "Government Official" means (i) an employee,
                officer or representative of, or any person otherwise acting in an official capacity

487
    BSGR's Statement of Defence, paragraphs 1 12- 1 1 3.
488
    Vale's Statement of Reply, paragraph 678.
489
    Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, Question 1 1.D, C-30;
Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 0, Question 11.D,
C-43.
490
      See Vale's Statement of Reply, paragraphs 483-492.
491
      Avidan First WS, paragraph 23.

                                                   1 45
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    147147
                                                               Page  of 282
                                                                         of 282




               for or on behalf of, (a) a national government, political subdivision thereof, or local
               jurisdiction therein; (b) an instrumentality, board, commission , court, or agency,
               whether civilian or military, of any of the above, however constituted; (c) a
               government-owned/govern ment-controlled association, organization, business or
               enterprise; or (d) a political party (collectively, a "Government Authority") ; (ii) a
               legislative, administrative, or judicial official, regardless of whether elected or
               appointed; (iii) a n officer of or individual who holds a position in a political party;
               (iv) a candidate for political office; (v) an individual who holds any other official,
               ceremonial, or other appointed or inherited position with a government or any of
               its agencies; or (vi) an officer or employee of a supra-national organization (e.g,
               World Bank, United N ations, International Monetary Fund, OECD)

546.     Vale discusses at length the evidence that supports its contention that Mme. Toure was
         the President's wife. Vale then asserts that she would fall within the definition of a
         "Government Official" as "an individual who holds any other official, ceremonial, or other
         appointed or inherited position with a government or any of its a gencies." Vale presents
         advice from the U .S . Department of Justice (the "U.S. DOJ") that, u nder the FCPA, the
         defin ition of "Government Official" could include a spouse of the G overnment Official who
         exerts significant i nfluence over that Official.

547.     The Tribunal does not find the U . S . DOJ's views on the FCPA persuasive as (i) Vale has
         produced no evidence that it was made clear to BSGR that the definition was broad
         enough to include a spouse who was influential, but did not hold a formal G overnmental
         position , or that the U .S. DOJ's views were known to BSGR ; and (ii) in any case, the
         definition of "Government Official" under the FCPA is not the same as that provided in the
         due diligence questionnaires. This is particularly so in relation to the ceremonial position
         on which Vale concentrates its a rg uments.

548.     The Tribunal has considered whether Mme. Toure could be considered to hold a
         ceremonial position with the GoG or any of its agencies. Mme. Toure was the President's
         wife and acted in that capacity at public fun ctions. An exam ple of such a fun ction was the
         occasion of the opening of BSGR's Conakry office i n September 2006, as shown on a
         video during the Educatory Hearing i n September 20 1 6.492 The video was also exhibited
         by Vale with its Statement of Case. 493 The video clearl y demonstrates the ceremonial role
         played by the President's wife at such fun ctions, which is supported by the fact that Mme.
         Tou re attended a number of the meetings between BSGR and the President (and/or
         Government Ministers) as described in Section I l l above. Further evidence of Mme.
         Tou re's ceremonial position within the GoG is contained in another video of her attending
                                                                                               494
         a ceremony marking the fiftieth a n niversary of Guinea's i ndependence in 2008. The
         Tribunal considers that Vale has discharged its burden of proof that she held a
         ceremonial function with the g overnment which was i nsufficiently challenged by BSGR.
         BSGR primarily arg ues that it remained u nproven that Mme. Toure was the President's
         fourth wife which allegation run s counter to the Tribunal's finding at paragraph 544 above.

549.     Taking the above into account, together with the fuller analysis contained in paragraphs
         583 to 591 below, the Tribunal finds that BSGR's answers to the Compliance Due
         Diligence Questionnaire and Supplemental Questionnaire that no BSG employee or their
         family members were "Government Officials" constituted a false representation. This


492
    Transcript, Educatory Hearing, Day 2, p. 45, line 2 ff.
493
    Global Witness Video, " BSGR and the former Guinean President's wife", September 2008, C-99.
494
    Video of the 50th Anniversary Ceremony of the Independence of Dubreka, 2 October 2008, C-695.

                                                    1 46
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 148148  of 282
                                                                     of 282




         conclusion is corroborated by the Tribunal's finding below as to Avidan's separate
         representation regarding the relationship between I.S. Toure and Mme. Toure.

         Separate representation by Avidan

550.     Avidan made statements to George Kleinfeld ("Kleinfeld") (Vale's FCPA lawyer from
         Clifford Chance, Washington D.C.) during a pre-contractual interview on 8 April 2010 that
         went even further than the Questionnaire responses referred to above. Vale submitted
         that Avidan had positively stated that I.S. Toure and Mme. Toure were not related.
         Kleinfeld gave evidence in h is Witness Statement that

               Specifically, I asked during the interview about the BSGR employee in Guinea,
               lbrahima Sory Toure, who handled public relations in-house, and whether he had
               any family ties to any government official. In response, Avidan volunteered that
               their public relations consultant in Guinea, who has the last name of "Toure," was
               not related to the former president of Guinea or his wife. Avidan said that he may
               have · been from the same village as one of the former presidents, but to his
               knowledge, the employee is not related to anyone in the Government. Avidan
               said that Toure is a common name in the country.495

551 .    I n the Tribunal's view, Avidan's explanation for this statement was that, although he could
         not recall the specific questions, he thought he was asked about whether I.S. Toure was
         related to former President Ahmed Sekou Toure.496 Importantly, Avidan also said that,
         had he been asked whether I.S. Toure was related to Mme. Toure, he would have said
         yes.497 There is, therefore, no dispute between the Parties that BSGR knew that I.S.
         Tou re was Mme. Toure's half-brother at the time of the due diligence process.

552.     Given that President Ahmed Sekou Toure died in 1 984 and had nothing to do with the
         Simandou mining rights or BSGR's operations in Guinea, the Tribunal does not find
         Avidan's explanation plausible. It would have made no sense for Kleinfeld to have asked
         Avidan q uestions about a President who had died over 20 years before BSGR entered
         Guinea.

553.     The Tribunal notes that Kleinfeld is a respected FCPA specialist in a large international
         law firm. He provided a written witness statement and appeared at the February 2017
         hearing to provide oral evidence. At the hearing , the Tribunal found him to be a credible
         witness. Avidan, on the other hand, did not make himself available for questioning at the
         February 201 7 hearing (including by video link, as the Tribunal understands he could not
         travel out of Israel at the time). I n addition, Avidan's written evidence on the matter is
         vague as he could not "remember precisely what [he] was asked about this point."498
         Given these circumstances, the Tribunal prefers the evidence of Kleinfeld that Avidan
         stated that I.S. Toure was not related to the President's wife and considers that this must
         have been a reference to Mme. Toure.

554.     Based on this evidence, the Tribunal finds that Avidan provided false information about
         the relationship between I.S. Toure and Mme. Toure. Avidan incorrectly told Vale that 1.S.
         Toure was not related to the former President's wife or to any Government Official. This
         representation was false and misleading.

495
    Kleinfeld First WS, paragraph 35.
496
    Avidan First WS, paragraph 1 49.3.
497
    Avidan First WS, paragraph 1 49.3.
498
    Avidan First WS, paragraph 1 49.3.

                                                 1 47
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 149149  of 282
                                                                    of 282




BSGR's representation that it was not involved in the Government of Guinea 's decision to
withdraw Rio Tinto 's mining rights

555.    In the Compliance Due Diligence Questionnaire, Vale asked BSGR "[w]hat involvement
        (if any) has the BSG Group, directly or indirectly, had in the circumstances surrounding
        the decision of the Government of Guinea to seize the rights that Rio Tinto previously
        held to the North Block of the Simandou Project?"499

556.    BSGR responded that "BSGR Guinea had no involvement directly or indirectly in any of
        the circumstances surrounding the decision, the Government held their own inter­
        ministerial committee, and it was passed in the ministers' cabinet and was ratified by
        Presidential decree."500

557.    With regard to the process by which BSGR obtained the concessions for Simandou
         Blocks 1 and 2, BSGR stated in the Compliance Due Diligence answers that "BSGR
        Guinea applied in writing for the exploration licences for Simandou Blocks 1 and 2 in
        accordance with the Mining Code of Guinea. BSGR Guinea was awarded the exploration
        licences for Blocks 1 and 2 in December 2008 in accordance with the Mining Code."50 1

558.    Avidan told the Clifford Chance lawyers during the pre-contractual interviews on 8 April
        2010 that: "neither BSGR nor anyone acting on its behalf had interceded with the
        government officials in Guinea in an effort to get the Rio Tinto concession revoked."502

559.    Vale alleges that the representations above were false as BSGR had lobbied the GoG to
        ensure that, when Rio Tinto's rights were revoked, the rights would be granted to
        BSGR.503 Vale's allegation is that BSGR's answers omitted key information - BSGR's
        version of events was "not the whole story: far from being a passive bystander, BSGR
        actively lobbied the GoG to revoke Rio Tinto's rights, and more important, engaged in
        bribery to ensure that it would be the one awarded with research permits to the area once
        it became available."5 04

560.    As set out in the Factual Background section of this Award, it is evident that BSGR had
        been interested in Blocks 1 and 2 from shortly after its entry into Guinea. The Tribunal
        recalls the following facts:

        560.1 .   The MoU between the GoG and BSGR signed in February 2006 specifically
                  included Blocks 1 and 2 in the areas subject to the MoU (see Appendix 1 of the
                  MoU). Avidan gave evidence that he believed the MoU granted BSGR a right of
                  first refusal over Blocks 1 and 2 if they became available. 505

        560.2.    The BSGR-Pentler Milestone Agreement with Pentler (February 2006) included
                  milestones and success fees related to obtaining permits over Blocks 1 and 2.




499
     Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question 1 1 1 . E, C-30.
5
 00  Compliance Due Diligence Questionnaire for Project Hills, 29 March 20 10, Question 1 1 1.E, C-30.
50 1
     Compliance Due Diligence Questionnaire for Project Hills, 29 March 2010, Question 1 1 1.F, C-30.
502
     Kleinfeld First WS, paragraph 30.
503
     Vale's Statement of Reply, paragraph 860.
504
     Vale's Statement of Reply, paragraph 694.
505
     Avidan First WS, paragraph 68.

                                                   1 48
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    150150
                                                              Page  of 282
                                                                        of 282




        560.3.   The Pentler-Bah and Pentler-Daou Milestone Agreements (February 2006) also
                 contained milestones and success fees related to BSGR obtaining permits for
                 Blocks 1 and 2.

        560.4.   In December 2006, representatives of BSGR and the CPDM allegedly used the
                 Presidential helicopter to visit areas of the Simandou that (at the time) were
                 subject to Rio Tinto's exploration permits.

        560.5.   From mid-2007, BSGR began to lobby the Government to grant BSGR mining
                 rights to Simandou Blocks 1 and 2. I n July 2007 and early 2008 BSGR allegedly
                 signed an agreement with Mme. Toure to gain her assistance in obtaining these
                 rights. Steinmetz flew to Guinea in February 2008 to m eet with President Conte
                 to discuss Blocks 1 and 2. Blocks 1 and 2 were subject to permits granted to Rio
                 Tinto throughout this period.

        560.6.   In April 2008, Avidan and Steinmetz met with the President (and Mme. Toure) to
                 discuss the revocation of Rio Tinto's mining rights.506 During this meeting, the
                 President instructed relevant members of the Government that he wanted Rio
                 Tinto's mining rights reviewed. Following a second meeting with Avidan , the
                 President ordered that a Presidential decree revoking Rio Tinto's mining
                 concession be prepared. 507 Avidan also attended meetings with Government
                 officials, including the President's Secretary General , Mamady Sam Soumah
                 ("Soumah"), at which the revocation of Rio Tinto's rights was discussed.508

        560.7.   Fofana, consultant for BSGR in 2008-2009, also lobbied Govern ment officials
                 on BSGR's behalf. He was close friends with Nabe and Thiam who both held
                 the position of Minister of Mines at different times between 2008-2010. Nabe
                 said Fofana called him to discuss the granting of permits to BSGR.509

561.    Avidan said in his witness statement in this arbitration that BSGR wanted to position itself
        to ensure that it received the permits for Blocks 1 and 2 if they were revoked from Rio
        Tinto. He stated:

              When I learnt about the local community's frustration with Rio Tinto, I was even
              more convinced that these exploration areas would become available one day.
              BSGR therefore prepared to apply for the exploration permits. We decided to
              focus on blocks I and 2. We had started the preparation almost a whole year
              before they actually became available in 2008. It seemed that there was enough
              chance that Rio Tinto would lose its permits to warrant us investing the time and
              limited expense in getting ourselves ready.

              Whilst we did not advertise the fact that we were doing this, I did not keep it quiet
              either and wou ld mention our interest in meetings I had with people influential in
              the industry and officials. In my regular meetings with the Minister of Mines, the
              President and the Prime Minister, I repeatedly explained the work that we were
              doing in Simandou North and South, and said that if Rio Tinto's blocks came up
              we would like to apply for them. Indeed, from late 2007, until he died in December
              2008, I saw President Conte about seven or eight times - about once every
              couple of months - so that BSGR was always on his radar. I told Mr Struik that I

506
    Avidan First WS, paragraph 9 1 .
507
    Vale's Statement of Case, paragraphs 1 63-164.
508
    Avidan First WS, paragraph 91 .
509
    Nabe WS, paragraph 20.

                                                  149
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    151151
                                                               Page  of 282
                                                                         of 282




               was convinced that the blocks were going to be taken away from Rio Tinto and
               that I was going to prioritise conversations about blocks I and 2 with people of
               influence. I told Mr Steinmetz this too. By doing this, I hoped to keep BSGR
               foremost
                     .       in the decision-makers' minds when the time came to make the
               app I 1cat',on [ . . . ] . 51 0

562.     In the Tribunal's view, the evidence indicates that the i nfluence of BSGR (and its
         s u pporters) on the ailing President was considerable. Senior officials - including the
         Prime Minister and the Minister of Mines - who were not receptive to BSGR's positioning
         with regard to Blocks 1 and 2 were removed by the President. Prime Minister Souare,
         who was newly appointed in September 2008, noted the unusual l evel of i nterference by
         the Presidency in M i nisterial business in relation to Blocks 1 and 2 . 5 1 1

563.     During the February 201 7 arbitral h earing, former Minister of M ines, Lounceny Nabe,
         gave evidence that the decision to retrocede Blocks 1 and 2 from Rio Tinto and to g rant
         permits to BSGR was made by the Council of Ministers pursuant to the President's
         instruction. He said, "[t]h e council took the decision by following the wish that the
         President had already expressed . . . The council would not have taken that d ecision at all
         if the instruction had not been g iven by the President." 5 1 2

564.     Nabe also said that he was s ummoned by the President to a m eeting in September 2008
         where he was told to "act quickly" with respect to the retrocession of part of Rio Tinto's
         area at Simandou. 5 1 3 Mme. Tou re was also present at the meeti n g . 5 1 4 Nabe said that he
         was tol d to "hurry u p" and grant the permits for Simandou Blocks 1 and 2 to BSGR as the
         President was becoming i mpatient. 51 5

565.     Nabe also confirmed that, in his view, Mme. Toure and I .S . Toure favoured BSGR's
         interests and that they had a "definite impact" on the President's decisions in relation to
         these matters. 5 1 6 However, Nabe stated that he had n o knowledge about the payment of
         any bribes, nor had h e heard rumours that such bribes were paid.

566.     The Tribunal considers - also taking into account that Minister Nabe was not cross­
         examined by BSGR due to its fai lu re to a ppear at the hearing - that M i nister Nabe's
         evidence is rel iable and truthful , and consistent with the evidence referred to above. I n
         t h e Tribunal's view, t h e evidence establishes that BSGR decided a t a n early stage o f its
         Guinea operations that it wished to obtain permits for Blocks 1 and 2 . BSGR lobbied the
         Government to ensure that, if the rights were revoked from Rio Tinto, the G overnment
         would grant permits for these a reas to BSGR. This appears to have been a key intention
         of the MoU signed in February 2006 with the GoG.

567.     BSGR and Mme. Toure met with the President on a n umber of occasions to press
         BSGR's position with regard to Blocks 1 and 2. These meetings i m pacted u pon the way
         events u nfolded. I ndeed, in d i rect connection with these meetings, the President issued
         direct instructions for Rio Tinto's permits to be revoked and for BSGR to be granted
         permits for Blocks 1 and 2. U ltimately, the Government made Rio Tinto retrocede Blocks

510
    Avidan First WS, paragraphs 62-63.
51 1
    Souare First WS, paragraph 40.
512
    Transcript, Merits Hearing, Day 2 , p. 33, line 25 - p. 34, line 2 and p. 34, lines 6-7.
513
    Nabe WS, paragraphs 8-9.
514
    See Vale's Statement of Reply, paragraph 373.
515
    Nabe WS, paragraph 1 7.
516
    Transcript, Merits Hearing , Day 2, p. 35, lines 9-23.

                                                     1 50
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 152152  of 282
                                                                    of 282




        1 and 2, rather than simply revoking all of its concessions. According to Nabe, this was a
        compromise position designed to keep the President happy.

568.    Leaving aside for later consideration the issue of whether any corruption occurred, the
        Tribunal finds that the facts demonstrate that BSGR's statement that it had no
        involvement - direct or indirect - in the GoG's decision to revoke Rio Tinto's rights was
        false and misleading. This is also the case with BSGR's description of the process by
        which it was granted the exploration licence for Blocks 1 and 2. BSGR lobbied for the
        revocation of Rio Tinto's rights and for BSGR to be granted those rights instead. The
        meetings in 2008 during which the President issued various instructions to his Secretary­
        General regarding what should happen with Simandou Blocks 1 and 2 are evidence of, at
        the very least, an indirect influence or involvement upon the circumstances surrounding
        Rio Tinto's loss of its mining rights. This information should have been disclosed to Vale
        in response to the Compliance Due Diligence Questionnaire.

569.    Based on the above, the Tribunal finds that the answers provided by BSGR to the due
        diligence questions which indicated that it was not involved in the GoG's decision to
        revoke Rio Tinto's concessions, were misleading and false.

BSGR's representation that it had no financial relationships with Government Officials or
their spouses and had not made any payments to Government Officials in connection with
obtaining the mining rights

570.    The Compliance Due Diligence Questionnaire asked BSGR to disclose any "business or
        financial relationship, directly or indirectly, between BSG Group and any Guinean
        Government Official or the spouse ... of a Government Official". BSGR responded
        "[n]one whatsoever".5 1 7

571 .   Leaving aside for the moment the allegations of corruption, the issue before the Tribunal
        here is whether there was any direct or indirect business or financial relationship between
        the BSG Group and Mme. Toure - President Conte's fourth wife.

572.    BSGR has attempted to downplay any such relationship, stating that Pentler had a
        business relationship with Mme. Toure that was unconnected to BSGR. Avidan
        suggested that the business venture between Pentler and Mme. Toure concerned the
        importation of chickens.5 1 8

573.    Noy stated in his First Witness Statement that:

              Pentler had business relations with Mamadie Toure and later with her company,
              Matinda, in consumer goods, foods, pharmaceuticals and mining. Mamadie Toure was
              a businesswoman, whose company had been granted mining permits of its own. The
              business Pentler conducted with Mamadie Toure and Matinda was unrelated to BSGR.
              It was also unconnected to the agreement we had reached with her in February 2006,
              in which we granted her an economic interest in Pentler. She was granted an interest
              following our local partners' agreement with her.519

574.    The Tribunal considers that the evidence does not support BSGR's position that it had no
        business or financial relationship whatsoever with Mme. Toure.

517
    Compliance Due Diligence Questionnaire for Project Hills, 29 March 201 0, Question 1 1 1.C, C-30.
518
    Avidan First WS, paragraph 45.
519
    Noy First WS, paragraph 8.

                                                  1 51
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 153153  of 282
                                                                    of 282




        574 . 1 .   The Tribunal has been provided with cop ies of several contracts between
                    Pentler / BSGR and Mme. Toure (or her company Matinda) which relate to the
                    Simandou project. These contracts a re :

                    574. 1 . 1 .   The M o U dated 20 February 2006 520 between Pentler and Mme.
                                   Toure, which g ranted her a 5% i nterest i n BSGR G u inea BVI' and
                                   thereby an indirect interest i n BSGR Guinea. It was agreed that the
                                   interest would be created through g ra nting Mme. Toure a
                                   shareholding in Pentler. The MoU stated that it was BSGR that
                                   proposed g ranting this interest to Mme. Tou re and that she was "a
                                   local partner" of BSGR Guinea BVI . The MoU was reviewed by
                                   Merloni-Horemans (Director of BSGR). 521

                    574 . 1 .2.    Two Engagement Letters dated 21 J uly 2006 between Pentler and
                                   Mme. Toure concerning her assistance in obtaining bauxite permits
                                   for BSGR Guinea. These two Engagement Letters both stated:

                                       The company BSGR Guinea contacted the Guinean
                                       authorities with the aim of establishing a partnership for the
                                       development and use of part of the SI MAN DOU iron deposits.

                                       Within the framework of this project, BSGR Guinea submitted
                                       a proposal to the authorities allowing the Repu blic of Guinea a
                                       1 5% shareholding and a 5% shareholding for Mrs. Mamadie
                                       TOURE as a local partner. To this end, the company BSGR
                                       Guinea along with the Republic of Guinea shall create a
                                       partially state-owned limited company named Compagnie
                                       Miniere de SIMANDOU.

                                       In order to incorporate the shareholding of Mrs. Mamadie
                                       TOURE, the company BSGR Guinea shall transfer 1 7.65% of
                                       its capital to the company Pentler Holdings Ltd, 33. 30% of the
                                       capital of which shall be allocated to Mrs. Mamadie TOURE . . .

                                       It is understood that the procurement of these exploration
                                       permits to the company BSGR Guinea shall entail de facto the
                                       shareholding of Mrs. Mamadie Toure in this project, through
                                       her free shareholding of 33.30% stipulated under the terms of
                                       the Memorandum of Understanding between Mrs. Mamadie
                                       Toure, on one hand, and the company Pentler Holdings Ltd ,
                                       on the other hand, dated February 20, 2006. 522

                    574. 1 .3 .    Memorandum of U nderstanding between Matinda a n d BSGR G uinea
                                   dated 20 June 2007, which provided for the transfer of 5% interest in
                                   BSGR Guinea to Matinda in return for assistance in obtaining mining
                                   rights. BSG R has a lleged that this agreement i s a forgery. 523

                    574 . 1 .4.    Commission Contract d ated 27 February 2008 between Matinda and
                                   BSGR, pursuant to which BSGR undertook to pay a USO 4 million

520
    Toure Mou, 20 February 2006, pp. 223-224, C-6.
521
    Email from Karine (Nay's assistant) to S. Merloni-Horemans, 1 5 February 2006, C-344.
522
    Engagement Letter, 21 July 2006, pp. 226-229, C-6; Engagement Letter, 21 July 2006, pp. 23 1 -
232, C-6.
523
    BSGR's Statement of Defence, paragraphs 1 1 and 2 1 8; BSGR's Statement of Rejoinder,
paragraph 1 21 .

                                                      1 52
      Case
   Case    1:19-cv-03619 Document
        1:20-mc-00212-AJN Document4-131-3
                                       Filed 04/24/19
                                           Filed        Page
                                                 06/26/20    154154
                                                           Page  of 282
                                                                     of 282



                             commission for assistance in obtaining the Simandou Blocks 1 and 2
                             mining rights. This agreement provided that USO 2 million would be
                             paid to Matinda and the remaining USO 2 million would be paid to
                             others who assisted. BSGR has alleged that this agreement is a
                             forgery.524

                574.1 .5.    Memorandum of Understanding between Matinda and BSGR Guinea
                             BV I dated 28 February 2008, which granted Matinda a 5% interest in
                             Simandou Blocks 1 and 2. BSGR has alleged that this agreement is a
                             forgery.525

                574.1 .6.    An untitled contract between Mme. Toure and Pentler dated 8 July
                             201 0, which referred directly to the Simandou project in Guinea.
                             Pentler undertook to pay Mme. Toure an additional USO 5 million.526
                             Noy has claimed that this contract is a forgery.527

                574. 1 .7.   An untitled agreement between Pentler and Matinda dated 3 August
                             201 0 , 528 pursuant to which Pentler agreed to pay Mme. Toure USO 5
                             million in return for Mme. Toure not using the agreement against
                             Pentler and taking "full responsibility for all actions taken in Guinea by
                             any third party against Pentler."

                574.1 .8.    An undated agreement between Pentler and Matinda/Mme. Toure,
                             whereby Pentler agreed to pay Matinda USO 3.1 million for its
                             contribution to Pentler's activities in Guinea. Matinda undertakes to
                             keep the agreement confidential and not to contact any of the parties
                             with which Pentler collaborated. 529 Under that agreement Matinda
                             withdrew all undertakings and obligations contracted with Pentler
                             "and its business partners". Matinda also agreed not to use "these
                             documents" in relation to any third party and to take responsibility for
                             any actions against Pentler. In this contract, Pentler also thanks
                             Matinda for its collaboration and support since 2005.

      574.2.    Mme. Toure held a 33.3% interest in Pentler which held a 1 7.65% interest in
                BSGR Guinea BVI (the 1 00% owner of BSGR Guinea). In 201 0, Pentler paid
                M me. Toure over USO 1 0 million following the share buyback whereby the
                interest in BSGR Guinea BV I was returned to BSGR Steel.530

       574.3.   There is a dispute between the Parties as to the authenticity of the three
                contracts allegedly signed by Mme. Toure and BSGR in July 2007 and February
                2008 and one agreement signed with Pentler. However, even if these
                agreements are forgeries (and the Tribunal makes no finding on their

524 BSGR's Statement of Defence, paragraphs 1 1 and 2 1 8; BSGR's Statement of Rejoinder,
�2aragraph    1 21.
   5
     BSGR's Statement of Defence, paragraphs 11 and 218; BSGR's Statement of Rejoinder,
�26aragraph 1 21 .
     Untitled Agreement between Mme. Toure and Pentler, 8 July 201 0, p. 234, C-6.
527
     Noy First WS, paragraph 80.
528 Untitled Agreement between Mme. Toure and Pentler, 3 August 201 0, pp. 236-237, C-6.
529 Undated Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6.
530 Noy First WS, paragraph 72.

                                                 1 53
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 155155  of 282
                                                                     of 282




                  authenticity here), there is considerable evidence of a financial or business
                  relationship between BSG entities and Mme. Toure apart from these allegedly
                  forged agreements.

         574.4.   As described in the Factual Background, 531 Avidan met Mme. Toure on multiple
                  occasions to discuss the Simandou project. Mme. Toure also attended meetings
                  with Avida n and President Conte where the revocation of Rio Tinto's rights was
                  discussed. It is also evident that Mme. Toure helped BSGR obtain bauxite
                  permits in Guinea in April 2006.532

         574.5.   It is also evident from the above contracts that Pentler and Mme. Toure
                  collaborated closely on Pentler's activities in Guinea, despite Noy's repeated
                  assertions in his Witness Statement that Mme. Toure played no role at all in
                  obtaining the mining permits for BSGR. The facts simply do not support Noy's
                  account of Mme. Toure's involvement (or lack of it) in the Simandou project.

         574.6.   Former Ministers Nabe and Souare gave evidence for Vale that Mme. Toure
                  advocated for BSGR to her husband, President Conte, who was clearly
                  influenced by her views. Nabe added that when I.S. Toure (BSGR's employee)
                  would visit the Ministry of Mines to "advocate for the granting of Simandou
                  permits to" BSGR, "[h]e would introduce himself as the brother of the
                  President's wife".533

         574.7.   The transcript of the conversation between Cilins and Mme. Toure recorded by
                  the FBI in 201 3, together with the evidence provided by Peter Kilpatrick (Special
                  Agent, F BI) in the Complaint submitted to the New York District Court (Southern
                  District), reveals that Cilins offered Mme. Toure a considerable sum of money to
                  destroy certain documents - including the three contracts of February and July
                  2008 between Matinda and BSGR, which BSGR alleges are forgeries.534 Cilins
                  states expressly that the money was coming from "Beny" and that Cilins was
                  delivering the message from "Beny".535

575.     Aside from the contested 20 June 2007 contract, none of the agreements noted above
         were entered into directly by members of the BSG Group, but they all concerned (at least
         indirectly) BSGR Guinea and the assistance provided by Mme. Toure to secure the
         mining rights held by BSGR Guinea. Mme. Toure was an indirect owner of BSGR Guinea
         for a period of time and was called "a local partner".

576.     It is clear to the Tribunal that Mme. Toure had a business/financial interest in the BSG
         Group and eventually received a third of the money that was paid to Pentler under the
         share buyback arrangement, as compensation for her interest in BSGR Guinea BVI. She
         was involved in many key meetings, and it cannot be seriously maintained that she had

531
    See Sections 1 1 1.G to Ill.I of this Award. See also Mme. Toure's description of the meetings she
attended with Avidan in Mme. Toure's Written Statement to the U.S. authorities, 2 December 20 1 3, pp.
36-41 , C-6.
532
    Email chain between Y. Tchelet, R. Oran et al re: Invoice, 1 0- 1 5 May 2006, R-1 79; Struik First WS,
paragraph 48; Engagement Letter, 2 1 July 2006, pp. 226-229, C-6; Engagement Letter, 21 July 2006,
    231 -232, C-6; Vale's Statement of Reply, paragraphs 405-407.
rE-
  3
    Nabe WS, paragraph 7.
534
    See USA v. Ci/ins, Complaint, 0kt. No. 1 , 1 5 April 201 3, paragraph 1 7, C-8.
535
    USA v. Ci/ins, Complaint, 0kt. No. 1, 15 April 201 3, paragraph 22(a) and p. 1 34, C-8.

                                                  154
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 156156  of 282
                                                                      of 282




            no business or financial relationship with BSGR - including BSGR Guinea, the local
            company holding the mining rights.

577.        The Compliance Due Diligence Questionnaire asked about direct and indirect
            relationships with Government Officials or their spouses. It is the Tribunal's view that
            some of the above contracts individually or at least in aggregate constitute clear evidence
            of an indirect business and/or financial relationship between BSGR and Mme. Toure that
            should have been disclosed by BSGR.

578.        In view of the above facts, the Tribunal finds that BSGR's representation that the BSG
            Group had no direct or indirect relationship (business or financial) with any Government
            Official or their spouse was false and misleading.

BSGR's representation that it had not engaged in bribery or corruption

579.       BSGR represented to Vale in section VI of its Compliance Due Diligence Questionnaire
           that it did not engage in bribery or corruption:

                    In regard to the Simandou Project and Project Hill, the BSG Group has not and
                   will not, and does not know or have reason to know that any of its directors,
                   employees, shareholders, UBOs or Consultants have, or in the future, will, pay,
                   offer, promise, or authorize the payment of money or anything of value, directly or
                   indirectly, to any Government Officials while knowing or having reason to know
                   that any portion of such exchange is for the purpose of:

                   ( a)     influencing any act or decision of such Government Official(s) in their
                            official capacity, including the failure to perform an official function, in order
                            to assist the BSG Group, Vale S.A. or any other party in obtaining or
                            retaining business, or directing business to any third party; N O N E
                            WHATSOEVER

                   (b)      securing an improper advantage; NONE WHATSOEVER

                   (c)      inducing such Government Official(s) to use their influence to affect or
                            influence any act or decision of a Governmental Authority in order to assist
                            the BSG Group, Vale S.A. or any other party in obtaining or retaining
                            business, or directing business to any third party; or N O N E
                            WHATSOEVER

                   (d)      providing an unlawful personal gain or benefit, of financial or other value, to
                            such Government Official(s). NONE WHATSOEVER 536

580.       This representation was also made in section VI of the Supplementary Compliance Due
           Diligence Questionnaire; section Ill.A. of the Compliance and Supplementary Compliance
           Due Diligence Questionnaires; and Steinmetz's and David Clark's anti-bribery certificates
           dated 9 April 2010 and 30 April 2010 respectively, albeit with minor differences which are
           inconsequential to the Tribunal's analysis in this section.

581.       Vale alleges that this representation was false because BSGR had bribed:

           58 1 .1 .      Mme. Toure;

           581 .2.        Mahmoud Thiam; and

53 6
       See also Compliance Due Diligence Questionnaire, section I ll.A, p. 7, C-30.

                                                          155
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    157157
                                                               Page  of 282
                                                                         of 282




           581.3.        President Conte.

582.       The Tribunal will deal with each of these allegations separately.

                                 i.     Mme. Toure

583.       The wording of BSGR's anti-bribery representations m a kes it clear that, to establish the
           falsity of BSGR's anti-bribery representations in respect of Mme. Toure, Vale must show
           that Mme. Toure was a "Government Official" within the meaning of BSG R's
           representations at the material time. If she was, Vale m u st then show that:

           583.1 .       the BSG G roup (a) paid (or a uthorised the payment of) o r offered (or promised)
                         money or anything of value, directly or indirectly, to Mme. Toure; or (b) knew or
                         had reason to know that any of its directors, employees, shareholders, u ltimate
                         beneficial owners or Consultants paid (or authorised the payment of) or offered
                         (or promised) money or anything of value, d irectly or indirectly, to Mme. Toure
                         (the "First Limb");

           583.2.        such payment or offer was for the purpose of achieving one of the fou r aims
                         referred to in BSGR's anti-bribery representations; (the "Second Lim b"); and

           583.3.        BSGR knew that such exchange was for the purpose of achievin g one of the
                         fou r aims in the subsections in BSGR's anti-bribery representations (the "Third
                         Limb").

           Whether Mme. Toure was a Government Official

584.       The Tribunal begins by o bserving that the term "Government Official" is defined in
           BSGR's representations as:

                 (i)        an employee, officer or representative of, or any person otherwise acting in
                            an official capacity for or on behalf of, (a) a national government, political
                            subdivision thereof, or local jurisdiction therein; (b) an instrumentality,
                            board, commission, court or agency, whether civilian or military, of any of
                            the above, however constituted; (c) a government-owned/government­
                            controlled association, organisation, business or enterprise; or (d) a
                            political party (collectively, a "Government Authority");

                 (ii)       a legislative, administrative or judicial official, regardless of whether elected
                            or appointed ;

                 (iii)      an officer or individual who holds a position in a political party;

                 (iv)       a candidate for political office;

                 (v)        an individual who holds any other official , ceremonial, or other appointed or
                            inherited position with a government or any of its agencies; or

                 (vi)      an officer or employee of a supra-national organisation (e.g., World Bank,
                           United N ations, International Monetary Fund, OECD). 537

585.      Vale arg ues that that Mme. Toure fell within category (v) ("an individual who holds any
          other official, ceremonial, or other appointed or inherited position with a government or

537
      Compliance Due Diligence Questionnaire, section 1 1 . D, p. 3, C-30.

                                                           1 56
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    158158
                                                              Page  of 282
                                                                        of 282




        any of its agencies") because her "marriage to President Conte, influence on government
        ministers and the President, and ceremonial role in representing the [GoGJ, made her a
        Government Official" within this category. 538

586.    The Tribunal considers that there is no proof that Mme. Toure held any official position
        within the GoG or other appointed or inherited position. It is true that the Tribunal found
        that Mme. Toure was President Conte's wife, but the mere spousal relationship does not
        confer upon her an official, appointed or inherited position.

587.     Nevertheless, the Tribunal notes that Mme. Toure attended a reception hosted by BSGR
        on 19 September 2006 to mark the occasion of the opening of BSGR's Conakry office. 539
        The Tribunal is persuaded that Mme. Toure was performing a ceremonial function for the
        GoG within the meaning of category (v). I n the Tribunal's view, for category (v) to bite, it
        is not necessary that she was representing the GoG in the sense of being authorised to
        make commitments on behalf of the Republic of Guinea. It is s ufficient that she attended
        a public ceremony, not in a private capacity as a businesswoman, but in the position of
        the spouse of the Head of State endorsing a foreign company investing in the country
        and, in this case, BSGR' s investments in Guinea. She had therefore performed a
        ceremonial function in this capacity and was a "Government Official". The Tribunal's
        finding is corroborated by a further video recording of a ceremony of the fiftieth
        anniversary of independence of the Republic of Guinea540 held in Dubreka, where Mme.
        Toure clearly performed a ceremonial function as the spouse of the Head of State,
        including laying a wreath on the local monument for martyrs. Moreover, Mme. Toure was
        issued a diplomatic passport, which identified her as the wife of the President of
        Guinea.541

588.    The Tribunal also notes that the due diligence definition of a "Government Official" is
        broader than that contained in the FCPA. It bears repeating the definition in the
        Compliance Due Diligence Questionnaire quoted above:

              (i)     an employee, officer or representative of, or any person otherwise acting in
                      an official capacity for or on behalf of, (a) a national government, political
                      subdivision thereof, or local jurisdiction therein; (b) an instrumentality,
                      board, commission, court or agency, whether civilian or military, of any of
                      the above, however constituted; (c) a government-owned/government­
                      controlled association, organ isation, business or enterprise; or (d) a
                      political party (collectively, a "Government Authority");

              (ii)    a legislative, administrative or judicial official, regardless of whether elected
                      or appointed;

              (iii)   an officer or individual who holds a position in a political party;


538
    Vale's Statement of Reply, paragraph 26(c); Vale's Pre-Hearing Written Submissions, paragraph
1 7(c).
539
    Presentation by BSGR Guinea BVI to the Minister of Mines, Dr Ousmane Sylla, 1 9 September
2006, R-26; BSGR's Chronicle of Events and Overview of BSGR's Iron Ore Investment in Guinea in
Response to the Technical Committee, 26 December 2012, paragraph 45, p. 1 2, C-23; Global
Witness Video, "BSGR and the former Guinean President's wife," September 2008, C-99; Vale's
Statement of Case, paragraph 1 57; BSGR's Statement of Defence, paragraph 5 1 ; Vale's Statement
of Reply, paragraph 360.
540 Video of the 50th Anniversary Ceremony of the Independence of Dubreka, 2 October 2008, C-695.
541
    Diplomatic Passport of M. Toure, C-75.

                                                    1 57
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 159159  of 282
                                                                      of 282




                 (iv)   a candidate for political office;

                 (v)    an individual who holds any other official, ceremonial, o r other appointed or
                        inherited position with a government or any of its agencies; or

                 (vi)   an officer or employee of a supra-national organisation (e.g . , World Bank,
                        United Nations, International Monetary Fund, OECD). 542

589.      By contrast, the FCPA has a shorter and more open-ended d efinition of "Government
          Official" (Section 30A(f)(1 ) (A) of the Exchange Act, 1 5 U .S.C. § 7 8dd-1 (f)(1 ) (A); 1 5 U .S .C.
          §§ 78dd-2(h)(2)(A), 78dd-3(f)(2)(A), CL-76, p. 29 and footnote 1 1 2) :

                  any officer or employee of a foreign government o r any department, agency,
                  or instrumentality thereof, or of a public international organization , or any
                  person acting in an official capacity for or on behalf of any s uch government
                  or department, agency, or instrumentality, or for or on behalf of any such
                  public international organization.

590.      The difference between the Compliance Due Diligence Questionnaire definition and the
          FCPA definition reinforces the Tribunal's view that the addition of a ceremonial function
          by the Parties in the Questionnaire's definition was deliberate, a n d ought to be given full
          effect. The Tribunal therefore concl udes that Mme. Toure held a ceremonial position in
          her capacity as the spouse of the Head of State within the meaning of category (v) and
          finds that she was a "Governm ent Official".

          The First Limb

591 .     There are two ways by which Vale can satisfy the First Limb. 543 The first is to show that
          the BSG Group itself paid (or a uthorised the payment of) or offered (or promised) money
          or a nything of value, directly o r indirectly, to Mme. Tou re. The second is to show that the
          BSG Group knew or h ad reason to know that any of its d i rectors, employees,
          shareholders , ultimate beneficial owners or Consultants paid (or a uthorised the payment
          of) or offered (or p romised) m oney or a nything of value, d i rectly or i ndirectly, to Mme.
          Tou re.

592.      The Tribunal proceeds to analyse if the BSG Group itself had paid or offered benefits to
          Mme. Toure (i.e. the first method of fulfilling the First Limb), noting that the BSG Group
          was defined as BSGR G uern sey and BSGR G uinea and two other related com panies in
          the Compliance Due Diligence Questionnaire, and was l ater broadened to include BSGR
          and two more related com panies in the Supplemental Compliance Due Diligence
          Questionnaire (so BSGR's conduct will also be scrutinised in the evidentiary analysis
          below). If Vale fails to satisfy the First Limb through the first method , the Tribunal will
          examine if Vale fulfils the First Limb through the second method .

593.      Vale arg ues that BSGR offered benefits to Mme. Tou re, and its central case theory can
          be broken down into the fol lowing six episodes.


542
   Compliance Due Diligence Questionnaire, section 1 1 . D , p. 3, C-30.
543
   Under the First Limb, Vale must show that the BSG Group (a) paid (or authorised the payment of)
or offered (or promised) money or anything of value, directly or indirectly, to Mme. Toure; or (b) knew
or had reason to know that any of its directors, employees, shareholders, ultimate beneficial owners
or Consultants paid (or authorised the payment of) or offered (or promised) money or anything of
value, directly or indirectly, to Mme. Toure. See paragraph 583. 1 .

                                                       1 58
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    160160
                                                               Page  of 282
                                                                         of 282




594.     First, 544 in 2005 I.S. Toure introduced Cilins to Mme. Toure. Cilins told Mme. Toure that
         BSGR wanted to obtain rights to iron ore deposits, asked her to put BSGR in touch with
         President Conte and told her that USO 1 2 million would be distributed to Guineans
         (including her) if BSGR obtained the mining rights.

595.     Second, 545 in 2006 BSGR hatched a plan to interpose an intermediary (Pentler) between
         BSGR and Mme. Toure so that Pentler could be used to grant shares in BSGR Guinea
         BVI to Mme. Toure. To carry out that scheme, Onyx sold Pentler to Cilins, Noy and Lev
          Ran on 1 4 February 2006, and Pentler executed powers of attorney in favour of Noy and
         Lev Ran. BSGR Guinea BVI then entered into a Milestone Agreement with Pentler on 1 4
         February 2006 under which Pentler would receive 1 7.65% of the shares in BSGR Guinea
         BVI and be paid milestone payments. Pentler then entered into a MoU with Mme. Toure
         on 20 February 2006 (the Toure MoU), 546 which promised her a 5% interest in BSGR
         Guinea BVI, by giving to her a 33.3% interest in Pentler (which would own 1 7.65%
         interest in BSGR Guinea BVI).

596.     Third, 547 subsequent to the Toure Mou, Mme. Toure helped BSGR to obtain exploration
         permits for bauxite in Northern Guinea. Pentler entered into two engagement letters with
         Mme. Toure on 2 1 July 2006, noting that BSGR Guinea BVI had obtained these bauxite
         permits and stating that this entitled Mme. Toure to shares in this bauxite project through
         her 33.3% share stipulated under the Toure MoU.548

597.     Fourth, 549 Pentler's involvement in BSGR's Guinean operations ceased towards the end
         of 2006. BSGR started to deal directly with Mme. Toure. BSGR obtained exploration
         permits for uranium on 28 February 2007. Mme. Toure wanted reassurance that her
         shareholding interest remained secure, so on 20 June 2007, BSGR Guinea entered into
         a memorandum of understanding with Matinda, noting the procurement of the uranium
         permits and accepting the transfer of 5% of its shares to Matinda.550

598.     Fifth , 551 over the course of 2007, relations between BSGR and Pentler deteriorated.
         BSGR Steel and Pentler therefore entered into a Share Purchase Agreement, 552 under
         which BSGR Steel purchased Pentler's 1 7.65% share in BSGR Guinea BVI for USO 22
         million. This would cut out Mme. Toure's indirect shareholding in BSGR entities, so it was
         necessary for new contracts to be executed to retain her shareholding. On 28 February
         2008, Matinda and "BSG Resources Guinee" entered into a memorandum of
         understanding, under which "BSG Resources Guinee" undertook to give a 5%
         shareholding in Simandou Blocks 1 and 2 to Matinda.553 On 27 February 2008, Matinda
         and "BSG Resources" executed a commission contract, under which "BSG Resources"
         undertook to pay Matinda (and others) USO 4 million as commission for assistance in



544
    Vale's Statement of Case, paragraph 141 ; Vale's Statement of Reply, paragraph 429.
545
    Vale's Statement of Reply, paragraphs 383-410.
546
    Toure MoU, 20 February 2006, pp. 223-224, C-6.
547
    Vale's Statement of Reply, paragraphs 41 1 -41 7.
548
    Engagement Letter, 2 1 J u ly 2006, pp. 226-229, C-6; Engagement Letter, 2 1 J uly 2006, pp. 231-
232, C-6.
549
    Vale's Statement of Reply, paragraphs 41 8-428.
550
    Memorandum of Understanding between BSGR and Matinda, 20 September 2007, R-234.
551
    Vale's Statement of Reply, paragraphs 41 8-428.
552
    Share Purchase Agreement between BSGR Steel and Pentler, 24 March 2008, R-28.
553
    Memorandum of Understanding, 28 February 2008, R-1 29.

                                                1 59
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    161161
                                                                Page  of 282
                                                                          of 282



          obtaining the Simandou Blocks 1 and 2 mining rights.554 The contract stated that USO 2
          million would be paid to Matinda and the remaining USO 2 million would be paid to others
          who had assisted in this undertaking.

599.      Sixth, 5 55 subsequent to the execution of the Joint Venture Agreements, Pentler signed
          two agreements on BSGR's instructions with Mme. Toure and Matinda on 8 July 2010 to
          end its relationship with Mme. Toure. In one agreement, Pentler undertook to pay USO
          5.5 million for Matinda's "participation in all activities conducted in Guinea".556 In the other
          agreement, Pentler undertook to pay an additional USO 5 million "[s]ubject to the proper
          implementation and functioning and the next stages of the operation conducted by
          [Pentler's] partners on the Simandu [sic] project" (i.e. a conditional agreement). 557
          However, these contracts contained references to Simandou which (if discovered) might
          expose BSGR, so Mme. Toure, Matinda and Pentler executed two replacement contracts
          on 3 August 2010558 that removed the references. Pursuant to the replacement contract
          for the USO 5.5 million, Mme. Toure signed a declaration confirming that she had
          received USO 2.4 million. Pentler also signed an agreement with Mme. Toure and
          Matinda, promising to pay them USO 3.1 million.559

600.      The question is whether these episodes demonstrate that BSGR (or other entity in the
          BSG Group) did offer benefits to Mme. Toure. The Tribunal's view is that the first, third
          and fourth episodes clearly do not for the following reasons.

          600.1 .   With respect to the first episode, the only evidence which Vale adduces in
                    support of this meeting is a declaration by M me. Toure dated 2 December 201 3,
                    which was appended to the Technical Committee's Report.560 Mme. Toure has
                    not been produced in this arbitration for cross-examination so it is difficult to
                    assess the veracity of her statement. It is arguable that her statement was made
                    against her own interest and should be given weight but, even if that is taken
                    into account, the declaration is still insufficient. The alleged fact took place over
                    a decade ago in 2005, so the accuracy of Mme. Toure's recollection is critical
                    and can only be tested by cross-examination before the Tribunal.

          600.2.    In relation to the third and fourth episodes, the contracts and circumstances
                    surrounding the bauxite and uranium permits are irrelevant because they do not
                    concern the Simandou project for iron ore, to which BSGR confined the scope of
                    its anti-bribery representations.

601 .     This leaves the Tribunal with the second, fifth and sixth episodes, each of which will now
          be analysed.

602.      With regard to the second episode, the Tribunal finds that the evidence sufficiently shows
          that BSGR interposed an intermediary (Pentler) between itself and Mme. Toure so that

554
    Commission Agreement, 27 February 2008, R-1 28.
555
    Vale's Statement of Reply, paragraphs 429-437.
556
    Contract between Matinda & Co. Ltd and Pentler, 8 July 20 1 0, C-563.
557
    Untitled Agreement between Mme. Toure and Pentler, 8 July 201 0, p. 234, C-6.
558
    Agreement between Matinda & Co Limited and Pentler, 3 August 20 1 0, R-1 51 ; Untitled Agreement
between Mme. Toure and Pentler, 3 August 201 0, pp. 236-237, C-6.
559
    Undated Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6; Undated
Statement of Mme. Toure, p. 244, C-6.
560
    Recommendation and Report of the Technical Committee, 21 March 2014, p. 37, paragraph 8, C-6.

                                                   160
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 162162  of 282
                                                                     of 282




         Pentler could be used to grant shares in BSGR Guinea BV I to Mme. Toure. The evidence
         shows that Merloni-Horemans (a director of BSGR) was not only involved in the sale of
         Pentler to Cilins, Noy and Lev Ran561 and the execution of the BSGR-Pentler Milestone
         Agreement, 562 but also in reviewing the Toure MoU. In an email sent from Noy's assistant,
         Karine, to Merloni-Horemans, Karine said "As per you[r] discussion with [Noy] please find
         attached both Protocoles d'Accord", attaching drafts of both the Pentler-Bah Milestone
         Agreement and the Toure MoU.563 This is a clear sign of her involvement in the review of
         the Toure MoU.

603.     Merloni-Horemans' explanation is that the original signature block provided that Margali
         Management Corporation (a former director of Pentler) would sign on behalf of Pentler,
         which was unworkable because Margali Management Corporation had resigned as
         director, so her discussions with Noy focused on replacing Margali Management
         Corporation with Lev Ran, who was authorised to enter into the contracts on behalf of
         Pentler. She maintains that she was not involved in reviewing the Toure MoU.564 But the
         Tribunal is unpersuaded by Merloni-Horemans' explanation. It is true that there is
         documentary evidence that the amendments to the draft Pentler-Bah Milestone
         Agreement (following Merloni-Horemans' discussions with Noy) were limited to Pentler's
         signature block. 565 But there is no similar documentary proof that the amendments
         proposed by Merloni-Horemans to the Toure MoU were likewise limited to Pentler's
         signature block. 566 I n the absence of such proof, and bearing in mind that Merloni­
         Horemans herself has admitted that she is unable to recall her discussions with Noy
         (although she denies that they concerned the substantive content of the drafts), 567 the
         Tribunal finds that Merloni-Horemans was involved i n reviewing the substance of the
         Toure MoU on behalf of BSGR. There is simply no compelling evidence satisfactory for
         the Tribunal to believe otherwise.

604.     Merloni-Horemans' involvement in all stages of the second episode of Vale's case theory
         is cogent evidence that BSGR, the company of which she was a director, intentionally
         procured the sale of Pentler and entered into the BSGR-Pentler Milestone Agreement so
         as to set up an intermediary that could then effect payments to Mme. Toure in
         accordance with BSGR's wishes. On this basis, even though the Toure MoU was signed
         by Pentler and Mme. Toure, the First Limb was nonetheless fulfilled because BSGR (as a
         member of the BSG Group) had indirectly offered (or authorised the offer of) shares to
         Mme. Toure. Alternatively, it can be concluded that BSGR knew or had reason to know
         that Pentler (its Consultant) offered shares to Mme. Toure, fulfilling the First Limb via the
         second method.

  Merloni-Horemans First WS, paragraph 1 5; Emails between S. Merloni-Horemans and M. Noy, 1 4
561

February 2006, C-331 ; Emails between S. Merloni-Horemans and Y. Tchelet, 1 3 February 2006, C-
332.
562
    Merloni-Horemans First WS, paragraph 27; Email from S. Merloni-Horemans to M. Noy, 1 3
February 2006, C-335.
563
    Email from Karine (assistant to Noy) to S. Merloni-Horemans, 1 5 February 2006 (attaching draft
Memorandum of Understanding between Pentler, I.S. Toure, and Bah and draft Memorandum of
Understanding between Pentler and Mme Toure) C-344.
564
    Merloni-Horemans First WS, paragraphs 5-6. See also Noy Second WS, paragraph 1 0.
565
    Emails between S. Merloni-Horemans & Karine (assistant to Noy), 1 5 February 2006, C-341 ; Email
from Karine (assistant to Noy) to S Merloni-Horemans, 1 5 February 2006, C-343.
566
    Email from Karine (assistant to Noy) to S. Merloni-Horemans, 1 5 February 2006 (attaching draft
Memorandum of Understanding between Pentler, I.S. Toure, and Bah and draft Memorandum of
Understanding between Pentler and Mme Toure) C-344.
567
    Merloni-Horemans Second WS, paragraph 5.

                                                 161
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    163163
                                                               Page  of 282
                                                                         of 282




605.     The Tribunal turns to the fifth episode of Vale's case theory. I n this episode, Vale relies
         on Mme. Toure's declaration appended to the Technical Committee's Report which
         alleged the following events.

               At the beginning of 2008, Asher Avidan and lssiaga Bangoura came to meet me
               at the President's house in Dubreka. Avidan really wanted my help to secure
               blocks 1 and 2, and he told me that BSGR needed new contracts because Struik
               was no longer manager of BSGR in Guinea (although he subsequently came
               back). At this meeting, Avidan called Beny Steinmetz and put the phone on
               speaker so that I could hear the voice of Steinmetz. I recognized his voice, and
               Steinmetz told them to give me what I wanted . I continued to refuse to sign the
               contracts and I dismissed Avidan and Bangoura.

               The next day, lssiaga Bangoura brought two draft contracts to my house in
               Dubreka. I told h im to leave them. I read them carefully, and I made some
               changes. The following day, I called Bangoura asking him to come by and take
               the amended contracts. He did . He returned the next day with two typed contracts,
               none of which had been signed by Asher Avidan. I told him they should be signed
               and bear the stamp of BSGR, otherwise I would not sign them . When he returned
               with the contracts signed and stamped, I signed them both. 568

606.     Vale claims the result was that two contracts were signed with Matinda, one on 27
         February 2008, u nder which "BSG Resources" (as party) u ndertook to pay USO 4 m illion
         as commission for assistance in obtaining the mining rights in Simandou Blocks 1 and 2,
         and another dated 28 February 2008 under which "BSG Resources Guinee" (as party)
         agreed that "BSG Resou rces" u ndertook to g ive a 5% sharehold i ng i n Simandou Blocks 1
         and 2 to Matinda. Vale adduces documentary proof of the two contracts. 569 BSGR argues
         that that the two contracts were forged, which (if proven) would s uffice to dispose of this
         episode of Vale's case theory.

607.     The Tribunal observes that Avidan's signatures on the contracts resemble his signatures
         on h is witness statements in this arbitration, and that both contracts bear the stamp of the
         BSGR Chief Operating Officer. However, Avidan has said that he was in Israel at the time
         the contracts were allegedl y signed in Conakry, which is supported by two pieces of
         evidence provided to the Tribunal. One document is a ledger of Avidan's flight history
         recorded by BSGR's travel agent, Diesenhaus Unitours, which indicates that Avidan flew
         from Conakry to Tel Aviv on 1 7 February 2008 and returned on 2 3 April 2008, 570 and
         another ledger titled "Expenses of Conakry Head Office, February 2008" that indicates an
         entry " Rent a car, travel charg es in I srael , Asher" dated 27 February 2008. 571

608.     Vale relies on three entries in the same ledger titled " Expenses of Conakry Head Office,
         February 2008" to prove that Avidan visited Mme. Toure in February 2008. The first entry
         dated 22 February 2008 refers to "Different expenses for the visit of d elegation , Toure".
         The second dated 26 February 2008 records USD 1 ,000 for "Salary of lssiaga Bangoura




568
     Recommendation and Report of the Technical Committee, 21 March 20 1 4, p. 38, paragraphs 1 8-
1 9, C-6.
569
     Memorandum of U nderstanding, 28 February 2008, R-1 29; Commission Agreement, 27 February
2008, R-1 28.
570
     Diesenhaus Unitours' records of flights taken by Asher Avidan in 2008, R-296.
57 1
     Expenses of Conakry Head Office, February 2008, C-346.

                                                 1 62
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 164164  of 282
                                                                     of 282




         (Benjamin)". The third dated 28 February 2008 identifies expenses for "Copy of
         documents, making of stamps".572

609.     The Tribunal has reviewed this evidence in detail, but finds the evidence to be
         contradictory and inconclusive as to the validity of the contracts. For example, Avidan's
         flight history shows him to be in Tel Aviv up until 23 April 2008. However, in his written
         evidence Avidan said that he and Steinmetz met with President Conte in April 2008.573
         This is consistent with Steinmetz's evidence. 574 According to Steinmetz's travel
         information (including his stamped passport), Steinmetz was in Guinea on 9-11 April
         2008 and therefore the meeting must have taken place on one of these dates. 57 5
         Steinmetz's travel documentation indicates he was also in Guinea in February and May
         2008, but Avidan appears to have also been out of the country on these dates. The
         Tribunal is simply unable to reconcile this evidence. Moreover, Avidan's travel record
         appears to be incomplete as it shows that he returned to Conakry (from Israel) on 28
         November 2008, but the next entry is a flight from Tel Aviv to Paris on 14 December, with
         no indication of how or when Avidan travelled from Conakry to Tel Aviv. The Tribunal is
         unable to reach any conclusion, based on this evidence, as to Avidan's whereabouts on
         or about 27-28 February 2008.

610.     Similarly, the expenses ledger does not provide any evidence as to Avidan's location on
         these dates. While the ledger includes an entry on 27 February 2008 for rental car costs
         in Israel claimed by Avidan, the Tribunal does not consider that this provides any
         indication of when the rental actually took place. For example, the ledger also indicates
         expenses of Avidan incurred in Paris and Israel which are recorded on 1 2 February 2008
         - a date on which (according to his travel records) he was in Guinea, not Paris. This
         indicates that the date on which an expense is recorded in the ledger is not necessarily
         the date on which that expense was incurred by the person making the claim. The
         Tribunal therefore finds that the car rental entry on 27 February 2008 does not prove that
         Avidan was in Israel on that date or that he rented a car on that specific date. It is
         therefore of little probative value.

6 1 1.   In sum, therefore, the evidence presented by BSGR in support of its case theory that the
         contracts are fraudulent is at best inconclusive as to the physical location of Avidan on or
         around 27-28 February 2008.

6 1 2.   Equally, the evidence cited by Vale in support of its case theory is inconclusive. The
         Tribunal is unpersuaded that the three entries in the expense ledger referred to by Vale
         show that Avidan visited Mme. Toure in February 2008. The first entry only refers to
         "Toure". Avidan says that this ambiguous reference is likely to be a reference to I.S.
         Toure, who frequently accompanied Avidan on delegations to local villages.576 Indeed,
         there are other references in the ledger to the organisation of ceremonies, concerts and
         meals for these delegations. It would not make sense for BSGR to organise such matters
         simply to get Mme. Toure to sign the contracts. Moreover, it is also unlikely that a
         company would record the name of the person being bribed in its expenses report.



5 72
     Expenses of Conakry Head Office, February 2008, C-346.
573
     Avidan First WS, paragraph 91.
5 74
     Steinmetz First WS, paragraph 30.
5 75
     Benjamin Steinmetz passports and flight documents, R-1 1 5.
576
     Avidan Second WS, paragraph 20.1 .

                                                 163
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 165165  of 282
                                                                       of 282




6 1 3.     As regards the second entry, the Tribunal does not find the payment of USO 1 ,000 to
           Bangoura to be particularly suspicious. In fact, the ledger identifies that Bangoura was
           paid monthly sums of USO 1 ,000 from December 2007, indicating that it was indeed a
           monthly salary. Finally, as regards the third entry, the Tribunal considers that the
           reference to "Copy of documents, making stamps" lacks sufficient specificity to provide
           conclusive proof of the validity of the contracts, especially given the doubt that exists over
           Avidan's whereabouts. Although it would be a remarkable coincidence, the entry could
           just be referring to a generic administrative expense. Vale points out that 28 February
           2008 was the only day in that month that this expense was recorded, but even so , this is
           not a fact of sufficiently significant probative value to allow (without other supporting
           evidence) a finding that the contracts were not forgeries.

6 1 4.     Vale also points out that Cilins confessed to asking Mme. Toure to destroy documents
           that were relevant to the U.S. Grand Jury proceedings and argues that he would not have
           offered money to Mme. Toure to destroy the documents if they were forgeries and would
           have reported the forgeries to the police.577 However, while Cilins referred to documents
           bearing the dates 27 and 28 February, 578 the precise nature of these documents is not
           clear. Cilins did not provide any evidence in this arbitration on this point or attend the
           hearing for cross-examination. As previously noted, Mme. Toure has not provided any
           evidence before this Tribunal. Consequently, the Tribunal finds that Cilins' reference to
           documents to be destroyed is too vague to support a finding that the contracts of 27 and
           28 February 2008 were not forgeries.

6 1 5.     In sum, the Tribunal finds the evidence before it insufficient to prove whether or not the
           contracts of 27 and 28 February 2008 were forgeries. The Tribunal therefore makes no
           finding as to the validity of the contracts and therefore that the fifth episode cannot be
           relied upon as a ground for misrepresentation.

6 1 6.     The Tribunal turns to the last episode of Vale's case theory. Vale avers that Pentler
           signed two contracts on BSGR's instructions with Mme. Toure and Matinda on 8 July
           201 0 in Sierra Leone to end its relationship with her, 57 9 before it signed replacement
           contracts on 3 August 201 0 to remove the references to Simandou in the 8 July 201 0
           contracts. 580 Vale claims that, pursuant to one of the replacement contracts which
           promised USO 5.5 million to Mme. Toure, Mme. Toure signed a declaration confirming
           that she had received USO 2.4 million, and Pentler signed a new contract with Mme.
           Toure and Matinda, agreeing to pay USO 3.1 million.58 1

6 1 7.     BSGR admits that Pentler signed the contracts on 3 August 2010, and that Mme. Toure
           executed a declaration and Pentler signed another contract for USO 3.1 million pursuant
           to the 3 August 201 0 contracts. But BSGR denies Vale's case theory by arguing that the
           8 July 201 0 contract promising USO 5 million (the "8 July USO 5 million contract")
           (which contains Noy's signature) is a forgery. BSGR has adduced witness testimony from


5
 77 Transcript, Educatory Hearing, Day 2, p. 1 9, lines 5-1 3.
578
    Transcript of Call between Cilins and Mme. Toure, p.1 53, C-6.
579
    Contract between Matinda & Co. Ltd and Pentler, 8 July 20 1 0, C-563; Untitled Agreement between
Mme. Toure and Pentler, 8 July 201 0, p. 234, C-6.
580
    Agreement between Matinda & Co Limited and Pentler, 3 August 201 0, R-1 51 ; Untitled Agreement
between Mme. Toure and Pentler, 3 August 2010, pp. 236-237, C-6.
581
    Unda'ted Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6; Statement
of Mme. Toure, p. 244, C-6.

                                                   1 64
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    166166
                                                                 Page  of 282
                                                                           of 282




           Noy that he did not sign this contract, 582 and argues that Mme. Toure had simply taken
           the 3 August 201 0 contract and manipulated it to refer to Simandou to i mplicate BSGR.
           As regards the second 8 J uly 201 0 contract, BSGR d oes not express a clear view on it,
           and simply states that the document evidencing this contract is only a translation and it
           was not entered into by Noy.

6 1 8.     The Tribunal accepts Vale's case theory that Pentler signed two contracts on 8 July 201 0
           with Mme. Tou re and Matinda, before it signed replacement contracts on 3 August 201 0
           to remove the references to Simandou in the 8 J uly 2 0 1 O contracts. The allegation that
           the 8 July USO 5 million contract was forged is not credible in the l ight of the other 8 J uly
           20 1 0 contract (the "8 Ju ly USD 5.5 million contract"), the a uthenticity of which BSGR
           has not denied . This is unsurprising because the 8 July USO 5.5 million contract was
           produced by BSGR in this arbitration. The 8 July U S O 5.5 million contract m irrors the
           terms of one of the 3 August 201 0 contracts, as d oes the 8 July USO 5 million contract in
           respect of the other 3 August 201 O contract, save that the references to S imandou were
           removed. This is a clear indication that the 8 July contracts are both a uthentic, confirming
           Vale's case theory that they were amended to remove the S im a ndou references.

6 1 9.     If Pentler signed these contracts, did BSGR authorise or know about the signing? On a
           balance of probabilities, the Tribunal finds that the evidence is insufficient to show that
           BSGR knew of or a uthorised the signing. Consider Vale's case theory. Vale points out
           that Mme. Tou re's lawyer sent a letter to BSGR on 8 J une 201 0 , attaching the February
                                                                                         83
           2008 contracts and demanding that BSGR perform those contracts. 5 Unusually, three
                                                                  5 84
           d ays later after BSGR's denial on 20 June 20 1 0, M me . Toure's lawyer sent a letter to
                                                                                      8
           retract the allegations i n the 8 J une letter and to tender an a pology. 5 5 A month after that,
           the 8 J u ly 201 0 contracts were signed and on 1 6 July 20 1 0, BSGR agreed to pay USO
           4.5 million to Pentler. 5 86 On 22 and 27 July 20 1 0, Pentler transferred USO 1 49,970 and
           USO 1 00 ,000 to Mme. Toure respectively. 587 On 30 J u ly 2 0 1 0 , another letter was sent by
                                                                            88
           Mme. Toure's lawyer, confirming the retraction again. 5 On 3 August 201 0 , the
           replacement contracts were signed and, two days later, BSGR transferred USO 3 million
           to Pentler pursuant to the USO 4.5 million agreement. 5 89 Pentler transferred USO
           1 49,970 to Mme. Tou re on the same day. 590 Vale's case is that these events occurred
           within such a short span of time that they cannot be coincidenta l , and are indicators that
           BSGR i nstructed Pentler (following Mme. Toure's letter) to enter into the contracts to

582
     Noy First WS, paragraphs 8 1 -82.
583
     Letter from N. Moussi to BSGR, 8 June 20 1 0, R-55.
584
     Letter from BSGR Guinea to Nassif Moussi, 20 June 201 0, R-56.
585
     Letter from N. Moussi to BSGR, 23 June 201 0, R-57.
586
     Annotated Milestone Agreement, 1 6 July 201 0, R-1 1 3; Noy First WS, paragraph 99; Steinmetz
First WS, paragraphs 50-5 1 .
587
     USA v. Ci/ins, Government's Mem. In Supp. of Detention Pending Trial, Dkt. No. 1 3, 6 June 201 3 ,
p . 1 3, C-1 09; USA v. Ci/ins, Government's Sentencing Mem, Dkt. N o . 69, 1 8 July 20 1 4, p . 4, C-1 1 1 ;
Cheque number 96 dated 2 7 July 20 1 0, p. 1 91 , C-6.
588
     Letter from N . Moussi to BSGR, 30 July 201 0, R-1 30.
58 9
     Payment from Wind point Overseas to Pentler, 5 August 201 0, p. 1 , R-21 1 ; Payment from BSGR
Limited to Windpoint Overseas Limited for USD 3 million, 5 August 201 0, C-484; Payment Instructions
for Windpoint Overseas to Pay USD 3 million to Pentler Holdings Limited on 5 August 20 1 0, C-497;
Windpoint Overseas Limited's Bank Statements for the Period 1 August 201 0 to 31 August 201 0, C-
480.
590
     USA v. Ci/ins, Government's Mem. In Supp. of Detention Pending Trial, Dkt. No. 1 3, 6 June 20 1 3,
p. 1 3, C-1 09; USA v. Ci/ins, Government's Sentencing Mem . , 0kt. No. 69, 1 8 July 201 4, p. 4, C-1 1 1 ;
Cheque number 97 dated 5 August 20 1 0, p. 1 92, C-6.

                                                     1 65
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    167167
                                                               Page  of 282
                                                                         of 282




           silence her, leading to her retraction and explaining Pentfer's subsequent entry into these
           contracts.

620.       There are two reasons why Vale's case theory is problematic.

621 .      First, on 1 5 July 201 O Merfoni-Horemans (on behalf of BSGR Steel) wrote to Noy (on
           behalf of Pentfer) to complain about the 8 June fetter and stated that BSGR had no
           knowledge of the false allegations contained in that fetter and demanded from Noy a
           written explanation of the allegations in that letter.59 1 On 3 August 201 0 , Noy replied to
           apologise that BSGR had received that letter, stated that Pentler had dealt with Matinda
           since 2005, and urged BSGR to ignore the contents of the fetter.59 2 This correspondence
           seems to run counter to the theory that BSGR appreciated what Mme. Toure was doing
           and had instructed Pentler to enter into the July and August contracts. Vale's explanation
           is that this correspondence was a mere cover up, 593 but this is hardly persuasive.

622.       Second, BSGR's agreement to pay Pentler USO 4.5 million was based on Pentler's
           achievement of certain milestones in the BSGR-Pentler Milestone Agreement, which
           mirrored the milestones in the Pentler-Bah Milestone Agreement and the Pentfer-Daou
           Milestone Agreement.594 Payments made under the BSGR-Pentler Milestone Agreement
           would therefore be meant for Bah , Daou and I.S. Toure and not for Mme. Toure. The
           Amendment Protocol dated 20 February 2006, which BSGR says assigned the rights
           under the Pentler-Bah contract to Mme. Toure, does not in fact purport to assign these
           rights, and merely states in ambiguous terms that Pentfer "shall now be bound to
           MATINDA" when Matinda was not even a party to this agreement.595

623.      For the above reasons, the Tribunal finds that the evidence is insufficient to show that
          BSGR knew of or authorised the signing of the July or August 20 1 O contracts. In coming
          to this conclusion the Tribunal has considered the opinion of Dr Shi (Vale's expert) that
          there exists a prima facie link between a USO 3 million payment made by BSGR to
          Pentler under the Milestone Agreement596 and payments made by Pentfer to Mme. Toure
          of around USO 1 50,000 on the same date (and earlier payment to Mme. Toure of around
          USO 250,000, paid just after BSGR had agreed to the additional Milestone payment).597
          Nothing in Dr Sh i's analysis provides any concfusive evidence (and nor does Dr Shi
          purport to draw any final conclusions) as to whether BSGR did or did not know about the
          July or August 20 1 0 agreements between Pentfer and Mme. Toure. Dr Shi simply
          speculates that a prima facie fink exists, but without further evidence this is insufficient to
          draw any conclusions on the issue.

624.       Vale insists that Noy was acting on BSGR's behalf when he entered into the July and
           August 201 0 contracts, pointing out that Noy received a visa as a "consultant" to Koidu
           (BSGR's diamond mining operation in Sierra Leone) , which he obtained with the help of

591
    D. Pollak's Internal Audit File, 21 May 201 2, p. 1 57, C-244.
592
    D. Pollak's Internal Audit File, 21 May 201 2 , p. 1 58, C-244.
593
    Vale's Statement of Reply, paragraphs 459, 461 .
594
    Annotated Milestone Agreement, 1 6 J uly 201 0, R-1 13. Vale accepts that this agreement was
based on the milestone schedule in the BSGR-Pentler Milestone Agreement: see Vale's Statement of
Reply, paragraphs 76, 148; Transcript, Merits Hearing, Day 1 , p. 1 06, line 21 - p. 1 08, line 1 5.
595
    Amendment to the Agreement Protocol between Pentler, A. Bah and I.S. Toure, 20 February 2006
R-1 50.
596
      See Annotated Milestone Agreement, 1 6 J uly 201 0, R-1 1 3 .
597
      Oxera Report, paragraphs 24-34.

                                                     1 66
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    168168
                                                              Page  of 282
                                                                        of 282




        Saada (the Director of Steinmetz Diamond Group), and claiming that Nay's trip was
        sponsored by BSGR. But the email chain on which Vale relies simply shows Noy
        requesting Saada to help with his visa application on 6 July 201 0, which Saada
                                                                 98
        forwarded to his secretary to process the application.5 The application succeeded on
        the same day and the secretary forwarded it to Saada for his onward transmission to
        Noy.599 Saada attests that it was common practice that "we arrange visas on a regular
        basis for staff members and for friends of people within the company" (including Noy who
        mixed in the same circles as Saada did) and recounts that this was "an entirely routine
                                                 600
        and unmemorable administrative event". The Tribunal considers Saada's testimony to
        be believable on this factual point, and finds that the Noy-Saada email chain does not
        show that Noy was acting on BSGR's behalf.

625.      The Tribunal concludes that there is insufficient evidence that BSGR knew of or
          authorised Pentler to sign the July and August 2010 contracts. It follows that the sixth
        , episode of Vale's case theory does not satisfy the First Limb, whether through the first or
          second method.

         The Second Limb

626.    The Tribunal has so far found that the second of the six episodes satisfies the First Limb.
        The next question is whether that episode fulfils the Second Limb, i.e. whether the offer
        of monies under the second episode was for the purpose of achieving one of the four
        aims referred to in BSGR's anti-bribery representations. 60 1

627.    Vale's case theory is that the purpose of the offer of shares to Mme. Toure under the
        Toure MoU via the interposition of Pentler was to secure her assistance in influencing
        President Conte to grant the mining rights to BSGR. The first issue is whether BSGR's
        offer was indeed for such a purpose. If it was, the second issue is whether this falls under
        one of the four stated aims in BSGR's representations.

628.    On the first issue, Vale provides an extensive case theory of how Mme. Toure sought to
        influence her husband from late 2005 (prior to the Toure MoU) all the way until
        September 2008. The case theory is set out in its Statement of Case and Statement of
        Reply and will not be repeated here. The Tribunal will simply set out its findings on Vale's
        case theory as follows.

        628.1.    Late 2005 meeting. The Tribunal accepts the witness testimony of Souare602
                  (who was Minister of Mines from March 2005 to April 2006) that (a) a meeting
                  took place in November or December 2005 between at least Cilins, President
                  Conte and Mme. Toure at the presidential palace; (b) President Conte called in
                  Souare to introduce Cilins to him, order him to assess how they could
                  incorporate BSGR into the GoG's plans for Simandou and instructed him to
                  return with a solution and; (c) Souare subsequently told BSGR to apply for
                  exploration permits in areas which were not already subject to permits.603 The
                  Tribunal accepts Souare's inference of the meeting's context that BSGR had

598
    Emails between M. Noy, P. Saada and L. Foh of Koidu, 6 July 20 1 0, C-564.
599
    M. Noy Visa to Sierra Leone, valid 7 July 201 0 to 7 September 201 0, C-565.
600
    Saada Second WS, paragraphs 1 4-1 5.
601
    See paragraph 583.2.
602
    Souare WS, paragraphs 8-1 0.
603
    Souare WS, paragraph 1 7.

                                                 1 67
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 169169  of 282
                                                                    of 282




                 approached Mme. Toure, and she had asked President Conte to help them.604
                 BSGR has not adduced any sufficient evidence to rebut Souare's testimony ,
                 apart from Struik's attestation that he was not aware of any meetings that Mme.
                 Toure had organised on BSGR's behalf with President Conte.6 05

        628.2.    February 2006 meeting and fol low-up meeting. The Tribunal finds that, after
                 BSGR obtained the exploration permits in Simandou North and South, a
                 meeting took place again in February 2006 at the presidential palace between
                 Noy, Cilins, Oran, Saada, I.S. Toure, President Conte and Mme. Toure on the
                 basis of the testimonies of Noy and Saada.606 The Tribunal finds that Vale has
                 failed to provide sufficient proof that Steinmetz and Struik were also present at
                 the meeting, the only evidence being Mme. Toure's declaration attached to the
                 Technical Committee's Report which has not been tested in this arbitration.6 07
                 The Tribunal also finds that Vale has failed to provide sufficient evidence that
                 this meeting was convened for BSGR to bring "the money" (which seems to be
                 referring to the USD 1 2 million alluded to in paragraph 594 above that BSGR
                 allegedly promised), or organised by Mme. Toure, in the light of Nay's and
                 Saada's testimony that the meeting was for BSGR to be presented formally to
                 President Conte.6 08 The Tribunal also finds that there is insufficient evidence of
                 a follow up meeting in Dubreka the next day (which BSGR and its witnesses
                 vehemently deny6°9) , during which Steinmetz allegedly thanked Mme. Toure for
                 her help in obtaining the exploration permits in Simandou North and South and
                 requested her assistance to obtain Simandou Blocks 1 and 2 (over which Rio
                 Tinto held exploration permits at the time), in exchange for 5% shareholding.
                 Vale only adduces Mme. Toure's declaration appended to the Technical
                 Committee Report which has not been tested in this arbitration.61 0

        628.3.   August 2007 to December 2007 meetings.

                 628.3.1 .   The Tribunal finds that BSGR then conducted exploration activities
                             between mid-2006 and mid-2007 on Simandou North and South. By
                             the end of that period, it became clear that the drilling results in
                             Simandou North were unfavourable.

                 628.3.2.    The Tribunal accepts Kante's testimony (which is corroborated by
                                                                      61 1

                             an email from Avidan to Steinmetz dated 1 8 September 20076 1 2) that,
                             in view of the drilling results, Avidan and 1.S. Toure visited Kante
                             (who was Minister of Mines from March 2007 to August 2008) in

604
     Souare WS, paragraph 1 0.
605
     Struik First WS, paragraph 104.
606
     Noy First WS, paragraphs 44-46.4; Saada First WS, paragraph 6; Saada Second WS, paragraph
10.
607
     Report of the Technical Committee, 21 March 201 4, p. 37, paragraph 1 3, C-6.
608
     Noy First WS, paragraphs 44-46.4; Saada First WS, paragraph 6; Saada Second WS, paragraph
10.
609
     BSGR's Statement of Rejoinder, paragraph 103; Steinmetz First WS, paragraph 59; Avidan First
WS, paragraph 90; Noy First WS, paragraph 46.5; Saada First WS, paragraph 7; Struik First WS,
r,1aragraph   1 06.
   0
     Report of the Technical Committee, 21 March 20 1 4 , p. 37, paragraph 14, C-6; Vale's Statement of
Case, paragraph 1 45; Vale's Statement of Reply, paragraphs 353-355.
61 1
     Kante WS, paragraphs 1 1 -20.
61 2
     Emails between A. Avidan, 8. Steinmetz, M . Struik and P. Saada, 1 8 September 2007, C-330.

                                                 1 68
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    170170
                                                               Page  of 282
                                                                         of 282




                             August 2007 to express BSGR's continued interest in Simandou
                             Blocks 1 and 2. Kante replied that BSGR should focus on developing
                             Simandou South instead of fixating on a reas occupied by another
                             company.

                  628.3.3.   The Tribunal accepts Kante's testimony6 1 3 that, in August 2007 after
                             the meeting in paragraph 628.3.2 above, P resident Conte summoned
                             Kante to a meeting with Avidan and I.S. Toure (and Avidan said he
                             was there to talk about his problem). The Tribunal agrees with
                             Kante's inference that Avidan and I.S. Toure had gone to President
                             Conte directly because they were not satisfied with the answer given
                             by Kante at the earlier August 2007 meeting. The Tribunal also
                             accepts Kante's testimony that he advised President Conte that
                             BSGR needed to prove itself regarding Simandou North and South
                             and, in any event, Rio Tinto already held the mining rights to
                             Simandou Blocks 1 to 4. After consideration, President Conte told
                             Kanta to make the decisions that served Guinea's interests best.
                             Avidan and I.S. Toure, however, were undeterred and went to
                             Kante's office after that to insist on the withdrawal of Rio Tinto's
                             mining rights, which Kante resisted.

                  628.3.4.   The Tribunal accepts Kante's testimony6 1 4 (which is corroborated by
                             Avidan's and Struik's testimony6 1 5) that, in December 2007, President
                             Conte summoned Kanta to a meeting with Mme. Toure and Kouyate
                             (the then Prime Minister) to seek his explanation of BSGR's situation
                             again, and Kante did so by educating President Conte about BSGR's
                             own slow progress in Simandou North and South, and explaining why
                             the GoG had no reason to grant BSGR additional areas. Kante's
                             explanation led President Conte to turn towards Mme. Toure and say,
                             "I had told you to stay out of these mining problems". No orders were
                             given by President Conte at the end of the meeting.

                  628.3.5.   The Tribunal accepts Kante's testimony that, the next day after the
                                                                       616

                             December 2007 meeting, Kouyate summoned Kante to his office
                             where Mme. Toure was present to tell him "this is the President's
                             fourth wife, we have to find a solution to her problem", to which Kante
                             replied that Rio Tinto's concession could only be withdrawn by
                             Presidential decree and that he could not grant exploration permits to
                             another company for an area that was subject to a mining concession.
                             Kouyate then turned to Mme. Toure and said, "see, this is what I was
                             telling you about him."

         628.4.   April 2008 - May 2008 meetings. The Tribunal accepts Avidan and
                  Steinmetz's testimony 6 1 7 that in April 2008 , a meeting took place . between
                  Avidan, Steinmetz, President Conte and Mme. Toure, during which President

613
     Kante WS, paragraphs 22-29; Transcript, Merits Hearing, Day 2, p. 3, lines 8-1 6.
61 4
     Kante WS, paragraphs 30-34.
61 5
     Avidan First WS, paragraph 1 0 1 ; Struik First WS, paragraphs 1 1 2- 1 14.
616
     Kante WS, paragraphs 35-37.
617
     Avidan First WS, paragraphs 9 1 -92; Steinmetz First WS, paragraphs 30, 58.

                                                  1 69
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    171171
                                                               Page  of 282
                                                                         of 282




                  Conte summoned Soumah (then Secretary General) to instruct him to review
                  Rio Tinto's mining rights, followed by further separate meetings with Soumah
                  and Kouyate (and Avidan testifies that Kouyate seemed "less keen" on taking
                  Rio Tinto's rights away during those meetings). In view of this meeting, the
                  Tribunal finds Vale's assertion6 1 8 (that a second meeting took place in May 2008
                  between President Conte, Mme. Toure and Avidan, where President Conte
                  ordered Soumah to prepare a Presidential decree to revoke Rio Tinto's mining
                  rights) to be believable. The Tribunal also notes that Kouyate was dismissed on
                  22 May 2008, 61 9 that Soumah's first notification to Rio Tinto of the GoG's
                  withdrawal of its mining rights was dated 22 May 2008, 620 and that there is
                  evidence that Kouyate takes the view that he was dismissed because he
                  refused to give Rio Tinto's mining rights to BSGR. The Tribunal notes that, on
                                                                       6 21

                  28 July 2008, President Conte formally revoked Rio Tinto's mining concessions
                  and permitting Rio Tinto to retain only 50% of the area in accordance with the
                  Mining Code, 622 and that, in August 2008, BSGR Guinea submitted an
                  application for Simandou Blocks 1 to 3.62 3

         628.5.   September 2008 m eeting. The Tribunal accepts the testimony of Nabe624 (who
                  replaced Kante as Minister of Mines on 27 August 2008 after Kante's
                  dismissal625) that, in September 2008, President Conte summoned Nabe to a
                  meeting in his office when Souare (the Prime Minister from 20 May 2008) and
                  Mme. Toure were also present. President Conte told Souare and Nabe that "If
                  [Rio Tinto] do not comply [with the 50% retrocession], we must drive them out"
                  and told them to act quickly. The Tribunal notes Nabe's understanding that
                  "Mme. Toure was putting pressure on her husband on behalf of BSGR
                  concerning Simandou, just like her brother was. The President was impatient.
                  [ ... ] the goal was to withdraw some of Rio Tinto's rights to give them to BSGR."
                  Nabe has testified, that during this period, meetings continued to be held with
                  Avidan and I.S. Toure and President Conte continued to issue orders to Nabe
                  regarding the retrocession of Rio Tinto's rights.

         628.6.   The Tribunal notes that, on 4 December 2008 , the Council of Ministers decided
                  to retrocede Simandou Blocks 1 and 2 from Simfer (Rio Tinto's subsidiary) and
                  issue exploration permits over them to BSGR Guinea.626



6 18
    Vale's Statement of Case, paragraphs 163-164; Vale's Statement of Reply, paragraphs 370-37 1 .
619
    Guinee Information, "Ahmed Tidiane Souare, le dernier premier ministre du General Lansana
Conte repond aux accusations de son predecesseur Lansana Kouyate", 1 5 May 2014, p. 3, C-77.
620
    Email from M. Berkner of Skadden Arps to M. Gordon of Clifford Chance et al. , 9 April 2010, C-47.
621
    Guinee Information, "Ahmed Tidiane Souare, le dernier premier ministre du General Lansana
Conte repond aux accusations de son predecesseur Lansana Kouyate", 1 5 May 201 4 , p. 3, C-77.
622
    Decree No. D/2008/041 /PRG/SGG, 28 July 2008, C-27; see also Letter from S. Mamady Soumah
to CEO of Simfer S.A, 30 July 2008, C-26.
623
    Letter from A. Avidan to L. Nabe, 5 August 2008, C-29.
624
    Nabe WS, paragraphs 6-22.
625
    Transcript, Merits Hearing, Day 2, p. 1 8, lines 7-9; Nabe WS, paragraph 5.
626
    Nabe WS, paragraph 21 ; Transcript, Merits Hearing, Day 2, p. 3 1 , lines 3-1 0. Nabe sent Simfer a
retrocession plan for Simandou Blocks 1 and 2 to be retroceded the same day: Email from M. Berkner
of Skadden Arps to M. Gordon of Clifford Chance et al. , 9 April 2010, C-47. Nabe issued a decree
granting BSGR Guinea exploration permits in the same Blocks: Decree No. 2008/4980/MMG/SGG
issued by Nabe, 9 December 2008, C-3 1 .

                                                 170
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 172172  of 282
                                                                      of 282




629.      Based on these findings, the Tribunal finds that the facts show on a balance of
          probabilities that Mme. Toure had exercised influence on President Conte in his decision­
          making from late 2005 to September 2008. Critically, Kante's testimony paints the
          narrative in 2007 that, after BSGR learned the drilling results in Simandou North were not
          propitious, Avidan and I.S. Toure tried to convince Kante to grant Rio Tinto's mining
          rights to BSGR. When those attempts failed, Avidan and I.S. Toure approached
          President Conte directly, who approached Kante and heard his advice, and chose not to
          follow up on Avidan and I.S. Toure's requests. Avidan and I.S. Toure were undeterred,
          and they turned to Mme. Toure for assistance, who tried to persuade President Conte to
          grant the rights to BSGR. President Conte sought Kante's advice once more and, when
          Kante repeated his views, President Conte rebuked Mme. Toure for meddling. Mme.
          Toure then tried to convince Kouyate to award the rights to BSGR, to which Kouyate
          must have reluctantly obliged because he would have anticipated what Kante would say.
          And when Kante advised against giving BSGR the rights once more, Kouyate said to
          Mme. Toure: "see, this is what I was telling you about him". In short, 2007 was a year of
          multiple failed attempts.

630.      But the turning point came when Avidan and I.S. Toure approached Kante once more
          after the last meeting with President Conte. This time, Kante advised that Rio Tinto's
          mining concessions could only be revoked by Presidential decree. This must have
          galvanised Avidan and I.S. Toure to find ways to persuade President Conte to issue this
          decree. And they must have succeeded, because in April-May 2008, President Conte
          summoned Soumah to instruct him to review Rio Tinto's mining rights and prepare a
          decree to revoke those rights.

631 .     The evidence also indicates that Mme. Toure assisted in influencing President Conte's
          decision to revoke Rio Tinto's rights and give them to BSGR. Avidan met Mme. Toure as
          recently as February 2008, consistent with the narrative that Avidan had given
          instructions to her from December 2007 onwards.627 Mme. Toure was present at all the
          2008 meetings when this was not normal practice.628 Nabe testified that Mme. Toure's
          conduct at the September 2008 meeting indicated that she was exerting influence on
          Conte.629 This is all evidence that Mme. Toure assisted in influencing President Conte's
          decision.

632.      It is also not surprising that President Conte succumbed to Mme. Toure's influence. He
          was critically ill from August 2008 onwards, 630 and prior to August 2008, Souare attests
          that President Conte was already in a condition which rendered him susceptible to being
          used by "those who were working with him and had done so for many years".631



627
    This is corroborated by Avidan's admission that he met Mme. Toure four or five times between
September 2006 and February 2008: Avidan First WS, paragraph 43.
628
    Transcript, Merits Hearing, Day 2, p. 38, line 1 7 - p. 39, line 1 4. The view that it was unusual for
the President's wife to attend meetings is shared by Souare (Transcript, Merits Hearing, Day 1 , p. 224,
line 1 7 - p. 25, line 5) and Kante (Transcript, Merits Hearing, Day 2, p. 27, line 5 - p. 28, line 3) in
respect of other meetings.
629
    Nabe WS, paragraphs 8-9; Transcript, Merits Hearing, Day 2, p. 3 1 , line 1 8 - p. 32 , line 7. More
generally, Nabe and Souare testify that Mme. Toure asserted influence on Conte: Transcript, Merits
Hearing, Day 1 , p. 228, line 1 9 - p. 229, line 20; Transcript, Merits Hearing, Day 2 , p. 35, lines 1 6-22
and p. 38, lines 1 -4.
630
    Transcript, Merits Hearing, Day 2, p. 26, lines 4-1 3.
631
    Transcript, Merits Hearing, Day 1 , p. 231 , lines 5- 1 2.

                                                   1 71
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    173173
                                                              Page  of 282
                                                                        of 282




633.    The result of Mme. Toure's influence was that President Conte dismissed both Kouyate
        (as Prime Minister) and Kante (as Minister of Mines) because they both opposed the
        transfer of the mining rights from Rio Tinto to BSGR.632 When Nabe was appointed as
        Minister of Mines, President Conte hurried Nabe with respect to the grant of rights to
        BSGR, 633 notwithstanding that the revocation and grant of rights in Simandou Blocks 1
        and 2 were separate issues that could be treated separately, 634 and that Souare and
        Nabe had both expressed misgivings about President Conte's decisions.635 The Council
        of Ministers implemented President Conte's wish of revoking Rio Tinto's rights and giving
        them to BSGR on the same day (4 December 2008). 636

634.    In summary, the witness testimonies from Souare, Kante and Nabe and the surrounding
        evidence constitute clear and convincing evidence that Mme. Toure did in fact exercise
        influence on President Conte in his decision-making in relation to Simandou from late
        2005 to September 2008. Coupled with the fact that BSGR authorised the Toure MoU,
        the witness testimonies lead this Tribunal to find that the Toure MoU was executed to
        secure Mme. Toure's assistance in influencing President Conte. At the very least, BSGR
        had reason to know that this was the Toure MoU's purpose. BSGR argues that the Toure
        MoU was "entered into following an agreement between Ms Toure and Pentler's local
        partners"637 (i.e. an assignment by Bah and I.S. Toure of their own shares in BSGR
        Guinea BVI to Mme. Toure) and was not for securing Mme. Toure's assistance, but this
        argument is far-fetched. BSGR has not provided any explanation for why Bah and I .S.
        Toure would want to assign such a significant interest to her, and simply relies on Noy's
        testimony that Bah and I.S. Toure are "grown men and it was not for us to question their
                          638
        business deals".

635.    Having found that the Toure MoU was executed to secure Mme. Toure's assistance in
        influencing President Conte, the next issue is whether this falls under one of the four
        stated aims in BSGR's representations. The Tribunal is satisfied that it falls at least under
        the third stated aim, namely that the offer of shares to Mme. Toure was for the purpose of
        securing an "improper advantage", the impropriety arising from exercising influence on
        the decision-making of another Government Official, President Conte. The Tribunal finds
        that Vale has satisfied the Second Limb.

        The Third Limb

636.    As regards the Third Limb, the test is whether BSGR knew that the offer of shares under
        the Toure MoU was for the purpose of securing an improper advantage, 639 namely to
        secure Mme. Toure's assistance in influencing President Conte. Having found that BSGR
        authorised (or at least knew of) the Toure MoU, the Tribunal considers that there can be
        no other legitimat� purpose which the Toure MoU served. On that premise, BSGR must
        have known the real purpose of the Toure MoU. Indeed, based on the findings in the

632
    Guinee Information, "Ahmed Tidiane Souare, le dernier premier ministre du General Lansana
Conte repond aux accusations de son predecesseur Lansana Kouyate", 1 5 May 2014, p. 3, C-77 ;
Transcript, Merits Hearing, Day 2, p. 23, line 3 - p. 24, line 1 0.
633
    Nabe WS, paragraph 1 7; Transcript, Merits Hearing, Day 2, p. 32, line 24 - p. 34, line 6.
634
    Kante WS, paragraph 41 ; Transcript, Merits Hearing, Day 2, p. 24, lines 1 8-21 .
635
    Nabe WS, paragraph 1 0; Transcript, Merits Hearing, Day 2, p. 37, lines 3-25.
636
    Transcript, Merits Hearing, Day 2, p. 32, lines 1 1 -23.
637
    BSGR's Statement of Defence, paragraph 21 B(iii).
638
    Noy First WS, paragraph 60.2.
639
    See paragraph 583.3.

                                                1 72
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    174174
                                                              Page  of 282
                                                                        of 282




        Tribunal's analysis of the Second Limb, Avidan (CEO of BSGR Guinea) was closely
        involved in BSGR's journey towards its ultimate aim of procuring the exploration permits
        in Simandou Blocks 1 and 2.

637.    The Tribunal finds that BSGR knew that the offer of shares under the Toure MoU was for
        the purpose of securing Mme. Toure's assistance in influencing President Conte, and
        concludes that BSGR made a false representation in declaring that there had not been
        any bribery of Mme. Toure.

        The Mebiame Iss ue

638.    A final issue must now be dealt with before the Tribunal can p roceed to Vale's bribery
        claim involving Thiam. On 3 1 October 20 1 6 , BSGR filed a memorial on a U.S. criminal
        complaint dated 12 August 201 6 against Mebiame, explaining the relevance of the
        complaint to the issues in this arbitration. One main issue to which the complaint was
        said to be relevant to was Vale's bribery claim against Mme. Toure. However, the
        Tribunal has reviewed BSGR's submissions and the supporting evidence (as well as
        Vale's reply submissions dated 14 November 2016) and finds that this evidence does not
        affect the Tribunal's reasoning for its findings on BSGR's bribery of Mme. Toure. The
        Tribunal will now explain its reasoning in the passages below.

639.    BSGR's central argument is that VBG's mining rights were revoked because President
        Conde was bribed to do so, and not because BSGR had obtained the rights by bribery in
        the first place. To support this argument, BSGR relies on the following case theory.

        639.1.   After Vale and BSGR entered into the Joint Venture Agreements in April 201 0,
                 Mebiame negotiated from June 2010 to June 20 1 2 with Conde and other
                 Guinean government officials for mining rights, including VBG's mining rights,
                 on behalf of an individual named Walter Hennig, a wealthy South African, and
                 his company, Palladino Holdings ("Palladino"). In exchange, Mebiame and
                 Hennig assisted Conde to be elected as President in late 20 1 0.640

        639.2.   After the election, Mebiame and Hennig helped redraft the Guinean mining code
                 (which provided for a review of all mining rights) , 64 1 and draft letters to existing
                 holders of mining rights (including VBG) to inform them that there were legal
                 issues with their mining rights.642 Mebiame helped Conde set up SOGUIPAMI , a
                 state-owned mining company that would take a minimum 1 5% share of all
                 companies granted mining rights under the new Guinean mining code.643

        639.3.   Discussions followed between Hennig and Och-Ziff Capital Management Group
                 ("Och-Ziff"), a large US hedge fund, on how to reward Mebiame and
                 themselves. Hennig sought help from Och-Ziff, and together they conceived a
                 plan whe reby Hennig would buy 3 1 .5 million shares in an unnamed London­
                 based oil and gas company from an unnamed South African conglomerate for
                 USO 25 million , and then resell 1 8.5 million of those shares to a company called

640
    BSGR's Memorial on the Mebiame Issue, paragraphs 1 2 , 36, 38.
641
    BSGR's Memorial on the Mebiame Issue, paragraphs 43-45.
642
    BSGR's Memorial on the Mebiame Issue, paragraphs 46-49.
643
     BSGR's Memorial on the Mebiame Issue, paragraphs 36-37, 41-42. See also Decree
D/2001/1 2 1 8[ ]/PRG/SGG , 1 1 August 201 1 , Arts. 3 and 9, R-70; and Mining Code 201 1 , 9 September
201 1 , Art. 1 50, R-71 .

                                                 1 73
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    175175
                                                               Page  of 282
                                                                         of 282




                   African Global Capital I I (which was a portfolio company of Africa Management
                   Limited, a joint venture between Palladino and Och-Ziff) for USO 77 million.644
                   Out of this USO 52 million, USO 25 million would be paid to Guinean
                   government officials (including Conde) via a loan from Palladino, USO 1 million
                   to Mebiame, USO 2.1 million to Och-Ziff to satisfy an o utstanding debt and the
                   rest to Hennig.645

         639.4.    The loan from Palladino was "designed to be defaulted u pon", so as to result in
                   Palladino gaining at least a 49% stake in SOGUIPAMI. However, the
                   partnership with SOGUI PAMI did not eventuate because of negative press
                   reports indicating that the partnership was corrupt.6 46

         639.5.    In or around August 201 1 , Mebiame's associates met with Conde and the then
                   Minister of Mines in several meetings. Mebiame and Hennig had concerns that
                   Conde was not keeping his side of the deal, so a new team made clear to him
                   that this deal was not optional.647

         639.6.    Vale acquiesced in Conde's subsequent corrupt decision to strip VBG of its
                   mining rights.648

         639.7.    Mebiame also paid other sums to Conde and other Guinean government
                   officials from 201 0 ( prior to Conde's election) to 201 2.649

640.     The Tribunal finds that the evidence given by BSGR is insufficient to prove its case
         theory. All that BSGR has produced is ( 1 ) the U.S. criminal complaint against
         Mebiame; 650 (2) a letter from the U.S. DOJ to the U.S. Magistrate Judge seeking an order
         of detention against Mebiame as well as the corresponding order;651 (3) an order by the
         U.S. Magistrate Judge allowing Mebiame to enter into plea negotiations with the U.S.
         authorities; 652 (4) a U.S. Cease and Desist Order against Och-Ziff; 653 (5) an email chain
         from Pedro Rodrigues of Vale to a person named Marcio Senne dated 29 September
         201 1 ;654 and (6) certain press articles.655 The totality of this evidence is insufficient for the
         following reasons.


644
     BSGR's Memorial on the Mebiame Issue, paragraphs 61 -63.
645
     BSGR's Memorial on the Mebiame Issue, paragraphs 64-65.
646
     BSGR's Memorial on the Mebiame Issue, paragraph 65.
647
     BSGR's Memorial on the Mebiame Issue, paragraphs 66-69.
648
     BSGR's Memorial on the Mebiame Issue, paragraphs 71 -85.
649
     BSGR's Memorial on the Mebiame Issue, paragraphs 50-55.
6 50
     USA v. Samuel Mebiame, 0kt. No. 1 , Complaint, 1 2 August 201 6, R-403.
651
     United States v. Samuel Mebiame, 0kt. 6, Letter to Judge Tiscione, 1 6 August 201 6 , R-409;
United States v. Samuel Mebiame, 0kt. 5, Order of Detention, 1 6 August 20 1 6, R-410.
     United States v. Samuel Mebiame, 0kt. 10, Order, 1 September 20 1 6, R-41 1 .
652
653
     USA Securities and Exchange Commission - Och Ziff Capital Management Group LLC, OZ
Management LP, Daniel S. Och, and Joel M. Frank - Cease and Desist Order, 29 September 201 6,
R-405.
654
    Email chain Pedro Rodrigues to Marcia Senne, Re: "Soros dinner on Wednesday Sept 2 1 , in New
York", 29 September 201 1 , R-414.
655
    PR Newswire, "Mvelaphanda Holdings, Och-Ziff and Palladino Create Joint Venture to Focus on
Natural Resources in Africa", 29 January 2008, R-404; New York Times, "Och-Ziff Said to Be Tied to
Gabonese Fixer in Bribery Case", 1 6 August 2016, R-406; The Financial Times, "US seeks scalps in
Och-Ziff bribery investigation" , 1 2 September 20 16, R-407; Africa Confidential, "Feds grab
middleman", 26 August 2 0 1 6 , R-412; Africa Energy Intelligence "The Och-Ziff equity fund's double

                                                    1 74
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 176176  of 282
                                                                      of 282




          640.1.   As regards (1 )-(3), these documents are not even court judgments and, in any
                   event, it is difficult to assess the weight to be given to them without examining
                   the evidence on which they were based.

          640.2.   As regards (5), the sender has not been called as a witness in this arbitration. In
                   any event, BSGR relies on this document only for the limited purpose of proving
                   the attendees at a meeting on 21 September 20 1 1 at George Soros' home other
                   than Vale's representatives.

          640.3.   As regards (6), these articles are simply hearsay evidence which do not carry
                   very much weight in the circumstances.

          640.4.   The only document which might carry some little weight is the U.S. Cease and
                   Desist Order against Och-Ziff because it contains findings by the U.S. Securities
                   and Exchange Commission against Och-Ziff based on Och-Ziff s offer of
                   settlement, which could be regarded as an admission. But even so, BSGR relies
                   on this document only to prove certain parts of its case theory, so the probative
                   value of this document is also limited. In particular, it does not help to establish
                   the causative link between Mebiame's alleged bribes and the GoG's subsequent
                   revocation of VBG's mining rights.

641 .     Quite apart from the issue of the evidentiary basis for BSGR's case theory, there are also
          inherent difficulties in BSGR's case theory. First, if the deal was simply that Mebiame
          wou ld assist Conde's election in exchange for VBG's mining rights, the q uestion arises
          why, after providing such assistance, Mebiame continued to pay monies to Conde, and
          Palladino extended the loan to the Guinean government. Second, even if the plan was
          that Palladino would obtain a 49% stake in SOGU I PAM I , BSGR does not clearly explain
          how this meant Palladino would thereby have a stake in VBG's mining rights (or how this
          was a necessary step towards getting a stake). I ndeed , as Vale correctly points out, 656
          neither the criminal complaint against Mebiame nor the U.S. Cease and Desist Order
          against Och-Ziff even mentions Simandou , Zogota or either of the Parties. There is not
          even any evidence that VBG's mining rights were subsequently given to Palladino,
          Hennig or Mebiame.

642.      Finally, and most importantly, even if Conde had been bribed to revoke VBG's mining
          rights and to allow Palladino to have a stake in those rights, it does not follow (or imply
          strongly) that BSGR originally obtained those rights by lawful means. The Tribunal's
          finding that BSGR obtained those rights corruptly in 2008 was primarily based on the
          evidence regarding the period up to the granting of the mining rights, and the evidence
          adduced in support of BSGR's case theory from 201 0 onwards does not affect the
          Tribunal's findings on the factual narrative from 2005 to 2008.




entry bookkeeping", 1 8 October 2016, R-41 3 ; BD Live, "Cape tycoon linked to mining bribery", 1 8
August 2016, R-415; Bloomberg, "US Case Into Fixer for Och-Ziff Venture Gets Support i n Guinea",
1 8 August 2016, R-416.
656
    Vale's Reply Submission on the Mebiame Issue, paragraph 1 3.

                                                  1 75
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    177177
                                                               Page  of 282
                                                                         of 282




                                ii.   Mahmoud Thiam - Former Minister of Mines

643.     Vale argues that Thiam assisted BSGR in the following six ways.

         643.1.    Thiam worked to secure BSGR's rights to Simandou Blocks 1 and 2 amidst Rio
                   Tinto's challenges to the legitimacy of those rights; 657

         643.2.    Thiam assisted in BSGR's search for a potential joint venture partner; 658

         643.3.    Thiam induced Vale into participating in the joint venture by providing Vale with
                   false assurances as to the validity of BSGR's rights to Simandou Blocks 1 and
                   2 .'
                          659



         643.4.    Thiam assisted in BSGR's press strategy; 660

         643.5.    Thiam used his niece to distribute monies to other parties for the purposes of
                   advancing BSGR's position in Guinea; 661 and

         643.6.    Thiam assisted BSGR in responding to blackmail attem pts and crafting
                   responses to the Technical Committee's allegations of bribery.662

644.     Vale argues that BSGR rewarded Thiam for his assistance in the following four ways.

         644.1 .   BSGR paid Thiam USD 8,01 7.60 in January 2009, USD 4 ,680 in May 2009 and
                   USD 10,744.66 in November 2009.663

         644.2.    BSGR paid money to Thiam to enable him to buy a property at 77 1 Duell Road,
                   New York in November 201 0.664

         644.3.    BSGR paid money to Thiam to enable him to purchase a property at 170 East
                   End Avenue, New York in October 2009.665

         644.4.    BSGR paid Thiam for his consultancy services to BSGR in 2012, after his
                   tenure as Minister of Mines, and other negotiation efforts.666

645.     There is no question that Thiam was a Government Official at all material times. The
         Tribunal will thus examine whether Vale has satisfied the Three Limbs (applied mutatis
         mutandis) as described in paragraph 583 above.

         The First Limb




657
    Vale's Statement of Reply, paragraphs 51 8-523.
658
    Vale's Statement of Reply, paragraphs 524-529.
659
    Vale's Statement of Reply, paragraphs 531 -532.
660
    Vale's Statement of Reply, paragraph 530.
661
    Vale's Statement of Reply, paragraphs 533-535.
662
    Vale's Statement of Reply, paragraphs 536-54 1 .
663
    Vale's Statement of Reply, paragraphs 543-545.
664
    Vale's Statement of Case, paragraph 1 72; Vale's Statement of Reply, paragraphs 546-552.
665
    Vale's Statement of Case, paragraph 1 72.
666
    Vale's Statement of Reply, paragraphs 553-560.

                                                    1 76
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    178178
                                                               Page  of 282
                                                                         of 282




646.     Vale does not adduce evidence of BSGR's offer of money to Thiam. Instead, Vale
         adduces evidence of BSGR's payments to Thiam, dividing them into the following four
         categories already mentioned above.

         646.1 .   BSGR's payments to Thiam of USD 8,01 7.60 in January 2009, USD 4 ,680 in
                   May 2009 and USD 1 0,744.66 in November 2009.667

         646.2.    BSGR's payments to Thiam to enable him to buy a property at 771 Duell Road ,
                   New York in November 2010.668

         646.3.    BSGR's payments to Thiam to enable him to purchase a property at 1 70 East
                   End Avenue, New York in October 2009.
                                                        669



         646.4.    BSGR's payments to Thiam for his consultancy services to BSGR in 201 2, after
                   his tenure as Minister of Mines, and other post-tenure negotiation efforts.670

647.     The Tribunal will deal with each category in turn.

         First category

648.     As regards the first category of payments to Thiam in January, May and November 2009,
         the Tribunal has reviewed the documentary evidence and finds that BSGR paid the sum
         of USD 8,01 7.60 in January 2009 to Thiam. However, as regards the other two payments
         in May and November 2009, the Tribunal observes that the documentary evidence shows
         that these payments were made to BSGR's travel agent, Diesenhaus Unitours, rather
         than Thiam, and accordingly finds that no such payments were made to Thiam.
         Nevertheless, the T ribunal finds that the May and November 2009 payments were
         reimbursements for Thiam's flight costs in April and September 2009. The Tribunal
         therefore finds that BSGR has conferred a "thing of value" within the meaning of BSGR's
         anti-bribery representations to Thiam, being his flights in April and September 2009.

         Second category

649.     As regards the second category of payments for the purchase of 771 Duell Road , New
         York, Vale alleged that there was a Mozambican company called Sociedade Saboiera De
         Nacala, LDA ("Sociedade") 67 1 whose registered address was one of Thiam's apartments
         at 340 East 64th Street, #14H, New York. 6 72 The agent of Sociedade was Aquil
         Rajahussen, Thiam's friend. 673 Pursuant to an arrangement with Thiam, Rajahussen
         consented on behalf of Sociedade to purchase the property at 771 Duell Road by a deed
         dated 1 3 November 2010, 674 and arranged for Sociedade to lease the property to
         Thiam. 675 These arrangements show that Thiam exercised actual control over the


667
    Vale's Statement of Reply, paragraphs 543-545.
668
    Vale's Statement of Case, paragraph 1 72; Vale's Statement of Reply, paragraphs 546-552.
669
    Vale's Statement of Case, paragraph 1 72.
670
    Vale's Statement of Reply, paragraphs 553-560.
671
    Vale's Statement of Reply, paragraph 549.
672
    Bargain and Sale Deed, 25 August 1 998, C-1 05; Vale's Statement of Reply, paragraph 549.
673
    Vale's Statement of Reply, paragraph 549.
674
    Bargain and Sale Deed, 1 3 November 201 0, C-1 03; Vale's Statement of Reply, paragraph 549.
675
     Email from McG regor to Rajahussen, 7 January 201 1 , C-637; Vale's Statement of Reply,
paragraph 550.

                                                 177
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    179179
                                                              Page  of 282
                                                                        of 282



        purchase and was the real owner.676 Thiam was therefore concealing the fact of the
        control over the property when he claimed in his first witness statement that the property
        was purchased by Rajahussen, who simply leased the property to Thiam as a vacation
        home, and that the property was not purchased by or for Thiam and had never belonged
        to Thiam.677

650.    Vale alleged that Sociedade purchased the property using funds from BSGR. 678
        According to Vale, Rajahussen was involved in a coal business and was dissatisfied with
        his business partner at the time.679 Rajahussen therefore needed a serious investor, and
        Thiam brought this investment opportunity to Steinmetz's attention, who expressed
        interest and agreed to pay a non-refundable amount for an exclusive opportunity to
        conduct due diligence.680 In an email from Thiam to Rajahussen on 15 November 20 11,
        Thiam said: "B would agree to pay a non-refundable amount to view the data exclusively,
        knowing that the funds were to go to [Thiam]" and that Thiam and Rajahussen agreed to
        use this "agreement between [Rajahussen] and B to transfer [Thiam's] funds to
        [Rajahussen]" so that "[Rajahussen] would purchase the house and hold in [Thiam's]
        name".681

651.    The Tribunal considers that this email amounts to a statement against self-interest
        because Thiam was effectively admitting that he and Rajahussen had agreed to use
        BSGR's due diligence payment to fund the purchase of 771 Duell Road. Thiam did not
        address this self-incriminating email in his second witness statement, although he had
        the opportunity to do so. In view of these circumstances, the Tribunal finds that the email
        sufficiently proves that BSGR's due diligence payment (which amounted to USD
        5,000,000, according to BSGR's evidence682 ) did eventually go to Thiam, and that at
        least a part of this money was used to fund the purchase of 771 Duell Road (whether fully
        or partially). Based on this finding that BSGR's payment went to Thiam, the Tribunal finds
        that this sufficiently establishes the First Limb, irrespective of whether Thiam was the
        "real owner" of 771 Duell Road as Vale alleges.

652.    BSGR points out that Thiam has been convicted before the District Court for the
        Southern District of New York for charges relating to his acceptance of bribes of USD
        8,500,000 from senior officers of a Chinese conglomerate in exchange for his assistance
        in securing mining rights for the conglomerate in Guinea. 683 BSGR argues that the FBI
        established in this trial "that Mr Thiam purchased this [771 Duell Road property] from


676
     Vale's Statement of Reply, paragraph 550.
677
     Thiam First WS, paragraph 131; Vale's Statement of Reply, paragraphs 547, 552; Email from F.
Thiam to M. Thiam, 1 March 20 13, C-638.
678
     Email from M. Thiam to Rajahussen, 15 November 2011, C-636; Statement of Reply, paragraph
551.
679
     Email from M. Thiam to Rajahussen, 15 November 20 11, C-636; Vale Statement of Reply,
 aragraph
E80           551.
     Email from M. Thiam to Rajahussen, 15 November 20 11, C-636; Vale Statement of Reply,
E81aragraph 551.
     Email from M. Thiam to Rajahussen, 1 5 November 20 11, C-636; Vale Statement of Reply,
 aragraph
�82           551.
     BSGR Board Information Sheet, 14 November 2010, R-263.
683
     Letter from BSGR to the Tribunal dated 9 June 2017, p. 2; USA v. Thiam, Criminal Complaint, Dkt.
No. 1, 12 December 2016, C-828, USA v. Thiam, Trial Transcript, Dkt. No. 114, 1 May 2017, C-833;
USA v. Thiam, Trial Transcript, Dkt. No. 116, 2 May 2017, C-834; USA v. Thiam, Trial Transcript, Dkt.
No. 118, 3 May 2017, C-835.

                                                178
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 180180  of 282
                                                                      of 282




            funds provided by the Chinese company, not BSGR".684 However, leaving aside the issue
            of the evidential value of foreign convictions in this arbitration, the Tribunal understands
            that the prosecution's case in that case (which the jury accepted) was simply that Thiam
            paid a part of the property's purchase price (USO 375,000 of USO 3,750,000) using bribe
            monies from the Chinese conglomerate. This is plainly clear from two sources. First. the
            criminal complaint alleged that:

                  On or about November 1 2, 20 1 0, THIAM also transferred $375,000 from the
                  Thiam Hong Kong Account to a company based in Kuala Lumpur, Malaysia (the
                  "Malaysia Company"). As set forth below, I believe that TH IAM made this transfer
                  for the purpose of reimbursing an associate of THIAM's who agreed to assist
                  THIAM's concealment of the bribe proceeds in the Thiam Hong Kong Account to
                  fund, in part, the $3,750,000 purchase of THIAM's Dutchess County Estate.685

653.        Second, the prosecution argued in its closing submissions that:

                  [ ...] you see the ledger here that describes the $375,000 credit that came in
                  through the Pacific Inter-Link account and the $375,000 debit that was related
                  to the payment to McGregor [allegedly Thiam's attorney]. And then, of course,
                  McGregor closes on the property in Dutchess County, using that $375,000
                  as a deposit, and the company nominally, in name, that owns the house at
                  this point is [Sociedade Saboeira de Nacala].686

654.       So it is not true to claim that the prosecution's case was that the entire purchase price
           was funded by the Chinese conglomerate. The Tribunal therefore holds that, even if
           Thiam's conviction were to be considered as proof of the facts found in that case, the
           facts so found do not rule out the possibility of BSGR's payments being used to fund the
           remainder of the purchase price of the 771 Duell Road property.

655.       In sum, the Tribunal finds that at least part of BSGR's due diligence payment was used to
           pay the purchase price of the 771 Duell Road property. The Tribunal makes no finding at
           this juncture on whether BSGR knew that its payment would go to Thiam for the
           purposes of funding the 771 Duell Road property, being a question that will only be dealt
           with in the analysis of the third category.

           Third category

656.       As regards the third category of payments for the purchase of 1 70 East End Avenue,
           New York, Vale has not adduced evidence of the actual payments from BSGR to Thiam,
           which Thiam used to fund his purchase of an apartment at 1 70 East End Avenue in New
           York. 687 Vale only adduces evidence of Thiam's USO 1 .52 million purchase of the
           apartment, 688 and claims that this was funded by BSGR's bribes. However, the Tribunal
           accepts Thiam's testimony that Thiam paid USO 1 ,300,000 of the consideration by
           October 2006, over two years before his appointment as Minister of Mines, using his
           earnings as a banker, so that was highly unlikely to have been funded by monies from

68 4
       Letter from BSGR to the Tribunal dated 9 J une 20 1 7, p. 2.
    USA v. Thiam, Criminal Complaint, Dkt. No. 1 , 1 2 December 2016, ,i 1 6(h) (emphasis added), C-
685

828.
686
    USA v. Thiam, Trial Transcript, Dkt. No. 1 16, 2 May 20 1 7, 1 68: 1 5- 1 68:20 (emphasis added), C-
834.
687
   Vale's Statement of Case, paragraph 1 72.
688
    Bargain and Sale Deed for 1 70 East End Avenue, 20 October 2009, p. 1 2 , C-1 07; Mortgage for
1 70 East End Avenue, dated 14 November 201 2, C-1 08.

                                                      1 79
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    181181
                                                               Page  of 282
                                                                         of 282




         BSGR.689 As regards the remainder of the consideration which Thiam said that he paid
         while he was Minister of Mines using his own money, the Tribunal finds that there is no
                                                             690

         evidence to show or even suggest that the remainder was funded by BSGR's monies.
         Indeed, Thiam has testified that he was a banker at Merrill and UBS prior to his
         appointment as Minister of Mines, 691 which coheres with BSGR's claim that the purchase
         of the property was self-funded.

         Fourth category

657.     As regards the fourth category, Vale alleges that BSGR paid T h iam for providing certain
         consultancy services to BSGR in 201 2.692 Vale alleges that BSG R paid monies to entities
         controlled by Corchia (including Crown Capital and Securiport), which paid Thiam & Co.
         in turn, 693 for Thiam's involvement in finding an investor in 20 1 2 on BSGR's behalf which
         would be interested to purchase BSGR's 49% shareholding in VBG Guernsey. 694
         However, the Tribunal considers that any such payments from BSGR to Thiam would be
         irrelevant to the analysis of the First Limb, because they would be payments for services
         provided by Thiam after his ministerial tenure. The Tribunal agrees with BSGR that
         ''Thiam's actions after his tenure as Minister of Mines [do not constitute] evidence that he
         was paid bribes".695

658.     The Tribunal concludes that the First Limb is satisfied on the basis of the first and second
         categories of payments, i.e. BSGR's payment to Thiam in January 2009 and BSG R's
         flight reimbursements in May and November 2009, as well as BSGR's payments to
         Thiam for the purchase of 771 Duell Road. The Tribunal must now consider whether
         these payments were designed to achieve one of the four aims in BSGR's anti-bribery
         representations.

         The Second Limb

659.     Vale has consistently maintained that BSG R's payments to Thiam were rewards for the
         six forms of assistance provided by Thiam to BSGR, as stated in paragraph 643
         above. 696 The first question is whether the payments were in exchange for those six
         forms of assistance. The second question is, assuming the first question is answered in
         the affirmative, whether this shows that the payments were for the purpose of achieving
         one of the four stated aims in BSGR's representations, namely:

               (a)   influencing any act or decision of such Government Official(s) in their
                     official capacity, including the failure to perform an official function, in order
                     to assist the BSG Group, Vale S.A. or any other party in obtaining or
                     retaining business, or directing business to any third party; [... ]

               (b)   securing an improper advantage; [... ]



689
    BSGR's Statement of Rejoinder, paragraph 1 74; Thiam First WS, paragraphs 1 26-1 30.
690
    BSGR's Statement of Rejoinder, paragraph 1 74; Thiam First WS, paragraphs 1 26-1 30.
691
    BSGR's Statement of Defence, paragraphs 1 2 , 1 99; Thiam First WS, paragraphs 1 O, 1 25-1 32.
692
    Vale's Statement of Reply, paragraphs 553-555.
693
    Vale's Statement of Reply, paragraph 560.
694
    Vale's Statement of Reply, paragraphs 556-559.
695
    BSGR's Statement of Rejoinder, paragraph 1 70.
696
    Vale's Statement of Reply, paragraph 507; Vale's Statement of Case, paragraph 1 72.

                                                   1 80
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 182182  of 282
                                                                      of 282




                (c)   inducing such Government Official(s) to use their influence to affect or
                      influence any act or decision of a Governmental Authority in order to assist
                      the BSG Group, Vale S.A. or any other party in obtaining or retaining
                      business, or directing business to any third party; or [ . . . ]

                (d)   providing an unlawful personal gain or benefit, of financial or other value, to
                      such Government Official(s). [ . . . ] 697

          The first question: whether the pa vments were in exchange for the six forms of
          assistance

660.      With regard to BSGR's payment that funded the purchase of 771 Duell Road, BSGR
          adduces evidence that it made this payment in exchan ge for an exclusive right to conduct
          due diligence in relation to a potential acquisition of a major stake in a coal opportunity in
          Mozambique. 69 8 Vale has not given any evidence to cast doubt on this, so it has not
          d ischarged its burden of proof that this payment was i n exchange for the six forms of
          assistance described a bove.

661 .     As regards the three payments in 2009, the Tribunal agrees with BSGR that these were
          reimbursements for flight costs in relation to work that BSGR was doing with Thiam. 699
          The third payment for instance was to reimburse Thiam for his September 2009 flight to
          Israel and Hong Kong in relation to "BSGR's then negotiations in China with [China
          Investment Corporation] and/or Baosteel."700 It is true that the first payment was not for
          Thiam's flight but for Fofana's flight in December 2008, but the background facts have
          been adequ ately explained by BSG R. The backg round was that, prior to Thiam's
          appointment, many mining companies sought to hold introductory meetings with Thiam,
          incl uding BSGR. Thiam acqu iesced to BSGR's request (as he did for other companies)
          but requested for Fofana's presence (BSGR's advisor) as Thiam was not familiar with
          BSGR and wanted to receive an opinion from another professional whom he trusted and
          could vouch for BSGR's promises. Thiam paid for his and Fofana's return flight tickets
          from Conakry to Washington, and BSGR reimbursed Thiam for Fofana's ticket because
          Fofana was advisor to BSGR. 701 So the u pshot is that BSGR was merely reimbu rsing its
          own advisor, Fofana, for his ticket, for which Thiam happened to pay first, and that is why
          the payment was made to Thiam. No evidence has been adduced by Vale to counter
          Thiam's version of these facts.

662.      But although the Tribunal finds that these payments were for business-related flight costs,
          this does not rule out the possibility that these payments were in exchange for one the six
          alleged forms of assistance by Thiam. If it can be shown that the nature of the work done
          by Thiam (for which his flight expenses were rei mbursed) fell under one of the six forms
          of assistance, and that Thiam would not have d one the work had these expenses not
          been reimbursed , it stands to reason that these payments were ultimately in exchange for
          one of those forms of assistance.



69 7
    Compliance Due Diligence Questionnaire, section IV, p. 7, C-30.
696
    BSGR Board Information Sheet dated 14 November 201 0 , R-263; BSGR's Statement of Rejoinder,
  aragraphs
�99          1 67, 1 69(1 ).
    BSGR's Statement of Rejoinder, paragraph 1 65; Tchelet First WS, paragraph 45.
700
    Tchelet First WS, paragraph 45.
701
    Thiam Second WS, paragraphs 30-3 1 ; BSGR's Statement of Rejoinder paragraph 145(2).

                                                   1 81
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 183183  of 282
                                                                     of 282




663.     Applying this principle, the Tribunal finds that there is insufficient proof that the payments
         were in exchange for any of the six forms of assistance. In particular, there is no proof
         they were in exchange for Thiam's involvement in the negotiations with potential joint
         venture partners, including China Investment Corporation, 702 the Libyan Investment
         Authority, 703 Baosteel 704 and Alabbar. 705 It is true that Thiam was involved in these
         negotiations (a fact that BSGR does not deny) and that the flights for which he was
         reimbursed enabled him to participate in these negotiations. But there is no proof that
         Thiam only agreed to join the negotiations if his expenses were paid, or (to put it another
         way) that he would not have paid for his own flight to participate in the negotiations had
         BSGR not decided to reimburse him. Indeed, Thiam testifies that the GoG had an interest
         in participating in the negotiations, which was that it would give the GoG the opportunity
         to ensure its aims were met by the joint venture.706 Thiam also points out that Article 62
         of the Mining Code makes any joint venture agreement contingent on the approval of the
         Minister of Mines.707 So there is a real possibility that Thiam would have made himself
         present at the negotiations irrespective of whether his flights were reimbursed.

         The second question: whether the pa yments were made to achieve one of the four aims

664.      Even if BSGR made the payments in exchange for Thiam's involvement in the
         negotiations, they were not made to achieve any of the four aims in BSGR's
         representations. In particular, they were not for the purpose of "influencing any act or
         decision of [Thiam] in [his] official capacity [... ] in order to assist the BSG Group, Vale
         S.A. or any other party in obtaining or retaining business". First, the "thing of value"708
         given to Thiam was not actually money (since the sums were paid to reimburse his
         flights), but rather flight experiences and the ancillary benefits of visiting foreign countries,
         which are arguably not "things of value" to Thiam at all since they were flights for
         business and not leisure. Second and more important, Vale has not adduced sufficient
         evidence to contradict Thiam's testimony that his role in the negotiations was limited to
         providing "appropriate assistance to the parties in reaching agreement" (as he did in the
         negotiations for another joint venture between two investors, Bellzone and China
         International Fund (which are unrelated to BSGR and Vale), during which Thiam says he
         "effectively became a mediator"),709 as opposed to promoting BSGR's interests actively in
         the negotiations. The emails between Thiam and the potential joint venture partners on
         which Vale relies 7 1 0 do not discredit Thiam's testimony. At worst, it can be said that
         Thiam promoted the GoG's interests in kickstarting the development of Simandou by
         assisting in the search for reliable joint venture partners so as to reap the economic
         benefits, and that the GoG's interests overlapped with BSGR's interests. His limited role
         was seen again during BSGR's negotiations with Vale, where his involvement was limited
702
     Vale's Statement of Reply, paragraphs 525-526.
703
     Avidan First WS, paragraph 1 37; Struik First WS, paragraph 1 34; Thiam First WS, paragraphs 76-
77; BSGR's Statement of Defence, paragraph 92; Vale's Statement of Reply, paragraph 527.
704
     Vale's Statement of Reply, paragraph 528.
705
     Vale's Statement of Reply, paragraph 528.
706
     Thiam Second WS, paragraph 1 5.
70 7
     Thiam Second WS, paragraph 1 5.
708
     This term is used in BSGR's representations: see Compliance Due Diligence Questionnaire,
section IV, p. 7, C-30.
709
     Thiam Second WS, paragraph 1 5.
710
     Emails between Minister Thiam, A. Avidan and A. Rocos dated 1 5 July 2009, C-620; Email from A.
Rocos to B. Steinmetz and Minister Thiam dated 27 July 2009, C-621 ; Email from B. Steinmetz to
Minister Thiam dated 4 January 20 1 0, C-622; Emails between Minister Thiam and B. Steinmetz dated
30 December 2009, C-623; Email from M. Alabbar to Minister Thiam dated 1 August 201 0, C-624.

                                                   182
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 184184  of 282
                                                                     of 282




         to (a) participating in a conference call with Vale and BSGR to confirm that BSGR had
         the legal rights to Simandou Blocks 1 and 2 and (b} restating his confirmation in a letter to
         Vale on 1 9 March 201 0.71 1 This only illustrates that Thiam participated in the negotiations
         as a representative of the GoG's interests rather than BSGR's interests, just as he had
         done in BSGR's previous negotiations.

665.     Two consequences follow from Thiam's limited involvement. One, it follows that Thiam
         did not "assist the BSG Group [... ] in obtaining or retaining business", since his limited
         role would not have that effect. Two, the payments to Thiam for his limited involvement
         would arguably not be considered as bribery under §78dd-1 (a) of the FCPA, after which
         BSGR's anti-bribery representations were modelled. §78dd-1 (c) states that one
         affirmative defence against an allegation of bribery is where:

               the payment, gift, offer, or promise of anything of value that was made, was a
               reasonable and bona fide expenditure, such as travel and lodging expenses,
               incurred by or on behalf of a foreign official, party, party official, or candidate and
               was directly related to-- (A) the promotion, demonstration, or explanation of
               products or services; [... ]

666.     The clear purpose of this section is to exclude reimbursements for accommodation and
         flights for government officials from the definition of bribery where the purpose of the visit
         is to introduce the government official to the business of an entity. In this case, the
         purpose of reimbursing Thiam's flight can be said to be to introduce Thiam to the
         business and key personnel of potential joint venture partners, so as to enable Thiam and
         the GoG to make a more informed decision on whether to a pprove the finalised joint
         venture agreement in accordance with Article 62 of the Mining Code. Vale itself had paid
         for Thiam's hotel on a trip to Carajas and placed its private jet at Thiam's disposal in May
         20 1 O, so that Thiam could view what Vale had achieved in its iron ore mine in Carajas.7 1 2
         The upshot is that the payments for Thiam's involvement in the negotiations would not
         count as bribery under the FCPA in the light of the affirmative defence, and they should
         not be regarded as bribery under BSGR's representations.

         Conclusion on Second Limb and relevance of USA v. Thiam proceedings

667.     For the reasons stated above, the Tribunal finds that there is insufficient evidence that
         BSGR's payments were in exchange for any of the six forms of assistance from Thiam, or
         that, even if they were in exchange for Thiam's assistance in BSGR's negotiations, they
         were made to achieve one of the four stated aims in BSGR's representations. The
         Tribunal accordingly dismisses Vale's allegation that BSGR bribed Thiam in breach of
         BSGR's anti-bribery representations.

668.     The Tribunal concludes with a final word on the relevance of the USA v. Thiam
         proceedings. The Parties adduced evidence of the U.S. criminal proceedings against
         Thiam for allegedly accepting bribes from an unrelated Chinese conglomerate. The
         Parties draw diametrically opposite conclusions on the relevance of those proceedings to
         the issues in this arbitration. On the one hand, Vale argues that Thiam's admission of his


71 1
    Monteiro First WS, paragraphs 16- 1 7 ; Monteiro Second WS, paragraph 24; Agnelli WS, paragraph
1 5; Thiam First WS, paragraph 80; Letter from Thiam to Ledsham dated 1 9 March 201 0, C-49; Vale's
Statement of Case, paragraph 74; Vale's Statement of Reply, paragraph 531.
712
    Email from B. Amadou to Etchart, Alves and others dated 24 May 201 0, R-262; BSGR's Statement
of Rejoinder, paragraph 165; Thiam First WS, paragraph 87.3; Thiam Second WS, paragraph 27.

                                                   1 83
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 185185  of 282
                                                                     of 282




         repeated lies to banks and U.S. governmental agencies about taking bribes "go[es]
         directly to his credibility as a witness in this arbitration".7 1 3 On the other hand, BSGR
         argues that the criminal proceedings support BSGR's case in this arbitration, because
         first of all, Thiam's "alleged corrupt scheme with Chinese interests - which he still denies
         - would have negatively impacted BSGR",7 1 4 given that the award of investment rights to
         the Chinese conglomerate included the "near total control of Guinea's valuable mining
         sector", 7 1 5 and secondly, the FBI did not discover any evidence of BSGR's bribery
         despite its scrupulous examination of the evidence before it.7 1 6

669.     The Tribunal finds that the USA v. Thiam criminal proceedings do not affect the Tribunal's
         conclusions in its analysis above. The Tribunal has found that there is insufficient
         evidence that BSGR's payments were in exchange for the six forms of assistance, let
         alone that they were made to fulfil one of the four corrupt aims in BSGR's representations.
         The criminal proceedings, which solely concern Thiam's alleged acceptance of bribes
         from an unrelated Chinese conglomerate, do not change this fact of insufficiency of
         evidence, no matter how gravely Thiam's testimony and conviction in those criminal
         proceedings taint his credibility as a witness for BSGR.

                          iii.   President Conte

670.     Vale alleges the following events.

         670.1 .   In 2005, during a meeting between Oran, Cilins, I.S. Toure and President Conte,
                   Oron gave President Conte a gold watch inlaid with "Steinmetz" diamonds,
                   which had an approximate value of USO 60,000.7 1 7 To support this claim, Vale
                   relied on the Technical Committee's Notification Letter dated 30 October 201 2,
                   which made this allegation.7 1 8

         670.2.    In 2006, after the signing of the Memorandum of Understanding between
                   Guinea and BSGR Guinea BVI on 20 February 2006, a ceremony was televised
                   featuring Souare (who was Minister of Mines), Oran and Cilins. During the
                   ceremony, Oron gave Souare a miniature Formula 1 car encrusted with gold
                   and diamonds, which Souare gave to President Conte.7 1 9 In support, Vale relies
                   on witness statements from Struik, 7 20 Souare, 72 1 Steinmetz722 and BSGR, 72 3 all
                   of which Vale regards as admissions. Vale points out724 there are discrepancies
                   between the testimonies of BSGR's witnesses on whether the watch was


713
    Letter from Vale to the Tribunal dated 26 May 20 1 7, p. 3; see also Letter from Vale to the Tribunal
dated 16 J une 201 7, pp. 2-3.
714
    Letter from BSGR to the Tribunal dated 9 J une 20 1 7, p. 2 (emphasis in original).
715
    Letter from BSGR to the Tribunal dated 9 J une 20 1 7, p. 2.
716
    Letter from BSGR to the Tribunal dated 9 June 201 7, pp. 3-4; see also USA v. Thiam, Transcript of
FBl's interview with Thiam, 1 3 December 201 6, R-524.
717
    Vale's Statement of Case, paragraph 1 44; Vale's Statement of Reply, paragraphs 351 , 632(b),
1005.
718
    Notification Letter, paragraph 1 1.8, p. 5, C-5.
719
    Vale's Statement of Case, paragraph 1 44; Vale's Statement of Reply, paragraphs 357, 632(c),
1005.
720
    Struik First WS, paragraph 36.
721
    Souare WS, paragraph 28.
722
    Steinmetz First WS, paragraph 61.
723
    BSGR's Statement of Defence, paragraph 47. See also Notification Letter, paragraph 1 1.7, p. 5, C-5.
724
    Vale's Statement of Reply, fns. 896, 1652.

                                                   1 84
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 186186  of 282
                                                                     of 282



                  encrusted with gold (as Struik 72 5 and Avidan 726 claim) or diamonds (as
                  Steinmetz claims727).

         670.3.   In 2006, during a meeting with President Conte to discuss the development of
                  the project, Struik gave President Conte another miniature car.728 Vale relies on
                  a few passages from Struik's first witness statement 729 and Souare's first
                  witness statement, 730 which Vale regards as admissions.

67 1.    Vale argues that "[t]hese show that BSGR bribed the President in relation to its obtaining
         Guinean mining rights."731

672.     As regards the gold watch, the Tribunal finds there is insufficient evidence to prove that
         Oron gave a gold watch to President Conte. This is because the Technical Committee's
         Notification Letter on which Vale relies contains nothing more than a list of bare
         allegations by the Technical Committee against BSGR. The Tribunal also notes that the
         gold watch allegation in the Notification Letter did not culminate in any finding (or indeed
         any discussion) on this matter in the Technical Committee's Report. This only weakens
         the evidentiary value of the Notification Letter.

673.     With regard to the two miniature cars, the Tribunal finds that Oron gave a miniature car to
         Souare in a 2006 televised ceremony, and that Souare gave that miniature car to
         President Conte in turn, based on the corroborating testimonies by Struik , Souare,
         Steinmetz and BSGR. The Tribunal also finds that Struik gave President Conte another
         miniature car in a 2006 meeting regarding BSGR's Simandou project, based on Struik's
         admission that he "gave [President Conte] our company gift, a miniature golden replica of
         a Formula One car, the same we had given to the Minister of Mines before."732

674.     While the Tribunal finds that Oron (through Souare) and Struik gave miniature cars to
         President Conte, the Tribunal is unpersuaded that these cars constitute clear evidence of
         bribery. Steinmetz testifies that these cars are marketing devices that had BSGR's name
         engraved on them and only cost a few hundred dollars to make, and it is unlikely for any
         company to bribe government officials using a relatively cheap marketing device that has
         the company's name on it, let alone at a publicly televised ceremony.733 Avidan confirms
         that these cars are simply corporate gifts, and even unabashedly attests that the two cars
         may not be the only ones as Avidan has also "[given] ministers [ ... ] in total six small
         golden model cars". 734 Struik confirms that these are simply corporate gifts.735 In the light
         of these testimonies, the Tribunal finds that these were gifts made for felicitous occasions,


725
    Struik First WS, paragraph 36.
726
    Avidan First WS, paragraph 1 1 7.
727
    Steinmetz First WS, paragraph 61.
728
    Vale's Statement of Reply, paragraphs 357, 632(c), 1005.
729
    Struik First WS, paragraph 1 1 1.
730
    Souare WS, paragraph 28. Vale originally alleged that another meeting took place between
February and July 2008 between President Conte, Steinmetz, Struik and Cilins, during which
Steinmetz gave President Conte a miniature car as well: Vale's Statement of Case, paragraph 1 6 1 .
However, Steinmetz denied the meeting in 2008 took place: Steinmetz First WS, paragraph 6 1 .
731
    Vale's Statement of Reply, paragraph 1 005.
732
    Struik First WS, paragraph 1 11 .
733
    Steinmetz First WS, paragraph 61.
734
    Avidan First WS, paragraph 117.
735
    Struik First WS, paragraphs 36, 1 1 1 .

                                                 185
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page 187187  of 282
                                                                 of 282




       and that there is no evidence to show that they were given for the purpose of achieving
       one of the four improper aims in BSGR's representations.

675.   On this basis, the Tribunal dismisses Vale's allegation that BSGR bribed President Conte
       in breach of its anti-bribery representations.

       Summary as to whether BSGR made false statements during the due diligence process

676.   In summary, and based on the analysis above, the Tribunal finds that BSGR made false
       or misleading statements in its responses to a number of q uestions asked by Vale during
       the due diligence process. These false or misleading statements arise out of the following
       ten circumstances.

       676.1.   BSGR's failure to disclose all consultants and agents - including Pentler, Cilins,
                Boutros and Fofana.

       676.2.   BSGR's failure to disclose agreements with consultants and agents.

       676.3.   BSGR's failure to disclose all relevant documents and information relating to the
                shareholder structure of BSGR Guernsey and its subsidiaries in relation to the
                share purchase agreement between BSGR Guinea BVI and BSGR Guernsey
                regarding the shares in BSGR Guinea.

       676.4.   BSGR's failure to disclose all agreements between the shareholders of BSGR
                Guernsey and any of its subsidiaries, as well as all agreements relating to the
                share capital or ownership, control, management or operation of a Group
                Company in relation to the share purchase agreement between BSGR Guinea
                BVI and BSGR Guernsey regarding the shares in BSGR Guinea.

       676.5.   BSGR's failure to disclose the pending disputes with Bah and Camara.

       676.6.   BSGR's representation that no personnel or shareholders of BSGR or their
                immediate family were Government Officials with regard to the relationship
                between I.S. Toure, an employee of BSGR Guinea and Mme. Toure.

       676.7.   Avidan's representation that I.S. Toure and Mme. Toure were not related.

       676.8.   BSGR's misleading description of its role in the GoG's decision to withdraw Rio
                Tinto's mining rights.

       676.9.   BSGR's failure to disclose financial and business connections to Mme. Toure /
                Matinda.

       676.1 0. BSGR's representation that it had not engaged in bribery or corruption in
                relation to benefits granted to Mme. Toure.




                                              186
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    188188
                                                               Page  of 282
                                                                         of 282



         3.     BSGR knew that its representations were false

677.       In addition to demonstrating that certain representations were false, Vale must prove that
           BSGR knew they were false. This is primarily an evidentiary question - can BSGR,
           based on all the evidence, be said to have known that its representations were false?

678.       In support of its argument that BSGR knew that the representations were false, Vale
           states: 736

                   BSGR knew that its representations were false. In many cases, BSG R was
                   dealing with the very subject-matter of the representations at the same time as, in
                   its parallel negotiations with Vale, it professed to have no knowledge of any such
                   matters.

679.       Conversely, BSGR contends that "[s]howing that a statement was false (which is what
           Vale rely on [ ... ]) is not sufficient. [... ] one cannot fill the gap by saying that if it is false,
           the person making the statement must have known that to be the case. That is both a
           logical non sequitur and a legal nonsense".7 37

680.       The false or misleading statements made by BSGR during the due diligence phase are
           set out at paragraph 676 above. The Tribunal sets out below the factual circumstances
           and evidence that it considers relevant to the analysis of whether BSGR knew that the
           information provided in response to these questions was false.

681.      The most telling fact in relation to BSGR's knowledge is its decision not only to refrain
          from disclosing the role that Pentler and its principals played in securing the mining
          licences, but also to withhold disclosure of the relationship between Mme. Toure and
          Pentler, as BSGR's Consultant. As set out in paragraph 492 above, the T ribunal has
          found that, due to BSGR's failure to provide any corroborating evidence (including a
          statement from Mr Hatchard) to support its assertion that Skadden Arps advised it that
          there was no need to disclose the role of Pentler in response to the due diligence
          questionnaires, no such advice was provided.

682.       In the Tribunal's view, the following points are telling.

          682.1.     BSGR restructured its holding companies prior to seeking a joint venture partner.
                     That restructure resulted in all companies with formal ties to Pentler being
                     removed from the ownership structure.

          682.2.     BSGR proposed amendments to the definition of BSG Group which meant that
                     companies with ties to Pentler fell outside the definition.

          682.3.     BSGR deliberately chose not to disclose to Vale the existence of Pentler, or its
                     role in assisting BSGR to obtain the mining licences, during the due diligence
                     process (see paragraph 693 below).

          682.4.     When Vale asked broader due diligence questions that would have
                     encompassed those companies in the BSG Group with ties to Pentler, BSGR
                     immediately restructured and moved those companies to a separate part of the


736
      Vale's Pre-Hearing Written Submissions, paragraph 1 91 .
737
      BSGR's Statement of Rejoinder, paragraph 332.

                                                       187
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    189189
                                                               Page  of 282
                                                                         of 282




                    business, with the result that they were not caught within the more expansive
                    questions.

683.      The two companies with the closest ties to Pentler were BSGR Steel and BSGR Guinea
          BVI. Pentler held shares in BSGR BV I Guinea. As indicated in Section Ill above, these
          two companies were removed from BSGR Guinea's ownership chain in 2009 as follows.
          As a convenient point of reference, the Tribunal has, based on uncontroversial facts in
          the record, prepared the following diagram showing the effect of the restructuring in 2009
          and, for reasons of clarity, is repeated here.



Pre-February 2009:                                       Post-February 2009:


                   BSGR

                       1 00%                                 1 00%
                                                                               BSGR
                                                                                          I
                                                                                      � 00%

                BSGR Steel


                     t 1 00%
                                                                 BSGR
                                                                Guernsey
                                                                 (new)
                                                                                      I   BSGR Steel


                                                                                                  i 1 00%
                   BSGR
                G uinea BVI
                                                                     l 1 00%
                                                                                                BSGR
                                                                 BSGR                         Guinea BVI
                     l 1 00%
                                                                 Guinea
                  BSGR
                  Guinea




684.      Vale alleges that BSGR's restructuring in 2009 to remove BSGR Steel and BSGR Guinea
          BVI from the Simandou project was a deliberate attempt to hide the relationship with
          Pentler. Conversely, BSGR states that the restructuring was designed with good
          governance in mind:

                BSGR decided that it would be advantageous for the holding company of the
                Guinea project to be a Guernsey company rather than a BVI company, to ensure
                that the holding company was subject to the same high level of corporate
                governance as the parent company (which was already incorporated in
                Guernsey). This was designed to give comfort to potential investors.738

685.      While both explanations are plausible on their face, when Vale widened the scope of its
          due diligence in March 201 0 to include all subsidiaries of BSGR (and thus BSGR Steel
          and BSGR Guinea BV I), BSGR once again restructured. This time, BSGR transferred
          BSGR Steel and BSGR Guinea BVI to BSG Metals and Mining - a subsidiary of Nysco
          (BSGR's parent) , but not directly connected to BSGR. A diagram depicting the


738
      BSGR's Statement of Rejoinder, paragraph 64 .

                                                 188
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    190190
                                                               Page  of 282
                                                                         of 282




         restructuring in March 201 0 has been created by the Tribunal (based on uncontroversial
         fact) and is reproduced below.

         Restructuring in March 2010:



                               Balda Foundation


                                             1 00%
                                       l                 1 00%
                                     Nysco                       -    BSG Metals and Mining
                                                                            Limited
                                             100%
                                                                                l 1 00%

                                     BSGR
                                                                            BSGR Steel

                                       l 1 00%
                                                                                 l 1 00%

                               BSGR Guernsey
                                                                        BSGR Guinea BVI

                                       l 1 00%

                                BSGR Guinea




686.     This restructuring meant that BSGR Steel and BSGR Guinea BVI (companies that had
         contracted with Pentler) were no longer directly linked to BSGR and were therefore not
         caught by the broader definition of "Group Company" that Vale insisted upon in its follow­
         up due diligence questions. This transfer occurred immediately after Vale broadened the
         scope of the due diligence questions. No explanation has been provided by BSGR for
         this restructuring.

687.     These factors cannot be a coincidence. In the Tribunal's view, the lengths to which BSGR
         went in order to conceal the role of Pentler strongly supports a finding that BSGR wished
         to ensure that Vale remained ignorant of Pentler and its dealings with various contacts
         who had assisted BSGR Guinea in obtaining the mining rights.

688.     BSGR points out that not all facts regarding Pentler or its role were concealed. A
         reference to the USO 22 million payment to Pentler for the buyback of its shares in BSGR
         Guinea BVI was contained in one of the financial documents disclosed in the data room.
         It was said to be a payment for "goodwill on acquisition." 739 Vale understood that this
         referred to a payment made to a minority shareholder. According to Monteiro (Vale's
         witness), when he queried this payment, Tchelet told him that:



739
   Statement of Financial Affairs for BSG Resources (Guinea) Limited (Guernsey) for Period Ended
31 December 2009 and Letter from Ernst &Young, December 2009 / February 201 0, p. 9, C-290.

                                                 1 89
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 191191  of 282
                                                                    of 282




               The minority shareholder was not an external th ird party but rather was a
               company within the Balda Group that provided services for BSGR in Guinea, as
               did other group companies. He claimed that the affiliated entity received the
               shares in the first place simply for tax planning purposes and that the buy-out in
               April 2009 was likewise to optimize tax planning. I also had discussions with Dag
               Cramer regarding the buy-out and he, like Mr. Tchelet, told me that the entire
               transaction was internal to the Balda Group and was for tax-planning purposes. 740

689.    Conversely, Tchelet stated i n his First Witness Statement that:

               The focus of the questions Mr Monteiro asked me, was why there had been a
               change in the company structure in April 2009. I explained that previously there
               was a minority shareholder in BSGR Guinea BVI and that subsequently there
               was a buy out of the minority partner in 2008 and that in accordance with the
               corporate governance and accounting policy of BSGR , the structure was
               amended such that the subsidiary BSGR Guernsey was incorporated and
               managed in Guernsey under the auspices of the BSGR H ead Office in Guernsey.
               This was the extent of the questions I was asked by Mr Monteiro. I was not asked
               the identity of the minority shareholder or any further questions in this regard. 741

690.    Tchelet d id not attend the February 201 7 Hearing for a cross-examination on his witness
        statements. On the other h and , Monteiro attended the hearing and was asked questions
        by the Tri bunal about the USO 22 million payment. He said :

              Then, the first time we met Mr Tchelet was here in London, and when we met him,
              we went through with him some documentation that was provided in part of the
              due diligence and asked him directly: what was the transaction about? And based
              on the organisation chart that they provided to us, he was explaining that that
              transaction was a transaction with a related party. Not only him, but also Mr
              Cramer mentioned that was the way they did tax planning to avoid the Guinean
              risk of bringing money to Guinea. So, also, they were using different entities that
              were providing services but, again, related parties always, all entities under the
              Balda Foundation. 742

691 .   Monteiro confirmed that, at that stage , he had never heard of Pentler or seen any
        reference to it. 743 H e therefore did not know how to ask q uestions a bout that entity.

692.    The Tribunal accepts M onteiro's evidence and finds h i s account to be consistent with
        BSGR's efforts to conceal the existence of Pentler as d escribed a bove. Moreover, it
        would be most surp rising if, as Tchelet suggested, Monteiro asked q uestions a bout the
        USO 22 million goodwill payment, but never asked to whom the payment was made.
        Even if Tchelet is correct that the focus of the q uestion s was on the restructuring and not
        the identity of the minority shareholder, it would stil l be expected that Tchelet would have
        mentioned the name of that minority shareholder when d escribin g the restructuring and
        buyback process. The fact that h e did not do so lends credibility to Monteiro's account
        and the conclusion that BSGR did not wish Vale to know of the rol e that Pentler played in
        obtaining the mining rights.

693.    BSGR itself admits that it chose not to disclose the role of Pentler when responding to
        due diligence q uestions based on legal advice. The d ecision not to disclose Pentler was
        therefore a conscious one. The advice allegedly provided by Skadden Arps has already

740
    Monteiro Second WS, paragraph 1 2 .
741
    Tchelet First WS, paragraph 86.
742
    Transcript, Merits Hearing, Day 2, p. 83 line 16 - p. 84 line 3 (Monteiro).
743
    Monteiro Second WS, paragraph 1 4 .

                                                   1 90
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    192192
                                                              Page  of 282
                                                                        of 282



          been discussed at paragraphs 480-492 above and the Tribunal does not propose to
          discuss it again here. The primary point is that, according to BSGR, it did not forget to
          disclose the role of Pentler and its principals, it made the deliberate decision on alleged
          legal advice not to do so. The legal advice explanation has already been examined and
          rejected as unproven.

694.      The concealment of Pentler is highly relevant to several misleading representations.

          694.1.   The disclosure of Cilins or Pentler as agents or consultants would have led to
                   further investigation of their role, as would the disclosure of agreements
                   between BSG Group entities and Pentler.

          694.2.   The disclosure of the pending dispute with Bah would have revealed the
                   Pentler-Bah Milestone Agreement and the indemnities provided by Pentler to
                   BSGR and would have likely prompted further investigation.

          694.3.   The Tribunal also found a misrepresentation regarding the share structure
                   based on the share purchase agreement regarding the transfer of shares in
                   BSGR Guinea from BSGR Guinea BVI to BSGR Guernsey. The Tribunal notes
                   that this would likely have led Vale to discover the restructuring that took place
                   and - potentially - the shareholding that Pentler held in BSGR Guinea BVI until
                   2008.

          694.4.   An accurate description of BSGR's involvement in the GoG's decision to
                   withdraw Rio Tinto's mining rights would likely have revealed the role played by
                   Pentler as BSGR's agent and consultant.

          694.5.   BSGR's business relationship with Mme. Toure included her indirect interest in
                   BSGR Guinea which was held through Pentler.

          694.6.   The disclosure of the Pentler connection would also have revealed the
                   connection between BSGR and Mme. Toure and raised red flags with Vale in
                   relation to any role the President's wife might have played in the procurement of
                   the mining rights.

695.      In relation to the ten misrepresentations listed at paragraph 676 and based on the
          circumstances described in the preceding paragraph 694, the Tribunal considers that
          they individually or in any event in aggregate establish a pattern of conduct designed to
          hide the roles that Pentler and Mme. Toure played in the procurement of the mining rights
          and the large amounts of compensation that the Pentler principals and Mme. Toure
          received or expected to receive. This conclusion also applies to the equally large
          amounts paid to I.S. Toure, Bah and Daou. This pattern , in the opinion of the Tribunal, is
          more than sufficient for it to conclude that BSGR knew that its representations were false.

696.      The Tribunal recalls that, with regard to one representation, BSGR stated that it made a
          mistake in its disclosure - the failure to disclose Fofana as a consultant. Avidan said that
          it did not occur to him to disclose Fofana's role, as he considered Fofana to be a "friend"
          by 2010 even though he was still providing advice (Fofana had previously been paid as a
          consultant). 744 Without making any determination as to the truthfulness of Avidan's

744
      Avidan First WS, paragraphs 150- 1 51 ; Avidan Second WS, paragraphs 21-22.

                                                  191
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 193193  of 282
                                                                     of 282




         written evidence (Avidan did not present himself for cross-examination), the Tribunal
         observes that the FCPA due diligence was a serious and extensive exercise undertaken
         by a team of specialised lawyers from an international law firm. Vale would have
         expected BSGR to investigate fully before providing its answers. Simply relying on one
         person's recollection or understanding is not sufficient. The fact that negotiations were
         expeditious, as BSGR points out, does not excuse BSGR from making proper enquiries
         before answering due diligence questions.

697.     In the Tribunal's view, the factual evidence discussed above strongly supports the
         conclusion that BSGR deliberately concealed Pentler and the role it had played. On this
         basis, the Tribunal finds that BSGR knew that the relevant representations it had made to
         Vale during the due diligence process (listed in paragraph 676 above) were false and
         misleading. The Tribunal finds that BSGR knew that it had made false representations.

         ( a)    BSGR's liability for statements made by "external advisors"

698.     The issue of liability for statements made by "external advisors" was first raised by BSGR
         in paragraph 247 of BSGR's Statement of Defence, made with reference to the role of
         Steinmetz as "external advisor to BSGR / the Balda Foundation".745 While maintaining
         that Steinmetz's statements were true, BSGR suggests that Steinmetz's statements are
         fundamentally irrelevant since BSGR could not be "vicariously liable for statements made
         by external advisors."746

699.     Vale makes three arguments in response.

         699 . 1 .   First, Vale points out that "(w]here a misrepresentation is made by a third party,
                     but the principal has knowledge or notice of the representation at the time of
                     contract, then the representee [... ] can avoid the contract". 747 BSGR could
                     hardly disclaim knowledge of Steinmetz's representations or argue that he was
                     acting entirely independently of BSGR. Vale says that this logic extends even to
                     representations made by parties other than Steinmetz, given BSGR's integral
                     involvement · in the negotiation process 748 and the fact that BSGR has not
                     disavowed its knowledge of those representations.

         699.2.      Second, Vale argues that BSGR should be bound by the representations from
                     its agents due to the doctrine of actual and ostensible authority. This doctrine
                     applies even if BSGR were truly in the dark regarding its agent's representations.
                     Thus, representations by David Clark (the then Director and Group Treasurer of
                     BSGR Guinea), Avidan (then Executive Officer & Chief Executive Officer of
                     BSGR Guinea) or Steinmetz (the eponymous founder and ultimate controlling
                     shareholder of BSGR) would bind BSGR.




745
    Framework Agreement, clause 1.8, C-1 .
746
    BSGR's Statement of Defence, paragraph 247.
747
     Vale's Pre-Hearing Written Submissions, paragraph 263, relying on J Cartwright,
Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 201 2) (4-75], CL-1 24,
which states: "The courts have accepted that the representee may avoid the contract on the basis of a
misrepresentation made by a third party where the other party has knowledge of it at the time of the
contract."
748
    Vale's Pre-Hearing Written Submissions, paragraph 263.

                                                   192
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 194194  of 282
                                                                    of 282




        699.3.   Last, Vale argues that BSGR would also be caught by the doctrine of vicarious
                 liability:

                 699.3.1 .   BSGR would be vicariously liable for its employees where the
                             unlawful conduct was "closely connected" with the employment; 749
                             and

                 699.3.2.    BSGR would be vicariously liable for non-employees as it was fair,
                             just and reasonable to impose vicarious liability on BSGR in the
                             circumstances of the case based on the following factors:

                             699.3.2.1 . the tort would have been committed as a result of activity
                                         being taken by the tortfeasor on behalf of the defendant;

                             699.3.2.2. the tortfeasor's activity is likely to be part of the business
                                        activity of the defendant; and

                             699.3.2.3. the defendant, by employing the tortfeasor to carry on the
                                        activity, will have created the risk of the tort committed by
                                        the tortfeasor.

700.    Having carefully considered the evidence and the factual circumstances discussed
        throughout this Award , including (i) the precontractual Anti-Bribery Certification of
        Steinmetz; 750 (ii) Section 1 .8 of the Framework Agreement attributing Steinmetz's
        awareness to BSGR and BSGR Guernsey; and (iii) the first and second witness
        statements of Steinmetz, the Tribunal agrees with Vale that BSG R cannot avoid liability
        for statements made by Steinmetz on the basis that he is simply an "external advisor'' to
        BSGR. BSGR has not (and simply cannot) make a credible argument that it was unaware
        of Steinmetz's representations. Therefore, the Tribunal finds that BSGR is liable for
        statements made by Steinmetz as an external advisor. Having reached this finding, it is
        unnecessary for the Tribunal to consider the rest of Vale's arguments in this Section.

        {b)   BSGR would not be liable if its agents had no knowledge that the
              misrepresentations were false, but the facts simply do not fall within this
              category

701 .   BSGR's other legal argument, raised at paragraphs 333 to 339 of BSGR's Statement of
        Rejoinder, is that there can be no liability where an agent of BSGR (including its directors
        or employees) makes statements which he or she did not know were false, even if others
        in BSGR had such knowledge. BSGR argues that "Vale's attempt to attribute knowledge
        across the BSG R organisation is wrong in law and principle."751

702.    Clerk & Lindse/1 state that:

              Where a false representation has been made innocently by an agent acting within
              his authority, the mere fact that the principal knows the facts which render the
              representation false will not make the latter liable if he has not expressly



749 Mohamud v WM Morison Supermarkets [2016] U KSC 1 1 , C L-1 35.
750
    Anti-Bribery Certification of Beny Steinmetz, 9 April 20 10, C-3.
751
    BSGR's Statement of Rejoinder, paragraph 333.

                                                193
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 195195  of 282
                                                                      of 282




                authorised the representation or deliberately concealed facts from the agent with
                a view to the claimant being misled.752

703.      BSGR provides no detail on which agents or which representations would be affected by
          the application of this p rinciple.

704.      Vale replies that a claim in deceit is available where responsibility and knowledge is
          shared among several servants and agents. 753 This is based on paragraph 8.1 4 of
          Spencer, Bower & Handley on Actionable Misrepresentation, which cites Singleton LJ in
          Armstrong v Strain [1 952] 1 KB 232, 244 (CA) in turn as follows:

                Difficulties may arise in a claim against a company which can only speak or act
                through its agents or officers, but if an officer of a company ... represents that
                which is untrue when many other officers of the company know the true facts, it
                may well be found that he made the representation without belief in its truth... 754

705.      Vale further submits that, even based on BSGR's own authorities, BSGR would still be
          liable for the honest representations of an (honest) agent who lacked knowledge of the
          facts if: 755


                    made·• 75 6 or
          705.1 .   BSGR knew that the representation was untrue but expressly authorised it to be


          705.2.    BSGR deliberately engaged an agent, from whom BSGR concealed facts in the
                    expectation that, as a result of ignorance, the latter would give false information
                    to Vale.757

706.      Lastly, Vale argues that the facts simply cannot support any suggestion that the parties
          making the representations on BSGR's behalf did not have knowledge to which BSGR
          was privy.7 58 This is because the principals, directors and officers of BSGR making the
          representations to Vale were the very individuals who were at the forefront of BSGR's
          operations in the field, and must be expected to have had the relevant knowledge. Given
          that a com pany's knowledge is deemed to be held collectively by its employees, directors
          and officers, 759 it is implausible for BSGR to suggest that the particular employee, director
          or officer making the representation was unaware that the representations were false
          when BSG R (meaning the other employees, directors or officers) knew the
          representations were false.

707.      The Tribunal considers that there is no evidential basis in the present case for applying
          the legal principles advanced in the abstract by BSGR in paragraphs 333-339 of its
          Statement of Rejoinder. Most of the representations discussed above were made in the

752
    M Jones, A Dugdale and M Simpson (eds). Clerk & Lindse/1 on Torts (2 1 st edn, Sweet & Maxwell
2014) [1 8-27], RL-40.
753
    Vale's Pre-Hearing Written Submissions, paragraph 272.
754
    KR Handley, Spencer Bower & Handley: Actionable Misrepresentation (5th edn, LexisNexis 201 4)
�8.14
 55
      ], CL-1 23.
    Vale's Pre-Hearing Written Submissions, paraj} raph 274.
756
    HG Beale (ed), Chitty on Contracts, vol 1 (32n edn, Sweet & Maxwell 201 5� [7-053], RL-30.
757
    M Jones, A Dugdale and M Simpson (eds), Clerk & Lindse/1 on Torts (2 1 5 edn, Sweet & Maxwell
2014) [1 8-28], RL-40.
758
    Vale's Pre-Hearing Written Submissions, paragraph 276.
759
    Meridian Global Funds Management Asia Ltd v Securities Commission [1 995] 2 AC 500 (PC}, CL-
1 38.

                                                   194
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    196196
                                                                 Page  of 282
                                                                           of 282




           Due Diligence Questionnaires which were answered on behalf of the BSG Group. David
           Clark signed the two Compliance Due Diligence Questionnaires as being true and correct.
           Importantly, the certification notes that inquiries were made of all relevant companies and
           their officers.760

708.       In his written evidence, Clark states that he signed the Questionnaires in his capacity as
           a director, but they were "completed by those who were best placed to answer the
           questions". 761 In particular, key personnel such as Avidan, Tchelet and Struik were
           consulted. Leaving aside Vale's argument that a company's knowledge is deemed to be
           held collectively by their employees, directors and officers, 762 the evidence supports the
           contention that these people, who effectively ran BSGR in Guinea, knew the relevant
           facts relating to Pentler, Cilins and Mme. Toure, and the way in which mining permits
           were obtained. Of course, the primary defence advanced by BSGR is not that these
           people did not know all of the relevant facts and therefore had honestly misrepresented
           this situation as "agents" of BSGR - BSGR maintains its position that the information
           provided in the Due Diligence Questionnaires was true and correct.

709.       As the Tribunal noted earlier, the only representation which BSGR admits is incorrect
           relates to BSGR's failure to disclose the consulting role played by Fofana. The Tribunal
           now considers whether the principle that BSGR cannot be liable if an agent had no
           knowledge that the representation was false has any application here.

7 1 0.     Avidan does not suggest that he failed to disclose Fofana's consulting role because he
           was unaware of it. He simply says that it did not occur to him to disclose the work
           performed by Fofana. The Tribunal finds Avidan's explanation as to why the role of
           Fofana - whom BSGR does agree was a consultant - was not disclosed to be
           unconvincing on its face. Avidan said in his second witness statement:

                 I have already addressed Mr Fofana's role at paragraphs 1 50-1 5 1 of Avidan-1.
                 Vale alleges that it is "implausible that [I] simply forgot about [Fofana] during the
                 Project Hills negotiations." I did not say in Avidan- 1 that I forgot about Fofana; I
                 said that "I never considered Mr Fofana to be a consultant and it never occurred
                 to me that he should be disclosed." This is true.

                 During the due diligence period, Yossie had carriage of the Due Diligence
                 Questionnaires. When Yossie asked me about BSGR's consultants during the
                 Project Hills negotiation, I understood this to mean BSGR's current consultants.
                 By then, Fofana had become a friend. For example, when he commented on the
                 terms of the Convention de Base in December 2009 and advised BSGR in
                 relation to press articles which had been published in February 201 0, he was not
                 paid for his advice. This was simply the counsel of a trusted friend who
                 understood local politics. It never occurred to me at the time that Fofana was a
                 current consultant who should be disclosed.763

711 .      The Tribunal is unconvinced by Avidan's explanation that he had interpreted the question
           to mean only current consultants or that he now thought of Fofana as a "friend" rather
           than a consultant. Neither Avidan, Tchelet nor Clark attended the February 201 7 Hearing
           in person to provide any further oral explanation of the nature of the inquiries made to
           verify that all consultants had been captured in the answers to the due diligence

760
    Supplemental Compliance Due Diligence Questionnaire for Project Hills, 2 April 201 O, p. 8, C-43.
761
    Clark First WS, paragraph 45.
762
    Vale's Pre-Hearing Written Submissions, paragraph 275.
763
    Avidan Second WS, paragraphs 2 1 -22.

                                                     195
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    197197
                                                                 Page  of 282
                                                                           of 282




           questionnaires. I n any case, this is not a situation where Avidan had no knowledge of
           Fofana's consulting , and therefore a failure to d isclose it could be excused under the
           legal principle expressed by BSGR.

7 1 2.     The Tribunal finds that the proposition that BSGR wou l d not be l iable if its agents had no
           knowledge that the misrepresentations were false is not applicable to the facts of this
           case. Moreover, the Tribunal agrees with Vale that, on the facts of the present case,
           there is no realistic possibility that those making representations on beh alf of BSGR were
           not aware of all relevant facts. They were all senior members of BSGR's management -
           including Steinmetz even though his official role was as an "advisor".

          4.    BSGR intended that Vale should act in reliance on its representation

71 3.      It is common g round between the Parties that the find ing of a fraudulent
           misrepresentation g ives rise to a rebuttable presumptio n that BSGR intended Vale to rely
           on the false representation. 764

7 1 4.     In its Statement of Rejoinder, BSGR argues that the mere fact that the contract, if
           concluded, would have been a lucrative one for BSGR, d id not mean that "it can be
           presumed that the defendant intended the claimant to rely on the misrepresentation", 765
           pointing out that Vale has not been able to cite any cases to that effect. BSGR then
           d istinguishes the cases cited by Vale in paragraphs 9 1 4 to 9 1 5 of Vale's Statement of
           Reply on the basis that those cases concerned the representee's reliance, rather than the
           representor's i ntention to cause reliance.

7 1 5.     I n its Pre-Hearing Written Submissions, 766 Vale then noted that Lord Clarke i n the U K
           Supreme Court had opined that "the a uthorities seem to me to support the conclusion
           that it is very d ifficult to rebut the presumption [that the fraudulent representor i ntended
           the representee to rely on it]. 767

716.       The Tribunal's view i s that BSGR's submissions do not evince any attempt t o rebut the
           presumption. I nstead, after rebutting the cases cited i n paragraphs 9 1 4 to 9 1 5 of Vale's
           Statem ent of Reply, BSGR's position reverts to saying that Vale "cannot show that there
           was any i ntent by BSGR to deceive Vale for the same reasons it cannot prove knowledge
           of the falsity of the statements. The due diligence was conducted speedily by BSGR, but
           in good faith and in reliance on legal advice". 768 However, g iven that BSGR has a l ready
           accepted that the burden of proof shifts to BSGR once fraudulent misrepresentation is
           proved, 769 it is d ifficult to u nderstand why BSGR still couches its statements as if the onus
           were still on Vale rather than seeking to satisfy its own burden of proof.

717.       One possibility is that BSGR was working on the presu m ption that Vale would not be able
           to show that BSGR knew that its representatio ns were false, i n which case it wou l d follow
           that BSGR would not have intended Vale to rely on the false representations. However,
           these a rg u ments g o towards the prior element (knowledge that the representations were

764
    BSGR's Statement of Defence, paragraph 248(ii); Vale's Pre-Hearing Written Submissions,
  aragraph 289.
�65
    BSGR's Statement of Rejoinder, paragraph 375.
766
    Vale's Pre-Hearing Written Submissions, paragraph 290.
767
    Hayward v Zurich Insurance Co Pie [20 1 6] UKSC 48 [37], CL-1 39.
768
    BSGR's Statement of Rejoinder, paragraph 387.
769
    BSGR's Statement of Rejoinder, paragraph 377.

                                                    1 96
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    198198
                                                                 Page  of 282
                                                                           of 282




           false) and the Tribunal has already found at paragraphs 677 to 7 1 2 above that BSGR did
           in fact know that its representations were false so, to the extent that this was BSGR's
           argument, it cannot stand.

7 1 8.     The other possibility is that BSGR is implicitly arguing that it has satisfied its burden of
           proof because it has shown that the d ue diligence was conducted in good faith and in
           reliance on legal advice. However, the Tribunal cannot see how, given that the Tribunal
           has found that BSGR knowingly made false representations to Vale, BSGR did not intend
           that Vale would rely on them. In short, BSGR has not raised any exceptional
           circumstances to rebut the strong presumption against it, and the Tribunal is compelled to
           find that BSGR must have intended Vale to rely on each of the ten misrepresentations
           referred to above at paragraph 676 that have been identified by the Tribunal.

7 1 9.     The Tribunal finds the following facts significant in arriving at its final conclusions on
           BSGR's intentions to deceive.

           719.1 .     BSGR repeatedly failed to disclose highly relevant information when it was
                       evident that it should have been disclosed to Vale and/or its due diligence
                       advisers, Clifford Chance.

           7 1 9.2.    BSGR deliberately restructured the BSG Group in order to avoid disclosure
                       obligations which, if complied with, would have revealed certain "red flags" of
                       corruption.

           71 9.3.     BSGR has failed to give any credible reasons for its non-disclosure.

720.       Having regard to all these circumstances, the Tribunal concludes that BSGR intended
           that Vale should act in reliance on BSGR's false and misleading representations in order
           to benefit from this intended joint venture.

           5.         Val e acted in reliance on the representations and s uffered loss

           (a)        Reliance

721 .      Regarding reliance, Clerk & Lindse/1 state as follows:

                  To entitle a claimant to succeed in an action in deceit, he must show that he
                  acted in reliance on the defendant's misrepresentation. If he would have done the
                  same thing even in the absence of it, . he will fail. What is relevant here is what the
                  claimant would have done had no representation at all been made.770

722.       While Vale had previously submitted that the Tribunal should determine reliance based
           on what Vale would have done had BSGR told the truth when it made the representations,
           it appears that Vale is not against the formulation ("what the claimant would have done
           had no representation at all been made") described by Clerk & Lindse/1 and submitted by
           BSGR.77 1




770  M Jones, A Dugdale and M Simpson (eds), Clerk & Lindse/1 on Torts (2 1 51 edn, Sweet & Maxwell
201 4) [1 8-34], C L-6.
77 1
     Vale's Pre-Hearing Written Submissions, paragraph 293.

                                                      197
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 199199  of 282
                                                                     of 282




723.     BSGR further notes that "a person to whom a misrepresentation is made is not deceived
         if he actually knows the truth". 772 This is of general a pplication, but BSGR specifically
         mentions that this means that "Vale cannot establish an actionable misrepresentation in
         relation to Avidan's statement that I . S . Toure was not related to the former President of
         Guinea or his wife [because] Vale knew that I . S . Toure was related to Mme. Toure (whom
                                                                   3
         Vale believed to h ave been President Conte's wife)". 77 BSGR supports its position with
         reference to the Nardello Report, a report commissioned by Clifford Chance during the
         Project Hills negotiations. The Nardello report states:

               A further report states that BSGR Guinea was "close to the Conte clan". l brahima
               Sory Toure, in charge of external relations for BSGR in Guinea, is a brother of
               Mamadie Conte, the 4 wife of the late President. Asher Avidan, country
                                         th


               manager for BSGR, who has worked for Israeli foreign affairs and defence
               ministries in the past, was reportedly working with l brahima Sory Toure to
               "manage the transition" of its development at Simandou. 774

724.     Vale responds that it specifically confronted BSGR with this allegation, and BSGR den ied
         it. 775 However, the first witness statement of George Kleinfeld (on which Vale relies for
         this assertion) is n ot so clear. Kleinfeld does not refer to the Nardella Report in his
         evidence or say that h e specifically asked Avidan to refute the Nardella Report. This is
         clear from the following paragraph in Kleinfield's first witness statement:

               Specifically, I asked during the interview about the BSGR employee in Guinea,
               l brahima Sary Toure, who handled public relations in-house, and whether he had
               any family ties to any government official. In response, Avidan volunteered that
               their public relations consultant in Guinea, who has the last name of "Toure," was
               not related to the former president of Guinea or his wife. Avidan said that he may
               have been from the same village as one of the former presidents, but to his
               knowledge, the employee is not related to anyone in the Government. Avidan
               said that Toure is a common name in the country. 776

725.     Vale also relies on the evidence contained in the second witness statement of Ricardo
         Saad ("Saad") (former C EO of VBG Guinea) when stating:

               Avidan also claims that he told Ricardo Saad, who ran VBG for Vale, that I.S.
               Toure and Mme Toure were related, but that Saad took no action. However,
               Avidan "never mentioned I . S. Toure's family connection to Mamadie Toure" until
               I .S. Toure resigned from VBG on 31 August 201 1 , long after the deal with Vale in
               April 201 0. 777

726.     While the Tribunal accepts Saad's evidence that he was n ot aware of the connection
         between I . S . Tou re and Mme. Toure, the Tribunal considers that the Nardello Report was
         clear as to the link between the siblings. Clifford Chance was therefore aware, at the very
         least, that it had conflicting reports as to the relationship between the two Toures. Vale's
         suggestion that it accepted Avidan's assertions at face value over the Nardello Report is
         u nconvincing. The T ribunal therefore accepts BSGR's assertion that Vale cannot rely on
         Avidan's statement that I . S . Toure was not related to Mme. Toure.



772 BSGR's Statement of Rejoinder, paragraph 389.
   3
77  BSGR's Statement of Rejoinder, paragraph 389.
774 Nardella Report, undated , paragraph 4.4.2.7, R-369.
775 Vale's Statement of Rejoinder on Counterclaims, footnote 8.
  6
77 Kleinfeld First WS, paragraph 35.
777 Vale's Statement of Reply, paragraph 499; Saad Second WS, paragraphs 42-43.


                                                  1 98
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    200200
                                                               Page  of 282
                                                                         of 282




727.     BSGR asserts that Vale was also aware of Cilins' connection to BSGR as a result of a
         brief (chance) meeting between Etchart (of Vale) and Cilins in August 2006. They met
         during a monthly meeting called by the Minister of Mines in order to brief industry
         participants on recent developments. Etchart described the meeting as follows.

               As the attendees were leaving the room when the meeting ended, Marc Struik, a
                BSGR director, approached us, and Marco Monteiro made the introductions.
               Struik was with two or three people who also presented themselves as BSGR
               employees. One was introduced as country operations manager and another one
               introduced himself to me as Frederic Cilins, and said he was working for BSGR.
               This conversation was brief and not very substantive; Struik was interested in
               learning about developments of Vale's bauxite projects in Guinea. Although Struik
               was based in Johannesburg, as was I, this was the first time I had met him. This
               was the one and only time I met with Cilins in person.778

728.     The Tribunal considers that there is nothing that Vale could have gleaned from this
         conversation, other than that BSGR had once employed a person in Guinea called
         Frederic Cilins. There is no suggestion that Vale could have known of the role of Pentler
         or would have had suspicions aroused because Cilins was not disclosed as a consultant
         or agent.

729.     BSGR alleges that there was a second meeting between Etchart and Cilins in Paris
         where Etchart was told about Pentler. 779 During the February 20 1 7 Hearing, Etchart
         denied any such meeting took place.

               Q:   BSGR, in their case, have suggested that there was another meeting in
                    Paris, in January of 2007, when Mr Cilins told you about Pentler?

               A:   I saw that, but I don't -- I don't agree with that.780

730.     Based on BSGR's allegation and Etchart's flat denial d uring examination at the February
         2017 Hearing, the Tribunal does not accept BSGR's allegation. BSGR bore the burden to
         prove its allegation and did not discharge that burden. It defaulted on appearing at the
         February 2017 Hearing and did not avail itself of the opportunity to cross-examine Etchart.
         Echart's oral evidence at the February 201 7 Hearing is consistent with his second
         witness statement where he testified as follows.

               At no time did we discuss Mr. Cilins's role with BSGR or the work he performed
               for them in Guinea. Nor did Mr. Cilins ever mention Michael Noy, Avraham Lev
               Ran, or Pentler Holdings to me. I never knew anything about the role he played in
               helping BSGR obtain the rights to Simandou Blocks 1 and 2, which happened
               later. By the time of the Project Hills negotiations, I had not had contact with Mr.
               Cilins for years and may have forgotten his connection to BSGR altogether,
               although I have been reminded of it as a result of this dispute.781

731.     Regardless of these brief interactions, the Tribunal considers that the evidence does not
         support BSG R's contention that Vale was aware of all relevant facts and did not rely on
         BSGR's representations in the due diligence questionnaires. The Tribunal is satisfied that
         Vale did not know that Cilins, Pentler, Boutros or Fofana were agents or consultants for
         BSGR, or was aware of the role that Pentler and its principals played in obtaining mining

778
     Etchart First WS, paragraph 14.
779  Noy Second WS, paragraph 33; R-341 .
780
     Transcript, Merits Hearing, Day 2, p. 73 lines 1 9-22.
78 1
     Etchart Second WS, paragraph 1 8.

                                                     1 99
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 201201  of 282
                                                                     of 282




         licences on behalf of BSGR Guinea. Nor was it aware of Mme. Toure's involvement with
         Pentler and her role regarding the granting of mining rights to BSGR Guinea.

732.     BSGR also relies on Halsbury's Laws of England for the proposition that "where the
         representation is fairly capable of two or more constructions, in one of which it would be
         false and in the other or others true, it is for the representee to allege and prove in which
         of its possible meanings he understood it, and, so understanding, was induced by it to
         alter his position". 782 No elaboration was given on how this proposition was to be applied
         on the facts, and it does not appear to have been directly contested by Vale.
         Nevertheless, the Tribunal has borne this in mind when making its evidentiary fin dings.

733.     Finally, BSGR argues that Vale cannot claim reliance on BSGR's representations
         because they have been excluded by Section 1 7.3(b) of the Shareholders Agreement
         (an d Section 1 6.3(b) of the Framework Agreement which is to the same effect). 783
         Though this argument was presented under the topic of reliance, in the Tribunal's opinion,
         the effect of Section 1 7.3(b) of the Shareholders Agreement, even if BSGR is correct, is
         more aptly categorised as a contractual estoppel which bars Vale from claiming reliance,
         rather than an argument going towards the fact of Vale's reliance. This will thus be dealt
         with separately at paragraphs 743 to 755 below.

734.     The Tribunal accepts that during the due diligence process, Vale made numerous
         attempts to verify whether BSGR retained the services of any third parties in its efforts to
         obtain mining rights in Guinea. In the Tribunal's view, this investigation was a genuine
         attempt to uncover any "red flags" of corruption that may have existed.

735.     BSGR alleges that Vale would have entered into the joint venture regardless of whether
         BSGR provided the requisite FCPA comfort, as Vale was intent on entering Simandou.784
         However, in its Pre-Hearing Written Submissions, Vale submitted that:

               If Vale had been informed, as it should have been, of BSGR's association and
               dealings with, and actual or promised payments to, Pentler and its principals, as
               well as Boutros, Fofana, and of course Mamadie Toure, this would have rung
               klaxon-like alarm bells. Vale would have recognised the implications and the risks
               would have been unacceptable.785

736.     In addition, Roger Agnelli (Vale's former President and Chief Executive Officer) testified
         that:

               I knew from my team that extensive due diligence was conducted to ensure that
               BSGR had not used corrupt means or bribery to get its Mining Rights. I also
               knew that BSGR made representations to that effect and that Mr Steinmetz
               himself had signed certifications confirming that BSGR had not used any bribery
               or corruption to get Mining Rights in Guinea.

               This confirmation was absolutely critical to Vale doing the deal [ ... ) in the end,
               given BSGR's assurances and certifications that their Mining Rights were clean
               and legitimate, we did the deal. Without those assurances, Vale was ready to

782
     Lord Mackay of Clashfern (ed), Halsbury's Laws of England, vol 76 (51h edn, LexisNexis 201 3)
�772),  RL-76, cited at BSGR's Statement of Rejoinder, paragraph 400.
 83
     BSGR's Statement of Rejoinder, paragraph 40 1 .
784
     BSGR's Statement of Rejoinder, paragraph 2 1 1 -239, 4 1 5 ; BSGR's Statement of Defence,
�85aragraph 2 5 1 .
     Vale's Pre-Hearing Written Submissions, paragraph 297.

                                                   200
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    202202
                                                                Page  of 282
                                                                          of 282




                  walk away rather than expose ourselves to the reputational risk and exposure of
                  paying USO 500 million for rights, and potentially up to USO 2 billion more, that
                  were not legitimate. Any suggestion that we would have just ignored that risk
                                                                       786
                  and made a deal with a corrupt partner is a fantasy.

737.       During the February 20 1 7 Hearing, Jonathan Kelly (Counsel for Vale) also submitted that:

                  the idea that Vale with its FCPA responsibilities, with its personal and
                  professional business reputation and franchises, with the amount that it was
                  committing in the order of USO 2.5 billion under this transaction, that it would
                  have invested in a country that is somewhere in the 1 50s in the Transparency
                  International Index is just totally implausible. It only has to be stated to be
                  known to be wrong, but that seems to be their position. 787

738.       The Tribunal is satisfied that Vale undertook a thorough and complete FCPA d ue
           d iligence exercise. Vale engaged FCPA specialists from Clifford Chance to undertake the
           d ue diligence. It required a personal anti-corruptio n affidavit from Steinmetz and Clark on
           behalf of BSGR. It asked follow-up due diligence questions and investigated further into
           issues that had - at times - been narrowed by BSGR. Vale is a public company with
           considerable reputational risk. It is true that the joint venture deal was negotiated quickly,
           but there is nothing about the d ue diligence process that suggests it was not thorough,
           despite the speed of negotiation of the commercial deal. Moreover, Vale's desire to be
           involved in mining in the Simandou area, to preclude its competitor Rio Tinto from re­
           entering Blocks 1 and 2 and to develop with BSGR a u nique world class asset does not,
           of itself, indicate it would have entered the joint venture, had question marks remained
           regard i ng the legality of the mining concessions. Motive alone for entering a high-risk
           country such as Guinea because of its high upside potential does not suffice; there is just
           no evidence that Vale was aware that the mining rig hts were obtained by BSGR by
           paying substantial amounts of money or g ranting other benefits to Pentler and its
           principals or i ndirectly to Mme. Toure and - under the Pentler-Bah and Pentler-Daou
           M ilestone Agreements to I.S. Toure, Bah and Dao u . Moreover, Vale's business
           objectives for entering the iron ore sector in G uinea must be balanced against its
           reputational risk referred to above, but also against its d uties as a listed company
           towards its shareholders and its regulatory risks, particularly under the FCPA.
           Considering its FCPA compliance efforts, the Tribunal is convinced that Vale was fully
           aware of its reputational, corporate and regulatory risks in entering into the iron ore sector
           in Guinea and, absent any evidence to the contrary, m anaged these risks properly and
           would have been alarmed if BSGR had made the required d isclosures. The Tribunal
           considers that it is m uch more probable than not, and indeed highly likely, if not certain,
           that Vale - a s a large, publicly-listed company whose shares are traded on the Sao Paulo
           and New York Stock Exchanges (amongst others) - would then have engaged in
           thorough i nvestigations and, faced with a situation where substantial amounts of money
           or benefits had been paid or g ranted or were to be paid or g ranted to Pentler, its
           principals, Mme. Toure, I . S. Toure, Bah and Dao u , would have walked away from the
           venture.

739.       The Tribunal finds that, with the exception of the o ral representation made by Avidan as
           to the relationship between I.S. Toure and Mme. Toure, the evidence strongly supports
           the conclusion that Vale relied on the representations made during the FCPA d ue


786
      Agnelli First WS, paragraphs 1 6- 1 7.
787
      Transcript, Merits Hearing, Day 1 , p. 1 50 lines 7-1 5.

                                                        201
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    203203
                                                                 Page  of 282
                                                                           of 282




           diligence process and would not have entered i nto the joint venture had it not been
           satisfied as to the o utcome of this process.

740.       In particular, the Tribunal finds that the false and misleading rep resentations listed below
           were relied u pon by Vale as revealing no "red flags" of bribery, corruption or other
           improper conduct:

           740. 1 .   that BSGR had named all consultants, agents and i ntermediaries involved in
                      obtaining the mining concessions in Guinea;

           740.2.     that BSGR had d isclosed all agreements with consultants, agents and
                      i ntermediaries ;

           740.3.     that BSGR had disclosed all agreements regarding the corporate structure of
                      BSGR G uernsey and BSGR G uinea ;

           740.4.     that BSGR had disclosed all relevant pending disputes;

           740.5.     that BSGR had accurately described its involvement i n the GoG's decision to
                      revoke Rio Tinto's mining rights ; and

           740.6.     that BSGR had no financial or business relationship with any Government
                      Officials or their spouses.

           (b)      Loss

74 1 .     It is undisputed that Vale has suffered a loss of at least the initial consideration of U S O
           500 million i t paid t o BSGR. 788 However, BSGR h a s raised several arg uments based o n
           causation a n d an a lleged failure on Vale's part t o mitigate the damage i t has suffered.
           These points will be dealt with in the section on dam ages for fraudulent
           misrepresentation below. At this juncture, it is sufficient to say that the Tribunal finds that
           Vale acted in reliance on BSGR's representations and suffered loss as a result.

742.       Based on all of the above, the Tribunal concludes , subject to BSGR's contractual
           estoppel defence d iscussed below, that on nine counts (the ten misrepresentations in
           paragraph 676 above less the misrepresentation reg arding I.S. Tou re being the half­
           brother of Mme. Toure), BSGR engaged in fraudulent m isrepresentations of which it had
           knowledge and which BSG R intended to cause Vale to enter into the Framework
           Agreement and the S HA and on which Vale relied i n entering these agreements and
           suffered loss as a consequence. BSGR is thus liable to Vale on account of these
           fraudulent misrepresentations.

  C.       BSGR's contractual estoppel defence

743.       BSGR arg ues that Vale is barred by Section 1 7. 3(b) of the SHA (and Section 1 6.3(b) of
           the Framework Agreement) from now claiming reliance on BSGR's misrepresentations.
           Since Section 1 6.3(b) of the Framework Agreement has the same effect as Section
           1 7. 3(b) of the S HA , 789 the Tribunal will take the same a pproach as the Parties by
           focusing on the latter, though the conclusions reached would be equally applicable to the

788
      BSGR's Statement of Defence, paragraphs 258-259.
789
      BSGR's Statement of Rejoinder, paragraph 401 .

                                                    202
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    204204
                                                               Page  of 282
                                                                         of 282




         former. Vale refers to Section 1 7.3(a) of the SHA in its response, a nd so it is worth setting
         out Section 1 7.3(a)-(b) in ful l :

               1 7. 3 Entire Agreement

               (a)          Without prejudice to the Framework Agreement and -the Ancillary
                            Agreements, this Agreement constitutes the entire agreement and
                            understanding of the Parties with respect to the subject matter hereof and
                            thereof and none of the Parties has entered into th is Agreement in reliance
                            upon any representation, warranty or undertaking by or on behalf of any
                            other Party which is not expressly set out herein or therein or in the BSGR
                            ABL Certificate provided that this Section 1 7. 3(a) shall not exclude any
                            liability for fraudulent misrepresentation.

               (b)          Without prejudice to the Framework Agreement, the Ancillary Agreements
                            and the BSGR ABL Certificate, this Agreement supersedes any or all prior
                            agreements, understandings, arrangements, promises, representations,
                            warranties and/or contracts of any form or nature whatsoever, whether oral
                            or in writing and whether explicit or implicit, which may have been entered
                            into prior to the date hereof between the Parties or on their behalf as to the
                            subject matter of this Agreement, including , without limitation, the
                            Memorandum of Understanding dated 1 9 March 20 1 0.

744.     BSGR arg ues that Section 1 7.3(b) of the SHA "excludes reliance on any alleged
         representation , as made clear in Peekay lnterma rk Ltd v Australia & New Zealand
         Banking Group Ltd [2006] EWCA Civ 386". 790 In this case, Moore-Bick J opined that "[he
         could] see no reason in principle why it should not be possible for parties to an
         agreement to g ive u p any right to assert that they were induced to enter into it by
         misrepresentation, provided that they make their i ntention clear, o r why a clause of that
         kin d , if properly drafte d , should not give rise to a contractual estoppel". 791 This has been
                                                                   93
         acknowledged by Cartwrig ht792 and in other cases. 7

745.     Further, while BSGR accepts that "it is generally accepted that a contract cannot exclude
         liability for fraud", 794 BSGR points out that this proposition should be limited to the "far
         narrower" proposition that a party cannot by a term in the contract exclude liability for his
         own fraud. This is confirmed by Chitty on Contracts, which states a s follows.

               At common law a person could not contract out of liability for fraud inducing the
               making of a contract with him, at least where the fraud was his own. It is, however,
               possible that he could do so where the fraud was that of his employees or agents
                          795
               [. . .].


746.     For its part, Vale arg ues that S ection 1 7. 3(a) of the S HA is fatal to BSGR's arg ument that
         Section 1 7.3(b) applies to fraudulent m isrepresentation claims because it explicitly

790
    BSGR's Statement of Rejoinder, paragraph 401 ; BSGR's Statement of Defence, paragraphs 205-
251 .
791
    Peekay lntermark Ltd v Australia & New Zealand Banking Group Ltd [2006] EWCA Civ 386 [57],
RL-1 1 6 .
792                                                               rd
    J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3 edn, Sweet & Maxwell 201 2) [9-
03], RL-21 .8.
793
    E.g. Springwe/1 Navigation Corp v JP Morgan Chase Bank [20 1 0] 2 CLC 705, RL-134; EA
Grimstead & Son Ltd v McGarrigan (1 999] All ER (D) 1 1 63, RL-56; Watford Electronics Ltd v
Sanderson CFL Ltd (200 1 ) 3 TCLR 1 4, RL-1 42; and Trident Turboprop (Dublin) Ltd v First Flight
Couriers Ltd (2008] EWHC 1 686, RL-1 40.
794
    BSGR's Statement of Defence, paragraph 250.
795                                               d
    HG Beale (ed), Chitty on Contracts, vol 1 (32" edn, Sweet & Maxwell 201 5) (7-1 43], RL-34.

                                                         203
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 205205  of 282
                                                                     of 282




         addresses (and excludes from the operation of the clause) liability for such claims.796
         From a plain reading of Section 1 7.3 in its entirety (meaning both Section 1 7.3(a) and
         1 7.3(b)), Section 1 7.3(a) was meant to be the non-reliance clause ("none of the parties
         has entered into this agreement in reliance upon any representation") while Section
         1 7.3(b) concerns supersession. Since claims for fraudulent misrepresentation are
         expressly permitted under Section 1 7.3(a) of the SHA, there can be no argument that
         Vale is barred from bringing its fraudulent misrepresentation claim due to Section 1 7.3(b)
         of the Shareholders Agreement.

747.     By contrast, Vale submits that Section 1 7.3(b) is simply designed to prevent the Parties
         from asserting contractual rights based on previous drafts of the SHA that are not
         expressly incorporated into the executed version of the SHA. Accordingly, it has nothing
         to do with Vale's misrepresentation claims at all, and the cases concerning supersession
         clauses cited by BSGR are completely irrelevant.

748.     Alternatively, Vale argues that, even if one were to disregard Section 1 7.3(a), the
         language in Section 1 7.3(b) is not capable of excluding liability for misrepresentation
         under English law. 797 This is based on the Court of Appeal's ruling in AXA Sun Life
         Services pie v Campbell Martin Ltd and others [201 1 ] EWCA Civ 1 33 ("AXA Sun Life
         Services pie') where Rix LJ ruled that clear and unequivocal wording is required to
         preclude misrepresentations.

749.     BSGR responds to Vale's alternative argument by seeking to distinguish AXA Sun Life
         Services pie in the following ways.

         749.1 .   Rix LJ's reasoning was that the wording used in the clause as a whole indicated
                   that it was concerned only with contractual agreements between the parties.
                   The clauses in the present case refer not only to representations, but also
                   "understandings" and "arrangements" which were not in the clause in AXA. The
                   inclusion of those words plainly extends to matters which do not amount to a
                   prior contractual agreement between the Parties.

         749.2.    ft was important to Rix LJ's reasoning that the clause contained another
                   operative part, the "entire agreement" provision, whose purpose, he said, was
                   obviously only to define the scope of any contract. Section 1 7.3(b) of the SHA
                   and Section 1 6.3(b) of the Framework Agreement contain no such provision.

         749.3.    A decision in which a provision similar to Section 1 7.3(b) was implicitly
                   interpreted by a court to exclude liability for non-contractual misrepresentations
                   is MAN Nutzgahrzeuge A G v Freightliner Ltd (HC).798 The clause there being
                   interpreted provided that the agreement superseded all prior agreements,
                   understandings, negotiations and discussions, whether oral or written, of the
                   parties. Like Section 1 7.3(b} , this clause included reference to matters which fell
                   short of contractual relationships. Moore-Bick J said (at paragraph 1 28) that the
                   clause was intended to make it clear that the agreement contains the definitive
                   statement of the parties' rights and liabilities arising out of the negotiations.
                   Although a proviso at the end of the clause specifically preserved the right to

796 Vale's Pre-Hearing Written Submissions, paragraph 308.
797 Vale's Pre-Hearing Written Submissions, paragraph 312.
798
    MAN Nutzgahrzeuge A G v Freightliner Ltd [2005] EWHC 2347 (Comm), RL-97.

                                                  204
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 206206  of 282
                                                                      of 282




                    bring an action for fraudulent m isrepresentation, it was clear that Moore-Bick J
                    considered the clause generally effective to exclude liability for other types of
                    tortious misrepresentation.

750.      Having carefully considered the Parties' arg uments, the Tribunal rejects BSGR's
          contention that Vale is contractually estopped from claiming that it relied on BSGR's
          misrepresentations.

751 .     Since Section 1 7 . 3(a) of the SHA expressly permits Vale to bring claims for fraudulent
          misrepresentation, the question is whether, on a proper interpretation of Section 1 7.3(b),
          this provision has the effect of excluding claims for fraudu lent misrepresentation
          notwithstanding Section 1 7.3(a). In the Tribunal's view, this simply cannot be. It is
          important to remember that the meaning of Section 1 7.3(b) is a matter of construction
          and would "(depend] on the precise words of the clause and indeed of the Agreement as
          a whole.799 To hold that Section 1 7.3(b) precludes claims for fraudulent misrepresentation
          would be to nullify the express permission g ranted in Section 1 7.3(a) , which wou ld be
          contrary to the principle that, in construing a contract, all parts of it m ust be g iven effect
          where possible, and n o part of it should be treated as inoperative or surplus. This alone
          would be sufficient for the Tribunal to reject BSGR's a rguments o n contractual estoppel.

752.      However, even if Section 1 7.3(a) did not exist, the Tribunal d oes not agree that the effect
          of Sectio n 1 7.3(b) is to prevent Vale from claiming reliance on BSGR's
          misrepresentations. As Vale argues, the effect of a supersession clause is to "prevent the
          parties from asserting contractual rights based on the MoU, or previous d rafts of the SHA,
          that are not expressly incorporated into the executio n version of the SHA." 800 In the
          context of representations, Section 1 7.3(b) ensures that the terms of the executed
          version of the SHA would supersede representations, b ut only "as to the subject m atter of
          this Agreement". 801 In fact, as Burnton LJ in AXA Sun Life Insurance pie opined:

                [There is] difficulty in seeing how a written agreement can "supersede" a
                representation that does not relate to the terms of the agreement. Thus I think
                that a representation by AXA such as "We are the largest insurance company in
                the country", if false and relied upon, is not superseded by the clause. 802

753.      Thus Section 1 7.3(b), being a clause on supersession, is solely concerned with defining
          the terms of the contract and has nothing to do with m isrepresentations. BSGR's
          attem pts to distinguish AXA Sun Life Insurance pie a re of no assistance to it. By over­
          emphasising the m inor differences between AXA Sun Life Insurance pie and this case,
          BSGR misses the point. The crux of the m atter was stated by Rix LJ in AXA Sun Life
          Insurance pie:

                No doubt all such cases are only authority for each clause's particular wording:
                nevertheless it seems to me that there are certain themes which deserve
                recognition. Among them is that the exclusion of liability for misrepresentation has
                to be clearly stated. It can be done by clauses which state the parties' agreement
                that there have been no representations made; or that there has been no reliance
                on any representations; or by an express exclusion of liability for
                misrepresentation. However, save in such context, and particularlv where the

799
    AXA Sun Life Services pie v Campbell Martin Ltd and others [201 1 ] EWCA Civ 1 33 [35], CL-56.
800
    Vale's Pre-Hearing Written Submissions, paragraph 3 1 0.
801
    SHA, Section 1 7. 3(b).
802
    AXA Sun Life Services pie v Campbell Martin Ltd and others [201 1 ] EWCA Civ 1 33 [36], CL-56.

                                                   205
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    207207
                                                               Page  of 282
                                                                         of 282




               word "representations" takes its place alongside other words expressive of
               contractual obligation, talk of the parties' contract superseding such prior
               agreement will not by itself absolve a party of misrepresentation where its
               ingredients can be proved. 803

754.     In this case, the word "representations" does take its place alongside other words which
         are clearly expressive of contractual obligation ("agreements, promises, representations,
         warranties and/or contracts of any form or nature whatsoever" 804 ) . The fact that Section
         1 7.3(b) of the SHA includes references to the terms "understandings" and "arrangements"
         is neither here nor there. While "understandings" and "arrangements" may not amount to
         prior contractual agreements, neither do "promises" and "representations" (which were
         also present in AXA Sun Life Insurance pie) which have not crystallised into contractual
         terms. In any event, it is clear that the presence of "words expressive of contractual
         obligations" was not crucial to Rix LJ's reasoning - the presence of such words did not
         form the basis for his conclusion that the clause at issue did not exclude
         misrepresentation, but only made the real bases "particularly" persuasive.

755.     On the facts of this case, not only is Section 1 7.3(b) of the SHA not "[a clause] which
         state[s] the parties' agreement that there have been no representations made; or that
         there has been no reliance on any representations; or [... ] an express exclusion of liability
         for misrepresentation", 805 Section 1 7.3(a) expressly permits Vale to bring an action for
         fraudulent misrepresentation. The Tribunal accordingly dismisses BSGR's contractual
         estoppel defence.




    AXA Sun Life Services pie v Campbell Martin Ltd and others [20 1 1 ] EWCA Civ 1 33 [94] (emphasis
603

added), CL-56.
804
    SHA, Section 1 7.3(a).
    AXA Sun Life Services pie v Campbell Martin Ltd and others [20 1 1 ] EWCA Civ 1 33 [94 ], CL-56.
605



                                                 206
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    208208
                                                               Page  of 282
                                                                         of 282




VII.     BREAC H OF WARRANTIES

  A.     Analysis of applicable legal principles

        1.    Liability for breach of warranty

756.     Even if the Tribunal is wrong to hold that BSGR is liable for fraudulent m isrepresentation,
         the Tribunal would still hold BSGR liable to Vale for breach of warranty. This section
         deals with breach of warranty, starting with some preliminary or general issues.

        2.   BSGR's interpretation of " knowledge" as referring to "actual knowledge (or
             the equivalent) by a defined group of BSGR people" is wrong

757.     A number of the warranties discussed below refer to BSGR's knowledge, using phrases
         such as "so far as BSGR is aware." BSGR argues that this means actual knowledge (or
         the equivalent) by a defined group of BSGR personnel in Section 1.8 of the Framework
         Agreement, which states:

               A reference in this Agreement to "so far as BSGR is aware", "so far as any BSGR
               Guinea Group Company is aware" or "to the knowledge of any BSGR Guinea
               Group Company" or any similar reference shall be construed as the actual
               knowledge as at the date of this Agreement of Yossie Tchelet, Marc Struik,
               Asher Avidan and David Clark of BSGR, David Barnett (in his capacity as an
               external advisor) and Benjamin Steinmetz (in his capacity as an external advisor
               to BSGR/the Balda Foundation) (the " BSGR Principals"), together with such
               knowledge as the BSGR Principals shou ld have had, taken into
               consideration their office and respective duties, had they each made all
               reasonable enquiry in relation to the matter in question as at the date of this
               Agreement. 806

758.     Vale, for its part, points out that BSGR's reading of the phrase "so far as BSGR is aware"
         misses out the second limb of Section 1.8 of the Framework Agreement, which is that the
         phrase includes "such knowledge as the BSGR Principals should have had, taking into
         consideration their office and respective duties, had they each made all reasonable
         enquiry in relation to the matter in question as at the date of this Agreement."807

759.     The Tribunal agrees with Vale, and this forms the basis for the analysis that follows. This
         implies that, for the purposes of the Framework Agreement and pursuant to the
         definitions of that Agreement in its Schedule 1:

         759.1.   "BSGR" means BSGR,

         759.2.   "BSGR Advisory Company" means any and each of BSGR Treasury Services
                  Limited, Resources Advisory Services Limited and Onyx Financial Advisors
                  Limited;

         759.3.   "BSGR Group" means BSGR and its affiliates from time to time excluding with
                  effect from completion any BSGR Guinea Group Company;

806
    Framework Agreement, Section 1 .8 (emphasis added); BSGR's Statement of Defence, paragraph
275.
807
    Vale's Pre-Hearing Written Submissions, paragraph 371.

                                                207
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 209209  of 282
                                                                      of 282




          759.4.   "BSGR Guinea" means BSGR Guernsey; and

          759.5.   "BSGR Guinea Group Company" means, to the extent relevant for these
                   proceedings, any and each of BSGR Guernsey and BSGR Guinea.

 B.       Has there been a breach of warranty?

760.      BSGR gave a number of warranties in the Framework Agreement and the SHA which
          Vale alleges were breached, based on the same facts as those supporting the
          misrepresentation allegations above. The warranties under the Framework Agreement
          are to be found in Schedule 4 of the Framework Agreement; the warranties contained in
          the SHA are situated in Schedule 3. The seven relevant warranties will be discussed in
          turn and the Tribunal will conclude that four of these warranties have been breached. The
          relevant seven warranties are as follows:

          760.1.   Section 2.1 of Schedule 4 to the Framework Agreement: "The information in [the]
                   [Framework] Agreement, Disclosure Bundle and Disclosure Letter is accurate in
                   all material respects".

          760.2.   Section 3 . 1 of Schedule 4 to the Framework Agreement: "The business of each
                   BSGR Guinea Group Company has been carried out in compliance with all
                   Applicable Law".

          760.3.   Section 3.2 of Schedule 4 to the Framework Agreement: "no BSGR Guinea
                   Group Company is aware of the existence of circumstances which represent a
                   real threat that any Relevant Permit [... ] is likely to be revoked".

          760.4.   Section 3.5 of Schedule 4 to the Framework Agreement: No corrupt payment
                   was made to a Government Official.

          760.5.   Section 3.6 of Schedule 4 to the Framework Agreement: No violation of the
                   OECD Convention on Bribery of Foreign Public Officials in International
                   Business Transactions was committed.

          760.6.   Section 4.2 of Schedule 4 to the Framework Agreement: "No litigation [or other
                   proceedings] are threatened or pending by or against any BSGR Guinea Group
                   Company [ ... ] which would adversely affect any BSGR Guinea Group Company
                   in the performance of its obligations under [the] [Framework] Agreement".

          760.7.   Anti-corruption warranties contained in Section 16.1 and Schedule 3 to the SHA.

76 1.     As the facts and matters regarding the warranties by and large overlap with those
          regarding the fraudulent misrepresentation claims, the Tribunal - using the same
          approach adopted by the Parties in relation thereto (see Vale's Statement of Reply,
          paragraph 976) - will rely on such facts and matters without repeating them and just
          cross-reference them. Any such facts and matters are deemed to be incorporated into
          this section of the Award.

         1.   Section 2.1 of Schedule 4

762.      Section 2 contains BSGR's warranties on "Information". Section 2.1 of Schedule 4 to the
          Framework Agreement provides:

                                                208
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    210210
                                                               Page  of 282
                                                                         of 282




               So far as BSGR is aware, the information set out in th is Agreement, the
               Disclosure Bundle and the Disclosure Letter is accurate in all material respects
               and is not misleading. The documents contained in the Disclosure Bundle were
               collected in good faith for the purpose of providing a description of the material
               areas of the BSGR Guinea Group's business as at the date of this Agreement. So
               far as BSGR is aware, no document or other information, which would otherwise
               have been material to the business of the members of the BSGR Guinea Group
               and is in the possession or under the control of the BSGR Group has been
               knowingly with held or fraudulently concealed from the Disclosure Bundle. 808

763.     Vale alleges that this broad warranty has been breached while BSGR alleges that it is
         s uperseded by more s pecific warranties rega rding com pliance with anti-bribery legislation
         d i scussed further below. The plain language of Sectio n 2 . 1 and its non-exclu sion or non­
         references to s pecific warranties confirms Vale's interpretation.

764.     Vale relies primari ly on the non-disclosure of the Pentler-related contracts and
         documents. For the reasons already g iven in section VI .B.2 of this Award regard ing
         fraudulent misrepresentations of the non-existence of contracts with consultants, the
         Tribunal finds that BSGR breached Section 2 . 1 . There was n o disclosu re i n all m aterial
         respects, given the relevance of these documents for the d ue d iligence process.

        2.    Section 3.1 of Schedule 4

765.     Section 3. 1 of Schedule 4 to the Fra mework Agreement is included in the "Regulatory
         Matters" part of BSGR's warranties and relate to the business of BSG R G uernsey and
         BSGR Guinea o perating in com pliance with applicable law.

766.     Section 3 . 1 of Schedule 4 provides:

               The businesses of each BSGR Guinea Group Company have been carried on
               and are being carried on in compliance with all Applicable Law and in compliance
               with all constitutional documents of such BSGR Guinea Group Company and
               there has been and there is at the date of this Agreement no investigation or
               enquiry by, or order, decree or judgment of, any Governmental Entity outstanding
               or, to the knowledge of any BSGR G uinea Group Company, threatened against
               any BSGR Guinea Group Company, nor any notice or other communication from
               any Governmental Entity with respect to any alleged violation and/or failure to
               comply with any such Applicable Law that would prevent any BSGR Guinea
               Group Company from performing its obligations under this Agreement and/or any
               Ancillary Agreement to which it is a party. 809

767.     "Applicable Law", in relation to any person , property, transaction or event, is defined as "(i)
         all applicable provisions of laws, statutes, ordinances, rules, regulations, directives,
         guid elines and o rders of any Governmental Entity; a nd (ii) the terms of all judgments,
         orders, awards and decrees issued by any G overnmental Entity, i n each case, by w hich
         such person i s bound or submits or having application to the property, transaction o r
         event in question."8 1 0

768.     Vale asserts that BSGR's acts of bribery and corruption amounted to a violation of
         G u inean law (an Applicable Law) in breach of Section 3. 1 , relying on the Technical
         Committee' s finding that BSGR obtained the m ining rights via corrupt practices in

808
     Framework Agreement, Schedule 4, Section 2. 1 , C-1 .
809
     Framework Agreement, Schedule 4, Section 3 . 1 , C-1 .
81
   ° Framework Agreement, Schedule 1 , C-1 .

                                                   209
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 211211  of 282
                                                                      of 282




          violation of the mining code of Guinea.8 1 1 This assertion is contested by BSGR , which
          argues that Vale has not pinpointed the particular legal provision in Guinean law which
          BSGR allegedly breached, and that the Technical Committee's Report is inadmissible in
          any event. 8 1 2 The Tribunal finds that, while the Technical Committee's Report is
          admissible, it is not sufficient evidence of a breach of Guinean law. The Tribunal is
          required to make its own findings on Guinean law, and it is not able to do so because
          Vale has not identified the specific provision in the Guinean mining code or other
          Guinean law that BSGR allegedly violated, let alone explain how that provision was
          breached. Vale argues in the alternative that the Applicable Law which had been
          breached is the FCPA, 8 1 3 but does not explain how the FCPA applies to BSGR (a
          Guernsey company) and how BSGR had violated the FCPA. The Tribunal finds in the
          light of the above that a breach of Section 3.1 has not been established.

         3.   Section 3.2 of Schedule 4

769.      Section 3.2 of Schedule 4 is also part of the "Regulatory Matters" section of BSGR's
          warranties. The relevant part of Section 3.2 provides:

                As of the date of this Agreement, no BSGR Guinea Group Company is aware of
                the existence of circumstances which represent a real threat that any Relevant
                Permit (including any Exploration Permit, the Mining Concession and the Basic
                Agreement) is likely to be revoked or restricted or amended in such a manner
                which is materially prejudicial to the interests of a BSGR Guinea Group
                Company.8 1 4

770.      Vale asserts that this warranty should be construed broadly to refer to circumstances
          which represent a real threat to BSGR's mining rights while BSGR interprets this
          warranty strictly to require proof of an actual threat to the mining rights. The plain
          language of the warranty, in the Tribunal's opinion, confirms Vale's broad interpretation
          as it relates to "the existence of circumstances which represent a real threat that any
          Relevant Permit [ ... ] is likely to be revoked or restricted or amended". An actual or
          imminent threat to the relevant mining rights is thus not required and the knowledge of
          circumstances which represent a threat is sufficient.

771 .     It follows from the Tribunal's discussion and analysis in section VI of this Award that
          substantial benefits were paid or granted by BSGR entities to Pentler, and its principals,
          Mme. Toure, I.S. Toure, Bah and Daou. If these payments or grants had been discovered,
          they would have exposed the mining rights of BSGR Guinea to revocation, restriction or
          amendment which would have been materially prejudicial to the interests of BSGR
          Guinea and BSGR Guernsey. For the reasons adopted in section VI.B.3 of this Award,
          BSGR cannot plead that no relevant person within a BSGR entity or no relevant BSGR
          entity had knowledge of such exposure. The Tribunal concludes that BSGR breached this
          warranty as circumstances did exist at the material time which threatened the mining
          rights and exposed them to cancellation, restriction or amendment.




811
     Vale's Statement of Reply, paragraph 991 ; Vale's Statement of Case, paragraph 300.
812
     BSGR's Statement of Rejoinder, paragraph 471 ; BSGR's Statement of Defence, paragraph 280.
813
     Vale's Pre-Hearing Written Submissions, paragraph 374.
81 4
     Framework Agreement, Schedule 4, Section 3.2, C-1.

                                                210
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 212212  of 282
                                                                     of 282




         4.    Section 3.5 of Schedule 4

772.       Section 3.5 of Sched ule 4 also pertains to "Regulatory Matters" a n d BSGR's warranties in
           relation thereto. Section 3.5 of Schedule 4 provides as follows:

                In regard to the operations of the BSGR Guinea Group and all matters governed
                by this Agreement, none of BSGR nor any BSGR Guinea G roup Company nor
                any BSGR Advisory Company nor any of their respective agents have paid,
                offered, promised, or authorised the payment of money or anything of value,
                directly or indirectly, to a Government Official while knowing or having reason to
                know that any portion of such exchange is for the purpose of:

                 (a)   corruptly influencing any act or decision of such Government Official(s) in
                       their official capacity, including the failure to perform an official function, in
                       order to assist BSGR, any BSGR Guinea Group Company, any BSGR
                       Advisory Company or any other person in o btaining or retaining business,
                       or directing business to any third party;

                (b)    securing an improper advantage;

                (c)    corruptly inducing such Government Official(s) to use their influence to
                       affect or influence any act or decision of a Governmental Entity in order to
                       assist BSGR, any BSGR Guinea Group Company or any other person in
                       obtaining or retaining business, or directing business to any third party; or

                (d)    providing an unlawful personal gain or benefit, of financial or other value, to
                       such Government Official(s),

                and no agent of any BSGR Guinea Group Company has done or procured or
                                                               815
                induced any person to do any of the foregoing.

773.      The Parties' a rg u ments regarding this warranty overlap with those made in relation to
          fraudulent misrepresentations, whi ch are incorporated herein as wel l as the Tribunal's
          discussion and analysis in section VI of this Award, in particular with respect to payments
          or g rants of benefits to Government Officials. The Tribunal has found insufficient
          evidence of such payments or grants in relation to Thiam and President Conte, but has
          found that payments or g ra nts to Mme. Toure qualified as bribes u nder the relevant
          representation . On this basis, the Tribunal finds that the payments to M me. Tou re
          breached Section 3 . 5 of Schedule 4 to the Framework Agreement.

         5.    Section 3.6 of Schedu le 4

774.      Section 3.6 of Sched ule 4 also deals with BSGR's warranties for "Regulatory Matters".
          Section 3.6 of Schedule 4 provides as fol lows:

                In connection with this Agreement, and any Ancillary Agreements, and (where
                relevant) their respective obligations thereunder, no BSGR Guinea Group
                Company nor any BSGR Advisory Company nor any of their agents:

                (a)    has taken any action, directly or indirectly, that has resulted or would result
                       in a violation of any applicable laws implementing the OECD Convention
                       on Bribery of Foreign Public Officials in International Business
                       Transactions (the "OECD Convention") or any similar laws or regulations to
                       which any BSGR Guinea Group Company, any BSGR Advisory Company
                       or any of their respective agents is subject; or

815
      Framework Agreement, Schedule 4, Section 3.5, C-1 .

                                                     211
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    213213
                                                               Page  of 282
                                                                         of 282




               (b)   have paid, offered, promised , or authorized the payment of money or
                     anything of value, directly or indirectly, to a Government Official while
                     knowing or having reason to know that any portion of such exchange is for
                     the purpose of:

                     (i)     corruptly influencing any act or decision of such Government
                             Official(s) in their official capacity, including the failure to perform an
                             official function, in order to assist BSGR, any BSGR Guinea Group
                             Company, any BSGR Advisory Company or any other person in
                             obtaining or retaining business, or directing business to any third
                             party;

                     (ii)    securing an improper advantage;

                     (iii)   corruptly inducing such Government Official(s) to use their influence
                             to affect or influence any act or decision of a Governmental Entity in
                             order to assist BSGR, any BSGR Guinea Group Company or any
                             other person in obtaining or retaining business, or directing business
                             to any third party; or

                     (iv)    providing an un lawful personal gain or benefit, of financial or other
                             value, to such Government Official(s),

               and no agent of any BSGR Guinea Group Company has done or procured or
               induced any person to do any of the foregoing. 8 1 6

775.     Vale a rgues that BSGR's bribery and corruption triggers the application of S ection 3.6.
         Conversely, BSGR submits that Vale has failed to plead the violation of any applicable
         laws implementing the OECD Convention on which it relies. The wording of S ections 3.5
         and 3.6 are very similar, but their i ntroductions differ. While S ection 3.5 refers to the
         operation of BSGR Guinea and BSGR G uernsey and all matters governed by the
         Framework Agreement and covers bribes and corruption in rel ation to the m ining rights,
         Section 3.6 relates to the Framework Agreement and any Ancillary Agreements81 7 and,
         whe re relevant, the respective obl igations thereunder. As Vale's arg u ments relate to the
         mining rights (and thu s the operations of BSGR Guinea) and not to bribes o r corruption in
         relation to the Framework Agreement and the Ancillary Agreem ents, the Tribunal
         considers that Section 3.6 is inapplicable to the case at hand, and that there was no
         breach of warranty of BSGR regarding Section 3.6.

        6.   Section 4.2 of Schedule 4

776.     Section 4 of Schedule 4 to the Framework Agreem ent contains BSG R's warranties in
         relation to litigation. Section 4.2 of Schedule 4 provides as follows:

               No litigation, arbitration or administrative proceedings are threatened or pending
               by or against any BSGR Guinea Group Company where, in each case, or in
               aggregate, the negative resolution of which would adversely affect any BSGR
               Guinea Group Company in the performance of its obligations under this
               Agreement and/or any Ancillary Agreement and/or the Basic Agreement to which
81 6
    Framework Agreement, Schedule 4, Section 3.6, C-1 .
81 7
    Schedule 1 to the Framework Agreement defines Ancillary Agreements as "the Shareholders'
Agreement, the Off-take Term Sheet, the Off-take Agreement, the Vale Loan and the Vale Loan Term
Sheet and any technical services agreement entered into by any member of the BSGR Guinea Group
with any member of either Party's Group as contemplated by Section 5.6 and any agreement entered
into by any member of the BSGR Guinea Group with any member of either Party's Group as
contemplated by Section 5.8, or any of them."

                                                    212
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 214214  of 282
                                                                     of 282




                 it is a party and to the knowledge of BSGR no fact or circumstance exists which
                 may give rise to any such litigation, arbitration or proceedings. 8 1 8

777.      In section VI . B.2 of this Award, the Tribunal has discussed Vale's allegati o n that BSGR
          made misrepresentations regarding pending or threatened litig ation and proceedings.
          The Tribunal has concluded that BSGR falsely m isrepresented that there was none as it
          should have disclosed the potential disputes with Camara and Bah in its a nswers to
          Question 9.1 of the Legal Due Diligence Questionnaire. The Tribunal's discussion ,
          analysis and conclusion are deemed i ncorporated i nto this section of the Award. The
          Tribunal also considers that the litigation threatened by Bah might h ave adversely
          affected BSGR Guinea, the Framework Agreement and the Base Convention as it might
          have exposed BSGR, BSG R Guinea and its affiliates to allegations of corruption. The
          Tribunal thus concludes that BSGR breached Section 4.2 of Schedu l e 4 to the
          Framework Agreement.

         7.    Section 16.1 and Schedule 3 of the SHA

778.      Vale also alleges that BSGR breached warranties in the SHA, namely Section 1 6 . 1 of the
          SHA and Schedule 3(a), (b) and (d) to the SHA.

779.      Section 1 6. 1 of the SHA, headed "No Bribery", provides:

                Neither the Company nor any of the Parties know or have reason to believe that
                the Company or any other member of the BSGR Guinea Group or any of their
                respective Agents will pay, offer, promise, or authorize the payment of money or
                anything of value, directly or indirectly, to a Government Official wh ile knowing or
                having reason to believe that any portion of such exchange is for the purpose of:

                (a)    corruptly influencing any act or decision of such Government Official(s) in
                       their official capacity, including the failure to perform an official function, in
                       order to assist the Company or any other person in obtaining or retaining
                       business, or directing business to any third party;

                ( b)   securing an improper advantage;

                (c )   corruptly inducing such Government Official(s) to use their influence to
                       affect or influence any act or decision of a Government Authority in order to
                       assist the Company or any other person in obtaining or retaining business,
                       or directing business to any third party; or

                (d )   providing an unlawful personal gain or benefit, of financial or other value, to
                       such Government Official(s). 8 1 9

780.      U nder Section 1 6.2 of the SHA, Vale, BSGR and BSGR G uernsey coven anted that they
          would com ply with their respective obligations in Schedu le 3 to the SHA. Sched ule 3(a),
          (b) a n d (d), h eaded "Bribery Compliance Provisions", to the SHA provide:

                (a)    The Parties shall require, and take no action to impair or impede that, the
                       Company and each other member of the BSGR Guinea Group will remain
                       in full compliance with Anti-Bribery Laws and with Applicable Sanctions
                       Laws and Regulations.



818
      Framework Agreement, Schedule 4, Section 4.2, C-1 .
819
      SHA, Section 1 6. 1 , C-2.

                                                     213
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    215215
                                                                 Page  of 282
                                                                           of 282




                       (b)      The Parties shall use all reasonable efforts to ensure that no member of
                                their respective Groups and none of their directors, officers, employees nor
                                anyone acting on their behalf (whether as an agent, in an advisory capacity
                                or otherwise) shall, directly or indirectly, take any action or engage in any
                                activity to promote the business activities and interests of, or to secure an
                                advantage for, or act, or purport to act or hold themselves out as acting on
                                behalf of, the BSGR Guinea Group and/or the Project with respect to any
                                Government Authority or Government Official, without having obtained the
                                prior a pproval of the Board (and the Board shall consider any such request
                                for approval in accordance with the Compliance Program); and the relevant
                                Party shall be liable for any breach of this paragraph (b) of this Schedule 3
                                by it or a member of its Group or any director, officer, employee or any
                                other person acting on behalf of it or any member of its Group.

                       [" . ]
                       (d)      In connection with this Agreement, and any Ancillary Agreements, and
                                (where relevant) their respective obligations thereunder, (i) the Parties shall
                                use all reasonable efforts to ensure that no BSGR Guinea Group company
                                nor any of its Agents will take any action, directly or indirectly, that would
                                result in a violation of any applicable laws implementing the OECD
                                Convention on Bribery of Foreign Public Officials in I nternational Business
                                Transactions (the "OECD Convention") or any similar laws or regulations to
                                which any BSGR Guinea Group company or any of its Agents is subject; (ii)
                                BSGR shall use all reasonable efforts to ensure that no BSGR Advisory
                                Company nor any of its Agents will take any action, directly or indirectly,
                                that would result in a violation of any applicable laws implementing the
                                OECD Convention or any similar laws or regulations to which any BSGR
                                Advisory Company or any of its Agents is subject and (iii) Vale shall use all
                                reasonable efforts to ensure that none of its Agents will take any action,
                                directly or indirectly, that would result in a violation of any applicable laws
                                implementing the OECD Convention or any similar laws or regulations to
                                                                     820
                                which any Agent of Vale is subject.

78 1 .     Both Parties agree that these warranties relate to future conduct.

782.       Vale a rg ue s that BSGR is in breach of those provisions because "BSGR's corrupt
           activities contin u ed after the S HA was executed, including through the activities of Noy,
           Lev Ran, and Cilins, and in breach of the express terms of the relevant warranties."821

783.       BSGR, on the othe r hand, contends that there was no b ribery after that d ate because:

           783 . 1 .         Any contact between Mr Noy, Mr Lev Ran and Mr Cilins , and Mme Toure was
                             (says Noy) for their legitimate business. More importantly, it had nothing to do
                             with BSGR· 822 and
                                         I




           783.2.            No payments could have been made followin g the entry into the S HA for the
                             purpose of i nflu encing the act of a G overnm e nt Official in relation to the mining
                             rig hts. By that time, the mining rights had been granted pursuant to the Base
                             Conventio n of 1 6 December 2009 and the Mining Concession of 1 9 March 201 0,
                             so there was nothing to influence. 823


820
    SHA, Schedule 3, Sections 3(a), 3(b), 3(d), C-2.
821
    Vale's Statement of Reply, paragraph 1 021 .
822
    BSGR's Statement of Defence, paragraph 299.
823
    BSGR's Statement of Defence, paragraph 300.

                                                             214
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    216216
                                                               Page  of 282
                                                                         of 282




784.      The SHA was concluded on 30 April 201 0 . The issue is thus whether Section 1 6. 1 of the
           SHA and Schedu le 3(a) , (b) or (d) to the SHA were breached after such date. Section
           1 6 . 1 is similarly d rafted as the d ue diligence representatio n in Section VI of the
          Compliance Due Diligence Q uestionnaire as referred to in para graph 579 of this Award.
          The term "Parties" in Sectio n 1 6 . 1 of the SHA refers to BSGR a n d Vale, and the term
          "Company" or "BSGR G uinea" refers to BSG Resources (Guinea) Limited or the BSGR
          Guernsey entity (Schedule 1 S HA referring to the Preamble of the SHA). Pursuant to the
          same Schedule 1 , "BSGR G uinea Group" means BSGR G u ernsey together with its
          subsidiaries (including BSGR Guinea) and "agents" is defined with respect to an entity as
          its directors, officers, employees and any other persons for whose acts it may be
          vicariously liable and a nyone acting on its behalf.

785 .     I n two respects, Section 1 6. 1 of the SHA d iffers from the Due Dilig ence Questionnaires.
          First, BSGR is now a party to the anti-bribery covenant and secondly, the personal scope
          extends to agents and not to consultants. The latter is less relevant in relation to Pentler
          and Cilins, as the Tribunal has already found that Pentler and Cilin s acted as agents of
          BSGR, BSGR G uernsey and BSGR Guinea and had to be d isclosed at the occasion of
          the due diligence investigatio n (see section VI . B.2 of this Award).

786.      In addition, the Tribunal found that Mme. Toure was a Government Official for the
          purposes of the answers to the Due Diligence Questionnaire. H owever, on 30 April 201 0
          when the SHA was concluded, President Conte (who had d ied o n 22 December 2008)
          was no longer the President and Mme. Tou re was exiled to Sierra Leone. She moved to
          the United States in 201 0. On 30 April 201 0, she no longer performed ceremo nial
          functions as her h usband had d ied sixteen months earlier, which raises the q uestion of
          whether benefits, if any, given to a former Governmental Official may qualify as bribes
          u nder Section 1 6. 1 of the SHA. Schedule 1 to the SHA, in this respect, contains the same
          definition as the one used for purposes of the due diligence:

                 Government Official means (i} an employee, officer or representative of, or any
                 person otherwise acting in an official capacity for or on behalf of a Government
                 Authority; (ii) a legislative, administrative, or judicial official, regardless of whether
                 elected or appointed; (iii) an officer of, or individual who holds a position in, a
                 political party; (iv) a candidate for political office; (v) an individual who holds any
                 other official, ceremonial, or other appointed or inherited position with a
                 government or any of its agencies; or (vi) an officer or employee of a
                 supranational organ ization (including, without limitation, World Bank, United
                 Nations, I nternational Monetary Fund and OECD). 824

787.      The Tribunal considers that Sections 1 6 . 1 (b) and (d) of the S HA a lso contemplate
          benefits granted to a former Government Official if the consideratio n for such benefits
          relates to efforts of s uch Government Official in the past. This is clear from a plain
          reading of Sections 1 6 . 1 (b) and (d) , which provide:

                 Neither the Company nor any of the Parties know or have reason to believe that
                 the Company or any other member of the BSGR Gu inea Group or any of their
                 respective Agents will pay, offer, promise, or authorize the payment of money or
                 anything of value, directly or indirectly, to a Government Official while knowing or
                 having reason to believe that any portion of such exchange is for the purpose of:

                 (a)    [. . . ]

824
      SHA, Schedule 1 , C-2.

                                                       215
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    217217
                                                               Page  of 282
                                                                         of 282




                    ( b)      securing an improper advantage;

                    ( c)      [ . . . ]; or

                    (d )      providing an unlawful personal gain or benefit, of financial or other value, to
                              such Government Official(s). 825

788.     Sections 1 6. 1 (b) and (d) relate to future benefits to secure an improper a dvantage and/or
         to provide an unlawful personal benefit and are n ot restricted to future acts or omissions
         of a Government Official. On a plain reading of the provisions q u oted , any benefits given
         to Mme. Toure after the S HA was concluded to com pensate for past services would fall
         withi n the scope of Sections 1 6. 1 (b) and (d) of the SHA.

789.     In addition, for the reasons explained in the paragraph above, the Tribunal considers that
         Sections 1 6. 1 (b) and (d) do not (in principle) exclude payments made after the conclusion
         of the SHA pursuant to threats of economic extortion related to bribes paid when a
         person was still a G overnment Official. In cases where payments are made to silence the
         extorter to forestall the disclosure of the bribes and to avoid the reputational, legal or
         contractual consequences of such disclosure, the Tribunal considers that benefits
         g ra nted pursuant to threats of economic extortion would also fall within the scope of
         Sections 1 6. 1 (b) and (d) .

790.     Vale complains about the following post-SHA payments which have been reviewed by
         the Tribunal:

         790. 1 .          USO 1 49,970 on 2 1 July 201 0: 826 a bank record in the U . S . criminal proceedings
                           against Cilins indicates a payment by Lev Ran from an account i n Israel to an
                           account i n Florida belonging to Mme. Toure.

         790.2.            USO 1 00 ,000 on 27 J uly 201 0: 827 a bank record i n the U S criminal proceedings
                           against Cilins i nd icates his payment to Mme. Toure; a copy of the cheque is
                           i ncluded i n C-6, p. 1 9 1 .
                                          8
         790. 3.           USO 50,00082 and USO 99,9708 29 on 5 Aug ust 201 O: a bank record in the US
                           criminal proceedings against Cilins indicates his payment to Mme. Toure and
                           the cheque at C-6, p. 1 92 ; a bank record in the US criminal proceedings against
                           Cilins indicates the second payment as having been made by Lev Ran to an
                           account i n Florida belonging to Mme. Toure.

82 5
     SHA, Section 1 6. 1 , C-2.
826
     USA v. Ci/ins, Government's Mem . In Supp. of Detention Pending Trial, Dkt. No. 1 3, 6 June 20 1 3,
p. 1 3, C-1 09; USA v. Ci/ins, Detention Hr'g Tr. At 38: 1 -5, Dkt. No. 79, 3 July 201 3, C-1 10; USA v.
Ci/ins, Government's Sentencing Mem . , Dkt. No. 69, 1 8 July 201 4, p. 3, C-1 1 1 ; USA v. Toure
Properties, Complaint, paragraph 25, Dkt. No. 1 , 2 1 November 2014, C-76.
827
     Cheque number 96 dated 27 July 20 1 0, p. 1 91 , C-6; Cheque n umber 97 dated 5 August 2010, p.
1 92, C-6; see also USA v. Ci/ins, Government's Sentencing Mem. , Dkt. No. 69, 1 8 J uly 20 14, p. 3 , C-
1 1 1 ; USA v. Toure Properties, Complaint, paragraph 25, Dkt. No. 1 , 21 November 2014, C-76.
828
     Cheque number 96 dated 27 J uly 20 1 0, p. 1 9 1 , C-6; Cheque number 97 dated 5 August 201 0, p.
1 92, C-6; USA v. Ci/ins, Government's Sentencing Mem. , Dkt. No. 69, 1 8 July 20 1 4, p. 3, C-1 1 1 ; USA
v. Ci/ins, Detention Hearing Transcript, 39: 3-7, Dkt. No. 79, 3 July 20 1 3, C-1 1 0 ; USA v. Toure
Properties, Complaint, paragraph 25, Dkt. No. 1 , 2 1 November 201 4, C-76.
829
     USA v. Ci/ins, Government's Mem. I n Supp. of Detention Pending Trial, Dkt. No. 1 3, 6 June 201 3,
p. 1 3 , C-1 09; USA v. Ci/ins, Government's Sentencing Mem . , Dkt. No. 69, 1 8 J u ly 2014, p. 4, C-1 1 1 ,
USA v. Toure Properties, Complaint, paragraph 25, Dkt. No. 1 , 2 1 November 20 1 4, C-76.

                                                           216
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 218218  of 282
                                                                    of 282




        790.4 .   Pentler and Mme. Toure allegedly signed an agreement on 8 July 2010 whereby
                  Mme. Toure would receive USD 5 million from Pentler. The payment was
                  subject to the "proper implementation and functioning and the next stages of the
                  operation conducted by our partners on the Simandou project in Guinea."830 Of
                  the five agreements detailed hereafter, there are two agreements that reference
                  the Simandou project by name: one is referred to in this subparagraph and the
                  other is referred to in the next subparagraph. BSGR alleges (based on Nay's
                  written evidence) that this agreement is a forgery.831 The Tribunal has found at
                  paragraph 6 1 8 above that this agreement was not forged.

        790.5.    On the same date, Mme. Toure and Pentler appear to have entered into another
                  contract. The Tribunal has been provided with a translation of this contract
                  (which was disclosed by BSGR during the arbitration) but it has not seen the
                  original.832 Its terms are similar to those in the undated agreement described
                  below at paragraph 790.8, but the amount to be paid was USD 5.5 million. The
                  contract also specifically states that Mme. Toure "agree to delivery [sic] all the
                  originals & copies of the documents and agreements signed with the company
                  Pentler Holdings Ltd. & its partners with regard to the SI MONDOU project in
                  Guinea".

        790.6.    On 3 August 201 0, Mme. Toure and Pentler signed an agreement under which
                  she would receive an "extra sum" of USO 5 million over the next four years
                  following the successful completion of the next stages of Pentler's activities in
                  Guinea.833 Matinda agreed to "refrain from making use of this document ( . .. ]
                  against company Pentler and/or its partners and/or its associates in Guinea."
                  Mme. Toure agreed to take responsibility for "all actions taken in Guinea by any
                  third party against Pentler and/or its associates".

        790.7.    Yet another agreement also signed on 3 August 201 0, provided that Mme Toure
                  would receive the sum of USD 5.5 million for her "participation in all activities
                  conducted in Guinea." 834 Noy gave evidence that the two agreements of 3
                  August 201 0 (which totalled USO 1 0.5 million) provided Mme. Toure with her
                  share of the buyback money paid to Pentler by BSGR for the shares in BSGR
                  Guinea BVI (i.e., 33% of USO 30 million).835 In reviewing these two contracts
                  and, on the basis of Noy's evidence, the Tribunal finds that there were indeed
                  two contracts dated 3 August 2010 by which Pentler conferred benefits for an
                  amount of USO 10.5 million to Mme. Toure.

        790.8.    An undated "Agreement" that references Pentler's role in Guinea as "advisor
                  and business provider" in the commercial, mining and medical fields and the
                  contribution Matinda has made to Pentler's success in those areas. In
                  recognition of that contribution, Matinda would receive USO 3.1 million. Noy
                  explained that this was the balance of the 5.5 million initially promised (2.4
                  million of which had already been paid).836 This agreement also guarantees the

830
    Untitled Agreement between Mme. Toure and Pentler, 8 July 201 0, p. 234, C-6.
831
    Noy First WS, paragraph 80.
832
    Contract between Matinda & Co. Ltd and Pentler, 8 July 201 0, C-563.
833
    Untitled Agreement between Mme. Toure and Pentler, 3 August 201 0, pp. 236-37, C-6.
834
    Contract between Pentler and Mme. Toure I Matinda, 3 August 201 0, R-1 5 1 .
835
    Noy First WS, paragraph 74.
836
    Noy First WS, paragraph 77.

                                                217
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    219219
                                                               Page  of 282
                                                                         of 282



                  "absolute confidentiality" of all common business conducted in Guinea and that
                  Matinda will not contact any of the Guinean companies with which they had
                  collaborated. The Agreement also formally terminates all previous contracts and
                  obligations between the two parties. Finally, Matinda undertook responsibility for
                  any "complaints, actions, concerns or any other requests" filed by Guinean
                  institutions against Pentler. 837 To these points can be added a statement
                  confirming that Matinda had received USO 2.4 million from Pentler pursuant to a
                  "collaboration agreement" signed in 2005. 838 Although the contract and the
                  statement are not signed and the original, likely to be in the French language,
                  has not been submitted, the Tribunal finds, in combination with Noy's first
                  witness statement, that payments were made or benefits granted pursuant to
                  this agreement.

         790.9.   In 201 1 , Cilins transferred more than USO 3.6 million from a bank account in
                  Israel to a title company in the United States , 839 which might have been used to
                  make further payments to Mme. Toure. Vale provided a bank record for a wire
                  transfer of (i) USO 400,000 on 1 2 April, 201 1 ; 840 (ii) USO 709,600 on 1 2 May
                  201 1 ; 84 1 (iii) USO 2,2 1 1 ,000 on 1 2 September 201 1 ; 842 and (iv) USD 295,220 on
                  7 November 201 1 .843 The bank records indicate t.hat the wire transfers came
                  from Cilins, but have been redacted so that the beneficiary of the payments is
                  unclear. Hence, there is insufficient evidence for the Tribunal to base any finding
                  on it.

         790.1 0. In 201 2, Cilins transferred more than USO 1 00,000 from the same bank account
                  in Israel to the same title company in the United States. 844 The Claimant
                  provided a bank record for a wire transfer of USO 25,000 on 14 May 201 2845
                  and of USD 78,000 on 24 May 201 2.846 For the same reason as in the previous
                  sub-paragraph, the Tribunal is unable to make any findings on these transfers
                  without clear evidence of the identity of the recipient.

791 .    Based on the findings i n subparagraphs 790.1 -790.1 0 above, the Tribunal concludes that
         payments were made after the conclusion of the S HA by Cilins to Mme. Toure. The
         Tribunal also concludes that some of these payments related to Simandou, as Simandou
         is specifically mentioned in some agreements. The Tribunal also considers that Noy's
         statement that some of the agreements were not related to Simandou but to other past
         Guinean business ventures of Mme. Toure is not credible in view of the evidence
         accepted. In addition, the Tribunal finds that these payments relate to past services from
         Mme. Toure, before she was exiled to Sierra Leone and moved to the U.S.

792.     However, for the reasons at paragraphs 6 1 9 - 625 above, the Tribunal is not convinced
         that, on a balance of probabilities, BSGR authorised or knew about the relevant contracts

8 37
    Undated Agreement between Pentler and Matinda/Mamadie Toure, pp. 239-240, C-6.
838
    Undated Statement of Mme. Toure, p. 244, C-6.
839
    USA v. Cilins, Government's Sentencing Mem., Dkt. No. 69, 1 8 July 201 4, pp. 3-4, 38-41 , C-1 1 1 .
84
  ° C-1 1 1 p. 38.
    C-1 1 1 , p. 39.
841
842
    C-1 1 1 , p. 40.
    C-1 1 1 , p. 4 1 .
843

    USA v. Ci/ins, Government's Sentencing Mem., Dkt. No. 69, 1 8 J uly 20 14, pp. 3-4, 42-43, C-1 1 1 .
844

    C-1 1 1 , p. 42.
845

    C-1 1 1 , p. 43.
846



                                                   218
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 220220  of 282
                                                                     of 282



           and the payments to bring these within the scope of Section 1 6.1 (b) and/or 1 6.1 (d) of the
           SHA. The Tribunal is, thus, notwithstanding the suspicious nature of these contracts and
           payments, not able to make a finding that BSGR breached Sections 16.1(b) and 1 6. 1 (d)
           of the SHA and has paid bribes to Mme. Toure post SHA.

793.       The Tribunal now turns to examine whether BSGR and/or BSGR G uernsey breached the
           bribery compliance covenants of Schedule 3 to the SHA of ( 1 ) ensuring that they
           complied with anti-bribery laws (Schedule 3(a)); (2) not contacting a Government
           Authority or Government Official without prior Board approval (Schedule 3(c)) and (3) not
           violating the OECD Convention on Bribery of Foreig n Public Officials in International
           Business Transactions or any similar laws or regulations (Schedule 3(d)).

794.      Under Schedule 3(a), BSGR and BSGR Guernsey undertook to require and to take no
          action to impair or impede that BSGR Guinea and BSGR Guernsey will remain in full
          compliance with Anti-Bribery Laws. "Anti-Bribery Laws" is defined in Schedule 1 to the
          SHA as "the US Foreign Corrupt Practices Act, 15 U.S.C. §78-dd-1, et seq., as amended
          (the "FCPA") and any anti-bribery law, anti-corruption law, conflict of interest law, or any
          other applicable law, rule or regulation of similar purpose and effect applicable to the
          Parties hereto or the BSGR Guinea Group". Vale simply argues that BSGR's corrupt acts
          after the execution of the SHA amounted to a breach of such Anti- Bribery Laws, without
          specifying which particular Anti-Bribery Laws were breached and, as regards the FCPA,
          how the FCPA was breached. The Tribunal accordingly finds that a breach of Schedule
          3(a) has not been established.

795.       Under Schedule 3(b) , BSGR and BSGR Guernsey undertook to:

                use all reasonable efforts to ensure that no mem ber of their respective Groups
                and none of their directors, officers, employees nor anyone acting on their behalf
                (whether as an agent, in an advisory capacity or otherwise) shall, directly or
                indirectly, take any action or engage in any activity to promote the business
                activities and interests of, or to secure an advantage for, or act, or purport to act
                or hold themselves out as acting on behalf of, the BSGR Guinea Group and/or
                the Project with respect to any Government Authority or Government Official,
                without having obtained the prior approval of the [board of directors of BSGR
                Guernsey] (and the [board of directors of BSGR Guernsey] shall consider any
                such request for approval in accordance with the Compliance Program); and the
                relevant Party shall be liable for any breach of this paragraph (b) of this Schedule
                3 by it or a member of its Group or any director, officer, employee or any other
                person acting on behalf of it or any member of its Group.847

796.      For the reasons above related to absence of sufficient evidence that BSGR authorized or
          knew about the payments by Pentler and Cilins to M me. Toure post SHA, no breach of
          Schedule 3(b) to the SHA can be established.

797.      Under Schedule 3(d), BSGR and BSGR Guernsey undertook in connection with the SHA
          to:

                use all reasonable efforts to ensure that no BSGR Guinea Group company nor
                any of its Agents will take any action, directly or indirectly, that would result in a
                violation of any applicable laws implementing the OECD Convention on Bribery of
                Foreign Public Officials in International Business Transactions (the "OECD

847
      SHA, Schedule 3, Sections 3(b), C-2.

                                                    219
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 221221  of 282
                                                                      of 282




                  Convention") or any similar laws or regulations to which any BSGR Guinea Group
                  company or any of its Agents is subject; [ . . . J .
                                                                       848




 798.       BSGR also undertook u nder Schedule 3(d) to:

                  use all reasonable efforts to ensure that no BSGR Advisory C ompany nor any of
                  its Agents will take any action, directly or indirectly, that would result in a violation
                  of any applicable laws implementing the OECD Convention or any similar laws or
                  regulations to which any BSGR Advisory Company or any of its Agents is subject
                  [. . . l.
                            849




799.       Vale has not identified the "applicable laws implementin g the O ECO Conve ntion [ . . . ] or
           any similar laws or regulations to which any BSGR G uinea G ro u p com pa ny or any of its
           Agents is subject" that BSGR allegedly breached , apart from the FCPA. Vale however
           has not sufficiently briefed the Tribunal on how the FCPA has been breached by BSGR.
           The Tribunal therefore finds that a breach of Schedule 3(d) has n ot been established.




84 8
       SHA, Schedule 3, Sections 3(d), C-2.
849
       SHA, Schedule 3, Sections 3(d), C-2.

                                                       220
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 222222  of 282
                                                                      of 282




VIII.      FRUSTRATION

  A.       Introduction

800.       As with the discussion on breach of warranties, since the Tribunal has found that Vale
           has been successful in its misrepresentation clai m , the result of Vale's claim for
           frustration is academic. Nevertheless, for the sake of completeness, the Tribunal sets out
           its discussion below.

801 .      The Parties cite the fol lowing five pro positions in J. Lauritzen AIS v Wijsmuller B. V. (The
           Super Servant Two) [ 1 990) 1 Lloyd's Rep 1 (CA) ("Super Servant Two") to set out the
           doctrine of frustration .

                  1.   The doctrine of frustration was evolved to mitigate the rigour of the common
                       law's insistence on literal performance of absolute promises [ . . . J . The object
                       of the doctrine was to give effect to the demands of justice, to ach ieve a just
                       and reasonable result, to do what is reasonable and fair, as an expedient to
                       escape from injustice where such would result from enforcement of a
                       contract in its literal terms after a significant change in circumstances [ . . . ].

                 2.    Since the effect of frustration i s to kill the contract and discharge the parties
                       from further liability under it, the doctrine is not to be lightly invoked, must be
                       kept within very narrow limits and ought not to be extended [ . . . ].

                 3.    Frustration brings the contract to an end forthwith, without more and
                       automatically ( . . . J .

                 4.    The essence of frustration is that it should not be due to the act or election of
                       the party seeking to rely on it [ . . . ]. A frustrating event must be some outside
                       event or extraneous change of situation [ . . . ].

                 5.    A frustrating event must take place without blame or fault on the side of the
                       party seeking to rely on it ( . . . J . 850

802.       BSGR also cites the following passage i n National Carriers Ltd v Panalpina (Northern)
           Ltd [1 9 8 1 J AC 675 ( H L) ("National Carriers") to shed further light on the doctrine of
           frustration.

                 Frustration of a contract takes place where there supervenes an event (without
                 default of either party and for which the contract makes no sufficient provision)
                 which so significantly changes the nature (not merely the expense or
                 onerousness) of the outstanding contractual rights and/or obligations from what
                 the parties could reasonably have contemplated at the time of its execution that it
                 would be unjust to hold them to the literal sense of its stipulations in the new
                 circumstances; in such case the law declares both parties to be discharged from
                 further performance. 85 1




850
      J. Lauritzen AS v Wijsmu/ler B V (The Super Servant Two) (1 990] 1 Lloyd's Rep 1 , 8 (CA), CL-1 7.
851
      National Carriers Ltd v Panalpina (Northern) Ltd (1 98 1 ] AC 675, 700, RL-47.

                                                       221
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    223223
                                                               Page  of 282
                                                                         of 282




803.     In this case, Vale has submitted that the revocation of the mining rights by the GoG
         constituted a supervening event which made it commercially impossible for the Parties to
         perform their obligations under the Joint Venture Agreements.852

804.     The Tribunal is tasked to analyse Vale's frustration claim. But before it does so, the
         Tribunal will first address a preliminary issue which BSGR has raised to assert that the
         frustration claim stands or falls by Vale's corruption claim, and which the Tribunal
         considers is apposite to discuss at the outset.

  B.     Preliminary Issue: whether frustration is "parasitic" on other heads of claim

805.     BSGR argues that Vale's frustration claim is "parasitic on the bribery claims", in the sense
         that "If Vale fails to make out its case on bribery and corruption, then this frustration claim
         also fails because it is pleaded solely on the basis of that conduct." 853 According to BSGR,
         "if Vale cannot prove that BSGR engaged in bribery, then it fails in its argument that the
         present situation is not covered by the Joint Venture Agreements' force majeure clauses.
         If force majeure clauses apply, then the joint venture agreements cannot have been
         frustrated."854

806.     Vale's response is that the legal analysis for frustration is distinct from the legal analyses
         for deceit and breach of warranty. The legal analysis for frustration does not require Vale
         to show that "bribery took place or even that any of the underlying allegations against
         BSGR that formed the basis of the revocation of the Mining Rights were true".855 The
         legal analysis only requires Vale to show that the frustrating event was of such a nature
         that performance of the contract could not continue (through no fault of Vale) and that the
         event was one to which the force majeure clause did not apply. 856 This latter assessment
         only requires, for example, a decision as to whether the frustrating event was for reasons
         "connected to any direct or indirect action by [BSGR]". 857 Vale therefore argues that
         BSGR is incorrect to say that the frustration claim is parasitic on the bribery claims. 85 8

807.     The Tribunal begins its discussion by observing that the analysis of frustration consists of
         three key stages. The first examines if the doctrine of frustration has been excluded by an
         express contractual term. The second examines if the doctrine of frustration has been
         precluded in the alternative by the bar of foreseeability (see section V I I I.D of the Award
         below). If the analysis overcomes both bars, the analysis proceeds to the third stage,
         which applies the doctrine of frustration to determine if a supervening event has occurred
         which rendered further performance impossible. This is the basic structure of any legal
         analysis of frustration, and the Tribunal is required to proceed in accordance with this
         structure.

808.     The Tribunal next observes that, of these three stages, the second and third stages do
         not require the Tribunal to make findings on the allegations against BSGR regarding

852
    Vale's Statement of Case, paragraph 3 1 0 ; Vale's Pre-Hearing Written Submissions, paragraph 3 1 0.
853
    BSGR's Statement of Defence, paragraphs 31 1 , 3 1 7, 3 1 9.
854
    BSGR's Statement of Rejoinder, paragraph 5 1 4.
855
    Vale's Pre-Hearing Written Submissions, paragraph 394.
856
    Vale's Pre-Hearing Written Submissions, paragraph 394; Vale's Statement of Reply, paragraph
1 03 1 .
857
    Vale's Statement of Reply, paragraph 1 032.
858
    Vale's Statement of Reply, paragraph 1 030; Vale's Pre-Hearing Written Submissions, paragraph
393.

                                                  222
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 224224  of 282
                                                                       of 282




           bribery or non-disclosure. The issues of whether the revocation of the mining rights in this
           case was foreseen or foreseeable, and whether the revocation constituted a frustrating
           event, are matters which do not require the Tribunal to ascertain the veracity of Vale's
           allegations that BSGR had committed bribery and corruption.

809.       By contrast, as regards the first stage, the Tribunal notes Vale's position that the force
           majeure clause in the Joint Venture Agreements does not exclude the doctrine of
           frustration . The Tribunal notes that one of Vale's supporting arguments is that the
           revocation of mining rights in this case is not an event to which the force majeure clause
           applies. In particular, the Tribunal notes Vale's argument that the force majeure clause
           only covers revocations of mining rights "for reasons which are beyond the control of the
           Parties and are not otherwise connected to any direct or indirect action by either Party
           against or in violation of any of the Basic Agreement, the Mining Concession and the
           Guinea Exploration Permits, as the case may be", 8 59 and does not cover the revocation in
           this case, which was the result of BSGR's bribery and which was thus connected to
           BSGR's actions. In other words, at the first stage, it must be determined whether force
           majeure was self-induced. This is an argument which requires the Tribunal to determine
           Vale's bribery allegations against BSGR. This implicates that the first stage would stand
           or fall by the Tribunal's findings on corruption.

8 1 0.     But the assumption of Vale's argument is that the Tribunal is required to address this
           argument, and in this case the Tribunal is not so required. The reason to conclude that
           the force majeure clause does not exclude the doctrine of frustration is that the force
           majeure clause does not make full and complete provision for the events which it
           purports to apply to. The Tribunal refers to paragraphs 820-825 of the Award, which
           explain the point more fully. What is important to conclude for now is that there is no merit
           in BSGR's argument that the frustration claim is parasitic on Vale's claims of bribery and
           corruption in this case, because the force majeure clause does not make full and
           complete provision for the events which it purports to apply to and, hence, does not
           exclude the application of the doctrine of frustration.

81 1 .     BSGR's preliminary objection is accordingly dismissed. The Tribunal will begin its
           analysis of the frustration claim, starting with the issue of whether the doctrine of
           frustration has been excluded by an express contractual term.

  C.       Bar I: Force majeure clause

8 1 2.     The Parties are agreed that the applicability of the doctrine of frustration would ordinarily
           be precluded if the parties made express provision in their contract for the consequence
           of the particular event that has occurred.860 The issue is therefore whether the revocation
           of the mining rights, even if it were to amount to a supervening event for the purposes of
           the common law doctrine of frustration, was nevertheless an event for which the Parties
           had made express provision, so as to preclude the operation of the common law doctrine
           of frustration.


859
    Framework Agreement, Section 1 2.6(b)(iv). A similar phrasing is also used in Section 1 2.6(b)(v) of
the Framework Agreement, which provides for the "implementation of any action without either Party
having had any direct or indirect involvement in causing the implementation of such action, which
materially and adversely affects the rights granted to ProjectCo under the Basic Agreement, the
Mining Concession and/or any of the Guinea Exploration Permits."
860
    Vale's Statement of Case. paragraph 320; BSGR's Statement of Defence, paragraph 31 5.

                                                   223
     Case 1:20-mc-00212-AJN
        Case                Document
             1:19-cv-03619 Document 4-131-3  Filed
                                         Filed     06/26/20
                                               04/24/19      Page
                                                          Page 225225  of 282
                                                                   of 282




8 1 3.   The Framework Agreement contains a force majeure clause i n Sectio n 1 2.6, which
         provides for the suspension of each Party's obligation s under the Fra m ework Agreement
         a n d obliges the Parties to "cooperate in good faith with a view to reaching a mutually
         viable solution to the Force Majeure Event" in the event that a Force Majeure Event (as
         defined in Section 1 2.6) is reasonably determined by Vale to have occurre d . Section 1 2.6
         states as follows.

               (a)   Without prejudice to the operation of Section 5.2, if, during the time in
                     which this Agreement is in force, the circumstances u nder wh ich it was
                     concluded are fundamentally changed such as to have a material adverse
                     impact on the Project as a result of events or circumstances as specified in
                     Section 1 2.6(b) below which are outside of the control of Vale (a "Force
                     Majeure Event"), either Party may propose appropriate revisions to this
                     Agreement, and both Parties will endeavor to find a mutually acceptable
                     solution. Each Party acknowledges that a spirit of mutual co-operation and
                     long term goodwill underlies this Agreement and agrees that in the event
                     that unforeseen hardships arise affecting either Party, the Parties shall
                     meet promptly and in good faith with a view to attempting to find a mutually
                     acceptable means of alleviating such hardsh ip.

               (b)   A Force Majeure Event shall be:

                     (i)     (A) a natural catastrophe or cataclysm; (B) revolution, military or
                             political coup, regime change, civil disturbance, act of terrorism,
                             sabotage, vandalism or the threat of any such act; (C) an act of God,
                             natural disasters such as lightn ing, flood, fire, storm, earthquakes
                             and lack of water arising from environmental problems or weather;
                             (D) chemical contamination; (E) an event or circumstance resulting
                             in it becoming impossible, unsafe or not economically viable to
                             access the Concession Areas to the extent required or to export iron
                             ore from any of the Concession Areas to any other area within or
                             outside of Guinea or Liberia, including, for the avoidance of doubt,
                             extensive damage to any part of the i nfrastructure that forms part of
                             the Liberian Transport Solution; (F) unforeseeable geological,
                             environmental or ground (including ground water) conditions
                             affecting the construction of all or some of the works relating to the
                             Project; and/or (G) breakdown, inoperability, failure or partial failure
                             of any part of the energy source required to run any key component
                             of the Project, in each case, such that the development, exploitation
                             or continued operation of the Project is not reasonably practicable or
                             commercially viable;

                     (ii)    a major financial and/or economic crisis, either worldwide or in major
                             market(s) that could reasonably be expected to materially and
                             adversely affect or alter the iron ore demand from customers and
                             downstream industries and/or inventory levels;

                     (iii)   the price for the target guaranteed specification of iron ore calculated
                             in accordance with the Off-take Term Sheet (or the Off-take
                             Agreement) being less than $27 per metric tonne on an ex-works
                             mine basis for a continuous period of not less than 60 days;

                     (iv)    the revocation, annulment or materially adverse restriction of the
                             Basic Agreement, the Mining Concession or any of the Guinea
                             Exploration Permits for reasons which are beyond the control of the
                             Parties and are not otherwise connected to any direct or indirect
                             action by either Party against or in violation of any of the Basic
                             Agreement, the Mining Concession and the Guinea Exploration
                             Permits, as the case may be; or

                                                   224
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    226226
                                                                 Page  of 282
                                                                           of 282



                        (v)    the implementation of any action, without either Party having had
                               any direct or indirect involvement in causing the implementation of
                               such action, which materially and adversely affects the rights
                               granted to ProjectCo under the Basic Agreement, the Mining
                               Concession and/or any of the Guinea Exploration Permits.

                 (c)   Without prejudice to the operation of Section 5.2, in the event that Vale
                       reasonably determines that a Force Majeure Event has occurred then:

                       (i)     Vale shall notify BSGR and BSGR Guinea of its determination of the
                               occurrence of a Force Majeure Event within 1 0 Business Days of
                               such determination;

                        (ii)   Vale and each member of its Group shall, with effect on and from the
                               date of such determination, not be required to satisfy any of its or
                               their payment or other obligations that have not then already fallen
                               due for payment or performance in accordance with their respective
                               terms under this Agreement (including, without limitation , Vale's
                               obligations to pay the First Deferred Consideration, the Second
                               Deferred Consideration and/or the Additional Consideration pursuant
                               to Section 3; Vale's obligation to fund the Feasibility Study; and any
                               obligations of the lender under the Vale Loan to provide funding
                               pursuant to the terms of the Vale Loan, as applicable) and the
                               Parties agree and shall, to the fullest extent they are able to do so,
                               procure that BSG.R G uinea and its subsidiaries shall not make
                               payments of dividends or other distributions without the prior
                               approval of Vale, so that such payments and/or obligations shall be
                               suspended, in all such cases, for such period as Vale reasonably
                               and i n good faith determines that a Force Majeure Event is
                               continuing;

                       (iii)   the Parties will continue to cooperate in good faith with a view to
                               reaching a mutually viable solution to the Force Majeure Event; and

                       (iv)    if the Force Majeure Event is of a type as contemplated in section
                                1 2.6(b)(ii) or (iii) above, it is the current intention of Vale that, in
                               determining the course of action (if any) to be adopted in respect of
                               the Project in response to such Force Majeure Event, it would make
                               its assessment by reference to criteria which are not materially more
                               onerous than those applicable to other comparable projects of Vale
                               and its Affiliates and after having regard to all applicable factors and
                               circumstances (including, without limitation, the quality and quantity
                               of the iron ore produced or expected to be produced by the Project)
                               and the prevailing and anticipated market conditions at that time.

814.       The provisions of Section 1 2.6 are extend ed to the S hareholders' Agreement. Section
           1 5. 1 of the Shareholders' Agreement provides as follows.

                 The Parties agree that if a Force Majeure Event occurs, the provisions of Section
                 1 2.6 of the Framework Agreement shall apply to this Agreement mutatis mutandis
                 with respect to the suspension of the payment of d ividends or other distributions
                 by the Company or any of its subsid iaries and of the obligations of the Parties as
                 well as those of the Company or any of its subsidiaries hereunder which are not
                 capable of performance as a result of such Force Majeure Event.

8 1 5.     Vale argues that Section 1 2.6 d oes n ot exclude the doctrine of frustration in the p resent
           case for the following reasons.




                                                      225
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 227227  of 282
                                                                       of 282



8 1 6.     First, Vale argues that the operative part of the force majeure clause (Section 1 2.6(c)) is
           only triggered "in the event that Vale reasonably determines that a Force Majeure Event
           has occurred." This operative part allows Vale to notif y BSGR of a Force Majeure Event,
           suspend any payment obligations and try to reach a mutually viable solution with BSGR.
           It is a one-sided clause written in Vale's favour, and does not explain what should happen
           to BSGR's obligations. BSGR cannot rely on this right to exclude the doctrine of
           frustration, because BSGR could never have used this clause to trigger the operative
           part.861
                                                            '
81 7.      Second , Vale argues that the force majeure clause "does not adequately provide for the
           revocation of the mining rights from VBG caused by BSGR's bribery". Section 1 2.6(a)
           only encouraged the Parties to "propose appropriate revisions" to the Framework
           Agreement, "endeavour to find a mutually acceptable solution" and to "meet promptly and
           in good faith with a view to attempting to find a mutually acceptable means of alleviating
           such hardship." If Section 1 2.6(c) worked in BSGR's favour (and according to Vale's first
           argument, it does not), it would only provide for the Parties to negotiate to attempt to
           reach a mutually viable solution. The effect of these Sections is that, if a revocation
           occurs, the lawyers are to sort it out. For example, it is contemplated that it could be
           sorted out if licenses were revoked pending an increase in licence fees and the Parties
           had to allocate the burden of that increase.862 But the supervening event in this case (the
           revocation of the mining rights) would be a catastrophic event which would irrevocably
           strip VBG's rights from it, so that there would be no possible mutually acceptable solution
           that the lawyers could sort out.863 The authorities in the UK, the US, Switzerland , Guinea,
           and Guernsey were investigating the allegations of corruption against BSGR.864 BSGR's
           argument that President Conde and George Soros orchestrated a conspiracy, if proven,
           would only show that there was no way to reach a resolution.865 VBG was disqualified
           from any substitute licence following the revocation, and there is no prospect of VBG
                                                        866
           developing the project since the revocation. In view of the fact that there is no time limit
           on the Parties' obligation to find a mutually acceptable solution in Section 1 2.6, 867 Vale
           argues that the revocation is an event from which the mechanism of the force majeure
           clause could not rescue the Parties. In these circumstances, the doctrine of frustration
           applies.868

8 1 8.     Third, Vale submits that the revocation of the mining rights does not fall within the
           definition of a "Force Majeure Event". In particular:

           8 1 8.1.   The revocation does not fall within the ambit of Sections 1 2.6(b)(iv) and
                      1 2.6(b)(v), because the revocation did not take place "for reasons which are
                      beyond the control of the Parties and are not otherwise connected to any direct
                      or indirect action by either Party" or "without either Party having had any direct
                      or indirect involvement in causing [it]." On the contrary, Vale has shown that


861 Vale's Pre-Hearing Written Submissions, paragraph 396.
862 Vale's Pre-Hearing Written Submissions, paragraph 397.
863 Vale's Pre-Hearing Written Submissions, paragraph 400(a).
864 Vale's Pre-Hearing Written Submissions, paragraph 400(b).
865 Vale's Pre-Hearing Written Submissions, paragraph 400(c).
866 Vale's Pre-Hearing Written Submissions, paragraphs 400(d), 402; Statement of Case, paragraph
323.
867 Vale's Pre-Hearing Written Submissions, paragraph 398.
868 Vale's Pre-Hearing Written Submissions, paragraphs 40 1 -402.

                                                    226
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 228228  of 282
                                                                       of 282



                      BSGR had engaged in corruption which caused the revocation.869 Moreover, if
                      Sections 1 2.6(b)(iv) and (v) covered revocations u nconnected to the Parties'
                      actions, the natural reading of the Framework Agreement would be that all other
                      Sections are not intended to refer to revocations which are connected to the
                      Parties' actions.870

           8 1 8.2.   The revocation does not fall within the ambit of Section 1 2.6(b)(i)(B). The
                      election of President Conde could hardly be described as a political upheaval,
                      which was an implied feature of a "regime change". I n any event, "it is not the
                      'regime change' that caused the revocation of the mining rights and the
                      frustration of the contract, but BSGR's corrupt acts".871 Furthermore, the slew of
                      political events which took place in Guinea from the death of President Conte to
                      the election of President Conde could not collectively be regarded as a "regime
                      change", because this "stretches past breaking point the meaning of the phrase
                      'Force Majeure Event."' 872 The surrounding language of Section 1 2.6(b)(i)(B)
                      shows that the Parties did not intend a string of events to fall within the meaning
                      of a "regime change": "revolution, military or political coup ... civil disturbance,
                      act of terrorism, sabotage, vandalism or the threat of any such act." All of these
                      other terms envisaged a sudden event, not a six-year sequence of events. 873

           8 1 8.3.   The revocation does not fall within the ambit of Section 1 2.6(b)(i)(E}, in that the
                      revocation is not "an event or circumstance resulting in it becoming impossible,
                      unsafe or not economically viable to access the Concession Areas."874 First, the
                      revocation of mining rights is already covered elsewhere in Section 1 2.6(b)(iv),
                      and is impliedly excluded from this terminology.875 Second, the type of event or
                      circumstance that would render it impossible, unsafe or not economically viable
                      is clearly intended to refer to infrastructural problems so that reaching Simandou
                      became physically or economically impossible. This explains the further
                      language in the same Section: "including, for the avoidance of doubt, extensive
                      damage to any part of the infrastructure that forms part of the Liberian Transport
                      Solution."876

8 1 9.     BSGR has not furnished any argument in response to Vale's first and second arguments.
           BSGR only argues that the revocation of the mining rights constituted a Force Majeure
           Event within the meaning of Sections 1 2.6(b)(iv}, 1 2.6(b)(i)(B) ; and 1 2.6(b)(i)(E).877

           8 1 9.1.   As regards Section 1 2.6(b)(iv} , BSGR argues that the reason for the revocation
                      was "beyond the control of the parties" and was "not otherwise connected to any
                      direct or indirect action by [BSGR] against or in violation of any of the Basic

869
     Vale's Statement of Case, paragraphs 321 -322; Vale's Statement of Reply, paragraph 1 034;
Vale's Pre-Hearing Written Submissions, paragraph 404.
8 70
     Vale's Statement of Reply, paragraph 1 035(a).
871
     Vale's Statement of Reply, paragraph 1 035(b).
872
     Vale's Pre-Hearing Written Submissions, paragraph 406.
8 73
     Vale's Pre-Hearing Written Submissions, paragraph 408.
874
     Vale's Statement of Reply, paragraph 1 035(c).
875
     Vale's Pre-Hearing Written Submissions, paragraph 409.
8 76
     Vale's Statement of Reply, paragraph 1 035(c); Vale's Pre-Hearing Written Submissions, paragraph
408.
8 77
     BSGR's Statement of Defence paragraph 320; BSGR's Statement of Rejoinder, paragraphs 51 5-
5 1 9. BSGR seemed also to rely on Section 1 2.6(b)(v) in its Statement of Defence at paragraph 320.
However, BSGR did not invoke Section 1 2.6(b)(v) in its subsequent pleadings.

                                                     227
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 229229  of 282
                                                                     of 282




                  Agreement, the Mining Concession and the Guinea Exploration Permits" within
                  the meaning of Section 1 2.6(iv). The basis for this was that, even if BSGR did
                  engage in bribery, that bribery did not cause the revocation as "President Conde
                  was determined to get BSGR out of Simandou regardless of any wrongdoing on
                  its part. The result is that the reason for the revocation was not within the control
                  of either of the parties, and was unconnected with any action that violates the
                  terms on which the mining rights had been granted."878 BSGR therefore argues
                  that the revocation constitutes a Force Majeure Event under Section 1 2.6(iv).

         81 9.2. As regards Section 1 2.6(b)(i)(B) , BSGR argues that there have been several
                 regime changes between the time the mining rights were granted and the time
                 they were revoked, which involved a political upheaval. 879 In particular, the
                 election which brought President Conde into power was m arked by a high degree
                 of political upheaval. 880 This was the regime change which brought about the
                 revocation of the mining rights, part and parcel of which was President Conde's
                 abolition of the 1 995 Mining Code, his hostility to those granted mining rights
                 under the previous regime and his reallocation of those rights to pay off debts
                 which he had incurred in bringing about the regime change. 881

         819.3. Finally, as regards Section 1 2.6(b)(i)(E) , BSGR argues that the revocation of the
                mining rights "makes it practically impossible for either BSGR or Vale to visit the
                Concession Areas. Nothing in the terms of the force majeure clause supports the
                interpretation Vale would give to this clause, namely that it applies only to
                problems with infrastructure."882

820.     In the Tribunal's view, the question is whether the contract has excluded the operation of
         the doctrine of frustration in the present case. The answer to this depends on whether the
         contract has made full and complete provision for the frustrating event in question, so as
         to exclude frustration. This is clear from National Carriers, in which the U K House of
         Lords held that the doctrine of frustration would continue to operate if "the contract makes
         no sufficient provision".883

82 1 .   In this respect, the Tribunal considers that Vale's first argument misses the point,
         because it does not seek to demonstrate that the contract has made full and complete
         provision. It only seeks to point out that the force majeure clause is structured in a way
         that only allows Vale to trigger the suspension under the express terms of the contract. In
         other words, all it does is to demonstrate how the force majeure clause works. The
         Tribunal is therefore unable to see how this has any bearing on the issue of whether the
         doctrine of frustration has been excluded by the terms of the contract.

822.     With regard to Vale's second argument, the Tribunal understands the argument to be that
         adhering to the mechanism of the force majeure clause would be a futile exercise for two
         reasons. One is that there is no prospect of the Parties reaching a mutually viable
         solution (in accordance with the provisions of the force majeure clause), and the other is
         that the force majeure clause neither imposes a time limit on the obligation to cooperate

878
    BSGR's Statement of Rejoinder, paragraph 5 1 6.
879
    BSGR's Statement of Rejoinder, paragraph 5 1 7.
880
    BSGR's Statement of Rejoinder, paragraph 5 1 8.
881
    BSGR's Statement of Rejoinder, paragraph 5 1 8.
882
    BSGR's Statement of Rejoinder, paragraph 51 9.
883
    National Carriers Ltd v Panalpina (Northern) Ltd [ 1 98 1 ] AC 675, 700 (emphasis added), RL-47.

                                                  228
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    230230
                                                               Page  of 282
                                                                         of 282




          in good faith, nor provides for the scenario where the Parties are unable to reach a
          solution. Vale concludes that "the clause does not provide a real contractual mechanism
          to deal with the event and does not allocate the risk of the event in case the situation is
          not one that the lawyers can sort out."884

823.      The Tribunal might have been persuaded that a force majeure clause, which only
          imposes a bare obligation on the parties to cooperate with a view to finding a mutually
          viable solution, would not constitute a full and complete provision. However, the clause in
          this case does not only impose such an obligation, but also imposes a suspension on
          future performance of the Framework Agreement. For this reason, the suspension effect
          must also be taken into account (in addition to the obligation to co-operate) when
          deciding if the force majeure clause constitutes a full and complete provision to cover the
          supervening event.

824.      In this case, if the force majeure clause provided for the suspension of the obligations of
          both Parties under the Framework Agreement, the contract would probably be deemed to
          have made full and complete provision. The Parties would be taken to have intended the
          loss to lie where it falls if the Parties were to attempt to co-operate but were unable to
          reach a viable solution. But the situation here is not comparable, because the force
          majeure clause only provides for the suspension of Vale's obligations and does not
          provide for the suspension of BSGR's obligations. Section 1 2.6(c)(ii) of the Framework
          Agreement states that "Vale and each member of its Group shall, with effect on and from
          the date of such determination, not be required to satisfy any of its or their payment or
          other obligations that have not then already fallen due for payment or performance in
          accordance with their respective terms under this Agreement", but does not deal with
          BSGR's obligations. This means that BSGR's obligations under the Joint Venture
          Agreements will continue to operate, even upon the occurrence of a supervening event to
          which Section 1 2.6 applies.

825.      In view of this omission, the Tribunal considers that the Framework Agreement does not
          provide for all the effects of the supervening event on the obligations of the Parties. So
          even if the revocation of the mining rights had been an event to which the force majeure
          clause applied, the force majeure clause could not be considered to have excluded the
          doctrine of frustration, because it did not make full and complete provision for the
          revocation. On this basis, the Tribunal holds that the force majeure clause does not
          exclude the doctrine of frustration, and it is open for the Tribunal to apply the doctrine of
          frustration to the facts of this case. In view of this conclusion, the Tribunal considers that
          it is unnecessary to address Vale's third argument (that the revocation was an event to
          which the force majeure clause does not apply) and BSGR's arguments in response.

  D.      Bar II: Foreseeability

826.      BSGR argues that there is a requirement that the event is unforeseeable for frustration to
          operate, which is separate and distinct from the requirement the contract makes
          insufficient provision for the supervening event.885 So if the Parties would have seen the
          supervening event as a possibility (and accepted that as a risk of entering into the



884
      Vale's Pre-Hearing Written Submissions, paragraph 399.
885
      BSGR's Statement of Rejoinder, paragraph 52 1.

                                                   229
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 231231  of 282
                                                                     of 282




         contract), the doctrine of frustration would be precluded, and Vale would not be able to
         rely on it.886

827.     BSGR relies on two authorities to support this view. The first is a passage from Chitty on
         Contracts. 887

               (T)he fact that the parties have foreseen the event but not made any provision for
               it in their contract will usually, but not necessarily, prevent the doctrine of
               frustration from applying when the event occurs.888

828.     The second is a passage from National Carriers Ltd v Panalpina (Northern) Ltd [1981) AC
         675, 700 (HL).889

               Frustration of a contract takes place where there intervenes an event (without
               default of either party and for which the contract makes no sufficient provision)
               which so significantly changes the nature [ ... ] of the outstanding contractual rights
               and/or obligations from what the parties could reasonably have contemplated at
               the time of its execution that it would be unjust to hold them to the literal sense of
               its stipulations in the new circumstances; in such case the law declares both
               parties to be discharged from further performance.890

829.     On this footing, BSGR argues that it was foreseeable that a subsequent Guinean
         President might expropriate the mining rights, and that it was a risk which both Parties
         had taken in contracting for those rights. 891 Expropriation of the mining rights was
         foreseeable, because the mining rights "were rooted in a country with a significant history
         of political upheaval, ethnic tension and violence."892

830.     In addition, BSGR relies on paragraph 2 1 of Etchart's first witness statement to argue
         that Etchart had "candidly admitting that Vale was aware of (and went ahead in spite of)
         the risks of mining operations in a country such as Guinea".893 BSGR argues that, in the
         context of Vale's admission that Guinea was a country "that has been governed by a
         series of dictators for almost all of its existence, has suffered multiple coups, and was
         recently involved in lengthy civil wars in neighbouring countries", 894 Vale can no longer
         realistically assert that "only one year later, when the [Joint Venture Agreements] were
         signed, the political situation would have so radically stabilised and moderated that the
         chance of expropriation would have evaporated."895

831.     BSGR also argues that the prospect of there being corruption or bribery was expressly
         addressed in the Joint Venture Agreements in the ABL Solution, which provides a
         detailed procedure for dealing with such matters.896



886
    BSGR's Statement of Defence, paragraph 316.
887
    BSGR's Statement of Defence, paragraph 31 5.
888
    HG Beale (ed), Chitty on Contracts, vol 1 (32 nd edn, Sweet & Maxwell 2015) [23-059], CL-36.
889
    BSGR's Statement of Rejoinder, paragraph 520.
890
    National Carriers Ltd v Panalpina (Northern) Ltd [1981] AC 675, 700, RL-47.
891
    BSGR's Statement of Defence, paragraph 32 1 .
892
    BSGR's Statement of Rejoinder, paragraph 522.
893
    BSGR's Statement of Defence, paragraph 321.
894
    BSGR's Statement of Rejoinder, paragraph 523. BSGR cited Statement of Case, paragraphs 18-
20.
895
    BSGR's Statement of Rejoinder, paragraph 523.
896
    BSGR's Statement of Defence, paragraph 320(iii).

                                                   2 30
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 232232  of 282
                                                                    of 282




832.    Vale disagrees with BSGR's contention that foreseeability is a bar to frustration. Vale's
        view is that "a contract may be discharged by frustration even though the parties foresaw
        or ought to have foreseen the frustrating event", and that "[t]he key element is not
        whether an event was foreseen or in the contemplation of the parties, but whether it was
        provided for in the contract." 897 In support, Vale relies primarily on the following passage
        from The Eugenia (1964] 2 QB 226, 239 (CA).898

              It has frequently been said that the doctrine of frustration only applies when the
              new situation is 'unforeseen' or 'unexpected' or 'uncontemplated,' as if that were
              an essential feature. But it is not so. The only thing that is essential is that the
              parties should have made no provision for it in their contract. The only relevance
              of it being 'unforeseen' is this: If the parties did not foresee anything of the kind
              happening, you can readily infer they have made no provision for it: whereas, if
              they did foresee it, you would expect them to make provision for it.899

833.    As regards BSGR's quotation of Chitty on Contracts, Vale emphasises that the q uotation
        specifically says that foreseeability "will usually, but not n ecessarily, prevent the
        doctrine of frustration".900 BSGR also cites a paragraph from Treitel's Frustration and
        Force Majeure to argue that "There is only a prima facie inference that a foreseen or
        readily foreseeable event will preclude the doctrine of frustration. Depending on the
        circumstances, the event can be readily foreseeable, actually foreseen and even
        provided for in the contract but the doctrine of frustration can still apply."901

834.    Even if it is accepted that foreseeability is a separate bar to frustration, Vale argues that
        the revocation of the mining rights was not foreseeable.

        834.1 .   First, in relation to the quotation from Etchart's witness statement, Vale asserts
                  that BSGR has taken the quote out of context. 902 Etchart is describing the
                  political instability in 2009 to make the point that only an agreement with the
                  government conferring actual mining rights would carry "sufficient weight to
                  overcome the naturally high sovereign risk in Africa." Etchart is explaining his
                                                                          903

                  view that the mining rights were only secured when the basic agreement with
                  the GoG was executed. 904 Indeed, in his second witness statement, Etchart
                  says that this agreement "significantly decreased the risk of the rights being lost,
                  absent some wrongdoing by their holder."905 Etchart makes it clear in his second
                  witness statement that "it certainly never occurred to me that BSGR's mining
                  rights would be revoked because of wrongdoing by BSGR itself'.906

        834.2.    Second, in relation to the ABL Solution, Vale submits that the contemplation of
                  allegations being made regarding bribery and corruption is not the same as the
                  contemplation of the complete revocation of the mining rights, owing to BSGR's
                  corrupt actions. 907 Indeed , the ABL Solution does not provide a viable

897
    Vale's Statement of Reply, paragraph 1 037.
898
    Vale's Statement of Reply, paragraph 1 037.
    The Eugenia [1 964) 2 Q B 226, 239 (CA), CL-64.
899
900
    Vale's Pre-Hearing Written Submissions, paragraph 41 1 (emphasis added).
901
    Vale's Pre-Hearing Written Submissions, paragraph 41 1 .
902
    BSGR's Statement of Rejoinder, paragraph 1 038.
903
    BSGR's Statement of Rejoinder, paragraph 1 039; Etchart First WS, paragraph 2 1.
904
    BSGR's Statement of Rejoinder, paragraph 1 039.
905
    BSGR's Statement of Rejoinder, paragraph 1 039; Etchart Second WS, paragraph 22.
906
    BSGR's Statement of Rejoinder, paragraph 1 040; Etchart Second WS, paragraph 23.
907
    Vale's Statement of Reply, paragraph 1 036.

                                                 231
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 233233  of 282
                                                                     of 282




                  contractual framework for a situation where the mining rights are revoked: "The
                  'exit strategy' in the ABL Solution necessitated a buyer buying out the Parties,
                  but no buyer could have been found for a worthless project with no underlying
                  mining rights."908

835.     The Tribunal agrees with BSGR that there is a "foreseeability" bar to frustration , which is
         separate from the "express contractual provision" bar that was discussed in section VII I.C.
         of the Award above. The implication is that, even if there is no express contractual
         provision to cover the supervening event, the doctrine of frustration may nevertheless be
         precluded by this "foreseeability" bar if the requirements of this bar are fulfilled. But the
         question then arises as to what these requirements are, and on this issue, the Tribunal is
          not persuaded by BSGR's view that the sole criterion is that the event was "foreseeable".
         This cannot be the case, because foreseeability only justifies a prima facie inference that
         the risk of the frustrating event has already been assumed by the parties, so as to
         preclude the operation of the doctrine of frustration. This prima facie inference may
         therefore be excluded by other relevant factors, including evidence that the parties had
         intended otherwise. The Tribunal is entitled to take these factors into account when
         determining if the prima facie inference is excluded.

836.     But there is no need for the Tribunal to commence a balancing exercise of these factors,
         because the facts of this case indicate that the revocation of the mining rights was not a
         foreseeable event in the first place. The Tribunal agrees with Vale that the quotation from
          Etchart's witness statement was taken out of context, and that the quotation does not
         prove that the revocation was a foreseeable event. The Tribunal agrees with Vale's view
         that the ABL Solution may show that the parties had contemplated the possibility of
         allegations of bribery but does not show that the parties had contemplated the revocation
         of mining rights. The Tribunal considers that the (general) political climate in Guinea is
         not sufficient proof that the (specific) occasion of the revocation of the mining rights was a
         foreseeable event.

837.     The Tribunal accordingly holds that the doctrine of frustration is not precluded by the bar
         of foreseeability.

  E.     Application of the doctrine of frustration

838.     Vale argues "The revocation of VBG Guinea's Mining Rights in respect of the Concession
         Areas (which is an indisputable fact) has made it commercially impossible for the parties
         to perform their obligations under the [Joint Venture Agreements]" and that "the [Joint
         Venture Agreements] have been frustrated".909 Vale asserts that the revocation of the
         mining rights "made it commercially impossible for the parties to perform their obligations
         under the [Joint Venture Agreements]", and that the revocation "both 'defeat[ed] the
         practical purpose' of the joint venture and [made] it 'manifestly incapable of
         performance."'9 1 0 Vale draws a comparison between this case and BP Exploration Co.
         (Libya) Ltd. v Hunt (No. 2) [1983] 2 AC 352 (HL), where the UK House of Lords ruled that
         the expropriation of an oil concession by the Libyan government amounted to a



908
    Vale's Statement of Reply, paragraph 1 036; Vale's Pre-Hearing Written Submissions, paragraph
4 1 2.
909
    Vale's Statement of Case, paragraph 31 0-31 1 .
910
    Vale's Statement of Case, paragraph 3 1 5.

                                                 232
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    234234
                                                                 Page  of 282
                                                                           of 282




           frustrating event. 9 1 1 Vale emphasises that the revocation was not attrib utable to any
           conduct, act or omission on the part of Vale, pointing out "the Technical Committee found
           in its Report that the evidence showed no wrongdoing by Vale."9 1 2

839.        BSGR's only argument in response is that:

                 In BP Exploration Co (Libya) Ltd v Hunt (No. 2) ( 1 98 1 ] 1 WLR 232 (appeal to H L
                 dismissed (1 983] 2 AC 352), the court was concerned with expropriation of a n oil
                 concession by the Libyan government (for which the state had paid
                 compensation). It was an external event brought about through no default of the
                 parties and fell squarely within the doctrine of frustration (and there was no
                 appeal against that finding). Vale's reliance on that case is misplaced. I n that
                 case, there were no allegations of fraud (or any wrongdoing) by the defendant.
                 Here, Vale's frustration case is de �endent on it making out fraud and BP v Hunt
                 says nothing about that situation. 91

840.       H aving considered the Parties' s ubmissions, the Tribunal agrees with Vale that the
           revocation of the mining rights by the GoG a mounted to a frustrating event. The
           revocation led to the u navailability (if not the destruction) of the subject m atter of the Joint
           Venture Agreements, which is the legal right to commence m ining activities i n Zogota as
           well as the legal right to commence exploration activities of Simandou Blocks 1 and 2.
           These two legal rights form the subject matter of the Joint Venture Agreements, the
           u navailability or destruction of which would render the perfo rmance of the J oint Venture
           Agreements (which oblige Vale and BSGR to "pursue the development of the Project" 914)
           wholly i mpossible. The Tribunal's view is fortified by the English case of BP Exploration
           Co. (Libya) Ltd. v Hunt (No. 2) ( 1 983] 2 AC 352 (HL) , which makes it m anifestly clear that
           revocations of permits by governments can amount to frustrating events which d ischarge
           the parties from further performance of the contract.

84 1 .     BSGR's counterarg u ment seems to be that there is no frustrating event if that event
           arose from the fault (or default) of one party. The revocation would not amount to a
           frustrating event if Vale successfully establishes that the revocation was the result of
           BSGR's bribes.

842.       If that is BSGR's counterargu ment, the Tribunal disagrees. When a frustratin g event
           occurs without the fau lt or default of any party, the contract is automatically discharged ,
           and either party may rely on the frustrating event to establish that automatic discharge.
           But when a frustrating event occurs by reason of the fault or default of one party, that
           party will not be allowed to rely upon the self-induced frustrating event (as supported by
           the fifth proposition in The Super Servant Two), a lthough the other party will be allowed
           to rely on it. In such an exceptional situation, d ischarge does not occur a utomatically, but
           only takes place u pon the election of the innocent party.

843.       In the present case, it does not matter whether the revocation was due to BSGR's fault. If
           it was due to neither Party's fau lt, either Party (including Vale) would be entitled to rely on
           the revocation to show the Joint Venture Agreements have automatically been
           d ischarged ; if the revocation was due to BSGR's bribery, Vale as the innocent Party

91 1
      Vale's Statement of Case, paragraphs 3 1 6-3 1 7; B. P. Exploration Co. (Libya) Ltd. v Hunt (No. 2)
�11 2983] 2 AC 352 (H L), C L-3.
      Vale's Statement of Case, paragraphs 31 8-3 1 9.
91 3
      BSGR's Statement of Defence, paragraph 3 1 7.
91 4
      Framework Agreement, Section 7; see also SHA, Section 3 . 1 and Section 5. 1 .

                                                     233
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 235235  of 282
                                                                     of 282




         would still be entitled to rely on the frustrating event (and such reliance would serve to
         trigger the discharge of the Joint Venture Agreements). So there is no merit in BSGR's
         argument that a supervening event ceases to be one if it is established that the event
         arose from BSGR's fault. BSGR would not be able to rely on such an event; but Vale as
         the innocent Party most certainly would.

844.     The Tribunal holds that, applying the doctrine of frustration to the facts of this case, the
         revocation of the mining rights constituted a frustrating event which discharged the
         Parties from the performance of their obligations under the Joint Venture Agreements
         which had not yet arisen at the time of discharge.

845.     However, for the reasons set out in paragraph 982 below, the Tribunal has no need to
         make any substantive order for specific relief following its findings in paragraphs 838-844
         above.




                                                234
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 236236  of 282
                                                                      of 282




  IX.     REFLECTIVE LOSS

846.      The Tribunal has found so far that:

          846.1.   BSGR is liable for fraudulent misrepresentation;

          846.2.   BSGR is liable for breach of warranties; and

          846.3.   the elements of frustration have duly been established.

847.      However, before the Tribunal turns to the issue of remedies, the Tribunal wishes to
          address a preliminary matter which was raised by the Tribunal and dealt with by Vale at
          some length during the February 2017 Hearing - the issue of reflective loss.

A.        The Parties' Positions

848.      Vale claims in this arbitration that it is entitled to the following heads of damages under
          deceit or breach of warranties which amount to USD 1,446,618,523 in total.

          848.1.   Initial Consideration. Section 3(a) of the Framework Agreement obliged Vale
                   to pay (or procure Vale's subsidiary to pay) USD 500,000,000 to BSGR as
                   "Initial Consideration" (defined under the Framework Agreement) for the
                   purchase of 5 1 % of the shares in BSGR Guernsey from BSGR.9 1 5 Vale claims
                   that, pursuant to Section 3(a) , Vale International transferred USD 500,000,000
                   to BSGR by wire transfer on 30 April 2010.9 1 6 Vale now claims it is entitled to
                   this USD 500,000,000 from BSGR.

          848.2.   Feasibility Study Fu nding. Section 6.1 of the Framework Agreement required
                   Vale to fund (or procure one of its subsidiaries to fund) a feasibility study in
                   respect of Simandou Blocks 1 and 2. Vale claims this was ultimately funded by
                   Vale GmbH and Vale lnternational9 1 7 in the amount of USD 85,365,652.9 1 8 Vale
                   now claims it is entitled to this USD 85,365,652 from BSGR.

          848.3.   Loan. Section 6.3 of the Framework Agreement obliged Vale to lend (or procure
                   one of Vale's subsidiaries to lend) money to VBG Guinea, VBG Guernsey, VBG
                   Liberia and VBG BVI. Vale argues that, pursuant to Section 6.3, Vale
                   International lent money between 2010 and 2015 to VBG Guinea, VBG Liberia
                   and VBG Logistics, all of which issued promissory notes to Vale International to
                   acknowledge their indebtedness. Vale argues that the outstanding amount
                   under the promissory notes is USD 780,734,781 (comprising the outstanding
                   principal of USD 581, 197, 104 and the outstanding sum of simple interest
                   accrued of USD 1 99 ,537,678 up to 28 April 20 1 4). Vale now claims it is entitled
                   to this USD 780,734,781 from BSGR (the "Outstanding Loan Amount").




91 5
     The shares in VBG were held by Vale's direct subsidiary company, Vale GmbH (see Transcript,
Merits Hearing, Day 3, p. 72, lines 7-11).
916
     Vale's Statement of Reply, paragraph 935(a); Oxera Report, paragraphs 52-56.
917
     Transcript, Merits Hearing, Day 1, p. 201, lines 24-25 and p. 202, line 1-4; Day 3, p. 86, lines 3-18
and p. 91, lines 6-13.
91 8
     Vale's Statement of Reply, paragraph 935(c); Oxera Report, paragraph 8.

                                                   235
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 237237  of 282
                                                                      of 282



          848.4.    Internal costs. Vale claims that it is entitled to additional costs of USO
                    80,51 8,090 which Vale incurred outside of Guinea and Liberia during 2010 to
                    20 13 to operate the joint venture.9 1 9

849.      In its Statement of Defence, BSGR argued that Vale was not entitled to recover at least
          the sum of USO 1 ,097,805 (which forms part of the Internal Costs of USO 80,51 8,090),
          because the USO 1 ,097,805 was a sum "that 'Vale Intl' (not the present Vale Claimant)
          paid for R&D work by an employee based in Switzerland. Money spent by a different Vale
          compahy to the claimant in these proceedings is not recoverable". 920 BSGR cited
          Peterson Farms v C&M Farming Ltd [2004] EWHC 121 (Comm) in support.921

850.       In its Statement of Reply, Vale responded that it was not seeking to extend the arbitration
          clause in the Joint Venture Agreements to cover claims by a non-party such as Vale
           International (a wholly-owned indirect subsidiary of Vale). For this reason, "the issue in
          these proceedings cannot conceivably be one of jurisdiction, as BSGR suggests, but
          simply whether Vale can recover as lost expenditures disbursements incurred by Vale
           International on Vale's behalf and at Vale's direction." 922 Framed as such, Vale argued
          that the answer is yes for two reasons. First, "[t]he parties expressly agreed that Vale
          may rely upon other members of its group of companies to perform its obligations under
          the [Joint Venture Agreements], including to make payments in furtherance thereon".
          Second, English law allowed for such recovery, as evidenced by George Fischer (Great
          Britain) Ltd v Multi-Construction Ltd [1995] BCC 3 10, an English Court of Appeal case in
          which the parent company was awarded recovery for the losses suffered by its
          subsidiary.923 In this connection, Vale contested the relevance of Peterson Farms on the
          basis that the issue in Peterson Farms was entirely different, being whether the claimant
          could recover damages suffered by entities belonging to its group of companies that were
          not parties to the arbitration agreement. The Court of Appeal partially set aside the award
          for want of jurisdiction because the arbitral tribunal did not consider whether the claimant
          was entitled to recover those damages under the applicable Arkansas Jex causae.924

85 1.     In its Statement of Rejoinder, BSGR challenged Vale's reliance on George Fischer as
          authority for the proposition that losses suffered by a subsidiary might be recovered by
          the parent company. BSGR argued that this mischaracterised the decision in George
          Fischer as the issue which the Court of Appeal decided was whether "a shareholder in a
          company [was] entitled to recover damages for a diminution in the value of its
          shareholding in the company or in the distribution by way of dividends or otherwise of
          profits of the company, where such diminution results from loss inflicted on the company
          by the defendant's breach of its contract with the plaintiff'. It was only in this capacity that
          a parent company was able to recover for losses primarily suffered by the subsidiary, so
          unless Vale was able to show a diminution in the share price of Vale International, or a
          diminution of its dividends in Vale International, as a consequence of a Swiss-based




919
    Vale's Statement of Case, paragraph 1 28; Oxera Report, paragraphs 1 04-1 30.
920
    BSGR's Statement of Defence, paragraph 268(i).
    Peterson Farms v C&M Farming Ltd [2004] EWHC 1 21 (Comm), RL-45.
921
922
    Vale's Statement of Reply, paragraph 964.
923
    Vale's Statement of Reply, paragraph 965.
924
    Vale's Statement of Reply, paragraph 966. Vale reiterates these arguments in its Pre-Hearing
Written Submissions, paragraphs 353-355.

                                                   236
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 238238  of 282
                                                                     of 282




         employee being made available for work on the joint venture, George Fischer did not
         assist Vale.925

852.     On the first day of the February 201 7 Hearing , the Tribunal noted that the issue was not
         confined to the USO 1 ,097,805 relating to the Swiss employee but extended to other
         amounts provided by Vale International, including the Outstanding Loan Amount. 926
         Vale's counsel clarified at the Hearing that the Initial Consideration was funded through
         Vale International and the Tribunal learned that the Feasibility Study was also funded by
         the subsidiary company (although the Internal Costs were incurred by Vale). 9 27 The
         Tribunal therefore asked Vale if it was claiming reflective loss and, if so, whether this was
         allowed under English law.928

853.     In response, on the third day of the February 201 7 Hearing , Vale's counsel provided oral
         submissions on reflective loss, arguing that the rule was inapplicable to the present case.
         Vale claimed its loss consisted in the diminution of the value of its shares in Vale
         lnternational929 and provided reasons why such loss was recoverable under English law
         relying on case law referred to below.930 In the course of its submissions, Vale said the
         onus was on the defendant to raise the issue of reflective loss as a defence, and BSGR
         had not raised this issue in the arbitration.93 1 In other words, the burden fell on BSGR as
         defendant to prove that recovery was barred by the rule against reflective loss, and
         BSGR did not satisfy that burden. Vale also submitted that the present circumstances did
         not amount to a claim for reflective loss in any case, so the rule was inapplicable on the
         facts. Consequently, according to Vale, the reflective loss issue was on the "fringes of the
         debate between the parties".932

854.     The transcript of the February 201 7 Hearing was provided to BSGR. No further comment
         was received from either Party in relation to the rule against reflective loss. The Tribunal
         wishes to put it on the record that it is satisfied that BSGR had the clear opportunity to
         challenge Vale's damages claim on grounds of reflective loss, and it has not availed itself
         of this opportunity (aside from the Swiss employee costs). The transcripts were provided
         to BSGR daily, and a simple reading of the transcripts would have shown that the
         reflective loss issue had been raised by the Tribunal and counsel for Vale had correctly
         stated that the rule against reflective loss had not been invoked by BSGR. Had BSGR
         sought leave to raise the reflective loss issue, the Tribunal would in all likelihood have
         granted leave. However, BSGR chose not to do so.

855.     In summary, the Tribunal recalls the following.




925
    BSGR's Statement of Rejoinder, paragraph 459-461 .
926
    Transcript, Merits Hearing, Day 1 , p. 1 98, line 1 7 - p. 20 1 , line 7.
927
    Transcript, Merits Hearing, Day 1 , p. 201 , line 1 3 - p. 202, line 5. See also Vale's Statement of
Reply, footnote 2368; Vale's Pre-Hearing Written Submissions, footnote 757.
928
    Transcript, Merits Hearing, Day 1 , p. 201 , lines 8-1 1 ; p. 202, lines 6-1 8.
929
    Transcript, Merits Hearing, Day 3, p. 8 , lines 1 3- 1 8 ; p. 9, lines 1 6-23. The Tribunal understands
Vale's argument extends to Vale lnternational's contributions to the Feasibility Study Funding (and not
iust the Initial Consideration and the Loan).
 30
    Transcript, Merits Hearing, Day 3, p. 19, line 3 - p. 29, line 1 8.
931
    Transcript, Merits Hearing, Day 3 p. 27, lines 3-9; p. 1 8, line 1 2 - p. 19, line 2 and p. 20, lines 4-25.
932
    Transcript, Merits Hearing, Day 3 p. 1 8, lines 1 1 -1 2.

                                                     237
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    239239
                                                               Page  of 282
                                                                         of 282



           855. 1 .   Although BSGR did not use the term "reflective loss", the rule was raised by
                      BSGR in relation to the costs incurred by Vale I nternational connected to the
                      provision of the Swiss employee (USD 1 ,097,805).

           855.2.     On its own accord , the Tribunal raised the possibility that the doctrine might
                      apply to other parts of Vale's d amages claim.

           855.3.     Vale provided its submissions as to why the reflective loss doctrine did not apply
                      to the present case, including that BSGR had not raised the issue as a defence,
                      nor did it apply to amend its defence to raise a formal o bjection to Vale's claims
                      for losses described above.

          855.4.      BSGR did not make any further s u bmissions on the issue and did n ot pursue a
                      reflective loss argument in relation to other heads of damages.

B.        The Rule Against Reflective Loss

856.      Before addressing the facts of this case, the Tribunal briefly outlines the law on reflective
          loss.

857.      The rule against reflective loss in English law can be traced back to the English Court of
          Appeal case of Prudential Assurance v Newman Industries [ 1 982] Ch 204 ("Prudential
          Assurance"), which explained the rule i n the following terms.

                  [ . . . ] what [the shareholder] cannot do is to recover damages merely because the
                  company in which he is interested has suffered damage. He cannot recover a
                  sum equal to the diminution in the market value of his shares, or equal to
                  the likely diminution in dividend, because such a loss is merely a reflection
                  of the loss suffered by the company. The shareholder does not suffer any
                  personal loss. His only loss is through the company, in the diminution of the value
                  of the net assets of the company, in which he has (say) a 3 per cent.
                  sharehold ing. The plaintiffs shares are merely a right of participation in the
                  company on the terms of the articles of association. The shares themselves, his
                  right of participation, are not directly affected by the wrongdoing. The plaintiff still
                  holds all the shares as his own absolutely unencumbered property. The deceit
                  practised upon the plaintiff does not affect the shares; it merely enables the
                  defendant to rob the company. A simple illustration will prove the logic of this
                  approach . Suppose that the sole asset of a company is a cash box contain ing
                  £1 00,000. The company has an issued share capital of 1 00 shares, of which 99
                  are held by the plaintiff. The plaintiff holds the key of the cash box. The defendant
                  by a fraudulent misrepresentation persuades the plaintiff to part with the key. The
                  defendant then robs the company of all its money. The effect of the fraud and the
                  subsequent robbery, assuming that the defendant successfully flees with his
                  plunder, is (i) to denude the company of all its assets; and (ii) to reduce the sale
                  value of the plaintiff's shares from a figure approaching £1 00,000 to nil. There
                  are two wrongs, the deceit practised on the plaintiff and the robbery of the
                  company. But the deceit on the plaintiff causes the plaintiff no loss which is
                  separate and distinct from the loss to the company. The deceit was merely
                  a step in the robbery. The plaintiff obviously cannot recover personally
                  some £1 00,000 damages in addition to the £1 00,000 damages recoverable
                  by the company. 933

858.      The rule against reflective loss was briefly doubted by the New Zealand Court of Appeal
          in Christensen v Scott [1 996] 1 NZLR 273 and the English Court of Appeal in Barings pie

933
      Prudential Assurance v Newman Industries [1 982] Ch 204, 222-223 (CA) (emphasis added).

                                                       238
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    240240
                                                               Page  of 282
                                                                         of 282




          (in administration) v Coopers [1 997] 1 BCLC 427. However, these cases were
          d isapproved of by the Engl ish House of Lords in Johnson v Gore Wood [2002] 2 AC 1
          (HL) ("Johnson") , and the rule against reflective loss was roun d l y endorsed. Today, the
          modern authoritative statement of the rule against reflective l oss may be found in a
          passage in Lord Bingham's judgment in Johnson, the ful l text of which is set out below.

                1 ) Where a company suffers loss caused by a breach of duty owed to it, only the
                company may sue in respect of that loss. No action lies at the suit of a
                shareholder suing in that capacity and no other to make good a diminution in the
                value of the shareholder's shareholding where that merely reflects the loss
                suffered by the company. A claim will not lie by a shareholder to make good a
                loss which would be made good if the company's assets were replenished
                through action against the party responsible for the loss, even if the company,
                acting through its constitutional organs, has declined or failed to make good that
                loss. So much is clear from Prudential, particularly at pages 222-3, Heron
                International, particularly at pages 261 -2, George Fischer, particularly at pages
                266 and 270-271 , Gerber and Stein v. Blake, particularly at pages 726-729.

                2) Where a company suffers loss but has no cause of action to sue to recover
                that loss, the shareholder in the company may sue in respect of it (if the
                shareholder has a cause of action to do so), even though the loss is a diminution
                in the value of the shareholding. This is supported by Lee v. Sheard, at pages
                1 95-6, George Fischer and Gerber.

                3) Where a company suffers loss caused by a breach of duty to it, and a
                shareholder suffers a loss separate and distinct from that suffered by the
                company caused by breach of a duty independently owed to the shareholder,
                each may sue to recover the loss caused to it by breach of the duty owed to it but
                neither may recover loss caused to the other by breach of the duty owed to that
                other. I take this to be the effect of Lee v. Sheard, at pages 1 95-6, Heron
                International, particularly at page 262, R. P. Howard, particularly at page 1 23,
                Gerber and Stein v. Blake, particularly at page 726. I do not think the
                observations of Leggatt L.J. in Barings at p. 435B and of the Ca.urt of Appeal of
                New Zealand in Christensen v. Scott at page 280, lines 25-35, can be reconciled
                with this statement of principle. 934

859.      Johnson also explained that the rationale for the rule against reflective loss was twofold:
          first, it precluded the prospect of double recovery and second, it protected the interests of
          the creditors and other shareholders (if any) of the company. I n the words of Lord Millett:

                If the shareholder is allowed to recover in respect of such loss, then either there
                will be double recovery at the expense of the defendant or the shareholder will
                recover at the expense of the company and its creditors and other shareholders.
                Neither course can be permitted. This is a matter of principle; there is no
                discretion involved. Justice to the defendant requires the exclusion of one claim
                or the other; protection of the interests of the company's creditors requires that it
                is the company wh ich is allowed to recover to the exclusion of the shareholder. 935

860.      The upshot of the a bove is that, under English law today, a s hareholder is precluded from
          pursuing its cause of action to recover its loss if (a) the com pany (in which the
          shareholder holds shares) has its own cause of a ction ("Criterion A") and (b) the
          company's cause of action has resulted in loss to the company which reflect the
          shareholder's loss ("Criterion B"). The test for Criterion B is whether or not the


934
      Johnson v Gore Wood & Co [2002] 2 AC 1 , 35-36 (HL).
935
      Johnson v Gore Wood & Co [2002] 2 AC 1 , 62 (HL).

                                                    239
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    241241
                                                               Page  of 282
                                                                         of 282




           shareholder's loss would be made good if the company were to enforce its own rights
           against the respon sibl e party.

86 1 .     The Tribunal notes that Vale (through its counsel, Mr Jonathan Kelly) accepted a
           formulation which is identical i n substance to this restatement a s a n accurate summary of
           the rul e against reflective loss:

                  What Lord Bingham -- and I can give you a summary of what Lord Bing ham says
                  in the Johnson case. I am sure the Tribunal will be familiar with it, but for the
                  record, the reflective loss principle is that a shareholder in a company can't bring
                  a claim for loss where (i) the company itself has a claim, (ii) all loss to the
                  shareholder is caused by the wrong done to the company and , (iii) all of the
                  shareholders' loss would be made good if the company's assets were replenished
                  through action against the party responsible. 936

C.         Was the burden on BSGR to raise the issue of reflective loss?

862 .      While BSGR raised the issue of Vale's ability to recover the costs incurred by Val e
           I nternational in relation t o t h e Swiss employee provided t o VBG, it is clear from the
           written submissions that BSGR did not raise the issue of reflective loss more generally,
           and did not specifically plead that this rul e prevents Vale from recovering the I nitial
           Consideration , the Outstanding Loan Amount or the F easibility Study Funding.

863.       When the Tribunal raised the issue of reflective loss at the February 2 0 1 7 Hearing and
           engaged with Counsel for Vale o n the issue, Counsel for Vale submitted that the burden
           fell on BSGR to raise the issue and it had not done so (at l east apart from the USO
           1 ,097,805). Counsel for Val e said:

                  One might expect [ . . . ] that if BSGR were going to raise such an issue, then they
                  would have raised it. There are a series of cases, Johnson v Gore Wood is the
                  leading House of Lords case; Prudential Assurance is a Court of Appeal case and
                  there have been subsequent cases on reflective loss, none of which are in this
                  record or one of which have ever been raised by BSGR , which is why I say the
                  Tribunal reference to reflective loss, on Monday, was the first time -- to our
                  knowledge -- those words have been used in this arbitration.

                  [. . . ]

                  The second point -- which I alluded to earlier in my submissions -- is that the onus
                  is on the defendant to raise this as a defence.

                  Now, we would say, even accepting, Mr Chairman, your description, for these
                  purposes, of the issue as being on the table, that is very far away from BSGR
                  having raised a defence. 937

864.       The English Court of Appeal in Shaker v AI-Bedrawi [2002] EWCA Civ 1 452 ("Shaker')
           supports Val e's position . I n that case, the Court held that the burden l ay o n the defendant
           to show that the rul e against reflective loss applied to bar the plaintiffs prima facie claim.
           P eter Gibson LJ for the Court stated:

                  As the Prudential principle is an exclusionary rule denying a claimant what
                  otherwise would be his right to sue, the onus must be on the defendants to
                  establish its applicability. 938
936
      Transcript, Merits Hearing, Day 3, p. 23, lines 8-1 7.
937
      Transcript, Merits Hearing, Day 3, p. 1 9, lines 4-1 6 and p. 27, lines 3-9.

                                                       240
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    242242
                                                               Page  of 282
                                                                         of 282



865.      This reasoning is consistent with Barnett v Creggy [2014] EWHC 3080 (Ch), in which
          David Richards J barred the defendant from raising the rule against reflective loss
          because it had not been pleaded and was only raised after evidence had been called.

866.      In the present case, the Tribunal is satisfied that BSGR has properly raised the issue of
          reflective loss in relation to the USO 1,097,805 claimed for the Swiss employee costs, but
          has not done so in relation to the other heads of damages claimed. BSGR chose not to
          raise a reflective loss argument in relation to other amounts claimed by Vale despite the
          Tribunal raising the issue during the February 201 7 Hearing.

867.      The Tribunal accepts Vale's submission, which is consistent with the Shaker case, that
          the onus is on BSGR to raise the rule against reflective loss and to prove the application
          of the doctrine to the facts. As noted above, BSGR had an opportunity to raise the issue
          had it wished to do so - both before and after the February 2017 Hearing. BSGR chose
          not to raise the issue of reflective loss other than in relation to the employee costs.

868.      The above however is not the end of the matter. Irrespective of a Tribunal's power to
          raise legal arguments on its own motion or to expand upon a legal argument raised by a
          party provided due process is respected, the Tribunal recalls that BSGR by and large
          chose not to participate in the present arbitration from the September 2016 Hearing
          onwards. The Tribunal considers that it was wholly appropriate, given such default, for
          the Tribunal to raise the issue of reflective loss at the February 201 7 Hearing, as a
          defence of reflective loss follows from the basic rule of company law regarding separate
          legal personality. Given BSGR's default, including the fact that it failed to respond in
          writing to the reflective loss discussion at the February 2017 Hearing although it had
          received the hearing transcripts, the Tribunal inclines to the view that BSGR, save for the
          costs of the Swiss employee, has waived its right to invoke the principle or is estopped
          from raising it. However, the Tribunal will, out of an abundance of caution, examine the
          reflective loss issue.

869.      Reflective loss, however, cannot be applied in an isolated manner and needs to be tested
          against the specific circumstances of the case and the contractual arrangements
          applicable between the parties. As the Tribunal will discuss in the next section, a share
          purchase agreement concluded between the Parties on 1 3 March 201 5 sheds new light
          on the applicability of the rule against reflective loss and implies that Vale's prayers for
          relief in this arbitration are not barred by the application of the rule.

D.        Application of the Rule Against Reflective Loss to the Facts - the Effect of the
          Share Purchase Deed of 13 March 2015 on any Application of the Rule Against
          Reflective Loss

870.      In the light of the conclusion above, the Tribunal now considers whether any damages or
          costs can be claimed by Vale even though these were incurred by Vale International or
          any other Vale subsidiary.




938
      Shaker v AI-Bedrawi [2002] EWCA Civ 1 452 [83].

                                                  241
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    243243
                                                               Page  of 282
                                                                         of 282



871 .     As noted in paragraph 860 above, there are two criteria for the rule against reflective loss
          which must be made out for the doctrine to prevent recovery of a loss by a parent
          company. The first is that the subsidiary must have a cause of action against the
          defendant available to it to recover that loss. With regard to the costs of USD 1 ,097,805
          incurred by Vale International in relation to its Swiss-based employee, the Tribunal finds
          that there is no evidence that Vale International has any cause of action to claim back
          this sum from BSGR or VBG. The Swiss employee was provided to VBG in satisfaction of
          Vale's obligations under the Joint Venture Agreements. Vale procured the secondment of
          the employee so as to comply with its joint venture obligations under the Framework
          Agreement. The claim for these costs forms part of the damages claim following
          rescission (or termination) of the Framework Agreement. There is no evidence that Vale
          International has separate arrangements or any agreement or relationship with BSGR or
          VBG which could provide a direct cause of action of Vale International to pursue to
          recover the losses related to that employee. Therefore, this first criterion has not been
          satisfied, and the rule against reflective loss does not operate to bar recovery of the
          employee-related costs by Vale.

872.      The lack of cause of action regarding the employee costs can be contrasted with the
          cause of action that Vale International might have against VBG in relation to the
          Outstanding Loan Amount. Although the Tribunal has found that BSGR failed to plead
          reflective loss in relation the other heads to loss claimed by Vale (including the
          Outstanding Loan Amount), the Tribunal observes that the Parties have (in any event)
          entered into an agreement that preserves Vale's right to pursue these claims. The
          specifics of that agreement are as follows.

          872. 1 . Vale, BSGR and VBG Guernsey entered into a Share Purchase Deed on 1 3
                   March 201 5, 939 under which Vale agreed to procure Vale GmbH to sell its shares
                   in VBG Guernsey (51 % participation) to BSGR for USO 1 . Under Clause 6.1 of
                   the Share Purchase Deed, the Parties and VBG Guernsey terminated the Joint
                   Venture Agreements, subject to Vale's right to pursue its claims in this arbitration.
                   Clause 6.2 of the Share Purchase Deed specifically preserves Vale's right to
                   pursue claims against BSGR in this arbitration for:

                   872.1.1 .   the "VBG Debt" (defined as the loans made by Vale International to
                               VBG subject to the promissory notes, including any claim for
                               damages based on the loss caused by the non-repayment of VBG
                               Debt and interest thereon);

                   872.1 .2. the "Vale Expenditures", defined as the aggregate of all expenditures
                             made by Vale in connection with the activities and assets of VBG;
                             and

                   872.1.3.    the payment made by Vale to BSGR pursuant to the Joint Venture
                               Agreements.

          872.2.   Clause 6.3 of the Share Purchase Deed states: "Vale and its Affiliates shall not be
                   entitled to make any claim whatsoever against BSGR ar_,d/or any of its Affiliates in
                   respect of the VBG Debt other than as part of the LCIA Arbitration, in which case the
                   reservation of rights set forth in Clause 6.2 shall be applicable."

939
      Share Purchase Deed between Vale, BSGR and VBG Guernsey dated 1 3 March 201 5, C-487.

                                                  242
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 244244  of 282
                                                                     of 282



          872.3.   Also on 1 3 March 2 0 1 5 , Vale I nternational and the fou r VBG com panies that
                   had issued promissory notes to Vale I nternational entered i nto an Amend ment
                   Agreement so as to amend the terms of the Promissory Notes. As explai ned i n
                   paragraph 848.3 above, these Promissory Notes were issued b y various VBG
                   companies to Vale International in relation to the loan s that form a significant
                   portio n to Vale's damages claim in this arbitration. The Amendment Agreement
                   acknowledges Vale's claim against BSGR for the VBG Debt and preserves that
                   claim in Cla use 6.3 as follows.

                            (a) The provisions of this Deed shall not affect, shall be without
                                prejudice to and shall be without restriction on the assertion or
                                prosecution of any claims or counter-claims that have been or
                                may in the future be made in the LCIA Arbitration between Vale
                                and BSGR and in particular, shall not preclude Vale from
                                making any claim in the LCIA Arbitration , including but not
                                limited to any claim based on the VBG Debt (including without
                                limitation any claim for damages based on the loss caused by
                                non-repayment of the VBG Debt and interest thereon that has
                                accrued through 29 April 20 1 4 or that would have accrued
                                thereafter).

                            (b) For the avoidance of doubt, following completion of the Share
                                Transfer, and the execution of this Deed, none of the fact or
                                content of the parties' negotiations, the Share Transfer, the
                                termination of the Joint Venture Agreement and Shareholder's
                                Agreement, nor the execution of this Deed shall be used as a
                                defence (whether by way of an alleged affirmation, waiver,
                                release or otherwise) by BSGR to any claim against BSGR and
                                its Affiliates in the LCIA Arbitration or to bar, limit or affect in any
                                way any such claim in the LCIA Arbitration (including, without
                                limitation any claim for damages, rescission of the Joint Venture
                                Agreement or Shareholders' Agreement or any other claim
                                whatsoever) and Vale and its Affiliates shall not be entitled to
                                make any claim whatsoever against BSGR and/or any of its
                                Affiliates in respect of the VBG Debt other than (i) as part of the
                                LCIA Arbitration , in which case the reservation of rights set forth
                                in the preceding paragraph shall be applicable, or (ii) based on
                                the terms of this Deed or the Amended Promissory Notes. 940

873.     The Tribunal observes that these Agreements were entered into after the
         commencement of this Arbitration and after Vale had filed its Statement of Case which
         set out the d amages claimed , but before BSGR fil ed its Statement of Defence. The
         Agreements a cknowledge Vale's right to pursue the damages claimed i n this arbitration,
         despite the fact that some of the funds were provided by Vale I nternational. The damages
         in this arbitration include - as is specifically acknowledged i n these 201 5 Agreements -
         the VBG Debt (or Outstanding Loan Amount, as defin ed in this Award) which makes up
         around half of Vale's d amages claim. These Agreements did not limit claims in this
         arbitratio n to the VBG Debt as is clear from the wording "including but not limited to".
         Therefore, claims related to costs made by Vale's subsidiaries may also be considered in
         this arbitratio n . Sectio n 6 . 1 of the Framework Agreement required Vale to fund (or
         procure one of its s u bsidiaries to fund) a feasibility study in respect of Simandou Blocks 1
         and 2. Vale claims thi s was u ltimately funded by Vale G mbH and Vale I nternational i n the


940
   Amendment Agreement relating to Certain Promissory Notes Issued by the VBG Subsidiaries
dated 1 3 March 201 5, C lause 6.3, C-52 1 .

                                                   243
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    245245
                                                               Page  of 282
                                                                         of 282




         amount of USO 85,365,652 and seeks reimbursement, which has not been contested by
         BSGR. These costs may thus be considered Vale Expenditures without violating the rule
         against reflective loss.

874.     BSGR's decision not to pursue a reflective loss argument aside from in relation to the
          Swiss employee costs is likely explained by these Agreements , which expressly allow
          Vale to pursue these heads of loss in this arbitration. The only decision left for the
          Tribunal is thus whether the costs for the Swiss employee qualify as Vale Expenditures.
         BSGR has contested only these costs on account of reflective loss while the question
         here is whether there is a contractual arrangement under which Vale could procure
          services from a subsidiary. As the Framework Agreement contained many provisions
         regarding the performance of the Parties' obligations thereunder, including participation
         of their respective subsidiaries, as already indicated above regarding the Feasibility
         Study but also as demonstrated by Section 7 providing that each of BSGR and Vale shall,
         and shall procure that its Affiliates shall, co-operate in good faith to promote the success
         of BSGR Guinea and develop the Project in the most efficient and expeditious manner
         possible, the Tribunal also holds that the expenses for the Swiss employee are not
         barred by the rule against reflective loss. It also notes that this issue is not one of
         jurisdiction as Vale is not claiming on behalf of Vale International as a non-party to the
         arbitration but is claiming its own loss which is a substantive issue.

E.       Tribunal's Conclusion

875.     The Tribunal concludes as follows.

         875.1 .   BSGR had a duty to plead the issue of reflective loss if it wished to rely on that
                   defence to answer to any part of Vale's claims.

         875.2.    BSGR raised the issue only in relation to the Swiss employee costs.

         875.3.    The rule against reflective loss does not prevent Vale from claiming the Swiss
                   employee costs, as the Framework Agreement provided for the participation of
                   subsidiaries in the conduct of the business of the joint venture.

         875.4.    In any event, BSGR has directly acknowledged the ability of Vale to pursue
                   losses incurred by Vale international or Vale GmbH in this arbitration - including
                   the Outstandin_g Loan Amount and Vale Expenditures by entering into the Share
                   Purchase Deed of 1 3 March 20 1 5.

876.     The Tribunal finds that the rule against reflective loss is not applicable in the present
         circumstances and now turns to consider the relief requested by Vale.




                                                 244
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    246246
                                                                Page  of 282
                                                                          of 282




   X.       REMEDIES

877.        The Tribunal concluded at the end of Section IX that Vale is not precluded by the rule
            again st reflective loss to pursue any of its heads of damages. The n ext task for the
            Tribunal is to determine the remedies to which Vale is entitled. B ut before the Tribunal
            addresses this matter, there is an antecedent question of cumulative remedies which was
            raised by BSGR in its Statement of Defence. This is an i m portant issue which warrants
            the Tribunal's attention before considering each remedy claimed by Vale.

   A.       Cumulative remedies

          1.     Chronological history of pleadings

878.        In its Request for Arbitration, Vale requested the Tribunal to g rant the following relief.

                  Relief for Fraudulent Misrepresentation
                   a. Rescission of the Framework Agreement and the Shareholders' Agreement;
                   b. Damages in the sum of approximately $ 1 .25 billion for fraudulent
                         misrepresentation in respect of the misrepresentations set forth in Section
                         1 1 1.C, above, of whatever nature in an amount to be determined in the
                         course of this arbitration, as well as interest on such sum at an appropriate
                         rate;
                                                            and/or
                  Relief for Frustration
                   c. A declaration that the Framework Agreement and Shareholders'
                         Agreement are discharged by frustration;
                   d. Recovery of monies paid by Vale u nder the Framework Agreement and
                         Shareholders' Agreement, as well as interest on such sum at an
                         appropriate rate;
                                                            and/or
                  Relief for Breach of Warranty
                   e. An award of damages for breach of contract in respect of all losses and
                         costs caused to Vale in respect of the breaches set forth in Section 1 1 1 . D,
                         above, of whatever nature in an amount to be determined in the course of
                         this arbitration, as well as interest on such sum at an appropriate rate; 941

879.        In its Statement of Case, Vale made the same requests, albeit in a slightly d ifferent order.

                  Relief for fraudulent misrepresentation
                   a. Rescission of the Framework Agreement and the Shareholders' Agreement;
                         and
                   b. Damages in the sum of approximately USD 1 .45 billion for fraudulent
                         misrepresentation in respect of the misrepresentations, of whatever nature
                         in an amount to be determined in the course of this arbitration, as well as
                         interest on such sum at an appropriate rate; or

                  Relief for breach of warranty
                   c. An award of damages for breach of contract in respect of all losses and
                         costs caused to Vale in respect of the breaches, of approximately USD
                         1 .45 billion , as well as interest on such sum at an appropriate rate; or

                  Relief for frustration


94 1
       Vale's Request for Arbitration, paragraph 49.

                                                       245
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 247247  of 282
                                                                     of 282



                        d.   A declaration that the Framework Agreement and Shareholders'
                             Agreement are discharged by frustration; and
                        e.   Recovery of approximately USO 1 .45 billion paid by Vale under the
                             Framework Agreement and Shareholders' Agreement, as well as interest
                             on such sum at an appropriate rate. 942

880.         In its Statement of Defence, BSGR argued that "[a] claimant can not obtain rescission or
             an award of d amages in deceit and an award of damages for breach of contract: he m ust
             elect."943 To support BSGR's argument, BSGR cited two excerpts from Misrepresentation,
             Mistake and Non-Disclosure.

             880. 1 .    Paragraph 5-04 states: "it wil l generally n ot be possible for [a claimant] to obtain
                         a n award of damages i n deceit concurrently with an award of d amages for
                         breach of contract: although his claim may be made in the alternative, in the end
                         he m ust e lect which basis of loss to assert."944

         880.2.          Paragraph 2- 1 3 states: "Rescission can not b e awarded with any remedy which
                         p resupposes that the contract remains in place beyond its formation: d amages
                         for breach of contract cannot therefore be awarded if the contract is rescinded,
                         since the obligation to pay damages under the contract requires the continued
                         existence of the contract". 945

881 .        In its Statement of Reply, Vale responded that:

                    Contrary to BSGR's suggestion, it does not seek cumulative remedies, but
                    remedies that are alternative to each other. BSGR's assertion that 'Vale cannot
                    obtain rescission or an award of damages in deceit and an award of damages for
                    breach of contract' is therefore wholly misguided. Vale's entitlement to be
                    awarded lost expenditures totalling USO 1 .45 billion, plus interest, arises under
                    each and every one of the causes of actions Vale asserts in these proceedings. It
                    is therefore only to the extent that Vale is not awarded the USO 1 .45 billion it
                    claims under the tort of deceit that Vale claims USO 1 .45 billion as a result of
                    BSGR's breach of warranty. 946

882.     Val e's prayers for relief in its Statement of Reply are substantially in the same form as its
         prayers in its Statement of Case. 947 As indicated in paragraph 296 above, this is also h ow
         Vale explained its prayers for relief at the September 201 6 H earing in a nswer to a
         question of the Chairman of the Tribunal.

        2.        Tribunal's decision

883.     The Tribunal agrees with BSGR that the remedies of rescission and d amages for deceit
         on the one hand and the remedy of damages for breach of warranties on the other hand
         are alternative and inconsistent remedies which cannot both be awarded to Vale, even if
         Vale lim its its claim under breach of warranties to those sums which it is unable to claim

942
    Vale's Statement of Case, paragraph 333.
943
    Paragraph 254 of BSGR's Statement of Defence
944                                                                rd
    J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3 edn, Sweet & Maxwell 201 2) [5-
04], RL-37.
945
    J Cartwrig ht, Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 201 2) [2-
1 3], RL-37.
946
    Vale's Statement of Reply, paragraph 1 022. Vale's Pre-Hearing Written Submissions, paragraph
379.
947
    Vale's Statement of Reply, paragraph 1 097 .

                                                        246
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 248248  of 282
                                                                     of 282



         under deceit. To understand why this is the case, there needs to be a clear
         understanding of the concept of rescission and the distinct measures of damages which
         apply to deceit and contractual breaches.

884.     Rescission refers to the process of extinguishing the contract ab initio so as to impose
         the obligation on each party to make restitution as regards assets which he had received
         from the other party. The objective of rescission is to restore the parties to the status quo
         ante, i.e. their original positions before their entering into the contract as regards their
         rights and obligations under the contract. Once a contract is rescinded, the contract is
         treated as never having come into existence. The concept of rescission is further
         elaborated on in paragraphs 896-899 below.

885.     The function of damages for fraudulent misrepresentation is to compensate the claimant
         for his reliance loss. In other words, the function is to place the claimant in the position he
         would have been in had the defendant not made the fraudulent misrepresentation in the
         first place, and had the claimant not entered into the contract in reliance on that
         fraudulent misrepresentation. For this simple reason, the primary method of measuring
         damages for fraudulent misrepresentation is to calculate the total sum of the claimant's
         expenditures which he incurred in reliance on the fraudulent representation. The measure
         of damages in deceit is further elaborated on in paragraphs 926-928 below.

886.     The function of damages for contractual breaches is to compensate the claimant for his
         expectation loss. Put simply, the function is to place the claimant in the position he would
         have been in had the contract been performed. In line with this function, English law
         permits the claimant to calculate damages for breach of contract in one of two primary
         ways. The first is to calculate the value of the benefits which · the claimant would have
         gained had the contractual term in question been performed. This is a true measurement
         of the claimant's expectation loss. The second is to calculate the expenditures incurred
         by the claimant in reliance on his expectation of the defendant's fulfilment of the
         contractual term in question, subject to the limit that the claimant is not allowed to claim
         expenditures beyond such value which would place the claimant in a better position than
         if the contract had been performed. This is a measurement of the claimant's reliance loss,
         which the law permits the claimant to claim in acknowledgement of the evidentiary
         difficulties which claimants sometimes face in proving expectation losses, but on which
         the law imposes the limitation that the award cannot place the claimant in a better
         position than if the contract had been performed, so as to uphold the basic principle that
         contractual damages are purposed to compensate expectation losses and nothing more.

887.     The consequence of the above is twofold.

         887.1.   It is not possible to award rescission on the one hand and contractual damages
                  on the other. The Tribunal agrees with Cartwright's explanation that "Rescission
                  cannot be awarded with any remedy which presupposes that the contract
                  remains in place beyond its formation: damages for breach of contract cannot
                  therefore be awarded if the contract is rescinded, since the obligation to pay
                  damages under the contract requires the continued existence of the contract".9 8
                                                                                                4




948
    J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 20 1 2) [2-
1 3), RL-37

                                                  247
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 249249  of 282
                                                                    of 282



         887.2.    Even if rescission is not awarded, it is not possible to award damages for deceit
                  and then award contractual damages for those parts of the claim which were
                  unsuccessful under deceit. Cartwright explains that "Damages on inconsistent
                  measures cannot normally be awarded together, and so an award of both
                  contract measure and tort measure damages would be impossible, since it
                  would give the claimant both his financial equivalent of performance, and at the
                  same time a financial release from the transaction which he entered in reliance
                  on the misrepresentation." 949 This is why the House of Lords cited Treitel in
                  Smith New Court Securities Ltd. v Citibank N.A. [1997] AC 254, 282, who
                  advised that a claimant should pursue the remedy he viewed to be most
                  advantageous to him financially, which in turn depended on whether or not the
                  bargain was good: "If the plaintiff's bargain would have been a bad one, even on
                  the assumption that the representation was true, he will do best under the
                  tortious measure. If, on the assumption that the representation was true, his
                  bargain would have been a good one, he will do best under the first contractual
                  measure (under which he may recover something even if the actual value of
                  what he has recovered is greater than the price)."95 0

888.    The situation is different in relation to rescission on the one hand and damages for deceit
        on the other. Here, the two remedies are consistent, because they both function to put
        the claimant in the position he would have been in had he not entered into the contract. In
        fact, it is quite common for claimants to seek rescission and to supplement that with
        damages to cover all other wasted expenditures which would not be covered by
        rescission. The Parties acknowledge that a successful claim in deceit entitles the
        claimant to rescission, damages or both.95 1

889.    Vale is no doubt perfectly entitled to present one contractual cause of action and another
        tortious cause of action and to state its order of preference, so that if one cause of action
        fails, the claimant will still have another cause of action to fall back on which the Tribunal
        will have the opportunity to determine. But if it turns out that both causes of action
        succeed, Vale will not be entitled to ask the Tribunal to award damages for both causes
        of action in full, because that will give rise to double recovery. Even if Vale only seeks
        contractual damages in respect of those remaining parts of the claim which are not
        successful under the tortious cause of action, Vale is not entitled to do so because, even
        though there is no double recovery, the remedies are still inconsistent in view of the fact
        that the function of damages for contract and damages for deceit are fundamentally at
        odds with each other, one being to put the claimant in the position he would have been in
        had the contract been performed, and another to put the claimant in the position he would
        have been in had the tort not been committed and the claimant not entered into the
        contract. For this reason, Vale is obliged to elect between the remedies for tort and
        contract. It cannot split its claim to ask for both.

890.    This leads the Tribunal to the next question: has Vale made that election in this
        arbitration? Having perused the Parties' pleadings and submissions, the Tribunal finds
        that the answer is yes. Vale has consistently taken the position in this arbitration that it is

949
    J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3rd edn, Sweet & Maxwell 20 12) [2-
1 3], RL-37.
950
    Smith New Court Securities Ltd. v Citibank N.A. [1 997] AC 254, 282, RL-1 26.
951
    Vale's Statement of Case, paragraphs 287 - 293; BSGR's Statement of Defence, paragraphs 254
- 255.

                                                 248
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    250250
                                                                 Page  of 282
                                                                           of 282




           seeking rescission and damages for tort as its primary claim in its prayers for relief. When
           BSGR pointed out in its Statement of Defence that "[a] claimant cannot obtain rescission
           or an award of damages in deceit and an award of damages for breach of contract", 952
           Vale clarified that it is "only to the extent that Vale is not awarded the USO 1 .45 billion it
           claims under the tort of deceit that Vale claims USO 1 .45 billion as a result of BSGR's
           breach of warranty." 953 It is therefore clear that Vale has elected the remedies of
           rescission and damages for deceit as its primary prayer for relief as confirmed in
           paragraph 296 above.

89 1 .      In conclusion, the remedies for fraudulent misrepresentation on the one hand and the
           remedy of damages for breach of contract on the other hand are inconsistent and it will
           not be possible for Vale to seek both remedies. This is even if Vale limits its claim to
           contractual damages to sums which Vale is not successful in claiming under deceit. Vale
           is required to make an election, and a review of Vale's pleadings shows that Vale has
           consistently elected the option of remedies for deceit as its primary prayer for relief. The
           Tribunal will therefore constrain its analysis to the remedies for deceit. It has not been
           requested and does not see a reason to analyse the remedies for breach of warranties.

  B.       Remedies for Fraudulent Misrepresentation

892.       A successful claim for fraudulent misrepresentation will entitle the claimant to (1)
           rescission, (2) damages or (3) both. The Parties are agreed that English law entitles the
           claimant to any of these three options. 954

893.       In this arbitration, Vale has elected the third option by seeking rescission and damages.

           893.1 .   Vale seeks rescission of the Joint Venture Agreements. 955 Vale claims
                     rescission will also enable Vale to "obtain from BSGR restitution of the
                     disbursements and expenditures made thereunder, totalling [USO
                     1 ,446,61 8,523]". 956

           893.2.    Vale seeks damages for losses suffered as a result of BSGR's deceit. 957
                     According to Vale's quantification, Vale has suffered and is entitled to damages
                     of USO 1 ,446,61 8 ,523.

894.       To recall, the claimed sum of USO 1 ,446,61 8,523 (which Vale seeks under rescission
           and damages in the alternative) consists of:

           894.1 .   the Initial Consideration paid by Vale International to BSGR on 30 April 201 O,
                     totalling USO 500,000,000; 956

           894.2.    the Outstanding Loan Amount of the Loan which Vale International lent to
                     BSGR Guinea under the promissory notes from 2010 to 201 3, totalling USO

952
    BSGR's Statement of Defence, paragraph 254.
953
    Vale's Statement of Reply, paragraph 1 022.
954
    Vale's Statement of Case, paragraphs 287-293; BSGR's Statement of Defence, paragraphs 254-
255.
955
    Vale's Statement of Case, paragraphs 287-289.
956
    Vale's Statement of Reply, paragraph 94 1 ; Vale's Pre-Hearing Written Submissions, paragraph
325.
957
    Vale's Statement of Case, paragraphs 290-293.
958
    Statement of Reply, paragraph 935(a); Oxera Report, paragraphs 52-56.

                                                   249
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    251251
                                                              Page  of 282
                                                                        of 282



                 780,734,781 (comprising the outstanding principal sum of USD 581,197,104
                 and the interest sum of USD 199,537,678 accrued up to 29 April 2014) ;

        894.3.   the Feasibility Study Funding, i.e. the expenditures incurred by Vale
                 International and Vale GmbH 959 in connection with the preparation of the
                 Simandou Feasibility Study from 201 O to 2015, totalling USO 85,365,652; 960 and

        894.4.   Vale's Internal Costs, i.e. the personnel, travel, services, and other costs
                 incurred by Vale to support the joint venture's operations outside of Guinea from
                 2010 to 2013, totalling USO 80,518,090.96 1

895.    Vale's prayers for rescission and damages will be considered in turn.

       1.   Rescission

General principles

896.    The Tribunal begins its analysis by laying down the concept of rescission and the general
        principles that govern rescission, as informed by the authorities submitted by the Parties,
        so as to provide the context within which the Parties' arguments are taking place.

897.     If the defect is fraudulent misrepresentation which affects the innocent party's consent
        and thus the formation of the contract, the defect entitles the innocent party to extinguish
        the contract ab initio, obliging each party to return property which it had received from the
        other party. This is known as rescission, and its purpose is to restore the parties to the
        status quo ante as regards the rights and obligations which were created by the contract.
        By contrast, if the defect only relates to the performance of the contract, such as breach
        of contract or frustration, then the victim party is only entitled to terminate de futuro, so
        that the parties are only absolved of their unaccrued, executory obligations under the
        contract, and rights and obligations which have unconditionally accrued prior to
        termination remain enforceable. This is known as termination, and it is a distinct concept
        from rescission.

898.    Within the field of resc1ss1on, there are two forms of rescission: common law and
        equitable rescission. The chief distinction between the two forms is the process by which
        rescission takes place. Common law rescission takes place upon the claimant's election
        to rescind. The role of the tribunal would only be to pronounce upon the effectiveness of
        that election and to give effect to its consequences by awarding judgment on claims and
        cross-claims for the restitution of benefits that have passed under the contract. By
        contrast, equitable rescission takes place by way of a tribunal's order. A party would ask
        the tribunal to order rescission, and (if satisfied) the tribunal would make the necessary
        orders to implement the rescission , and typically on condition that the requesting party
        make counter restitution for any benefits he received from the other party under the
        contract.

899.    A common bar that applies to both forms of resc1ss1on is "restitutio in integrum
        impossible", the burden of proof of which falls on the defendant. However, the way in

959
    Transcript, Merits Hearing, Day 1, p. 201 , lines 24-25 and p. 202, lines 1-4; Transcript, Merits
Hearing, Day 3, p. 86, lines 3-18 and p. 91 , lines 6-13.
960
    Statement of Reply, paragraph 935(c); Oxera Report, paragraph 8.
961
    Statement of Case, paragraph 128; Oxera Report, paragraphs 104-130.

                                                250
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 252252  of 282
                                                                     of 282



          which this bar is applied differs between the two forms. Common law rescission requires
          it to be possible for the parties to be restored to the exact same position they were in
          before the contract was made, otherwise the claimant's election to rescind is ineffective.
          By contrast, equity's concern is to achieve a practically just result, so equitable rescission
          only requires it to be possible to place the parties in as good a position as they were in
          before (i.e. substantial restitutio in integrum). The tribunal is empowered to achieve this
          result by directing accounts to be taken, balances to be struck and adjustments to be
          made, all of which are impossible at common law. For example, deterioration of an asset
          which the claimant had received from the defendant would bar common law rescission
          but not equitable rescission because the tribunal is permitted to order compensation by
          allowance. An equitable allowance may be accorded to the defendant for its work and
          skill if the tribunal is of the view that this would do substantial justice. This difference in
          application means in practice that the bar of restitutio in integrum impossible is easier to
          establish for common law rescission than for equitable rescission.

Vale's claim

900.      Since its Request for Arbitration, Vale has consistently requested the Tribunal to "grant"
          rescission: see paragraph 878-882 of this Award.

901 .     However, as noted above, after Vale filed its Statement of Case on 30 January 201 5, an
          unusual turn of events occurred on 1 3 March 20 1 5 when this arbitration was active, and
          which is relevant to the issue of rescission. Vale, BSGR and VBG Guernsey entered into
          a Share Purchase Deed962 under which they agreed to two important matters.

902.      First, they agreed that BSGR would "purchase" the 51 % shares in VBG Guernsey for
          USO 1 .

          902.1 .     Clause 2 provides: "At Completion, on the terms and subject to the conditions of
                      this Deed, Vale shall procure the sale of the Shares by Vale GmbH, and BSGR
                      shall buy the Shares free from all Encumbrances."

          902.2.      Clause 3 provides: "The purchase price for the Shares and for the mutual
                      waivers referred to herein is USO 1 .00, which Vale acknowledges has been paid
                      by BSGR in cash on the date of this Deed."

          902.3.      Clause 4 contains the usual terms for completion, including the delivery of a
                      duly executed instrument of transfer for the shares and payment of USO 1 .00 to
                      Vale in cash on completion date.

903.      Second, they agreed to "terminate" the Joint Venture Agreements, subject to a number of
          conditions. The full text of Clause 6 is set out below.

                6.       C LAIMS BETWEEN VALE AND BSGR

                         Termination of Agreements

                6.1      Subject to Clause 6.2 and 6.3, the Vale Investment Agreements 963 (and all
                         rights and obligations thereunder, including, for the avoidance of doubt,

962
      Share Purchase Deed between Vale, BSGR and VBG Guernsey dated 1 3 March 20 1 5, C-487.
963
      This refers to the Framework Agreement and the SHA: Section 1 .1 of the Share Purchase Deed.

                                                    251
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    253253
                                                               Page  of 282
                                                                         of 282



                     any rights which are stated as surviving termination) shall terminate with
                     immediate effect upon Completion; provided, however, that (as
                     contemplated by Section 6.2) noth ing in this Section 6. 1 shall be deemed
                     to affect any claims between Vale and BSGR that have been or may be
                     brought in the LCIA Arbitration in relation to events that occurred prior to
                     the Completion Date.

                     Claims between Vale and BSGR

               6.2   The provisions of the Vale Exit Agreements 964 shall n ot affect, shall be
                     without prejudice to and shall be without restriction on the assertion or
                     prosecution of any claims or counter-claims that have been or may in the
                     future be made in the LCIA Arbitration between Vale and BSGR and in
                     particular, shall not preclude Vale from making any claim in the LCIA
                     Arbitration, including but not limited to any claim based on:

                     (a)   the VBG Debt (including any claim for damages based on the loss
                           caused by the non-repayment of VBG Debt and interest thereon that
                           has accrued through 29 April 2 0 1 4 or that would have,
                           notwithstanding the Vale Debt Amendment Agreement, accrued
                           thereafter);

                     (b)   the Vale Expenditures; and

                     (c)   the payment made b� Vale to BSGR pursuant to the Vale
                           I nvestment Agreements. 965

               6.3   For the avoidance of doubt, following Completion: (i) none of the fact or
                     content of the parties' negotiations, nor the transactions contemplated by
                     the Vale Exit Agreements shall be used as a defence (whether by way of
                     an alleged affirmation, waiver, release or otherwise) by BSGR to any claim
                     against BSGR and its Affiliates in the LCIA Arbitration or to bar, limit or
                     affect in any way any such claim in the LCIA Arbitration (including, without
                     limitation any claim for damages, rescission of the Vale I nvestment
                     Agreements or any other claim whatsoever) ; and (ii) Vale and its Affiliates
                     shall not be entitled to make any claim whatsoever against BSGR and/or
                     any of its Affiliates in respect of the VBG Debt other than as part of the
                     LCIA Arbitration, in which case the reservation of rights set forth in C lause
                     6.2 shall be applicable, or based on the terms of the Vale Debt Amendment
                     Agreement.

904.     At the February 2 0 1 7 Hearing, the following exchange took place on Day 1 .

               MR HWANG:         I am not sure who should answer this, but Vale is claiming
                                 damages -- sorry. First of all, under the m isrepresentation claim,
                                 Vale is claiming that the relevant agreements be rescinded ;
                                 does that mean to say it has not been rescinded so far?

               MR KELLY:         It is slightly complicated. The position was -

               MR HWANG:         It is not really explained in your Statement of Claim, so I am a
                                 bit puzzled by it.

               MR KELLY:         Yes, the position -- because in the Statement of Claim they had
                                 not been rescinded as at that date. What subsequently

964
    This refers to the Share Purchase Deed (C-487) and the Vale Debt Amendment Agreement (C-
521 ): Section 1 . 1 of the Share Purchase Deed.
965
    Share Purchase Deed, Clauses 6. 1 -6.3, C-487.

                                                  252
   Case
Case    1:19-cv-03619 Document
     1:20-mc-00212-AJN Document4-131-3
                                    Filed 04/24/19
                                        Filed        Page
                                              06/26/20    254254
                                                        Page  of 282
                                                                  of 282



                      happened was that Vale returned the 51 % shareholding to
                      BSGR for a nominal consideration in March 201 5, I think it was.
                      29th March 201 5. At that point, the parties agreed that
                      transaction would be entirely without prejud ice to their positions
                      in this arbitration.

        MR HWANG:     Except then there is no rescission, is there, because the
                      passing of Title has been reversed?

       MR KELLY:      Well, that's why we disagree with their proposition that you
                      cou ldn't be restored to your previous positions, because we say
                      that's exactly what has happened. The rescission goes to
                      whether the contract still had any force prior to that transaction,
                      because the transaction , as I say, was without prejudice to that.

       CHAI R MAN:    Are you still seeking a declaration of rescission?

       M R KELLY:     Well, what we do seek is relief to the extent that they
                      continue to claim it from any further obligations u nder the
                      transaction documents and so if there's a residual l ife in
                      those documents -- in those contracts from before March
                      201 5, we seek.

       MR HWANG :     But do you have an amended statement of relief somewhere?

       MR KELLY:      We don't, but we can certainly -- I th ink we have covered or
                      alluded to --

       CHAI RMAN:     What does your reply say, at the end of the prayer for relief?

       M R KELLY:     I think it is covered in our pre-hearing brief from recollection,
                      but I can check that.

       MR HWANG:      Moving on, then your contractual claim is just a pure claim for
                      damages, as a result of the breach of warranty. Again, you
                      don't claim that the contract has been repudiated and therefore
                      terminated.      So     neither have      you     rescinded    the
                      misrepresentation, nor have you terminated for breach. So,
                      theoretically, you are having an existing contract. All you are
                      asking for is damages. When you calculate damages and the
                      contract is still alive, you know, it is calculated on a different
                      basis. So we need to know whether or not your client's position
                      is that the contract, for whatever reason, is now at an end.
                      Therefore you are totalling up your entire loss, as opposed to
                      the losses suffered so far without prejudice to any further
                      claims for losses.

       M R KELLY:     The former is our position. The contract is dead .

       MR HWANG:      You have to rationalise that, I think, for us. On what basis do
                      you say the contract has come to an end?

       CHAI R MAN :   Doesn't the reply say in case of fraudulent misrepresentation,
                      you can request either rescission or damages or both, and that
                      you are seeking both.

       M R KELLY:     Yes, it does.

       MR HWANG:      Yes, but --


                                       253
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    255255
                                                               Page  of 282
                                                                         of 282



                  CHAIRMAN:          You are seeking declaration of rescission and damages.

                  MR HWANG:          For misrepresentation is either fraud or nothing; right? You are
                                     not    making    any    intermediate claim       for n egligent
                                     mis representation.

                  MR KELLY:          Correct. 966

905.       O n Day 3 of the February 20 1 7 Hearing, the following exchange took place:

                  MR KELLY:          I am just conscious of time, Mr C hairman. I mentioned that I
                                     would just like to finish off on rescission. I can put this fairly
                                     briefly. There are documents but I don't think I need to trouble
                                     the Tribunal with them.

                                     The reason that we claim rescission is that there is a five-year
                                     period at present which -- d uring which the Framework
                                     Agreement and the Shareholders' Agreement subsisted. That
                                     five-year period went from 30 April 201 0 to 29 April 201 5.

                                     I n 20 1 5 Vale and BSGR agreed to terminate the Shareholders'
                                     Agreement and the Framework Agreement. They agreed to do
                                     so for their. own perfectly sensible, self-interested reasons.

                                     On BSGR's side, BSGR wished to be able to pursue the
                                     Government of Guinea, which it needed the Joint Venture
                                     company to do in its ICSID arbitration. It cou ld not do so as a
                                     49% shareholder, because Vale did not want to pursue the
                                     Government of Guinea.

                                     On Vale's side, Vale -- for reasons that we would say are
                                     obvious -- did not want to be associated with BSGR any
                                     longer as a matter of principle and, as a matter of practice,
                                     continued to be responsible for all the operating costs and
                                     everything you have heard about for as long as it was the
                                     5 1 % shareholder, so the parties agreed to tear up the
                                     agreements. They did so expressly without prejudice to both
                                     parties' positions i n this arbitration . Perhaps it's an abundance
                                     of caution and perhaps BSGR would say, "Well, we are
                                     forward-looking . We are not going to go back and worry about
                                     that five-year period", but where that leaves us is with a
                                     series of contracts and obligations that, certainly in this
                                     arbitration, have been argued to give rise to continuing
                                     obligations on the part of Vale, hard obligation in some
                                     cases. There's a claim for several hundred million dollars,
                                     $680 million I believe, from BSGR in the counterclaim to
                                     Vale, which is one of the future payments. Also, claims, as
                                     we know, in the counterclaim based on what we would say
                                     are softer obligations, such as the provision that requires
                                     both parties to promote best interests of VBG and
                                     cooperate in good faith.

                                     So the reason we seek rescission is because, as we are
                                     entitled to under the remedies for fraud, that will be
                                     rescission ab initio and we would never want there to be
                                     any suggest that there were -- still less there are or may in
                                     the future be -- obligations on the part of Vale S.A. under


966
      Transcript, Merits H earing, Day 1 , p. 1 97, line 2 - p. 1 99, line 22 (emphasis added).

                                                       254
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 256256  of 282
                                                                     of 282



                                     the Framework Agreement or Shareholders' Agreement. I
                                     wouldn't propose to say anything --

                  MR HWANG:          Is there a formal defence from them on this point?

                  MR KELLY:          Sorry?

                  MR HWANG:          What is defence of BSGR to the specific relief of rescission?

                  MR KELLY:          They have two defences. The first defence is that the parties
                                     cannot be restored restitutio in integrum. We say that simply
                                     does not fly, because what we are doing, and what we have
                                     done, is we have given back to them the very same shares that
                                     they sold to us. We sold back to them the 5 1 %. They seek to
                                     counter that --

                  MR HWANG:          There is a difference between giving and selling; what is it? Did
                                     you give or did you sell?

                  MR KELLY:          We sold for USO 1 . We would have given it back if there had
                                     not been a consideration issue underneath , but as it was I think
                                     we received a dollar for it -- probably more than it was worth, to
                                     be honest. The second point that they make is that they would
                                     be unjustifiably worse off as a result of our giving or conveying
                                     back to them these shares. We say that also does not fly for
                                     the very obvious reason that, under this hypothesis, the reason
                                     they are in an unjustifiably worse position -- if they are -- is
                                     entirely their own misconduct. Sorry, if I could just finish on that,
                                     Dr Hwang. We would not even necessarily say they are in an
                                     unjustifiably worse position, because they sold us an asset that
                                     was inherently flawed at the time. We are simply returning that
                                     asset to them and asking for all our money back.

                 MR HWANG:           They have not raised the issue of lapse of time?

                 MR KELLY:           No. ss1

906.       The Tribunal takes the view that it is not the Tribunal's business to inqui re i nto the
           strategic reasons why Vale has continued seeking rescission after the Share Purchase
           Deed was concluded on 1 3 March 20 1 5 which terminated the Framework Agreement and
           the SHA. The Tribunal takes the position that its only task is to determine whether Vale is
           entitled to rescission (as requested by Vale) in view of the fact that the Share Purchase
           Deed did not prejudice Vale's position in the present arbitration and the remedies it was
           seeking herein.

907.       The Tribunal understands Vale's position to be that it is seeking equitable rescission,
           based on the wording of Vale's pleadings. Vale has repeatedly requested the Tribunal to
           "grant" rescission and has not asked the Tribunal to declare the effectiveness of any prior
           election by Vale to rescind the Joint Venture Agreements. On this footing, the Tribunal
           will apply the principles which a re applicable to equitable rescission .

908.       Vale is prima facie entitled to equitable rescission because the Tribunal has found that
           BSGR is liable for fraudulent misrepresentation (which is a g round for equitable
           rescission). The next q uestion is whether BSGR has satisfied its burden to prove one of


967
      Transcript, Merits Hearing, Day 3, p. 38, line 1 7 - p. 4 1 , line 24 (emphasis added).

                                                      255
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 257257  of 282
                                                                       of 282




           the bars to rescission. In this regard, BSGR argues that the bar of restitutio in integrum
           impossible applies in this case.968

909.       It has already been noted at paragraph 899 above that the way in which this bar is
           applied differs between common law rescission and equitable rescission. But insofar as
           equitable rescission is concerned, it is accepted that there . are at least two ways to
           establish this bar. The first is to show that the asset has been altered to such an extent
           as to have changed in nature. The second is to show that the defendant would be
           unjustifiably prejudiced upon rescission. Both of these grounds are now relied upon by
           BSGR.969 The Tribunal will deal with each ground in turn.

The "alteration of nature of asset" argument

910.       BSGR cites at least three authorities with respect to alteration of nature of assets:

           910. 1 .   Misrepresentation, Mistake and Non-Disclosure: "The most common
                      circumstances in which the courts have found rescission barred are where
                      restitution is impossible because the property cannot be returned-either at all,
                      or because even though it appears still possible to return the property, its
                      essential character has changed since the time it was transferred under the
                      contract."970

           9 1 0.2.   Chitty on Contracts: "it is impossible to make substantial restitution of property
                      transferred under the contract if it has altered its character." 971

           9 1 0.3.   Halsbury's Laws of England: "If the representor can show that the representee
                      received under the contract anything which, whether a thing in possession or a
                      thing in action, was on its acquisition capable of being specifically retransferred,
                      and which the representee has [ ...] so dealt with as to produce an entire
                      alteration of its physical, commercial or legal character, quality or substance, as
                      distinct from mere depreciation, decay or deterioration in the ordinary course of
                      events, the plea is valid [ ... ]."97 2

9 1 1.     BSGR avers that the GoG's cancellation of the mining rights fundamentally altered the
           nature of the shares i n BSGR Guernsey, so that rescission is no longer possible:

                  The joint venture project has so fundamentally changed its character that
                  restitutio in integrum is impossible. The joint venture's only asset of worth was the
                  mining rights. This was the very essence of the joint venture, and the reason for
                  both Vale and BSGR participating in it. The cancellation of the mining rights
                  renders the joint venture devoid of purpose, substance and value: it is, effectively,
                  an empty shell. If Vale were to return its shareholding in the joint venture to
                  BSGR, it would be returning something of an entirely different nature to that
                  which was granted to it by BSGR. It is irrefutable that BSGR would be receiving


968
    BSGR's Statement of Defence, paragraph 257; BSGR's Statement of Rejoinder, paragraphs 427-
428.
969
    BSGR's Statement of Defence, paragraph 257; of BSGR's Rejoinder, paragraphs 427-428.
970
    J Cartwright, Misrepresentation, Mistake and Non-Disclosure (3rd edn , Sweet & Maxwell 20 12) [4-
57], RL-37.
971
    HG Beale (ed), Chitty on Contracts, vol 1 (32 nd edn, Sweet & Maxwell 201 5) (7-1 25], RL-33.
972
    Lord Mackay of Clashfern (ed), Halsbury's Laws of England, vol 76 (51h edn, LexisNexis 201 3)
[829], RL-79.

                                                      256
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    258258
                                                                 Page  of 282
                                                                           of 282



                 back property in an entirely different condition to that in wh ich he received it. In
                 this situation, rescission is not available. 973

9 1 2.     Vale contends that the fact that Vale had already returned to BSGR the shares in BSGR
           G uernsey shows that restitutio in integrum is possible:

                 rescission is not impossible: Vale has already returned to BSGR the 51 % interest
                 in the joint venture acquired under the [Joint Venture Agreements] and now seeks
                 restitution of all disbursements and expenditures it made under the [Joint Venture
                 Agreements]. BSGR's restitution to Vale of the foregoing sums constitutes
                 restitutio in integrum.974

9 1 3.     The Tribunal is not convinced by Vale's arg ument that the Share Purc hase Deed (which
           returned the shares to BSGR) demonstrates the possibility of restitution as it was without
           prejudice to the Parties' positions in this arbitration. H owever, the Tribunal is satisfied that
           restitutio in integrum is possible because the assets in q uestio n are simply shares in
           BSGR Guernsey. The Joint Venture Agreements involve a s imple sale of shares in
           BSGR Guernsey from BSGR to Vale. The loss of the mining rights may affect the value
           of the shareholding, but it does not a lter the essential identity of the assets at issue,
           nam ely as shares i n BSG R G uernsey. So there has been no fundamental alteration of
           the character of the shares i n BSGR G uernsey which renders restitutio in integrum
           impossible.

9 1 4.     The cancellation of the mining rights merely leads to the deterioration of the value of the
           shares, which is not sufficient to s how i mpossibility of rescission . For such situations, the
           remedy for the defendant is to request for compensation on accou nt of deterioration. But
           to obtain this remedy, the defendant must s how that any such deterioration was due to
           the fault of the claimant. On the facts, the Tribunal finds that there is no proof that any
           deterioration of the value of the shares was d ue to Vale's fault. The Tribunal accordingly
           con cl udes that, if rescission is ordered, the Tribunal will not order compensation for s uch
           deterioration.

9 1 5.     The Tribunal finds that the cancellation of the mining rights did not alter the nature of the
           shares in BSGR G uernsey so as to establish the bar of restitutio in integrum i mpossible.

The "uniustifiably worse position " argument

9 1 6.     A change of circum stances will only bar equitable rescission if the d efendant would b.e
           unjustifiably prejudiced upon rescission. There is no single test for whether any particular
           prejudice would be justifiable, and the question is one of degree and each case must be
           considered on its facts. On the other hand, three factors that are often referred to are ( 1 )
           the wrongfulness of the defendant's conduct; (2) the extent of any delay o n the part of the
           innocent party in asserting his rig hts; and (3) the reversibility of the prejudice. In respect
           of ( 1 ), the g eneral principle is that a wrongdoer is not entitled to complain that he would
           be u njustifiably prejudiced by reason of steps which he has taken in reliance on the
           validity of the contract. In respect of (2) , prejudicial changes of circumstances that occur
           after the innocent party h as s ufficiently learnt the facts entitle him to rescind will usually
           bar rescission, even i n cases of fraud. Finally, as regards (3) , the only changes of
           circumstances that will bar rescission are those that are irreversible. So if the defendant


973
      BSGR's Rejoinder, paragraph 427.
974
      Vale's Pre-Hearing Written Submissions, paragraph 3 1 9.

                                                     257
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    259259
                                                                 Page  of 282
                                                                           of 282



           can avoid any detriment by rearranging his affairs or pursuing a ny course of action , then
           there is no bar. This is the background of legal principles a gainst which the Parties'
           arg uments below are taking place.

91 7.      BSGR argues that:

                      Rescission is also not possible because it would put BSGR in an unjustifiably
                      worse position than it was in before the contracts with Vale were entered into.
                      Like Vale, BSGR has lost an interest in very valuable rights in Simandou, and has
                      lost the substantial amounts spent in obtaining those rights and developing its
                      project. If BSGR were required not only to bear those losses, but to return the
                      amounts Vale paid to it under the contracts in return for a worthless shareholding
                      in a joint venture agreement, with no valuable assets, then BSGR would be in a
                      significantly worse position than it was before the contract was entered into. It
                      would effectively be deprived both of the benefits it obtained under the contract,
                      and of its property before the contract was entered into. 975

9 1 8.     Vale denies that restitution would place BSGR in an unjustifiably worse position for the
           following reasons.

           9 1 8. 1 .    Rescission would place BSGR in exactly the same position had the Joint
                         Venture Agreements not been entered into, because BSGR had no valid and
                         legal claim to the mining rights it obtained through bribery and corruption in the
                         first place prior to the execution of the Joint Venture Agreements. 976

           9 1 8.2.      It was BSGR's own corruption which caused the mining rights to be revoked. 977

           9 1 8.3.     Even if there is no corruption , and BSGR thinks it has been unfairly deprived of
                        the m i ning rights by the GoG, BSGR has the option to pursue its claim to these
                        rights against the GoG (as it is doing), as would be the case had the Joint
                        Venture Agreements not been executed. 978

           9 1 8.4.      BSGR cannot set u p its own wrong as a reason for the Tribunal not to order
                                            979
                         relief against it.

9 1 9.     The Tribunal finds that rescission would not place BSGR in an u njustifiably worse
           position. BSGR relies on the GoG's revocation to arg ue that rescission would, but the
           Tribunal has found that BSGR made fraudulent misrepresentations on bribery, which
           indicates that the GoG's revocation was justified, and BSGR cannot rely on its own
           wrongdoing to oppose restitution. Even if BSGR did not commit bribery, and the G oG's
           revocation had no factual basis, BSGR can pursue its claim to the mining rights against
           the GoG, so any prejudice arising from restitution would be reversible. I ndeed, BSGR has
           already commenced ICS I D proceedings against G uinea for the alleged wrongful
           revocatio n of the m ining rights.




975
     BSGR's Statement of Rejoinder, paragraph 428.
976
     Vale's Pre-Hearing Written Submissions, paragraphs 320-32 1 .
9
  77 Vale's Pre-Hearing Written Submissions, paragraph 322.
978
     Vale's Pre-Hearing Written Submissions, paragraph 320.
979
     Vale's Pre-Hearing Written Submissions, paragraphs 323-324, citing Spence v Crawford [1 939]
SLT 305, 3 1 2 , RL-44.

                                                        258
         Case 1:20-mc-00212-AJN
            Case                Document
                 1:19-cv-03619 Document 4-131-3  Filed
                                             Filed     06/26/20
                                                   04/24/19      Page
                                                              Page 260260  of 282
                                                                       of 282




Conclusion

920.       The Tribunal holds that BSGR has not fulfilled its burden to establish the bar of restitutio
           in integrum impossible, and that Vale is entitled to equitable rescission of the Joint
           Venture Agreements.

92 1 .     I n considering the orders to make to achieve restitutio in integrum, the Tribunal recalls
           that the objective of rescission is to place the Parties in their original positions as far as
           possible by ordering each side to return the benefits it had received from the other side.
           In this connection, the Tribunal notes that rescission only envisages the return of benefits
           which one party transferred to the other party, and does not envisage the return of
           benefits that one party originally transferred to a third party.

922.       In this case, Vale claims the return of ( 1 ) the Initial Consideration; (2) the Outstanding
           Loan Amount; (3) the Feasibility Study Funding; and (4) Internal Costs. The Tribunal
           considers that the first three heads cannot be claimed under rescission , and the Tribunal
           cannot order BSGR to pay these sums to Vale as part of its rescission order, because
           they do not involve transfers of money from Vale but involved transfers of money from
           Vale's subsidiaries:

           922. 1 .   The Initial Consideration was paid by Vale International t o BSGR.

           922.2.     The principal sum of the Outstanding Loan Amount - under Section 6.3 of the
                      Framework Agreement - was paid by Vale International to VBG Guinea, VBG
                      Guernsey, VBG Liberia and VBG BVI pursuant to an obligation of Vale to lend
                      or procure that a member of its Group so lend.

           922.3.     Pursuant to Section 5.1 (b) of the Framework Agreement under which Vale was
                      to undertake the Feasibility Study on behalf of VBG, the Feasibility Study
                      Funding was paid by Vale International and Vale GmbH, and in any event were
                      not payments to BSGR.

923.       The Tribunal also considers that the fourth head of Internal Costs cannot be claimed
           under rescission because, although the Internal Costs were paid by Vale, the recipient of
           these payments was not BSGR.

924.       Accordingly, the Tribunal must next consider if these sums can be claimed as damages
           for fraudulent misrepresentation.

          2.    Damages

925.       Having found that Vale is entitled to equitable rescission , but that such rescission wilt not
           entitle Vale to any component of its USO 1 ,446,61 8 ,523 claim, the Tribunal must now
           consider Vale's damages claim to determine if Vale is entitled to the various components
           of its USO 1 ,446,61 8,523 claim as damages for fraudulent misrepresentation. But before
           the Tribunal delves into its analysis, the Tribunal will first explain how damages are
           measured for fraudulent misrepresentation.

General principles: measure of damages for fraudulent misrepresentation

926.       Function and measure of damages. The function of damages for deceit is to
           compensate the claimant for his reliance loss. In other words, the function is to place the

                                                    259
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 261261  of 282
                                                                      of 282



          claimant in the position he would have been in had the defe n dant not committed the
          fraudulent misrepresentation in the first place, and had the claim a nt n ot entered into the
          contract in reliance on that misrepresentation. For this reason, the primary method for
          measuring damages for deceit is to calculate the total sum of the claimant's expenditures
          which he incurred in reliance on the fraudulent representation, g iving credit for any
          benefits received by the claimant.

927.      Not s ubject to remoteness. The measure of damages is the total sum of the claimant's
          expenditures, which means to say that damages for fra u du lent misrepresentation are not
          subject to the ordinary rules of remoteness for tort. This is why the House of Lords held in
          Smith New Court Securities Ltd v Scrimgeour Vickers (Asset Management) Ltd. [1 997]
          AC 254, 267 (HL) that the defendant is bound to m ake reparation for all the damage
          directly flowing from the claimant's reliance on the transaction, and that such damage
          need not have been foreseea ble. 980

928.      Subject to m itigation. On the other hand, as accepted by the House of Lords in Smith
          New Court, the measure of damages is subject to the rules of m itigation of losses. There
          are three such rules. (1 ) The claimant cannot recover damages for any part of his loss
          consequent upon the defendant's breach that the claimant could have avoided by taking
          reasonable steps. (2) If the claimant in fact avoids or mitigates his loss consequent u pon
          the defendant's breach, he cannot recover for such avoided loss, even though the steps
          he took were more than could be reasonably required of him u nder ( 1 ). (3) Where the
          claimant incurs loss or expense in the course of taking reasonable steps to mitigate the
          loss resulting from the defendant's breach, the claimant may recover this further loss or
          expense from the defendant.

929.      The Parties do not disagree over these generally accepted principles of law. 981

930.      The Tribunal will now proceed to analyse Vale's damages claim. First, the Tribunal will
          examine if Vale's evidence proves that Vale incu rred the expenditures which it now
          claims. If the evidence does so prove, the Tribunal will then address the various legal
          arg uments made by BSGR in relation to Vale's claim for damages.

Vale's claim

931 .     Vale claims that it is entitled to damages of USO 1 ,446, 6 1 8,523 for its lost expenditures
          in the course of the joint venture. The USO 1 ,446 , 6 1 8,523 clai m comprises the same
          items of ( 1 ) Initial Consideration; (2) Outstanding Loan Amount; (3) S imandou Feasibility
          Study Funding; and (4) Internal Costs, as detailed in paragraph 894 above.

932.      The breakdown of the sum of USD 1 ,446,61 8,523 is as fol lows and its fou r heads will be
          discussed further below:

          932 . 1 .   The I nitial Consideration paid by Vale I nternational to BSGR on 30 April 201 O,
                      totalling U S D 500,000,000.

          932 . 2 .   The Outstanding Loan Amount of the Loan which Vale I nternational lent to
                      BSGR G uinea under the promissory notes from 20 1 0 to 20 1 3, totalling USO

980
   Smith New Court Securities Ltd. v Citibank N.A. [ 1 997] AC 254, 267, RL-1 26.
981
  Vale's Statement of Case, paragraphs 290-293; BSGR's Statement of Defence, paragraph 260;
Vale's Statement of Reply, paragraph 942.

                                                    260
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    262262
                                                               Page  of 282
                                                                         of 282



                  780,734,781 (comprising the outstanding principal sum of USO 581, 197, 104
                  and the interest sum of USO 199,537,678 accrued up to 29 April 20 14).

         932.3.   The Feasibility Study Funding, i.e. the expenditures incurred by Vale
                  International and Vale GmbH in connection with the preparation of the
                  Simandou Feasibility Study from 20 1O to 2015, totalling USO 85,365,652.

         932.4.   Vale's Internal Costs, i.e. the personnel, travel, services, and other costs
                  incurred by Vale to support the joint venture's operations outside of Guinea from
                  2010 to 2013, totalling USO 80, 518,090.

933.     Pursuant to Section 3(a) of the Framework Agreement, the Initial Consideration of USO
         500,000,000 was to be paid at Completion, which took place on 30 April 2010, and
         records of wire transfers have been submitted at Exhibit C-212. The Tribunal finds that
         payment of this amount is proven.

934.     The second head of damages totalling USO 780,734,781 corresponds to the alleged
         Outstanding Loan Amount of the Loan which Vale International lent to BSGR Guinea,
         VBG Logistics and VBG Liberia under the promissory notes from 2010 to 20 13. Exhibit C-
         69 (revised) contains a 1 11-page document starting with a spreadsheet indicating the
         promise, the promiser, the date of the promissory note, its currency, the principal amount
         of the promissory note, the interest accrued until 29 April 20 14 and the amount of
         principal and interest accrued. It also contains the repayments made and the outstanding
         balance. All promissory notes are issued to Vale International and expressed in USO and
         confirm the outstanding balance of principal sums of USO 581; 197, 103.53 (rounded up
         by Vale to USO 581, 197, 104) and the interest sum of USO 199 , 537,677.83 (rounded up
         by Vale to USO 199,537,678) accrued up to 29 April 2014. The total amount is thus USO
         780 ,734,78 1.36 (rounded down by Vale to USO 780,734 ,781). The promisers under the
         promissory notes are VBG Guinea , VBG Logistics and VBG Liberia , the latter two being
         Liberian subsidiaries of VBG Guernsey. VBG Logistics was funded by Vale International
         for the development of the Liberian railway and port and VBG Liberia to explore other
         potential mineral deposits in Liberia, which in the end never materialised. The promissory
         notes are attached to the spreadsheet at pages 4-11 1 of Exhibit C-69 (revised). On the
         basis of the above, the Tribunal finds that the promissory notes and their amounts have
         been proven. Whether any of these amounts are to be awarded will be discussed in the
         following section.

935.     The third head of damages is for a total of USO 85,365,652 regarding the Feasibility
         Study Funding, i.e. the expenditures incurred by Vale International and Vale GmbH in
         connection with the preparation of the Simandou Feasibility Study from 2010 to 2015.
         Vale in this respect relies on the expert report of Dr Min Shi of Oxera dated 24 March
         2016 filed with its Statement of Reply. Dr Min Shi was examined at the February 20 17
         Hearing and the Tribunal found her a competent and credible expert. Dr Shi reports in her
         expert report at paragraphs 96 ff. that she extracted 854 entries from the AP _Guine and
         Base Exec spreadsheets which record VBG Guinea's expenditures respectively for the
         period 2010-2013 and for 2014, related to the Simandou Feasibility Study. She reviewed
         all of these entries with the underlying supporting documents and found that an amount
         of USO 73,000,000 was verified to be correct and that an amount of USO 12,400,000
         regarding 235 entries had no supporting documents which she attributed to documents
         destroyed as a result of a fire at a Vale facility in Brazil in 2014, documents seized by the
         GoG in early 20 13 or documents located in the Conakry office of BSGR Guinea to which

                                                 261
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    263263
                                                                Page  of 282
                                                                          of 282



           Vale no longer has access. She then compared the total amounts of Feasibility Study
           Expenditures with the information related thereto in the information provided to the VBG
           Guernsey's board of directors on 14 June 2011, 6 September 20 1 1, 19 December 20 11,
           18 April 2012 and 10 July 2012 (respectively C-440, C-441, C-443, C-444 and C-445). Dr
           Shi concluded that the Joint Venture's record of expenditures relating to the Simandou
           Feasibility Study at USO 85.4 million was accurate. On the basis of the full review of all
           entries claimed by Vale regarding the Feasibility Study and the full review of supporting
           documents available, the Tribunal considers that an amount of USO 73,000,000 is
           sufficiently verified and can be accepted as having been spent by Vale on the Feasibility
           Study. The remainder amounting to USO 12,400,000 are not supported by documentary
           evidence, and Vale's explanation is that they were either destroyed by a fire in Brazil in
           20 14, seized by the GoG in early 2013, or are located in the Conakry office to which Vale
           no longer has access. Nonetheless, the Tribunal accepts the USD 12,400,000 because
           this was a sum which was reported to VBG Guernsey's board of directors. Hence, the
           Tribunal accepts a total amount of USD 85,365,652 regarding the Feasibility Study
           Funding as Vale Expenditures. This amount, however, is still to be tested against BSGR's
           defences as further elaborated below.

936.      The fourth head of damages is for a total of USO 80,518,090 allegedly representing
          Vale's Internal Costs, i.e. the personnel, travel, services, and other costs incurred by Vale
          to support VBG Guernsey's operations outside of Guinea from 2010 to 2013. These costs
          relate to ( 1) Vale's personnel working in Brazil on the project (including salaries,
          incentives, hardship and mobility premiums, social security taxes, etc.), (2) Vale's office
           in Belo Horizonte, Brazil, where teams not working on the ground in Guinea, such the
          Procurement and Engineering teams, were based, (3) services contracted in Brazil on
          behalf of the project, and (4) travel expenses.982 Once again, Vale relies on the expert
          report of Dr Min Shi of Oxera. Dr Shi reports in her expert report at paragraphs 104 ff.
          that Vale had created a special cost accountancy centre to which all expenditures related
          to the joint venture project were charged. These costs were USD 44.8 million for
          personnel, USO 20.2 million for travel, USD 15 million for services and USO 0.5 million
          for other expenses. She also reported that there were no invoices for personnel charges,
          or travel expenses using Vale's own aircrafts for the period 2011-20 12 at USO 15.4
          million. Further, receipts for the remainder of travel expenses including travel incidents at
          USO 4.8 million had not been kept. As to costs for services, she concluded that these
          costs - totalling 16, 147 entries in the joint venture's records - were consistent with or
          lower than the amounts in the supporting documents. She could not verify or cross check
          costs categorised as "Other".

937.      On the basis of the above evidence, the Tribunal accepts the amounts for services as
          sufficiently supported by underlying documents.

938.      It also accepts the amounts for personnel on the basis of Dr Shi's review of the number of
          employees who had worked on the Simandou project for each month between 20 10 and
          2014, the position of each employee and the midpoint of monthly salaries for each
          category of employee and the social security contributions payable on these amounts.

939.      It also accepts USO 15.4 million as the costs of the use of Vale's aircraft in 2011-2012 as
          Dr Shi reviewed these expenses regarding transporting 2, 834 passengers at an average
          cost of USO 5,425 per flight from Belo Horizonte to Guinea compared to an average
982
      Vale's Statement of Case, paragraph 1 28.

                                                  262
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 264264  of 282
                                                                     of 282



         business class ticket of USO 4,000. The Tribunal considers that these expenses are
         sufficiently substantiated and reasonable. Although no supporting documents are
         available for other travel expenses, the Tribunal is prepared to accept this amount of
         USO 4.8 million as reasonable, considering that the international costs were reported to
         the VBG Guernsey's board of directors without apparent objection. 983

940.     On the other hand, the Tribunal cannot accept other expenses at USO 0.5 million as no
         explanation has been given as to the nature of these expenses and Dr Shi also could not
         verify them.

941.     Having found that the evidence proves that Vale incurred the expenditures it claims, save
         for the USO 0.5 million categorized as other expenditures, the Tribunal must next
         address BSGR's legal arguments in relation to Vale's damages claim. BSGR makes one
         general argument against Vale's claim and several specific arguments against individual
         items in Vale's claim for damages. The Tribunal will first deal with BSGR's general
         argument before it deals with the specific arguments.

General argument: Vale's losses were directly caused by BSGR

942.     BSGR's general argument is that, even if BSGR committed fraudulent misrepresentation,
         Vale's losses were not directly caused by BSGR's fraudulent misrepresentation.984 BSGR
         argues that any losses suffered by Vale were in fact caused by: 9 85

         942 . 1.   The GoG's cancellation of the mining rights, which would have happened
                    irrespective of whether BSGR had engaged in bribery; or

         942.2.     The slump in the value of iron ore, rendering the project unprofitable.

943.     Vale responds with the following points.

         943.1.     First, the involvement or intrusion by the GoG in State-granted and supervised
                    mining licences is not a separate or unrelated feature of the transaction between
                    Vale and BSGR. 986

         943.2.     Second, although BSGR claims to have been the victim of improper conduct,
                    this cannot relieve BSGR of its liability to Vale, otherwise BSGR would be able
                    to keep Vale's USO 500 million, avoid any responsibility for the USO 1 billion
                    invested by Vale and walk away having made a windfall from its own fraudulent
                    conduct. 987




  VBG Presentation to the Board, J une 2011 , C-440; VBG Presentation to the Board, September
983

2011, C-441 ; VBG Presentation to the Board, October 2011, C-442; VBG Presentation to the Board,
December 2011, C-443; VBG Presentation to the Board, April 2012, C-444; VBG Presentation to the
Board, July 20 12, C-445; VBG Reporting Pack, October 2011 , C-446; VBG Reporting Pack,
December 2011, C-447; VBG Reporting Pack, April 20 12, C-448; VBG Reporting Pack, July 2012, C-
449.
984
    BSGR's Statement of Rejoinder, paragraphs 429-437.
985
    BSGR's Statement of Rejoinder, paragraph 436.
986
    Vale's Pre-Hearing Written Submissions, paragraph 336.
987
    Vale's Pre-Hearing Written Submissions, paragraphs 338-339 .

                                                  263
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    265265
                                                               Page  of 282
                                                                         of 282




         943.3.   Third, BSGR's position is offensive to public policy under English law, 988 which
                  dictates that a tribunal should be flexible to ensure that the victim should obtain
                  full compensation for the wrong suffered.

944.     As the Tribunal has explained at paragraph 926 of this Award, the claimant is entitled to
         all expenditures which he had incurred in reliance on the defendant's representation. So
         when the question arises as to the causative link between the tort of deceit and the
         losses suffered, the law only asks one question: did the claimant incur those losses in
         reliance on the defendant's representation? Once it is shown that the claimant did so rely,
         the causative link is established, and the loss is taken to have directly flowed from the
         deceit. BSGR may claim that there was a slump in iron ore value, or an intervening act in
         the form of the GoG's revocation of the mining rights, but these arguments are wholly
         immaterial. All that matters is whether Vale incurred these losses in reliance on BSGR's
         deceit for the purpose of establishing the causative link. Framed as such, this must be
         answered in the affirmative. The Tribunal has found at paragraph 742 above that Vale
         relied on BSGR's deceit to enter into the Framework Agreement and the SHA and
         suffered loss as a result.

Specific arguments relating to individual items in Vale 's breakdown

945.     In the context of damages, BSGR makes several arguments contesting specific items in
         Vale's breakdown.

                          i.    Feasibility Study Funding

946.     BSGR argues that "Vale has not proven that it cannot get any value from the Feasibility
         Study and the other expenditures by the joint venture project, if it were to obtain rights to
         the Simandou Concession in the future or if it were to obtain other mining rights in
         Guinea".989 In doing so, BSGR notes that Vale has provided a witness statement from
         Saad attesting to the uselessness of the Feasibility Study, but says that Saad's
         assertions in his testimony are "self-serving and unsupported".

947.     Vale argues that BSGR's contention is wholly speculative because it rests upon what
         Vale might or might not do in the future and should fail for this reason alone.99° Further,
         Vale points out that, since BSGR now wholly owns the former joint venture, the benefits
         of any money spent on the joint venture now vest solely in BSGR. Lastly, Vale stands by
         Saad's testimony that the Simandou Feasibility Study has no value because it is out-of­
         date and would need to be revised and reassessed before it can be used by any future­
         rights-holder.

948.     The Tribunal agrees with Vale that there is no remaining value in the Feasibility Study for
         Vale after the termination of the Framework Agreement and the SHA. The record does
         not provide any clue as to what Vale might do in relation to the Concession Areas in
         respect of which the mining rights were revoked. The Tribunal therefore rejects BSGR's
         argument as u nsubstantiated and conjectural.




988
    Vale's Pre-Hearing Written Submissions, paragraphs 340-343.
989
    BSGR's Statement of Rejoinder, paragraph 454.
990
    Vale's Pre-Hearing Written Submissions, paragraph 346.

                                                 264
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 266266  of 282
                                                                      of 282




                            ii.    Vale's Internal Costs

949.      BSGR objects to Vale's claim for personnel , travel, services a nd other costs which Vale
          incurred in Brazil in relation to the Simandou project on the basis that Vale's evidence is
          insufficiently detailed to allow the Tribunal to identify:

          949. 1 .   what Vale company incurred which costs;

          949.2.     what each amount claimed relates to, and that it was an expense caused
                     directly by Vale's entry into the joint venture;

          949.3.     the steps taken by Vale to mitigate its losses; and

          949.4.     that the employees in Brazil were engaged solely in relation to the Simandou
                     project and did not undertake other work for Vale.

950.      BSGR also criticises Vale for relying "on a single witness statement, irregular
          submissions presented to the joint venture board, and a report commissioned by [Vale]",
          instead of more specific, detailed and reliable documents such as "employment contracts,
          timesheets, travel requisition forms, and employee reports". 991 BSGR requests the
          Tribunal to draw adverse inferences from Vale's failure to present this evidence.

951 .     I n response, Vale reasserts that it i s entitled to recover this head of costs and that the
          costs related to the Vale employees allocated to the joint venture were incurred directly
          by Vale, and were regularly discussed between Vale and the joint venture, and were
          regularly reported to the board of the joint venture, including BSGR's representatives.992

952.      The Tribunal refers to its discussion on Internal Costs above at paragraphs 936-940.
          Save for the USO 0.5 million, the Tribunal considers that the Internal Costs have been
          sufficiently substantiated and proven and can be awarded.

                            iii.   Outstanding Loan Amount - the principal

953.      BSGR argues that Vale cannot claim for the sums loaned to the joint venture because the
          sums were "spent on things such as capital equipment which has a value and for which
          credit must be given".993 So until Vale provides a more detailed breakdown of what those
          sums were spent on, what the current value of any assets purchased were, and what
          efforts were taken to mitigate Vale's losses by selling any asset, "Vale will have failed to
          prove its losses"994 and BSGR invites the Tribunal to draw adverse inferences against
          Vale for its failure to produce evidence concerning the value and dealings with capital
          equipment when that evidence is in Vale's control.995

954.      Vale makes the following arguments in response.

          954. 1 .   BSGR's argument neglects that the capital equipment acquired through the
                     Loan "belongs to the joint venture, which is now wholly-owned by BSGR.


991
    BSGR's Statement of Rejoinder, paragraph 458.
992
    Vale's Pre-Hearing Written Submissions, paragraph 352.
993
    BSGR's Statement of Defence, paragraph 266(iii).
994
    BSGR's Statement of Defence, paragraph 266(iii).
995
    BSGR's Statement of Defence, paragraph 266(iii).

                                                   265
         Case
      Case    1:19-cv-03619 Document
           1:20-mc-00212-AJN Document4-131-3
                                          Filed 04/24/19
                                              Filed        Page
                                                    06/26/20    267267
                                                              Page  of 282
                                                                        of 282



                 Accordingly, even assuming a rguendo the assets that were purchased through
                 the loan had a residual value, that value is with BSGR, not Vale."996 BSGR's
                 assertion also "overlooks that it was not Vale, but the joint venture and its
                 subsidiaries, that used the proceeds of the shareholder loan."997

        954.2.   BSGR must have had knowledge of the loan amount since the process of
                 issuing promissory notes required the joint venture to provide BSGR with
                 breakdowns of the expenses that would be funded through the loans in order to
                 obtain BSGR's consent. 998 This is backed up by a significant body of other
                 evidence, which shows that BSGR was fully aware of and regularly approved
                 the joint venture's expenditures that were being funded by Vale through the
                 Loans. 999

        954.3.   BSGR's claim to ignorance "conveniently overlooks that Vale agreed, in reliance
                 on BSGR's fraudulent misrepresentations, to fund the joint venture's operations
                 through the shareholder loan, the terms of which were memorialized in the [Joint
                 Venture Agreements]." 1 000

        954.4.   BSGR has never asserted in the nearly four years of operations of its joint
                 venture with Vale that Vale breached its funding commitments under the Joint
                 Venture Agreements and cannot do so now.1 00 1

955.    Pursuant to Section 6.3 of the Framework Agreement, Vale International through
        promissory notes financed the amounts necessary to comply with the Business Plan and
        transferred money to VBG Guinea, VBG Logistics and VBG Liberia, resulting in an
        outstanding principal sum of USO 581 , 1 97, 1 04, which the Tribunal has accepted at
        paragraph 934 above. BSGR does not contest that these amounts were received and
        used by V BG Guinea, V BG Logistics and VBG Liberia on capital and other
        expenditures. 1 002 This is confirmed by Dr Shi's expert report at paragraphs 65 ff. showing
        expenditures over the period 201 0-2014 of USO 583.1 million. BSGR's essential
        argument is that the residual value of capital equipment is to be accounted for, and needs
        to be deducted from the outstanding loan balance. Vale deducted USO 600,000 on the
        24 July 20 1 4 promissory note 1 and USO 1,677,896 from the 7 June 201 0 promissory
                                          003

        note on account of the proceeds from auctions of VGB Guinea equipment 1 004 related to
        the balance of the proceeds of the auction at USO 4.5 million less expenses including
        USO 1 .3 million per year storage costs. The deductions are also reflected in the net
        amount of the outstanding principal of the promissory notes at USO 581 ,197, 1 03.53, the
        quantification of which has already been accepted by the Tribunal.


996
      Vale's Statement of Reply, paragraph 953.
997
      Vale's Statement of Reply, paragraph 953.
998
      Vale's Pre-Hearing Written Submissions, paragraph 347.
999
      Vale's Pre-Hearing Written Submissions, paragraph 347.
1 000
       Vale's Pre-Hearing Written Submissions, paragraph 348.
1 001
       Vale's Pre-Hearing Written Submissions, paragraph 349.
1002
       Transcript, Merits Hearing, Day 2, p. 1 20, lines 8-22.
1003
       Promissory Notes Partial Payment Agreement dated 24 July 2014, p. 1 3, C-468; Phase I, Trans­
Guinean Railway and Simandou Feasibility Study Expenditures , Tab " Base Exec.", row 672, C-482.
The principal amount for the promissory notes dated 7 June 201 0 and 24 July 2014 is USD
2,0750,000.00 and USD 600,000.00 respectively. See VBG Guinea, VBG Liberia and VBG Logistics'
Promissory Notes (Updated}, p. 1 - 3, C-69 (revised).
1004
       Transcript, Merits Hearing, Day 1 , p. 1 89, line 1 5 - p. 1 90, line 5.

                                                266
       Case 1:20-mc-00212-AJN
          Case                Document
               1:19-cv-03619 Document 4-131-3  Filed
                                           Filed     06/26/20
                                                 04/24/19      Page
                                                            Page 268268  of 282
                                                                     of 282



956.     The Tribunal rejects BSGR's defences in relation to deductions to be made regarding the
         outstanding principal of the promissory notes. First, any residual value of assets bought
         with the proceeds of the promissory notes lie with V BG, VBG Logistics and VBG Liberia
         and not with Vale, which is entitled to repayment of the outstanding principal. Second, the
         Board of V BG, including BSGR's representatives, in its meeting dated 3 1 January 201 3
         approved of the sale of the assets:

                 5.   Sale of VBG Guinea Assets

                      A summary of assets and e-mail correspondence were tabled in relation to
                      the sale of VBG Guinea equipment and machinery to Vale and/or to third
                      parties, in light of the demobilisation of operations on the project site. After
                      due discussion it was agreed to ratify the approval of the sale of the
                      equipment and machinery. 1005

957.     The Tribunal thus finds that Vale's failure to furnish particulars of the capital bought, the
         capital sold, and the current value of the remaining capital does not prevent Vale from
         claiming the sums owing under the Loan. The capital equipment was purchased by VBG
         Guinea using the sums loaned by Vale. The owner of the capital equipment was never
         Vale but was always (and continues to be) VBG Guinea. Vale therefore did not derive
         any benefit from the purchase of this capital equipment. Accordingly, Vale is not required
         to give credit to the value of any remaining capital equipment.

958.     The Tribunal therefore rejects BSGR's invitation to draw an adverse inference from
         Vale's failure to furnish the abovementioned particulars.

                          iv.     Outstanding Loan Amount - contractual simple interest of 1 6%

959.     The last of BSGR's specific objections to Vale's claim for damages relates to interest on
         the amounts loaned by Vale to the joint venture.

960.     Vale first claimed interest on the amounts loaned to the joint venture in its Statement of
         Case. 1 oos

961 .    BSGR then argued that Vale was not entitled to recover interest on its Loan because that
         would entail compensating Vale for "loss of bargain damages [ ... ] that it would have
         received had the transaction gone ahead". 1 007

962.     Vale then submitted its Statement of Reply, in which it disagreed with BSGR on the basis
         that the interest accrued on the Loan is "payable on demand" and unrelated to any profits
         that the joint venture would earn. Vale further cited Black v Davies [20 1 5] EWCA Civ 531
         in support to argue that, since the Court ruled that interest income directly linked to a
         fraudulent misrepresentation must be compensated, it would apply a fortiori where the
         interest sought was specifically contemplated in the Loan.1 008

963.     This was followed by BSGR's Statement of Rejoinder, in which BSGR argued that Vale
         had mischaracterised the case of Black v Davies (CA) and was not entitled to "compound
         interest on any sum to which it is entitled". According to BSGR, Black v Davies (CA)

1005 VBG Board Minutes dated January 201 3, C-466.
1006 Vale's Statement of Case, paragraph 126.
1007 BSGR's Statement of Defence, paragraph 266(ii).
1008 Vale's Statement of Reply, paragraph 952, citing Black v Davies [201 5] EWCA Civ 531, CL-87.

                                                   267
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    269269
                                                                Page  of 282
                                                                          of 282



            simply stood for the proposition that the Tribunal had an equitable jurisdiction to award
            interest on damages for monies that were obtained by fraud.1 009 Therefore, Vale's claim
            for compound interest was unsustainable other than the sum of USO 500 million paid to
            BSGR under the Joint Venture Agreements.

964.        Vale seems to have accepted BSGR's point relating to Black v Davies (CA) because it
            has not made any mention of the case in subsequent submissions. However, Vale
            continues to maintain that the fact that the interest accrued on the shareholder's loan is
            "payable on demand" means that interest is payable to Vale.
                                                                                                          \


965.        The situation in this case is that the promissory notes provide for simple interest of 16%
            on the principal owing under the promissory notes. According to Vale, the total sum of the
            accrued simple interest is USO 199,537,678, which Vale includes as part of its claim. The
            question is whether Vale can claim the interest as damages for the tort of deceit.

966.        The Tribunal begins its analysis by returning to its discussion in paragraphs 926-928.
            The measure of damages for the tort of deceit is the loss directly flowing from the
            claimant's reliance on the defendant's representation. The "reliance" measure is
            designed to put the claimant in the position he would have been in had the defendant not
            made the representation, and had the claimant not entered into the loan agreement as a
            result. The consequence is that the claimant is entitled in principle to damages for losses
            denoting the interest which the principal would ha ve generated elsewhere had the
            claimant not entered into the loan agreement. Conversely, the claimant is not entitled to
            claim the interest at the contractual rate of the loan agreement, because this denotes the
            loss which the claimant would not have suffered had the loan agreement been performed.

967.        This is the point made by Chitty on Contracts when it explains that "damages for fraud
            will not compensate the claimant for loss of bargain but may cover loss caused by
            passing up other profitable opportunities".1 0 1 0

968.        So the task for Vale is to provide evidence of how much interest the principal would have
            generated elsewhere had Vale not loaned the principal to BSGR. If Vale fails to furnish
            such evidence, the law will not assume that Vale incurred losses of such a nature.

969.       In this case, Vale only claims the simple interest accrued at the rate stipulated in the
           promissory notes. The Tribunal finds that Vale is not entitled to claim this amount
           because it denotes the loss which the claimant would not have suffered had the contract
           been performed. The Tribunal accordingly holds that Vale is not entitled to the simple
           interest of USO 1 99,537,678. As to whether Vale has provided sufficient evidence to
           prove the interest which the principal would have generated elsewhere had it not been
           transferred to BSGR Guinea, the Tribunal further holds that Vale has failed to provide any
           evidence on this matter.

970.       Vale relies on Black v Davies (CA) to support its claim to the interest of USO 1 99,537,678.
           However, the Tribunal is unable to appreciate the relevance of that case to this matter.
           The issue in Black v Davies was whether the court had jurisdiction to award compound
           interest on damages, which raises the question of whether the court ought to exercise its
           statutory discretion to impose interest on the damages a warded. This is different from the

1 009
        BSGR's Statement of Rejoinder, paragraph 464.
1 010
        HG Beale (ed), Chitty on Contracts, vol 1 (31 51 edn, Sweet & Maxwell 2012) [6-057], RL-38.

                                                     268
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    270270
                                                                Page  of 282
                                                                          of 282



          issue in this case of whether the claimant is entitled to interest as damages, which raises
          the q uestion of whether the court ought to award interest as part of the damages claim.

971 .     I n view of the above, the Tribunal rejects Vale's contention that Black v Davies supports
          Vale's claim to the interest of USO 1 99 ,537 ,678 accrued under the promissory notes.

972.      The above does not imply that Vale cannot obtain any interest on the amount of the
          principal due under the promissory notes at all. The Tribunal wil l return to this issue in the
          section of the Award on interest.

Mitigation of losses

973.      McGregor on Damages states :

                     The extent of the damage resulting from the wrongful act, whether tort o r breach
                     of contract, can often be considerably lessened by well-advised action on the part
                     of the person wronged. In such circumstances the law requires him to take all
                     reasonable steps to mitigate the loss consequent on the defendant's wrong, and
                     refuses to allow him damages in respect of any part of the loss which is due to his
                     neglect to take such steps. Even persons against whom wrongs have been
                     committed are not entitled to sit back and suffer loss which could be
                     avoided by reasonable efforts [ . . . J . 1 0 1 1 (emphasis added)

974.      BSGR alleges that Vale has not sufficiently mitigated its losses in the following ways. 1 01 2

          974. 1 .      Vale failed to follow the ABL Solution, which required it inter alia to assist in
                        efforts against the GoG's unlawful expropriation.

          974.2.       Vale d id not join BSGR i n seeking to rebut the Technical Committee's
                       allegations, but was apparently negotiating with the GoG to take the rights once
                       they had been expropriated.

          974.3.        Vale refused to authorise VBG to join the ICS ID case.

          974.4.       Vale has not provided evidence of the steps taken to mitigate its loss.

975.      Vale makes three points in reply.

          975. 1 .     A claimant's d uty to mitigate loss only extends to "reasonable steps to m itigate
                       the loss consequent on the breach". 1 0 1 3

          975.2.        There is no requirement "to do anything other than i n the o rdinary course of
                        business" . 1 0 1 4

          975.3.       The onus is o n BSGR to d ischarge its burden of proving that Vale has failed to
                                                 5
                       m itigate its loss. 1 0 1




101 1
      H McGregor, McGregor on Damages ( 1 91h edn, Sweet & Maxwell 201 5) [9-0 1 4] , RL-1 04.
1012
      BSGR's Statement of Defence, paragraph 269.
1013
      Vale's Pre-Hearing Written Submissions, paragraph 356.
1014
      Vale's Pre-Hearing Written Submissions, paragraph 356.
1 015
      Vale's Pre-Hearing Written Submissions, paragraph 356.

                                                       269
       Case
    Case    1:19-cv-03619 Document
         1:20-mc-00212-AJN Document4-131-3
                                        Filed 04/24/19
                                            Filed        Page
                                                  06/26/20    271271
                                                            Page  of 282
                                                                      of 282



976.    Vale further points out that it has in fact taken steps to mitigate its losses, albeit not the
        steps that SSGR wished it to take. These include: (a) phasing out staff; (b) terminating
        contracts with its suppliers; (c) moving equipment to secure facilities in Guinea; and (d)
        retaining heavy equipment and machinery in storage in the Netherlands. These
        measures, Vale submits, are sufficient to satisfy Vale's obligations under English law.

977.    Vale rebuts SSGR's points as follows.

        977.1 .   The ABL Solution is not Vale's exclusive remedy for an ASL breach. It is a
                  contractual alternative which Vale had the option to exercise. Hence, the ASL
                  solution is simply an additional contractual mechanism over and above the other
                  remedies which would be available to it. 1016

        977.2.    Vale was under no obligation to join SSGR in attempting to rebut the Technical
                   Committee's allegations. Under the SHA, Vale was not required to "take any
                  action which in its reasonable view would be materially detrimental to the
                  interests of its Group". Vale believed in good faith that the joint venture's
                  interests would best be protected by co-operating with and providing a full
                  response to the Technical Committee.1017

       977.3.     It was absurd for BSGR to expect Vale to authorise VSG Guinea, when it was
                  still under Vale's control, to join in the ICSID proceedings. This would be
                  tantamount to having Vale take a false position in defence of BSGR's bribery
                  and corruption. The ICSID claim is meritless, and it would serve no purpose to
                  allow VBG Guinea to join it. 101 8

978.   The Tribunal agrees with Vale that the burden falls on SSGR to prove that Vale did not
       mitigate its losses. The Tribunal then has to address the three specific instances
       mentioned above where SSGR complains of Vale's failure to mitigate its losses.

       978.1 .    First, as regards the ABL solution under which there was an exit for Vale from
                  the joint venture in the case of anti-bribery allegations or investigations, the
                  Tribunal agrees with Vale that this was an option for Vale and not an obligation.
                  It was an additional safeguard for Vale to be capable of avoiding or mitigating
                  FCPA exposure, but did not imply that it could not exercise other courses of
                  action such as commencing arbitral proceedings to protect its interests as it has
                  done in the present case.

       978.2.     Second, faced with allegations regarding bribery in procuring mining rights
                  allegedly paid by its joint venture partner prior to the conclusion of the joint
                  venture, it was - in the opinion of the Tribunal - at the time of the start of the
                  investigations by the Technical Committee (and, thus, without the perspective of
                  what transpired later as corroborated by the findings of corruption in this Award
                  to avoid hindsight bias) an acceptable course of action by Vale to stand by and
                  to have BSGR alone do the heavy lifting to convince the Technical Committee
                  that the mining rights had been procured lawfully, and that no bribes had been
                  paid. This is further confirmed by the fact that Vale made substantial efforts in

1016 Vale's Pre-Hearing Written Submissions, paragraph 360.
1017 Vale's Pre-Hearing Written Submissions, paragraph 36 1 .
1018 Vale's Pre-Hearing Written Submissions, paragraph 362.

                                                 270
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page 272272  of 282
                                                                 of 282



                  the due diligence and the Joint Venture Agreements to ensure that its
                  investment in the joint venture was compliant with the FCPA as well as other
                  anti-bribery laws.

        978.3.    Third, the reasons above also apply in relation to Vale's refusal to join the ICSID
                  proceedings as the majority-controlling shareholder of VBG Guinea. In this
                  respect, the Tribunal also considers that it was acceptable for Vale not to
                  antagonise the GoG and instead to avoid escalating a dispute with the GoG - in
                  the interests of VBG Guinea, the protection of its investment in the project and
                  future relationships with the GoG - in refusing to have VBG Guinea join the
                  ICSID proceedings regarding a problem that was pre-joint venture and was
                  basically BSGR's problem.

979.    The Tribunal therefore rejects BSGR's argument that Vale was obliged to present a
        united front with BSGR against the GoG in order to mitigate its losses. Vale has adduced
        evidence that it believed in good faith that the allegation that BSGR had been involved in
        bribery and corruption had merit or, at least, was not meritless. Given that the Tribunal
        has confirmed BSGR's corruption in its findings, there is no indication that Vale had
        reason to believe otherwise. To hold that Vale should have supported BSGR in its
        defence of a position that Vale knew or had reason to believe to be false is plainly
        beyond the scope of reasonable mitigation. Vale cannot be faulted for not supporting
        BSGR in its legal travails.

       3.    Conclusion

980.    The Tribunal concludes from its analysis above as follows.

        980.1 .   As regards rescission, Vale is entitled to rescission of the Joint Venture
                  Agreements.

        980.2.    As regards damages in deceit:

                  980.2.1.   Vale is entitled to damages for:

                             980.2. 1 . 1 . the Initial Consideration of USO 500,000,000;

                             980.2.1.2. the Feasibility Study Funding of USO 85,365,652;

                             980.2.1 .3. the Internal Costs of USO 80,51 8,090 less USO 500,000
                                         for costs categorised as other expenses (see paragraph
                                         940) and

                             980.2.1 .4. the principal of USO 581 , 1 97,1 04 under the Outstanding
                                         Loan Amount.

                  980.2.2.   Vale is precluded from claiming the interest sum of USO 1 99,537,678
                             under the Outstanding Loan Amount for the reasons set out by the
                             Tribunal in paragraphs 969-972.




                                                271
          Case
       Case    1:19-cv-03619 Document
            1:20-mc-00212-AJN Document4-131-3
                                           Filed 04/24/19
                                               Filed        Page
                                                     06/26/20    273273
                                                               Page  of 282
                                                                         of 282



  C.       Remedies for Breach of Warranty

981 .      As Vale elected the remedies for deceit over contractual remedies, and the remedies for
           deceit completely pre-empt contractual remedies, Vale is not entitled to claim the int�rest
           sum of USO 199,537,678 u nder the Outstanding Loan Amount u nder a contractual cause
           of action in relation to that part of its claims which was unsuccessful in deceit.

  D.       Remedies for Frustration

982.       Vale elected the remedies for deceit, including the remedy of rescission . The Tribunal 's
           view is that rescission is i nconsistent with the remedies for frustration, because if a
           contract is rescinded ab initio, the result is that there would n o l onger be any contract to
           frustrate i n the first place. The correct conclusion i s therefore that Vale is no longer
           entitled to remedies under frustration by virtue of its election of remedies for deceit and
           the Tribunal's conclusion is that Vale is entitled to equ itable rescission on the facts of this
           case.

  E.       Interest

983.       Finally, Vale claims compound interest on each of the items that comprise its USO 1 .45
           billion claim pursuant to Section 49(3) and 49(4) of the English Arbitration Act 1 996,
           which provides:

                 (3)   The tribunal may award simple or compound interest fro_m such dates, at
                       such rates and with such rests as it considers meets the justice of the
                       case-

                        (a)   on the whole or part of any amount awarded by the tribunal, in
                              respect of any period up to the date of the award;

                       (b)    on the whole or part of any amount claimed in the arbitration and
                              outstanding at the commencement of the arbitral proceedings but
                              paid before the award was made, in respect of any period up to the
                              date of payment.

                 (4)   The tribunal may award simple or compound interest from the date of the
                       award (or any later date) until payment, at such rates and with such rests
                       as it considers meets the justice of the case, on the outstanding amount of
                       any award (including any award of interest under su bsection (3) and any
                       award as to costs).

984.      Vale submits that the circumstances of the case are such that "an award of pre- and post­
          award compound i nterest would be just and proper in this case". 1 01 9

985.      In view of Vale's request based on Section 49(3) and 49(4) of the English Arbitration Act
          1 996, the Tribunal considers that it meets the justice of the case to award both pre- and
          post-award i nterest on any amounts due by BSGR to Vale.

986.      As regards pre-award i nterest, the Tribunal recalls that any amount due is on the basis of
          damages as a remedy for deceit where such damages are to compensate for reliance
          losses. The objective of damages for deceit is to place the innocent party in the same
          position as he was in prior to the execution of the contract. As regards d amages for the

1019
       Vale's Pre-Hearing Written Submissions, paragraph 365.

                                                    272
Case 1:20-mc-00212-AJN
   Case                Document
        1:19-cv-03619 Document 4-131-3  Filed
                                    Filed     06/26/20
                                          04/24/19      Page
                                                     Page 274274  of 282
                                                              of 282



  loss of the use of money, any interest on damages would be to reflect the loss of capital
  income and any amounts invested which could have been earned in the absence of the
  contract. The Tribunal considers that Vale would likely have invested such amounts in its
  business and that simple interest is to be preferred for that reason. Absent further
  information as to Vale's cost of capital, the Tribunal considers that simple interest at
  LIBOR USO 3-month rates plus 7% is an appropriate pre-award interest rate as of the
  following out-of-pocket dates:

  986.1 .      as from 30 April 201 0 for the Initial Consideration of USO 500,000,000 paid on
               that date;

  986.2.       as from the respective dates of the promissory notes as indicated for each
               promissory note on pages 1 -3 of Exhibit C-69 (revised), taking into account the
               deductions on the promissory notes issued on 7 June 20 1 0 and 24 July 201 4;

  986.3.       as of 1 December 201 1 , for the Feasibility Study expenditures of USO
               85,365,652 discussed in paragraph 935 above based on Figure 8 of Dr Shi's
               report which the Tribunal considers an approximate assessment of the average
               time any such expenditures constituted an out-of-pocket expense:

   Figure 8 - Comparison of FS Expenditure Schedule and the amounts reported to
                 the Joint Venture's Board of Directors (US$ million)

    90




                                        (
    80

    70

    60

    50

    40

    30

    20

    10

     0
    Dec-2009       Dec-2010      Dec-201 1      Dec-2012      Dec-201 3       Dec-2014
                     ·-FS Expenditure Schedule        • Board presentations    !

  Note: Board papers sometimes contain information on expenditures at several points in time.
  Where information on expenditures at a specific point in time is presented in multiple sets of
  Board papers, I show the information in the latest Board papers.
  Source: Phase I, Trans-Guinean Railway and Simandou Feasibility Study Expenditures (Exhibit
  C-482).


            and

  986.4.    as of 1 December 20 1 1 for Vale's Internal Costs of USO 80, 5 1 8 ,090 (less USO
            500,000 for other costs) discussed in paragraph 936-940 above based on
            Figure 9 of Dr. Shi's report which the Tribunal considers an approximate
            assessment of the average time any such expenditures constituted an out-of­
            pocket expense:

                                                   273
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page 275275  of 282
                                                                 of 282




                        Figure 9 - Joint Venture's record of Vale's internal costs (US$ million)

                  90



                                                                     /
                  80

                  70

                  60

                  50

                  40

                  30

                  20

                  10

                   o �­
                   Dec-09           Dec-10            Dec-1 1          Dec-12        Dec-13             Dec-14
                            -Joint Venture's record of Vale's internal costs    • Board presentations

                 Note: Board papers sometimes contain information on expenditures at several points in time.
                 Where information on expenditures at a specific point in time is presented in multiple sets of
                 Board papers, I show the information In the latest Board papers.
                 Source: Internal Costs (Exhibit C-483).




987.   As regards post-award interest, the Tribunal considers it appropriate to compound
       interest on the unpaid amount so as to incentivize the Respondent to settle its just dues
       within a reasonable time period. Since post-award interest does not reflect reliance loss,
       but loss as a result of late payment under the Award, an interest rate that corresponds
       more closely to market rates for financial instruments is appropriate. The Tribunal
       therefore sets the post-award interest rate at the market rate of LIBOR USO 3-month
       rates plus 5%, compounded on each anniversary of this Award on any sums due under
       this Award that remain unpaid.




                                                     274
            Case
         Case    1:19-cv-03619 Document
              1:20-mc-00212-AJN Document4-131-3
                                             Filed 04/24/19
                                                 Filed        Page
                                                       06/26/20    276276
                                                                 Page  of 282
                                                                           of 282




 XI.        COSTS

988.       Each Party has requested for an order that the other Party bear its costs of legal
           representation including counsel's fees and expenses as well as the LCIA administrative
           expenses and the fees and expenses of the arbitrators.

989.       The total amount of the costs of the arbitration (other than the legal or other costs
           incurred by the Parties themselves) have been determined by the LCIA Court, pursuant
           to Article 28.1 of the LCIA Rules, to be as follows:

           989. 1 .   Registration fee                     GBP                   1 ,750.00

           989.2.     LCIA's administrative charges        GBP                1 1 2 ,652.78

           989.3.     Tribunal's fees and expenses         GBP              1 ,590,435.39

           989.4.     Division's fees and expenses         GBP                1 59,75 1 .90

           989.5.     Total costs of arbitration           GBP              1 ,864,590.07

990.       Vale has lodged a registration fee and deposits amounting to GBP 1 ,429,540.6 1 ,
           including interest accrued. BSGR has lodged deposits amounting to GBP 435,049.46,
           including interest accrued. Total funds lodged by the Parties as advances on costs to the
           LCIA therefore amount to GBP 1 ,864,590.07 which has been applied to the costs of the
           arbitration , as specified at paragraph 989 above.

99 1 .     By virtue of Article 28.3 of the LCIA Rules, the Tribunal has the power in its award to
           order that all , or part, of the costs incurred by a party be paid by another party, and shall
           determine and fix the amount of each item comprising such costs on such reasonable
           basis as it thinks fit. Pursuant to Article 28.4 of the LCIA Rules, the Tribunal shall make
           its orders on arbitration and party costs on the general principle that the costs should
           reflect the parties' relative success and failure in the arbitration , except where it appears
           to the Tribunal that in the particular circumstances this general approach is inappropriate.
           On the basis of the Tribunal's discretionary powers under the above provisions, the
           Tribunal shall allocate both the costs of the arbitration fixed by the LCIA Court as well as
           the Parties' legal costs in the proportions mentioned below.

992.       Vale by and large has prevailed on the substantive issues decided in this Award
           regarding fraudulent misrepresentation, breach of warranties and frustration of contract
           as well as the remedies of rescission and damages regarding deceit. The Tribunal
           considers the starting point to be that BSGR (in view of the findings of the Tribunal
           regarding bribery) should bear the entirety of the costs of the arbitration as determined by
           the LCIA Court in the amount of GBP 1 ,864,590.07. Vale has contributed GBP
           1 ,429, 540.6 1 .

993.       The Tribunal considers that one qualification is to be made to the above as BSGR
           prevailed in relation to a challenge to the former Chairman of the Tribunal before the
           LCIA Division. As there have been two challenge proceedings before the LCIA Division
           involving in total five arbitrators (the first proceedings against the full tribunal of three


                                                     275
   Case 1:20-mc-00212-AJN
      Case                Document
           1:19-cv-03619 Document 4-131-3  Filed
                                       Filed     06/26/20
                                             04/24/19      Page
                                                        Page 277277  of 282
                                                                 of 282




       arbitrators and the second against the two arbitrators) , BSGR will not be ordered to
       reimburse Claimant for the full costs of the arbitration as set out above but 10% of the
       total costs of the LCIA Division will be borne by Vale. The total fees of the LCIA Division
       amounted to GBP 157,972.50 and its expenses to GBP 1,779.40. BSGR will thus be
       ordered to reimburse Vale for the total costs of the arbitration at GBP 1,864,590.07, less
       BSGR's advances of GBP 435,049.46 including interest accrued thereon but less 10% of
       the LCIA Division's fees at GBP 157,972.50 and its expenses at GBP 1,779.40 (or GBP
       15,975.19). Thus, BSGR will be ordered to pay to Vale a total amount of GBP
       1,413,565.42 on account of the costs of the arbitration.

994.    In addition, and based on the above, the Tribunal considers that BSGR also has to
       contribute to the costs of legal representation of Vale which amount to USO
       20,834,491.05 which the Tribunal considers to be reasonable given the immense amount
       of work on this complex case, its procedural complications and the extensive evidence
       gathering that was required. On the other hand, compared to BSGR's costs of legal
       representation at GBP 5,709,839.21 (GBP 6, 143,680.35 less GBP 435,049.46 paid to the
       LCIA), Vale's costs almost treble those of BSGR. In exercising its discretion, the Tribunal
       considers that it is reasonable and fair - given the outcome of the case and its
       constituent parts and the findings of the Tribunal regarding bribery - that BSGR must
       compensate Vale for the costs of its legal representation and ancillary costs in relation
       that legal representation for an amount of USO 16 million as the currency in which they
       were primarily incurred.

995.   As Vale also seeks interest on any costs order, the Tribunal, for the reasons given in the
       interest part of this Award, will order BSGR to pay interest on the costs awarded at a rate
       of LIBOR USO 3-month rates plus 5% compounded annually from the date of this Award
       until full payment.




                                              276
           Case
        Case    1:19-cv-03619 Document
             1:20-mc-00212-AJN Document4-131-3
                                            Filed 04/24/19
                                                Filed        Page
                                                      06/26/20    278278
                                                                Page  of 282
                                                                          of 282




XI I.       SUMMARY OF FINDINGS

996.       For all the foregoing reasons and rejecting all submissions to the contrary, the Tribunal
           will rescind, on account of fraudulent misrepresentation by BSGR , the Framework
           Agreement and the SHA and award damages to Vale for a total amount of USD
           1 ,246,580,846, with interest as determined in paragraphs 986 and 987, subdivided as
           follows:

           996.1 .   Initial Consideration                     USO    500,000,000

           996.2.    Vale Loan                                 USO    58 1 , 1 97 , 1 04

           996.3.    Feasibility Study                         USO     85,365,652

           996.4.    Internal Costs                            USO     80,018,090

997.       BSGR will also be ordered to account for the costs of the arbitration save for 1 0% of the
           fees and expenses of the LCIA Division and to reimburse USO 1 6,000,000 for Vale's cost
           of legal representation and other costs related to the present proceedings.

998.       Having come to the end of this Award, the Tribunal considers it appropriate to provide a
           bird eye's view of the proceedings and of its Award.

999.       As regards the proceedings, it is regrettable that the Tribunal, as of the September 201 6
           Hearing, did not have the benefit of BSGR's participation. In discharging its duties, it
           attempted at all times to be mindful of BSGR's interests, both procedurally and as to
           substance. During the September 201 6 Hearing and the February 201 7 Hearing, it
           attempted to have BSGR's views heard in its exchanges with Vale's Counsel and in
           examining Vale's witnesses and Vale's expert. In reading the transcripts of those
           hearings, the Tribunal is satisfied that it did what was reasonably possible without losing
           its impartiality and acting as BSGR's counsel. In preparing this Award and during its
           deliberations, the Tribunal critically and comprehensively reviewed the file, particularly
           BSGR's submissions, fact exhibits, legal authorities, witness statements and expert
           report.

1 000. While the Tribunal regrets that the calendar of Mr. Wolfson QC initially indicated that he
       would not have been available to appear on first few days of the three weeks scheduled
       for the Merits Hearing (although it transpired that his previous commitments changed and
       he was in fact available on these dates 1 020) , the Tribunal decided to proceed with the
       Merits Hearing on . the planned dates as suitable alternative dates were not readily
       available and BSGR had available to it many other lawyers, including other barristers,
       that could have been briefed in the available time before the Hearing. As a result, at the
       end of these proceedings and, having reviewed Procedural Orders Nos. 1 7, 18 and 1 9
       again, it is satisfied that the decisions in these procedural orders were appropriate in the
       circumstances and sufficient to preserve BSGR's due process rights.

1001. As regards the ICSID proceedings which the Tribunal assumes are still pending but
      which may be withdrawn shortly as a result of a reported settlement between BSGR and
1020
       See Transcript, Merits Hearing, Day 1 : p.239, lines: 6-1 4.

                                                      277
       Case
    Case    1:19-cv-03619 Document
         1:20-mc-00212-AJN Document4-131-3
                                        Filed 04/24/19
                                            Filed        Page
                                                  06/26/20    279279
                                                            Page  of 282
                                                                      of 282



       the GoG, the Tribunal reiterates that they involve different parties and involve not only
       different causes of action but also operate at the level of public international law
       regarding alleged breaches of investor protection under a Bilateral Investment Treaty. As
       the present proceedings and the ICSID proceedings had different timetables, it was
       difficult to coordinate both proceedings. It was also not necessary to do so as there is no
       /is pendens principle between tribunals belonging to different legal regimes or a risk of
       conflicting decisions based on rules of claim or issue preclusion.

1 002. As regards substance, Vale presented its case as one of bribery and corruption initially,
       but gradually qualified its narrative to emphasise that its claim was not dependent on
       proving bribery and could succeed by proving fraudulent misrepresentation and breach of
       warranties on matters which, would have raised "red flags" if disclosed. Vale's narrative
       of an innocent party being induced by its partner BSGR to invest large amounts of money
       when its partner had bribed local officials in Guinea and hidden these corrupt practices
       through obscure intermediaries and opaque BSG Group business structures could have
       been avoided by the Tribunal without making inquiries and findings on bribery. The
       Tribunal chose not to do so in order to give justice to the case in view of Vale's narrative
       as well as BSGR's narrative that it was an innocent investor affected by policies of the
       newly-elected President of the Republic of Guinea intending to revisit existing
       investments by false pretexts of bribery under the former government. A central plank of
       BSGR's case was, thus, that it had not engaged in bribery in procuring its mining rights,
       and this plank needed to be addressed by this Tribunal.

1 003. There is another reason for the Tribunal not to avoid looking into bribery allegations. The
       Tribunal considers that it is not the task of arbitral tribunals to be engaged in fights
       against corruption but also not to accept bribery as a fact of life in some countries and
       keep eyes shut when faced with allegations of corruption. It considers that a middle
       course can be found in view of the limited evidentiary and coercive powers in private
       commercial arbitration and the uphill task of establishing corruption which by its very
       nature is secretive and hidden. While the Tribunal did make findings of bribery in the
       present case, its findings are limited to those individuals and companies where the
       Tribunal felt comfortable that it could make such findings. There may be more individuals
       or companies that were involved in corrupt practices regarding BSGR procuring its
       mining rights in Guinea, but the Tribunal considers that it was not its task to investigate
       private corruption by local businessmen, to inquire into the question whether certain
       payments made were genuine compensation for advisory, consulting or other services, or
       whether they encompassed monies to bribe Guinean government officials. Nor was it the
       Tribunal's duty to look further into BSGR companies to identify which entity or individual
       had knowledge or participated in bribing schemes or to look upstream of BSGR whether
       its parents, the Balda Foundation or Steinmetz or any other individual should be
       accountable for bribery. The Tribunal did not make findings in relation thereto as this was
       not possible or necessary for the disposition of the case and to do justice to Vale's
       prayers for relief and BSGR's defences thereto.




                                              278
        Case 1:20-mc-00212-AJN
           Case                Document
                1:19-cv-03619 Document 4-131-3  Filed
                                            Filed     06/26/20
                                                  04/24/19      Page
                                                             Page 280280  of 282
                                                                      of 282



XIII.      DISPOSITIF

1004. For all of the foregoing reasons and rejecting all submissions to the contrary, the Tribunal
      hereby FINDS (paragraph 676) that the Claimant has established its case alleging
      fraudulent misrepresentation. All other causes of action by Vale a re hereby dismissed.

1005. As a consequence of its finding in paragraph 1004, the Tribunal · hereby ORDERS AND
      AWARDS the following relief:

          1005.1. The Tribunal hereby rescinds the Framework Agreement and the SHA on
                  account of fraudulent misrepresentation (paragraph 920).

          1005.2. The Tribunal orders BSGR to pay forthwith to Vale damages of USO
                  1,246,580,846 on account of fraudulent misrepresentation (paragraph 980).

          1005.3. The Tribunal orders BSGR to pay forthwith to Vale simple pre-award interest at
                  LIBOR USO 3-month rates plus 7% from the following dates to the date of this
                  Award (paragraph 986):

                   1005.3.1. from 30 April 201O for the Initial Consideration of USO 500,000,000;

                   1005.3.2. from the date of issuance of each of the promissory notes as
                             indicated for each promissory note on pp. 1-3 of Exhibit C-69
                             (revised), taking into account the deductions on the promissory notes
                             issued on 7 June 2010 and 24 July 2014 (paragraph 955);

                   1005.3.3. from 1 December 2011 for the Feasibility Study expenditures of USO
                             85,365,652; and

                   1005.3.4. from 1 December 2011 for Vale's Internal Costs of USO 80,018,090.

          1005.4. The Tribunal orders BSGR to pay to Vale post-award interest at LI BOR USO 3
                  month rates plus 5% on all amounts due under this Award from the date of this
                  Award until the date of full payment, with all unpaid sums to be compounded on
                  each anniversary of the date of this Award (paragraph 987).

          1005.5. As regards costs and expenses, the Tribunal orders BSGR to pay to Vale (a)
                  GBP 1,413,565.42 being the total costs of arbitration less the deposits made by
                  BSGR (including interest) and 10% of the fees and expenses of the LCIA's
                  Division that is to be borne by Vale (as set out in paragraph 993), and (b) USO
                  16,000,000 for Claimant's costs of legal representation and other related costs
                  (including expert fees), plus interest on any such amounts at a yearly
                  compounded rate of LIBOR USO 3-month plus 5% from the date of this Award
                  until full payment (paragraphs 994-995).

          1005.6. Each interest award above shall continue to be binding and effective until full
                  payment of the principal sum awarded above (as well as compounded interest
                  on such principal sum where applicable).




                                                279
      Case 1:20-mc-00212-AJN
         Case                Document
              1:19-cv-03619 Document 4-131-3  Filed
                                          Filed     06/26/20
                                                04/24/19      Page
                                                           Page 281281  of 282
                                                                    of 282

 LC/A 142683                                             Vale/BSGR




Award signed by the Tribunal:



London,     --f- of -Jl;..�r._f___ ,                     Lad.J




                                                         Chairman




                       11 J     _c�
                           f..L\.., Q Cl,_.,.,III    -·-,, •
                                                  ----
                                             �:;,..
                  �w
--J�sc.·_JD�.d�A_\R
�                   �·:....!
                                   J...,...

     1r   av1      . .     1 1ams,                                   Michael Hwang, SC

          Co-arbitrator                                              Co-arbitrator




                                                  - l8 o -
                      Case 1:20-mc-00212-AJN
                         Case                Document
                              1:19-cv-03619 Document 4-131-3  Filed
                                                          Filed     06/26/20
                                                                04/24/19      Page
                                                                           Page 282282  of 282
                                                                                    of 282
AWARD 4 APRIL 201 9


APPENDIX - CHART O F KEY INDIVIDUALS




            Beny
         Steinmetz
           Group
         :Resources




          Agents
         and
    , Consultants !




                                              l.ansana                                   Mahmoud
    �GoyernmentJ                                              ,   L:                     Thiam
    I .ofGuinea
    I.                              Prwdent                            '. hu t •�. : , L, \ tub·-.
